Case: 1:20-cv-02134 Document #: 140-1 Filed: 07/08/20 Page 1 of 497 PageID #:3231




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION
ANTHONY MAYS, et al.,                          )       Case No. 20-CV-2134
                                               )
            Plaintiffs,                        )       Hon. Matthew F. Kennelly,
                                               )       in his capacity as Emergency Judge
v.                                             )
                                               )
THOMAS J. DART, Sheriff of Cook County,        )       Hon. Robert W. Gettleman,
                                               )       District Court Judge
            Defendant.                         )
                                               )       Hon. M. David Weisman,
                                               )       Magistrate Judge
                                               )


     DEFENDANT’S PRELIMINARY INJUNCTION HEARING EXHIBIT LIST

 EXHIBIT                                   DESCRIPTION
 NUMBER
    1         Curriculum Vitae of Dr. Homer Venters Mays v. Dart (20-cv-2134- Dkt 64-2)
    2         Declaration of Dr. Homer Venters in Mays v. Dart (20-cv-2134- Dkt 64-2)
    3         Declaration of Dr. Homer Venters- Chunn et al v. Edge
              (20-cv-01590- Dkt 26-4)
     4        Declaration of Henriette Gratteau in Mays v. Dart (20-cv-2134- Dkt 30-2)
     5        Declaration of Concetta Mennella in Mays v. Dart (20-cv-2134- Dkt 30-6) filed
              on 4/6/20
     6        Supplemental Declaration of Concetta Mennella in Mays v. Dart (20-cv-2134-
              Dkt 52-2) filed on 4/13/20
     7        Declaration of Michael Miller in Mays v. Dart (20-cv-2134- Dkt 30-8) filed on
              4/6/20
     8        Supplemental Declaration of Michael Miller in Mays v. Dart (20-cv-2134- Dkt
              62-5) filed on 4/17/20
     9        Declaration of Roland Lankah, REHS/RS, MPH, PhD (abd) in Mays v. Dart
              (20-cv-2134- Dkt 30-9)
     10       Declaration of Brad Curry in Mays v. Dart (20-cv-2134- Dkt 31-3) filed on
              4/6/20
     11       Declaration of Brad Curry in Mays v. Dart (20-cv-2134- Dkt 52-1) filed on
              4/13/20
     12       Declaration of Rebecca Levin in Mays v. Dart (20-cv-2134- Dkt 70)
     13       CDC Policies for Jails Mays v. Dart (20-cv-2134- Dkt 30-15)
     14       Cook County Sheriff’s Office Operations Briefing updated April 4, 2020 re
              Coronavirus Operation Plan
     15       Sheriff of Cook County Inter-Departmental Memorandum dated March 29,
              2020 from Brad Curry, Chief of Staff to All CCDOC Staff re Social Distancing
              Guidelines for Detainees in Living Unit Dayrooms


                                                                             3195\305606594.v1
Case: 1:20-cv-02134 Document #: 140-1 Filed: 07/08/20 Page 2 of 497 PageID #:3232




 EXHIBIT                                DESCRIPTION
 NUMBER
   16         Memorandum from CCDOC to All CCDOC Detainees dated April 21, 2020 re
              COVID-19 Update
     17       Quarantine Tiers Occupancy
     18       Declaration of Jane Gubser in Mays v. Dart (20-cv-2134 – Dkt. 30-9)
     19       Amended Sanitation Guidelines Specific to COVID-19
              Procedure in Mays v. Dart (20-cv-2134 – Dkt. 51-4)




                                                                     3195\305606594.v1
Case:
Case:1:20-cv-02134
      1:20-cv-02134Document
                   Document#:
                            #:140-1
                               64-2 Filed:
                                    Filed:04/19/20
                                           07/08/20Page
                                                   Page19
                                                        3 of
                                                           of497
                                                              32 PageID
                                                                 PageID#:1801
                                                                        #:3233

                          Dr. Homer D. Venters
                    10 ½ Jefferson St., Port Washington, NY, 11050
                      hventers@gmail.com, Phone: 646-734-5994

  ______________________________________________________   __
  HEALTH ADMINISTRATOR          PHYSICIAN      EPIDEMIOLOGIST

                                   Professional Profile
  •   International leader in provision and improvement of health services to patients with
      criminal justice involvement.
  •   Innovator in linking care of the incarcerated to Medicaid, health homes, DSRIPs.
  •   Successful implementer of nations’ first electronic health record, performance
      dashboards and health information exchange among pre-trial patients.
  •   Award winning epidemiologist focused on the intersection of health, criminal justice
      and human rights in the United States and developing nations.
  •   Human rights leader with experience using forensic science, epidemiology and public
      health methods to prevent and document human rights abuses.

                                Professional Experience
  President, Community Oriented Correctional Health Services (COCHS), 1/1/2020-
  present.
  o Lead COCHS efforts to provide technical assistance, policy guidance and research
      regarding correctional health and justice reform.
  o Oversee operations and programmatic development of COCHS
  o Serve as primary liaison between COCHS board, funders, staff and partners.

  Senior Health and Justice Fellow, Community Oriented Correctional Health Services
  (COCHS), 12/1/18-12/31/2018
  o Lead COCHS efforts to expand Medicaid waivers for funding of care for detained
     persons relating to Substance Use and Hepatitis C.
  o Develop and implement COCHS strategy for promoting non-profit models of
     diversion and correctional health care.

  Medical/Forensic Expert, 3/2016-present
  o Provide expert input, review and testimony regarding health care, quality
    improvement, electronic health records and data analysis in detention settings.

  Director of Programs, Physicians for Human Rights, 3/16-11/18.
  o Lead medical forensic documentation efforts of mass crimes against Rohingya and
     Yazidi people.
  o Initiate vicarious trauma program.
  o Expand forensic documentation of mass killings and war crimes.
  o Develop and support sexual violence capacity development with physicians, nurses
     and judges.
  o Expand documentation of attacks against health staff and facilities in Syria and
     Yemen.
Case:
Case:1:20-cv-02134
      1:20-cv-02134Document
                   Document#:
                            #:140-1
                               64-2 Filed:
                                    Filed:04/19/20
                                           07/08/20Page
                                                   Page20
                                                        4 of
                                                           of497
                                                              32 PageID
                                                                 PageID#:1802
                                                                        #:3234



  Chief Medical Officer/Assistant Vice President, Correctional Health Services, NYC
         Health and Hospitals Corporation 8/15-3/17.
  o Transitioned entire clinical service (1,400 staff) from a for-profit staffing company
     model to a new division within NYC H + H.
  o Developed new models of mental health and substance abuse care that significantly
     lowered morbidity and other adverse events.
  o Connected patients to local health systems, DSRIP and health homes using
     approximately $5 million in external funding (grants available on request).
  o Reduced overall mortality in the nation’s second largest jail system.
  o Increased operating budget from $140 million to $160 million.
  o Implemented nation’s first patient experience, provider engagement and racial
     disparities programs for correctional health.

  Assistant Commissioner, Correctional Health Services, New York Department of
         Health and Mental Hygiene, 6/11-8/15.
  o Implemented nation’s first electronic medical record and health information exchange
     for 1,400 staff and 75,000 patients in a jail.
  o Developed bilateral agreements and programs with local health homes to identify
     incarcerated patients and coordinate care.
  o Increased operating budget of health service from $115 million to $140 million.
  o Established surveillance systems for injuries, sexual assault and mental health that
     drove new program development and received American Public Health Association
     Paper of the Year 2014.
  o Personally care for and reported on over 100 patients injured during violent
     encounters with jail security staff.


  Medical Director, Correctional Health Services, New York Department of Health and
        Mental Hygiene, 1/10-6/11.
  o Directed all aspects of medical care for 75,000 patients annually in 12 jails, including
    specialty, dental, primary care and emergency response.
  o Direct all aspects of response to infectious outbreaks of H1N1, Legionella,
    Clostridium Difficile.
  o Developed new protocols to identify and report on injuries and sexual assault among
    patients.

  Deputy Medical Director, Correctional Health Services, New York Department of
        Health and Mental Hygiene, 11/08-12/09.
  o Developed training program with Montefiore Social internal medicine residency
     program.
  o Directed and delivered health services in 2 jails.

  Clinical Attending Physician, Bellevue/NYU Clinic for Survivors of Torture, 10/07-
         12/11.

  Clinical Attending Physician, Montefiore Medical Center Bronx NY, Adult Medicine,
         1/08-11/09.
Case:
Case:1:20-cv-02134
      1:20-cv-02134Document
                   Document#:
                            #:140-1
                               64-2 Filed:
                                    Filed:04/19/20
                                           07/08/20Page
                                                   Page21
                                                        5 of
                                                           of497
                                                              32 PageID
                                                                 PageID#:1803
                                                                        #:3235




                                 Education and Training
  Fellow, Public Health Research, New York University 2007-2009. MS 6/2009
  Projects: Health care for detained immigrants, Health Status of African immigrants in
  NYC.
  Resident, Social Internal Medicine, Montefiore Medical Center/Albert         Einstein
         University7/2004- 5/2007.
  M.D., University of Illinois, Urbana, 12/2003.
  M.S. Biology, University of Illinois, Urbana, 6/03.
  B.A. International Relations, Tufts University, Medford, MA, 1989.

                          Academic Appointments, Licensure
  Clinical Associate Professor, New York University College of Global Public Health,
  5/18-present.

  Clinical Instructor, New York University Langone School of Medicine, 2007-2018.

  M.D. New York (2007-present).

                                           Media
  TV
  i24 Crossroads re Suicide in U.S. Jails 8/13/19.

  i24 Crossroads re re Life and Death in Rikers Island 6/13/19.

  Amanpour & Company, NPR/PBS re Life and Death in Rikers Island 4/15/19.

  CNN, Christiane Amanpour re Forensic documentation of mass crimes against Rohingya.
  7/11/18.

  i24 Crossroads with David Shuster re health crisis among refugees in Syria. 7/6/18.

  Canadian Broadcasting Corporation TV with Sylvie Fournier (in French) re crowd
  control weapons. 5/10/18

  i24 Crossroads with David Shuster re Cholera outbreak in Yemen. 2/15/18.

  China TV re WHO guidelines on HIV medication access 9/22/17.

  Radio/Podcast
  Morning Edition, NPR re Health Risks of Criminal Justice System. 8/9/19.

  Fresh Air with Terry Gross, NPR re Life and Death in Rikers Island, 3/6/19.

  Morning Edition, NPR re Life and Death in Rikers Island, 2/22/19.

  LeShow with Harry Sherer re forensic documentation of mass crimes in Myanmar, Syria,
Case:
Case:1:20-cv-02134
      1:20-cv-02134Document
                   Document#:
                            #:140-1
                               64-2 Filed:
                                    Filed:04/19/20
                                           07/08/20Page
                                                   Page22
                                                        6 of
                                                           of497
                                                              32 PageID
                                                                 PageID#:1804
                                                                        #:3236



  Iraq. 4/17/18.

  Print articles and public testimony
  Oped: Four ways to protect our jails and prisons from coronavirus. The Hill 2/29/20.

  Oped: It’s Time to Eliminate the Drunk Tank. The Hill 1/28/20.

  Oped: With Kathy Morse. A Visit with my Incarcerated Mother. The Hill 9/24/19.

  Oped: With Five Omar Muallim-Ak. The Truth about Suicide Behind Bars is Knowable.
  The Hill 8/13/19.

  Oped: With Katherine McKenzie. Policymakers, provide adequate health care in prisons
  and detention centers. CNN Opinion, 7/18/19.
  Oped: Getting serious about preventable deaths and injuries behind bars. The Hill, 7/5/19.

  Testimony: Access to Medication Assisted Treatment in Prisons and Jails, New York
  State Assembly Committee on Alcoholism and Drug Abuse, Assembly Committee on
  Health, and Assembly Committee on Correction. NY, NY, 11/14/18.

  Oped: Attacks in Syria and Yemen are turning disease into a weapon of war, STAT News,
  7/7/17.

  Testimony: Connecticut Advisory Committee to the U.S. Commission on Civil Rights:
  Regarding the use of solitary confinement for prisoners. Hartford CT, 2/3/17.

  Testimony: Venters HD, New York Advisory Committee to the U.S. Commission on
  Civil Rights: Regarding the use of solitary confinement for juveniles in New York. July
  10, 2014. NY NY.

  Testimony: New York State Assembly Committee on Correction with the Committee on
  Mental Health: Regarding Mental Illness in Correctional Settings. November 13, 2014.
  Albany NY.
  Testimony: New York State Assembly Committee on Correction with the Committee on
  Mental Health: Regarding Mental Illness in Correctional Settings. November 13, 2014.
  Albany NY.

  Oped: Venters HD and Keller AS, The Health of Immigrant Detainees. Boston Globe,
  April 11, 2009.

  Testimony: U.S. House of Representatives, House Judiciary Committee’s Subcommittee
  on Immigration, Citizenship, Refugees, Border Security, and International Law: Hearing
  on Problems with Immigration Detainee Medical Care, June 4, 2008.
Case:
Case:1:20-cv-02134
      1:20-cv-02134Document
                   Document#:
                            #:140-1
                               64-2 Filed:
                                    Filed:04/19/20
                                           07/08/20Page
                                                   Page23
                                                        7 of
                                                           of497
                                                              32 PageID
                                                                 PageID#:1805
                                                                        #:3237




                                 Peer Reviewed Publications
  Parmar PK, Leigh J, Venters H, Nelson T. Violence and mortality in the Northern Rakhine State
  of Myanmar, 2017: results of a quantitative survey of surviving community leaders in
  Bangladesh. Lancet Planet Health. 2019 Mar;3(3):e144-e153.

  Venters H. Notions from Kavanaugh hearings contradict medical facts. Lancet. 10/5/18.

  Taylor GP, Castro I, Rebergen C, Rycroft M, Nuwayhid I, Rubenstein L, Tarakji A, Modirzadeh
  N, Venters H, Jabbour S. Protecting health care in armed conflict: action towards accountability.
  Lancet. 4/14/18.

  Katyal M, Leibowitz R, Venters H. IGRA-Based Screening for Latent Tuberculosis Infection in
  Persons Newly Incarcerated in New York City Jails. J Correct Health Care. 2018 4/18.

  Harocopos A, Allen B, Glowa-Kollisch S, Venters H, Paone D, Macdonald R. The Rikers Island
  Hot Spotters: Exploring the Needs of the Most Frequently Incarcerated.
  J Health Care Poor Underserved. 4/28/17.

  MacDonald R, Akiyama MJ, Kopolow A, Rosner Z, McGahee W, Joseph R, Jaffer M, Venters
  H. Feasibility of Treating Hepatitis C in a Transient Jail Population.
  Open Forum Infect Dis. 7/7/18.

  Siegler A, Kaba F, MacDonald R, Venters H. Head Trauma in Jail and Implications for Chronic
  Traumatic Encephalopathy. J Health Care Poor and Underserved. In Press (May 2017).

  Ford E, Kim S, Venters H. Sexual abuse and injury during incarceration reveal the need for re-
  entry trauma screening. Lancet. 4/8/18.

  Alex B, Weiss DB, Kaba F, Rosner Z, Lee D, Lim S, Venters H, MacDonald R. Death After Jail
  Release. J Correct Health Care. 1/17.

  Akiyama MJ, Kaba F, Rosner Z, Alper H, Kopolow A, Litwin AH, Venters H, MacDonald R.
  Correlates of Hepatitis C Virus Infection in the Targeted Testing Program of the New York City
  Jail System. Public Health Rep. 1/17.

  Kalra R, Kollisch SG, MacDonald R, Dickey N, Rosner Z, Venters H. Staff Satisfaction, Ethical
  Concerns, and Burnout in the New York City Jail Health System. J Correct Health Care. 2016
  Oct;22(4):383-392.


  Venters H. A Three-Dimensional Action Plan to Raise the Quality of Care of US Correctional
  Health and Promote Alternatives to Incarceration. Am J Public Health. April 2016.104.

  Glowa-Kollisch S, Kaba F, Waters A, Leung YJ, Ford E, Venters H. From Punishment to
  Treatment: The “Clinical Alternative to Punitive Segregation” (CAPS) Program in New York
  City Jails. Int J Env Res Public Health. 2016. 13(2),182.

  Jaffer M, Ayad J, Tungol JG, MacDonald R, Dickey N, Venters H. Improving Transgender
  Healthcare in the New York City Correctional System. LGBT Health. 2016 1/8/16.
Case:
Case:1:20-cv-02134
      1:20-cv-02134Document
                   Document#:
                            #:140-1
                               64-2 Filed:
                                    Filed:04/19/20
                                           07/08/20Page
                                                   Page24
                                                        8 of
                                                           of497
                                                              32 PageID
                                                                 PageID#:1806
                                                                        #:3238




  Granski M, Keller A, Venters H. Death Rates among Detained Immigrants in the United States.
  Int J Env Res Public Health. 2015. 11/10/15.

  Michelle Martelle, Benjamin Farber, Richard Stazesky, Nathaniel Dickey, Amanda Parsons,
  Homer Venters. Meaningful Use of an Electronic Health Record in the NYC Jail System. Am J
  Public Health. 2015. 8/12/15.

  Fatos Kaba, Angela Solimo, Jasmine Graves, Sarah Glowa-Kollisch, Allison Vise, Ross
  MacDonald, Anthony Waters, Zachary Rosner, Nathaniel Dickey, Sonia Angell, Homer Venters.
  Disparities in Mental Health Referral and Diagnosis in the NYC Jail Mental Health Service. Am J
  Public Health. 2015. 8/12/15.

  Ross MacDonald, Fatos Kaba, Zachary Rosner, Alison Vise, Michelle Skerker, David Weiss,
  Michelle Brittner, Nathaniel Dickey, Homer Venters. The Rikers Island Hot Spotters. Am J
  Public Health. 2015. 9/17/15.

  Selling Molly Skerker, Nathaniel Dickey, Dana Schonberg, Ross MacDonald, Homer Venters.
  Improving Antenatal Care for Incarcerated Women: fulfilling the promise of the Sustainable
  Development      Goals.    Bulletin    of    the   World     Health    Organization.2015.

  Jasmine Graves, Jessica Steele, Fatos Kaba, Cassandra Ramdath, Zachary Rosner, Ross
  MacDonald, Nathanial Dickey, Homer Venters. Traumatic Brain Injury and Structural Violence
  among Adolescent males in the NYC Jail System J Health Care Poor Underserved.
  2015;26(2):345-57.

  Glowa-Kollisch S, Graves J, Dickey N, MacDonald R, Rosner Z, Waters A, Venters H. Data-
  Driven Human Rights: Using Dual Loyalty Trainings to Promote the Care of Vulnerable Patients
  in Jail. Health and Human Rights. Online ahead of print, 3/12/15.

  Teixeira PA1, Jordan AO, Zaller N, Shah D, Venters H. Health Outcomes for HIV-Infected
  Persons Released From the New York City Jail System With a Transitional Care-Coordination
  Plan. 2014. Am J Public Health. 2014 Dec 18.

  Selling D, Lee D, Solimo A, Venters H. A Road Not Taken: Substance Abuse Programming in
  the New York City Jail System. J Correct Health Care. 2014 Nov 17.

  Glowa-Kollisch S, Lim S, Summers C, Cohen L, Selling D, Venters H. Beyond the Bridge:
  Evaluating a Novel Mental Health Program in the New York City Jail System. Am J Public
  Health. 2014 Sep 11.

  Glowa-Kollisch S, Andrade K, Stazesky R, Teixeira P, Kaba F, MacDonald R, Rosner Z, Selling
  D, Parsons A, Venters H. Data-Driven Human Rights: Using the Electronic Health Record to
  Promote Human Rights in Jail. Health and Human Rights. 2014. Vol 16 (1): 157-165.

  MacDonald R, Rosner Z, Venters H. Case series of exercise-induced rhabdomyolysis in the New
  York City Jail System. Am J Emerg Med. 2014. Vol 32(5): 446-7.

  Bechelli M, Caudy M, Gardner T, Huber A, Mancuso D, Samuels P, Shah T, Venters H. Case
  Studies from Three States: Breaking Down Silos Between Health Care and Criminal Justice.
  Health Affairs. 2014. Vol. 3. 33(3):474-81.
Case:
Case:1:20-cv-02134
      1:20-cv-02134Document
                   Document#:
                            #:140-1
                               64-2 Filed:
                                    Filed:04/19/20
                                           07/08/20Page
                                                   Page25
                                                        9 of
                                                           of497
                                                              32 PageID
                                                                 PageID#:1807
                                                                        #:3239




  Selling D, Solimo A, Lee D, Horne K, Panove E, Venters H. Surveillance of suicidal and non-
  suicidal self-injury in the new York city jail system. J Correct Health Care. 2014. Apr:20(2).

  Kaba F, Diamond P, Haque A, MacDonald R, Venters H. Traumatic Brain Injury Among Newly
  Admitted Adolescents in the New York City Jail System. J Adolesc Health. 2014. Vol 54(5): 615-
  7.

  Monga P, Keller A, Venters H. Prevention and Punishment: Barriers to accessing health services
  for undocumented immigrants in the United States. LAWS. 2014. 3(1).

  Kaba F, Lewsi A, Glowa-Kollisch S, Hadler J, Lee D, Alper H, Selling D, MacDonald R, Solimo
  A, Parsons A, Venters H. Solitary Confinement and Risk of Self-Harm Among Jail Inmates.
  Amer J Public Health. 2014. Vol 104(3):442-7.

  MacDonald R, Parsons A, Venters H. The Triple Aims of Correctional Health: Patient safety,
  Population Health and Human Rights. Journal of Health Care for the Poor and Underserved.
  2013. 24(3).

  Parvez FM, Katyal M, Alper H, Leibowitz R, Venters H. Female sex workers
  incarcerated in New York City jails: prevalence of sexually transmitted infections and associated
  risk behaviors. Sexually Transmitted Infections. 89:280-284. 2013.

  Brittain J, Axelrod G, Venters H. Deaths in New York City Jails: 2001 – 2009.
  Am J Public Health. 2013 103:4.

  Jordan AO, Cohen LR, Harriman G, Teixeira PA, Cruzado-Quinones J, Venters H. Transitional
  Care Coordination in New York City Jails: Facilitating Linkages to Care for People with HIV
  Returning Home from Rikers Island. AIDS Behav. Nov. 2012.

  Jaffer M, Kimura C, Venters H. Improving medical care for patients with HIV in
  New York City jails. J Correct Health Care. 2012 Jul;18(3):246-50.

  Ludwig A, Parsons, A, Cohen, L, Venters H. Injury Surveillance in the NYC Jail System, Am J
  Public Health 2012 Jun;102(6).

  Venters H, Keller, AS. Psychiatric Services. (2012) Diversion of Mentally Ill Patients from
  Court-ordered care to Immigration Detention. Epub. 4/2012.

  Venters H, Gany, F. Journal of Immigrant and Minority Health (2011) Mental Health Concerns
  Among African Immigrants. 13(4): 795-7.

  Venters H, Foote M, Keller AS. Journal of Immigrant and Minority Health. (2010) Medical
  Advocacy on Behalf of Detained Immigrants. 13(3): 625-8.

  Venters H, McNeely J, Keller AS. Health and Human Rights. (2010) HIV Screening and Care
  for Immigration Detainees. 11(2) 91-102.

  Venters H, Keller AS. Journal of Health Care for the Poor and Underserved. (2009) The
  Immigration Detention Health Plan: An Acute Care Model for a Chronic Care Population.
  20:951-957.
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  64-2 Filed: 04/19/20
                                              07/08/20 Page 26
                                                            10 of 32
                                                                  497PageID
                                                                      PageID#:1808
                                                                             #:3240




   Venters H, Gany, F. Journal of Immigrant and Minority Health (2009) African Immigrant
   Health. 4/4/09.

   Venters H, Dasch-Goldberg D, Rasmussen A, Keller AS, Human Rights Quarterly (2009) Into
   the Abyss: Mortality and Morbidity among Detained Immigrant. 31 (2) 474-491.

   Venters H, The Lancet (2008) Who is Jack Bauer? 372 (9653).

   Venters H, Lainer-Vos J, Razvi A, Crawford J, Shaf’on Venable P, Drucker EM, Am J Public
   Health (2008) Bringing Health Care Advocacy to a Public Defender’s Office. 98 (11).

   Venters H, Razvi AM, Tobia MS, Drucker E. Harm Reduct J. (2006) The case of Scott Ortiz: a
   clash between criminal justice and public health. Harm Reduct J. 3:21

   Cloez-Tayarani I, Petit-Bertron AF, Venters HD, Cavaillon JM (2003) Internat. Immunol.
   Differential effect of serotonin on cytokine production in lipopolysaccharide-stimulated human
   peripheral blood mononuclear cells.15,1-8.

   Strle K, Zhou JH, Broussard SR, Venters HD, Johnson RW, Freund GG, Dantzer R, Kelley KW,
   (2002) J. Neuroimmunol. IL-10 promotes survival of microglia without activating Akt. 122, 9-19.

   Venters HD, Broussard SR, Zhou JH, Bluthe RM, Freund GG, Johnson RW, Dantzer R, Kelley
   KW, (2001) J. Neuroimmunol. Tumor necrosis factor(alpha) and insulin-like growth factor-I in
   the brain: is the whole greater than the sum of its parts? 119, 151-65.

   Venters HD, Dantzer R, Kelley KW, (2000) Ann. N. Y. Acad. Sci. Tumor necrosis factor-alpha
   induces neuronal death by silencing survival signals generated by the type I insulin-like growth
   factor receptor. 917, 210-20.

   Venters HD, Dantzer R, Kelley KW, (2000) Trends. Neurosci. A new concept in
   neurodegeneration: TNFalpha is a silencer of survival signals. 23, 175-80.

   Venters HD, Tang Q, Liu Q, VanHoy RW, Dantzer R, Kelley KW, (1999) Proc. Natl. Acad. Sci.
   USA. A new mechanism of neurodegeneration: A proinflammatory cytokine inhibits receptor
   signaling by a survival peptide, 96, 9879-9884.

   Venters HD, Ala TA, Frey WH 2nd , (1998) Inhibition of antagonist binding to human brain
   muscarinic receptor by vanadium compounds. Recept. Signal. Transduct. 7, 137-142.

   Venters HD, Tang Q, Liu Q, VanHoy RW, Dantzer R, Kelley KW, (1999) Proc. Natl. Acad. Sci.
   USA. A new mechanism of neurodegeneration: A proinflammatory cytokine inhibits receptor
   signaling by a survival peptide, 96, 9879-9884.

   Venters HD, Ala TA, Frey WH 2nd , (1998) Inhibition of antagonist binding to human brain
   muscarinic receptor by vanadium compounds. Recept. Signal. Transduct. 7, 137-142.

   Venters HD, Bonilla LE, Jensen T, Garner HP, Bordayo EZ, Najarian MM, Ala TA, Mason RP,
   Frey WH 2nd, (1997) Heme from Alzheimer's brain inhibits muscarinic receptor binding via thiyl
   radical generation. Brain. Res. 764, 93-100.
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  64-2 Filed: 04/19/20
                                              07/08/20 Page 27
                                                            11 of 32
                                                                  497PageID
                                                                      PageID#:1809
                                                                             #:3241



   Kjome JR, Swenson KA, Johnson MN, Bordayo EZ, Anderson LE, Klevan LC, Fraticelli AI,
   Aldrich SL, Fawcett JR, Venters HD, Ala TA, Frey WH 2nd (1997) Inhibition of antagonist and
   agonist binding to the human brain muscarinic receptor by arachidonic acid. J. Mol. Neurosci. 10,
   209-217.

                         Honors and Presentations (past 10 years)
   Keynote Address, Academic Correctional Health Conference, April 2020, Chapel Hill,
   North Carolina.

   TedMed Presentation, Correctional Health, Boston MA, March 2020.

   Finalist, Prose Award for Literature, Social Sciences category for Life and Death in Rikers
   Island, February, 2020.

   Keynote Address, John Howard Association Annual Benefit, November 2019, Chicago IL.

   Keynote Address, Kentucky Data Forum, Foundation for a Healthy Kentucky, November 2019,
   Cincinnati Ohio.

   Oral Presentation, Dual loyalty and other human rights concerns for physicians in jails an
   prisons. Association of Correctional Physicians, Annual meeting. 10/16, Las Vegas.

   Oral Presentation, Clinical Alternatives to Punitive Segregation: Reducing self-harm for
   incarcerated patients with mental illness. American Public Health Association Annual Meeting,
   November 2015, Chicago IL.

   Oral Presentation, Analysis of Deaths in ICE Custody over 10 Years . American Public Health
   Association Annual Meeting, November 2015, Chicago IL.

   Oral Presentation, Medication Assisted Therapies for Opioid Dependence in the New York City
   Jail System. American Public Health Association Annual Meeting, November 2015, Chicago IL.

   Oral Presentation, Pathologizing Normal Human Behavior: Violence and Solitary Confinement
   in an Urban Jail. American Public Health Association Annual Meeting, November 2014, New
   Orleans, LA.

   Training, International Committee of the Red Cross and Red Crescent, Medical Director meeting
   10/15, Presentation on Human Rights and dual loyalty in correctional health.

   Paper of the Year, American Public Health Association. 2014. (Kaba F, Lewis A, Glowa-
   Kollisch S, Hadler J, Lee D, Alper H, Selling D, MacDonald R, Solimo A, Parsons A, Venters H.
   Solitary Confinement and Risk of Self-Harm Among Jail Inmates. Amer J Public Health. 2014.
   Vol 104(3):442-7.)

   Oral Presentation, Pathologizing Normal Human Behavior: Violence and Solitary Confinement
   in an Urban Jail. American Public Health Association Annual Meeting, New Orleans LA, 2014.

   Oral Presentation, Human rights at Rikers: Dual loyalty among jail health staff. American
   Public Health Association Annual Meeting, New Orleans LA, 2014.

   Poster Presentation, Mental Health Training for Immigration Judges. American Public Health
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  64-2 Filed: 04/19/20
                                              07/08/20 Page 28
                                                            12 of 32
                                                                  497PageID
                                                                      PageID#:1810
                                                                             #:3242



   Association Annual Meeting, New Orleans LA, 2014.

   Distinguished Service Award; Managerial Excellence. Division of Health Care Access and
   Improvement, NYC DOHMH. 2013.

   Oral Presentation, Solitary confinement in the ICE detention system. American Public Health
   Association Annual Meeting, Boston MA, 2013.

   Oral Presentation, Self-harm and solitary confinement in the NYC jail system. American Public
   Health Association Annual Meeting, Boston MA, 2013.

   Oral Presentation, Implementing a human rights practice of medicine inside New York City
   jails. American Public Health Association Annual Meeting, Boston MA, 2013.

   Poster Presentation, Human Rights on Rikers: integrating a human rights-based framework for
   healthcare into NYC’s jail system. American Public Health Association Annual Meeting, Boston
   MA, 2013.

   Poster Presentation, Improving correctional health care: health information exchange and the
   affordable care act. American Public Health Association Annual Meeting, Boston MA, 2013.

   Oral Presentation, Management of Infectious Disease Outbreaks in a Large Jail System.
   American Public Health Association Annual Meeting, Washington DC, 2011.

   Oral Presentation, Diversion of Patients from Court Ordered Mental Health Treatment to
   Immigration Detention. American Public Health Association Annual Meeting, Washington DC,
   2011.

   Oral Presentation, Initiation of Antiretroviral Therapy for Newly Diagnosed HIV Patients in the
   NYC Jail System. American Public Health Association Annual Meeting, Washington DC, 2011.

   Oral Presentation, Medical Case Management in Jail Mental Health Units. American Public
   Health Association Annual Meeting, Washington DC, 2011.

   Oral Presentation, Injury Surveillance in New York City Jails. American Public Health
   Association Annual Meeting, Washington DC, 2011.

   Oral Presentation, Ensuring Adequate Medical Care for Detained Immigrants. Venters H, Keller
   A, American Public Health Association Annual Meeting, Denver, CO, 2010.

   Oral Presentation, HIV Testing in NYC Correctional Facilities. Venters H and Jaffer M,
   American Public Health Association, Annual Meeting, Denver, CO, 2010.

   Oral Presentation, Medical Concerns for Detained Immigrants. Venters H, Keller A, American
   Public Health Association Annual Meeting, Philadelphia, PA, November 2009.

   Oral Presentation, Growth of Immigration Detention Around the Globe. Venters H, Keller A,
   American Public Health Association Annual Meeting, Philadelphia, PA, November 2009.

   Oral Presentation, Role of Hospital Ethics Boards in the Care of Immigration Detainees.
   Venters H, Keller A, American Public Health Association Annual Meeting, Philadelphia, PA,
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  64-2 Filed: 04/19/20
                                              07/08/20 Page 29
                                                            13 of 32
                                                                  497PageID
                                                                      PageID#:1811
                                                                             #:3243



   November 2009.

   Oral Presentation, Health Law and Immigration Detainees. Venters H, Keller A, American
   Public Health Association Annual Meeting, Philadelphia, PA, November 2009.

   Bro Bono Advocacy Award, Advocacy on behalf of detained immigrants. Legal Aid Society of
   New York, October 2009.

   Oral Presentation, Deaths of immigrants detained by Immigration and Customs Enforcement.
   Venters H, Rasmussen A, Keller A, American Public Health Association Annual Meeting, San
   Diego CA, October 2008.

   Poster Presentation, Death of a detained immigrant with AIDS after withholding of prophylactic
   Dapsone. Venters H, Rasmussen A, Keller A, Society of General Internal Medicine Annual
   Meeting, Pittsburgh PA, April 2008.

   Poster Presentation, Tuberculosis screening among immigrants in New York City reveals higher
   rates of positive tuberculosis tests and less health insurance among African immigrants. Society of
   General Internal Medicine Annual Meeting, Pittsburgh PA, April 2008.

   Daniel Leicht Award for Achievement in Social Medicine, Montefiore Medical Center,
   Department of Family and Social Medicine, 2007.

   Poster Presentation, Case Findings of Recent Arestees. Venters H, Deluca J, Drucker E. Society
   of General Internal Medicine Annual Meeting, Toronto Canada, April 2007.

   Poster Presentation, Bringing Primary Care to Legal Aid in the Bronx. Venters H, Deluca J,
   Drucker E. Society of General Internal Medicine Annual Meeting, Los Angeles CA, April 2006.

   Poster Presentation, A Missed Opportunity, Diagnosing Multiple Myeloma in the Elderly
   Hospital Patient. Venters H, Green E., Society of General Internal Medicine Annual Meeting,
   New Orleans LA, April 2005.


                                                Grants: Program
San Diego County: Review of jail best practices (COCHS), 1/2020, $90,000.

Ryan White Part A - Prison Release Services (PRS). From HHS/HRSA to Correctional Health Services
(NYC DOHMH), 3/1/16-2/28/17 (Renewed since 2007). Annual budget $ 2.7 million.

Ryan White Part A - Early Intervention Services- Priority Population Testing. From HHS/HRSA to
Correctional Health Services (NYC DOHMH), 3/1/16-2/28/18 (Renewed since 2013). Annual budget
$250,000.

Comprehensive HIV Prevention. From HHS to Correctional Health Services (NYC DOHMH), 1/1/16-
12/31/16. Annual budget $500,000.


HIV/AIDS Initiative for Minority Men. From HHS Office of Minority Health to Correctional Health
Services (NYC DOHMH), 9/30/14-8/31/17. Annual budget $375,000.
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  64-2 Filed: 04/19/20
                                              07/08/20 Page 30
                                                            14 of 32
                                                                  497PageID
                                                                      PageID#:1812
                                                                             #:3244
                                                                                             12


SPNS Workforce Initiative, From HRSA SPNS to Correctional Health Services (NYC DOHMH), 8/1/14-
7/31/18. Annual budget $280,000.

SPNS Culturally Appropriate Interventions. From HRSA SPNS to Correctional Health Services (NYC
DOHMH), 9/1/13-8/31/18. Annual budget $290,000.

Residential substance abuse treatment. From New York State Division of Criminal Justice Services to
Correctional Health Services (NYC DOHMH), 1/1/11-12/31/17. Annual budget $175,000.

Community Action for Pre-Natal Care (CAPC). From NY State Department of Health AIDS Institute to
Correctional Health Services (NYC DOHMH), 1/1/05-12/31/10. Annual budget $290,000.

Point of Service Testing. From MAC/AIDS, Elton John and Robin Hood Foundations to Correctional
Health Services (NYC DOHMH), 11/1/09-10/31/12. Annual budget $100,000.

Mental Health Collaboration Grant. From USDOJ to Correctional Health Services (NYC DOHMH),
1/1/11-9/30/13. Annual budget $250,000.

                                             Teaching
Instructor, Health in Prisons Course, Bloomberg School of Public Health, Johns Hopkins
University, June 2015, June 2014, April 2019.

Instructor, Albert Einstein College of Medicine/Montefiore Social Medicine Program Yearly
lectures on Data-driven human rights, 2007-present.

                          Other Health & Human Rights Activities
DIGNITY Danish Institute Against Torture, Symposium with Egyptian correctional health
staff regarding dual loyalty and data-driven human rights. Cairo Egypt, September 20-23, 2014.

Doctors of the World, Physician evaluating survivors of torture, writing affidavits for asylum
hearings, with testimony as needed, 7/05-11/18.

United States Peace Corps, Guinea Worm Educator, Togo West Africa, June 1990- December
1991.
              -Primary Project; Draconculiasis Eradication. Activities included assessing levels
               of infection in 8 rural villages and giving prevention presentations to mothers in
               Ewe and French
              -Secondary Project; Malaria Prevention.

                                               Books
Venters H. Life and Death in Rikers Island. Johns Hopkins University Press. 2/19.

                                        Chapters in Books

Venters H. Mythbusting Solitary Confinement in Jail. In Solitary Confinement Effects,
Practices, and Pathways toward Reform. Oxford University Press, 2020.
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  64-2 Filed: 04/19/20
                                              07/08/20 Page 31
                                                            15 of 32
                                                                  497PageID
                                                                      PageID#:1813
                                                                             #:3245
                                                                                   13


MacDonald R. and Venters H. Correctional Health and Decarceration. In Decarceration. Ernest
Drucker, New Press, 2017.


                      Membership in Professional Organizations
American Public Health Association


                             Foreign Language Proficiency
French        Proficient
Ewe           Conversant
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  64-2 Filed: 04/19/20
                                              07/08/20 Page 32
                                                            16 of 32
                                                                  497PageID
                                                                      PageID#:1814
                                                                             #:3246
                                                                                       14




                               Prior Testimony and Deposition

Benjamin v. Horn, 75 Civ. 3073 (HB) (S.D.N.Y.) as expert for defendants, 2015

Rodgers v. Martin 2:16-cv-00216 (U.S.D.C. N.D.Tx) as expert for plaintiffs, 10/19/17

Fikes v. Abernathy, 2017 7:16-cv-00843-LSC (U.S.D.C. N.D.AL) as expert for plaintiffs
10/30/17.

Fernandez v. City of New York, 17-CV-02431 (GHW)(SN) (S.D.NY) as defendant in role as
City Employee 4/10/18.

Charleston v. Corizon Health INC, 17-3039 (U.S.D.C. E.D. PA) as expert for plaintiffs 4/20/18.

Gambler v. Santa Fe County, 1:17-cv-00617 (WJ/KK) as expert for plaintiffs 7/23/18.

Hammonds v. Dekalb County AL, CASE NO.: 4:16-cv-01558-KOB as expert for plaintiffs
11/30/2018.

Mathiason v. Rio Arriba County NM, No. D-117-CV-2007-00054, as expert for plaintiff 2/7/19.

Hutchinson v. Bates et. al. AL, No. 2:17-CV-00185-WKW- GMB, as expert for plaintiff 3/27/19.

Lewis v. East Baton Rouge Parish Prison LA, No. 3:16-CV-352-JWD-RLB, as expert for
plaintiff 6/24/19.

Belcher v. Lopinto, No No. 2:2018cv07368 - Document 36 (E.D. La. 2019) as expert for
plaintiffs 12/5/2019.



                                           Fee Schedule

Case review, reports, testimony $500/hour.
Site visits and other travel, $2,500 per day (not including travel costs).
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  64-2Filed:
                                      Filed:07/08/20
                                             04/19/20Page
                                                     Page17
                                                          2 of
                                                            of32
                                                               497
                                                                 PageID
                                                                   PageID
                                                                        #:1784
                                                                          #:3247




                        DECLARATION OF DR. HOMER VENTERS
I, Dr. Homer Venters, hereby declare the following under penalty of perjury pursuant to 28
U.S.C. § 1746:
        1.     I am a physician, internist and epidemiologist with over a decade of experience in

providing, improving and leading health services for incarcerated people. My clinical training

includes residency training in internal medicine at the Albert Einstein/Montefiore Medical

Center (2007) and a fellowship in public health research at the New York University School of

Medicine (2009). My experience in correctional health includes two years visiting detention

centers and conducting analyses of physical and mental health policies and procedures for

persons detained in federal facilities. This work included and resulted in collaboration with

federal detention administrators on numerous individual cases of medical release, formulation of

health-related policies, and testimony before U.S. Congress regarding mortality inside detention

facilities.

        2.     After my fellowship training, I became the Deputy Medical Director of the New

York City Jail Correctional Health Service. This position included both direct care to persons

held in NYC’s 12 jails, as well as oversight of medical policies for their care. This role included

oversight of chronic care, sick call, specialty referral and emergency care.

        3.     I subsequently was promoted to the positions of Medical Director, Assistant

Commissioner, and Chief Medical Officer of NYC Jail Correctional Health Services. We

operated one of the largest correctional health care systems in the nation, with over 43,000

annual admissions in jails across the city. In the latter two roles, I was responsible for all aspects

of health services including physical and mental health, addiction, quality improvement, re-entry,

morbidity and mortality reviews, as well as all training and oversight of physicians, nursing and
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  64-2Filed:
                                      Filed:07/08/20
                                             04/19/20Page
                                                     Page18
                                                          3 of
                                                            of32
                                                               497
                                                                 PageID
                                                                   PageID
                                                                        #:1785
                                                                          #:3248




pharmacy staff. In these roles, I was also responsible for evaluating and making

recommendations on the health implications of numerous security policies and practices.

       4.      During this time, I managed multiple communicable disease outbreaks in our

facilities, including H1N1 in 2009, which impacted almost one third of housing areas inside the

adolescent jail, multiple seasonal influenza outbreaks, a recurrent legionella infection and several

other smaller outbreaks. To manage all of these outbreaks, I worked closely with management at

the facilities, including security and health staff, developed policies and procedures to manage

the outbreaks, and oversaw training and implementation of those policies and procedures.

Central aspects of my roles in these outbreak responses included the identification and protection

of high-risk patient cohorts, development of infection control plans that integrated all levels of

staff and detained people in mitigating the impact of the outbreak. I also led inspections of

housing areas with teams of health, security, engineering and hygiene experts and developed and

conducted orientations and trainings for correctional staff, health professionals and detained

people. I also developed data dashboards that were updated on a daily basis and shared with local

and state public health partners to integrate jail outbreak management with community efforts.

       5.      In March 2017, I left Correctional Health Services of NYC to become the

Director of Programs for Physicians for Human Rights. In this role, I oversaw all programs of

Physicians for Human Rights, including training of physicians, judges and law enforcement staff

on forensic evaluation and documentation, analysis of mass graves and mass atrocities,

documentation of torture and sexual violence, and analysis of attacks against healthcare workers.

       6.      In December 2018, I became the Senior Health and Justice Fellow for Community

Oriented Correctional Health Services (COCHS), a nonprofit organization that promotes

evidence-based improvements to correctional practices across the U.S. In January 2020, I




                                                 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  64-2Filed:
                                      Filed:07/08/20
                                             04/19/20Page
                                                     Page19
                                                          4 of
                                                            of32
                                                               497
                                                                 PageID
                                                                   PageID
                                                                        #:1786
                                                                          #:3249




became the president of COCHS. I also work as a medical expert in cases involving correctional

health and I wrote a book on the health risks of jail (Life and Death in Rikers Island) which was

published in early 2019 by Johns Hopkins University Press. A copy of my curriculum vitae is

attached to this report, which includes my publications, a list of cases in which I have been

involved and a statement of my compensation.

        7.      Since January 2020, I have been engaged in numerous activities in response to

COVID-19 infection in detention settings. I have published two articles on COVID-19 behind

bars 1 and participated in over 70 interviews on the need for systematic and evidence-based

practices in jails, prisons and other detention settings to both prevent deaths among incarcerated

people, and flatten the overall outbreak curve in in the community from COVID-19. 2 I am also

scheduled to conduct a court-ordered inspection of the Metropolitan Detention Center in

Brooklyn NY, which is in the throws of a COVID-19 outbreak and provide my findings to the

court. I was invited by the National Association of Counties and Fair and Just Prosecution, a

national convening of elected prosecutors, The Stanford Law School and the University of

Southern California School of Medicine to provide guidance on COVID-19 response in detention

settings, and I have provided similar guidance on multiple other webinars and presentations.




1
  Dr. Homer Venters, “4 ways to protect our jails and prisons from coronavirus,” The Hill (Feb. 29, 2020),
https://thehill.com/opinion/criminal-justice/485236-4-ways-to-protect-our-jails-and-prisons-from-
coronavirus; Dr. Homer Venters, “Coronavirus behind bars: 4 priorities to save the lives of prisoners,”
The Hill (Mar. 23, 2020), https://thehill.com/opinion/criminal-justice/488802-coronavirus-behind-bars-4-
priorities-to-save-the-lives-of-prisoners.
2
  For example: Jean Casella& Katie Rose Quandt, “US jails will become death traps in the coronavirus
pandemic,” The Guardian (Mar. 30, 2020),
https://www.theguardian.com/commentisfree/2020/mar/30/jails-coronavirus-us-rikers-island; Erin
Doherty & Kelly Cannon, “‘We need help’: Inmates describe prison system unprepared for coronavirus,”
ABC News (Apr. 5, 2020), https://abcnews.go.com/Politics/inmates-describe-prison-system-unprepared-
coronavirus/story?id=69980790.


                                                    3
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  64-2Filed:
                                      Filed:07/08/20
                                             04/19/20Page
                                                     Page20
                                                          5 of
                                                            of32
                                                               497
                                                                 PageID
                                                                   PageID
                                                                        #:1787
                                                                          #:3250




          8.       I have been retained by counsel for the plaintiffs in this case to provide opinions

about the actions that should be taken at the Cook County Jail in light of the current COVID-19

outbreak. As part of my work in this case, I have been provided the following documents:

                   •   Amended Sanitation Policy
                   •   Referral for Medical Care Policy
                   •   Outbreak Prevention Policy
                   •   CCSO Operational Briefing 4/4/20
                   •   Sanitation Plans
                   •   Intake Photos
                   •   Declarations of Concetta Menella (2), Rebecca Levin, Henriette Gratteau,
                       Michael Miller, Ronald Lankah, Patricia Horne, Elizabeth Scannell,
                       Sonjourner Colbert, Matthew Burke, Jane Gubser, Brad Curry (2), and Peter
                       Orris
                   •   Plaintiff’s Complaint and Exhibits
                   •   Sheriff’s 4/6/20 Response to the Plaintiff’s Emergency Motion and Exhibits
                   •   Sheriff’s 4/13/20 Status Report and Exhibits
                   •   Plaintiff’s Motion for Preliminary Injunction and Exhibits
                   •   4/15/20 Hearing Transcript

All of the opinions set forth in this declaration are offered to a reasonable degree to medical

certainty based on my training, experience, and review of the relevant literature, and national and

international data and guidance.

          9.       Coronavirus disease of 2019 (COVID-19) is a viral pandemic. 3 This is a novel

virus for which there is no established curative medical treatment and no vaccine. COVID-19 is

different than all previous infectious disease outbreaks faced in our lifetime because of the speed

and extent of spread throughout the globe, and how quickly it has overwhelmed healthcare

systems. Infection control and social distancing represent the most evidence-based and critical

interventions being utilized to slow the spread of COVID-19. Unlike many other viral outbreaks,

it now appears that significant transmission of COVID-19 occurs before infected people become




3
    In the name COVID-19, 'CO' stands for 'corona,' 'VI' for 'virus,' and 'D' for disease.


                                                        4
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  64-2Filed:
                                      Filed:07/08/20
                                             04/19/20Page
                                                     Page21
                                                          6 of
                                                            of32
                                                               497
                                                                 PageID
                                                                   PageID
                                                                        #:1788
                                                                          #:3251




symptomatic, which underscores the need for heavy focus on social distancing as a means to

prevent transmission.

        10.     The Centers for Disease Control and Prevention (CDC) has identified many

particularly vulnerable populations who are at increased risk of having severe outcomes from

COVID-19. 4 These include:

                •   People with chronic lung disease or moderate to severe asthma
                •   People who have serious heart conditions
                •   People who are immunocompromised 5
                •   People with severe obesity (body mass index [BMI] of 40 or higher)
                •   People with diabetes
                •   People with chronic kidney disease undergoing dialysis
                •   People with liver disease
                •   People who are smokers
                •   People who are pregnant or post-partum

        11.     In addition, data shows that African-Americans are experiencing disproportionate

rates of death from COVID-19. 6

        12.     For vulnerable individuals, social distancing and infection control play an even

more central role in protecting against severe negative outcomes, there is no treatment or cure

that has been identified to lessen their greater risk of harm after contracting the virus. 7

        13.     Fatality is clearly the worst outcome of COVID-19 infection, but many who

contract the illness and “recover” are irreparably damaged. This cannot be understated. The


4
  “At Risk for Severe Illness,” CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/groups-at-higher-risk.html.
5
  Including but not limited to cancer treatment, smoking, bone marrow or organ transplantation, immune
deficiencies, HIV/AIDS, and prolonged use of corticosteroids and other immune-weakening medications.
6
  Reis Thebault, Andrew Ba Tran, & Vanessa Williams, “The coronavirus is infecting and killing black
Americans at an alarmingly high rate,” The Washington Post (Apr. 7, 2020),
https://www.washingtonpost.com/nation/2020/04/07/coronavirus-is-infecting-killing-black-americans-an-
alarmingly-high-rate-post-analysis-shows/?arc404=true.
7
  “What You Can Do,” CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/what-
you-can-do.html (“Stay home and avoid close contact”); “How to Protect Yourself and Others,” CDC,
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/prevention.html (“The best way to
prevent illness is to avoid being exposed to this virus.”).


                                                   5
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  64-2Filed:
                                      Filed:07/08/20
                                             04/19/20Page
                                                     Page22
                                                          7 of
                                                            of32
                                                               497
                                                                 PageID
                                                                   PageID
                                                                        #:1789
                                                                          #:3252




respiratory damage associated with severe COVID-19 infection causes long term decreases in

lung function, and it is likely that among the 10-20% of people who require hospitalization, most

will experience long-term effects on their lungs, heart, kidneys, eyes, central nervous system and

other major organs. 8

        14.     COVID-19 infection rates have grown exponentially in the U.S. The CDC now

reports COVID-19 cases and deaths in all 50 states. 9 When COVID-19 impacts a community, it

will also impact the community’s detention facilities. Federal and local correctional facilities will

not be able to stop the entry of COVID-19 into their facilities: the reality is that the infection is

inside many facilities already. It is inevitable and is not preventable. Numerous county jails, like

Cook County Jail, have already reported hundreds of COVID-19 infections among staff and

inmates. On March 31, 2020, the medical leadership in the NYC jail system announced that they

would be unable to stop COVID from entering their facility and called for release as the primary

response to this crisis. 10 Since that time, over 800 staff and inmates have tested positive in the

NYC jail system.

        15.     Once a virus enters a facility, detention settings promote the spread of the virus to

the wider community. The constant flow of staff in and out of detention facilities only increases

the spread of the virus beyond the walls of the facility itself.


8
  Melissa Healy, “Coronavirus infection may cause lasting damage throughout the body, doctors fear,”
L.A. Times (Apr. 10, 2020), https://www.latimes.com/science/story/2020-04-10/coronavirus-infection-
can-do-lasting-damage-to-the-heart-liver; Judith Graham, “What Does Recovery From COVID-19 Look
Like? It Depends. A Pulmonologist Explains.” Kaiser Health News (Apr. 9, 2020),
https://khn.org/news/what-does-recovery-from-covid-19-look-like-it-depends-a-pulmonologist-explains/;
Alexander Freund, “COVID-19: Recovered patients have partially reduced lung function,” DW (Mar. 20,
2020), https://www.dw.com/en/covid-19-recovered-patients-have-partially-reduced-lung-function/a-
52859671.
9
  Coronavirus Disease 2019 (COVID-19) Cases in US, CDC (last visited April 10, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html.
10
   Meagan Flynn, “Top doctor at Rikers’ Island calls the hail a public health disaster unfolding before our
eyes,” The Washington Post (Mar. 31, 2020), https://www.washingtonpost.com/nation/2020/
03/31/rikers-island-coronavirus-spread/.


                                                     6
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  64-2Filed:
                                      Filed:07/08/20
                                             04/19/20Page
                                                     Page23
                                                          8 of
                                                            of32
                                                               497
                                                                 PageID
                                                                   PageID
                                                                        #:1790
                                                                          #:3253




       16.     Prisoners in general have poorer health and more underlying medical conditions

than those in the community. 11 Over half of prisoners have serious physical or behavioral health

problems, and incarcerated people have statistically higher rates of smoking, cardiovascular

disease, infectious diseases and cancer. Additionally, the leading cause of death in U.S. jails is

suicide, which reflects a toxic overlap between untreated mental health and substance use

problems. 12

       17.     The CDC and other organizations have issued recommendations on how to

prevent or decrease the spread of COVID-19. It is important for jails to comply with the CDC

guidance on management of COVID-19 in detention facilities. But it is also important to

understand that compliance with these recommendations alone is not enough to create a setting

that sufficiently protects the health and safety of individuals detained and working at the jail. The

CDC, a federal agency, could not impose mandatory requirements on state or local officials,

even when evidence-based medicine would support such requirements. The CDC guidelines are

more appropriately considered a “harm reduction” approach, which is a common practice in

public health, where organizations offer recommendations on how to reduce a risk of harm even

when the subject is not following the appropriate practices.

       18.     The unanimous consensus from the CDC, and medical and public health experts,

is that social distancing and infection control are imperative to decrease rampant spread of

COVID-19 and protect people’s health. The fact that the CDC adds the phrase “if possible” or “if



11
   Laura M. Maruschak & Marcus Berzofsky, “Medical Problems of State and Federal Prisoners and Jail
Inmates, 2011-12,” BJS (Feb. 5, 2015), https://www.bjs.gov/index.cfm?ty=pbdetai l&iid=5219.
12
   Laura Maruschak, “Medical Problems of Prisoners, BJS (Apr. 19, 2020),
https://www.bjs.gov/content/pub/html/mpp/mpp.cfm; Ann Caron, “Mortality in Local Jails, 2000-2016 –
Statistical Tables,” BJS (Feb. 12, 2020), https://www.bjs.gov/index.cfm?ty=pbdetail&iid=6767; National
Commission on Correctional Health Care, “Suicide Prevention Resource Guide,”
https://www.ncchc.org/filebin/Publications/Suicide_Prevention_Resource_Guide_2.pdf


                                                  7
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  64-2Filed:
                                      Filed:07/08/20
                                             04/19/20Page
                                                     Page24
                                                          9 of
                                                            of32
                                                               497
                                                                 PageID
                                                                   PageID
                                                                        #:1791
                                                                          #:3254




space allows” in its guidance specifically directed at detention centers it does not control, does

not alter the clear medical consensus on social distancing. 13

        19.     In my opinion, based on my correctional and epidemiological training as well as a

review of the literature surrounding COVID-19, mandating that staff and detainees be kept six

feet apart from each other at all times, absent life-threatening emergencies such as use of force

and fire evacuation, in addition to robust sanitation, testing, and infection control, is essential to

preventing a widespread outbreak of this disease in a custodial setting.

        20.     I have been inside numerous state and federal detention facilities, including the

Cook County Jail. In a detention facility, social distancing can be challenging and requires close

attention to all aspects of operations among both staff and detained people. 14 The typical design

and operation of correctional settings, including densely packed areas for housing, health

services, food services, recreation, bathroom and shower facilities for detained people, as well as

the entry points, locker rooms, meal areas, and control rooms for staff, all contribute to the

spread of infectious disease. Detention facilities are typically operated in a way that forces close

contact between people and relies on massive amounts of movement every day from one part of

the facility to another, e.g., for programming, access to cafeterias, commissary, medical, just to

name a few. This movement is required of detained people as well as staff. This normal level of

movement requires that correctional settings design and implement detailed plans and policies to

both reduce the amount of movement, and immediately change housing operations to permit



13
   “Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correctional and
Detention Facilities,” CDC, https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-
correctional-detention.pdf (“Although social distancing is challenging to practice in correctional and
detention environments, it is a cornerstone of reducing transmission of respiratory diseases such as
COVID-19.”).
14
   State of Illinois, Executive Order 2020-13 (Mar. 26, 2020),
https://www2.illinois.gov/Documents/ExecOrders/2020/ExecutiveOrder-2020-13.pdf.


                                                     8
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  64-2 Filed: 04/19/20
                                              07/08/20 Page 10
                                                            25 of 32
                                                                  497PageID
                                                                      PageID#:1792
                                                                             #:3255




detainees to socially distance from one another in order to control the spread of a highly

communicable disease, such as COVID-19.

       21.     The sally-port is one of the most ubiquitous aspects of detention, and is a place

that requires special attention. The sally-port, or control port, is a series of two locked gates that

bring every staff member and detained person past a windowed control room as they stop in a

room between locked gates. The normal functioning of detention centers demands that during

shift change for staff, or as the security count approaches for detained people, large numbers of

people press into sally-ports as they move into or out of other areas of the facility. This process

creates close contact, and the sally port windows that are used to hand out radios, keys and other

equipment to staff ensure efficient passage of communicable disease from the control rooms into

the sally port areas on a regular basis. But like other aspects of detention settings, passage of

staff and detained people through sally-ports can be monitored and regulated in a way that

promotes six feet of separation between people. Other areas similarly require special attention,

including analysis of existing workflows and honest assessment of the operational and staffing

implications, including housing areas, meal spaces, medication administration, sick call,

bathroom and day room access, etc.

       22.     Solitary confinement is not medical isolation. 15 Simply locking detained people

into cells will worsen, not improve, efforts to curb infection rates. When people are locked into

cells alone, for most of the day, they quickly experience psychological distress that manifests in

self-harm and suicidality, which requires rapid response and intensive care outside the facility for

mental and physical health emergencies. In addition, units that are comprised of locked cells may

require additional staff to escort people to and from their cells for showers, telephone calls, and


15
   David Cloud, Dallas Augustine & Brie Williams, “The Ethical Use of Medical Isolation,” Amend (Apr.
9, 2020), https://amend.us/wp-content/uploads/2020/04/Medical-Isolation-vs-Solitary_Amend.pdf.


                                                   9
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  64-2 Filed: 04/19/20
                                              07/08/20 Page 11
                                                            26 of 32
                                                                  497PageID
                                                                      PageID#:1793
                                                                             #:3256




other encounters, and medical, pharmacy and nursing staff must move on and off these units

daily to assess the welfare and health needs of these people, creating the same spread of the virus

from the community into the facilities as if detained people were not locked down. In addition,

locking two people into a cell increases the risk of transmission of COVID-19 from one of them

to the other. This risk is especially harmful in facilities, like the Cook County Jail, that have

failed to create special protections for people with known risk factors for serious illness and

death from COVID-19 infection, and hold these high-risk patients in locked cells with other

lower-risk patients.

       23.        The documents I have reviewed in this case fail to establish a comprehensive

approach to social distancing at the Cook County Jail and must be quickly integrated into a

single COVID-19 emergency response plan that not only mandates in a detailed fashion, but also

supports and monitors implementation of, social distancing. The deficiencies I have noted

include:

             a.      Lack of clarity for how detainees will be maintained with 6 feet of separation
                     in day rooms, hallways, sally-ports, medication lines, bathrooms and showers,
                     medical clinics, transport, and recreation spaces.

             b.      Lack of detail on how staff will engage in social distancing as they enter the
                     facilities and are screened, pass through sally-ports, hallways, to and from
                     their security posts, clinic assignments, administrative office, and during
                     meals and breaks.

             c.      Lack of assessment of staffing requirements to implement social distancing
                     among staff and detained people.

       24.        Mandating social distancing for detainees is critical to protect against

uncontrolled spread of COVID-19. However, there are other actions that should be taken. In

addition to social distancing, Cook County Jail must engage in adequate infection control. My

experience managing smaller outbreaks is that an additional challenge in correctional settings is




                                                   10
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  64-2 Filed: 04/19/20
                                              07/08/20 Page 12
                                                            27 of 32
                                                                  497PageID
                                                                      PageID#:1794
                                                                             #:3257




to apply hospital-level infection control measures on security staff. Ongoing, effective training is

crucial to implement as many measures as possible. In a hospital or nursing home, staff may

move up and down a single hallway over their shift, and they may interact with one patient at a

time. In detention settings, officers move great distances, are asked to shout or yell commands to

large numbers of people, routinely apply handcuffs and operate heavy doors/gates, operate large

correctional keys and are trained in the use of force. These basic duties cause the personal

protective equipment they are given to quickly break and become useless, and even when in

good working order, may impede their ability talk and be understood, as in the case of masks. As

a result, implementation of infection control measures requires a significant amount of training

and supervision. It cannot be implemented through email or signage alone, but requires active

role modeling, supervision and support of staff. One of the most ubiquitous examples of this

challenge is the now common observation that many correctional staff who have been issued

N95 masks in the past two weeks at the Cook County Jail are currently not wearing them, or may

be wearing them around their necks or on their heads.

       25.       Another critical task for any detention setting responding to a COVID-19

outbreak is to identify all of the people held in their custody who are particularly vulnerable.

This task is critical for several reasons, and the daily updating of the list and locations of high-

risk patients is critical to basic outbreak management. Creating a real-time list of high-risk

patients allows for:

             •      Identification of high-risk patients who are eligible for release from detention

             •      Implementing of active surveillance, special housing arrangements, and other
                    protective measures for high-risk patients who are not ill

             •      Implementing enhanced surveillance and protective measures for high-risk
                    patients who are in a quarantine setting, or who develop symptoms of
                    COVID-19


                                                  11
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  64-2 Filed: 04/19/20
                                              07/08/20 Page 13
                                                            28 of 32
                                                                  497PageID
                                                                      PageID#:1795
                                                                             #:3258




             •      Development and implementation of re-entry plans of care and support with
                    community partners for high-risk patients

       26.       Hand-washing and good hygiene practices are also important. Access to hand

washing is limited in detention settings as compared to the community. Many common areas

lack operable sinks with access to soap and paper hand towels. In addition, many of the sinks

utilized in correctional settings do not operate with a faucet that can be turned and left on, but

rather rely on pushing a button which provides a limited amount of water over a limited amount

of time. These metered faucets are designed to save water by limiting the amount of time water

flows, but make adequate hand washing with soap for at least 20 seconds very difficult, if not

impossible.

       27.       Infection control policies and procedures in detention settings are often at odds

with basic CDC guidance. The CDC guidelines for infection control regarding COVID-19 make

clear the need to aggressively prepare for, and intervene in, the spread of this virus throughout

correctional settings. One of the most serious deficiencies in correctional practices involves the

failure to appropriately train and equip correctional staff and inmate workers in the disinfection

of the physical plant, and enable all people inside the facility to engage on social distancing and

hand washing. When security staff and detainees are given masks without any guidance about

their use, or when they should be replaced, or what scenarios in their environment represent

higher risk of COVID-19 infection, the net effect is to decrease attention to infection control.

Similarly, when inconsistent strengths of cleaning solution, or inadequate access to clean paper

towels or other products used to wipe down surfaces are utilized, the net effect is also to decrease

the level of infection control and increase the risk of rapid COVID-19 spread throughout the

facility. When no special effort is made to use more highly trained or equipped cleaning




                                                  12
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  64-2 Filed: 04/19/20
                                              07/08/20 Page 14
                                                            29 of 32
                                                                  497PageID
                                                                      PageID#:1796
                                                                             #:3259




personnel with protective equipment to clean and handle the effects of staff or detainees who

exhibit signs and symptoms of COVID-19, an especially egregious breach in infection control

has occurred. Because security staff and inmates far outnumber health staff in correctional

settings, they must be trained, equipped and engaged as the first responders for infection control.

Failure to take this approach significantly increases the risk of rapid COVID-19 spread

throughout the facility and increases the risk of preventable illness and death. The Cook County

Jail’s failure to have implemented adequate infection control policies before COVID-19

appeared within the facility is likely part of the reason why the outbreak quickly became so

large. But as described above, even the perfect implementation of an adequate infection control

policy would be insufficient to protect against uncontrolled spread of COVID-19 in the absence

of social distancing at the jail.



                                        Health Staff



                                       Security Staff




                                          Detainees




                                                13
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  64-2 Filed: 04/19/20
                                              07/08/20 Page 15
                                                            30 of 32
                                                                  497PageID
                                                                      PageID#:1797
                                                                             #:3260




       28.     Security staff represent the front-line infection control force inside correctional

settings, and evidence-based infection control plans cannot be implemented without active

training of staff that is also ongoing. This training should include formal training on the

protective equipment, environmental cleaning and health service activities that security staff will

participate in or support. These trainings should span every tour and day of service so that every

staff member is trained, and should be conducted in both dedicated 15-30 minute sessions and

also in more brief venues, such as roll call.

       29.     My review of the Cook County Jail’s policies and other materials additionally

leads me to have the following other specific concerns and recommendations about the health

status of staff and detained people inside Cook County Jail regarding COVID-19 response:

             a. Lack of a Covid-19 plan. It appears that CSCSO does not yet have a single

COVID-19 response plan, and is instead relying on an amalgam of pre-existing policies,

individual protocols and other directives to manage their response to COVID-19. I have

reviewed an outbreak management policy from 2017 that covers numerous types of infectious

disease concerns, and has a half page amendment relating to COVID-19 testing on the last of 15

pages. I have also reviewed a separate sanitation policy that appears specific to COVID-19 and a

21-page operational briefing from April 4, 2020 that appears to include several pages of general

occupational guidance relating to COVID-19 that is not jail-specific and targeted towards

“maintaining a healthy business. This lack of a single COVID-19 emergency response plan is a

glaring deficiency, and at odds with good correctional practice. Large systems such as CCSO

employ and care for several thousands of individuals and it is not possible to respond to a large-

scale emergency without a single, coordinated plan. This is even more pressing for the COVID-

19 response, because the public health directives for management change every week, sometimes




                                                 14
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  64-2 Filed: 04/19/20
                                              07/08/20 Page 16
                                                            31 of 32
                                                                  497PageID
                                                                      PageID#:1798
                                                                             #:3261




daily, and thus, CCSO must have one unified plan that can be updated and reliably utilized by all

security, health and administrative staff, and which partners in public health organizations can

review and support. If it has not already occurred, CCSO must combine all of the existing

protocols and procedures into one COVID-19 emergency response plan, as is mandated in other

detention settings. 16

               b. Lack of identification or tracking of high-risk patients. The correctional health

staff, and their electronic medical records, are very sophisticated, and the identity and location of

people with CDC identified risk factors for serious illness and death from COVID-19 infection is

known to the health service. In an outbreak that targets a subset of the incarcerated population, it

is critical to create special protections for these individuals, which may include consideration for

release, as well as active surveillance with twice daily symptom and temperature checks during

incarceration, and additional support during re-entry. This requires that CCSO create a

management plan that identifies these high-risk patients for specialized management and

protection, which does not exist according to the statements by General Counsel for the Sheriff.

               c. Lack of infection control practices consistent with CDC guidelines. The

sanitation and other policies I have reviewed fail to address or ensure basic infection control

measures that are critical to the CDC guidelines on COVID-19 response in detention settings.

Specifically:

                  •   The sanitation policy fails to identify any special measures taken to clean or
                      disinfect the living spaces and personal effect of people who become
                      symptomatic for COVID-19 and are taken to medical isolation. This is an
                      extremely high-risk scenario that has played out numerous times already in
                      the Cook County Jail, and I fear that lack of attention to this high-risk setting
                      has contributed to the substantial outbreak already present. The CDC gives
                      clear guidance on this matter, including letting confined spaces sit for one day
                      before entering/cleaning, and use of PPE for anyone engaged in cleaning.

16
     ICE ERO 4/10/20 mandates that all facilities housing ICE detainees must have such a plan.


                                                     15
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  64-2 Filed: 04/19/20
                                              07/08/20 Page 17
                                                            32 of 32
                                                                  497PageID
                                                                      PageID#:1799
                                                                             #:3262




               •   The sanitation policy leaves all communication regarding infection control to
                   the housing area officer, but my experience during outbreaks is that detained
                   people have numerous questions about infection control and sanitation that
                   housing area officers are not trained to respond to. There must be regular
                   engagement between infection control nursing or medical staff, and both staff
                   and detained people in each housing area for implementation of effective
                   infection control during an outbreak.
             d. Lack of re-entry planning for detained people leaving Cook County Jail. Part

of an integrated plan for COVID-19 response in detention settings is the need to plan for safe re-

entry for people leaving jail. This critical requirement is outlined in CDC recommendations and

must be developed as a section in a unified COVID-19 emergency plan. The CDC makes clear

recommendations on this process: 17

               •   If an individual does not clear the screening process, follow the protocol for a
                   suspected COVID-19 case – including putting a face mask on the individual,
                   immediately placing them under medical isolation, and evaluating them for
                   possible COVID-19 testing.

               •   If the individual is released before the recommended medical isolation period
                   is complete, discuss release of the individual with state, local, tribal, and/or
                   territorial health departments to ensure safe medical transport and continued
                   shelter and medical care, as part of release planning. Make direct linkages to
                   community resources to ensure proper medical isolation and access to medical
                   care.

               •   Before releasing an incarcerated/detained individual with COVID-19
                   symptoms to a community-based facility, such as a homeless shelter, contact
                   the facility’s staff to ensure adequate time for them to prepare to continue
                   medical isolation, or contact local public health to explore alternate housing
                   options.

       30.     These steps are important to improve conditions at the Cook County Jail that help

to prevent detainees and staff from contracting COVID-19. The failures outlined above have

contributed to the rapid spread of COVID-19 in Cook County Jail, and to the health

consequences suffered by detained people and staff alike. As noted above, however, they alone


17
  “Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correctional and
Detention Facilities,” CDC, https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-
correctional-detention.pdf.


                                                16
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  64-2 Filed: 04/19/20
                                              07/08/20 Page 18
                                                            33 of 32
                                                                  497PageID
                                                                      PageID#:1800
                                                                             #:3263




are insufficient to meaningfully reduce the rate of spread if social distancing at the jail is not

immediately implemented. I believe that it is possible to make a significant difference in the

number and severity of COVID-19 cases that ensue going forward, but significant work is

required by the Cook County Sheriff’s Office to enact social distancing and basic infection

control measures for people held in detention and staff who work in this setting.




Signature: Homer Venters




Date: 4/19/2020

Location: Port Washington, NY




                                                  17
  Case:
Case    1:20-cv-02134 Document
     1:20-cv-01590-RPK-RLM     #: 140-1 Filed:
                            Document    26-4 07/08/20   Page 34
                                               Filed 04/03/20   of 497
                                                              Page  1 ofPageID #:3264
                                                                         3 PageID #: 299




                                 Exhibit C
  Case:
Case    1:20-cv-02134 Document
     1:20-cv-01590-RPK-RLM     #: 140-1 Filed:
                            Document    26-4 07/08/20   Page 35
                                               Filed 04/03/20   of 497
                                                              Page  2 ofPageID #:3265
                                                                         3 PageID #: 300




  I, Homer Venters, hereby declare the following:
  Background
  1. I am a physician, internist and epidemiologist with over a decade of experience in providing, improving
     and leading health services for incarcerated people. My clinical training includes residency training in
     internal medicine at Albert Einstein/Montefiore Medical Center (2007) and a fellowship in public
     health research at the New York University School of Medicine (2009). My experience in correctional
     health includes two years visiting immigration detention centers and conducting analyses of physical
     and mental health policies and procedures for persons detained by the U.S. Department of Homeland
     Security. This work included and resulted in collaboration with ICE on numerous individual cases of
     medical release, formulation of health-related policies as well as testimony before U.S. Congress
     regarding mortality inside ICE detention facilities.
  2. After my fellowship training, I became the Deputy Medical Director of the NYC Jail Correctional
     Health Service. This position included both direct care to persons held in NYC’s 12 jails, as well as
     oversight of medical policies for their care. This role included oversight of chronic care, sick call,
     specialty referral and emergency care. I subsequently was promoted to the positions of Medical
     Director, Assistant Commissioner, and Chief Medical Officer. In the latter two roles, I was responsible
     for all aspects of health services including physical and mental health, addiction, quality improvement,
     re-entry and morbidity and mortality reviews as well as all training and oversight of physicians, nursing
     and pharmacy staff. In these roles I was also responsible for evaluating and making recommendations
     on the health implications of numerous security policies and practices including use of force and
     restraints. During this time I managed multiple communicable disease outbreaks including H1N1 in
     2009, which impacts almost 1/3 of housing areas inside the adolescent jail, multiple seasonal influenza
     outbreaks, a recurrent legionella infection and several other smaller outbreaks.
  3. In March 2017, I left Correctional Health Services of NYC to become the Director of Programs for
     Physicians for Human Rights. In this role, I oversaw all programs of Physicians for Human Rights,
     including training of physicians, judges and law enforcement staff on forensic evaluation and
     documentation, analysis of mass graves and mass atrocities, documentation of torture and sexual
     violence, and analysis of attacks against healthcare workers.
  4. In December 2018 I became the Senior Health and Justice Fellow for Community Oriented Correctional
     Health Services (COCHS), a nonprofit organization that promotes evidence-based improvements to
     correctional practices across the U.S. In January 2020, I became the president of COCHS. I also work
     as a medical expert in cases involving correctional health and I have a book on the health risks of jail
     (Life and Death in Rikers Island) which was published in early 2019 by Johns Hopkins University
     Press.
  COVID-19 in Brooklyn Federal Prison
  5. It is my understanding that one inmate and one or more staff members tested positive for COVID-19
     during the week of March 20, 2020. Based on this, and my understanding of COVID-19 pathology
     and spread in correctional institutions, I would expect that many more staff and inmates are currently
     symptomatic and would have positive tests at this point. By comparison, after the initial index cases
     among one correctional officer and one inmate occurred in the NYC jail system, the number of
     combined cases jumped to 38 and 454 in the two subsequent weeks.
  Case:
Case    1:20-cv-02134 Document
     1:20-cv-01590-RPK-RLM     #: 140-1 Filed:
                            Document    26-4 07/08/20   Page 36
                                               Filed 04/03/20   of 497
                                                              Page  3 ofPageID #:3266
                                                                         3 PageID #: 301




                         COVID-19 in NYC Jails (all + tests)
       500
       450
       400
       350
       300
       250
       200
       150
       100
        50
         0




  6. If a similar rise in the number of cases has not been observed in the Brooklyn Federal Detention
     Center, I would be concerned that the facility is not following accepted infection control and
     surveillance measures to address COVID-19 among staff and inmates. The following measures
     should be part of the facility plan in place;
          a. All known contacts with the initial case who are asymptomatic should be quarantined either
              at home for staff, or in a designated housing area for inmates.
          b. Anyone who is symptomatic, whether or not they are a known contact of a confirmed case,
              should be tested.
          c. People held in the quarantine housing area should have their signs and symptoms checked
              daily, including temperature.
          d. People identified as high risk should be considered for immediate release based on their risk
              of serious illness and death from COVID-19 infection.
          e. People identified as high risk who remain incarcerated should be subject to the same active
              surveillance (daily sign and symptom checks) as the quarantine group.



  Signed




  Homer Venters MD, MS
  4/2/20
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 30-2
                                       Filed:
                                         Filed:
                                              07/08/20
                                                04/06/20
                                                       Page
                                                         Page
                                                            371of
                                                                of497
                                                                   4 PageID
                                                                      PageID#:406
                                                                              #:3267
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 30-2
                                       Filed:
                                         Filed:
                                              07/08/20
                                                04/06/20
                                                       Page
                                                         Page
                                                            382of
                                                                of497
                                                                   4 PageID
                                                                      PageID#:407
                                                                              #:3268
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 30-2
                                       Filed:
                                         Filed:
                                              07/08/20
                                                04/06/20
                                                       Page
                                                         Page
                                                            393of
                                                                of497
                                                                   4 PageID
                                                                      PageID#:408
                                                                              #:3269
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 30-2
                                       Filed:
                                         Filed:
                                              07/08/20
                                                04/06/20
                                                       Page
                                                         Page
                                                            404of
                                                                of497
                                                                   4 PageID
                                                                      PageID#:409
                                                                              #:3270
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 30-6
                                       Filed:
                                         Filed:
                                              07/08/20
                                                04/06/20
                                                       Page
                                                         Page
                                                            411of
                                                                of497
                                                                   4 PageID
                                                                      PageID#:458
                                                                              #:3271
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 30-6
                                       Filed:
                                         Filed:
                                              07/08/20
                                                04/06/20
                                                       Page
                                                         Page
                                                            422of
                                                                of497
                                                                   4 PageID
                                                                      PageID#:459
                                                                              #:3272
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 30-6
                                       Filed:
                                         Filed:
                                              07/08/20
                                                04/06/20
                                                       Page
                                                         Page
                                                            433of
                                                                of497
                                                                   4 PageID
                                                                      PageID#:460
                                                                              #:3273
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 30-6
                                       Filed:
                                         Filed:
                                              07/08/20
                                                04/06/20
                                                       Page
                                                         Page
                                                            444of
                                                                of497
                                                                   4 PageID
                                                                      PageID#:461
                                                                              #:3274
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 52-2Filed:
                                        Filed:07/08/20
                                               04/13/20Page
                                                        Page45
                                                             1 of 4
                                                                  497
                                                                    PageID
                                                                      PageID
                                                                           #:1441
                                                                              #:3275
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 52-2Filed:
                                        Filed:07/08/20
                                               04/13/20Page
                                                        Page46
                                                             2 of 4
                                                                  497
                                                                    PageID
                                                                      PageID
                                                                           #:1442
                                                                              #:3276
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 52-2Filed:
                                        Filed:07/08/20
                                               04/13/20Page
                                                        Page47
                                                             3 of 4
                                                                  497
                                                                    PageID
                                                                      PageID
                                                                           #:1443
                                                                              #:3277
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 52-2Filed:
                                        Filed:07/08/20
                                               04/13/20Page
                                                        Page48
                                                             4 of 4
                                                                  497
                                                                    PageID
                                                                      PageID
                                                                           #:1444
                                                                              #:3278
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 30-8Filed:
                                        Filed:07/08/20
                                               04/06/20Page
                                                        Page49
                                                             1 of 17
                                                                  497PageID
                                                                      PageID#:472
                                                                             #:3279




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 ANTHONY MAYS, Individually and on          )
 behalf of a class of similarly situated persons;
                                            )
 and JUDIA JACKSON, as next friend of       )
 KENNETH FOSTER, Individually and on        )
 behalf of a class of similarly situated persons
                                            )
                                            )                    Case No. 20-cv-2134
                    Plaintiffs-Petitioners, )
                                            )
 v                                          )
                                            )
 THOMAS DART, Sheriff of Cook County,       )
                                            )
                  Defendant-Respondent )

                          DECLARATION OF MICHAEL MILLER

I, Michael Miller, pursuant to 28 U.S.C. § 1746, declare as follows:

   1. That I am currently employed by the Cook County Sheriff’s Office (“CCSO”) as the First
      Assistant Executive Director for the Cook County Department of Corrections (“CCDOC”).
      I have been employed in this role since 2012.

   2. Prior to my appointment as First Assistant Executive Director (“AED”), I worked in
      CCDOC in various capacities dating back to approximately 1990. Over thirty years of
      service at the CCSO, I have served as a Correctional Officer, Correctional Sergeant,
      Correctional Lieutenant, Captain, Chief, Superintendent, and Assistant Executive Director.

   3. As the First AED, I am responsible for overseeing all CCDOC operations. CCDOC is the
      largest single-site pretrial correctional facility in the country and employs over 3,000 sworn
      and civilian staff.

   4. I am familiar with the CCSO’s efforts to combat and prevent the spread of the Novel
      Coronavirus (“COVID-19”), which has impacted the international community since the
      first case was identified in December 2019.

   5. The facts set forth in this declaration are drawn from information I have received in my
      work with the CCSO in response to the COVID-19 pandemic. It does not contain all of the
      facts that I know about the matters discussed below.

   Background
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 30-8Filed:
                                        Filed:07/08/20
                                               04/06/20Page
                                                        Page50
                                                             2 of 17
                                                                  497PageID
                                                                      PageID#:473
                                                                             #:3280




   6. As early as January 2020 the CCSO began planning to activate emergency operational and
      staffing protocols, in the event that the public health crisis and a state of emergency would
      inevitably impact standard operating procedures.

   7. As early as January 24, 2020 the CCDOC began screening incoming detainees for flu-like
      symptoms.

   8. On or before March 12, 2020 the CCSO began sending daily notices to all staff, in addition
      to directions from supervisors on every shift, regarding Center for Disease Control
      (“CDC”) guidelines on preventing the spread of the virus and handwashing.

   COVID-19 State of Emergency

   9. On March 9, 2020, Governor Pritzker declared Illinois a disaster area because of the
      dangers of COVID-19. As of March 9, 2020, there were 5710 detainees in physical
      custody at the Cook County Jail. There were approximately 422 confirmed COVID-19
      cases in Illinois at that time.

   10. On or about March 12, 2020 the CCSO implemented the following preventative measures:

          a. The CCSO Critical Incident Command Center (“CICC”) was activated to monitor
             all COVID-19 factors that could affect aspects of the CCSO.
          b. All visitors, vendors, volunteers, attorneys, and contractors were screened for
             symptoms of COVID-19, including taking temperatures. Anyone exhibiting
             symptoms was denied entry and encouraged to seek medical attention.
          c. CCDOC began creating receiving units for detainees to be held for their first week
             in custody to monitor for symptoms of COVID-19. Those who showed no
             symptoms after seven days would be moved to general population units. These
             receiving units have been active for at least fourteen (14) days as of this declaration.
          d. Visits with detainees were limited to one person, once a week, for 15 minutes.
             CCDOC expanded access to phone calls and video visitation across the compound.
          e. CCDOC increased cleaning and sanitation efforts throughout the facility.
          f. Cermak Health Services began actively educating detainees about COVID-19 so
             they can report symptoms they may experience or observe. Detainees were also
             educated on how to stop the spread of infection through frequent handwashing and
             other good hygiene practices.

   11. On or about March 13, 2020, all tours of CCDOC and large gatherings within the facility
       were suspended. Outside food for detainees was banned.

   12. On or about March 15, 2020, all in-person detainee visits were suspended. Attorneys and
       clergy members were directed to schedule in-person visits sparingly, and any essential
       visitors would be subject to screening for symptoms. Currently, confidential attorney visits
       may still occur 7 days per week during the day and will be accommodated behind visitor
       glass.
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 30-8Filed:
                                        Filed:07/08/20
                                               04/06/20Page
                                                        Page51
                                                             3 of 17
                                                                  497PageID
                                                                      PageID#:474
                                                                             #:3281




   13. On or about March 16, 2020 CCDOC began preparing the empty Mental Health Transition
       Center barracks for additional isolation housing for detainees.

   14. On March 17, 2020 the Cook County Board of Commissioners declared a State of
       Emergency related to the COVID-19 pandemic.

   2. On March 20, 2020 the Governor of Illinois issued an executive order for citizens to shelter-
      in-place. CCSO instituted the following precautionary measures to address COVID-19:

          a. Continued efforts to obtain and distribute Personal Protective Equipment (“PPE”).

          b. Established additional areas at the jail to be used for separation and quarantine,
             including opening previously closed buildings and requesting tents for outdoor
             areas.

          c. Began screening all new detainees and persons arrested by the Sheriff’s Office with
             the Cook County Health COVID-19 questionnaire, including temperature checks.

          d. Continued use of receiving tiers where new detainees coming into the CCDOC are
             housed together for seven days of observation. If detainees do not show symptoms
             of the virus after seven days, they are reviewed by Cermak Health Services for
             clearance to be moved to general population. This waiting period has expanded to
             14 days as of April 6, 2020.

          e. Created contingency plans in the event of staff shortages.

          f. Increased availability of cleaning supplies across all departments.

          g. Continued working with other stakeholders to reduce transportation of detainees to
             court.

          h. Began airing messages for detainees on televisions across the compound regarding
             the symptoms of COVID-19 and proper hand washing techniques.

          i. Began airing messages for detainees on televisions regarding court closures and
             contacting attorneys to address any concerns.

          j. Began posting messages to families on our website regarding canceling of visits
             and information regarding the bond process.

   3. The CCSO disseminates information and directives for detainees and staff on a daily basis
      regarding screening, social distancing, obtaining supplies, and who to contact with any
      concerns. As of April 2, 2020 the CCSO began issuing daily information regarding tiers
      designated as isolation or quarantine tiers.

   4. CCDOC is in constant, daily communication with Cermak Health Services regarding
      medical treatment for detainees and implementation of CDC guidelines, and use of video-
      conferencing for medical appointments unrelated to COVID-19.
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 30-8Filed:
                                        Filed:07/08/20
                                               04/06/20Page
                                                        Page52
                                                             4 of 17
                                                                  497PageID
                                                                      PageID#:475
                                                                             #:3282




   5. CCDOC is in constant, daily communications with our various collective bargaining units
      and their union representatives to ensure that staff are safe and their concerns are heard.

   15. CCSO has worked with other criminal justice stakeholders including the Cook County
       Office of the Chief Judge, Cook County Public Defender, and Cook County State’s
       Attorney to assist them in identifying cases where detainees can be released from CCDOC,
       as well as procedural matters than can be held via video-conferencing to reduce movement
       and increase social distancing.

   16. The CCDOC detains criminal defendants who are remanded to the custody of DOC by the
       Circuit Court. As such, the DOC cannot control the number of detainees housed in the Jail.

   17. Supporting exhibits attached to this declaration reflect the current breakdown of every tier
       or dorm in the Jail. The spreadsheet shows the tier/ dorm, its maximum occupancy, current
       occupancy and the percentage the tier or dorm is filled.

   18. CCDOC has implemented major changes to the manner in which detainees are housed due
       to prevent the spread of COVID-19. These major changes include:

          a. On March 15, all arrestees brought to Criminal Court for a bond hearing were
             screened for symptoms of the virus including a temperature check. Symptomatic
             arrestees were refused admittance to lockup and/or CCDOC until evaluated by
             medical personnel in the custody of the arresting agency.

          b. On March 20, all criminal defendants remanded to the custody of the Sheriff for
             detention in the Jail were “separated” from the remainder of the jail population is
             separate tiers or dorms with all other remanded defendants from that day of the
             week. Each day, the new detainees were assigned into a different tier or dorm
             separate from the remainder of the Jail. Those detainees remain separated for at
             least 7 days for symptom observation. This waiting period has been extended to
             14 days as of April 6, 2020. Supporting exhibits attached hereto reflect, as of April
             6, 2020 at 2:00pm, the number of detainees currently housed in a separate tier for
             the first 14 days of their detention in DOC. Those detainees are assigned in the
             dorm units in Division 2, Dorm 3 and single cells in Division 5, first floor.
             Currently, none of those tiers exceed 50% occupancy or, to put it another way,
             detainees fill less than half of the beds.

          c. Prior to the COVID outbreak, DOC operations made every effort to safely
             consolidate and minimize the number of tiers and, if possible, entire Divisions in
             operation to maintain efficiencies while ensuring safety and security. The Sheriff
             ordered that effort be made to single cell all detainees, if safe and secure, when he
             declared the impending pandemic an emergency. In cooperation with Cermak,
             Cook County Facilities Management and the Unions representing the sworn
             officers, previously closed Tiers and Divisions have been re-opened to maximize
             the ability of detainees to distance themselves from one another. Currently, the
             following previously closed or repurposed areas have been re-opened to house
             detainees:
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 30-8Filed:
                                        Filed:07/08/20
                                               04/06/20Page
                                                        Page53
                                                             5 of 17
                                                                  497PageID
                                                                      PageID#:476
                                                                             #:3283




                  i. Division 5, first floor, to separate new detainees;

                 ii. Division 4, 9 tiers to help single cell detainees from Division 11; and

                iii. The Mental Health Transition Center, repurposed to hold a maximum of
                     500 isolated COVID-19 symptomatic or positive detainees (if necessary and
                     separate from each other).

          d. Providing a single cell to every detainee, or if in a dorm setting not exceeding 50%
             occupancy, is an on-going process, subject to our ability to open previous closed
             areas safely and securely. As of April 6, 2020, 111 (or 60%) of those 186 tiers/areas
             where at least one detainee is housed are at 50% occupancy or lower (i.e. the tier
             capacity is 48 and there are 24 housed on it). 26 (or 14%) of those 186 tiers/areas
             are at 90% occupancy or higher.

   19. To reduce the potential spread of the virus, we implemented a process to quarantine and
       isolate tiers, designate them as such and install certain rules as it relates to each.

          a. Quarantine tiers are tiers where a detainee resided at the time of the onset of their
             symptoms. The symptomatic detainee is treated and removed from the tier and
             taken to an Isolation Tier at the direction of medical staff. The remainder of the tier
             is identified as under Quarantine. Once identified, the following occurs:

                  i. Pursuant to sanitation related processes, the tier and personal area of the
                     symptomatic detainee is cleaned.

                 ii. The tier is locked down in the sense that no new detainees will be housed
                     there and no current detainee will be moved unless subject to release by a
                     court or becomes symptomatic themselves. The only exception is efforts to
                     single cell quarantined individuals from on quarantine tier to another.

                iii. A security alert by DOC staff is entered into CCOMS (the jail management
                     system) for every detainee housed on that tier that they are under a
                     quarantine. The alert will last for 14 days from issuance and is renewed if
                     any new symptomatic detainees are discovered.

                 iv. The tier is marked with a large, neon sign with a “Q” at the entrance
                     requiring all staff entering to be properly attired in PPE appropriate for a
                     quarantine tier.

                 v. Supporting exhibits attached hereto reflect the tiers currently identified as
                    quarantined in the Jail. All these rules apply at these locations.

          b. Isolation tiers are tiers designated to house symptomatic and positive tested
             detainees to receive immediate care and be isolated from the rest of the Jail
             population. Every detainee in an isolation tier has exhibited clear symptoms or has
             a positive test for COVID-19. However, symptomatic detainees are held in different
             tiers than known positive COVID detainees. Once identified, the following occurs:
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 30-8Filed:
                                        Filed:07/08/20
                                               04/06/20Page
                                                        Page54
                                                             6 of 17
                                                                  497PageID
                                                                      PageID#:477
                                                                             #:3284




                  i. The tier is locked down in the sense that no new detainees will be housed
                     there unless they are recovering from COVID-19. No current, non-
                     symptomatic detainee will be moved there. All positive COVID detainees
                     will remain in isolation until medical staff clear them for a return to the Jail.

                  ii. A medical alert by Cermak staff is entered into CCOMS (the jail
                      management system) for every detainee housed on that tier that they under
                      isolation. The alert will last for 14 days from issuance and be renewed as
                      necessary.

                 iii. The tier is marked with a large, neon sign with an “I” at the entrance
                      requiring all staff entering to be properly attired in PPE appropriate for an
                      isolation tier.

                 iv. Isolation tiers are not single cells as social distancing no longer is
                     recommended.

          c. Supporting exhibits attached hereto reflect the tiers currently identified as isolation
             tiers in the Jail. All these rules apply at these locations.

          d. Attached hereto is a report created on April 6, 2020 by the CCSO Office of
             Research, based on data available through the jail management system CCOMS,
             which shows the number of unique detainees that have been given an isolation alert
             since February 29, 2020. To be clear, isolation is a medical alert that is not unique
             to COVID-19 and is used by DOC and Cermak for other medical and correctional
             reasons. Therefore, not all alerts noted on the attached chart are necessarily
             attributable to COVID-19.

   20. Staff has been screened for symptoms and temperature checks at the beginning of every
       shift upon entry to the Jail. The “Cook County Department of Corrections Interim Policy
       and Procedure For Employee Health Screens And Temperature Checks” issued March 28,
       2020 is attached hereto as a supporting exhibit. 100 new thermometers are arriving today,
       April 6, for use in screening employees upon entering the Jail.

   21. CCDOC has worked with Harry Grenawitzke since early March, an expert in correctional
       sanitation conditions who previously served as a monitor within CCDOC with the
       Department of Justice, to implement best practices to keep the compound as clean and
       disinfected as possible.

   22. CCDOC has worked with Dr. Peter Orris and the University of Illinois Chicago School of
       Public Health Occupational Health Services Institute. Dr. Orris is an expert in the field of
       occupational health and has provided daily consultation with CCSO on proper
       implementation of CDC guidelines and measures to disrupt the spread of COVID-19.

   23. All PPE and cleaning products are delivered to the CICC from the Sheriff’s Central
       Warehouse and distributed to the Jail Divisions. The CICC tracks and responds to all
       requests for PPE, cleaning supplies, and other COVID-19 related materials in order to
       allocate inventory accordingly. Distribution of supplies from the CICC and compliance
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 30-8Filed:
                                        Filed:07/08/20
                                               04/06/20Page
                                                        Page55
                                                             7 of 17
                                                                  497PageID
                                                                      PageID#:478
                                                                             #:3285




      with CDC guidelines regarding use of PPE and cleaning supplies is further monitored by
      sanitation officers and superintendents in each Division of the jail.

   24. I have supervised constant action by the CCSO to distribute PPE, hygiene, and sanitation
       supplies across Sheriff’s Office operations, including—and most critically—the CCDOC.
       The CICC triages all supply and equipment needs submitted by Division, and ensures that
       all Divisions and tiers are adequately supplied each and every day.

   25. The CCSO employs an Environmental Health Specialist and an Environmental Services
       Coordinator. The Environmental Health Specialist is responsible for overseeing
       compliance with all existing sanitation policies and procedures, including applicable local,
       state, and federal regulations. The Environmental Health Specialist coordinates with
       Divisional Sanitation Officers who are appointed for each CCDOC Division. Those
       sanitation officers conduct compliance checks, and report results on a daily basis to the
       Division Superintendent. Superintendents are under my chain of command.

   26. As early as January 24, 2020 the CCDOC Environmental Specialist began to activate
       emergency protocol in response to the COVID-19 crisis, including but not limited to
       increasing the frequency of cleanings, regular sanitation of intake and identified areas
       where infected individuals have been present, and acquisition of additional chemicals to
       ensure prompt and frequent cleaning.

   27. In preparation of the COVID-19 crisis and up through the date of this declaration and as a
       preventative measure, the CCDOC enforced a Preventative Daily Cleaning and
       Disinfection procedure which increased sanitation procedures across the entire CCDOC.
       These procedures gave detailed instruction about how to clean and disinfect surfaces in
       both non-quarantine/non-isolation locations and quarantine/isolation areas. Procedures
       also extend to the collection of food trays and carts, laundry and central kitchen procedures.
       In addition, directives were also provided to the organization about Vehicle
       Cleaning/Disinfection Procedures

   28. Throughout the COVID-19 crisis and up through the date of this declaration, I have
       overseen continued use of enhanced sanitation measures, including interface between the
       CICC and divisional sanitation officers in order to continue to re-stock necessary supplies
       and hygiene products for detainees.

   29. CCSO is engaged in regular communication with local, state, and federal agencies in order
       to acquire critical sanitation supplies and PPE, as well as to obtain rapid testing and
       establish CCDOC as a testing site, including but not limited to: Cook County Emergency
       Management and Regional Security, Cook County Department of Public Health, Cermak
       Health Services, City of Chicago Department of Public Health, Illinois Department of
       Public Health, Illinois Emergency Management Agency, Illinois Office of the Governor,
       Federal Emergency Management Agency, U.S. Senator Dick Durbin, and U.S. Department
       of Health and Human Services.

   30. As a result of our efforts, Cermak has received approval to commence Abbott rapid testing
       as of April 7, 2020 for detainees.
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 30-8Filed:
                                        Filed:07/08/20
                                               04/06/20Page
                                                        Page56
                                                             8 of 17
                                                                  497PageID
                                                                      PageID#:479
                                                                             #:3286




   31. As a result of our efforts, Roseland Hospital and the CCSO will be establishing Roseland
       Hospital as an official COVID-19 testing site, available to all staff, as early as April 6,
       2020.

   32. The CCSO has worked around the clock to maximize the safety and security of CCDOC
       detainees, its staff, and the public in the midst of an unprecedented, global pandemic.




I, Michael Miller, pursuant to 28 U.S.C. § 1746, declare under penalty of perjury of the laws of
the United States of America that the foregoing is true and correct.

Dated this 6th day of April 2020.
      Case:
        Case:
            1:20-cv-02134
               1:20-cv-02134
                          Document
                             Document
                                   #: 140-1
                                      #: 30-8Filed:
                                              Filed:07/08/20
                                                     04/06/20Page
                                                              Page57
                                                                   9 of 17
                                                                        497PageID
                                                                            PageID#:480
                                                                                   #:3287




COOK COUNTY DEPARTMENT OF CORRECTIONS INTERIM POLICY AND PROCEDURE FOR
           EMPLOYEE HEALTH SCREENS AND TEMPERATURE CHECKS
EFFECTIVE DATE: March 28, 2020
In accordance with the Centers for Disease Control and Prevention (CDC) and the Chicago Department of Public Health
(CDPH) recommendations, and to ensure the health and safety of emergency responders, CCSO staff and volunteers,
County employees and contractors, and CCDOC detainees, the following procedures described below will be
implemented immediately. These procedures will help stop the spread of COVID-19 by providing early identification of
employees who may be in the early stages of COVID-19 and just beginning to show symptoms.
   1. Employees will assemble prior to their assigned shift in areas designated by Divisional supervisors in preparation
      for the screening.
   2. Employees will assemble in a way that allows for social distancing (standing at least 6 feet apart).
   3. Supervisors will conduct a brief, one-by-one screen of every employee consisting of the following:
           a. Ask each employee if they currently have a cough or shortness of breath.
           b. Take the employee’s temperature using the infrared forehead thermometer.
   4. If the employee answers yes or is observed to have a cough or shortness of breath, they should be sent home.
   5. If the employee has a fever over 99.3, but not a cough or shortness of breath, they should be isolated for 2
      minutes and then have their temperature checked again. If the reading is still above 99.3, the employee should
      be sent home. If the reading is 99.3 or below, conduct a third check 2 minutes later and base the decision to
      allow the employee to work on that reading; 99.3 or less can work, 99.4 or more should go home.
   6. Any officer that is instructed to leave must contact the Command Center at 773-674-0169 immediately.
   7. The Command Center will notify HR, who will contact the employee to discuss their situation as soon as
      practicable, explain how they will be compensated for the day, and provide further instructions regarding return
      to work.
   8. Prior to returning to work, employees may be instructed to receive medical clearance from their own health care
      provider and complete the CCSO’s COVID-19 Return to Work Screening Questionnaire. Questions about this
      process should be directed to CCSO.HR@cookcountyil.gov.
Important Guidelines for Supervisors Conducting Temperature Checks:
   1. Make sure the thermometer is calibrated properly.
   2. Make sure all PPE is used properly.
           a. Face masks should be affixed properly.
           b. Eye protection should be worn.
           c. Gloves should be worn.
           d. Gowns should be worn.
   3. When using the infrared thermometer, the PPE described above does not need to be replaced in between
      conducting individual temperature checks.
   4. If an employee seems ill, determine whether seeking further medical help is appropriate and isolate the
      individual from others immediately.
   5. If there are equipment questions, problems, concerns, or shortages, notify the Command Center immediately at
      773-674-0169.

Michael Miller
1st Assistant Executive Director
Cook County Department of Corrections

                                             MILLER GROUP EXH 1
                                                  PAGE 001
       Case:
        Case:1:20-cv-02134
               1:20-cv-02134
                           Document
                             Document
                                    #:#:
                                      140-1
                                         30-8Filed:
                                             Filed:07/08/20
                                                    04/06/20Page
                                                            Page58
                                                                 10of
                                                                    of497
                                                                       17 PageID
                                                                          PageID#:481
                                                                                 #:3288




Isolation Alerts by Date
To: CCSO Executive Staff
Date: April 6, 2020
THIS IS A PRELIMINARY ANALYSIS

This memo presents trends in assigned isolation alerts from February 29, 2020 to present for unique bookings.

Figure 1 shows the number of isolation alerts by starting date where only the first alert per booking is included.

                              Figure 1: Number of Isolation Alerts by Date Started




                                                                                                                     1

                                            MILLER GROUP EXH 1
                                                 PAGE 002
       Case:
        Case:1:20-cv-02134
               1:20-cv-02134
                           Document
                             Document
                                    #:#:
                                      140-1
                                         30-8Filed:
                                             Filed:07/08/20
                                                    04/06/20Page
                                                            Page59
                                                                 11of
                                                                    of497
                                                                       17 PageID
                                                                          PageID#:482
                                                                                 #:3289




Table 1 shows the number of isolation alerts begun each day where only the first alert per booking is included.

                              Table 1: Number of Isolation Alerts by Date Started

                              Date of Isolation Alert Start   Number Alerts Started
                                        29-Feb                          1
                                        1-Mar                           6
                                        2-Mar                           5
                                        3-Mar                           4
                                        4-Mar                           7
                                        5-Mar                           4
                                        6-Mar                           2
                                        7-Mar                           4
                                        8-Mar                           2
                                        9-Mar                           2
                                        10-Mar                          1
                                        11-Mar                          3
                                        12-Mar                          1
                                        14-Mar                          4
                                        15-Mar                          7
                                        16-Mar                          2
                                        17-Mar                          6
                                        18-Mar                          4
                                        19-Mar                          1
                                        20-Mar                          6
                                        21-Mar                          8
                                        22-Mar                          6
                                        23-Mar                          9
                                        24-Mar                         17
                                        25-Mar                         22
                                        26-Mar                         18
                                        27-Mar                         30
                                        28-Mar                         52
                                        29-Mar                          9
                                        30-Mar                         19
                                        31-Mar                         23
                                         1-Apr                         21
                                         2-Apr                         20
                                         3-Apr                         11
                                         4-Apr                         11
                                         5-Apr                          4
                                         6-Apr                         11
                                        TOTAL                         363


                                                                                                                  2

                                            MILLER GROUP EXH 1
                                                 PAGE 003
               Case:
                Case:1:20-cv-02134
                       1:20-cv-02134
                                   Document
                                     Document
                                            #:#:
                                              140-1
                                                 30-8Filed:
                                                     Filed:07/08/20
                                                            04/06/20Page
                                                                    Page60
                                                                         12of
                                                                            of497
                                                                               17 PageID
                                                                                  PageID#:483
                                                                                         #:3290



Division     Facility       Tier    Capacity Occupancy (as of 4/6/20) Percent Occupied   Tier Type    First Quarantine   Projected End Date
   10      Division 10   DIV10-1A     48              46                    96%
   10      Division 10   DIV10-1B     48              44                    92%
   10      Division 10   DIV10-1C     48              24                    50%
   10      Division 10   DIV10-1D     48              38                    79%
   10      Division 10   DIV10-2A     48              24                    50%
   10      Division 10   DIV10-2B     48              24                    50%
   10      Division 10   DIV10-2C     48              24                    50%
   10      Division 10   DIV10-2D     48              24                    50%
   10      Division 10   DIV10-3A     48              24                    50%
   10      Division 10   DIV10-3B     48              24                    50%
   10      Division 10   DIV10-3C     48              17                    35%          Quarantine   3/31/2020 18:10        4/18/2020
   10      Division 10   DIV10-3D     48              24                    50%
   10      Division 10   DIV10-4A     48              23                    48%
   10      Division 10   DIV10-4B     48              24                    50%
   10      Division 10   DIV10-4C     48              24                    50%
   10      Division 10   DIV10-4D     48              24                    50%
   11      Division 11   DIV11-AA     48              24                    50%
   11      Division 11   DIV11-AB     48              23                    48%
   11      Division 11   DIV11-AC     48              24                    50%
   11      Division 11   DIV11-AD     48              24                    50%
   11      Division 11   DIV11-AF     48              23                    48%
   11      Division 11   DIV11-AG     48              37                    77%          Quarantine   3/31/2020 15:30        4/18/2020
   11      Division 11   DIV11-AH     48              24                    50%
   11      Division 11   DIV11-AJ     48              24                    50%
   11      Division 11   DIV11-BA     48              19                    40%
   11      Division 11   DIV11-BB     48              24                    50%
   11      Division 11   DIV11-BC     48              24                    50%
   11      Division 11   DIV11-BD     48              23                    48%
   11      Division 11   DIV11-BF     48              30                    63%          Quarantine   3/26/2020 12:07        4/13/2020
   11      Division 11   DIV11-BG     48              25                    52%
   11      Division 11   DIV11-BH     48              38                    79%
   11      Division 11   DIV11-BJ     48              24                    50%
   11      Division 11   DIV11-CA     48              46                    96%
   11      Division 11   DIV11-CB     48              46                    96%          Quarantine   3/31/2020 17:48        4/15/2020
   11      Division 11   DIV11-CC     48              46                    96%
   11      Division 11   DIV11-CD     48              40                    83%          Quarantine   3/26/2020 12:42        4/18/2020
   11      Division 11   DIV11-CF     48              41                    85%          Quarantine   3/26/2020 12:13        4/16/2020
   11      Division 11   DIV11-CG     48              48                   100%
   11      Division 11   DIV11-CH     48              47                    98%
   11      Division 11   DIV11-CJ     48              36                    75%          Quarantine   3/31/2020 7:21         4/18/2020
   11      Division 11   DIV11-DA     48              41                    85%          Quarantine   3/31/2020 18:07        4/18/2020




                                               MILLER GROUP EXH 1
                                                    PAGE 004
            Case:
             Case:1:20-cv-02134
                    1:20-cv-02134
                                Document
                                  Document
                                         #:#:
                                           140-1
                                              30-8Filed:
                                                  Filed:07/08/20
                                                         04/06/20Page
                                                                 Page61
                                                                      13of
                                                                         of497
                                                                            17 PageID
                                                                               PageID#:484
                                                                                      #:3291



11      Division 11       DIV11-DB    48        24             50%
11      Division 11       DIV11-DC    48        44             92%
11      Division 11       DIV11-DD    48        43             90%      Quarantine   3/29/2020 9:02    4/15/2020
11      Division 11       DIV11-DF    48        22             46%
11      Division 11       DIV11-DG    48        39             81%
11      Division 11       DIV11-DH    48        41             85%
11      Division 11       DIV11-DJ    48        38             79%
2    Division 2 Dorm 1    DIV2-D1-A   48        16             33%
2    Division 2 Dorm 1    DIV2-D1-B   48         8             17%
2    Division 2 Dorm 1    DIV2-D1-C   48        22             46%
2    Division 2 Dorm 1    DIV2-D1-D   48        42             88%
2    Division 2 Dorm 1    DIV2-D1-E   48         0            closed
2    Division 2 Dorm 1    DIV2-D1-F   48        0             closed
2    Division 2 Dorm 1    DIV2-D1-G   48        0             closed
2    Division 2 Dorm 1    DIV2-D1-H   48        0             closed
2    Division 2 Dorm 2    DIV2-D2-M   48        17             35%
2    Division 2 Dorm 2    DIV2-D2-N   48        26             54%
2    Division 2 Dorm 2    DIV2-D2-O   48        24             50%
2    Division 2 Dorm 2    DIV2-D2-P   44        18             41%
2    Division 2 Dorm 2    DIV2-D2-R   48        20             42%      Quarantine    4/3/2020 6:51    4/18/2020
2    Division 2 Dorm 2    DIV2-D2-S   44        19             43%
2    Division 2 Dorm 2    DIV2-D2-T   48        19             40%      Quarantine    4/5/2020 2:00    4/18/2020
2    Division 2 Dorm 2    DIV2-D2-U   44        18             41%
2    Division 2 Dorm 2    DIV2-D2-V   48        23             48%
2    Division 2 Dorm 2   DIV2-D2-W    44        21             48%
2    Division 2 Dorm 3   DIV2-D3-AA   44        0             closed
2    Division 2 Dorm 3   DIV2-D3-BB   48        19             40%      Quarantine   3/25/2020 23:29   4/16/2020
2    Division 2 Dorm 3   DIV2-D3-CC   48        0             closed
2    Division 2 Dorm 3   DIV2-D3-DD   48        22             46%
2    Division 2 Dorm 3   DIV2-D3-EE   48        15             31%
2    Division 2 Dorm 3   DIV2-D3-FF   48        13             27%
2    Division 2 Dorm 3   DIV2-D3-GG   48        16             33%
2    Division 2 Dorm 3   DIV2-D3-HH   48        0             closed
2    Division 2 Dorm 3   DIV2-D3-JJ   48        23             48%
2    Division 2 Dorm 4   DIV2-D4-LL   54        18             33%      Quarantine   3/25/2020 10:29   4/17/2020
2    Division 2 Dorm 4   DIV2-D4-LU   54        17             31%      Quarantine   3/25/2020 10:29   4/17/2020
2    Division 2 Dorm 4   DIV2-D4-ML   50        19             38%      Quarantine   3/25/2020 10:29   4/17/2020
2    Division 2 Dorm 4   DIV2-D4-MU   50        14             28%      Quarantine   3/25/2020 10:29   4/17/2020
2    Division 2 Dorm 4   DIV2-D4-NL   63        15             24%      Quarantine   3/25/2020 10:29   4/17/2020
2    Division 2 Dorm 4   DIV2-D4-NU   63        11             17%      Quarantine   3/25/2020 10:29   4/17/2020
2    Division 2 Dorm 4   DIV2-D4-OL   48        13             27%      Quarantine   3/25/2020 10:29   4/17/2020
2    Division 2 Dorm 4   DIV2-D4-OU   48        1               2%      Quarantine   3/25/2020 10:29   4/17/2020




                                           MILLER GROUP EXH 1
                                                PAGE 005
           Case:
            Case:1:20-cv-02134
                   1:20-cv-02134
                               Document
                                 Document
                                        #:#:
                                          140-1
                                             30-8Filed:
                                                 Filed:07/08/20
                                                        04/06/20Page
                                                                Page62
                                                                     14of
                                                                        of497
                                                                           17 PageID
                                                                              PageID#:485
                                                                                     #:3292



2   Division 2 Dorm 4   DIV2-D4-PL   40        25             63%      Quarantine   3/25/2020 10:29   4/17/2020
2   Division 2 Dorm 4   DIV2-D4-PU   40        26             65%      Quarantine   3/25/2020 10:29   4/17/2020
2   Division 2 Dorm 4   DIV2-D4-QL   50         0            closed
2   Division 2 Dorm 4   DIV2-D4-QU   50        0             closed
2   Division 2 Dorm 4   DIV2-D4-RL   37         0            closed
2   Division 2 Dorm 4   DIV2-D4-RU   37         0            closed
4       Division 4        DIV4-I1    48        0             closed
4       Division 4        DIV4-I2    48        19             40%
4       Division 4        DIV4-J1    48        20             42%
4       Division 4        DIV4-J2    48        0             closed
4       Division 4        DIV4-K1    40        18             45%
4       Division 4        DIV4-K2    40        0             closed
4       Division 4        DIV4-L1    40        0             closed
4       Division 4        DIV4-L2    40        0             closed
4       Division 4       DIV4-M1     40        17             43%
4       Division 4       DIV4-M2     40        0             closed
4       Division 4        DIV4-N1    40        19             48%
4       Division 4        DIV4-N2    40        0             closed
4       Division 4        DIV4-P1    48        15             31%
4       Division 4        DIV4-P2    48        0             closed
4       Division 4        DIV4-Q1    48        0             closed
4       Division 4        DIV4-Q2    48        0             closed
5       Division 5        DIV5-1A    44        19             43%
5       Division 5        DIV5-1B    40        14             35%
5       Division 5        DIV5-1C    40        12             30%      Quarantine   4/2/2020 12:00    4/15/2020
5       Division 5        DIV5-1D    40        0             closed
5       Division 5        DIV5-1E    40        0             closed
5       Division 5        DIV5-1F    44        16             36%      Quarantine   4/6/2020 12:00    4/18/2020
5       Division 5        DIV5-1G    44        0             closed
5       Division 5        DIV5-1H    40        17             43%
5       Division 5        DIV5-1J    40        9              23%      Quarantine   3/31/2020 7:34    4/12/2020
5       Division 5        DIV5-1K    40        15             38%
5       Division 5        DIV5-1L    40        0             closed
5       Division 5       DIV5-1M     44        18             41%
5       Division 5        DIV5-2A    44        5              11%
5       Division 5        DIV5-2B    40        5              13%
5       Division 5        DIV5-2C    40        0             closed
5       Division 5        DIV5-2D    40        20             50%      Quarantine   4/4/2020 13:31    4/17/2020
5       Division 5        DIV5-2E    40        17             43%      Quarantine   4/3/2020 20:30    4/15/2020
5       Division 5        DIV5-2F    44        15             34%
5       Division 5        DIV5-2G    44        3               7%
5       Division 5        DIV5-2H    40        0             closed




                                          MILLER GROUP EXH 1
                                               PAGE 006
               Case:
                Case:1:20-cv-02134
                       1:20-cv-02134
                                   Document
                                     Document
                                            #:#:
                                              140-1
                                                 30-8Filed:
                                                     Filed:07/08/20
                                                            04/06/20Page
                                                                    Page63
                                                                         15of
                                                                            of497
                                                                               17 PageID
                                                                                  PageID#:486
                                                                                         #:3293



  5          Division 5      DIV5-2J   40         0              closed
  5          Division 5     DIV5-2K    40         0              closed
  5          Division 5      DIV5-2L   40         20              50%
  5          Division 5     DIV5-2M    44         21              48%
  6          Division 6     DIV6-1A    40         20              50%      Quarantine   3/27/2020 12:59   4/10/2020
  6          Division 6     DIV6-1B    44         22              50%      Quarantine   3/25/2020 20:30   4/10/2020
  6          Division 6     DIV6-1C    44         21              48%      Quarantine   3/25/2020 20:30   4/14/2020
  6          Division 6     DIV6-1D    40         29              73%      Quarantine   3/30/2020 13:00   4/13/2020
  6          Division 6     DIV6-1H    40         20              50%      Quarantine   3/31/2020 12:59   4/14/2020
  6          Division 6      DIV6-1J   40         20              50%      Quarantine   3/31/2020 14:01   4/14/2020
  6          Division 6     DIV6-1K    40         30              75%      Quarantine   3/26/2020 23:59    4/9/2020
  6          Division 6      DIV6-1L   44         36              82%      Quarantine   3/30/2020 13:00    4/7/2020
  6          Division 6     DIV6-1N    44         34              77%      Quarantine   3/31/2020 14:01   4/17/2020
  6          Division 6     DIV6-1P    40         20              50%      Quarantine   3/31/2020 13:30   4/14/2020
  6          Division 6     DIV6-1Q    40         20              50%      Quarantine   3/27/2020 12:59    4/9/2020
  6          Division 6     DIV6-1R    40         21              53%      Quarantine   3/31/2020 9:03    4/15/2020
  6          Division 6     DIV6-2A    40         24              60%      Quarantine   3/31/2020 14:01   4/12/2020
  6          Division 6     DIV6-2B    44         24              55%      Quarantine   3/25/2020 16:23   4/14/2020
  6          Division 6     DIV6-2C    44         22              50%      Quarantine   3/31/2020 13:30   4/17/2020
  6          Division 6     DIV6-2D    40         19              48%      Quarantine   3/31/2020 8:55    4/17/2020
  6          Division 6     DIV6-2H    40         30              75%      Quarantine   3/31/2020 14:01   4/14/2020
  6          Division 6      DIV6-2J   40         20              50%      Quarantine   3/25/2020 21:00   4/13/2020
  6          Division 6     DIV6-2K    40         24              60%      Quarantine   3/27/2020 12:59   4/17/2020
  6          Division 6      DIV6-2L   44         31              70%      Quarantine   3/31/2020 12:29   4/16/2020
  6          Division 6     DIV6-2N    44         20              45%      Quarantine   3/25/2020 21:00   4/13/2020
  6          Division 6     DIV6-2P    40         33              83%      Quarantine   3/31/2020 12:59   4/11/2020
  6          Division 6     DIV6-2Q    40         26              65%      Quarantine   3/27/2020 14:00   4/15/2020
  6          Division 6     DIV6-2R    40         20              50%      Quarantine   3/25/2020 9:30    4/11/2020
  8     Division 8 Cermak   DIV8-2E               14
  8     Division 8 Cermak   DIV8-2N    24         10              42%
  8     Division 8 Cermak   DIV8-2S    26         25              96%
  8     Division 8 Cermak   DIV8-2W    20         12              60%
  8     Division 8 Cermak   DIV8-3E    12         7               58%       Isolation   3/26/2020 3:01    4/16/2020
  8     Division 8 Cermak   DIV8-3N    20         12              60%
  8     Division 8 Cermak   DIV8-3S    14         9               64%       Isolation   3/28/2020 3:00    4/20/2020
  8     Division 8 Cermak   DIV8-3W    20         10              50%
8 RTU    Division 08 RTU    DIV08-2A   20         7               35%      Quarantine   3/27/2020 12:30   4/10/2020
8 RTU    Division 08 RTU    DIV08-2B   39         24              62%
8 RTU    Division 08 RTU    DIV08-2E   20         4               20%       Isolation   3/25/2020 19:59   4/18/2020
8 RTU    Division 08 RTU    DIV08-2F   39         34              87%
8 RTU    Division 08 RTU    DIV08-2G   39         39             100%       Isolation   3/27/2020 7:59    4/19/2020
8 RTU    Division 08 RTU    DIV08-3A   20         6               30%       Isolation   3/26/2020 18:29   4/20/2020




                                            MILLER GROUP EXH 1
                                                 PAGE 007
              Case:
               Case:1:20-cv-02134
                      1:20-cv-02134
                                  Document
                                    Document
                                           #:#:
                                             140-1
                                                30-8Filed:
                                                    Filed:07/08/20
                                                           04/06/20Page
                                                                   Page64
                                                                        16of
                                                                           of497
                                                                              17 PageID
                                                                                 PageID#:487
                                                                                        #:3294



8 RTU   Division 08 RTU   DIV08-3B   39          27              69%
8 RTU   Division 08 RTU   DIV08-3C   39          39             100%       Isolation   3/25/2020 15:41   4/20/2020
8 RTU   Division 08 RTU   DIV08-3D   39          37              95%       Isolation   3/25/2020 21:00   4/19/2020
8 RTU   Division 08 RTU   DIV08-3E   20           6              30%       Isolation   3/25/2020 23:59   4/20/2020
8 RTU   Division 08 RTU   DIV08-3F   39          33              85%      Quarantine   3/31/2020 17:59   4/16/2020
8 RTU   Division 08 RTU   DIV08-3G   39          33              85%      Quarantine   3/31/2020 12:59   4/20/2020
8 RTU   Division 08 RTU   DIV08-3H   39          39             100%
8 RTU   Division 08 RTU   DIV08-4A   20          13              65%
8 RTU   Division 08 RTU   DIV08-4B   39          20              51%      Quarantine   4/2/2020 20:00    4/14/2020
8 RTU   Division 08 RTU   DIV08-4C   39          30              77%
8 RTU   Division 08 RTU   DIV08-4D   39          22              56%      Quarantine   4/4/2020 13:00    4/17/2020
8 RTU   Division 08 RTU   DIV08-4E   20           8              40%       Isolation   3/26/2020 11:30   4/18/2020
8 RTU   Division 08 RTU   DIV08-4F   39          33              85%
8 RTU   Division 08 RTU   DIV08-4G   39          37              95%
8 RTU   Division 08 RTU   DIV08-4H   39          23              59%      Quarantine   3/31/2020 12:27   4/13/2020
8 RTU   Division 08 RTU   DIV08-5A   20          6               30%
8 RTU   Division 08 RTU   DIV08-5B   39          27              69%
8 RTU   Division 08 RTU   DIV08-5C   39          15              38%      Quarantine   4/4/2020 13:00    4/17/2020
8 RTU   Division 08 RTU   DIV08-5D   39          14              36%
8 RTU   Division 08 RTU   DIV08-5E   20          5               25%       Isolation   3/30/2020 20:30   4/17/2020
8 RTU   Division 08 RTU   DIV08-5F   39          28              72%
8 RTU   Division 08 RTU   DIV08-5G   39          0              closed
8 RTU   Division 08 RTU   DIV08-5H   39          23              59%      Quarantine   4/3/2020 20:30    4/16/2020
  9        Division 9     DIV9-1A    44          43              98%
  9        Division 9     DIV9-1B    44          42              95%
  9        Division 9     DIV9-1C    44          43              98%
  9        Division 9     DIV9-1D    44          40              91%
  9        Division 9     DIV9-1E    44          18              41%
  9        Division 9     DIV9-1F    44          20              45%
  9        Division 9     DIV9-1G    44          20              45%
  9        Division 9     DIV9-1H    44          18              41%
  9        Division 9     DIV9-2A    44          44             100%
  9        Division 9     DIV9-2B    44          43              98%
  9        Division 9     DIV9-2C    44          43              98%
  9        Division 9     DIV9-2D    44          18              41%
  9        Division 9     DIV9-2E    44          37              84%
  9        Division 9     DIV9-2F    44          22              50%
  9        Division 9     DIV9-2G    44          22              50%
  9        Division 9     DIV9-2H    44          15              34%      Quarantine   4/3/2020 11:29    4/20/2020
  9        Division 9     DIV9-3A    44          42              95%
  9        Division 9     DIV9-3B    44          43              98%
  9        Division 9     DIV9-3C    44          42              95%




                                           MILLER GROUP EXH 1
                                                PAGE 008
                       Case:
                        Case:1:20-cv-02134
                               1:20-cv-02134
                                           Document
                                             Document
                                                    #:#:
                                                      140-1
                                                         30-8Filed:
                                                             Filed:07/08/20
                                                                    04/06/20Page
                                                                            Page65
                                                                                 17of
                                                                                    of497
                                                                                       17 PageID
                                                                                          PageID#:488
                                                                                                 #:3295



       9            Division 9        DIV9-3D         44        42              95%    Quarantine   3/29/2020 8:45    4/7/2020
       9            Division 9        DIV9-3E         44        18              41%
       9            Division 9        DIV9-3F         44        21              48%
       9            Division 9        DIV9-3G         44        22              50%
       9            Division 9        DIV9-3H         44        30              68%    Quarantine   3/26/2020 23:59   4/18/2020
       9            Division 9        DIV9-LI         10        1               10%
  Boot Camp        Boot Camp        Boot Camp        500        76              15%     Isolation   3/30/2020 20:30   4/19/2020
    Hospital         Hospital         Hospital       n/a        24               n/a
Outside Counties Outside Counties Outside Counties   n/a         8               n/a




                                                           MILLER GROUP EXH 1
                                                                PAGE 009
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  62-5Filed:
                                      Filed:07/08/20
                                             04/17/20Page
                                                     Page66
                                                          1 of
                                                            of14
                                                               497
                                                                 PageID
                                                                   PageID
                                                                        #:1686
                                                                          #:3296



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

 ANTHONY MAYS, Individually and on behalf of     )
 a class of similarly situated persons; and JUDIA)
 JACKSON, as next friend of KENNETH              )
 FOSTER, Individually and on behalf of a class of)
 similarly situated persons                      )
                                                 )                     Case No. 20-cv-2134
                         Plaintiffs-Petitioners, )
                                                 )
 v                                               )
                                                 )
 THOMAS DART, Sheriff of Cook County,            )
                                                 )
                       Defendant-Respondent )

                   SUPPLEMENTAL DECLARATION OF MICHAEL MILLER

I, Michael Miller, pursuant to 28 U.S.C. § 1746, declare as follows:

    1. That I am currently employed by the Cook County Sheriff’s Office (“CCSO”) as the First Assistant
       Executive Director for the Cook County Department of Corrections (“CCDOC”). I have been
       employed in this role since 2019 and have worked in CCDOC for over thirty years.
    2. I previously executed a sworn Declaration concerning the CCSO’s response to the Novel
       Coronavirus (“COVID-19”) pandemic, filed on April 7, 2020 under Dkt. #31-8. Each and all
       paragraphs under said declaration are incorporated and re-stated herein
    3. I am familiar with the Court’s order entered April 9, 2020 requiring the CCSO to report to the Court
       certain steps taken to combat the spread of COVID-19 in the Cook County Department of
       Corrections (“CCDOC”).

Background

    4. CCDOC is an incredibly complex operation. On a regular day, rotating shifts of correctional
       officers and supervisory staff across multiple divisions transfer hundreds of detainees to court
       hearings, medical appointments, court-mandated and supplemental programming, and more.
       Detainees are provided three meals per day, essential supplies including bedding, uniforms,
       toothbrushes, and soap. Commissary deliveries are completed and logged. Inmate grievances and
       medical requests are collected and processed.

    5. CCDOC is required to weigh numerous factors while operating the jail. For example, when
       classifying a detainee and making a housing determination, multiple factors are considered
       including but not limited to: criminal charge(s), criminal history and incarceration history, the
       safety of staff and detainees, security requirements for each detainee, correctional disciplinary
       history, and mental health needs.




                                                                                       1030311\305587263.v1
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  62-5Filed:
                                      Filed:07/08/20
                                             04/17/20Page
                                                     Page67
                                                          2 of
                                                            of14
                                                               497
                                                                 PageID
                                                                   PageID
                                                                        #:1687
                                                                          #:3297



   6. As of April 17, 2020 the CCDOC detainee population is 4,233. 98 detainees were released from
      custody on April 16, 2020. There were 13 newly rearrested people remanded from bond court who
      were not released on bond or released on electronic monitoring.
   7. As of April 17, 2020 at 10:00a.m., there are 180 detainees in CCDOC custody who have tested
      positive for COVID-19 and are assigned to Isolation tiers. 170 detainees have been moved to
      Convalescent Tiers, as they are recovering from COVID-19.
   8. The CCSO has activated emergency staffing provisions of its Collective Bargaining Agreements
      in order to assign court services deputies to CCDOC operations. Approximately 123 deputies have
      been assigned to CCDOC as of April 17, 2020.

Social Distancing

   9. The CCSO has implemented social distancing policies across the CCDOC compound in a variety
      of ways. We opened previously closed divisions in order to spread housing assignments across
      more available space, including: Division 4, Division 5, Bootcamp barracks/Mental Health
      Transition Center, and Division 2 Dorm 1, Dorm 3, and Dorm 4.
   10. As explained in my April 7, 2020 declaration, to reduce the potential spread of the virus, we
       implemented a process to quarantine and isolate tiers, designate them as such and install certain
       rules as it relates to each.
           a. Quarantine Tiers are tiers where new detainees are assigned after intake and housed for
              the first fourteen days of their stay. In addition, any tier where a detainee develops
              symptoms of COVID-19 is immediately designated as a Quarantine Tier. The symptomatic
              detainee is treated and removed from the tier and taken to an Isolation Tier at the direction
              of medical staff. The remainder of the tier is identified as under Quarantine.
           b. Isolation Tiers are tiers designated to house symptomatic detainees and detainees who
              have tested positive for COVID-19, to receive immediate care and be isolated from the rest
              of the jail population. Every detainee in an isolation tier has exhibited clear symptoms or
              has a positive test for COVID-19. However, symptomatic detainees are held in different
              tiers than known positive COVID detainees.
           c. Convalescent Tiers are tiers designated to house detainees recovering from COVID-19,
              who were moved to Isolation Tiers for treatment after testing positive, but have now tested
              negative and are in recovery.
   11. CCDOC has transitioned 175 tiers across CCDOC to single cell housing. Only 11 tiers currently
       do not have single cell housing, due to unique mental health needs of those detainees assigned.
       Cermak Health Services (“Cermak”) traditionally makes housing recommendations regarding such
       mental health needs, where, for example, an individual must be housed in a dorm setting in light of
       a psychiatric condition. Approximately 2,521 detainees are housed in single cells as of the date of
       this declaration.

   12. As of April 17, 2020, for dormitory housing, we have spread detainees throughout to allow all
       dorms to be at 50%, aside from RTU and restricted housing. Approximately 684 detainees are
       currently housed in four dormitories—Division 2 Dorm 1, Dorm 2, Dorm 3, and Dorm 4—so there
       are approximately 170-200 detainees per dorm that each normally house 900.
   13. Since March 20, 2020, the number of detainees who are housed in single cells has increased by
       545%. Since March 20, 2020, the number of detainees who are housed in double cells has decreased
       by 93%. Miller Declaration Exhibit 1.




                                                                                       1030311\305587263.v1
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  62-5Filed:
                                      Filed:07/08/20
                                             04/17/20Page
                                                     Page68
                                                          3 of
                                                            of14
                                                               497
                                                                 PageID
                                                                   PageID
                                                                        #:1688
                                                                          #:3298



   14. Miller Declaration Exhibit 2 attached shows the number of detainees in each open tier and division
       housing the general population, and the percentage those tiers were toward capacity on March 15,
       2020 compared to April 17, 2020.

   15. Miller Declaration Exhibit 3 attached shows the number of detainees in each open tier and division
       in Cermak Health Services and RTU, and the percentage those tiers were toward capacity on March
       15, 2020 and April 17, 2020.

   16. On March 15, 2020 there were 144 living units occupied, 27 dorms, and 117 celled tiers. As of
       April 17, 2929, there are 192 living units occupied, 49 dorms, and 143 celled tiers. This is a 33%
       overall increase in the occupied living units. As of April 17, 2020, 94% of celled tiers are single
       celled.

   17. Cermak Health Services, RTU, and Division 2 Dorm 1 Tier DIV2-D1-D contain specialized
       populations that cannot be housed in other areas of the Jail.
   18. CCSO has been providing detainees with education on social distancing since late February 2020,
       through signage and verbal direction. CCSO has emphasized that detainees should maintain 6-feet
       of distance from each other. During hours out of their cells or bunk beds in dormitories, the
       detainees may move about as they wish and may maintain separation between themselves.
   19. CCDOC is rotating hours detainees may be in common areas, such that only half of all detainees
       assigned to a tier are released into the dayroom(s) at one time. Provide the opportunity
   20. However, these procedures are subject to change in the event of a safety or security incident, such
       as fights involving multiple detainees. Detainees involved in such incidents may be sent to special
       management tiers.
   21. CCSO administers the electronic monitoring program for detainees who receive electronic
       monitoring as a condition of bail. The CCSO can sustain the monitoring of approximately XX
       individuals through the electronic monitoring program. If the CCSO were required to increase the
       population in this program it would result in a potential risk to public safety.

Personal Protective Equipment

   22. The CCSO has continued to work diligently to obtain and distribute personal protective equipment
       (“PPE”) across CCDOC. Deliveries of PPE and distribution to staff—and, where appropriate,
       detainees—are captured and preserved on stationary cameras.

   23. As of April 11, 2020, all detainees assigned to Quarantine Tiers are issued a new mask each day.

   24. General population detainees have neither known exposures to people with COVID-19 nor
       symptoms of COVID-19. Therefore, the CDC does not recommend that they use surgical masks.
       The CCDOC will also provide the general population of detainees with masks for their comfort and
       for security purposes to avoid any conflicts related to the provision of masks to other detainees on
       the Quarantine Tiers, as supplies permit.

   25. As of the date of this Declaration, CCDOC has inventoried XXX surgical masks and XXX cloth
       masks. To illustrate, between April 11 and April 13 the Critical Incident Command Center
       distributed 13,920 surgical masks across the jail compound. In complying with recent changes to
       CDC guidance, as affirmed by this court’s order, we are utilizing 4,700 surgical masks for detainees
       per day. We expect to exhaust this supply, at its current rate, on June 7, 2020.



                                                                                       1030311\305587263.v1
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  62-5Filed:
                                      Filed:07/08/20
                                             04/17/20Page
                                                     Page69
                                                          4 of
                                                            of14
                                                               497
                                                                 PageID
                                                                   PageID
                                                                        #:1689
                                                                          #:3299
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  62-5Filed:
                                      Filed:07/08/20
                                             04/17/20Page
                                                     Page70
                                                          5 of
                                                            of14
                                                               497
                                                                 PageID
                                                                   PageID
                                                                        #:1690
                                                                          #:3300




             Miller
           Declaration
            Exhibit 1
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  62-5Filed:
                                      Filed:07/08/20
                                             04/17/20Page
                                                     Page71
                                                          6 of
                                                            of14
                                                               497
                                                                 PageID
                                                                   PageID
                                                                        #:1691
                                                                          #:3301
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  62-5Filed:
                                      Filed:07/08/20
                                             04/17/20Page
                                                     Page72
                                                          7 of
                                                            of14
                                                               497
                                                                 PageID
                                                                   PageID
                                                                        #:1692
                                                                          #:3302
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  62-5Filed:
                                      Filed:07/08/20
                                             04/17/20Page
                                                     Page73
                                                          8 of
                                                            of14
                                                               497
                                                                 PageID
                                                                   PageID
                                                                        #:1693
                                                                          #:3303




             Miller
           Declaration
            Exhibit 2
                                    Case:
                                     Case:1:20-cv-02134
                                            1:20-cv-02134
                                                        Document
                                                          Document
                                                                 #:#:
                                                                   140-1
                                                                      62-5Filed:
                                                                          Filed:07/08/20
                                                                                 04/17/20Page
                                                                                         Page74
                                                                                              9 of
                                                                                                of14
                                                                                                   497
                                                                                                     PageID
                                                                                                       PageID
                                                                                                            #:1694
                                                                                                              #:3304




                                                                    Occupancy as of   Occupancy as of   Percent Occupied as of   Percent Occupied
     Division              Facility             Tier     Capacity     3/15/2020         4/17/2020             3/15/2020           as of 7/17/2020 Tier Type First Quarantine Projected End Date
        10              Division 10          DIV10-1A      48             48                24                  100%                    50%
        10              Division 10          DIV10-1B      48             46                24                   96%                    50%
        10              Division 10          DIV10-2A      48             44                24                   92%                    50%
        10              Division 10          DIV10-2B      48              0                24                  closed                  50%
        10              Division 10          DIV10-2C      48             46                24                   96%                    50%
        10              Division 10          DIV10-2D      48             48                24                  100%                    50%
        10              Division 10          DIV10-3A      48             47                24                   98%                    50%
        10              Division 10          DIV10-3B      48             45                24                   94%                    50%
        10              Division 10          DIV10-3D      48             43                23                   90%                    48%
        10              Division 10          DIV10-4A      48             46                24                   96%                    50%
        10              Division 10          DIV10-4B      48             47                24                   98%                    50%
        10              Division 10          DIV10-4C      48             48                24                  100%                    50%
        10              Division 10          DIV10-4D      48             48                23                  100%                    48%
        11              Division 11          DIV11-AA      48             42                22                   88%                    46%
        11              Division 11          DIV11-AB      48             48                24                  100%                    50%
        11              Division 11          DIV11-AC      48             46                20                   96%                    42%
        11              Division 11          DIV11-AD      48             48                23                  100%                    48%
        11              Division 11          DIV11-AF      48             45                21                   94%                    44%
        11              Division 11          DIV11-BB      48             39                20                   81%                    42%
        11              Division 11          DIV11-BC      48             44                20                   92%                    42%
        11              Division 11          DIV11-BD      48             42                21                   88%                    44%
        11              Division 11          DIV11-BF      48             48                23                  100%                    48%
        11              Division 11          DIV11-BG      48             45                23                   94%                    48%
        11              Division 11          DIV11-BJ      48             47                23                   98%                    48%
        11              Division 11          DIV11-CC      48             47                24                   98%                    50%
        11              Division 11          DIV11-CH      48             48                22                  100%                    46%
         2           Division 2 Dorm 1       DIV2-D1-A     48             38                13                   79%                    27%
         2           Division 2 Dorm 1       DIV2-D1-B     48              0                8                   closed                  17%
         2           Division 2 Dorm 1       DIV2-D1-C     48              0                18                  closed                  38%
         2           Division 2 Dorm 1       DIV2-D1-D     48              0                39                  closed                  81%
         2           Division 2 Dorm 1       DIV2-D1-E     48              0                22                  closed                  46%
         2           Division 2 Dorm 1       DIV2-D1-F     48              0                24                  closed                  50%
         2           Division 2 Dorm 1       DIV2-D1-G     48              0                19                  closed                  40%
         2           Division 2 Dorm 1       DIV2-D1-H     48              0                24                  closed                  50%
         2           Division 2 Dorm 2       DIV2-D2-M     48              0                15                  closed                  31%
         2           Division 2 Dorm 2       DIV2-D2-O     48             41                15                   85%                    31%
         2           Division 2 Dorm 2       DIV2-D2-P     44             44                17                  100%                    39%
         2           Division 2 Dorm 2       DIV2-D2-S     44              0                15                  closed                  34%
         2           Division 2 Dorm 2       DIV2-D2-T     48              0                18                  closed                  38%
         2           Division 2 Dorm 2       DIV2-D2-V     48              1                13                    2%                    27%
         2           Division 2 Dorm 3      DIV2-D3-AA     44             18                20                   41%                    45%
         2           Division 2 Dorm 3      DIV2-D3-BB     48              0                22                  closed                  46%
         2           Division 2 Dorm 3      DIV2-D3-CC     48              0                0                   closed                 closed
         2           Division 2 Dorm 3      DIV2-D3-EE     48              0                21                  closed                  44%
         2           Division 2 Dorm 3      DIV2-D3-FF     48              0                19                  closed                  40%
         2           Division 2 Dorm 3      DIV2-D3-GG     48              0                22                  closed                  46%
         2           Division 2 Dorm 3      DIV2-D3-HH     48              0                10                  closed                  21%
         2           Division 2 Dorm 4      DIV2-D4-LL     54             52                21                   96%                    39%




Active\51151\1030311\305587084.v1-4/17/20
                                    Case:
                                     Case:1:20-cv-02134
                                           1:20-cv-02134Document
                                                         Document#:#:140-1
                                                                      62-5 Filed: 04/17/20
                                                                                  07/08/20 Page 10
                                                                                                75 of 14
                                                                                                      497PageID
                                                                                                          PageID#:1695
                                                                                                                 #:3305




                                                                    Occupancy as of   Occupancy as of   Percent Occupied as of   Percent Occupied
     Division              Facility             Tier     Capacity     3/15/2020         4/17/2020             3/15/2020           as of 7/17/2020 Tier Type First Quarantine Projected End Date
        2            Division 2 Dorm 4      DIV2-D4-LU     54             43                1                    80%                     2%
        2            Division 2 Dorm 4      DIV2-D4-ML     50             49                15                   98%                    30%
        2            Division 2 Dorm 4      DIV2-D4-MU     50             44                11                   88%                    22%
        2            Division 2 Dorm 4      DIV2-D4-NL     63             54                10                   86%                    16%
        2            Division 2 Dorm 4      DIV2-D4-NU     63             51                9                    81%                    14%
        2            Division 2 Dorm 4      DIV2-D4-OL     48             34                24                   71%                    50%
        2            Division 2 Dorm 4      DIV2-D4-OU     48              0                0                   closed                 closed
        2            Division 2 Dorm 4      DIV2-D4-PL     40             20                19                   50%                    48%
        2            Division 2 Dorm 4      DIV2-D4-PU     40             19                18                   48%                    45%
        2            Division 2 Dorm 4      DIV2-D4-QL     50              0                24                  closed                  48%
        2            Division 2 Dorm 4      DIV2-D4-QU     50              0                0                   closed                 closed
        2            Division 2 Dorm 4      DIV2-D4-RL     37              0                26                  closed                  70%
        2            Division 2 Dorm 4      DIV2-D4-RU     37              0                0                   closed                 closed
        4                Division 4           DIV4-I1      48              0                24                  closed                  50%
        4                Division 4           DIV4-J1      48              0                21                  closed                  44%
        4                Division 4           DIV4-K1      40              0                16                  closed                  40%
        4                Division 4           DIV4-L1      40              0                0                   closed                 closed
        4                Division 4           DIV4-L2      40              0                18                  closed                  45%
        4                Division 4           DIV4-M1      40              0                0                   closed                 closed
        4                Division 4           DIV4-N2      40              0                14                  closed                  35%
        4                Division 4           DIV4-P1      48              0                18                  closed                  38%
        4                Division 4           DIV4-P2      48              0                24                  closed                  50%
        4                Division 4           DIV4-Q1      48              0                20                  closed                  42%
        4                Division 4           DIV4-Q2      48              0                22                  closed                  46%
        5                Division 5           DIV5-1A      44              0                21                  closed                  48%
        5                Division 5           DIV5-1B      40              0                19                  closed                  48%
        5                Division 5           DIV5-1E      40              0                0                   closed                 closed
        5                Division 5           DIV5-1G      44              0                0                   closed                 closed
        5                Division 5           DIV5-1H      40              0                16                  closed                  40%
        5                Division 5           DIV5-1J      40              0                11                  closed                  28%
        5                Division 5           DIV5-1K      40              0                18                  closed                  45%
        5                Division 5           DIV5-1L      40              0                19                  closed                  48%
        5                Division 5           DIV5-2A      44              0                5                   closed                  11%
        5                Division 5           DIV5-2B      40             25                0                    63%                   closed
        5                Division 5           DIV5-2C      40              0                0                   closed                 closed
        5                Division 5           DIV5-2F      44             26                15                   59%                    34%
        5                Division 5           DIV5-2G      44              7                0                    16%                   closed
        5                Division 5           DIV5-2H      40              0                0                   closed                 closed
        5                Division 5           DIV5-2J      40              0                0                   closed                 closed
        5                Division 5           DIV5-2K      40              0                0                   closed                 closed
        5                Division 5           DIV5-2M      44             43                14                   98%                    32%
        6                Division 6           DIV6-1A      40             38                18                   95%                    45%
        6                Division 6           DIV6-1B      44             43                22                   98%                    50%
        6                Division 6           DIV6-1C      44             44                22                  100%                    50%
        6                Division 6           DIV6-1D      40             40                20                  100%                    50%
        6                Division 6           DIV6-1H      40             35                20                   88%                    50%
        6                Division 6           DIV6-1J      40              0                19                  closed                  48%
        6                Division 6           DIV6-1L      44             44                22                  100%                    50%




Active\51151\1030311\305587084.v1-4/17/20
                                    Case:
                                     Case:1:20-cv-02134
                                           1:20-cv-02134Document
                                                         Document#:#:140-1
                                                                      62-5 Filed: 04/17/20
                                                                                  07/08/20 Page 11
                                                                                                76 of 14
                                                                                                      497PageID
                                                                                                          PageID#:1696
                                                                                                                 #:3306




                                                                  Occupancy as of   Occupancy as of   Percent Occupied as of   Percent Occupied
     Division             Facility             Tier    Capacity     3/15/2020         4/17/2020             3/15/2020           as of 7/17/2020   Tier Type First Quarantine Projected End Date
         6              Division 6           DIV6-1N     44             44                22                  100%                    50%
         6              Division 6           DIV6-1P     40             38                20                   95%                    50%
         6              Division 6          DIV6-1Q      40             39                19                   98%                    48%
         6              Division 6           DIV6-1R     40             37                20                   93%                    50%
         6              Division 6           DIV6-2B     44             44                21                  100%                    48%
         6              Division 6           DIV6-2C     44             44                22                  100%                    50%
         6              Division 6           DIV6-2D     40             40                19                  100%                    48%
         6              Division 6           DIV6-2H     40             40                20                  100%                    50%
         6              Division 6           DIV6-2J     40             40                21                  100%                    53%
         6              Division 6           DIV6-2K     40             40                20                  100%                    50%
         6              Division 6           DIV6-2L     44             43                22                   98%                    50%
         6              Division 6           DIV6-2N     44             43                22                   98%                    50%
         6              Division 6           DIV6-2P     40             40                20                  100%                    50%
         6              Division 6          DIV6-2Q      40             40                24                  100%                    60%
         6              Division 6           DIV6-2R     40             38                25                   95%                    63%
         9              Division 9           DIV9-1A     44             44                19                  100%                    43%
         9              Division 9           DIV9-1B     44             44                22                  100%                    50%
         9              Division 9           DIV9-1D     44             39                18                   89%                    41%
         9              Division 9           DIV9-1E     44             35                19                   80%                    43%
         9              Division 9           DIV9-1F     44             15                21                   34%                    48%
         9              Division 9          DIV9-1G      44             34                22                   77%                    50%
         9              Division 9           DIV9-2A     44             44                22                  100%                    50%
         9              Division 9           DIV9-2B     44             43                19                   98%                    43%
         9              Division 9           DIV9-2D     44             44                22                  100%                    50%
         9              Division 9           DIV9-2E     44             37                37                   84%                    84%
         9              Division 9           DIV9-2F     44             32                20                   73%                    45%
         9              Division 9          DIV9-2G      44              0                22                  closed                  50%
         9              Division 9           DIV9-3A     44             42                22                   95%                    50%
         9              Division 9           DIV9-3B     44             43                22                   98%                    50%
         9              Division 9           DIV9-3C     44             43                22                   98%                    50%
         9              Division 9           DIV9-3E     44             21                22                   48%                    50%
         9              Division 9          DIV9-3G      44             43                22                   98%                    50%
         9              Division 9           DIV9-3H     44             43                21                   98%                    48%
         9              Division 9           DIV9-LI     10              1                1                    10%                    10%
        10              Division 10         DIV10-1C     48             47                24                   98%                    50%         Quarantine    4/9/2020 16:26    5/1/2020
        10              Division 10         DIV10-1D     48             45                22                   94%                    46%         Quarantine   4/16/2020 19:59   4/30/2020
        10              Division 10         DIV10-3C     48             47                20                   98%                    42%         Quarantine   3/31/2020 18:10   4/30/2020
        11              Division 11         DIV11-AG     48             47                24                   98%                    50%         Quarantine   3/31/2020 15:30   4/29/2020
        11              Division 11         DIV11-AH     48             47                24                   98%                    50%         Quarantine   4/12/2020 11:29    5/1/2020
        11              Division 11         DIV11-AJ     48             47                23                   98%                    48%         Quarantine    4/9/2020 6:55     5/1/2020
        11              Division 11         DIV11-BA     48             48                24                  100%                    50%         Quarantine   4/15/2020 11:59    5/1/2020
        11              Division 11         DIV11-BH     48             46                24                   96%                    50%         Quarantine    4/13/2020 7:59   4/30/2020
        11              Division 11         DIV11-CA     48             48                24                  100%                    50%         Quarantine   4/10/2020 21:59   4/30/2020
        11              Division 11         DIV11-CB     48             48                24                  100%                    50%         Quarantine   3/31/2020 17:48   4/27/2020
        11              Division 11         DIV11-CD     48             47                24                   98%                    50%         Quarantine   3/26/2020 12:42   4/24/2020
        11              Division 11         DIV11-CF     48             48                24                  100%                    50%         Quarantine   3/26/2020 12:13   4/30/2020
        11              Division 11         DIV11-CG     48             48                24                  100%                    50%         Quarantine    4/9/2020 7:26    4/30/2020
        11              Division 11         DIV11-CJ     48             48                30                  100%                    63%         Quarantine    3/31/2020 7:21   4/29/2020




Active\51151\1030311\305587084.v1-4/17/20
                                    Case:
                                     Case:1:20-cv-02134
                                           1:20-cv-02134Document
                                                         Document#:#:140-1
                                                                      62-5 Filed: 04/17/20
                                                                                  07/08/20 Page 12
                                                                                                77 of 14
                                                                                                      497PageID
                                                                                                          PageID#:1697
                                                                                                                 #:3307




                                                                  Occupancy as of   Occupancy as of   Percent Occupied as of   Percent Occupied
    Division               Facility         Tier       Capacity     3/15/2020         4/17/2020             3/15/2020           as of 7/17/2020   Tier Type    First Quarantine Projected End Date
       11               Division 11      DIV11-DA        48             47                24                   98%                    50%         Quarantine   3/31/2020 18:07       4/27/2020
       11               Division 11      DIV11-DB        48             47                24                   98%                    50%         Quarantine    4/7/2020 14:57        5/1/2020
       11               Division 11      DIV11-DC        48             47                24                   98%                    50%         Quarantine    4/9/2020 9:30         5/1/2020
       11               Division 11      DIV11-DD        48             47                23                   98%                    48%         Quarantine    3/29/2020 9:02        5/1/2020
       11               Division 11      DIV11-DF        48             45                24                   94%                    50%         Quarantine    4/10/2020 0:59       4/27/2020
       11               Division 11      DIV11-DG        48             46                24                   96%                    50%         Quarantine    4/9/2020 9:30        4/30/2020
       11               Division 11      DIV11-DH        48             47                24                   98%                    50%         Quarantine    4/13/2020 6:43       4/27/2020
       11               Division 11      DIV11-DJ        48             46                24                   96%                    50%         Quarantine    4/13/2020 6:36       4/29/2020
        2            Division 2 Dorm 2  DIV2-D2-N        48              0                23                  closed                  48%         Quarantine    4/4/2020 21:29       4/30/2020
        2            Division 2 Dorm 2  DIV2-D2-R        48              0                24                  closed                  50%         Quarantine    4/3/2020 6:51        4/30/2020
        2            Division 2 Dorm 2  DIV2-D2-U        44              0                19                  closed                  43%         Quarantine    4/8/2020 10:30       4/30/2020
        2            Division 2 Dorm 2  DIV2-D2-W        44              0                25                  closed                  57%         Quarantine   4/15/2020 17:53        5/1/2020
        2            Division 2 Dorm 3 DIV2-D3-DD        48              0                22                  closed                  46%         Quarantine   4/15/2020 19:29       4/30/2020
        2            Division 2 Dorm 3  DIV2-D3-JJ       48              0                19                  closed                  40%         Quarantine    4/4/2020 17:59       4/25/2020
        4                Division 4       DIV4-I2        48              0                16                  closed                  33%         Quarantine   4/16/2020 15:59       4/30/2020
        4                Division 4       DIV4-J2        48              0                9                   closed                  19%         Quarantine   4/15/2020 12:29        5/1/2020
        4                Division 4       DIV4-K2        40              0                15                  closed                  38%         Quarantine    4/9/2020 20:59       4/23/2020
        4                Division 4       DIV4-M2        40              0                14                  closed                  35%         Quarantine   4/15/2020 17:11       4/29/2020
        4                Division 4       DIV4-N1        40              0                16                  closed                  40%         Quarantine    4/9/2020 11:59       4/23/2020
        5                Division 5       DIV5-1C        40              3                18                    8%                    45%         Quarantine    4/2/2020 12:00       4/30/2020
        5                Division 5       DIV5-1D        40              0                17                  closed                  43%         Quarantine   4/15/2020 19:59       4/30/2020
        5                Division 5       DIV5-1F        44              0                17                  closed                  39%         Quarantine    4/6/2020 12:00       4/30/2020
        5                Division 5       DIV5-1M        44              0                20                  closed                  45%         Quarantine    4/6/2020 1:00        4/30/2020
        5                Division 5       DIV5-2D        40             25                9                    63%                    23%         Quarantine    4/4/2020 13:31       4/28/2020
        5                Division 5       DIV5-2E        40             19                14                   48%                    35%         Quarantine    4/3/2020 20:30       4/25/2020
        5                Division 5       DIV5-2L        40             36                16                   90%                    40%         Quarantine    4/9/2020 8:03        4/26/2020
        6                Division 6       DIV6-1K        40             34                20                   85%                    50%         Quarantine   3/26/2020 23:59       4/30/2020
        6                Division 6       DIV6-2A        40             40                20                  100%                    50%         Quarantine   3/31/2020 14:01       4/30/2020
        9                Division 9       DIV9-1C        44             41                23                   93%                    52%         Quarantine    4/9/2020 7:17        4/26/2020
        9                Division 9       DIV9-1H        44             38                20                   86%                    45%         Quarantine    4/15/2020 7:15       4/29/2020
        9                Division 9       DIV9-2C        44             44                24                  100%                    55%         Quarantine    4/9/2020 16:23       4/23/2020
        9                Division 9       DIV9-2H        44             37                12                   84%                    27%         Quarantine    4/3/2020 11:29       4/21/2020
        9                Division 9       DIV9-3D        44             41                29                   93%                    66%         Quarantine    3/29/2020 8:45       4/30/2020
        9                Division 9       DIV9-3F        44              0                22                  closed                  50%         Quarantine   4/15/2020 22:30       4/30/2020
    Hospital              Hospital        Hospital       n/a            13                27                    n/a                    n/a
Outside Counties     Outside Counties Outside Counties   n/a             8                8                     n/a                    n/a




Active\51151\1030311\305587084.v1-4/17/20
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  62-5 Filed: 04/17/20
                                              07/08/20 Page 13
                                                            78 of 14
                                                                  497PageID
                                                                      PageID#:1698
                                                                             #:3308




             Miller
           Declaration
            Exhibit 3
                                    Case:
                                     Case:1:20-cv-02134
                                           1:20-cv-02134Document
                                                         Document#:#:140-1
                                                                      62-5 Filed: 04/17/20
                                                                                  07/08/20 Page 14
                                                                                                79 of 14
                                                                                                      497PageID
                                                                                                          PageID#:1699
                                                                                                                 #:3309


                                                        Occupancy as if   Occupancy as of   Percent Occupied as of   Percent Occupied as of
 Division           Facility          Tier   Capacity     3/15/2020         4/17/2020             3/15/2020                4/17/2020          Tier Type First Quarantine Projected End Date
     8        Division 8 Cermak     DIV8-2E    n/a            14                13                    n/a                      n/a
     8        Division 8 Cermak     DIV8-2N    24             27                4                   113%                      17%
     8        Division 8 Cermak     DIV8-2S    26             29                23                  112%                      88%
     8        Division 8 Cermak     DIV8-2W    20             12                11                   60%                      55%
     8        Division 8 Cermak     DIV8-3E    12             6                 3                    50%                      25%              Isolation                     4/24/2020
     8        Division 8 Cermak     DIV8-3N    20             14                14                   70%                      70%
     8        Division 8 Cermak     DIV8-3S    14             12                4                    86%                      29%              Isolation   3/28/2020 3:00    4/30/2020
     8        Division 8 Cermak     DIV8-3W    20             14                11                   70%                      55%              Isolation   3/30/2020 19:00   4/30/2020
  8 RTU        Division 08 RTU     DIV08-2A    20             10                8                    50%                      40%
  8 RTU        Division 08 RTU     DIV08-2B    39             21                12                   54%                      31%             Quarantine 4/16/2020 19:00     4/30/2020
  8 RTU        Division 08 RTU     DIV08-2E    20             18                10                   90%                      50%              Isolation 3/25/2020 19:59     5/1/2020
  8 RTU        Division 08 RTU      DIV08-2F   39             32                38                   82%                      97%
  8 RTU        Division 08 RTU     DIV08-2G    39             28                39                   72%                     100%
  8 RTU        Division 08 RTU     DIV08-3A    20             18                7                    90%                      35%              Isolation   3/26/2020 18:29   4/30/2020
  8 RTU        Division 08 RTU     DIV08-3B    39             39                22                  100%                      56%             Quarantine   4/7/2020 12:30    4/23/2020
  8 RTU        Division 08 RTU     DIV08-3C    39             38                38                   97%                      97%              Isolation   3/25/2020 15:41   4/30/2020
  8 RTU        Division 08 RTU     DIV08-3D    39             39                39                  100%                     100%              Isolation   3/25/2020 21:00   4/30/2020
  8 RTU        Division 08 RTU     DIV08-3E    20             16                6                    80%                      30%              Isolation   3/25/2020 23:59   5/1/2020
  8 RTU        Division 08 RTU      DIV08-3F   39             39                28                  100%                      72%             Quarantine   3/31/2020 17:59   4/25/2020
  8 RTU        Division 08 RTU     DIV08-3G    39             38                24                   97%                      62%             Quarantine   3/31/2020 12:59   4/30/2020
  8 RTU        Division 08 RTU     DIV08-3H    39             39                35                  100%                      90%             Quarantine   3/31/2020 9:41    5/1/2020
  8 RTU        Division 08 RTU     DIV08-4A    20             16                14                   80%                      70%
  8 RTU        Division 08 RTU     DIV08-4B    39             11                20                   28%                      51%             Quarantine 4/2/2020 20:00      4/29/2020
  8 RTU        Division 08 RTU     DIV08-4C    39             39                37                  100%                      95%
  8 RTU        Division 08 RTU     DIV08-4D    39             38                20                   97%                      51%
  8 RTU        Division 08 RTU     DIV08-4E    20             12                5                    60%                      25%              Isolation   3/26/2020 11:30   4/30/2020
  8 RTU        Division 08 RTU      DIV08-4F   39             38                31                   97%                      79%             Quarantine   4/1/2020 20:01    5/1/2020
  8 RTU        Division 08 RTU     DIV08-4G    39             38                27                   97%                      69%             Quarantine   4/8/2020 11:29    4/30/2020
  8 RTU        Division 08 RTU     DIV08-4H    39             39                28                  100%                      72%             Quarantine   3/31/2020 12:27   5/1/2020
  8 RTU        Division 08 RTU     DIV08-5A    20             12                7                    60%                      35%
  8 RTU        Division 08 RTU     DIV08-5B    39             36                25                   92%                      64%
  8 RTU        Division 08 RTU     DIV08-5C    39             10                17                   26%                      44%              Isolation   4/4/2020 13:00    4/30/2020
  8 RTU        Division 08 RTU     DIV08-5D    39             28                11                   72%                      28%
  8 RTU        Division 08 RTU     DIV08-5E    20             9                 2                    45%                      10%              Isolation 3/30/2020 20:30     4/30/2020
  8 RTU        Division 08 RTU      DIV08-5F   39             38                22                   97%                      56%             Quarantine 4/9/2020 0:59       4/30/2020
  8 RTU        Division 08 RTU     DIV08-5G    39             23                9                    59%                      23%
  8 RTU        Division 08 RTU     DIV08-5H    39             36                29                   92%                      74%             Quarantine 4/3/2020 20:30      4/27/2020
Boot Camp         Boot Camp        Boot Camp   500            0                172                  closed                    34%              Isolation 3/30/2020 20:30     5/1/2020




Active\51151\1030311\305587084.v1-4/17/20
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page80
                                                          1 of
                                                            of187
                                                               497PageID
                                                                  PageID#:489
                                                                         #:3310
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page81
                                                          2 of
                                                            of187
                                                               497PageID
                                                                  PageID#:490
                                                                         #:3311
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page82
                                                          3 of
                                                            of187
                                                               497PageID
                                                                  PageID#:491
                                                                         #:3312
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page83
                                                          4 of
                                                            of187
                                                               497PageID
                                                                  PageID#:492
                                                                         #:3313
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page84
                                                          5 of
                                                            of187
                                                               497PageID
                                                                  PageID#:493
                                                                         #:3314
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page85
                                                          6 of
                                                            of187
                                                               497PageID
                                                                  PageID#:494
                                                                         #:3315
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page86
                                                          7 of
                                                            of187
                                                               497PageID
                                                                  PageID#:495
                                                                         #:3316
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page87
                                                          8 of
                                                            of187
                                                               497PageID
                                                                  PageID#:496
                                                                         #:3317
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page88
                                                          9 of
                                                            of187
                                                               497PageID
                                                                  PageID#:497
                                                                         #:3318




ROLAND’S DECLARATION – SUPPORTING DOCUMENTATION

APPENDIX

1.    Resume of Roland Lankah, REHS/RS, MPH, PHD (abd).
2.    CCDOC Sanitation Policies (Group Exhibit).
3.    Sanitation Supply Information 2019.
4.    1.24.20 Email – Cermak – Coronavirus.
5.    1.24.20 Email – Bleach – Business Agent.
6.    1.28.20 Research NCBI Article – COVID‐19.
7.    1.28.20 Research email between CCDOC and Cermak.
8.    1.29.20 Research between sanitation officer and Executive Director.
9.    IDPH COVID‐19 Congregate Settings.
10.   3.4.20 Cermak‐CCDOC Correspondence RE: ILI/AGE and Department Email.
11.   3.6.20 Liquid Bleach Instruction to Superintendents.
12.   3.16.20 CBM Order to Go Dinning Area Email.
13.   3.17.20 CBM Order Ahead/To Go Menu.
14.   3.23.20 Preventive Daily Cleaning and Disinfection.
15.   3.24.20 Talking Points for CCDOC Video.
16.   Preventive Daily Cleaning and Disinfection.
17.   4.1.20 Internal CCDOC Correspondence regarding the ACA COVID‐19 Training and
      Recommendations.
18.   4.1.2020 Memo Preventive Daily Cleaning and Disinfection.
19.   4.1.2020 Memo Vehicle Cleaning and Disinfection.
20.   4.6.20 Email and Memorandum: Preventing Chemical Toxicity.
21.   Mitigation Plan ‐ Preparedness Enhanced Sanitation AGE 9‐3‐19 Document.
22.   Bleach Dilution Calculator Excel File.
23.   3.23.20 ACA Online Webinar.
24.   CDC Guidelines – Disinfecting and Cleaning.
25.   Examples of Division Walk Through Logs (3.4.20 Division V Walk Through).
26.   Sanitation Logbook Example (3.24.20).




                                                                                     3195\305530417.v1
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 10
                                                            89 of 187
                                                                  497 PageID #:498
                                                                             #:3319




               Application of: Roland Lankah, Lankah.roland@gmail.com
                               29W406 Thornwood ln
                               Warrenville IL, 60555

                                    6303011650




                                         1

                                  ROLAND EXH 1
   Case:
    Case:1:20-cv-02134
          1:20-cv-02134Document
                        Document#:#:140-1
                                     30-9 Filed: 04/06/20
                                                 07/08/20 Page 11
                                                               90 of 187
                                                                     497 PageID #:499
                                                                                #:3320




Qualification Highlights
   •   Oversee Department Environmental Health and safety program
   •    Provide educational training for local government employees
   •    Knowledge of carrying out compliance inspections to determine deficiencies, reporting, and
       implementing corrective actions
   •   Working skill in operating applicable computer hardware, software, including SPSS, Microsoft
       Word, Excel, PowerPoint, etc.
   •   Development implementation of policies and procedures related to environmental health and
       safety
MANAGEMENT POSITIONS
Chief Environmental Health and Safety Specialist                           March 2016 - Present
Cook County Sheriff’s Department, Chicago, IL

   •   Oversee/coordinate the Cook County Department of Corrections (CCDOC) Environmental
       Health and safety program and ensure the Department remains in compliance with regulatory
       authorities. Manage and coordinate the activities of all environmental services personnel and
       related contracts
   •   Planning, and executing institutional Environmental and safety Health Programs, assure
       conformance with applicable Federal and State of Illinois regulations for Jails, including
       sanitation, pest control, recreation, ventilation, water, wastewater, plumbing, solid/liquid waste,
       biomedical and hazardous waste, and facility maintenance, asbestos and lead abetment;
   •   Participate in routine inspections and assessment activities for general environmental health and
       Safety Hazard
   •   Reviews plans, blueprints, and specifications for construction of new facilities or renovation of
       existing structures to assure conformance with applicable corrections standards, laws, and
       regulations
   •   Participate in budgetary activities, including approval and dissemination of monetary
       compensations for contracts, and budget for environmental health and safety activities
   •   Play a leadership role in setting human resources levels and supplies for the environmental health
       department.
   •   General assessment of all radioactive equipment, including inspection, coordination of disposal
       and ensuring the department comply with the Illinois Emergency Management Agency.
   •   Develop and implement policies and procedures related to environmental health and safety
       program
   •   Evaluate, modify as necessary, and oversee all policies and procedures related to environmental
       health and safety.
   •   In conjunction with Cermak medical staff, conduct epidemiological investigations and provide
       recommendations to Executive Director about infectious diseases.
   •   Participation in contract development and solicitation process of demolitions and reconstruction
       projects

                                                    2

                                           ROLAND EXH 1
  Case:
   Case:1:20-cv-02134
         1:20-cv-02134Document
                       Document#:#:140-1
                                    30-9 Filed: 04/06/20
                                                07/08/20 Page 12
                                                              91 of 187
                                                                    497 PageID #:500
                                                                               #:3321




  •       Oversee interagency agreements, and the Department of Justice consent decree order as it relates
          to environmental health and safety compliance.
  •       Provide advice and recommendations to the Department of Justice Monitor and the Cook County
          Department of Corrections Executive Director.
  •       Manage the operation of Environmental Health & Safety risk assessments and the development
          of risk mitigation plans, and facility maintenance, building inspections, renovations, and new
          facilities construction
  •       Serve as the primary liaison for the Department of Corrections and external agencies, including
          Department of justice, Illinois Department of Corrections, Illinois Department of Public Health,
          Occupational Safety and Health (OSHA), and The Cook County Department of Health
  •       Researcher/consultant/expert witness for the Cook County Sheriff Office and its attorneys
          relative to environmental health, safety, and infectious disease legal issues.
  •       Collaborate with executive leadership to ensure that the Department of Environmental Health
          and Safety policies and procedures are implemented accordingly.
      •     Develop and facilitate training to employees on the following:

            1) Safety practices
            2) Sanitation
            3) Environmental compliance inspections
            4) Safe chemical storage and use.
            5) Fire safety
  •       Investigate and resolve complaints of violations of regulations and jail policies as they pertain to
          environmental health and safety
  •       Performs technical public health work, including education and enforcement of public health
          laws and regulations relating to environmental health and safety; institutional housing, and
          property maintenance.
  •       Participate in routine inspections and assessment activities for general environmental health and
          Safety Hazard.
  •       Prepare division related projects and other public health-related educational initiatives.


Environmental Health Sanitarian   November 2010 - March 2016
Dupage County Health Department, Wheaton, IL

  •       Perform routine compliance inspections of facilities including but not limited to the following:
          retail, mobile, and non­profit food establishments, vendors; public and private schools; public,
          private and institutional child-care facilities
  •       Responsible for collecting, testing, and analyzing water systems; such as private sewage disposal
          systems private well, public swimming pools, and other environmental samples to determine
          chemical and bacteriological components
  •       Develops and maintains quality control procedures in compliance with applicable laboratory
          regulatory authorities such as the Illinois Environmental protection Agency, Illinois Department
          of Public Health and the US Environmental Protection Agency.
  •       Manages biohazard waste storage for the agency

                                                        3

                                               ROLAND EXH 1
   Case:
    Case:1:20-cv-02134
          1:20-cv-02134Document
                        Document#:#:140-1
                                     30-9 Filed: 04/06/20
                                                 07/08/20 Page 13
                                                               92 of 187
                                                                     497 PageID #:501
                                                                                #:3322




PROFESSSIONAL AFFILIATIONS/HONORS/AWARDS:
  • Member of the National Environment Health Association
  • Member of Illinois Environmental Health Association

EDUCATION AND SPECIALIZED TRAINING
  • Bachelor of Arts, Biological Science
  • Master of Public Health
  • Ph.D.(dissertation)
  • Registered Environmental Health Specialist




                                            4

                                     ROLAND EXH 1
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 14
                                                            93 of 187
                                                                  497 PageID #:502
                                                                             #:3323
    Policy            Cook County Department of Corrections
       149                                                    Custody Manual




Communicable Diseases
149.1 PURPOSE AND SCOPE
This policy provides general guidelines for Cook County Sheriff’s Office members to assist in
minimizing the risk of contracting and/or spreading communicable diseases.

149.1.1 DEFINITIONS
Definitions related to this policy include:
Communicable disease - A human disease caused by microorganisms that are present in
and transmissible through human blood, bodily fluid, tissue, or by breathing or coughing. These
diseases commonly include, but are not limited to, hepatitis B virus (HBV), HIV and tuberculosis.
Exposure - When an eye, mouth, mucous membrane or non-intact skin comes into contact with
blood or other potentially infectious materials, or when these substances are injected or infused
under the skin; when an individual is exposed to a person who has a disease that can be passed
through the air by talking, sneezing or coughing (e.g., tuberculosis), or the individual is in an area
that was occupied by such a person. Exposure only includes those instances that occur due to
a member’s position at the Sheriff’s Office. (See the exposure control plan for further details to
assist in identifying whether an exposure has occurred.)

149.2 POLICY
The Cook County Sheriff’s Office is committed to providing a safe work environment for its
members. Members should be aware that they are ultimately responsible for their own health and
safety.

149.3 EXPOSURE CONTROL OFFICER
Each respective department head will assign a person as the Exposure Control Officer (ECO),
who may belong to another department of the Sheriff’s Office. The ECO shall develop an exposure
control plan that includes:
         (a)      Exposure prevention and decontamination procedures.
         (b)      Procedures for when and how to obtain medical attention in the event of an exposure
                  or suspected exposure.
         (c)      The provision that department members will have no-cost access to the appropriate
                  personal protective equipment (PPE) (e.g., gloves, face masks, eye protection, pocket
                  masks) for each member’s position and risk of exposure.
         (d)      Evaluation of persons in custody for any exposure risk and measures to separate
                  them.
         (e)      Compliance with all relevant laws or regulations related to communicable diseases,
                  including:
                  1.       Reporting known and suspected cases of reportable communicable diseases to
                           the local health authority (77 Ill. Adm. Code 690.200).

Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                        Communicable Diseases - 1
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 15
                                                            94 of 187
                                                                  497 PageID #:503
                                                                             #:3324
                                Cook County Department of Corrections
                                                          Custody Manual


Communicable Diseases


                  2.       Acting as, or appointing a person as the designated officer to receive reports
                           from the local health authority. The designated officer will be trained to carry out
                           the duties described in 77 Ill. Adm. Code 690.200 regarding the procedures for
                           follow-up after occupational exposures to specific diseases.
                  3.       The mandates of the Illinois Occupational Safety and Health Act (820 ILCS 219/1
                           et seq.).
                  4.       Responding to requests and notifications regarding exposures covered under
                           the Ryan White law (42 USC § 300ff-133; 42 USC § 300ff-136).
                  5.       Responding to exposure notifications from hospitals to which members have
                           transported a patient (210 ILCS 85/6.08).
                  6.       Exposure control mandates in 29 CFR 1910.1030 (820 ILCS 219/25; 56 Ill. Adm.
                           Code 350.700).
The ECO should also act as the liaison with the Illinois Department of Labor (IDOL) and may
request voluntary compliance inspections. The ECO should periodically review and update the
exposure control plan and review implementation of the plan.

149.4 EXPOSURE PREVENTION AND MITIGATION

149.4.1 GENERAL PRECAUTIONS
All members are expected to use good judgment and follow training and procedures related to
mitigating the risks associated with communicable disease. This includes, but is not limited to (29
CFR 1910.1030; 820 ILCS 219/25):
         (a)      Stocking disposable gloves, antiseptic hand cleanser, CPR masks or other specialized
                  equipment in the work area of Sheriff’s Office vehicles, as applicable.
         (b)      Wearing Sheriff’s Office-approved disposable gloves when contact with blood, other
                  potentially infectious materials, mucous membranes and non-intact skin can be
                  reasonably anticipated.
         (c)      Washing hands immediately or as soon as feasible after removal of gloves or other
                  PPE.
         (d)      Treating all human blood and bodily fluids/tissue as if it is known to be infectious for
                  a communicable disease.
         (e)      Using an appropriate barrier device when providing CPR.
         (f)      Using a face mask or shield if it is reasonable to anticipate an exposure to an airborne
                  transmissible disease.
         (g)      Decontaminating non-disposable equipment (e.g., flashlight, control devices, clothing
                  and portable radio) as soon as possible if the equipment is a potential source of
                  exposure.
                  1.       Clothing that has been contaminated by blood or other potentially infectious
                           materials shall be removed immediately or as soon as feasible and stored/
                           decontaminated appropriately.


Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                               Communicable Diseases - 2
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 16
                                                            95 of 187
                                                                  497 PageID #:504
                                                                             #:3325
                                Cook County Department of Corrections
                                                          Custody Manual


Communicable Diseases


         (h)      Handling all sharps and items that cut or puncture (e.g., needles, broken glass, razors,
                  knives) cautiously and using puncture-resistant containers for their storage and/or
                  transportation.
         (i)      Avoiding eating, drinking, smoking, applying cosmetics or lip balm, or handling contact
                  lenses where there is a reasonable likelihood of exposure.
         (j)      Disposing of biohazardous waste appropriately or labeling biohazardous material
                  properly when it is stored.

149.4.2 IMMUNIZATIONS
Members who could be exposed to HBV due to their positions may receive the HBV vaccine and
any routine booster at no cost (29 CFR 1910.1030; 820 ILCS 219/25).

149.5 POST-EXPOSURE

149.5.1 INITIAL POST-EXPOSURE STEPS
Members who experience an exposure or suspected exposure shall:
         (a)      Begin decontamination procedures immediately (e.g., wash hands and any other skin
                  with soap and water, flush mucous membranes with water).
         (b)      Obtain medical attention as appropriate.
         (c)      Notify a supervisor as soon as practical.

149.5.2 REPORTING REQUIREMENTS
The supervisor on-duty shall investigate every exposure or suspected exposure that occurs as
soon as possible following the incident. The supervisor shall ensure the following information is
documented (29 CFR 1910.1030; 820 ILCS 219/25):
         (a)      Name and Social Security number of the member exposed
         (b)      Date and time of incident
         (c)      Location of incident
         (d)      Potentially infectious materials involved and the source of exposure (e.g., identification
                  of the person who may have been the source)
         (e)      Work being done during exposure
         (f)      How the incident occurred or was caused
         (g)      PPE in use at the time of the incident
         (h)      Actions taken post-event (e.g., clean-up, notifications)
The supervisor shall advise the member that disclosing the identity and/or infectious status of
a source to the public or to anyone who is not involved in the follow-up process is prohibited.
The supervisor should complete the incident documentation in conjunction with other reporting
requirements that may apply (see the Duty Injury Policy and any other related policies/procedures
for further guidelines).


Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                            Communicable Diseases - 3
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 17
                                                            96 of 187
                                                                  497 PageID #:505
                                                                             #:3326
                                Cook County Department of Corrections
                                                          Custody Manual


Communicable Diseases


149.5.3 MEDICAL CONSULTATION, EVALUATION AND TREATMENT
Members shall have the opportunity to have a confidential medical evaluation immediately after
an exposure and follow-up evaluations as necessary.
The ECO should request a written opinion/evaluation from the treating medical professional that
contains only the following information (29 CFR 1910.1030; 820 ILCS 219/25):
         (a)      Whether the member has been informed of the results of the evaluation.
         (b)      Whether the member has been notified of any medical conditions resulting from
                  exposure to blood or other potentially infectious materials which require further
                  evaluation or treatment.
No other information should be requested or accepted by the ECO.

149.5.4 COUNSELING
The Sheriff’s Office shall provide the member, and his/her family if necessary, the opportunity for
counseling and consultation regarding the exposure (29 CFR 1910.1030; 820 ILCS 219/25).

149.5.5 SOURCE TESTING
Testing a person for communicable diseases when that person was the source of an exposure
should be done when it is desired by the exposed member or when it is otherwise appropriate.
Source testing is the responsibility of the ECO. If the ECO is unavailable to seek timely testing of
the source, it is the responsibility of the exposed member’s supervisor to ensure testing is sought.
Source testing may be achieved by:
         (a)      Obtaining consent from the individual.
         (b)      Contacting the Department of Public Health or local health authority and providing
                  information regarding the circumstances of the exposure to determine if the
                  appropriate authority will request consent from the person to submit to testing (77 Ill.
                  Adm. Code 690.1380).
         (c)      In cases of possible exposure to infectious diseases, including HIV,, by having a health
                  care provider or health facility test the source of the exposure pursuant to 410 ILCS
                  305/7 and/or 410 ILCS 312/10.
Since there is the potential for overlap between the different manners in which source testing may
occur, the ECO is responsible for coordinating the testing to prevent unnecessary or duplicate
testing.
The ECO should seek the consent of the individual for testing and consult the Sheriff's Office
General Counsel to discuss other options when no statute exists for compelling the source of an
exposure to undergo testing if he/she refuses.

149.6 CONFIDENTIALITY OF REPORTS
Medical information shall remain in confidential files and shall not be disclosed to anyone without
the member’s written consent (except as required by law) (29 CFR 1910.1030; 820 ILCS 219/25).



Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                          Communicable Diseases - 4
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 18
                                                            97 of 187
                                                                  497 PageID #:506
                                                                             #:3327
                                Cook County Department of Corrections
                                                          Custody Manual


Communicable Diseases


Test results from persons who may have been the source of an exposure are to be kept confidential
as well.

149.7 TRAINING
All members shall participate in training regarding communicable diseases commensurate with
the requirements of their position. The training (29 CFR 1910.1030; 820 ILCS 219/25):
         (a)      Shall be provided at the time of initial assignment to tasks where an occupational
                  exposure may take place and at least annually after the initial training.
         (b)      Shall be provided whenever the member is assigned new tasks or procedures affecting
                  his/ her potential exposure to communicable disease.
         (c)      Should provide guidance on what constitutes an exposure, what steps can be taken
                  to avoid an exposure and what steps should be taken if a suspected exposure occurs.




Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                       Communicable Diseases - 5
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 19
                                                            98 of 187
                                                                  497 PageID #:507
                                                                             #:3328
    Policy            Cook County Department of Corrections
       602                                                    Custody Manual




Emergency Staffing
602.1 PURPOSE AND SCOPE
The Cook County Department of Corrections must operate at all times as a safe and secure
environment, regardless of staffing levels. Consequently, contingency plans must be made in
advance for any staffing emergency or planned job action, regardless of the length of the staffing
deficit.
The purpose of this policy is to establish roles and responsibilities for creating and implementing
emergency staffing plans, providing appropriate emergency staffing training to supervisory and
management personnel, and identifying an update schedule and distribution list for the plan, as
identified by the Executive Director or the authorized designee.

602.2 POLICY
It is the policy of this department to be prepared to operate a safe and secure facility in the
event of a staffing emergency. Staffing emergencies that could negatively affect the good order
of the Department may include, but are not limited to, an outbreak of infectious disease, a
natural disaster, call-ins by members or other disruption. The Executive Director or the authorized
designee shall be responsible for ensuring that an appropriate emergency staffing plan exists.

602.2.1 EMERGENCY STAFFING
In the event the Superintendent or the authorized designee becomes aware that a staffing
emergency exists or may occur, members who are present may be ordered to remain at their
posts. The Superintendent or the authorized designee will notify the respective Assistant Executive
Director. Plans should include measures to achieve minimum staffing for the Department within
four hours of a staffing emergency and may include the following operational adjustments:
         •        The Department may go to a lockdown. The following activities may be limited or
                  temporarily suspended only if necessary: recreation, visiting including attorney visits,
                  sanitation rounds and court transportation. The following cannot be suspended: meals
                  and medical services. Other activities will be assessed by the respective Assistant
                  Executive Director on a case-by-case basis.
         •        Supervisory and management personnel may have time-off canceled or rescheduled
                  for the duration of the staffing emergency.
         •        Members from other areas of the department who have custody experience may be
                  used to fill vacancies in the Department.
         •        Assistance from allied agencies may be requested to help management and
                  supervisors in safely staffing the Department.
         •        Contracting with surrounding facilities may be necessary if adequate staffing cannot
                  be obtained to safely operate the Department.
         •        In the event of a health-related staffing emergency, the department Environmental
                  Health Specialist and health care professionals shall be notified in accordance with
                  the Communicable Diseases Policy.

Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                               Emergency Staffing - 1
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 20
                                                            99 of 187
                                                                  497 PageID #:508
                                                                             #:3329
                                Cook County Department of Corrections
                                                          Custody Manual


Emergency Staffing


602.2.2 TRAINING
The Superintendent or the authorized designee should be responsible for:
         (a)      Establishing a distribution list for the contingency plan.
         (b)      Establishing a periodic review and update of the plan.
         (c)      Ensuring that all supervisors and managers are periodically trained on the plan.
         (d)      Ensuring that all supervisors and managers are provided a copy of the plan and/or a
                  means to access it in the event of an emergency.
         (e)      Documenting all training.
         (f)      Maintaining training records for each supervisor and manager and ensuring that those
                  personnel periodically receive appropriate update training on the plan.




Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                             Emergency Staffing - 2
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page100
                                                          21 of
                                                             of187
                                                                497PageID
                                                                   PageID#:509
                                                                          #:3330
      Policy           Cook County Department of Corrections
     1100                                                     Custody Manual




Food Services
1100.1 PURPOSE AND SCOPE
The Cook County Department of Corrections recognizes the importance of providing nutritious
food to inmates to promote good health, to reduce tension in the Department and ultimately support
the safety and security of the Department. This policy provides guidelines on the preparation of
food services items and dietary considerations for inmates housed in the Department.

For this policy only, kitchen staff refers to contractual members.

1100.2 POLICY
It is the policy of this department that food services shall provide inmates with a nutritionally
balanced diet in accordance with federal, state and local laws, and with regulations for daily
nutritional requirements.
The food services operation shall be sanitary and shall meet the acceptable standards of food
procurement, planning, preparation, service, storage and sanitation in compliance with Food and
Drug Administration (FDA) and United States Department of Agriculture (USDA) and the Illinois
Jail Standards requirements and standards set forth in..

1100.3 FOOD SERVICES DIRECTOR
The contracted food services director shall be responsible for oversight of the day-to-day
management and operation of the food services area, including:
         •        Developing, implementing and managing a budget for food services.
         •        Ensuring contracted members are assigned and scheduled to efficiently and safely
                  carry out all functions of food services operations.
         •        Establishing, developing and coordinating appropriate training for members and
                  inmate workers.
         •        Developing a menu plan that meets all nutrition and portion requirements and can be
                  produced within the available budget.
         •        Other duties and activities as determined by the Superintendent.

1100.3.1 FOOD SERVICE CERTIFICATION
At least one full-time cook or the food service provider shall have a food services sanitation
manager certification from the Illinois Department of Public Health (20 Ill. Adm. Code 701.110(a)).

1100.3.2 KITCHEN STAFF TRAINING AND SUPERVISION
All kitchen staff shall be familiar with security aspects of the jail and be effective in training and
supervising inmate workers in food services (20 Ill. Adm. Code 701.110(c)).



Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                               Food Services - 1
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page101
                                                          22 of
                                                             of187
                                                                497PageID
                                                                   PageID#:510
                                                                          #:3331
                                Cook County Department of Corrections
                                                          Custody Manual


Food Services


1100.4 MENU PLANNING
Menus shall provide a variety of foods and should consider appearance, dietary allowances, flavor,
nutrition, and quality. Menus shall be approved by a registered dietitian or nutritionist before being
served.
Any changes to the meal schedule, menu or practices should be carefully evaluated by the
contracted food services director in consultation with the Superintendent, dietitian, Sanitarian and
other professionals, and shall be recorded. All substitutions will be of equal or better nutritional
value. If any meal served varies from the planned menu, the change shall be noted in writing on
the menu and/or production sheet.
Menus as planned, including changes, shall be evaluated by a registered dietitian at least annually.
Department menus shall be evaluated as needed by the food services supervisory staff to ensure
adherence to established daily servings.
Copies of menus, foods purchased, annual reviews and quarterly evaluations should be
maintained by the contracted food services director in accordance with established records
retention schedules.

1100.5 FOOD SAFETY
Temperatures in all food storage areas should be checked and recorded at the beginning of each
shift. Holding temperatures for cold and hot foods shall be checked and recorded every two hours.
Hot food shall be reheated to 165 degrees Fahrenheit if it falls below 135 degrees at any time.
All reach-in or walk-in refrigerators and cold storage must maintain food temperature at 41
degrees Fahrenheit or below. All freezers, other than during the defrosting cycle, must maintain
a temperature of 0 degrees or lower.
One sample for each meal served shall be dated and maintained under refrigeration for testing in
the event of a food-borne illness outbreak. Sample meals shall be discarded at the end of three
days if no food-borne illness is reported.
Food production shall be stopped immediately if there is any sewage backup in the preparation
area or if there is no warm water available for washing hands. Food production shall not resume
until these conditions have been corrected.

1100.6 THERAPEUTIC DIETS
The contracted food services director shall be responsible for ensuring that all inmates who have
been prescribed therapeutic diets by a physcian are provided with compliant meals. A diet manual,
which includes samples of medical diets, shall be maintained in the food services areas.
More complete information may be found in the Prescribed Therapeutic Diets Policy.
Women who are known to be pregnant or lactating shall be provided a balanced, nutritious diet
approved by a physician.



Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                               Food Services - 2
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page102
                                                          23 of
                                                             of187
                                                                497PageID
                                                                   PageID#:511
                                                                          #:3332
                                Cook County Department of Corrections
                                                          Custody Manual


Food Services


1100.7 RELIGIOUS DIETS
The contracted food service director, to the extent reasonably practicable, will provide special diets
for inmates in compliance with the parameters of the Religious Programs Policy and the Religious
Land Use and Institutionalized Persons Act (RLUIPA).
When religious diets are provided, they shall conform to the nutritional and caloric requirements
for non-religious diets.

1100.7.1 INMATE ABSTENTION
Inmates may abstain from any foods that would violate their required religious beliefs. Alternatives
available to inmates are (20 Ill. Adm. Code 701.110(a)):
         (a)      Menu items may be substituted when an inmate’s religious beliefs prohibit the eating
                  of particular foods.
         (b)      The inmate may submit a written request with the assistance of a correctional
                  rehabilitation worker for an alternative diet.
         (c)      The Religious Services Coordinator may confer with religious leaders or faith
                  representatives in determining whether to grant any such requests (see the Religious
                  Programs Policy).

1100.8 FOOD SERVICES REQUIREMENTS
All reasonable efforts shall be made to protect inmates from food-borne illness. Food services staff
shall adhere to sanitation and food storage practices and there shall be proper medical screening
and clearance of all food handlers in accordance with the Food Services Workers’ Health, Safety
and Supervision Policy.
Food production and services will be under member supervision. Food production, storage and
food handling practices will follow the appropriate federal, state or local sanitation laws.

1100.8.1 OPERATION CONFORMANCE
Facility food services shall conform to the requirements of the Food Service Sanitation Code, 77
Ill. Adm. Code 750 (20 Ill. Adm. Code 701.110(c)).

1100.9 MEAL SERVICE PROCEDURE
Meals shall be served at least three times during each 24-hour period. At least one meal must
include hot food. Any deviation from this requirement shall be subject to the review and approval
of a registered dietitian to ensure that inmates receive meals that meet nutritional and caloric
guidelines.
Inmates must be provided a minimum of 30 minutes dining time for each meal. There must be
no more than 14 hours between a substantial evening meal and breakfast. A substantial evening
meal is classified as a serving of three or more menu items at one time to include a high quality
protein, such as meat, fish, eggs or cheese. The meal shall represent no less than 20 percent of
the day’s total nutrition requirements.


Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                                Food Services - 3
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page103
                                                          24 of
                                                             of187
                                                                497PageID
                                                                   PageID#:512
                                                                          #:3333
                                Cook County Department of Corrections
                                                          Custody Manual


Food Services


Inmates who miss, or may miss, a regularly scheduled meal must be provided with a beverage
and a sandwich or substitute meal.

Meals shall be served under the direct supervision of sworn members after a count is taken by
the sworn member verifying the correct number of inmates and the correct amount of food was
delivered.

Sworn members should identify inmates who have prescribed therapeutic or authorized religious
diets so those inmates receive their meals accordingly.
It shall be the responsibility of the sworn members to maintain order and enforce rules prohibiting
excessive noise and intimidation of other inmates to relinquish food during mealtime.

In the interest of security, sanitation and vermin control, inmates shall not retain food in their cell
beyond 30 minutes of receiving food. Food trays shall be collected and removed from the living
unit within 30 minutes of distribution.

1100.10 MEAL ORDER FORM
The Meal Order Form shall be completed for each shift to properly order the correct number and
type of meals for each division.

1100.11 EMERGENCY MEAL SERVICE PLAN
The contracted food services director shall establish and maintain an emergency meal service
plan for the Department.
Such a plan should ensure that there is at least a seven-day supply of food maintained in storage
for inmates. In the event of an emergency that precludes the preparation of at least one hot meal
per day, the Superintendent may declare an "Emergency Suspension of Standards" for the period
of time the emergency exists.
During an emergency suspension, the food services manager shall assign a registered dietitian
to ensure that minimum nutritional and caloric requirements are met.
In the event that the inmate food supply drops below that which is needed to provide meals for
two days, the contracted food services director shall purchase food to maintain at least a four-
day supply during the emergency.
Depending on the severity and length of the emergency, the Executive Director should consider
requesting assistance through mutual aid or the National Guard.




Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                                Food Services - 4
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page104
                                                          25 of
                                                             of187
                                                                497PageID
                                                                   PageID#:513
                                                                          #:3334
      Policy           Cook County Department of Corrections
     1105                                                     Custody Manual




Food Services Facilities Inspection
1105.1 PURPOSE AND SCOPE
The purpose of this policy is to establish guidelines for inspecting food services areas and facilities
to ensure a safe and sanitary environment for members, inmates and meet the regulatory food
safety standards.

1105.2 POLICY
It is the policy of the Cook County Department of Corrections to ensure food safety and that
the food services area be maintained in a safe, sanitary condition by conducting regularly
scheduled inspections, both by members and by a regulatory authority (e.g., Cook County Health
Department, Illinois Department of Corrections) as required by law.

1105.3 CLEANING AND INSPECTIONS BY STAFF
The contracted food services director shall ensure that all equipment, appliances and utensils in
the food preparation areas are inspected weekly. Adequate hot and cold water should be available
in the kitchen. The water temperature of all fixtures should be checked to ensure compliance with
the required temperature range. Deficiencies noted by inspections shall be promptly addressed
by the Department of Facilities Management (DFM).
A cleaning schedule for each food services area shall be developed and posted for easy reference
by members, and shall include areas such as floors, walls, windows and vent hoods. Equipment,
such as chairs, prep tables, steam tables, steam kettles and floor drains, should be grouped by
frequency of cleaning as follows:
         •        After each use
         •        Each shift
         •        Daily
         •        Weekly
         •        Monthly
         •        Semi-annually
         •        Annually
The contracted food services director shall conduct daily system checks of the food temperature
and sanitary conditions and maintain the documents in accordance with established records
retention schedules. At the direction of the respective Superintendent or the authorized designee,
the food services director shall take prompt action to correct any identified deficiencies.

1105.3.1 SAFETY INSPECTION CHECKLIST
The following items should be part of the weekly inspection by the Environmental Health Specialist
and DFM:


Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                        Food Services Facilities Inspection - 1
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page105
                                                          26 of
                                                             of187
                                                                497PageID
                                                                   PageID#:514
                                                                          #:3335
                                Cook County Department of Corrections
                                                          Custody Manual


Food Services Facilities Inspection


         •        Lighting is adequate and functioning properly.
         •        Ample working space is available.
         •        Equipment is securely anchored.
         •        There are suitable storage facilities, minimizing the risk of falling objects.
         •        Floors are clean, dry, even and uncluttered.
         •        Machines have proper enclosures and guards.
         •        A clear fire safety passageway is established and maintained.
         •        Fire extinguishers and sprinkler systems are available, not expired and are tested
                  regularly.
         •        The food preparation area has good ventilation.
         •        Furniture and fixtures are free from sharp corners, exposed metal and splintered wood.
         •        All electrical equipment is in compliance with codes and regulations.
         •        All workers wear safe clothing, hair coverings, gloves and protective devices while
                  working.
         •        All workers are in good health, with no symptoms of illness or injury that would pose
                  a risk to food safety.
         •        All cold/hot holding equipment are clean and in good operating condition.
         •        Mixers and attachments are clean and in good operating condition.
         •        Dishwashing machines are clean and in good operating condition, and proper
                  chemicals are in use.
         •        Water temperatures for hand sinks, ware washing sinks and dishwashing machines
                  meet minimum acceptable temperatures.
         •        All hand-washing stations have free access, soap, hot and cold running water under
                  pressure and a method to dry hands.
         •        Toilet facilities are in good repair and have a sufficient supply of toilet paper.
         •        All temperature charts and testing documents are current, accurate and periodically
                  reviewed and verified by the contracted food services director.
         •        Only authorized personnel are allowed in the kitchen area.
         •        Foods are labeled and stored properly using the first-in, first-out system.
         •        The refrigerators and freezers are in good operating condition and maintain proper
                  temperature.
         •        There is no evidence of cross-connection or cross-contamination of the potable water
                  system.




Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                    Food Services Facilities Inspection - 2
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page106
                                                          27 of
                                                             of187
                                                                497PageID
                                                                   PageID#:515
                                                                          #:3336
                                Cook County Department of Corrections
                                                          Custody Manual


Food Services Facilities Inspection


1105.4 REGULATORY INSPECTIONS
The food services director is responsible for ensuring that the food services operation works in
accordance with all state and local laws and regulations.
An independent, outside source shall conduct periodic inspections of the food services facilities
and equipment, to ensure that established state and local health and safety codes have been met.
Documentation of the inspections, findings, deficiencies, recommended corrective actions and
verification that the corrective standards were implemented will be maintained by the Department
in accordance with established records retention schedules.
Any deficiencies noted by a regulatory authority shall be documented and corrective actions shall
be taken by the Department.




Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                    Food Services Facilities Inspection - 3
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page107
                                                          28 of
                                                             of187
                                                                497PageID
                                                                   PageID#:516
                                                                          #:3337
      Policy           Cook County Department of Corrections
     1101                                                     Custody Manual




Food Services Training
1101.1 PURPOSE AND SCOPE
The purpose of this policy is to establish guidelines in food services areas by developing and
implementing a comprehensive training program for members and inmate workers.

1101.2 POLICY
The Cook County Department of Corrections ensures a safe and sanitary environment is
maintained for the storage and preparation of meals through the appropriate training of food
services members and inmate workers.

1101.3 TRAINING
The contracted food services director, under the direction of the Superintendent, is responsible
for ensuring that a training curriculum is developed and implemented in the use of equipment and
safety procedures for all food services members.
The training shall include, at minimum:
         (a)      Work safety practices and use of safety equipment.
         (b)      Sanitation in the Department's food services areas.
         (c)      Reducing risks associated with operating machinery.
         (d)      Proper use of chemicals in food services areas.
         (e)      Employing safe practices.
         (f)      Department emergency procedures.
         (g)      Inmate supervision.
         (h)      Orientation for inmates regarding personal hygiene and food service area rules and
                  regulation.
         (i)      Food safety procedures.
A job description listing the duties and proper time schedule should be developed for each job
function in the Department's kitchen. The contracted food services director, at the direction of
the Superintendent or the authorized designee, should establish an employee/kitchen worker
orientation, and all contracted members shall be trained on how to assemble, operate, clean and
sanitize kitchen equipment.
Information about the operation, cleaning and care of equipment, including manufacturer's
literature, that is suitable for use as reference material shall be kept in the food services operation
area. The reference material should be used in developing training for members on the use of the
equipment and the maintenance and cleaning procedures.




Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                        Food Services Training - 1
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page108
                                                          29 of
                                                             of187
                                                                497PageID
                                                                   PageID#:517
                                                                          #:3338
                                Cook County Department of Corrections
                                                          Custody Manual


Food Services Training


Safety and sanitation shall be the primary consideration in equipment purchase and replacement.
Placement and installation of equipment must be carefully planned to facilitate cleaning, sanitizing,
service and repairs. The equipment must also meet any applicable government codes.

1101.4 BRIEFING TRAINING
The contracted food services director should consider daily briefing training as a method of staff
development. Records of all training, including training for contract workers, should be maintained
in the worker’s training files in accordance with the contracted service provider's established
records retention schedules.
Contracted service providers should be required to provide documentation and certification of their
employees. Only trained members are authorized to use food services equipment.




Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                       Food Services Training - 2
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page109
                                                          30 of
                                                             of187
                                                                497PageID
                                                                   PageID#:518
                                                                          #:3339
      Policy           Cook County Department of Corrections
     1103                                                     Custody Manual




Food Services Workers' Health, Safety and
Supervision
1103.1 PURPOSE AND SCOPE
The purpose of this policy is to establish basic personal health, hygiene, sanitation and safety
requirements to be followed by all food services workers and to ensure the proper supervision of
food services members and inmate workers.

1103.2 POLICY
The Cook County Department of Corrections will ensure that meals are safe and prepared and
served in accordance with applicable health and safety laws. All inmate food services workers will
be properly supervised by sworn members to ensure safety and security at all times.

1103.3 FOOD SERVICES MANAGER RESPONSIBILITIES
The contracted food services director is responsible for developing and implementing procedures
to ensure that all meals are prepared, delivered and served only under direct supervision
by members.
Work assignments shall be developed to ensure that sufficient food services members are
available to supervise inmate food services workers. The contracted food services director should
coordinate with the sworn supervisor to ensure that sufficient sworn members are available to
supervise inmate meal service.
The food preparation area must remain clean and sanitary at all times. The contracted food
services director or the authorized designee shall post daily, weekly and monthly cleaning
schedules for the equipment and food preparation area.

1103.4 MEDICAL SCREENING
The contracted food services director shall work cooperatively with the appropriate physician to
develop procedures to minimize the potential for spreading contagious disease and food-borne
illness. In an effort to prevent the spread of illness, the following shall be strictly observed (20 Ill.
Adm. Code 01.110(c)):
         (a)      Food services workers shall have education and ongoing monitoring in accordance
                  with the standards set forth in the applicable government health and safety codes.
         (b)      A supervisor shall inspect and monitor all persons working in any food services area
                  at the beginning of each shift for health and cleanliness, and shall remove anyone
                  exhibiting any signs of food-transmissible disease from any food services area.
         (c)      Any person working in any food services area who is diagnosed by a health care
                  professional with a contagious illness should be excluded from the food services areas
                  until medically cleared to return to work.



Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                        Food Services Workers' Health, Safety and
Published with permission by Cook County Department of
                                                                                                         Supervision - 1
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page110
                                                          31 of
                                                             of187
                                                                497PageID
                                                                   PageID#:519
                                                                          #:3340
                                Cook County Department of Corrections
                                                          Custody Manual


Food Services Workers' Health, Safety and Supervision


         (d)      Inmate food services workers shall be required to bathe and dress in department-
                  issued, clean work clothing prior to each shift.
         (e)      Food handlers shall wash their hands with soap and warm water immediately prior to
                  performing food service activities and after using toilet facilities.
         (f)      Aprons shall be discarded before entering the toilet facility.
         (g)      Food services workers shall wear disposable plastic gloves and a protective hair
                  covering, such as a hat or hairnet, when handling or serving food. Gloves shall be
                  changed after each task is completed.
         (h)      The contracted food service vendor must submit evidence of compliance with state
                  and local food safety regulations.
         (i)      Smoking at any time is prohibited in any food services area.
         (j)      Documentation of compliance with all of the above and with any other risk-minimizing
                  efforts implemented to reduce food transmissible disease shall be maintained in
                  accordance with established records retention schedules.
         (k)      All food services workers shall report to a supervisor any information about their health
                  and activities in accordance with health and safety codes as they relate to diseases
                  that are transmittable through food (e.g., open sores, runny nose, sore throat, cough,
                  vomiting, diarrhea, fever, recent exposure to contagious diseases such as Hepatitis
                  A or tuberculosis).
Any food services worker is prohibited from handling food or working in any food services area
if he/she reports symptoms such as vomiting, diarrhea, jaundice, sore throat with fever or has
a lesion containing pus, such as a boil or infected wound that is open or draining. Food service
workers shall only return to work in food service areas when cleared by a health care professional.

1103.5 TRAINING REQUIREMENTS FOR FOOD SERVICES WORKERS
The contracted food services director is responsible for developing and implementing a training
program for inmate food services that includes food safety, proper food-handling techniques
and personal hygiene. Each inmate food services worker shall satisfactorily complete the initial
training prior to being assigned to deliver food. Food services workers should receive periodic
supplemental training as determined by the contracted food services director.
The training curriculum for inmate food services workers should include, at minimum, the following
topics:
         •        Proper hand-washing techniques and personal hygiene as it applies to food services
                  work
         •        Proper application and rotation of gloves when handling food
         •        Proper use of protective hair coverings, such as hats or hairnets
         •        Wearing clean aprons and discarding aprons prior to entering toilet facilities
         •        Covering coughs and sneezes to reduce the risk of food-borne illness transmission


Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                    Food Services Workers' Health, Safety and
Published with permission by Cook County Department of
                                                                                                     Supervision - 2
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page111
                                                          32 of
                                                             of187
                                                                497PageID
                                                                   PageID#:520
                                                                          #:3341
                                Cook County Department of Corrections
                                                          Custody Manual


Food Services Workers' Health, Safety and Supervision


         •        Reporting illness, cuts or sores to the sworn member in charge

1103.6 SUPERVISION OF INMATE WORKERS
Only personnel authorized to work in the food preparation area will be allowed inside. Inmate food
handlers working in the kitchen must be under the supervision of a sworn member. The Executive
Director will designate at least one qualified member, who will be responsible for the oversight of
daily activities and ensuring food safety. The designated member must be certified by passing the
American National Standards Institute food safety manager certification examination.
Sufficient sworn members shall be assigned to supervise and closely monitor inmate food services
workers. Members shall ensure that inmate food services workers do not misuse or misappropriate
tools or utensils, and that all workers adhere to the following:
         •        Correct ingredients are used in the proper proportions.
         •        Food is maintained at proper temperatures.
         •        Food is washed and handled properly.
         •        Food is served using the right utensils and in the proper portion sizes.
         •        Utensils such as sharps, cutting boards, pots, pans, trays and food carts used in the
                  preparation, serving or consumption of food are properly washed and sanitized after
                  use. Disposable utensils and dishes will not be reused.
         •        All utensils are securely stored under sanitary conditions when finished.
Refer to the Tool and Culinary Equipment Control Policy for additional guidelines.

1103.7 SUPERVISION OF THE FOOD SUPPLY
The risk of conflict and protest is reduced when the inmate population has confidence in the
safety and quality of their food. Sworn members should supervise the transport and delivery of
food to the respective serving areas. Sworn members should ensure the food is protected during
transportation, delivered to the right location efficiently and under the right temperatures.
Food services workers should report any suspected breach in the safety or security of the food
supply. Members should be alert to inmate behavior when serving food, and cognizant of any
comments concerning perceived contamination or portioning issues. Members should report any
suspicion of inmate unrest to a supervisor.
Any change to the published menu or the standard portioning should be documented and reported
to the Superintendent as soon as practicable.




Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                    Food Services Workers' Health, Safety and
Published with permission by Cook County Department of
                                                                                                     Supervision - 3
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page112
                                                          33 of
                                                             of187
                                                                497PageID
                                                                   PageID#:521
                                                                          #:3342
      Policy           Cook County Department of Corrections
     1106                                                     Custody Manual




Food Storage
1106.1 PURPOSE AND SCOPE
The purpose of this policy is to establish food storage methods that are designed to meet
manufacturer’s recommendations, health and safety codes, state laws and local ordinances, and
to safely preserve food, extend storage life and reduce food waste.

1106.2 POLICY
Food and food supplies will be stored in sanitary and temperature-controlled areas in compliance
with state and local health codes and standards.

1106.3 PROCEDURES
The contracted food services director shall be responsible for establishing procedures to ensure
the safe preservation and storage of food in the most cost-effective manner, beginning with the
receipt of the raw materials through the delivery of prepared meals.
When receiving food deliveries, food services members shall inspect the order for quality and
freshness and shall ensure that the order is correct by checking the order received against the
order form. All delivery vehicles shall be inspected by food services members to make certain
that the vehicles are clean, free from pest infestations and are maintained at the appropriate
temperature for the type of food being carried.
If food quality and freshness do not meet commonly accepted standards or if it is determined that
proper storage temperatures have not been maintained, the member checking the order in will
refuse the item and note the refusal on the invoice.
Any food destined for return to the vendor should be stored separately from any food destined
for consumption. The contracted food services director will contact the vendor and arrange for
replacement of the unacceptable food items.
Storage temperatures in all food storage areas should be checked and logged on a daily basis.
Records of the temperature readings should be maintained in accordance with established records
retention schedules.
An evaluation system should be established for food stored in any area with temperature readings
outside the normal range and should include contingency plans for menu changes, food storage
relocation or food destruction, as indicated. All actions taken to ensure the safety of the food served
should be documented and retained in accordance with established records retention schedules.

1106.3.1 FOOD AND DRINK TRANSPORT AND PROTECTION
Heated or insulated carts capable of transporting containers of food, beverages and eating utensils
shall be utilized when the serving or dining area (e.g., cell, dayroom) is a significant distance from
the kitchen and appropriate food holding temperatures would not otherwise be maintained.



Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                                 Food Storage - 1
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page113
                                                          34 of
                                                             of187
                                                                497PageID
                                                                   PageID#:522
                                                                          #:3343
                                Cook County Department of Corrections
                                                          Custody Manual


Food Storage


Food and drink, while being stored, prepared, displayed, served or transported, shall be protected
from contamination by insects or foreign substances (20 Ill. Adm. Code 701.110(c)).

1106.4 DRY FOOD STORAGE
Canned items and dry food that does not need refrigeration should be stored in a clean, dry
and well-ventilated storage area protected from insects and rodents, where temperatures are
maintained between 45 and 80 degrees Fahrenheit. Temperatures shall be monitored and
recorded once each day on a checklist. Containers used to store dry bulk food items shall be lined
with or have the interior coated with an acceptable impermeable material or plastic (20 Ill. Adm.
Code 701.110(c)).
All dry items shall be stored at least 6 inches off the floor and at least 6 inches away from any
wall. Only full unopened cans and containers shall be stored in the storerooms. Open containers
and packages shall be appropriately stored in the working or holding areas.
All storage areas will be kept locked when they are not in actual use. New food shipments shall
be placed behind existing like items and rotated using a first-in first-out rotation method.
Personal clothing and personal items shall not be stored in food storage areas.

1106.4.1 MAINTENANCE OF DRY FOOD STORAGE AREAS
Inmate workers or members should clean the storage areas at least once each day by sweeping
and mopping all floors and wiping down shelves and walls. Any damaged items should be
inspected for spoilage and repackaged or discarded as appropriate. Food services members
should inspect the storage areas to ensure they are clean and orderly. Members will document
the inspection and record the daily temperature on the storage area checklist.

1106.5 REFRIGERATED AND FROZEN STORAGE
Unless health codes dictate otherwise refrigerators must be kept between 32 and 41 degrees
Fahrenheit. Deep chill refrigerators will be set between 28 and 32 degrees for cook-chill products,
dairy and meat items, to extend shelf life. Freezers shall be maintained at 0 degrees or below. All
refrigerators and freezers shall be equipped with one accurate thermometer. Foods susceptible
to spoil shall be in a freezer or refrigerator (20 Ill. Adm. Code 701.110(c)).
All freezer and refrigerator storage areas should have at least two thermometers to monitor
temperatures. One thermometer should have a display visible to the outside. The second
thermometer shall be placed in the warmest place inside the storage area. Daily temperature
readings shall be recorded on the storage area checklist. Any variance outside of acceptable
temperature range shall be immediately addressed.
All food must be covered and dated when stored. Cooked or ready-to-eat items shall not be stored
beneath raw meats. Cleaned vegetables shall be stored separately from unwashed vegetables.
Storage practices shall use a first-in first-out rotation method.




Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                             Food Storage - 2
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page114
                                                          35 of
                                                             of187
                                                                497PageID
                                                                   PageID#:523
                                                                          #:3344
                                Cook County Department of Corrections
                                                          Custody Manual


Food Storage


1106.5.1 MAINTENANCE OF REFRIGERATED AND FREEZER AREAS
Refrigeration storage units should be cleaned daily, including mopping floors and wiping down
walls. A more thorough cleaning should occur weekly to include dismantling and cleaning shelves.
Food services members should inspect the contents of freezers and storage units daily to ensure
all items are properly sealed and labeled.

1106.5.2 STORAGE OF CLEANING SUPPLIES AND MATERIALS
The storage of soaps, detergents, waxes, cleaning compounds, insect spray and any other toxic
or poisonous materials are kept in a separate, locked storage area to prevent cross contamination
with food and other kitchen supplies.

1106.6 WASTE MANAGEMENT
The contracted food services director shall develop and maintain a waste management plan that
ensures the garbage is removed daily. This plan also should include methods to minimize the
waste of edible food and to dispose of non-edible or waste food material without utilizing a landfill.




Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                                Food Storage - 3
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page115
                                                          36 of
                                                             of187
                                                                497PageID
                                                                   PageID#:524
                                                                          #:3345
      Policy           Cook County Department of Corrections
     1002                                                     Custody Manual




Housekeeping and Maintenance
1002.1 PURPOSE AND SCOPE
The purpose of this policy is to establish guidelines to ensure that the Cook County Department
of Corrections is kept clean and in good repair in accordance with accepted federal, state and
county standards.

1002.2 POLICY
The Executive Director or the authorized designee shall establish a plan for housekeeping and
maintenance of the Department. The plan should include, but is not limited to:
         •        Schedules that determine the frequency of cleaning activities on a daily, weekly
                  or monthly timetable, by area of the Department. A plan for each division will be
                  implemented by the respective Superintendent or the authorized designee.
         •        Supervision of the members and inmates to ensure proper implementation of the
                  procedures and to ensure that no inmate supervises or assigns work to another
                  inmate.
         •        Development and implementation of an overall sanitation plan (e.g., cleaning,
                  maintenance, inspection, member training, inmate supervision).
         •        Development of inspection forms.
         •        All inmate responsibilities, which should be included in the inmate handbook.
         •        A process to ensure that deficiencies identified during inspections are satisfactorily
                  corrected and documented.
         •        Detailed processes for the procurement, storage and inventory of cleaning supplies
                  and equipment.
         •        A process for the preventive maintenance of equipment and systems throughout the
                  Department.
         •        Member supervision of the provision and use of cleaning tools and supplies.
To the extent possible, cleaning and janitorial supplies shall be non-toxic to humans. Any
poisonous, caustic or otherwise harmful substances used for cleaning shall be clearly labeled and
kept in a locked storage area.

1002.3 SANITATION SCHEDULE
A daily, weekly and monthly cleaning schedule will be established by the respective
Superintendent or the authorized designee. The members should implement a site specific plan for
cleaning and maintenance of each division/unit (e.g., housing, food preparation, laundry, loading
dock/trash storage, barber shop, common areas).
Refer to the Sanitation Inspections Policy for additional guidance.



Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                        Housekeeping and Maintenance - 1
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page116
                                                          37 of
                                                             of187
                                                                497PageID
                                                                   PageID#:525
                                                                          #:3346
                                Cook County Department of Corrections
                                                          Custody Manual


Housekeeping and Maintenance


1002.3.1 SANITATION REQUIREMENTS
The following sanitation requirements shall be adhered to (20 Ill. Adm. Code 701.120)):
         (a)      General requirements:
                  1.       Non-carpeted living unit floors shall be swept and mopped with an all-purpose
                           cleaner at least once daily. Germicidal cleaning agents shall be used in toilet,
                           shower and food service areas.
                  2.       Windows shall be cleaned when practicable and not obscured by objects or
                           fabric.
                  3.       Openings to the outside of the facility shall be effectively protected against
                           the entrance of rodents and insects with tight-fitting, self-closing doors. When
                           appropriate, closed windows or screening may be utilized for protection against
                           flying insects. Screening material shall not be less than 16 mesh to the inch.
                  4.       Forced air or another form of artificial ventilation in the living area shall provide
                           at least 10 cubic feet of fresh or purified air per minute per person.
                  5.       Walls shall be kept clear of etched or inscribed graffiti or writing.
                  6.       Walkways and corridors shall be free of litter or trash.
                  7.       Mops and other cleaning tools and implements shall be thoroughly
                           cleaned, dried and inspected after each use and securely stored in a well-
                           ventilated place under sworn member control.
                  8.       All inmate cleaning details shall be under the supervision of a sworn member.
         (b)      Department equipment:
                  1.       Toilets, washbasins, shower stalls and sinks shall be thoroughly cleaned and
                           sanitized each day with detergent and a germicidal agent.
                  2.       Trash and garbage shall be removed at least daily during each shift and disposed
                           of in a sanitary manner. Extra plastic trash bags will not be provided to inmates.
         (c)      Department drinking equipment:
                  1.       Drinking water shall be provided in cells, dormitories and recreation or dayroom
                           areas and may be from a sink tap.
         (d)      Department supplies:
                  1.       An adequate supply of clean clothing, bedding, towels, soap and cleaning
                           supplies shall be maintained.
                  2.       Sheets shall be changed and washed at least once a week.
                  3.       Vinyl covered mattresses must be washed with hot water and disinfectant
                           monthly or before reissue.
                  4.       Blankets shall be laundered, or otherwise sterilized, monthly or before reissue.
                  5.       Cotton or fiber filled mattresses or pads shall be aired and spray sanitized
                           monthly or before reissue.
                  6.       A clean towel shall be issued to each inmate at least twice weekly.

Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                         Housekeeping and Maintenance - 2
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page117
                                                          38 of
                                                             of187
                                                                497PageID
                                                                   PageID#:526
                                                                          #:3347
                                Cook County Department of Corrections
                                                          Custody Manual


Housekeeping and Maintenance


                  7.       Shaving and barber tools shall be thoroughly cleaned, disinfected using bleach
                           or a germicidal agent, and secured.
         (e)      Food service areas:
                  1.       The floors of all rooms in which food or drink is stored, prepared or served, or
                           in which utensils are washed, shall be kept clean.
                  2.       All counters, shelves, tables, equipment and utensils with which food or drink
                           come in contact shall be maintained in good repair and free of corrosion, cracks
                           and chipped or pitted surfaces.
                  3.       Utensils shall be stored in a clean, dry place protected (covered or inverted) from
                           flies, dust, overhead leakage and condensation.
                  4.       There shall be adequate plumbing facilities, in good working order, which meet
                           applicable state plumbing codes or public health standards.
                  5.       The ovens shall be cleaned regularly. Hoods, vents and filters shall be cleaned
                           regularly.
                  6.       All windows, walls and woodwork shall be kept clean.

1002.4 TRAINING
All members and inmate workers assigned cleaning duties shall receive instruction consistent with
their tasks, including proper cleaning techniques, the safe use of cleaning chemicals and areas
of responsibility.

1002.5 INSPECTION CHECKLIST
The Executive Director or the authorized designee should develop an inspection checklist that
includes the cleaning and maintenance items that will be checked by supervisors on a daily, weekly
and monthly basis throughout the facility.
The inspection checklist will closely correspond to the established cleaning and maintenance
schedule.
Inspection checklists shall be forwarded to the Superintendent or the authorized designee for
annual review, filing and retention as required by the established records retention schedule.




Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                        Housekeeping and Maintenance - 3
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page118
                                                          39 of
                                                             of187
                                                                497PageID
                                                                   PageID#:527
                                                                          #:3348
      Policy           Cook County Department of Corrections
     1005                                                     Custody Manual




Inmate Hygiene
1005.1 PURPOSE AND SCOPE
This policy outlines the procedures that will be taken to ensure the personal hygiene of
every inmate in the Cook County Department of Corrections. The Cook County Department of
Corrections recognizes the importance of each inmate maintaining acceptable personal hygiene
practices by providing adequate bathing facilities, hair care services, the issuance and exchange
of clothing, bedding, linens, towels and other necessary personal hygiene items.

1005.1.1 ISSUANCE/EFFECTIVE DATE
This policy was re-issued on December 29, 2017 and shall become effective on January 1, 2018
at 0001 hours.

1005.2 POLICY
It is the policy of the Department to maintain a high standard of hygiene in compliance with the
requirements established by all state laws, ordinances and regulations. Compliance with laws
and regulations relating to good inmate hygiene practice is closely linked with good sanitation
practices. Therefore, the need to maintain a high level of hygiene is not only for the protection of
all inmates, but for the safety of the members and visitors. The Superintendent or the authorized
designee shall ensure the basic necessities related to personal care are provided to each inmate
after he/she has arrived to his/her assigned housing. Appropriate additional personal care items
may be available for purchase from the inmate commissary.

1005.3 STORAGE SPACE
There should be adequate and appropriate storage space for inmates' bedding, linen or clothing.
The inventory of clothing, bedding, linen and towels should exceed the maximum inmate
population so that a reserve is always available.
The Department should have clothing, bedding, personal hygiene items, cleaning supplies and
any other items required for the daily operation of the Department, including the exchange or
disposal of soiled or depleted items. The assigned members shall ensure that the storage areas
are properly maintained and stocked. The Executive Director or the authorized designee should
be notified if additional storage space is needed.

1005.3.1 BEDDING ISSUE
Upon entering a living area of the Department, every inmate who is expected to remain in the
facility for over eight hours shall be issued bedding and linens including, but not limited to (20 Ill.
Adm. Code 701.40(o); 20 Ill. Adm. Code 720.60(e)):
         (a)      Sufficient freshly laundered blankets to provide comfort under existing temperature
                  conditions. Blankets shall be exchanged and laundered in accordance with facility
                  operational laundry rules.
         (b)      One clean, firm, fire-retardant mattress.


Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                               Inmate Hygiene - 1
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page119
                                                          40 of
                                                             of187
                                                                497PageID
                                                                   PageID#:528
                                                                          #:3349
                                Cook County Department of Corrections
                                                          Custody Manual


Inmate Hygiene


                  1.       Mattresses will be serviceable, fire-retardant and enclosed in an easily
                           cleanable, non-absorbable material and conform to the size of the bunk (16 CFR
                           1633). Mattresses will be cleaned and disinfected when an inmate is released,
                           transferred or if deemed necessary.
         (c)      Two sheets.
         (d)      One clean wash cloth and bath size cloth towel.
Linen exchange shall occur as least once weekly. Towels exchanges shall occur at least twice
weekly. Exchanges shall be documented in the daily activity log (20 Ill. Adm. Code 701.100(a);
20 Ill. Adm. Code 720.60(f)). The Watch Commander shall review the daily activity log at least
once per shift.
The Superintendent or the authorized designee shall conduct both scheduled and unannounced
inspections of the Department to ensure that bedding issuance policies and procedures are carried
out in accordance with the applicable laws and regulations.

1005.3.2 CLOTHING ISSUE
An inmate shall be issued a set of clothing appropriate to the climate. (20 Ill. Adm. Code 701.40(o)).
Clothing shall be exchanged twice each week, at a minimum. All exchanges shall be documented
on the daily activity log. The Watch Commander or unit supervisor shall review the daily activity
log at least once per shift.
Additional clothing may be issued as necessary for changing weather conditions or as seasonally
appropriate. An inmate’s personal undergarments may be substituted for the institutional
undergarments, provided there is a legitimate medical necessity for the items and they are
approved by the medical staff.
Each inmate assigned to a special work area, such as food service, medical, garden, sanitation,
mechanical and other specified work, shall be clothed in accordance with the requirements of
the job, including any appropriate protective clothing and equipment and shall be exchanged as
frequently as the work assignment requires.
The Executive Director or the authorized designee shall conduct both scheduled and
unannounced inspections of the facility to ensure that clothing issuance policies and procedures
are carried out in accordance with the applicable laws and regulations.
The Executive Director or the authorized designee shall ensure that the Department maintains
a sufficient inventory of extra clothing to ensure each inmate shall have neat and clean clothing
appropriate to the season.

1005.4 LAUNDRY SERVICES
Laundry services shall be managed so that daily clothing, linen and bedding needs are met.




Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                                  Inmate Hygiene - 2
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page120
                                                          41 of
                                                             of187
                                                                497PageID
                                                                   PageID#:529
                                                                          #:3350
                                Cook County Department of Corrections
                                                          Custody Manual


Inmate Hygiene


1005.4.1 CLEANING OF INMATE PERSONAL CLOTHING
Inmates who wear their personal undergarments shall have their clothing cleaned by the
Department in conformity with laundering for jail-issued clothing (20 Ill. Adm. Code 701.100(a)).

1005.4.2 CLEANING OF BODILY FLUIDS AND WASTE
Mattresses or linens that have been soiled with bodily fluids or waste shall be handled using
standard universal precautions to reduce exposure to bloodborne pathogens and shall be
appropriately laundered, sanitized or discarded (20 Ill. Adm. Code 720.60(e)).

1005.5 INMATE ACCOUNTABILITY
To ensure inmate accountability, inmates are required to exchange item for item when clean
clothing, bedding and linen exchange occurs.
Prior to being placed in a housing unit, inmates shall be provided with an inmate handbook listing
this requirement (20 Ill. Adm. Code 701.40(o)).

1005.6 PERSONAL HYGIENE OF INMATES
Personal hygiene items, bedding, clothing, hair care services and facilities for showers will be
provided in accordance with applicable laws and regulations. This is to maintain a standard of
hygiene among inmates in compliance with the requirements established by state laws as part of
a healthy living environment.
Inmates shall be issued hygiene items as needed (20 Ill. Adm. Code 720.60(d)).
Each inmate held more than 24 hours shall be issued, at a minimum, the following items:
         •        One bar of bath soap or equivalent
         •        Toothpaste
         •        Toothbrush
         •        Shaving equipment, upon request
         •        Toilet paper
         •        Materials as appropriate to the special hygiene needs of women
Personal hygiene items should be appropriate for the inmate’s gender.
Inmates shall not be required to share personal care items or disposable razors. Used razors are
to be disposed into approved sharps containers. Other barbering equipment capable of breaking
the skin must be disinfected between individual uses, as prescribed by the state governing body
overseeing such practices.
Inmates, except those who may not shave for reasons of identification in court, shall be allowed to
shave daily. The Executive Director or the authorized designee may suspend this requirement for
any inmate who is considered a danger to him/herself or others (20 Ill. Adm. Code 701.100(b)).




Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                            Inmate Hygiene - 3
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page121
                                                          42 of
                                                             of187
                                                                497PageID
                                                                   PageID#:530
                                                                          #:3351
                                Cook County Department of Corrections
                                                          Custody Manual


Inmate Hygiene


Refer to Distribution of Inmate Hygiene Supplies and Inmate Razor Distribution Procedures for
further guidance.

1005.6.1 DISPOSABLE DRINKING CUPS
Inmates will be issued disposable drinking cups if the washbasins they are using are not drinking
fountain equipped or functional (20 Ill. Adm. Code 720.60(d)).

1005.7 BARBER AND COSMETOLOGY SERVICES
The Executive Director or the authorized designee shall be responsible for developing and
maintaining a schedule for hair care services provided to the inmate population and will have
written policies and procedures for accessing these services (see the Grooming Policy). The
Executive Director or the authorized designee shall ensure that the rules are included in the inmate
handbook (20 Ill. Adm. Code 701.100(b)).

1005.7.1 SCHEDULE FOR HAIR CARE SERVICES
Inmates shall have the ability to receive hair care services once per month. Records of hair care
services shall be documented in the appropriate log.
Prior to being placed in a housing unit, inmates will be given an inmate handbook, which details
how to request hair care services.

1005.7.2 HAIR CARE SPACE
Due to sanitation concerns, the hair care services should be located in a room that is designated
for that purpose. The floors, walls, cabinets, countertops and ceilings should be smooth, non-
absorbent and easily cleanable. The room should be supplied with a hand-washing sink with
hot and cold water under pressure. The minimum hot water temperature must comply with local
building and health department standards.
Each barbering room should have all the equipment necessary for maintaining sanitary procedures
for hair care, including approved, covered metal containers for waste, disinfectants, laundered
towels and a means of separating sanitized equipment from soiled equipment.
After each haircut, all tools that came into contact with the inmate shall be thoroughly cleaned and
sanitized according to established guidelines and regulations.
Regulations with detailed hair care cleaning and sanitation requirements shall be posted in a
conspicuous place for use by all hair care personnel and inmates. Single-use items, such as cotton
pads and neck strips, shall be properly disposed of immediately after a single use.
Barbers or beauticians shall not provide hair care service to any inmate when the skin of the face,
neck or scalp is inflamed, or when there is scaling, pus or other evidence of skin eruptions, unless
it is performed in accordance with the specific written authorization of a health care professional. If
prior authorization does not exist, the sworn member present should notify the on-duty supervisor.
The notified supervisor will ensure the inmate is referred to a health care professional. Any person
infested with head lice shall not be given hair care service until cleared by the medical staff.



Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                               Inmate Hygiene - 4
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page122
                                                          43 of
                                                             of187
                                                                497PageID
                                                                   PageID#:531
                                                                          #:3352
                                Cook County Department of Corrections
                                                          Custody Manual


Inmate Hygiene


The hair care services area shall be maintained and kept clean according to the requirements of
the state or local board of barbering and cosmetology and the health department standards.

1005.8 AVAILABILITY OF PLUMBING FIXTURES
Inmates confined to cells or sleeping areas shall have access to toilets and washbasins with hot
and cold running water that is temperature controlled. Access shall be available at all hours of the
day and night without member assistance.
The minimum number of plumbing fixtures provided for inmates in housing units is:
         •        One sink/washbasin for every eight inmates.
         •        One toilet to every eight male inmates.
         •        One shower for every eight inmates.

1005.9 INMATE SHOWERS
Inmates shall be allowed to shower upon assignment to a housing unit a minimum of three times
a week (20 Ill. Adm. Code 701.100(b)), and daily if practicable. Showering facilities for inmates
housed at this department shall be clean and properly maintained. Water temperature shall be
periodically measured to ensure a range of 100 to 120 degrees for the safety of inmates and staff,
and shall be recorded and maintained.
Inmates shall be permitted to shower, perform bodily functions and change clothing without non-
medical staff of the opposite gender viewing their breasts, buttocks or genitalia, except in exigent
circumstances or when such viewing is incidental to routine cell checks. Members of the opposite
gender shall announce their presence when entering an inmate housing unit (28 CFR 115.15).
Transgender and intersex inmates shall be given the opportunity to shower separately from other
inmates (28 CFR 115.42).

1005.10 DELOUSING MATERIALS
Delousing materials and procedures shall be approved through consultation with the Responsible
Physician or qualified health care professionals.




Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                            Inmate Hygiene - 5
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page123
                                                          44 of
                                                             of187
                                                                497PageID
                                                                   PageID#:532
                                                                          #:3353
      Policy           Cook County Department of Corrections
       702                                                    Custody Manual




Inmate Reception and Intake
702.1 PURPOSE AND SCOPE
The Cook County Department of Corrections has a legal and methodical process for the reception
of arrestees into the Department. This policy establishes guidelines for security needs, the
classification process, identification of medical/mental health issues and the seizure and storage
of personal property.

702.1.1 ISSUANCE/EFFECTIVE DATE
This policy was re-issued on Oct. 1, 2018 and shall become effective upon issuance (operational
updates).

702.2 POLICY
This department shall use the following standardized policies when receiving arrestees to be
booked into the department. This is to ensure security within the Department and that arrestees
are properly booked and afforded their applicable rights.

702.2.1 TREATMENT OF ARRESTEES
All arrestees from the time they are received at the Department until their release, shall be treated
humanely and provided food, shelter and medical treatment. They shall have the right to remain
silent in regards to incriminating statements on their arrest charges and no unlawful means of any
kind shall be used to obtain a statement of admission or confession (20 Ill. Adm. Code 720.20(a)).

702.2.2 LIMITATIONS ON TIME OF CONFINEMENT
An arrestee brought in by another agency with a known history or who is showing signs of a mental
disorder or medical issue that requires treatment prior to accepting custody of him/her shall be
medically cleared by that agency prior to being accepted by the Department.

702.3 PRE-BOOKING SCREENING
All arrestees shall be screened by a health care professional prior to booking to ensure the arrestee
is medically acceptable for admission and that all arrest or commitment paperwork is present
to qualify the arrestee for booking (20 Ill. Adm. Code 701.40(c); 20 Ill. Adm. Code 701.40(d)).
Required paperwork may include, but is not limited, to the following:
         (a)      Arrest reports
         (b)      Warrants or court orders
         (c)      Information regarding suicidal statements or actions
         (d)      Body Attachment Sheet, if necessary
Any discrepancies or missing paperwork should be resolved before accepting the arrestee for
booking from the arresting or transporting sworn member.
Prior to accepting custody of an arrestee who claims to have been arrested due to a mistake of
the arrestee’s true identity or an arrestee who claims that identity theft led to the issuance of a

Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                        Inmate Reception and Intake - 1
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page124
                                                          45 of
                                                             of187
                                                                497PageID
                                                                   PageID#:533
                                                                          #:3354
                                Cook County Department of Corrections
                                                          Custody Manual


Inmate Reception and Intake


warrant in the arrestee’s name, sworn members shall make reasonable efforts to investigate the
arrestee’s claim of identity fraud or mistake. Sworn members shall notify a supervisor when an
arrestee makes a claim of mistaken identity or identity fraud.
 An inmate’s identity shall be verified using the photographs from the required paperwork.

702.3.1 ADDITIONAL REQUIRED PAPERWORK FROM SUBURBAN ARRESTING
AGENCIES
When accepting an arrestee from a suburban agency of Cook County the following is required,
but not limited to:
         •        Arrest card and holding document if applicable
         •        Complete CQH (BOI response, LEADS records check, NCIC records check, III
                  (Interstate Identification Index))
         •        CQR1
         •        Photograph
         •        Fingerprint response
         •        Medical clearance (if necessary)
         •        Complaint
                  o        Form 101 if felony

702.3.2 ADDITIONAL REQUIRED PAPERWORK FROM CHICAGO POLICE DEPARTMENT
When accepting an arrestee from Chicago Police Department (CPD) the following is
required, but not limited to:
         •        CPD criminal history report (i.e., rap sheet)
         •        CPD arrest report
         •        Photograph
         •        Medical clearance (if necessary)
         •        Court transmittal
         •        Complaint
                  o        Form 101 if felony

702.3.3 MEDICAL ACCEPTANCE
No arrestee who is seriously injured, seriously ill or unconscious shall be admitted to the
Department until examined by a qualified physician (20 Ill. Adm. Code 701.40(e); 20 Ill. Adm.
Code 720.25(g)).

702.3.4 MEDICAL SCREENING BY RECEIVING SWORN MEMBER




Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                    Inmate Reception and Intake - 2
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page125
                                                          46 of
                                                             of187
                                                                497PageID
                                                                   PageID#:534
                                                                          #:3355
                                Cook County Department of Corrections
                                                          Custody Manual


Inmate Reception and Intake


The receiving sworn member shall observe the arrestee for any obvious injuries or illnesses
requiring immediate emergency medical care. The sworn member shall question the arrestee to
determine whether the arrestee has any medical conditions or concerns that would prevent them
from attending Bond Court. If a medical condition exists or is suspected to exist, the receiving
sworn member should turn the arrestee back over to the arresting officer for medical evaluation
unless medical clearance is provided.

If the arrestee has been remanded into custody from Bond Court and the receiving sworn member
determines the arrestee has, or may have, any medical/mental health condition or illness, the
sworn member will immediately refer the arrestee to a qualified health care professional for further
medical screening (20 Ill. Adm. Code 701.40(i); 20 Ill. Adm. Code 701.90(c)). If the arrestee is
suspected of having any type of communicable disease, the arrestee shall be isolated and referred
promptly to the appropriate physician (20 Ill. Adm. Code 701.90(c))



702.3.5 IMMEDIATE TREATMENT FOR LICE OR BODY PESTS
If lice or body pests are detected at screening or any other time the inmate is housed in the facility,
the Responsible Physician shall ensure the inmate receives immediate treatment (20 Ill. Adm.
Code 701.40(l)).
Refer to the Elimination of Ectoparasites Procedure for additional guidelines.

702.3.6 IMMIGRATION DETAINERS
No individual should be held based solely on a federal immigration detainer under 8 CFR 287.7 or
any other hold request unless the person has been charged with a federal crime or the detainer
is accompanied by a judicial warrant, or federal agencies have a criminal warrant.


Refer to the Immigration Violations Policy for additional guidance.

702.4 SEARCHES BEFORE ADMISSION
All arrestees and their property shall be searched for contraband by the booking sworn member
before being accepted for booking. All contraband items will be handled according to department
policy. Items of possible evidentiary value will be processed according to the department's rules for
handling evidence. Approved personal property and clothing will be accepted. Items not approved
will be returned to the arresting or transporting agency prior to the arrestee being accepted for
booking.

Any request from the arresting agency for a confiscated item of evidence should be directed
through the appropriate communication chains.

Strip searches shall be conducted in accordance with the Inmate Searches Policy.



Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                    Inmate Reception and Intake - 3
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page126
                                                          47 of
                                                             of187
                                                                497PageID
                                                                   PageID#:535
                                                                          #:3356
                                Cook County Department of Corrections
                                                          Custody Manual


Inmate Reception and Intake


702.5 ADMISSION PROCESS
A unique identification number shall be obtained specifically for the current admission. A
booking number is a permanent number issued that identifies an arrestees’ booking history in
the Department. Each arrestee shall be photographed and fingerprinted and records shall be
maintained in accordance with the Criminal Identification Act (20 ILCS 2630/5) and the Juvenile
Court Act of 1987 (705 ILCS 405/1-1) (20 Ill. Adm. Code 701.40(d))


Religious garments that substantially cover the individual’s head and face shall be removed and
placed with the inmate’s personal property. This shall be done in the presence of a member of
the same sex, if necessary.
The admission process shall include an attempt to gather a comprehensive record of each
arrestee, including the following (20 Ill. Adm. Code 701.40(k); 20 Ill. Adm. Code 720.120(a)):
         •        Identifying information, including name and any known aliases or monikers
         •        Current or last known address and telephone number
         •        Date and time of admission
         •        Name, rank, agency and signature of the arresting officer and transporting deputy, if
                  different
         •        Health insurance information
         •        Legal authority for confinement, including specific charges, arrest warrant information
                  and court of jurisdiction
         •        Gender
         •        Age
         •        Date of birth
         •        Race
         •        Height and weight
         •        Occupation and current or most recent employment
         •        Preferred emergency contact including name, address, telephone number and
                  relationship to the inmate
         •        Social Security number
         •        Additional information concerning special custody requirements or special needs
         •        Local, state and federal criminal history records
         •        Photographs, fingerprints and notation of any marks or physical characteristics unique
                  to the inmate, such as scars, birthmarks, deformities or tattoos
         •        Medical, dental and mental health screening records, including suicide risk which will
                  be forwarded to Cermak

Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                      Inmate Reception and Intake - 4
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page127
                                                          48 of
                                                             of187
                                                                497PageID
                                                                   PageID#:536
                                                                          #:3357
                                Cook County Department of Corrections
                                                          Custody Manual


Inmate Reception and Intake


         •        Inventory of all personal property including clothing, medication, jewelry and money
                  (20 Ill. Adm. Code 701.40(g))
                  o        Items of rare or unusual value should be brought to the attention of a supervisor
                  o        The inmate’s signature should be obtained on the booking record and on any
                           forms used to record money and property
         •        A record of personal telephone calls made at the time of booking or the time the
                  opportunity was provided to place calls if the calls were not made (20 Ill. Adm. Code
                  701.40(h))
         •        Marital status
         •        Education level obtained
         •        Religion or religious preference
         •        Name and telephone number of attorney

702.5.1 LEGAL BASIS FOR DETENTION
Arrestees admitted to the facility shall be notified of the official charge for their detention or legal
basis of confinement in a language they understand.

702.6 TRANSITION FROM RECEPTION TO GENERAL POPULATION
The Classification Unit staff is responsible to ensure only arrestees who qualify are placed into
general population cells or housing.

702.6.1 MONITORING FOR SIGNS OF INTOXICATION AND WITHDRAWAL
Staff shall respond promptly to medical symptoms presented by inmates to lessen the risk of a life-
threatening medical emergency and to promote the safety and security of all persons in the facility.
Custody staff should remain alert to signs of drug and alcohol overdose and withdrawal, which
include, but are not limited to, sweating, nausea, abdominal cramps, anxiety, agitation, tremors,
hallucinations, rapid breathing and generalized aches and pains. Any staff member who suspects
that an inmate may be suffering from overdose or experiencing withdrawal symptoms shall
promptly notify the supervisor, who shall ensure that the appropriate medical staff is notified.

702.6.2 INMATE SEPARATION
Inmates should be kept separate from the general population during the admission process. Newly
admitted inmates should be separated according to the facility’s classification plan.

702.7 INMATE PROPERTY CONTROL
All property received from inmates at the time of booking shall be inventoried in the presence of the
inmate. A receipt should be signed by the inmate and the booking sworn member and referenced
to the booking number before the admission is completed. A copy of the property receipt will be
retained and placed with the property. A second copy will be presented to the inmate at the time
of booking (20 Ill. Adm. Code 701.40(g); 20 Ill. Adm. Code 720.25(h)).



Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                         Inmate Reception and Intake - 5
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page128
                                                          49 of
                                                             of187
                                                                497PageID
                                                                   PageID#:537
                                                                          #:3358
                                Cook County Department of Corrections
                                                          Custody Manual


Inmate Reception and Intake


Personal property and clothing shall be stored in containers designed for this purpose. After
discharge from the Department, clothing may be picked up by an authorized family member and/
or other person within 45 days.

Refer to the applicable policy and procedure.

702.7.1 VERIFICATION OF INMATE’S MONEY
All monies belonging to the inmate and retained by the booking Trust Unit sworn member shall
be verified in front of the inmate. When possible, the inmate should initial the dollar amount on
the booking sheet. All money should be entered into a money kiosk. The receipt generated by the
kiosk should be signed by the inmate and a trust officer. The original copy should be forwarded
to the Trust Unit.
Negotiable checks or other instruments and foreign currency should be kept with the inmate’s
property. Any check from another law enforcement agency should be forwarded to the Trust Unit
to be deposited in the inmate’s trust account. Other small property should also be sealed in an
envelope (20 Ill. Adm. Code 701.40(g)).

If a money kiosk is not available, the appropriate procedure should be followed.

Jewelry (with the exception of a wedding band) should be inventoried by the arresting agency
and will not be accepted by the Department. If jewelry is located, it shall be inventoried by the
receiving member. If the jewelry cannot be removed, the inmate will be taken to a qualified health
care professional who will assess the jewelry for removal.

702.7.2 PROPERTY STORAGE
All inmate property should be stored in a secure storage area. Only authorized sworn members
may access the storage area and only for the purpose of depositing or retrieving property, or
to conduct duly authorized work, including maintenance and other duties as directed by the
Superintendent (20 Ill. Adm. Code 701.40(g)).

702.8 INMATE TELEPHONE CALLS
Every inmate, whether adult or juvenile, detained in this facility shall be entitled to a reasonable
number of completed telephone calls, both local and long distance, to an attorney of choice, a
family member or friend immediately upon being admitted and generally within one hour (20 Ill.
Adm. Code 701.40(h); 20 Ill. Adm. Code 720.20(b)). The calls may be of a duration that reasonably
allows the inmate to make necessary arrangements for matters that he/she may be unable to
complete as a result of being arrested. The calls shall not exceed a total of 15 minutes. The calls
are not intended to be lengthy conversations and the sworn members may use their judgment in
determining the reasonable duration of the calls. If it is determined that the person is a custodial
parent with responsibility for a minor child, the person shall be entitled to make such additional
telephone calls as reasonably necessary for the purpose of arranging care for the minor child.



Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                    Inmate Reception and Intake - 6
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page129
                                                          50 of
                                                             of187
                                                                497PageID
                                                                   PageID#:538
                                                                          #:3359
                                Cook County Department of Corrections
                                                          Custody Manual


Inmate Reception and Intake


There is no obligation for the sworn members to make a telephone call on an inmate’s behalf,
for example in the case of a person who is so intoxicated that he/she cannot make a call. The
sworn members are not required to wake an intoxicated person so that the person may complete
a call. An intoxicated person should be provided the opportunity to make the telephone calls once
the person awakes.

702.8.1 TELEPHONE CALL PROCEDURES
Local and long distance calls will be paid by the inmate, using calling cards or by calling collect
(20 Ill. Adm. Code 701.40(h)).
Calls between the inmate and his/her attorney, that have been appropriately requested and
approved, shall be deemed confidential and shall not be monitored, eavesdropped upon or
recorded.

702.8.2 ONGOING TELEPHONE ACCESS
Ongoing telephone access for inmates who are housed at this facility will be in accordance with
the Inmate Telephone Access Policy.

702.9 SHOWERING AND CLOTHING EXCHANGE
Showering should occur when an inmate is transferred to his/her designated housing (20
Ill. Adm. Code 701.40(m)). (Also see the Inmate Hygiene Policy).




Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                    Inmate Reception and Intake - 7
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page130
                                                          51 of
                                                             of187
                                                                497PageID
                                                                   PageID#:539
                                                                          #:3360
      Policy           Cook County Department of Corrections
       146                                                    Custody Manual




Medical Aid and Response
146.1 PURPOSE AND SCOPE
This policy recognizes that members often encounter persons who appear to be in need of medical
aid or mental health assistance and establishes a law enforcement response to such situations.

146.1.1 ISSUANCE/EFFECTIVE DATE
This policy was re-issued on Dec. 2, 2019 and shall become effective upon issuance (operational
updates).

146.2 POLICY
It is the policy of the Cook County Sheriff's Office that all sworn members be trained to provide
emergency medical aid and to facilitate an emergency medical response.

146.3 FIRST RESPONDING MEMBER RESPONSIBILITIES
Whenever practicable and safe to do so, members should take appropriate steps to provide
initial medical aid (e.g., first aid, CPR and use of an automated external defibrillator (AED)) in
accordance with their training and current certification levels. This should be done for those in
need of immediate care and only when the member can safely do so.
Prior to initiating medical aid, the member should contact the Communications Center or 9-1-1
and request response by Emergency Medical Services (EMS) as the member deems appropriate.
Members should follow universal precautions when providing medical aid, such as wearing gloves
and avoiding contact with bodily fluids, consistent with the Communicable Diseases Policy.
Members should use a barrier or bag device to perform rescue breathing if available.
When requesting EMS, the member should provide the Communications Center or 9-1-1 with
information for relay to EMS personnel in order to enable an appropriate response, including:
         (a)      The location where EMS is needed.
         (b)      The nature of the incident.
         (c)      Any known scene hazards.
         (d)      Information on the person in need of EMS, such as:
                  1.       Signs and symptoms as observed by the member.
                  2.       Changes in apparent condition.
                  3.       Number of patients, sex and age, if known.
                  4.       Whether the person is conscious, breathing and alert, or is believed to have
                           consumed drugs or alcohol.
                  5.       Whether the person is showing signs or symptoms of excited delirium or other
                           agitated chaotic behavior.



Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                        Medical Aid and Response - 1
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page131
                                                          52 of
                                                             of187
                                                                497PageID
                                                                   PageID#:540
                                                                          #:3361
                                Cook County Department of Corrections
                                                          Custody Manual


Medical Aid and Response


Members should stabilize the scene whenever practicable while awaiting the arrival of EMS.
Members should turn care of the person over to EMS upon arrival and assist as directed. Members
should not direct EMS personnel whether to transport the person for treatment.

146.4 TRANSPORTING ILL AND INJURED PERSONS
Except in extraordinary cases where alternatives are not reasonably available, members should
not transport persons who are unconscious, who have serious injuries or who may be seriously
ill. EMS personnel should be called to handle patient transportation.
Sworn members should search any person who is in custody before turning that person over to
EMS for transport.
A sworn member should accompany any person in custody during transport in an ambulance,
when it reasonably appears necessary to provide security, when it is necessary for investigative
purposes or when so directed by a supervisor.
Members should not lead an emergency escort for medical transport or civilian vehicles. Members
may follow an ambulance.

146.5 PERSONS REFUSING EMS CARE
If a sworn member believes that a person requires EMS care and the person refuses, they should
encourage the person to receive medical treatment. If the person still refuses, the sworn member
shall request that EMS respond and evaluate the person. The sworn member may also consider
contacting a family member to help persuade the person to agree to treatment or who may be
able to authorize treatment for the person.
If EMS determines that a person in the custody of the Sheriff's Office (i.e., an arrestee, detainee,
or inmate) still requires further medical attention after the person has refused medical care, the
sworn member will require the person to be transported to the nearest medical facility. In such
cases, the sworn member should notify a supervisor prior to the transport.
If a person who is not in custody refuses EMS care or refuses to be transported to a medical facility,
a member shall not force that person to receive care or be transported, unless the circumstances
require a civil commitment assessment. However, members may assist EMS personnel when
EMS personnel determine the person lacks mental capacity to understand the consequences of
refusing medical care or to make an informed decision and the lack of immediate medical attention
may result in serious bodily injury or the death of the person.
In cases where mental illness may be a factor (e.g., suicidal, danger to self or others), the
sworn member should consider proceeding with a civil commitment in accordance with the Civil
Commitments Policy, if applicable.
Members shall not sign refusal-for-treatment forms or forms accepting financial responsibility for
treatment. If applicable, a copy of a refusal-for-treatment form signed by the person refusing EMS
care should accompany the appropriate report (e.g., Offense/Incident Report).


Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                    Medical Aid and Response - 2
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page132
                                                          53 of
                                                             of187
                                                                497PageID
                                                                   PageID#:541
                                                                          #:3362
                                Cook County Department of Corrections
                                                          Custody Manual


Medical Aid and Response


146.6 SICK OR INJURED ARRESTEE
If an arrestee appears ill or injured, or claims illness or injury, they should be medically cleared prior
to booking. If the sworn member has reason to believe the arrestee is feigning injury or illness, the
member shall contact the appropriate medical service (e.g., EMS, Cermak) and an immediate on-
duty supervisor, who will determine whether medical clearance will be obtained prior to booking.
Refer to the Persons Refusing Medical Care section of this policy.
If the jail or detention facility refuses to accept custody of an arrestee based on medical screening,
the sworn member should note the name of the facility person refusing to accept custody and the
reason for refusal, and should notify an on-duty supervisor to determine the appropriate action.
Arrestees who appear to have a serious medical issue should be transported by ambulance.
Sworn members shall not transport an arrestee to a hospital without a supervisor’s approval.
Nothing in this section should delay a sworn member from requesting EMS when an arrestee
reasonably appears to be exhibiting symptoms that appear to be life threatening, including
breathing problems or an altered level of consciousness, or is claiming an illness or injury that
reasonably warrants an EMS response in accordance with the sworn member's training.

146.7 MEDICAL ATTENTION RELATED TO USE OF FORCE
Specific guidelines for medical attention for injuries sustained from a use of force may be found in
the Use of Force, Handcuffing and Restraints, Control Devices and Techniques, and Conducted
Energy Device policies.

146.8 AUTOMATED EXTERNAL DEFIBRILLATOR (AED) USE
A member should use an AED only after he/she has successfully completed a course of instruction
in accordance with the standards of a nationally recognized organization or rules existing under
the AED Act, 410 ILCS 4/20.

146.8.1 AED USER RESPONSIBILITY
Any AED that is not functioning properly will be taken out of service and given to the immediate
on-duty supervisor who will ensure it is transferred to the Training Academy, which is responsible
for appropriate maintenance.
Following use of an AED, the device shall be cleaned and/or decontaminated as required. The
electrodes and/or pads will be replaced as recommended by the AED manufacturer. If a Sheriff’s
Office-owned AED is transported off-site (e.g., with EMS, to Cermak) for any reason (e.g.,
download of log files, servicing), the AED shall be returned to the respective facility/unit as soon
as practicable.
Any member using an AED shall notify the Communications Center or 9-1-1 as soon as possible
and request response by EMS (410 ILCS 4/20). As soon as practicable, an on-duty supervisor
should be notified to respond to the scene. Following the response by Sheriff’s Office members,
a notification of the Sheriff’s Office-owned AED deployment shall also be made to the respective



Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                       Medical Aid and Response - 3
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page133
                                                          54 of
                                                             of187
                                                                497PageID
                                                                   PageID#:542
                                                                          #:3363
                                Cook County Department of Corrections
                                                          Custody Manual


Medical Aid and Response


department coordinator and the Sheriff’s Office Building Management and Construction Unit via
email at ccso.aed-deployment@cookcountyil.gov.
Internal AED usage logs - Members will permit the Sheriff's Office-owned AED device to be
brought to the care facility if EMS personnel request it (e.g., to download the device’s internal log
files at a hospital), in which case, an on-duty supervisor will ensure the AED is recovered once
EMS personnel are done with it. A download shall occur for any instance where a Sheriff’s Office-
owned AED is deployed and pads are affixed to the individual.
If EMS or a hospital does not arrange for the download of the Sheriff's Office-owned AED's internal
log files, the Building Management and Construction Unit should coordinate with the respective
facility/unit and the respective department coordinator to ensure that the AED is transported to
Cermak to initiate the download of the internal log files. Following the download, a copy of the
internal log files shall be:
         (a)      Provided to the treating facility (e.g., by faxing or delivering a report printout as soon
                  as practicable); and
         (b)      Maintained by the respective department.
External AED usage logs - If the AED is owned by another entity, the on-duty supervisor should
ensure the log files are retrieved.

146.8.2 AED REPORTING
Any member using an AED will complete an incident report detailing its use.

146.8.3 AED TRAINING AND MAINTENANCE
The respective department's designated unit/member shall ensure that the Department is
equipped with at least one operational and functional AED and that all AEDs are appropriately
maintained and tested (55 ILCS 5/3-6040; 65 ILCS 5/11-1-13; 410 ILCS 4/20). Where practicable,
the respective department should use a three-minute response time as a guideline for placement
of AEDs in its facilities.
The designated members from each department will maintain a list of current locations of all the
AEDs for which that department is responsible. For each of those AEDs, inspection log forms
will be used to record periodic inspections and inventory information (including make, model,
serial number, location, supplies, and applicable expiration dates). Records of all maintenance
and testing should be maintained in accordance with the established records retention schedule.
For each AED the respective department is responsible for, the designated unit/member should
ensure:
         (a)      The device is opened and checked once a month as instructed on the AED Monthly
                  Inspection Log.
         (b)      A full inspection is completed once every 12 months as instructed on the AED Annual
                  Inspection Log.



Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                          Medical Aid and Response - 4
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page134
                                                          55 of
                                                             of187
                                                                497PageID
                                                                   PageID#:543
                                                                          #:3364
                                Cook County Department of Corrections
                                                          Custody Manual


Medical Aid and Response


         (c)      The manufacturer-recommended number of extra supplies (e.g., batteries, electrode/
                  defibrillator pads) are maintained and recorded as part of regular inspections, and
                  that more supplies are ordered when expired, faulty or used items are replaced from
                  existing stock.
         (d)      Each permanent AED location is clearly marked with a designated cabinet, sign or
                  both.
         (e)      If applicable, AED software has been installed on a designated computer in the facility
                  to retrieve AED logs.
The Executive Director of the Training Academy or the authorized designee shall ensure that an
adequate number of members receive training in the use of an AED (55 ILCS 5/3-6040; 65 ILCS
5/11-1-13; 410 ILCS 4/20).

146.9 ADMINISTRATION OF OPIOID OVERDOSE MEDICATION
Members may administer opioid overdose medication (20 ILCS 301/5-23) and should be
consistent with any applicable training and certification (e.g., CPR). See the Opioid Overdose
Medication Procedure for further details.

146.9.1 OPIOID OVERDOSE MEDICATION USER RESPONSIBILITIES
Members who are qualified to administer opioid overdose medication, such as naloxone, should
handle, store and administer the medication consistent with their training. Members should check
the medication and associated administration equipment at the beginning of their shift to ensure
they are serviceable and not expired. Any expired medication or unserviceable administration
equipment should be removed from service and given to the department's designee.
Any member who administers an opioid overdose medication should contact the Communications
Center as soon as possible and request response by EMS.

146.9.2 OPIOID OVERDOSE MEDICATION REPORTING
Any member administering opioid overdose medication should detail its use in an appropriate
report (e.g., Offense/Incident Report, Incident Report).
All reports should be forwarded to and retained by the Training Academy.

146.9.3 OPIOID OVERDOSE MEDICATION TRAINING
The Executive Director of the Training Academy or the authorized designee should ensure
training is provided to members authorized to administer opioid overdose medication that includes
information and training on drug overdose prevention and recognition, the administration of an
overdose medication and care for the person after administration of the medication as provided
in 20 ILCS 301/5-23. The training should also include the proper storage, care and transportation
of the medication.




Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                        Medical Aid and Response - 5
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page135
                                                          56 of
                                                             of187
                                                                497PageID
                                                                   PageID#:544
                                                                          #:3365
                                Cook County Department of Corrections
                                                          Custody Manual


Medical Aid and Response


146.10 FIRST AID TRAINING
Subject to available resources, the Executive Director of the Training Academy or the authorized
designee should ensure sworn members receive periodic first aid training appropriate for their
position.




Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                    Medical Aid and Response - 6
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page136
                                                          57 of
                                                             of187
                                                                497PageID
                                                                   PageID#:545
                                                                          #:3366
      Policy           Cook County Department of Corrections
     1000                                                     Custody Manual




Sanitation Inspections
1000.1 PURPOSE AND SCOPE
The purpose of this policy is for the Cook County Department of Corrections to promote
and instruct the members on environmental safety and sanitation requirements established by
applicable laws, ordinances and regulations. This policy establishes a plan for housekeeping tasks
and inspections required to identify and correct unsanitary or unsafe conditions or work practices
in the Department.

1000.1.1 ISSUANCE/EFFECTIVE DATE
This policy was re-issued on Mar. 1, 2019 and shall become effective on Mar. 31, 2019 at 0001
hours (operational updates).

1000.2 POLICY
It is the policy to maintain a safe and sanitary department. To accomplish this goal each division/
unit will maintain a written plan that contains schedules and procedures for conducting daily, and
monthly sanitation inspections. The Executive Director or the authorized designee will ensure that
the plan addresses, at minimum, the following:
         (a)      Division sanitation plan (e.g., daily, weekly, monthly cleaning, maintenance).
         (b)      Documentation to identify problems and to ensure cleanliness of each division/unit.
         (c)      Procedures, schedules and responsibilities for coordinating annual regulatory
                  inspections by the Illinois Department of Corrections, including how deficiencies are
                  to be addressed and corrected in a timely manner.
         (d)      A list of approved equipment, cleaning chemicals and related materials, operational
                  instructions, and safe handling procedures.
         (e)      Record-keeping of inspections, reports and actions taken to correct deficiencies.
         (f)      Training requirements for members and inmate workers on accident prevention and
                  avoidance of hazards with regard to department maintenance.
Consideration should be given to general job descriptions and/or limitations relating to members
or inmates assigned to carrying out the plan. Specialized tasks, such as changing air filters and
cleaning ducts are more appropriately handled by the Department of Facilities Management or
may be contracted by a private firm.
Inmates engaged in sanitation duties shall do so only under the direct supervision of sworn
members.
Prior to the end of the shift, the Watch Commander or the authorized designee shall inspect areas
based on inmate grievances and the areas on the shift’s daily sanitation duties schedule to confirm
the scheduled duties were completed
The Environmental Health Specialist or the authorized designee should conduct random
inspections of all divisions and units to confirm compliance with the division sanitation plan.


Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                            Sanitation Inspections - 1
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page137
                                                          58 of
                                                             of187
                                                                497PageID
                                                                   PageID#:546
                                                                          #:3367
                                Cook County Department of Corrections
                                                          Custody Manual


Sanitation Inspections


If the Environmental Health Specialist or the authorized designee detects any deficiencies
that require attention he/she shall contact the Sheriff’s Work Order Department via email to
workorderstaff@cookcounty.onmicrosoft.com as soon as practicable.



1000.3 WORK ORDERS
All reports of unsafe conditions as well as repairs needed to the facility and equipment shall be
documented in a work order. The respective Superintendent will designate a member to receive
these work orders and take appropriate action to ensure the repairs or action is taken. All work
and action taken will also be documented.
Refer to the Work Order Request Procedure for further guidance

1000.4 SAFETY DATA SHEETS (SDS)
Materials and substances used in the operation and maintenance of the Department may qualify
as hazardous material. Hazardous material is required to have a Safety Data Sheet (SDS) that is
provided by the manufacturer or distributor of the material. The SDS provides vital information on
individual hazardous material and substances, including instructions on safe handling, storage,
and disposal, prohibited interactions and other details relative to the specific material.
Each Superintendent is responsible for maintaining a SDS in the sanitation office for all chemicals
being used. Each area of the Department in which any hazardous chemicals is stored or used
shall maintain a SDS file in an identified location and a log for identification of new or revised SDS
materials. (29 CFR 1910.1200(e)(1)).

1000.4.1 SDS USE, SAFETY AND TRAINING
Members and inmates shall have ready and continuous access to the latest SDS from the
manufacturer for the cleaning chemicals they are using while working. In addition, the following
shall be completed (29 CFR 1910.1200(e)(1)(ii)):
         (a)      Members and inmates using the SDS shall review the information as necessary to be
                  aware of any updates and to remain familiar with the safe use and handling of the
                  hazardous chemicals they are using.

1000.4.2 SDS DOCUMENTATION MAINTENANCE
Changes in SDS information occur often and without general notice. Any person accepting a
delivery, addition, or replacement of hazardous chemicals shall review the accompanying SDS.
If additions or changes have occurred, the revised SDS shall be incorporated into the file and a
notation shall be made in the SDS revision log.
The division sanitation officer shall review SDS information in their work areas semi-annually or
when necessary to determine if the information is up-to-date. Upon review, a copy of the SDS file
shall be forwarded to the Environmental Health Specialist or the authorized designee.



Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                        Sanitation Inspections - 2
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page138
                                                          59 of
                                                             of187
                                                                497PageID
                                                                   PageID#:547
                                                                          #:3368
                                Cook County Department of Corrections
                                                          Custody Manual


Sanitation Inspections


1000.4.3 SDS RECORDS MASTER INDEX
The Environmental Health Specialist or the authorized designee will compile a master index of
all cleaning chemicals in the Department, including locations, along with a master file of SDS
information. He/she will maintain this information electronically. Documentation of the semi-annual
reviews will be maintained in the SDS master file. The master index should also include a
comprehensive, up-to-date list of emergency phone numbers (e.g., fire department, poison control
center) (29 CFR 1910.1200(g)(8)).




Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                      Sanitation Inspections - 3
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page139
                                                          60 of
                                                             of187
                                                                497PageID
                                                                   PageID#:548
                                                                          #:3369
      Policy           Cook County Department of Corrections
     1006                                                     Custody Manual




Workplace Safety Workgroup
1006.1 PURPOSE AND SCOPE
The purpose of this policy is to bring employees and Executive Staff together in a non-adversarial,
cooperative effort to reduce the incidence of injury and illness for members of the Cook County
Department of Corrections, in accordance with the requirements of the Illinois Occupational
Safety and Health Act (820 ILCS 219/1 et seq.). The Workplace Safety Workgroup assists the
Department by making recommendations for improvement and is overseen by the Sheriff's Office
Risk Manager.
Although this policy provides the essential guidelines for a workgroup plan that reduces injury and
illness, it may be supplemented by department procedures outside of the Policy Manual.

1006.1.1 ISSUANCE/EFFECTIVE DATE
This policy was issued on Aug. 1, 2019 and shall become effective upon issuance.

1006.1.2 DEFINITION
Workplace Safety Workgroup - The Workplace Safety Workgroup should consist of Sheriff's
Office members drawn from the following:
         (a)      Cook County Sheriff’s Office of Risk Management
         (b)      Cook County Correctional Officers' union
         (c)      Cook County Correctional Sergeants' union
         (d)      Cook County Correctional Lieutenants' union
         (e)      Cook County non-sworn members' union
         (f)      Cook County Sheriff's Office Executive Staff
         (g)      Cook County Sheriff's Office Building Management and Construction Unit
         (h)      Cook County Sheriff's Office Department of Quality Improvement

1006.2 WORKPLACE SAFETY WORKGROUP

1006.2.1 COMPOSITION
The Safety Workgroup shall be composed of an equal number of Executive Staff and employee
representatives. The Workgroup shall elect a chairperson and secretary. Executive Staff and
employee representatives should alternate in the positions. Workgroup Members names shall be
posted on bulletin boards throughout the Department.
The Chairperson is responsible for ensuring that each item on the agenda receives attention, for
keeping the meeting on task, and for closing the meeting on a constructive note.
The Secretary is responsible for recording and distributing meeting minutes.




Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                        Workplace Safety Workgroup - 1
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page140
                                                          61 of
                                                             of187
                                                                497PageID
                                                                   PageID#:549
                                                                          #:3370
                                Cook County Department of Corrections
                                                          Custody Manual


Workplace Safety Workgroup


1006.2.2 LENGTH OF SERVICE ON WORKPLACE SAFETY WORKGROUP
Employee representatives shall serve on the Workgroup for two-year terms and may be removed
and replaced with the approval of the Workgroup. Assigned Executive Staff designees shall
represent management until replaced. Length of membership should be alternated or staggered
so that at least one experienced member is always serving on the Workgroup.

1006.2.3 UNION MEMBER CRITERIA
The respective unions should each nominate a member(s) of their respective union for
consideration to be on the Workgroup. The nominated member(s) shall not be approved for
inclusion in the Workgroup if the member(s) has received four or more suspension days in the
previous 12 months or has a pending merit board case. No members on a leave of absence shall
serve on the Workgroup. All members shall be approved by the Sheriff’s Office Chief of Staff prior
to admission into the Workgroup.

1006.3 WORKPLACE SAFETY WORKGROUP'S RESPONSIBILITIES
The Workplace Safety Workgroup’s responsibilities shall include:
         (a)      Developing a written agenda for conducting safety meetings
         (b)      Holding meetings every two months at the Executive Director’s Office. Special
                  meetings may be scheduled to deal with issues that are of an emergency nature.
                  1.       Minutes of special meetings will be posted and distributed as soon as
                           practicable.
         (c)       Recognizing members who perform safe work practices.

1006.3.1 SAFETY RELATED INCIDENTS
The Safety Workgroup shall review reported safety related incidents,including injury accidents,
illnesses, and death, and making recommendations for the prevention of future incidents. The
information obtained shall be reviewed at the next Safety Workgroup meeting and recorded in the
minutes for review and possible action by the employer.
A reasonable time limit shall be established for the Department to respond in writing to all Safety
Workgroup recommendations.

1006.3.2 SAFETY AND HEALTH INFORMATION
The Safety Workgroup shall:
         (a)      Establish a communication system facilitating the continuous flow of safety and health
                  information between managers and members. This system shall include:
                  1.        A complaint process that is separate from the employee grievance process.
                  2.        Safety inspections of workplace hazards.
                  3.        Recommendations for improvement.
         (b)      Post or distribute safety information, including the notice required by the Illinois
                  Occupation Safety and Health Act (820 ILCS 219/1 et seq.; 56 Ill. Adm. Code 350.30)


Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                      Workplace Safety Workgroup - 2
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page141
                                                          62 of
                                                             of187
                                                                497PageID
                                                                   PageID#:550
                                                                          #:3371
                                Cook County Department of Corrections
                                                          Custody Manual


Workplace Safety Workgroup


1006.3.3 SAFETY MANDATES REVIEW
The Safety Workgroup shall:
Establish a system for reviewing whether safety mandates are met that relate to:
Occupational safety and health standards adopted under 820 ILCS 219/25 and 56 Ill. Adm. Code
350.700, including:
         (a)      Communicable diseases (29 CFR 1910.1030).
         (b)      Respiratory protection (29 CFR 1910.134).
         (c)      Emergency action plan (29 CFR 1910.38).

1006.4 HAZARDS
All members should report and/or take reasonable steps to correct unsafe or unhealthy work
conditions, practices or procedures in a timely manner. Members should make their reports to his/
her immediate supervisor.
Supervisors should notify the Risk Manager and make reasonable efforts to correct unsafe or
unhealthy work conditions in a timely manner, based on the severity of the hazard. These hazards
should be corrected when observed or discovered, when it is reasonable to do so. When a hazard
exists that cannot be immediately abated without endangering members or property, supervisors
should protect or remove all exposed members from the area or item, except those necessary to
correct the existing condition.
Members who are involved in correcting the hazardous condition shall be provided with the
necessary protection.
All significant actions taken and dates they are completed shall be documented and forwarded to
the Executive Director via the chain of command.
The Executive Director or the authorized designee shall take appropriate action to ensure the
Safety Workgroup addresses potential hazards upon such notification.

1006.5 SAFETY INSPECTIONS
Safety inspections are crucial to a safe work environment. These inspections identify and evaluate
workplace hazards and permit mitigation of those hazards. The respective forms should be used
for documentation and to ensure a thorough assessment of the work environment.

1006.5.1 INSPECTIONS BY ILLINOIS DEPARTMENT OF LABOR (IDOL)
The Risk Manager should accompany an Illinois Department of Labor inspection officer during
any physical inspection of the Department as provided by Illinois law (820 ILCS 219/75; 56 Ill.
Adm. Code 350.90).

1006.6 RECORDS
Records relating to injury and illness prevention shall be maintained in accordance with the
applicable records retention schedule.


Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                    Workplace Safety Workgroup - 3
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page142
                                                          63 of
                                                             of187
                                                                497PageID
                                                                   PageID#:551
                                                                          #:3372
   Procedure           Cook County Department of Corrections
       135                                                Cook County DOC Procedures Manual




Exposure Control Plan Procedure
135.1 PURPOSE AND SCOPE
The purpose of the exposure control plan (ECP) is to eliminate or minimize occupational exposure
to bloodborne pathogens in accordance with OSHA standard 29 CFR 1910.1030, "Occupational
Exposure to Bloodborne Pathogens."

135.1.1 ISSUANCE/EFFECTIVE DATE
This procedure was issued on December 31, 2019 and shall become effective upon issuance
(OSHA mandates).

135.1.2 DEFINITIONS
Definitions related to this procedure include:
Blood - Human blood, human blood components and products made from human blood.
Blood/Potentially Infectious Material Spill Kit - Specially designed equipment and personal
protective equipment consisting minimally of a red biohazard waste bag, solidifying powder and a
pair of Sheriff’s Office-issued protective gloves used to clean up blood and/or potentially infectious
material spills.
Contaminated Laundry - Laundry that has been soiled with blood or other potentially infectious
materials or may contain sharps.
Decontamination - The use of physical or chemical means to remove, inactivate or destroy
bloodborne pathogens on a surface or item to the point where they are no longer capable of
transmitting infectious particles and the surface or item is rendered safe for handling, use or
disposal.
Engineering Controls - Controls (e.g., sharps disposal containers, self-sheathing needles, safer
medical devices, such as sharps with engineered sharps injury protections and needleless
systems) that isolate or remove the bloodborne pathogens hazard from the workplace.
Licensed Healthcare Professional - A person whose legally permitted scope of practice allows
them to independently perform the activities required by paragraph (f) Hepatitis B Vaccination and
Post-exposure Evaluation and Follow-up.
HBV - Hepatitis B Virus.
HCV - Hepatitis C Virus.
HIV - Human Immunodeficiency Virus.
Occupational Exposure - Reasonably anticipated skin, eye, mucous membrane or parenteral
contact with blood or other potentially infectious materials that may result from the performance
of an employee's duties.




Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                                Exposure Control Plan Procedure - 1
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page143
                                                          64 of
                                                             of187
                                                                497PageID
                                                                   PageID#:552
                                                                          #:3373
                                Cook County Department of Corrections
                                                 Cook County DOC Procedures Manual


Exposure Control Plan Procedure


Regulated Waste - Liquid or semi-liquid blood or other potentially infectious materials;
contaminated items that would release blood or other potentially infectious materials in a liquid or
semi-liquid state if compressed; items that are caked with dried blood or other potentially infectious
materials and are capable of releasing these materials during handling; contaminated sharps; and
pathological and microbiological wastes containing blood or other potentially infectious materials.
Source Individual - Any individual, living or dead, whose blood or other potentially infectious
materials may be a source of occupational exposure to the member.
For further guidance, refer to Universal Precautions of Bloodborne Pathogens Procedure and Tool
and Equipment Control Policy.

135.2 POLICY
The Cook County Sheriff's Office is committed to providing a safe and healthful work environment
for our entire staff. The ECP is a key document to assist the Sheriff's Office in implementing and
ensuring compliance with the OSHA standard, thereby protecting our members.

135.3 EXPOSURE CONTROL PLAN COMPONENTS
This ECP includes:
         (a)      Determinations of member exposure
         (b)      The implementation of various methods of exposure control, including:
                  1.       Universal precautions
                  2.       Engineering and work practice controls
                  3.       Personal protective equipment
                  4.       Housekeeping
         (c)      Hepatitis B vaccinations
         (d)      Post-exposure evaluations and follow-up
         (e)      Communication of hazards to members and training
         (f)      Recordkeeping
         (g)      Procedures for evaluating circumstances surrounding an exposure incident

135.4 PROGRAM ADMINISTRATION

135.4.1 SHERIFF'S OFFICE DEPARTMENT OF RISK MANAGEMENT RESPONSIBILITIES
The Sheriff’s Office Department of Risk Management is responsible for the implementation of the
ECP. The Sheriff’s Office Department of Risk Management will maintain, review and update the
ECP at least annually, and whenever necessary to include new or modified tasks and procedures.




Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                              Exposure Control Plan Procedure - 2
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page144
                                                          65 of
                                                             of187
                                                                497PageID
                                                                   PageID#:553
                                                                          #:3374
                                Cook County Department of Corrections
                                                 Cook County DOC Procedures Manual


Exposure Control Plan Procedure


135.4.2 MEMBER RESPONSIBILITIES
Those members who are determined to have had an occupational exposure to blood or other
potentially infectious materials (OPIM) (e.g., semen, any bodily fluid that is contaminated with
blood, all bodily fluid in situations where it is difficult or impossible to differentiate between bodily
fluids) must comply with the procedures and work practices outlined in this ECP.

135.4.3 SHERIFF'S OFFICE DEPARTMENT OF SUPPLY CHAIN MANAGEMENT
RESPONSIBILITIES
The Office of Supply Chain Management will maintain and provide all necessary personal
protective equipment (PPE), sharps containers, labels, and red bags as required by the standard.
The Office of Supply Chain Management will ensure that adequate supplies of the aforementioned
equipment are available in the appropriate sizes. For additional supplies, the Office of Supply
Chain Management should be contacted at sheriff.supply@cookcountyil.gov.

135.4.4 SUPERVISOR RESPONSIBILITIES
Supervisors should ensure that all initial decontamination and medical actions required are
performed, and that the proper documents are provided, completed and submitted to the Office of
Risk Management (ccso.riskmanagement@cookcountyil.gov) as soon as practicable but no later
than 24 hours following the incident, absent exigent circumstances.

135.4.5 TRAINING ACADEMY RESPONSIBILITIES
The Training Academy will be responsible for training and documentation of training.

135.5 MEMBER EXPOSURE DETERMINATION
All members of the Sheriff’s Office may be subject to occupational exposure.

135.6 METHODS OF IMPLEMENTATION AND CONTROL

135.6.1 UNIVERSAL PRECAUTIONS
All members will utilize universal precautions when handling blood or other potentially infectious
materials.
In addition to the normal policy and procedure distribution, the latest copy of the ECP will
be reviewed during annual refresher training and available through the Learning Management
System as appropriate.
The Sheriff’s Office Director of Risk Management is responsible for reviewing and updating the
ECP annually or more frequently if necessary to reflect any new or modified tasks and procedures
that affect occupational exposure and to reflect new or revised member positions with occupational
exposure.

135.6.2 ENGINEERING CONTROLS AND WORK PRACTICES
Engineering controls and work practices are those that will be used to prevent or minimize
exposure to chemical hazards, toxic substances, bloodborne pathogens and communicable
diseases.

Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                              Exposure Control Plan Procedure - 3
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page145
                                                          66 of
                                                             of187
                                                                497PageID
                                                                   PageID#:554
                                                                          #:3375
                                Cook County Department of Corrections
                                                 Cook County DOC Procedures Manual


Exposure Control Plan Procedure


Some specific engineering controls and work practice controls used are listed below:
         (a)      Sharps disposal containers are inspected and maintained or replaced by the
                  contracted agency, whenever necessary to prevent overfilling.
         (b)      This facility identifies the need for changes in engineering control and work practices
                  through a review of OSHA records, injuries on-duty reports, and communications with
                  the Workplace Safety Workgroup.
         (c)      We evaluate new procedures or new products regularly by reviewing
                  recommendations made by the Workplace Safety Workgroup, a review of current
                  industry standards and relevant literature.
         (d)      Both front line members and supervisors are involved in this process.
         (e)      Minimize contact with hazardous chemicals.
         (f)      General dilution ventilation.

135.6.3 PERSONAL PROTECTIVE EQUIPMENT (PPE)
PPE is provided to designated members at no cost to them. Training is provided by the Training
Academy in the use of the appropriate PPE for the tasks or procedures members will perform.
The types of PPE available to members may be as follows but not limited to:
         (a)      Masks;
         (b)      Gloves;
         (c)      Glasses (with solid side shields or chin-length shields);
         (d)      Disposable aprons/suits; or
         (e)      Other protective clothing.
PPE is located in areas designated by the respective department head or the authorized designee.
All members using PPE should observe the following precautions:
         (a)      Wash hands immediately or as soon as feasible after removal of gloves or other PPE.
         (b)      Remove PPE after it becomes contaminated, and before leaving the work area.
         (c)      Dispose of used PPE in a biohazard bag.
         (d)      Wear appropriate gloves when it can be reasonably anticipated that there may be
                  hand contact with blood or OPIM, and when handling or touching contaminated items
                  or surfaces; replace gloves if torn, punctured, contaminated or if their ability to function
                  as a barrier is compromised.
                  1.       Utility gloves may be decontaminated for reuse if their integrity is not
                           compromised; discard utility gloves if they show signs of cracking, peeling,
                           tearing, puncturing or deterioration.
         (e)      Never wash or decontaminate disposable gloves for reuse.
         (f)      Wear appropriate face and eye protection when splashes, sprays, spatters or droplets
                  of blood, or OPIM pose a hazard to the eye, nose or mouth.


Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                              Exposure Control Plan Procedure - 4
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page146
                                                          67 of
                                                             of187
                                                                497PageID
                                                                   PageID#:555
                                                                          #:3376
                                Cook County Department of Corrections
                                                 Cook County DOC Procedures Manual


Exposure Control Plan Procedure


         (g)      Remove immediately or as soon as practicable any garment contaminated by blood
                  or OPIM, in such a way as to avoid contact with the outer surface.

135.6.4 HOUSEKEEPING
Regulated waste is placed in containers that are closable, constructed to contain all contents and
prevent leakage, appropriately labeled or color-coded (see Labels) and closed prior to removal to
prevent spillage or protrusion of contents during handling.
Sharps disposal containers will be handled by the assigned contracted vendor.
For procedures for handling other regulated waste, refer to current individual department
processes.
Contaminated sharps should be discarded immediately or as soon as possible in containers
that are closable, puncture-resistant, leak proof on sides and bottoms, and labeled or color-
coded appropriately. Sharps disposal containers are available through the Office of Supply Chain
Management and are available to members at appropriate locations.
Bins and pails (e.g., wash or emesis basins) are cleaned and decontaminated as soon as
practicable after visible contamination by a qualified member or authorized vendor.
Broken glassware which may be contaminated is picked up using mechanical means, such as a
brush and dustpan.

135.6.5 INTERNAL LAUNDRY
Members shall wear PPE prior to handling contaminated laundry.
         (a)      Contaminated laundry shall be handled as little as possible with a minimum of
                  agitation. Laundry shall not be sorted or rinsed in location of use.
         (b)      All laundry shall be placed in the container/bag where it was used.
         (c)      Wet contaminated laundry that may soak through or cause leakage from a bag or
                  container shall be placed and transported in bags or containers that prevent soak-
                  through and/or leakage of fluids to the exterior.
         (d)      Laundry shall be cleaned in this facility’s laundries or, as directed, transported for
                  outsourced cleaning.

135.6.6 LABELS
The responsible member will ensure warning labels are affixed (e.g., biohazard label) or red
bags are used as required if regulated waste or contaminated equipment/laundry is brought
into the facility. Members are to notify a supervisor if they discover regulated waste containers,
refrigerators containing blood or OPIM, contaminated equipment or other suspected contaminated
material without proper labels.
Evidence and specimens shall be labeled/handled in accordance with the applicable policy (e.g.,
Property and Evidence Policy, Communicable Diseases Policy).




Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                              Exposure Control Plan Procedure - 5
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page147
                                                          68 of
                                                             of187
                                                                497PageID
                                                                   PageID#:556
                                                                          #:3377
                                 Cook County Department of Corrections
                                                 Cook County DOC Procedures Manual


Exposure Control Plan Procedure


135.7 HEPATITIS B VACCINATION
The Training Academy will provide training to members on hepatitis B vaccinations, addressing the
safety, benefits, efficacy, methods of administration and availability. The hepatitis B vaccination
series is available at no cost after training and within 10 days of initial assignment to members
identified in the exposure determination section of this plan.
Vaccination is encouraged unless:
         (a)      Documentation exists that the member has previously received the series,
         (b)      Antibody testing reveals that the member is immune, or
         (c)      Medical evaluation shows that vaccination is contraindicated.
Vaccination will be provided at no cost by member’s employer sponsored health care plan. If the
member is covered by an HMO, then the vaccine must be provided by the member's primary care
physician. If the member is covered by an PPO, the vaccine has to be provided by a covered
in-network provider. Documentation indicating the vaccination was performed must be provided
following each administration of the vaccination series.
Members who previously received Hepatitis B vaccinations must provide to the Sheriff's Office
Human Resources (HR) prior to the first day of employment, or within 10 working days of
initial assignment to potential exposure, documentation indicating that the series was previously
received. If documentation is unavailable or the vaccine is unnecessary, the member must provide
a written opinion from a medical provider regarding whether the member requires the hepatitis
vaccine and, if so, whether the vaccine was administered.
However, if a member chooses to decline vaccination, the member must sign a declination
form. Members who decline may request and obtain the vaccination at a later date at no cost.
Documentation of refusal of the vaccination is kept in HR.

135.8 POST-EXPOSURE EVALUATION AND FOLLOW-UP
Should an exposure incident occur, the on-duty supervisor should be contacted as soon as
practicable (e.g., by the exposed member, by another member if the exposed member is unable
to report)
An immediately available confidential medical evaluation and follow-up will be conducted by an
appropriate medical provider. Following the initial first aid (clean the wound, flush eyes or other
mucous membrane), the following activities will be performed by the supervisor who was notified:
         (a)      Document the routes of exposure and how the exposure occurred, which may include,
                  but are not limited to:
                  1.       Routes of exposure
                           (a)      Bodily fluid
                           (b)      Non-infectious bodily fluids
                  2.       Exposure type:


Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                              Exposure Control Plan Procedure - 6
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page148
                                                          69 of
                                                             of187
                                                                497PageID
                                                                   PageID#:557
                                                                          #:3378
                                 Cook County Department of Corrections
                                                 Cook County DOC Procedures Manual


Exposure Control Plan Procedure


                           (a)      Percutaneous (injuries that occur when the skin is penetrated by a
                                    contaminated sharp object) document the specific type of sharp, including
                                    the brand and gauge in the case of needles. Indicate whether the injury is:
                                    1.       Less Severe
                                    2.       More Severe
                           (b)      Mucous membrane exposure (inside the eyes, nose, or mouth) or
                                    exposure to non-intact skin
                           (c)      Human bite
         (b)      Identify and document the source individual (unless the employer can establish that
                  identification is infeasible or prohibited by state or local law).
         (c)      Obtain consent and make arrangements to have the source individual tested as soon
                  as possible to determine HIV, HCV, and HBV infectivity; document that the source
                  individual's test results were conveyed to the member's health care provider.
                  1.       If the source individual is already known to be HIV, HCV and/or HBV positive,
                           new testing need not be performed.
         (d)      Assure that the exposed member is provided with the source individual's test results
                  and with information about applicable disclosure laws and regulations concerning
                  the identity and infectious status of the source individual (e.g., laws protecting
                  confidentiality).
         (e)      After obtaining consent, collect the exposed member’s blood as soon as practicable
                  after exposure incident, and have the blood tested at an authorized location
                  determined by the Sheriff’s Office Director of Risk Management or the authorized
                  designee for HBV and HIV serological status as soon as practicable.
         (f)      If the member does not give consent for HIV serological testing during collection of
                  blood for baseline testing, the Sheriff’s Office Director of Risk Management should
                  request that the authorized location preserve the baseline blood sample for at least
                  90 days; if the exposed member elects to have the baseline sample tested during this
                  waiting period, perform testing as soon as feasible.

135.8.1 ADMINISTRATION OF POST-EXPOSURE EVALUATION AND FOLLOW-UP
HR will ensure that health care professional(s) responsible for Sheriff’s Office members hepatitis
B vaccinations, post-exposure evaluations and follow-up are given a copy of OSHA's bloodborne
pathogens standard.
HR will ensure that the healthcare professional evaluating a member after an exposure incident
receives the following:
         (a)      A description of the member's job duties relevant to the exposure incident;
         (b)      Route(s) of exposure;
         (c)      Circumstances of exposure;
         (d)      If possible, results of the source individual's blood test; and


Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                              Exposure Control Plan Procedure - 7
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page149
                                                          70 of
                                                             of187
                                                                497PageID
                                                                   PageID#:558
                                                                          #:3379
                                Cook County Department of Corrections
                                                 Cook County DOC Procedures Manual


Exposure Control Plan Procedure


         (e)      Relevant member medical records, including vaccination status.
HR will provide the member with a copy of the evaluating health care professional's written opinion
within 15 days after completion of the evaluation.

135.9 PROCEDURES FOR EVALUATING THE CIRCUMSTANCES SURROUNDING AN
EXPOSURE INCIDENT
The respective department’s exposure control officer will review the circumstances of all exposure
incidents to determine:
         (a)      Engineering controls in use at the time.
         (b)      Work practices followed.
         (c)      A description of any tool or device that caused or was part of the exposure (including
                  type and brand).
         (d)      Protective equipment or clothing that was used at the time of the exposure incident
                  (e.g., gloves, eye shields).
         (e)      Location of the incident (e.g., lock-up, inmate cell, tier).
         (f)      Member’s training.

135.10 MEMBER TRAINING
All members who have occupational exposure to bloodborne pathogens will receive
periodic training conducted by the Sheriff's Office Training Academy.
All members who have occupational exposure to bloodborne pathogens will receive training on
the epidemiology, symptoms and transmission of bloodborne pathogen diseases. In addition, the
training program covers, at a minimum, the following elements:
         (a)      A copy and explanation of the OSHA standard.
         (b)      An explanation of the ECP and how to obtain a copy.
         (c)      An explanation of methods to recognize tasks and other activities that may involve
                  exposure to blood and OPIM, including what constitutes an exposure incident.
         (d)      An explanation of the use and limitations of engineering controls, work practices and
                  PPE.
         (e)      An explanation of the types, uses, location, removal, handling, decontamination and
                  disposal of PPE.
         (f)      An explanation of the basis for PPE selection.
         (g)      Information on the hepatitis B vaccine, including information on its efficacy, safety,
                  method of administration, the benefits of being vaccinated and that the vaccine will
                  be offered free of charge.
         (h)      Information on the appropriate actions to take and persons to contact in an emergency
                  involving blood or OPIM.



Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                              Exposure Control Plan Procedure - 8
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page150
                                                          71 of
                                                             of187
                                                                497PageID
                                                                   PageID#:559
                                                                          #:3380
                                Cook County Department of Corrections
                                                 Cook County DOC Procedures Manual


Exposure Control Plan Procedure


         (i)      An explanation of the procedure to follow if an exposure incident occurs, including the
                  method of reporting the incident and the medical follow-up that will be made available.
         (j)      Information on the post-exposure evaluation and follow-up that the employer is
                  required to provide for the member following an exposure incident.
         (k)      An explanation of the signs and labels and/or color coding required by the standard
                  and used at this facility.
         (l)      An opportunity for interactive questions and answers with the person conducting the
                  training session.
Training materials for the Sheriff’s Office are available at:
         •        Department of Corrections records - Moraine Valley Community College
         •        Court Services Department records - South Suburban College
         •        Sheriff’s Police Department - Triton College (digitized)
         •        Archived records are at Skokie Courthouse

135.11 RECORDKEEPING
HR shall ensure that appropriate member health and OSHA records are maintained. All records
will be kept in compliance with the current records retention schedule.

135.11.1 TRAINING RECORDS
Training records will be completed for each member upon completion of training. The training
records include:
         (a)      The dates of the training sessions.
         (b)      The contents or a summary of the training sessions.
         (c)      The names and qualifications of persons conducting the training.
         (d)      The names and job titles of all persons attending the training sessions.
Member training records will be provided upon request to the member or the member's authorized
representative within 15 working days. Such requests should be sent to HR. Refer to the Personnel
Records policy.

135.11.2 MEDICAL RECORDS
Medical records will be maintained for each member with occupational exposure in accordance
with 29 CFR 1910.1020, "Access to Employee Exposure and Medical Records." HR is responsible
for maintenance of the required medical records. These confidential records are maintained for
at least the duration of employment. Member medical records are provided upon request of the
member or to anyone having written consent of the member within 15 working days. Such requests
should be sent to HR. Refer to the Personnel Records policy.




Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                              Exposure Control Plan Procedure - 9
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page151
                                                          72 of
                                                             of187
                                                                497PageID
                                                                   PageID#:560
                                                                          #:3381
                                Cook County Department of Corrections
                                                 Cook County DOC Procedures Manual


Exposure Control Plan Procedure


135.11.3 OSHA RECORDKEEPING
An exposure incident will be evaluated to determine if the case meets OSHA’s recordkeeping
requirements (29 CFR 1904). This determination and the recording activities are done by the
Sheriff's Office Department of Risk Management.

135.11.4 SHARPS INJURY TRACKING
In addition to the 1904 recordkeeping requirements, all percutaneous injuries from contaminated
sharps will be tracked by the Sheriff's Office Department of Risk Management.
All incidences must include at least:
         (a)      The date of the injury.
         (b)      The type and brand of the device involved.
         (c)      The department or work area where the incident occurred.
         (d)      An explanation of how the incident occurred.
This log will be reviewed at least annually as part of the annual evaluation of the program and
maintained for at least five years following the end of the calendar year that they cover. If a copy
is requested, personal identifiers shall be removed from the report.




Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                              Exposure Control Plan Procedure - 10
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page152
                                                          73 of
                                                             of187
                                                                497PageID
                                                                   PageID#:561
                                                                          #:3382
   Procedure           Cook County Department of Corrections
       903                                                Cook County DOC Procedures Manual




Laundry Exchange and Inventory
903.1 PURPOSE AND SCOPE
This procedure establishes guidelines for maintaining inventory as well as exchanging and
laundering inmate uniforms, personal items and linens. This procedure does not apply to an
inmate’s personal clothes.

903.2 POLICY
The policy of the Cook County Department of Corrections is to provide all inmates with clean
clothing and linens at regularly scheduled intervals.
The Department prohibits inmates from washing and drying clothing or linen within living units.

903.2.1 DEFINITIONS
Definitions related to this procedure include:
Central Laundry Unit officer - A sworn member responsible for exchanging soiled laundry
throughout the Department and supervising inmate workers who launder clothing and linen.
Inmate personal items - All clothing and linen items (e.g., undergarments, thermals, towels) that
an inmate has purchased through commissary. .
Issued clothing items - All clothing items (e.g., uniforms, night gowns, jackets, provided by the
Department of Corrections .
Issued linen items – All linen items (e.g., sheets, blankets, towels) provided by the Department
of Corrections.

903.3 PROCEDURES

903.3.1 ISSUED CLOTHING ITEMS AND LINENS
         (a)      All inmates are required to exchange soiled clothing items and linens for laundering.
         (b)      Living unit officers who observe clothing items and linens being dried (e.g., on a
                  clothesline) by inmates should confiscate the items or clotheslines used.
                  1.       An Inmate Disciplinary Report shall be initiated if an inmate does not comply or
                           any department-issued items have been damaged or destroyed in the process.
         (c)      Each Superintendent or the authorized designee is responsible for ensuring extra
                  issued clothing items and linens are not stored in his/her division. Extra items shall be
                  returned to the Central Laundry Unit.
                  1.       Only RTC and Cermak Health Services are allowed extra clothing and linen due
                           to the transient populations.
         (d)      Central Laundry Unit officers should conduct clothing and linen exchanges in
                  accordance with the following schedule as posted in each living unit:
                  1.       Issued clothing exchange twice weekly.

Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                                Laundry Exchange and Inventory - 1
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page153
                                                          74 of
                                                             of187
                                                                497PageID
                                                                   PageID#:562
                                                                          #:3383
                                Cook County Department of Corrections
                                                 Cook County DOC Procedures Manual


Laundry Exchange and Inventory


                  2.       Sheet exchange once weekly.
                  3.       Blanket exchange once monthly.
                  4.       Inmate personal laundry twice weekly.

903.3.2 CENTRAL LAUNDRY UNIT
The Central Laundry Unit officer assigned to the laundry exchange shall be responsible for the
supervision of inmate workers. At no time are inmate workers allowed to have physical contact
or communication with inmates on living units during the exchange procedure. Upon reporting for
duty, he/she shall:
         (a)      Retrieve inmate workers from the respective division.
         (b)      Conduct a pat-down search and body scan of each inmate worker before exiting and
                  upon returning to his/her respective division.
         (c)      Escort inmate workers to the laundry area and search the worker with a magnetometer
                  or handheld wand upon arrival. Distribute personal protective equipment (PPE) (e.g.,
                  gloves, aprons). Members and inmate workers shall wear PPE when handling soiled
                  laundry.
         (d)      Prepare clean laundry for distribution and proceed to the area of the scheduled
                  exchange.
         (e)      Upon entering any division for an exchange, an inmate worker shall be subject to a
                  pat-down search, a body scan (if available) or both.
         (f)      Exchange issued clothing and linens on a one-for-one basis. Inmate privacy when
                  changing should be allowed when practicable. The living unit officer shall provide back-
                  up during the exchange.
         (g)      Record the number of items exchanged in the Daily Exchange Log.
         (h)      Return the soiled laundry to the Central Laundry Unit.
         (i)      Weigh the gurneys containing the soiled laundry. Record the weight in the Issued
                  Laundry Weight Log.
         (j)      Sort laundry according to type (e.g., shirts, pants, sheets, blankets) and document it
                  in the Daily Exchange Log. Send any damaged items to the seamstress to determine
                  if repairs are needed.
         (k)      Ensure inmates do not handle laundry chemicals except when changing barrels or
                  accepting deliveries.
         (l)      Ensure that inmate workers adhere to all safety guidelines and rules and regulations
                  as described in the Inmate Handbook.
         (m)      Conduct a pat-down search of each inmate prior to returning to the respective division/
                  unit.




Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                              Laundry Exchange and Inventory - 2
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page154
                                                          75 of
                                                             of187
                                                                497PageID
                                                                   PageID#:563
                                                                          #:3384
                                Cook County Department of Corrections
                                                 Cook County DOC Procedures Manual


Laundry Exchange and Inventory


903.3.3 EXCHANGE EXCEPTIONS
The Central Laundry Unit officer shall conduct the clothing and linen exchange by directly issuing
clean laundry to inmates in male divisions only, with the following exceptions:
         (a)      Cermak - Central Laundry Unit officers shall conduct clothing exchanges in Cermak
                  Health Services of Cook County. Cermak custodians shall exchange linens and store
                  them in the area designated for soiled laundry, keeping infectious items separate. The
                  Central Laundry Unit officer shall collect the soiled linen from the designated area and
                  exchange one-for-one with clean linen.
                  1.       Infectious clothing and/or linen shall be placed into a biohazard bag and sealed.
                  2.       Any infectious or contaminated clothing and/or linen collected shall be laundered
                           according to this procedure. Items should not be destroyed or discarded.
         (b)      Female divisions - The respective Watch Commander shall assign a sworn member to
                  conduct the clothing and linen exchange in a female division. In the event of equipment
                  failure. The Central Laundry Unit shall assist with the laundering of soiled laundry.

903.3.4 SEAMSTRESS RESPONSIBILITIES
Damaged items shall be taken to the seamstress who shall:
         (a)      Repair the item if possible;
         (b)      Remove the item from inventory if it is no longer serviceable; and
         (c)      Email a weekly report of the number of items received, the number of items repaired
                  and the number of items discarded to the Superintendent of Support Services or the
                  authorized designee.

903.3.5 RECEIVING, TRUST AND CLASSIFICATION (RTC)
An RTC officer shall exchange soiled clothing one or more times daily in RTC as follows:
         (a)      Conduct a count of soiled items;
         (b)      Complete the Laundry Uniform/Linen Inventory Report; and
         (c)      Replenish the supply with clean inmate clothing and linen for bedrolls.

903.3.6 DISCHARGE AND SHIPMENT PROCEDURE
         (a)      An assigned sworn member from each division shall collect the soiled linen of a
                  discharged or shipped inmate.
         (b)      The assigned sworn member shall ensure that inmate discharges and shipments
                  are in possession of all issued items, including clothing and linen. The assigned
                  sworn member shall collect the issued linens before inmates are escorted to RTC for
                  release. The Watch Commander shall be notified of any discrepancies.
         (c)      The assigned sworn member shall store linens collected from inmate discharges and
                  shipments in a gurney designated for soiled laundry.
         (d)      Each division shall take the soiled linen to the Central Laundry Unit daily or more
                  frequently if needed.


Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                              Laundry Exchange and Inventory - 3
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page155
                                                          76 of
                                                             of187
                                                                497PageID
                                                                   PageID#:564
                                                                          #:3385
                                Cook County Department of Corrections
                                                 Cook County DOC Procedures Manual


Laundry Exchange and Inventory


         (e)      The sworn member assigned to deliver soiled laundry shall conduct a count of the
                  items taken to the Central Laundry Unit, weigh them and complete the Laundry
                  Uniform/Linen Inventory Report.
         (f)      A Central Laundry Unit officer shall verify the count of soiled items upon the arrival of
                  the sworn member from each division.
         (g)      If there is a discrepancy in the laundry count, the Support Services Watch Commander
                  shall advise the respective Superintendent or the authorized designee and the
                  Superintendent of Support Services.

903.3.7 INMATE PERSONAL LAUNDRY
An assigned sworn member in each division/unit shall:
         (a)      Distribute serial-numbered laundry loops to inmates for personal items.
         (b)      Directly observe inmates placing items onto the loops and provide instructions if
                  needed.
                  1.       Damaged loops are replaced by the Central Laundry Unit on a one-to-one basis.
         (c)      Collect inmate personal laundry and complete the Inmate Personal Laundry Log,
                  which is retained on the respective living unit.
         (d)      Place the soiled laundry in the gurney and take it to the appropriate location for
                  washing:
                  1.       Male inmate divisions shall deliver soiled personal laundry to the Laundry Unit
                           and pick it up once complete; and
                  2.       Female inmate divisions shall deliver soiled personal laundry to the designated
                           location.
         (e)      Weigh the gurneys containing the soiled laundry and record the weight in the Personal
                  Laundry Weight Log.
         (f)      Upon completion, distribute clean personal items to inmates according to the entries
                  made in the Inmate Personal Laundry Log.

903.4 INVENTORY ISSUANCE DOCUMENTATION
The Central Laundry Unit sworn supervisor shall be responsible for the general operation and
inventory of all Central Laundry Unit locations, except for the female divsion, which is the
responsibility of that division's Superintendent or the authorized designee. The Central Laundry
Unit supervisor shall:
         (a)      Conduct a weekly inventory to determine present needs for clothing items and linens,
                  and an estimated inmate population;
         (b)      Maintain a weekly spreadsheet that tracks inventory of inmate clothing and linens and
                  inventory transactions by weight;
         (c)      Ensure that the Central Laundry Unit maintains an adequate inventory of
                  supplies (i.e., clothing, linen and chemicals);



Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                              Laundry Exchange and Inventory - 4
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page156
                                                          77 of
                                                             of187
                                                                497PageID
                                                                   PageID#:565
                                                                          #:3386
                                 Cook County Department of Corrections
                                                 Cook County DOC Procedures Manual


Laundry Exchange and Inventory


         (d)      Report the volume of items washed weekly to the Superintendent of Support Services
                  or the authorized designee using the Laundry Weekly Inventory Report; and
         (e)      Provide the Assistant Executive Director (AED) of Support Services a weekly report
                  of any division not participating in the inmate personal laundry procedure. The AED of
                  Support Services shall review weekly reports and notify the respective Superintendent
                  of any division that is not in compliance or fails to meet requirements of inmate
                  personal laundry.

903.5 LAUNDRY EQUIPMENT
         (a)      The Central Laundry Unit supervisor or the authorized designee shall inspect the
                  laundry equipment prior to use for malfunction or damage.
         (b)      In the event of a malfunction of the laundry equipment, the supervisor shall:
                  1.       Notify the Support Services Superintendent or the authorized designee.
                  2.       Notify the Business Manager, via email, when maintenance or repair services
                           are necessary.
         (c)      In event of a malfunction of the laundry equipment in female divisions, the immediate
                  on-duty supervisor shall:
                  1.       Make arrangements with the closest male division/unit to wash inmate personal
                           laundry.
                  2.       Assign a sworn member to:
                           (a)      Escort inmate workers to the alternate location and launder inmate
                                    personal laundry.
                           (b)      Return to the division/unit, upon completion, and return the personal
                                    laundry to the respective inmate.

903.6 LAUNDRY SANITATION
         (a)      Central Laundry Unit sworn members shall:
                  (a)      Ensure that clean clothes and linens never come into contact with soiled laundry
                           by using separate gurneys for each;
                  (b)      Ensure that clean clothes and linens are kept in a designated area isolated from
                           the soiled laundry;
                  (c)      Clean, sanitize and disinfect all surfaces that come in contact with soiled laundry,
                           including laundry gurneys, with disinfecting wipes or rags with a disinfecting
                           chemical between each use.
         (b)      When infectious items are collected, Central Laundry Unit sworn members shall:
                  (a)      Instruct inmate workers to wear PPE prior to handling any laundry suspected
                           of being infectious;
                  (b)      Ensure affected clothing items and linens do not come into contact with non-
                           affected clothing and linen;

Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                              Laundry Exchange and Inventory - 5
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page157
                                                          78 of
                                                             of187
                                                                497PageID
                                                                   PageID#:566
                                                                          #:3387
                                Cook County Department of Corrections
                                                 Cook County DOC Procedures Manual


Laundry Exchange and Inventory


                  (c)      Empty the biohazard bag containing affected items directly into the washing
                           machine;
                  (d)      Place the biohazard bag and any used PPE into another biohazard bag for
                           disposal;
                  (e)      Wash the affected items using the hot water setting;
                  (f)      Sanitize exposed body parts following the handling of infectious items; and
                  (g)      Dry the items on the high heat setting.

903.7 TRAINING
         (a)      The Central Laundry Unit Watch Commander or the authorized designee shall train
                  sworn members assigned to the Central Laundry Unit on procedures and sanitation
                  during orientation. Sworn member training shall be documented and filed in the
                  Superintendent of Support Services's office.
         (b)      The Central Laundry Unit officers shall train inmate workers regarding procedures and
                  sanitation practices. This shall consist of classroom and hands-on instruction of the
                  responsibilities, acceptable laundry sanitation practices, the use of laundry equipment
                  and PPE. Central Laundry Unit inmate worker training shall be documented and filed
                  in the Superintendent of Support Services's office.




Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                              Laundry Exchange and Inventory - 6
Published with permission by Cook County Department of
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page158
                                                          79 of
                                                             of187
                                                                497PageID
                                                                   PageID#:567
                                                                          #:3388
   Procedure           Cook County Department of Corrections
     1303                                                 Cook County DOC Procedures Manual




Universal Precautions of Bloodborne Pathogens
1303.1 PURPOSE AND SCOPE
This procedure provides guidelines for Cook County Department of Corrections members to
minimize the potential exposure of members, visitors or inmates to blood, bodily fluids or potentially
infectious materials, and the steps to follow when an exposure event occurs.

1303.2 POLICY
The Cook County Department of Corrections shall instruct all members on proper precautions and
procedures to follow in the event that members, visitors or inmates are or may become exposed
to blood, bodily fluids or potentially infectious materials.
Refer to the Communicable Diseases Policy for additional guidance.

1303.2.1 DEFINITIONS
Definitions related to this procedure include:
         (a)      Bloodborne pathogens - Pathogenic micro-organisms that are present in human
                  blood and can cause illness/disease in humans. These pathogens include, but are not
                  limited to, Hepatitis B virus (HBV), Hepatitis C virus (HCV), Human Immunodeficiency
                  Virus (HIV) and Syphilis.
         (b)      Blood/Potentially Infectious Material Spill Kit - Specially designed equipment and
                  personal protective equipment consisting minimally of a red biohazard waste bag,
                  solidifying powder and a pair of Sheriff’s Office-issued protective gloves used to clean
                  up blood and/or potentially infectious material spills.
         (c)      Bodily fluids - Liquids originating from inside the body of a living person, including
                  fluids that are excreted or secreted from the body (e.g., spit, vomit, urine, blood, feces).
         (d)      Contaminated - The visible presence of, or the reasonably anticipated presence of,
                  blood or other potentially infectious materials on an item or surface.
         (e)      Exposure incident - A specific eye, mouth, mucous membrane, non-intact skin, or
                  parenteral contact with blood or other potentially infectious materials.
         (f)      Parenteral - The piercing of mucous membranes or skin barriers through such events
                  as human bites, cuts, abrasions and needle punctures.
         (g)      Personal protective equipment (PPE) - Specialized clothing or equipment worn or
                  used by members for protection against exposure to blood or potentially infectious
                  materials. General work clothes not intended to function as protection against such a
                  hazard are not considered to be personal protective equipment.
         (h)      Potentially infectious materials - Any unfixed tissue or organ, other than intact
                  skin, from a human being (living or dead) and the following bodily fluids: semen,
                  vaginal secretions, cerebrospinal fluid, synovial fluid, pleural fluid, pericardial fluid,
                  peritoneal fluid, amniotic fluid, saliva in dental procedures, any bodily fluid that is
                  visibly contaminated with blood, and all body fluid in situations where it is difficult or
                  impossible to differentiate between body fluids.

Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                                Universal Precautions of Bloodborne
Published with permission by Cook County Department of
                                                                                                             Pathogens - 1
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page159
                                                          80 of
                                                             of187
                                                                497PageID
                                                                   PageID#:568
                                                                          #:3389
                                 Cook County Department of Corrections
                                                 Cook County DOC Procedures Manual


Universal Precautions of Bloodborne Pathogens


         (i)      Source individual - Any person (living or dead) whose blood or other potentially
                  infectious materials may be a source of exposure to others.

1303.3 PROCEDURES

1303.3.1 EXPOSURE DETERMINATION
All Department of Corrections members are at risk to occupational exposure to blood or potentially
infectious materials, and shall apply universal precautions while on duty when there is a risk for
exposure.
If a member may be exposed to blood, bodily fluids or other potentially infectious materials during
the course of his/her shift, the member is responsible for reasonably determining the appropriate
level of PPE necessary and shall utilize it.
Under circumstances in which differentiation between body fluid types is considered difficult or
impossible, all body fluids shall be considered potentially infectious and treated as potentially
infectious material.

1303.3.2 METHODS OF CONTROLS
         (a)      Engineering control measures should include:
                  1.       Puncture resistant containers for the disposal of sharps located as close as
                           practical to the use area (e.g., Cermak, Urgent Care, dispensary). These
                           containers shall be serviced and maintained in accordance with the applicable
                           policies.
         (b)      Personal Protective Equipment (PPE):
                  1.       PPE shall be available for use when members have deemed it necessary. PPE
                           includes, but is not limited to:
                           (a)      Masks, glasses (with solid side shields or chin-length shields).
                           (b)      Disposable aprons/suits, or other protective clothing.
                  2.       Blood/Potentially Infectious Material Spill Kits shall be located in the security
                           office and sanitation office in each division/unit for use in the event a blood or
                           potentially infectious material spill occurs.
                           (a)      The security officer shall check the kits for adequacy at least once per shift.
                           (b)      The sanitation officer shall replenish the kits in the security office as
                                    needed.
                           (c)      All supplies that have reached their expiration date shall be disposed of
                                    immediately and appropriately.
                           (d)      Supplies that have not reached or are without expiration dates but have
                                    had their original packaging damaged or compromised, shall be sent to
                                    the Director of Support Services.




Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                              Universal Precautions of Bloodborne
Published with permission by Cook County Department of
                                                                                                           Pathogens - 2
Corrections
                                                      ROLAND GROUP EXH 2
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  30-9Filed:
                                      Filed:07/08/20
                                             04/06/20Page
                                                     Page160
                                                          81 of
                                                             of187
                                                                497PageID
                                                                   PageID#:569
                                                                          #:3390
                                Cook County Department of Corrections
                                                 Cook County DOC Procedures Manual


Universal Precautions of Bloodborne Pathogens


1303.3.3 BLOOD OR POTENTIALLY INFECTIOUS MATERIAL SPILL CLEAN UP
The member who discovers a blood or potentially infectious material spill shall secure the area
to prevent another member, inmate or visitor from being exposed, and shall promptly notify the
immediate on-duty supervisor.
The notified supervisor shall determine if the scene is a crime scene. If the scene is determined
to be a crime scene, it should be handled according to the applicable policies and procedures. If
the scene is determined not to be a crime scene, the respective trained sanitation officer should
be contacted for cleanup.
The requested sanitation officer or other appropriately trained members responding to the scene
shall use the appropriate equipment to clean the area consistent with applicable training.




Copyright Lexipol, LLC 2020/03/16, All Rights Reserved.                              Universal Precautions of Bloodborne
Published with permission by Cook County Department of
                                                                                                           Pathogens - 3
Corrections
                                                      ROLAND GROUP EXH 2
        Case:
         Case:1:20-cv-02134
                1:20-cv-02134
                            Document
                              Document
                                     #:#:
                                       140-1
                                          30-9Filed:
                                              Filed:07/08/20
                                                     04/06/20Page
                                                             Page161
                                                                  82 of
                                                                     of187
                                                                        497PageID
                                                                           PageID#:570
                                                                                  #:3391
                                                 Supply Information
                                                                   Items included in Living Unit Sanitation Kits for
                                                                   Daily Use:

                                                                          1)    Spray Bottle w/Cleaner (22E06A)
                                                                          2)    Spray Bottle w/Disinfectant (22E06A)
                                                                          3)    Trigger Sprayer for Spray Bottles (22E06D)
                                                                          4)    Mop Head (22E02D)
                                                                          5)    Mop Handle (22E02C)
                                                                          6)    Mop Bucket w/wringer (22E02B)
                                                                          7)    Push Broom and Handle (22E01A/22E01E)
                                                                          8)    Corn Broom (22E1)
                                                                          9)    Dust Pan (22000)
                                                                          10)   Floor Squeegee and Handle (22E05B/22E02A1)
                                                                          11)   Deck Brush and Handle (Need code)(22E02A1)
                                                                          12)   4 Rags (22E04F)
                                                                   Mops and rags are to be submitted to the laundry unit twice
                                                                   per week
                                                                   Items included for G.I. Day or Daily Use if approved
                                                                   by Division’s Superintendent:
                                                                          1) Red Handle Scrub Brush (No Code; get from
                                                                             Support Services)
                                                                          2) Doodle Bug (see below for codes)
        LIVING UNIT SANITATION ITEMS                                      3) Toilet Brush (22E08)
                                                                          4) 8” Window Squeegee (22E05A)
Divisions order the following Items from the Sheriff
Warehouse:
       Mop heads (22E02D)
       Mop handles (22E02C)
                                                                                These items use the same handle (22E02A1):
       Mop bucket and wringer (22E02B)                                         Push Broom
       Push broom (22E01A)
       Corn broom (22E1)                                                       Floor Squeegee
       Dust pan (22000)
       Squeegee 8” (22E05B)                                                    Deck Brush
       Floor Squeegee 18” (22E05B)
       Doodlebug kit (1 holder, 2 pads) (22E04D1)                              Doodlebug Scrubber (flat rectangle shape)
       Doodlebug pad holder (22E04C)
       Doodlebug pad (22E04D)
       Toilet brush (22E08)
       Barrel pump (22E07)
       Nitrile gloves (M-21G1, L-21G1A, XL-21G1B)
       Garbage bags (23E05A2)
Divisions obtain the following items from Central Chemical:
       Bleach (22C07)
       Glass cleaner (22C10)
       Sanifest (No Code)
       Tempest (No Code)

Divisions obtain the following items from CCDOC Support Services Office:
       Spray bottles
       Deck brush
       Rags
       Red handle scrub brush (No Code – Supplied by Support Services)
       Disposable face masks
       Stainless Steel Cleaner
       Graffiti Remover/Degreaser
                                                     ROLAND EXH 3
        Case:
         Case:1:20-cv-02134
                1:20-cv-02134
                            Document
                              Document
                                     #:#:
                                       140-1
                                          30-9Filed:
                                              Filed:07/08/20
                                                     04/06/20Page
                                                             Page162
                                                                  83 of
                                                                     of187
                                                                        497PageID
                                                                           PageID#:571
                                                                                  #:3392




From:                    Roland Lankah (Sheriff)
Sent:                    Sunday, April 05, 2020 7:24 AM
To:                      Elisabeth Glick (Sheriff)
Cc:                      Jasmin JarlegoPenaranda (Sheriff)
Subject:                 Fw: Coronavirus




Roland Lankah, REHS/RS, MPH, PhD (abd)
Registered Environmental Health Specialist
Cook County Sheriff's Office/DOC
Office: (773) 674-5988
Cell: 312‐590‐3419



From: Amanda Gallegos (Sheriff) <Amanda.Gallegos@cookcountyil.gov>
Sent: Monday, January 27, 2020 4:50 PM
To: Roland Lankah (Sheriff) <Roland.Lankah@cookcountyil.gov>
Subject: RE: Coronavirus

Thanks Roland

Amanda Gallegos, M.A., L.C.P.C.
Executive Director
Department of Corrections
Cook County Sheriff's Office
O: 773.674.5948
C: 312.502.8139

E‐MAIL CONFIDENTIALITY NOTICE: This electronic mail message, including any attachments, is for the intended
recipient(s) only. This e‐mail and any attachments might contain information that is confidential, legally privileged,
contains law enforcement database information, or otherwise protected or exempt from disclosure under applicable
law. If you are not a named recipient, or if you are named but believe that you received this e‐mail in error, please notify
the sender immediately by telephone or return e‐mail and promptly delete this e‐mail and any attachments and copies
thereof from your system. If you are not the intended recipient or are otherwise not authorized to further disclose this
message and its contents, please be aware that any copying, distribution, dissemination, disclosure or other use of this
e‐mail and any attachments is unauthorized and prohibited. Your receipt of this message is not intended to waive any
applicable privilege or claim of confidentiality, and any prohibited or unauthorized disclosure is not binding on the
sender or the Cook County Sheriff’s Office. Thank you for your cooperation.

From: Roland Lankah (Sheriff) <Roland.Lankah@cookcountyil.gov>
Sent: Friday, January 24, 2020 1:58 PM
To: Amanda Gallegos (Sheriff) <Amanda.Gallegos@cookcountyil.gov>
Cc: Bradley Curry (Sheriff) <Bradley.Curry@cookcountyil.gov>; David Chiko (Sheriff) <David.Chiko@cookcountyil.gov>;
Yolanda Debro (Sheriff) <Yolanda.Debro@cookcountyil.gov>; Larry Gavin (Sheriff) <Larry.Gavin@cookcountyil.gov>;
Richard Brogan (Sheriff) <Richard.Brogan@cookcountyil.gov>; Jasmin JarlegoPenaranda (Sheriff)
<Jasmin.JarlegoPenaranda@cookcountyil.gov>; Karen Jones‐Hayes (Sheriff) <Karen.Jones‐Hayes@cookcountyil.gov>;
                                                             1

                                                       ROLAND EXH 4
        Case:
         Case:1:20-cv-02134
                1:20-cv-02134
                            Document
                              Document
                                     #:#:
                                       140-1
                                          30-9Filed:
                                              Filed:07/08/20
                                                     04/06/20Page
                                                             Page163
                                                                  84 of
                                                                     of187
                                                                        497PageID
                                                                           PageID#:572
                                                                                  #:3393

Don Beachem (Sheriff) <Don.Beachem@cookcountyil.gov>; Michael Miller (Sheriff)
<Michael.Miller1@cookcountyil.gov>; Hugh Walsh (Sheriff) <Hugh.Walsh@cookcountyil.gov>; Martha Yoksoulian
(Sheriff) <Martha.Yoksoulian@cookcountyil.gov>; Salomon Martinez (Sheriff) <Salomon.Martinez@cookcountyil.gov>;
Jennifer Black (Sheriff) <Jennifer.Black@cookcountyil.gov>; Erica Queen (Sheriff) <Erica.Queen@cookcountyil.gov>
Subject: Coronavirus

Good afternoon Director,

FYI the CCH Infection Control department has been providing Cermak clinical guidance in the unlikely event
the jail was to have a suspected Coronavirus patient enter the compound. The most likely points of entry for a
detainee would be Intake/RCDC or Urgent Care in Cermak.

In the event Cermak notified me of a suspect case, I would request an urgent response to proceed with
disinfection in that area. If you have any questions now, please feel free to email me. If I have further
updates, I’ll be reaching out.


Important:

Supts‐,
Please ascertain that your Divisions have the proper PPE, including gowns, face‐shields, and gloves. If you
currently do not have these equipment available, please contact me. Bleach is available in Central Chemical in
Division 5.

Thanks,

Roland Lankah, REHS/RS, MPH, PhD (abd)
Registered Environmental Health Specialist
Cook County Sheriff's Office/DOC
Office: (773) 674-5988
Cell: 312‐590‐3419




                                                        2

                                                ROLAND EXH 4
        Case:
         Case:1:20-cv-02134
                1:20-cv-02134
                            Document
                              Document
                                     #:#:
                                       140-1
                                          30-9Filed:
                                              Filed:07/08/20
                                                     04/06/20Page
                                                             Page164
                                                                  85 of
                                                                     of187
                                                                        497PageID
                                                                           PageID#:573
                                                                                  #:3394




From:                    Roland Lankah (Sheriff)
Sent:                    Sunday, April 05, 2020 7:26 AM
To:                      Elisabeth Glick (Sheriff)
Cc:                      Jasmin JarlegoPenaranda (Sheriff)
Subject:                 Fw: Bleach


This email was sent to the business to provide information about inventory and to request for chemical supplies.


Roland Lankah, REHS/RS, MPH, PhD (abd)
Registered Environmental Health Specialist
Cook County Sheriff's Office/DOC
Office: (773) 674-5988
Cell: 312‐590‐3419


From: Roland Lankah (Sheriff) <Roland.Lankah@cookcountyil.gov>
Sent: Friday, January 24, 2020 11:23 AM
To: Joan Kunz (Sheriff) <Joan.Kunz@cookcountyil.gov>
Cc: Betty Georgakopoulos (Sheriff) <Betty.Georgakopoulos@cookcountyil.gov>; Salvatore Comparetto (Sheriff)
<Salvatore.Comparetto@cookcountyil.gov>
Subject: Bleach

93 cases of bleach (3 bottles per case), each bottle is 121 ounces.

Roland Lankah, REHS/RS, MPH, PhD (abd)
Registered Environmental Health Specialist
Cook County Sheriff's Office/DOC
Office: (773) 674-5988
Cell: 312‐590‐3419




From: Salvatore Comparetto (Sheriff) <Salvatore.Comparetto@cookcountyil.gov>
Sent: Friday, January 24, 2020 11:21 AM
To: Roland Lankah (Sheriff) <Roland.Lankah@cookcountyil.gov>
Subject: Bleach

93 cases of bleach (3 bottles per case), each bottle is 121 ounces




                                                             1

                                                       ROLAND EXH 5
Human Coronaviruses: Insights into Environmental Resistance and Its Influence on the D... Page 1 of 26
  Case:
   Case:1:20-cv-02134
          1:20-cv-02134 Document
                          Document   #:#:
                                       140-1
                                          30-9Filed:
                                              Filed:07/08/20
                                                     04/06/20Page
                                                               Page16586 ofof187
                                                                             497PageID
                                                                                  PageID#:574
                                                                                           #:3395




        Viruses. 2012 Nov; 4(11): 3044–3068.                                                   PMCID: PMC3509683
        Published online 2012 Nov 12. doi: 10.3390/v4113044                                         PMID: 23202515


        Human Coronaviruses: Insights into Environmental Resistance and Its
        Influence on the Development of New Antiseptic Strategies
        Chloé Geller, Mihayl Varbanov, and Raphaël E. Duval*

        UMR 7565, SRSMC, Université de Lorraine – CNRS, Faculty of Pharmacy, 5 rue Albert Lebrun, BP 80403,
        54001 Nancy Cedex, FRANCE; Email: chloe.geller@univ-lorraine.fr (C.G.); mihayl.varbanov@univ-lorraine.fr
        (M.V.)
        *   Author to whom correspondence should be addressed; Email: raphael.duval@univ-lorraine.fr; Tel.: +33-3-83-
        68-23-36; Fax: +33-3-83-68-23-01.

        Received 2012 Oct 5; Revised 2012 Oct 31; Accepted 2012 Nov 2.

        Copyright © 2012 by the authors; licensee MDPI, Basel, Switzerland.

        This article is an open-access article distributed under the terms and conditions of the Creative Commons
        Attribution license (http://creativecommons.org/licenses/by/3.0/).


        Abstract
        The Coronaviridae family, an enveloped RNA virus family, and, more particularly, human
        coronaviruses (HCoV), were historically known to be responsible for a large portion of common colds
        and other upper respiratory tract infections. HCoV are now known to be involved in more serious
        respiratory diseases, i.e. bronchitis, bronchiolitis or pneumonia, especially in young children and
        neonates, elderly people and immunosuppressed patients. They have also been involved in nosocomial
        viral infections. In 2002–2003, the outbreak of severe acute respiratory syndrome (SARS), due to a
        newly discovered coronavirus, the SARS-associated coronavirus (SARS-CoV); led to a new awareness
        of the medical importance of the Coronaviridae family. This pathogen, responsible for an emerging
        disease in humans, with high risk of fatal outcome; underline the pressing need for new approaches to
        the management of the infection, and primarily to its prevention. Another interesting feature of
        coronaviruses is their potential environmental resistance, despite the accepted fragility of enveloped
        viruses. Indeed, several studies have described the ability of HCoVs (i.e. HCoV 229E, HCoV OC43
        (also known as betacoronavirus 1), NL63, HKU1 or SARS-CoV) to survive in different environmental
        conditions (e.g. temperature and humidity), on different supports found in hospital settings such as
        aluminum, sterile sponges or latex surgical gloves or in biological fluids. Finally, taking into account
        the persisting lack of specific antiviral treatments (there is, in fact, no specific treatment available to
        fight coronaviruses infections), the Coronaviridae specificities (i.e. pathogenicity, potential
        environmental resistance) make them a challenging model for the development of efficient means of
        prevention, as an adapted antisepsis-disinfection, to prevent the environmental spread of such infective
        agents. This review will summarize current knowledge on the capacity of human coronaviruses to
        survive in the environment and the efficacy of well-known antiseptic-disinfectants against them, with
        particular focus on the development of new methodologies to evaluate the activity of new antiseptic-
        disinfectants on viruses.

        Keywords: human coronaviruses, environmental survival, antiseptics-disinfectants


                                                      ROLAND EXH 6

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3509683/                                                                   4/6/2020
Human Coronaviruses: Insights into Environmental Resistance and Its Influence on the D... Page 2 of 26
  Case:
   Case:1:20-cv-02134
          1:20-cv-02134 Document
                          Document   #:#:
                                       140-1
                                          30-9Filed:
                                              Filed:07/08/20
                                                     04/06/20Page
                                                               Page16687 ofof187
                                                                             497PageID
                                                                                  PageID#:575
                                                                                           #:3396


        1. Introduction
        The worldwide epidemic of SARS (Severe Acute Respiratory Syndrome) in 2002–2003, due to a newly
        discovered coronavirus, the SARS-CoV (SARS-associated coronavirus), reinforced the interest into the
        Coronaviridae family. Human coronaviruses 229E and OC43 (HCoV 229E and OC43) were previously
        already known to be responsible for mild and upper respiratory tract diseases. Since then, two further
        members of this family have been identified (HCoV HUK1 and NL63) and HCoVs have been involved
        in more serious respiratory tract infections. Moreover, these viruses show an environmental resistance
        that increases their probability of transfer between contaminated hosts via surfaces, hands, etc. This
        resistance leads to the urgent need for development of efficient and targeted modes of prevention. As no
        treatment or vaccines are available to cure HCoVs infections, it is fundamental to dispose of adapted
        antiseptics-disinfectants, whose efficiency should be rigorously evaluated.

        2. Epidemiology and Impact of Coronaviruses in Human Health

        2.1. Human Coronaviruses Except SARS-CoV
        2.1.1. Respiratory Diseases The HCoV 229E and the HCoV OC43, now called betacoronavirus 1 [1],
        were the first human coronaviruses to be identified. Since the late sixties, they were recognized as being
        responsible for upper and mild respiratory tract infections such as the common cold [2,3,4,5,6].

        Following the identification of new members of coronaviruses that infect humans, the NL63 in 2004
        [7,8,9] and the HKU1 in 2005 [10] and, of course, the SARS-CoV in 2003 [11,12,13,14], new studies
        have been conducted on the clinical features of HCoVs infections. Indeed, before 2003, very few
        studies and routine monitoring dealt with the role of coronaviruses in humans. Thus, epidemiological
        data were rare and it is likely that, as a result, the precise role that HCoVs played in respiratory tract
        infections was greatly underestimated.

        It is important to note that these viruses have been identified worldwide [15,16,17,18,19,20,21,22].
        Human coronavirus infections occur mainly in winter, with a short incubation time [19,23,24]. They are
        recovered in 3 to 11% of patients sampled with a respiratory tract infection, depending on the studied
        population and the HCoV strain [19,21,23,24,25]. Coronaviruses occupy the fourth or fifth place,
        behind influenzaviruses, respiratory syncytial virus, adenoviruses and rhinoviruses and their proportion
        is generally equivalent to the ones of metapneumovirus and parainfluenzaviruses [23,24].

        They have since been implicated in more serious diseases of the lower respiratory tract as bronchitis,
        bronchiolitis or pneumonia [10,26,27,28,29,30,31] or croup in the case of the HCoV NL63 [18,30].
        These infections concern predominantly weak patients such as newborns or infants [23,24,26,30,32,33],
        elderly people [34,35] or immunosuppressed patients [23,36,37]. They have also been implicated in
        nosocomial infections notably in neonatal care unit [32,33].

        2.1.2. Involvement of Coronaviruses in Other Human Diseases HCoVs are suspected to cause digestive
        dysfunctions. First, they have been associated with necrotizing enterocolitis in newborns [38], and
        diarrhea or other gastrointestinal symptoms have been shown to accompany coronavirus infections
        [17,24,27,30,39]. Then, other findings such as the detection of viral particles and coronavirus RNA in
        stool samples [39,40], or the presence of HCoV OC43 antibodies in children with gastroenteritis,
        support this idea. However, despite these arguments, their implication in human intestinal infections is
        still controversial but should be considered to evaluate the potential routes of HCoVs spread.

        Another debate is the potential involvement of HCoVs in central nervous system diseases such as
        multiple sclerosis. This is supported by a body of evidence, e.g. neurological symptoms in some HCoV
        OC43 infected patients [29], experimental infection of neural cells with HCoV 229E and OC43
        [41,42,43], detection of HCoV 229E and OC43 RNAs and antigens in brain of multiple sclerosis


                                                   ROLAND EXH 6

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3509683/                                                                4/6/2020
Human Coronaviruses: Insights into Environmental Resistance and Its Influence on the D... Page 3 of 26
  Case:
   Case:1:20-cv-02134
          1:20-cv-02134 Document
                          Document   #:#:
                                       140-1
                                          30-9Filed:
                                              Filed:07/08/20
                                                     04/06/20Page
                                                               Page16788 ofof187
                                                                             497PageID
                                                                                  PageID#:576
                                                                                           #:3397


        patients [44,45,46], or, more recently, neuroinvasive properties of HCoV OC43 after intranasal
        inoculation in mice [47]. However, the precise and real implication of HCoVs in neural diseases has not
        yet been clearly demonstrated.

        Furthermore, some studies reported also some heart troubles associated with HCoVs infections [29,48].

        2.2. A Highly Pathogenic Coronavirus: the SARS-Associated Coronavirus
        The epidemic outbreak due to the SARS-CoV was the first worldwide epidemic of the 21st century. It
        began in Guangdong province of China in November 2002 and spread all over the world within just a
        few months. This new coronavirus was quickly identified thanks to a concerted international effort
        [12,13,14,49,50].

        From November 2002 to July 2003, SARS-CoV affected more than 8000 people in all five continents
        and caused about 800 deaths [51]. One of the striking features of this epidemic was its nosocomial
        propagation and the heavy burden of the health care workers [49,52,53,54]. Moreover, the mortality
        rate was higher than 50% in aged (>60-year-old) populations [55,56,57].

        SARS-CoV infection in humans typically causes an influenza-like syndrome such as malaise, rigors,
        tiredness and high fevers. In one-third of the infected patients, the clinical symptoms regress and
        patients recover, with, for some of them, persistent pulmonary lesions. In the remaining two-thirds of
        the infected patients, the disease progresses to an atypical pneumonia. Respiratory insufficiency leading
        to respiratory failure is the most common cause of death among those infected with SARS-CoV
        [52,54,58,59]. Many of these patients also develop watery diarrhea with active virus shedding (until
        several weeks), which might increase the transmissibility of the virus and add another evidence of
        gastrointestinal tropism of HCoVs [57]. Moreover, the SARS-CoV receptor, the angiotensin-converting
        enzyme 2 ACE-2, is present in lungs but also in the gastrointestinal tract [60,61].

        SARS-CoV seemed predominantly transmitted by respiratory droplets over a relatively close distance
        [62]. However, direct and indirect contact with respiratory secretions, feces or animal vectors could also
        lead to transmission, at least under some circumstances [59,63].

        2.3. Evolutionary Ability of Coronaviruses
        Besides these pathogenic properties, coronaviruses represent another risk for human population through
        their interspecies jumping capacity. This is suspected for the HCoV OC43 that may have evolved from
        the bovine coronavirus, which is responsible for gastrointestinal infections in cattle [64]. Similarly, the
        SARS-CoV is a zoonotic virus that crossed the species barrier. Phylogenetic analysis of SARS-CoV
        isolates from animals and humans strongly suggest that the virus originated from animals, most likely
        bats [65,66,67,68], was amplified in palm civets, and transmitted to human population via live animal
        markets [69].

        This potency of coronaviruses may be responsible for new disastrous outbreaks and therefore should be
        kept in mind.

        2.4. Vaccines and Therapy
        No treatment or vaccine is available to fight HCoVs infections. In the case of SARS-CoV, various
        approaches were used during the epidemic, but none was really successful and targeted. Treatment was
        essentially empiric and symptomatic and depended upon the severity of the illness.




                                                  ROLAND EXH 6

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3509683/                                                                 4/6/2020
Human Coronaviruses: Insights into Environmental Resistance and Its Influence on the D... Page 4 of 26
  Case:
   Case:1:20-cv-02134
          1:20-cv-02134 Document
                          Document   #:#:
                                       140-1
                                          30-9Filed:
                                              Filed:07/08/20
                                                     04/06/20Page
                                                               Page16889 ofof187
                                                                             497PageID
                                                                                  PageID#:577
                                                                                           #:3398


        Since then, studies have been conducted to identify potent anti-SARS-CoV treatment. Standard
        molecules used in viral infections such as ribavirine, interferon or hydrocortisone, were used, leading to
        diverging, and not so conclusive, results as they were tested in vivo or in vitro [57,70,71,72,73].
        Development of strategies with monoclonal antibodies, siRNAs or molecules such as glycyrrhizin or
        nelfinavir, have been conducted in vitro but still need to be improved [71,74,75,76].

        The emergence of the SARS-CoV has also led to the development of new vaccine strategies, including
        expression of SARS-CoV spike protein in other viruses [77,78,79,80,81,82,83,84,85], inactivated
        SARS-CoV particles [82,86,87,88,89,90,91] or DNA vaccines [92,93,94,95]. However, an early
        concern for application of a SARS-CoV vaccine was the experience with animal coronavirus vaccines,
        which induced enhanced disease and immunopathology in animals when challenged with infectious
        virus [96]. Indeed, a similar immunopathologic reaction has been described in mice vaccinated with a
        SARS-CoV vaccine and subsequently challenged with SARS-CoV [97,98,99,100,101]. Thus, safety
        concerns related to effectiveness and safety for vaccinated persons, especially if exposed to other
        coronaviruses, should be carefully examined.

        3. HCoVs: Enveloped, but not that Fragile
        In this section, we highlight the potency of coronaviruses to survive in different conditions, despite their
        enveloped nature. This knowledge is essential for a better understanding of the possibility of virus
        transfer and cross-contamination, and for formulating appropriate infection-control measures. Indeed,
        despite the fact that transmission was believed to be mainly achieved by direct physical contact with
        infected patient or by respiratory droplets, several well-described clusters of infection were difﬁcult to
        explain by these routes. Examples include transmission to 22 persons on an aircraft [102], to 13 guests
        sharing the same ﬂoor of a hotel, and more than 300 persons in an apartment complex [103]. These
        observations led to some speculations about a possible transmission by other means including surfaces,
        hands, etc., and to the study of SARS-CoV (and other HCoVs) survival in different conditions.

        Despite the fact that this review is devoted to human coronaviruses, some data concerning the murine
        hepatitis virus (MHV) and the transmissible gastroenteritis virus (TGEV), now called alphacoronavirus
        1 [1], are recorded here because they have been used as SARS-CoV surrogates.

        3.1. Survival Under Different Conditions of Humidity and Temperature
        Some decades ago, a study compared the survival rates of the HCoV 229E to the ones of a non-
        enveloped virus, the type 1-poliovirus, under different conditions of temperature and humidity. Results
        are reported in Table 1.




                                                   ROLAND EXH 6

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3509683/                                                                4/6/2020
Human Coronaviruses: Insights into Environmental Resistance and Its Influence on the D... Page 5 of 26
  Case:
   Case:1:20-cv-02134
          1:20-cv-02134 Document
                          Document   #:#:
                                       140-1
                                          30-9Filed:
                                              Filed:07/08/20
                                                     04/06/20Page
                                                               Page16990 ofof187
                                                                             497PageID
                                                                                  PageID#:578
                                                                                           #:3399




           Table 1
           Survival rates of the HCoV 229E and the poliovirus, type 1, under different conditions of
           temperature and humidity [104].


                                              HCoV 229E                      Type 1-Poliovirus, Sabin strain

            Relative humidity            20 °C                  6 °C             20 °C            6 °C

                                15 min 24 h   72 h   6 days 15 min 24 h      15 min   24 h    15 min     24 h

                   30%           87%    65% >50%      n.d.    91%      65%     0%        0%    n.d.      n.d.

                   50%          90.9%   75% >50%     20%     96.5%     80%     0%        0%    n.d.      n.d.

                   80%           55%    3%    0%      n.d.   104.8% 86%       90%     30%      n.d.      n.d.



           (n.d.: not done)




        Thus, at 20 °C, aerosolized HCoV 229E was found to better survive at 50% relative humidity than at
        30%. Indeed, nearly 20% of the original infectious virus was still detectable after six days. High relative
        humidity seemed less favorable to the virus, unless the temperature came down to 6 °C. At this
        temperature, the survival of the HCoV 229E was significantly enhanced whatever the rate of relative
        humidity. This enhanced survival rate at high relative humidity and low temperature may explain the
        winter propagation of coronaviruses. Moreover, the HCoV 229E survival was significantly higher at
        30% and 50% of relative humidity than those of the poliovirus in the same experimental conditions,
        which could be a striking result according to its non-enveloped nature [104].

        Sensitivity of SARS-CoV to temperature has also been assayed. The exposure of the virus to a
        temperature of 56 °C over 30 min reduced virus titer under an undetectable level, except if SARS-CoV
        is associated with proteins, such as 20% fetal calf serum (FCS), which bring a protection for the virus.
        In this case, the temperature needs to reach 60 °C over 30 min to bring virus titer below the detection
        limit. This emphasizes the importance of organic material in which viruses could be embedded in the
        real conditions and could protect the virus, mostly from disinfection procedures. When the virus was
        placed at 4 °C, there was no loss of infectivity [105]. Another study confirms the viral stability at 4 °C,
        and also at 20 °C and 37 °C for at least 2 hrs, but SARS-CoV lost its infectivity after 90, 60 and 30 min
        exposure at 56 °C, 67 °C and 75 °C, respectively [106].

        3.2. Suspension vs. Desiccation
        Coronaviruses also well survive in suspension. At 37 °C, HCoV 229E and OC43 displayed survival
        rates of 80% and 100%, respectively, in phosphate buffered saline (PBS) over three days and of 30%
        and 55%, respectively, over six days. These survival rates came down to 50% for HCoV 229E and 30%
        for HCoV OC43 after three days in culture medium and after ten days, they were of 0% and 10% for
        each virus, respectively. The same study also showed that desiccation has a more severe effect on
        coronaviruses. Indeed, in standard environmental conditions (21 °C and 50% to 70% of relative
        humidity), HCoV 229E infectivity came down to 30% after three hrs of desiccation on various surfaces




                                                     ROLAND EXH 6

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3509683/                                                                 4/6/2020
Human Coronaviruses: Insights into Environmental Resistance and Its Influence on the D... Page 6 of 26
  Case:
   Case:1:20-cv-02134
          1:20-cv-02134 Document
                          Document   #:#:
                                       140-1
                                          30-9Filed:
                                              Filed:07/08/20
                                                     04/06/20Page
                                                               Page17091 ofof187
                                                                             497PageID
                                                                                  PageID#:579
                                                                                           #:3400


        that can be found in hospital settings, such as aluminum, sterile sponges or surgical latex gloves. HCoV
        OC43 was more sensitive to desiccation, since its infectivity was below the detectable threshold after
        three hrs of drying [107].

        Rabenau et al. made a comparative study on the stability of different viruses, i.e. SARS-CoV, HCoV
        229E, type 1-herpes simplex virus (HSV-1) and the type 3-adenovirus, in suspension and after drying.
        In medium culture, with and without 10% FCS, the HCoV 229E progressively lost its infectivity over
        nine days, which is consistent with the previous study. The infectious titers of the three other viruses,
        including the SARS-CoV, were stable over nine days, with and without proteins. After drying on a
        plastic surface, the HCoV 229E and the HSV-1 lost their infectivity in 72 hrs, in the presence or
        absence of FCS. In contrast, the SARS-CoV retained its infectivity for as long as six days, with a
        further protecting effect of proteins. It took nine days in a dried state, for SARS-CoV to completely lose
        its infectivity. The adenovirus was the most stable virus assayed as it conserved its infectivity
        throughout the nine days of the experiment [105].

        Some other studies confirm these results. SARS-CoV has been shown to survive after drying on
        different kinds of materials or diluted in water, revealing a decreased infectivity only after 72 to 96 hrs,
        depending on the conditions. However, its infectivity is reduced more rapidly if it is deposited on
        porous surfaces such as cotton or paper [106,108].

        Thus, RNA of SARS-CoV was found on different environment samples, such as chair, elevator,
        computer mouse, etc., and this may have contributed to contamination of health-care workers who had
        not been in direct contact with SARS-patients [109,110].

        A more recent study implicated water and sewage in the transmission of SARS-CoV, taking the MHV
        and the TGEV as surrogates for their experiments. At 25 °C, the time required for 99% reduction in
        water was 22 days for TGEV and 17 days for MHV, and, in sewage, it took nine days for TGEV and
        seven days for MHV. After four weeks in almost the same conditions but at 4 °C, there was less than <1
        log10 infectivity decrease for both viruses. The authors concluded that in case of SARS-CoV re-
        emergence water contaminated with fecal waste should be considered as a potential vehicle of
        transmission [111].

        These studies firmly illustrated the potency of coronaviruses and especially the SARS-CoV, to be
        transmitted via other routes than respiratory droplets and the likely risk of contamination via surfaces
        and fomites. It should also be noticed that the residual infectivity of those enveloped viruses in different
        conditions can almost reach the one of non-enveloped viruses. This reappraises the environmental
        stability of these two types of viruses.

        3.3. Influence of pH Conditions on Coronaviruses Survival
        The sensitivity of coronaviruses to pH variations has been established for a number of them. They are
        more stable at slightly acidic pH (6 – 6.5) than at alkaline pH (8). This has been shown for the HCoV
        229E [112], the MHV [113,114], the TGEV [115] and the canine coronavirus [116].

        3.4. Survival in Biological Fluids
        As it has been noted earlier, HCoVs are excreted in respiratory secretions but also in other biological
        fluids such as feces. Knowing and understanding viral survival is then essential to estimate the risk of
        potential transmission through this route.

        Studies have been conducted on SARS-CoV, which was shown to survive at least 96 hrs in sputum,
        serum and feces. Its infectivity level is nevertheless lower when it is suspended in urines [106]. It is
        noteworthy that SARS-CoV survival depends on the kind of feces whose pH may vary. Some studies



                                                   ROLAND EXH 6

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3509683/                                                                  4/6/2020
Human Coronaviruses: Insights into Environmental Resistance and Its Influence on the D... Page 7 of 26
  Case:
   Case:1:20-cv-02134
          1:20-cv-02134 Document
                          Document   #:#:
                                       140-1
                                          30-9Filed:
                                              Filed:07/08/20
                                                     04/06/20Page
                                                               Page17192 ofof187
                                                                             497PageID
                                                                                  PageID#:580
                                                                                           #:3401


        have shown certain surprising results in regard of the previously quoted studies. Indeed, SARS-CoV did
        not survive beyond 24 hrs in normal feces of an adult or beyond three hrs in newborns’ feces, which is
        slightly acidic. In contrast, it could survive longer, up to four days, in diarrheic feces whose pH could
        reach pH 9. The same study revealed a SARS-CoV survival until four to five days in respiratory
        specimen [108,117].

        According to these data, transfer of viruses and cross-contamination should be carefully considered.
        Indeed, under certain circumstances, for instance in health-care settings, contamination of inanimate
        materials or other people by infectious respiratory secretions or other body fluids (saliva, urine or feces)
        seems to play a role in SARS-CoV transmission, and it is likely the same for the other HCoVs. Thus, it
        is essential to dispose of adapted, targeted and efficient ways of disinfection whose efficiency has to be
        correctly evaluated.

        4. Antisepsis-Disinfection: An Efficient Weapon, with Room for Improvement

        4.1. How Prevention Measures Halted the Propagation of SARS-CoV
        The absence of treatment, the high mortality rate and the transmission patterns of SARS-CoV involved
        the setting of powerful and coordinated means of prevention to stop the worldwide spread of this virus.
        Indeed, the SARS-CoV epidemic has been brought under control thanks to basic public health
        measures, including rapid case detection and isolation, contact tracing, quarantine and good
        precautionary control measures (hand washing, use of personal protective equipment) [54,59].
        Additionally, the WHO expressed recommendations for travelers coming from areas affected by the
        SARS with screening of potential cases and in-flight care of suspected cases followed by aircraft
        disinfection [121].

        Thus, besides these standard measures, our knowledge on HCoVs sensitivity to antiseptics-disinfectants
        should improve, in order to use these fundamental prevention tools in a targeted and coherent manner.

        4.2 What is Antisepsis-Disinfection and how do we Evaluate its Efficiency?
        Facing the lack in a speciﬁc antiviral treatment, it is necessary to develop new means of prevention and
        to ensure that the existing ones are efficient according to the field situation. Proper evaluation of the
        efficiency of antiseptics-disinfectants on viruses is thus crucial.

        Essentially, antiseptic-disinfectant antiviral activity is evaluated by combining viruses and the product
        to be tested for an appropriately deﬁned and precise contact time, according to the expected use of the
        product (surface or hands disinfection, for instance). Product activity and its eventual cytotoxicity are
        then neutralized and the loss of viral infectivity due to the product activity is estimated. Neutralization
        of the antiseptic-disinfectant activity plays a key role in the test procedure; it ensures a precise contact
        time, the elimination of the residual activity and cytotoxicity of the tested product, and the successful
        recovery of viruses that are not killed by the product. These tests require appropriate controls,
        especially to check the absence of interference on viral infectivity, due to the test itself. It is also
        important to test the efﬁciency of neutralization, removal of cytotoxicity under reproducible and well-
        deﬁned test conditions (e.g., contact time and environmental temperature). A germicide can be
        considered to have an efﬁcient antiseptic-disinfectant antiviral activity if it induces, in a well-deﬁned
        contact time, a reduction in viral titers higher than 3 or 4 log10, depending on American and European
        regulatory agencies, respectively [122,123].

        4.3. Critical Parameters in Antiviral Antiseptic-Disinfectant Efficiency Evaluation
        Some parameters have to be checked particularly carefully to ensure the validity of the results.



                                                    ROLAND EXH 6

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3509683/                                                                  4/6/2020
Human Coronaviruses: Insights into Environmental Resistance and Its Influence on the D... Page 8 of 26
  Case:
   Case:1:20-cv-02134
          1:20-cv-02134 Document
                          Document   #:#:
                                       140-1
                                          30-9Filed:
                                              Filed:07/08/20
                                                     04/06/20Page
                                                               Page17293 ofof187
                                                                             497PageID
                                                                                  PageID#:581
                                                                                           #:3402


        4.3.1. Neutralization Step and Contact Time The neutralization step plays a key role in this
        methodology. Several different methods exist to achieve neutralization. The first one is the
        neutralization by dilution. Theoretically, it allows an instantaneous arrest of the activity of the tested
        product and the elimination of its cytotoxicity. However, it requires viruses with very high titers in
        order to observe a reduction in viral titers afterwards. In that case, it is frequently observed that the
        cytotoxicity is not eliminated thoroughly, making impossible the titration of the virus. Two other
        techniques are available to counter these drawbacks. Chemical neutralization associates dilution and
        chemical inactivation of the tested product and its cytotoxicity. However, few neutralizers are available,
        especially when taking into account the huge number of antiseptics-disinfectants. The gel filtration
        method allows the retention of antiseptic-disinfectant molecules (and so, their antiviral activity and
        their cytotoxicity), and the release of viral particles, which could then be tittered. Yet, this method may
        lengthen the contact time and lead to an overestimation of the product’s activity. Indeed, a precise
        contact time is fundamental to respect future use conditions and to reflect the real activity of the product
        in the field.

        4.3.2. Mimics of Field Conditions Different factors should be considered in order to represent the future
        use conditions of the product as closely as possible. Different types of tests exist with different levels of
        evidence: (i) suspension tests, which are useful to screen molecules efficiency and cytotoxicity, (ii)
        carrier tests, which allow monitoring of the efficiency of the product after viruses have dried on
        different kinds of surfaces and (iii) in-field tests, for instance, in hospital settings. These are rarely
        performed because of cost and standardization problems.

        In all these tests, organic material (FCS, feces, albumin, etc.) could, even should, be added. Indeed,
        viruses are normally founded embedded in such material protecting them from the action of antiseptics-
        disinfectants Moreover, a significant part of antiseptics-disinfectants, such as chlorine derived
        compounds, are inactivated by organic materials. Finally, viruses are known to aggregate themselves
        and this might be enhanced by the presence of organic material, making them even more resistant to the
        action of antiseptics-disinfectants.

        4.4. International Standardization Context
        One of the challenges of antiviral antiseptics-disinfectants testing is the standardization to obtain
        valuable and comparable results. This is illustrated in the next section, where, even if the results
        concerning the activity of antiseptics-disinfectants on HCoVs are generally consistent with each other,
        they are still difficult to compare. It is then extremely important to set standards to test these antiseptic
        activities.

        To date, only one European Standard (NF EN 14476+A1) on virucidal antiseptic-disinfectant activity
        testing in human medicine has been published [122]. This protocol, from January 2007, speciﬁes the
        test method and the minimum requirements to establish virucidal activity according to the potential use
        of the products tested, e.g. disinfection of surfaces and instruments, hygienic hand wash or
        thermochemical disinfection. Virus strains, temperatures, contact times and interfering substances are
        speciﬁed for each potential use. According to this standard, a product is considered to have an
        antiseptic-disinfectant antiviral activity if it induces a loss of infectivity of at least 4 log10 in viral titers
        during an accurate contact time.

        In the United States, the principal standard is relatively close to the European one but it specifies an
        efficacy criterion of 3 log10. Several standards have been then published to cover the different field
        situations such as two standards concerning the evaluation of hygienic hand wash, a standard
        concerning the evaluation of efficacy of virucidal agents intended for inanimate environmental surfaces
        and, finally, a specific standard concerning the neutralization step [123,124,125,126,127].



                                                      ROLAND EXH 6

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3509683/                                                                        4/6/2020
Human Coronaviruses: Insights into Environmental Resistance and Its Influence on the D... Page 9 of 26
  Case:
   Case:1:20-cv-02134
          1:20-cv-02134 Document
                          Document   #:#:
                                       140-1
                                          30-9Filed:
                                              Filed:07/08/20
                                                     04/06/20Page
                                                               Page17394 ofof187
                                                                             497PageID
                                                                                  PageID#:582
                                                                                           #:3403


        4.5. Sensitivity of HCoVs to Antiseptics-Disinfectants
        4.5.1. Sensitivity of “Classic” HCoVs (other than SARS-CoV) to Antiseptics-Disinfectants A study, by
        Sattar et al., evaluated the efficiency of 15 antiseptics-disinfectants of various chemical families on four
        different viruses: two non-enveloped viruses (type b-coxsackievirus and type 5-adenovirus) and two
        enveloped viruses (HCoV 229E and type 3-parainfluenzavirus). With this aim in view, viral inocula
        were suspended in feces or mucin to mimic organic matter and left to dry on stainless-steel disks. The
        contact time was 1 min and the efficacy criterion was a reduction in viral titers of 3 log10. Results are
        gathered in Table 2.




                                                   ROLAND EXH 6

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3509683/                                                                  4/6/2020
Human Coronaviruses: Insights into Environmental Resistance and Its Influence on the ... Page 10 of 26
  Case:
   Case:1:20-cv-02134
          1:20-cv-02134 Document
                          Document   #:#:
                                       140-1
                                          30-9Filed:
                                              Filed:07/08/20
                                                     04/06/20Page
                                                               Page17495 ofof187
                                                                             497PageID
                                                                                  PageID#:583
                                                                                           #:3404




           Table 2
           Comparison of non-enveloped and enveloped viruses (HCoV 229E, type 3-parainfluenzavirus,
           type b-coxsackievirus and type 5-adenovirus) sensitivity to different antiseptics-disinfectants
           formulations, thanks to carrier tests [128].

           The efficiency is validated if the reduction in viral titers after a contact-time of 1 min is ≥ 3
           log10.

                                                                                                               




                                                                                                               
                                                                                                         


                                                   ROLAND EXH 6

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3509683/                                                              4/6/2020
Human Coronaviruses: Insights into Environmental Resistance and Its Influence on the ... Page 11 of 26
  Case:
   Case:1:20-cv-02134
          1:20-cv-02134 Document
                          Document   #:#:
                                       140-1
                                          30-9Filed:
                                              Filed:07/08/20
                                                     04/06/20Page
                                                               Page17596 ofof187
                                                                             497PageID
                                                                                  PageID#:584
                                                                                           #:3405


                                                                                    Open in a separate window



        This study highlighted the fact that enveloped viruses are more sensitive than non-enveloped viruses to
        the action of antiseptics-disinfectants, despite sensitivity discrepancies within each group. However,
        enveloped viruses are not that fragile and they are not inactivated by a number of antiseptics-
        disinfectants such as quaternary ammoniums compounds or phenolic compounds. The association
        chlorhexidine and cetrimide, widely used in human medicine, did not seem to be effective on HCoV
        229E, except if ethanol is added [128].

        A more recent study investigated the action of antiseptics-disinfectants on HCoVs 229E and OC43 with
        suspension tests and contact times of 5 min. The neutralization step was achieved by dilution in
        medium culture. The povidone-iodine (0.75% free iodine) caused a 50% reduction in infectivity of both
        of the viruses, which is not enough to claim a virucidal activity. Moreover, to obtain a 50% reduction in
        HCoV 229E titers, tenfold increase in concentration of povidone-iodine was required. Some other
        products (70% ethanol, soap or 5% bleach) were assayed but without success because they interfered
        with the biological viral titration assay [107].

        This also highlights the importance of the neutralization step and the necessity of developing means to
        eliminate the toxicity of the tested products.

        This result was also confirmed on the SARS-CoV by Kariwa et al. who tested different formulations of
        povidone-iodine with suspensions tests and contact times of 1 and 2 min. The neutralization step was
        achieved chemically by the addition of sodium thiosulfate. All formulations reduced the viral infectivity
        under the detectable level after 2 min of contact-time. The same result was obtained with 70% ethanol
        in 1 min [129].

        Two other studies conducted in our laboratory concerned the HCoV 229E and its sensitivity to two
        widely used antiseptics, chlorhexidine and hexamidine, but also to new molecules belonging to the
        calixarene family [q30,131]. In these studies, antiseptic antiviral activities were assayed thanks to
        suspension tests and the efficacy criterion was a reduction of 4 log10, as recommended by the European
        Standard [122]. A novel methodology of gel filtration for the neutralization step was developed in these
        studies, using homemade and reproducible Sephadex™ columns.

        Chlorhexidine was shown to have a time and concentration-dependent anti-HCoV 229E activity
        allowing a 3 log10 reduction, but only after a 60 min contact time (Figure 1a). It was then not sufficient
        to claim an antiseptic anti-HCoV 229E activity. Hexamidine did not show any activity against HCoV
        229E [130,131]. These results highlighted the necessity of (i) evaluating the activity of commonly used
        antiseptics-disinfectants against different viruses, to be sure of their efficiency and to develop a targeted
        antisepsis, and (ii) developing new active noncytotoxic molecules.

        The second study concerned the antiseptic anti-HCoV 229E activity of two calixarenic compounds, i.e.
        the tetra-para-sulfonato-calix[4]arene (C[4]S) and the 1,3-bis(bithiazolyl)-tetra-para-sulfonato-calix[4]
        arene (C[4]S-BTZ) [130,131]. These molecules were attractive targets at first because they did not
        show any cytotoxicity. Then, the C[4]S-BTZ showed an equivalent, and even better, activity than that
        of chlorhexidine. Indeed, its activity reached almost 3 log10 reduction in viral titers from 5 min of
        contact time (Figure 1b). Some further studies are needed, but calixarenes appear as interesting
        candidates to be new antiseptics-disinfectants.




                                                   ROLAND EXH 6

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3509683/                                                                   4/6/2020
Human Coronaviruses: Insights into Environmental Resistance and Its Influence on the ... Page 12 of 26
  Case:
   Case:1:20-cv-02134
          1:20-cv-02134 Document
                          Document   #:#:
                                       140-1
                                          30-9Filed:
                                              Filed:07/08/20
                                                     04/06/20Page
                                                               Page17697 ofof187
                                                                             497PageID
                                                                                  PageID#:585
                                                                                           #:3406


        Figure 1




                                                                                               Open in a separate window
        Evaluation of antiseptic HCoV 229E activity of (a) chlorhexidine (CHX) and (b) the 1,3-bis(bithiazolyl)-tetra-para-
        sulfonato-calix[4]arene (C[4]S-BTZ) [130,131].


        4.5.2. SARS-CoV Sensitivity to Antiseptics-Disinfectants Rabenau et al. achieved a study using
        suspension tests with different organic loads (albumin, FCS or sheep erythrocytes) and following the
        recommendations of the European Standard [122]. Most of the tested alcoholic-based solutions
        (isopropanol or ethanol) has been shown to allow a reduction > 4 log10 in viral titers over 30 sec,
        whatever the added organic load. They also investigated the activity of three surface and instrument
        disinfectants (one based on benzalkonium chloride and laurylamine; one based on benzalkonium
        chloride, glutaraldehyde and didecyldimonium chloride; and one based on magnesium
        monoperphthalate). Contact times were then, still in accordance to the European Standard, 30 and 60
        min. SARS-CoV was inactivated by all the disinfectants to below the limit of detection (the smaller
        reduction factor was 3.25 log10), regardless of the type of organic load [132]. The same team pursued its
        investigation evaluating the SARS-CoV virucidal activity of different disinfectants based on alcohols
        (propanol, ethanol used for hands disinfection), aldehydes (formaldehyde, glutardialdehyde),
        glucoprotamin and wine vinegar. The methodology was the same that previously described, except for
        the organic load, which was FCS. In case of cytotoxic effect after the dilution-neutralization step, the
        virus-disinfectant mixture was membrane filtered. This allowed the concentration of the viral particles,
        which could then be tittered, while retaining the disinfectant. The results are recorded in Table 3. The
        variation in reduction factors was due to the filtration used as neutralization step when disinfectant
        toxicity was too strong [105].




                                                       ROLAND EXH 6

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3509683/                                                                         4/6/2020
Human Coronaviruses: Insights into Environmental Resistance and Its Influence on the ... Page 13 of 26
  Case:
   Case:1:20-cv-02134
          1:20-cv-02134 Document
                          Document   #:#:
                                       140-1
                                          30-9Filed:
                                              Filed:07/08/20
                                                     04/06/20Page
                                                               Page17798 ofof187
                                                                             497PageID
                                                                                  PageID#:586
                                                                                           #:3407




           Table 3
           Virucidal activity on SARS-CoV of different hand-rub formulations and surfaces disinfectants
           thanks to suspension tests [105].


                 Tested formulations          Contact times Minimal reduction factor (log10)

                   100% 2-propanol                 30 s                     ≥ 3.31

                    70% 2-propanol                 30 s                     ≥ 3.31

                     78% ethanol                   30 s                     ≥ 5.01

            45% 2-propanol, 30% 1-propanol         30 s                     ≥ 2.78

                     Wine vinegar                  60 s                     ≥ 3.0

                  0.7% formaldehyde               2 min                     ≥ 3.01

                  1.0% formaldehyde               2 min                     ≥ 3.01

                 0.5% glutardialdehyde            2 min                     ≥ 4.01

                  26% glucoprotamin               2 min                     ≥ 1.68




        Recently, a study used MHV and TGEV as SARS-CoV surrogates. Thanks to carrier tests on stainless
        steel surfaces and a chemical neutralization step, the anti-SARS-CoV efficacy of six different
        formulations was evaluated. The efficacy criterion was a reduction of 3 log10 in viral titers after 1 min
        contact time. Results are reported in Table 4.




           Table 4
           Virucidal activity on MHV and TGEV, used as SARS-CoV surrogates, of different hand-rub
           formulations and surface disinfectants using carrier test methodology [133] (MHV: Murine
           hepatitis virus, TGEV: Transmissible gastro-enteritis virus).


            Concentration of active ingredients of the tested commercial formulations MHV TGEV

                Bleach (6% sodium hypochlorite – use dilution: 1:100, ≈ 600 mg/mL)     No      No

                        9.09% o-phenylphenol, 7.66% p-tertiary amylphenol              No      No

                                     0.55% ortho-phthalaldehyde                        No      No

                                            70% ethanol                               Yes      Yes

                                            62% ethanol                                No      Yes

                                            71% ethanol                                No      Yes




                                                      ROLAND EXH 6

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3509683/                                                               4/6/2020
Human Coronaviruses: Insights into Environmental Resistance and Its Influence on the ... Page 14 of 26
  Case:
   Case:1:20-cv-02134
          1:20-cv-02134 Document
                          Document   #:#:
                                       140-1
                                          30-9Filed:
                                              Filed:07/08/20
                                                     04/06/20Page
                                                               Page17899 ofof187
                                                                             497PageID
                                                                                  PageID#:587
                                                                                           #:3408


        This study revealed first that there were some behavioral differences between the two viruses chosen as
        surrogates. This raises the question of the pertinence of surrogates use. However, SARS-CoV is a virus
        which requires a level 3 containment laboratory. Therefore, virus surrogates allow laboratories, which
        do not dispose of this type of equipment, to conduct studies and produce precious data without working
        on a virus, which had already caused a worldwide epidemic.

        Another important point revealed by this study is the inefficiency of bleach, a widely used disinfectant,
        when applied at the 1:100 (0.06%) use-dilution prescribed by the manufacturer. Sattar et al., whose
        results are recorded in Table 2, have found higher reductions of HCoV 229E viral titers with
        concentrations of hypochlorite greater than the one tested here. These results are then consistent with a
        concentration-dependent effect [133].

        Another recent study used MHV as the SARS-CoV surrogate, and carrier tests on Petri dishes.
        Antiseptic antiviral activity of common household disinfectants or antiseptics, containing either 0.05%
        of triclosan, 0.12% of chloroxylenol, 0.21% of sodium hypochlorite, 0.23% of pine oil, or 0.10% of a
        quaternary compound with 79.0% of ethanol, were investigated. All of them provided at least a 3 log10
        reduction in viral titers within a 30 sec contact time, which is consistent with the previous results [134].

        Despite the fact that these studies bring vital information, they also highlight the necessity of
        standardization of the antiseptics-disinfectants activity evaluation. We should also develop in-field tests
        in order to have a better appreciation of the true action of antiseptics-disinfectants.

        5. Conclusions
        The four HCoVs 229E, OC43, NL63 and HKU1 cause mild respiratory illnesses compared to SARS-
        CoV, but these infectious agents are involved in 10 to 20% of hospitalizations of young children and
        immunocompromised adults with respiratory tract illness and they are also involved in nosocomial
        infections. Moreover, although the SARS-epidemic has been contained, the possibility of re-emergence
        of SARS-CoV or emergence of another zoonotic strain remains.

        Besides the absence of specific treatment and vaccine, HCoVs are now known to show a significant
        environmental resistance. Their survival in different biological fluids such as respiratory secretions or
        feces has been proved. Furthermore, some parameters seem of benefit for HCoVs such as the stabilizing
        effect of low temperature and high relative humidity or the protective action of organic materials. This
        protective effect should be carefully considered when developing antiseptic-disinfection strategies.
        Indeed, this often involves a higher quantity and/or concentration of the antiseptic-disinfectant product
        and so, a higher toxicity. Thus, an efficient disinfection process should include a precleaning step to get
        rid of these organic materials. The old well-known principle of antisepsis-disinfection that only clean
        things can be efficiently disinfected is still valuable.

        Finally, in regard to the different studies on HCoVs’s sensitivity to antiseptics-disinfectants, only few
        formulations are efficient within an adapted contact time and without a too-strong toxicity. For
        instance, considering their lack of efficiency against HCoVs, and also their toxicity, products only
        based on quaternary ammoniums or phenolic compounds should be avoided. Some largely used
        antiseptics-disinfectants such as ethanol or bleach show a significant activity on the HCoVs. However,
        some critical parameters should be considered, especially in the case of chlorine-derived compounds,
        such as the presence of organic materials that could prevent their antiseptic activity, or their dose-
        dependent effect on the HCoVs. The povidone-iodine or the chlorhexidine, when associated to ethanol
        and/or cetrimide, could be recommended when there is a risk of HCoVs contamination, contrary to
        another widely used antiseptic, the hexamidine.




                                                   ROLAND EXH 6

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3509683/                                                                  4/6/2020
Human Coronaviruses: Insights into Environmental Resistance and Its Influence on the ... Page 15 of 26
  Case:
   Case:1:20-cv-02134
         1:20-cv-02134Document
                          Document#:#:140-1
                                         30-9 Filed: 04/06/20
                                                     07/08/20 Page 100179 of 187
                                                                             497 PageID #:588
                                                                                           #:3409


        It is now essential to pursue investigations on (i) HCoVs’s environmental stability and the role of
        inanimate material in their spread, (ii) their sensitivity to antiseptics-disinfectants formulations in
        standardized and targeted conditions, and (iii) the development of new efficient and nontoxic antiseptic-
        disinfectant molecules such as the calixarenic compounds.

        Acknowledgments
        Financial support was provided by the French Ministry for Education and Research and the French
        National Scientific Research Center.

        Conflict of Interest
        The authors declare no conflict of interest.

        References
        1. ICTV (International Committee on Taxonomy on Viruses) Virus Taxonomy: 2011 Release (current)
        [(Accessed on 24 September 2012)]. Available online: http://ictvonline.org/virusTaxonomy.asp?
        version=2011.

        2. Almeida J.D., Tyrrell D.A. The morphology of three previously uncharacterized human respiratory
        viruses that grow in organ culture. J. Gen. Virol. 1967;1:175–178. doi: 10.1099/0022-1317-1-2-175.
        [PubMed] [CrossRef] [Google Scholar]

        3. Bradburne A.F., Bynoe M.L., Tyrrell D.A. Effects of a "new" human respiratory virus in volunteers.
        Br. Med. J. 1967;3:767–769. doi: 10.1136/bmj.3.5568.767. [PMC free article] [PubMed] [CrossRef]
        [Google Scholar]

        4. Hamre D., Procknow J.J. A new virus isolated from the human respiratory tract. Proc. Soc. Exp. Biol.
        Med. 1966;121:190–193. [PubMed] [Google Scholar]

        5. McIntosh K., Dees J.H., Becker W.B., Kapikian A.Z., Chanock R.M. Recovery in tracheal organ
        cultures of novel viruses from patients with respiratory disease. Proc. Natl. Acad. Sci. USA.
        1967;57:933–940. doi: 10.1073/pnas.57.4.933. [PMC free article] [PubMed] [CrossRef]
        [Google Scholar]

        6. Larson H.E., Reed S.E., Tyrrell D.A. Isolation of rhinoviruses and coronaviruses from 38 colds in
        adults. J. Med. Virol. 1980;5:221–229. doi: 10.1002/jmv.1890050306. [PubMed] [CrossRef]
        [Google Scholar]

        7. Esper F., Weibel C., Ferguson D., Landry M.L., Kahn J.S. Evidence of a novel human coronavirus
        that is associated with respiratory tract disease in infants and young children. J. Infect. Dis.
        2005;191:492–498. doi: 10.1086/428138. [PubMed] [CrossRef] [Google Scholar]

        8. Fouchier R.A., Hartwig N.G., Bestebroer T.M., Niemeyer B., de Jong J.C., Simon J.H., Osterhaus
        A.D. A previously undescribed coronavirus associated with respiratory disease in humans. Proc. Natl.
        Acad. Sci. USA. 2004;101:6212–6216. [PMC free article] [PubMed] [Google Scholar]

        9. Van der Hoek L., Pyrc K., Jebbink M.F., Vermeulen-Oost W., Berkhout R.J., Wolthers K.C.,
        Wertheim-van Dillen P.M., Kaandorp J., Spaargaren J., Berkhout B. Identification of a new human
        coronavirus. Nat. Med. 2004;10:368–373. [PMC free article] [PubMed] [Google Scholar]




                                                   ROLAND EXH 6

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3509683/                                                               4/6/2020
Human Coronaviruses: Insights into Environmental Resistance and Its Influence on the ... Page 16 of 26
  Case:
   Case:1:20-cv-02134
         1:20-cv-02134Document
                          Document#:#:140-1
                                         30-9 Filed: 04/06/20
                                                     07/08/20 Page 101180 of 187
                                                                             497 PageID #:589
                                                                                           #:3410


        10. Woo P.C., Lau S.K., Chu C.M., Chan K.H., Tsoi H.W., Huang Y., Wong B.H., Poon R.W., Cai J.J.,
        Luk W.K., et al. Characterization and complete genome sequence of a novel coronavirus, coronavirus
        HKU1, from patients with pneumonia. J. Virol. 2005;79:884–895. [PMC free article] [PubMed]
        [Google Scholar]

        11. Drosten C., Gunther S., Preiser W., van der Werf S., Brodt H.R., Becker S., Rabenau H., Panning
        M., Kolesnikova L., Fouchier R.A., et al. Identification of a novel coronavirus in patients with severe
        acute respiratory syndrome. N. Engl. J. Med. 2003;348:1967–1976. doi: 10.1056/NEJMoa030747.
        [PubMed] [CrossRef] [Google Scholar]

        12. Ksiazek T.G., Erdman D., Goldsmith C.S., Zaki S.R., Peret T., Emery S., Tong S., Urbani C.,
        Comer J.A., Lim W., et al. A novel coronavirus associated with severe acute respiratory syndrome. N.
        Engl. J. Med. 2003;348:1953–1966. doi: 10.1056/NEJMoa030781. [PubMed] [CrossRef]
        [Google Scholar]

        13. Peiris J.S., Lai S.T., Poon L.L., Guan Y., Yam L.Y., Lim W., Nicholls J., Yee W.K., Yan W.W.,
        Cheung M.T., et al. Coronavirus as a possible cause of severe acute respiratory syndrome. Lancet.
        2003;361:1319–1325. [PMC free article] [PubMed] [Google Scholar]

        14. WHO multicentre collaborative network for Severe Acute Respiratory Syndrome diagnosis. A
        multicentre collaboration to investigate the cause of severe acute respiratory syndrome. Lancet.
        2003;361:1730–1733. doi: 10.1016/S0140-6736(03)13376-4. [PMC free article] [PubMed] [CrossRef]
        [Google Scholar]

        15. Arden K.E., Nissen M.D., Sloots T.P., Mackay I.M. New human coronavirus, HCoV-NL63,
        associated with severe lower respiratory tract disease in Australia. J. Med. Virol. 2005;75:455–462. doi:
        10.1002/jmv.20288. [PubMed] [CrossRef] [Google Scholar]

        16. Bastien N., Anderson K., Hart L., Van Caeseele P., Brandt K., Milley D., Hatchette T., Weiss E.C.,
        Li Y. Human coronavirus NL63 infection in Canada. J. Infect. Dis. 2005;191:503–506. doi:
        10.1086/426869. [PubMed] [CrossRef] [Google Scholar]

        17. Vabret A., Mourez T., Dina J., van der Hoek L., Gouarin S., Petitjean J., Brouard J., Freymuth F.
        Human coronavirus NL63, France. Emerg. Infect. Dis. 2005;11:1225–1229. doi:
        10.3201/eid1108.050110. [PMC free article] [PubMed] [CrossRef] [Google Scholar]

        18. Van der Hoek L., Sure K., Ihorst G., Stang A., Pyrc K., Jebbink M.F., Petersen G., Forster J.,
        Berkhout B., Uberla K. Croup is associated with the novel coronavirus NL63. PLoS Med. 2005;2:e240.
        doi: 10.1371/journal.pmed.0020240. [PMC free article] [PubMed] [CrossRef] [Google Scholar]

        19. Gerna G., Percivalle E., Sarasini A., Campanini G., Piralla A., Rovida F., Genini E., Marchi A.,
        Baldanti F. Human respiratory coronavirus HKU1 versus other coronavirus infections in Italian
        hospitalised patients. J. Clin. Virol. 2007;38:244–250. doi: 10.1016/j.jcv.2006.12.008.
        [PMC free article] [PubMed] [CrossRef] [Google Scholar]

        20. Sloots T.P., McErlean P., Speicher D.J., Arden K.E., Nissen M.D., Mackay I.M. Evidence of human
        coronavirus HKU1 and human bocavirus in Australian children. J. Clin. Virol. 2006;35:99–102. doi:
        10.1016/j.jcv.2005.09.008. [PMC free article] [PubMed] [CrossRef] [Google Scholar]

        21. Chiu S.S., Chan K.H., Chu K.W., Kwan S.W., Guan Y., Poon L.L., Peiris J.S. Human coronavirus
        NL63 infection and other coronavirus infections in children hospitalized with acute respiratory disease
        in Hong Kong, China. Clin. Infect. Dis. 2005;40:1721–1729. doi: 10.1086/430301. [PMC free article]
        [PubMed] [CrossRef] [Google Scholar]




                                                  ROLAND EXH 6

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3509683/                                                               4/6/2020
Human Coronaviruses: Insights into Environmental Resistance and Its Influence on the ... Page 17 of 26
  Case:
   Case:1:20-cv-02134
         1:20-cv-02134Document
                          Document#:#:140-1
                                         30-9 Filed: 04/06/20
                                                     07/08/20 Page 102181 of 187
                                                                             497 PageID #:590
                                                                                           #:3411


        22. Kon M., Watanabe K., Tazawa T., Tamura T., Tsukagoshi H., Noda M., Kimura H., Mizuta K.
        Detection of human coronavirus NL63 and OC43 in children with acute respiratory infections in
        Niigata, Japan, between 2010 and 2011. Jpn. J. Infect. Dis. 2012;65:270–272. doi:
        10.7883/yoken.65.270. [PubMed] [CrossRef] [Google Scholar]

        23. Gerna G., Campanini G., Rovida F., Percivalle E., Sarasini A., Marchi A., Baldanti F. Genetic
        variability of human coronavirus OC43-, 229E-, and NL63-like strains and their association with lower
        respiratory tract infections of hospitalized infants and immunocompromised patients. J. Med. Virol.
        2006;78:938–949. doi: 10.1002/jmv.20645. [PubMed] [CrossRef] [Google Scholar]

        24. Esposito S., Bosis S., Niesters H.G., Tremolati E., Begliatti E., Rognoni A., Tagliabue C., Principi
        N., Osterhaus A.D. Impact of human coronavirus infections in otherwise healthy children who attended
        an emergency department. J. Med. Virol. 2006;78:1609–1615. doi: 10.1002/jmv.20745. [PubMed]
        [CrossRef] [Google Scholar]

        25. Vabret A., Dina J., Gouarin S., Petitjean J., Tripey V., Brouard J., Freymuth F. Human (non-severe
        acute respiratory syndrome) coronavirus infections in hospitalised children in France. J. Paediatr. Child.
        Health. 2008;44:176–181. doi: 10.1111/j.1440-1754.2007.01246.x. [PubMed] [CrossRef]
        [Google Scholar]

        26. Talbot H.K., Shepherd B.E., Crowe J.E., Jr., Griffin M.R., Edwards K.M., Podsiad A.B., Tollefson
        S.J., Wright P.F., Williams J.V. The pediatric burden of human coronaviruses evaluated for twenty
        years. Pediatr. Infect. Dis. J. 2009;28:682–687. doi: 10.1097/INF.0b013e31819d0d27.
        [PMC free article] [PubMed] [CrossRef] [Google Scholar]

        27. Vabret A., Mourez T., Gouarin S., Petitjean J., Freymuth F. An outbreak of coronavirus OC43
        respiratory infection in Normandy, France. Clin. Infect. Dis. 2003;36:985–989. doi: 10.1086/374222.
        [PMC free article] [PubMed] [CrossRef] [Google Scholar]

        28. Van Elden L.J., van Loon A.M., van Alphen F., Hendriksen K.A., Hoepelman A.I., van Kraaij
        M.G., Oosterheert J.J., Schipper P., Schuurman R., Nijhuis M. Frequent detection of human
        coronaviruses in clinical specimens from patients with respiratory tract infection by use of a novel real-
        time reverse-transcriptase polymerase chain reaction. J. Infect. Dis. 2004;189:652–657. doi:
        10.1086/381207. [PMC free article] [PubMed] [CrossRef] [Google Scholar]

        29. Riski H., Hovi T. Coronavirus infections of man associated with diseases other than the common
        cold. J. Med. Virol. 1980;6:259–265. doi: 10.1002/jmv.1890060309. [PubMed] [CrossRef]
        [Google Scholar]

        30. Talbot H.K., Crowe J.E., Jr., Edwards K.M., Griffin M.R., Zhu Y., Weinberg G.A., Szilagyi P.G.,
        Hall C.B., Podsiad A.B., Iwane M., et al. Coronavirus infection and hospitalizations for acute
        respiratory illness in young children. J. Med. Virol. 2009;81:853–856. doi: 10.1002/jmv.21443.
        [PMC free article] [PubMed] [CrossRef] [Google Scholar]

        31. Woo P.C., Lau S.K., Tsoi H.W., Huang Y., Poon R.W., Chu C.M., Lee R.A., Luk W.K., Wong
        G.K., Wong B.H., et al. Clinical and molecular epidemiological features of coronavirus HKU1-
        associated community-acquired pneumonia. J. Infect. Dis. 2005;192:1898–1907. doi: 10.1086/497151.
        [PMC free article] [PubMed] [CrossRef] [Google Scholar]

        32. Gagneur A., Sizun J., Vallet S., Legr M.C., Picard B., Talbot P.J. Coronavirus-related nosocomial
        viral respiratory infections in a neonatal and paediatric intensive care unit: a prospective study. J. Hosp.
        Infect. 2002;51:59–64. doi: 10.1053/jhin.2002.1179. [PubMed] [CrossRef] [Google Scholar]




                                                   ROLAND EXH 6

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3509683/                                                                  4/6/2020
Human Coronaviruses: Insights into Environmental Resistance and Its Influence on the ... Page 18 of 26
  Case:
   Case:1:20-cv-02134
         1:20-cv-02134Document
                          Document#:#:140-1
                                         30-9 Filed: 04/06/20
                                                     07/08/20 Page 103182 of 187
                                                                             497 PageID #:591
                                                                                           #:3412


        33. Sizun J., Soupre D., Legrand M.C., Giroux J.D., Rubio S., Cauvin J.M., Chastel C., Alix D., de
        Parscau L. Neonatal nosocomial respiratory infection with coronavirus: a prospective study in a
        neonatal intensive care unit. Acta Paediatr. 1995;84:617–620. doi: 10.1111/j.1651-
        2227.1995.tb13710.x. [PubMed] [CrossRef] [Google Scholar]

        34. Falsey A.R., Walsh E.E., Hayden F.G. Rhinovirus and coronavirus infection-associated
        hospitalizations among older adults. J. Infect. Dis. 2002;185:1338–1341. doi: 10.1086/339881.
        [PMC free article] [PubMed] [CrossRef] [Google Scholar]

        35. Nicholson K.G., Kent J., Hammersley V., Cancio E. Acute viral infections of upper respiratory tract
        in elderly people living in the community: comparative, prospective, population based study of disease
        burden. BMJ. 1997;315:1060–1064. doi: 10.1136/bmj.315.7115.1060. [PMC free article] [PubMed]
        [CrossRef] [Google Scholar]

        36. Pene F., Merlat A., Vabret A., Rozenberg F., Buzyn A., Dreyfus F., Cariou A., Freymuth F., Lebon
        P. Coronavirus 229E-related pneumonia in immunocompromised patients. Clin. Infect. Dis.
        2003;37:929–932. doi: 10.1086/377612. [PMC free article] [PubMed] [CrossRef] [Google Scholar]

        37. Folz R.J., Elkordy M.A. Coronavirus pneumonia following autologous bone marrow transplantation
        for breast cancer. Chest. 1999;115:901–905. doi: 10.1378/chest.115.3.901. [PMC free article]
        [PubMed] [CrossRef] [Google Scholar]

        38. Chany C., Moscovici O., Lebon P., Rousset S. Association of coronavirus infection with neonatal
        necrotizing enterocolitis. Pediatrics. 1982;69:209–214. [PubMed] [Google Scholar]

        39. Vabret A., Dina J., Gouarin S., Petitjean J., Corbet S., Freymuth F. Detection of the new human
        coronavirus HKU1: a report of 6 cases. Clin. Infect. Dis. 2006;42:634–639. doi: 10.1086/500136.
        [PMC free article] [PubMed] [CrossRef] [Google Scholar]

        40. Zhang X.M., Herbst W., Kousoulas K.G., Storz J. Biological and genetic characterization of a
        hemagglutinating coronavirus isolated from a diarrhoeic child. J. Med. Virol. 1994;44:152–161. doi:
        10.1002/jmv.1890440207. [PubMed] [CrossRef] [Google Scholar]

        41. Arbour N., Cote G., Lachance C., Tardieu M., Cashman N.R., Talbot P.J. Acute and persistent
        infection of human neural cell lines by human coronavirus OC43. J. Virol. 1999;73:3338–3350.
        [PMC free article] [PubMed] [Google Scholar]

        42. Arbour N., Ekande S., Cote G., Lachance C., Chagnon F., Tardieu M., Cashman N.R., Talbot P.J.
        Persistent infection of human oligodendrocytic and neuroglial cell lines by human coronavirus 229E. J.
        Virol. 1999;73:3326–3337. [PMC free article] [PubMed] [Google Scholar]

        43. Bonavia A., Arbour N., Yong V.W., Talbot P.J. Infection of primary cultures of human neural cells
        by human coronaviruses 229E and OC43. J. Virol. 1997;71:800–806. [PMC free article] [PubMed]
        [Google Scholar]

        44. Arbour N., Day R., Newcombe J., Talbot P.J. Neuroinvasion by human respiratory coronaviruses. J.
        Virol. 2000;74:8913–8921. doi: 10.1128/JVI.74.19.8913-8921.2000. [PMC free article] [PubMed]
        [CrossRef] [Google Scholar]

        45. Murray R.S., Brown B., Brian D., Cabirac G.F. Detection of coronavirus RNA and antigen in
        multiple sclerosis brain. Ann. Neurol. 1992;31:525–533. doi: 10.1002/ana.410310511. [PubMed]
        [CrossRef] [Google Scholar]

        46. Stewart J.N., Mounir S., Talbot P.J. Human coronavirus gene expression in the brains of multiple
        sclerosis patients. Virology. 1992;191:502–505. doi: 10.1016/0042-6822(92)90220-J. [PubMed]
        [CrossRef] [Google Scholar]


                                                 ROLAND EXH 6

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3509683/                                                             4/6/2020
Human Coronaviruses: Insights into Environmental Resistance and Its Influence on the ... Page 19 of 26
  Case:
   Case:1:20-cv-02134
         1:20-cv-02134Document
                          Document#:#:140-1
                                         30-9 Filed: 04/06/20
                                                     07/08/20 Page 104183 of 187
                                                                             497 PageID #:592
                                                                                           #:3413


        47. St-Jean J.R., Jacomy H., Desforges M., Vabret A., Freymuth F., Talbot P.J. Human respiratory
        coronavirus OC43: genetic stability and neuroinvasion. J. Virol. 2004;78:8824–8834. doi:
        10.1128/JVI.78.16.8824-8834.2004. [PMC free article] [PubMed] [CrossRef] [Google Scholar]

        48. Riski H., Hovi T., Frick M.H. Carditis associated with coronavirus infection. Lancet. 1980;2:100
        –101. [PubMed] [Google Scholar]

        49. Hsu L.Y., Lee C.C., Green J.A., Ang B., Paton N.I., Lee L., Villacian J.S., Lim P.L., Earnest A.,
        Leo Y.S. Severe acute respiratory syndrome (SARS) in Singapore: clinical features of index patient and
        initial contacts. Emerg. Infect. Dis. 2003;9:713–717. doi: 10.3201/eid0906.030264. [PMC free article]
        [PubMed] [CrossRef] [Google Scholar]

        50. Poutanen S.M., Low D.E., Henry B., Finkelstein S., Rose D., Green K., Tellier R., Draker R.,
        Adachi D., Ayers M., et al. Identification of severe acute respiratory syndrome in Canada. N. Engl. J.
        Med. 2003;348:1995–2005. doi: 10.1056/NEJMoa030634. [PubMed] [CrossRef] [Google Scholar]

        51. WHO (World Health Organization) Summary of probable SARS cases with onset of illness from 1
        November 2002 to 31 July. [(Accessed on 21 February 2010)]. Available online:
        http://www.who.int/csr/sars/country/table2004_04_21/en/index.html.

        52. Lee N., Hui D., Wu A., Chan P., Cameron P., Joynt G.M., Ahuja A., Yung M.Y., Leung C.B., To
        K.F., et al. A major outbreak of severe acute respiratory syndrome in Hong Kong. N. Engl. J. Med.
        2003;348:1986–1994. doi: 10.1056/NEJMoa030685. [PubMed] [CrossRef] [Google Scholar]

        53. Varia M., Wilson S., Sarwal S., McGeer A., Gournis E., Galanis E., Henry B. Investigation of a
        nosocomial outbreak of severe acute respiratory syndrome (SARS) in Toronto, Canada. CMAJ.
        2003;169:285–292. [PMC free article] [PubMed] [Google Scholar]

        54. Zhao Z., Zhang F., Xu M., Huang K., Zhong W., Cai W., Yin Z., Huang S., Deng Z., Wei M., et al.
        Description and clinical treatment of an early outbreak of severe acute respiratory syndrome (SARS) in
        Guangzhou, PR China. J. Med. Microbiol. 2003;52:715–720. doi: 10.1099/jmm.0.05320-0. [PubMed]
        [CrossRef] [Google Scholar]

        55. Booth C.M., Matukas L.M., Tomlinson G.A., Rachlis A.R., Rose D.B., Dwosh H.A., Walmsley
        S.L., Mazzulli T., Avendano M., Derkach P., et al. Clinical features and short-term outcomes of 144
        patients with SARS in the greater Toronto area. JAMA. 2003;289:2801–2809. doi:
        10.1001/jama.289.21.JOC30885. [PubMed] [CrossRef] [Google Scholar]

        56. Donnelly C.A., Ghani A.C., Leung G.M., Hedley A.J., Fraser C., Riley S., Abu-Raddad L.J., Ho
        L.M., Thach T.Q., Chau P., et al. Epidemiological determinants of spread of causal agent of severe
        acute respiratory syndrome in Hong Kong. Lancet. 2003;361:1761–1766. [PMC free article] [PubMed]
        [Google Scholar]

        57. Peiris J.S., Chu C.M., Cheng V.C., Chan K.S., Hung I.F., Poon L.L., Law K.I., Tang B.S., Hon
        T.Y., Chan C.S., et al. Clinical progression and viral load in a community outbreak of coronavirus-
        associated SARS pneumonia: a prospective study. Lancet. 2003;361:1767–1772. [PMC free article]
        [PubMed] [Google Scholar]

        58. Peiris J.S., Yuen K.Y., Osterhaus A.D., Stohr K. The severe acute respiratory syndrome. N. Engl. J.
        Med. 2003;349:2431–2441. doi: 10.1056/NEJMra032498. [PubMed] [CrossRef] [Google Scholar]

        59. WHO (World Health Organization) Consensus document on the epidemiology of severe acute
        respiratory syndrome (SARS) [(Accessed on 25-09-12)]. Available online:
        http://www.who.int/csr/sars/en/WHOconsensus.pdf.




                                                 ROLAND EXH 6

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3509683/                                                             4/6/2020
Human Coronaviruses: Insights into Environmental Resistance and Its Influence on the ... Page 20 of 26
  Case:
   Case:1:20-cv-02134
         1:20-cv-02134Document
                          Document#:#:140-1
                                         30-9 Filed: 04/06/20
                                                     07/08/20 Page 105184 of 187
                                                                             497 PageID #:593
                                                                                           #:3414


        60. Hamming I., Timens W., Bulthuis M.L., Lely A.T., Navis G.J., van Goor H. Tissue distribution of
        ACE2 protein, the functional receptor for SARS coronavirus. A first step in understanding SARS
        pathogenesis. J. Pathol. 2004;203:631–637. doi: 10.1002/path.1570. [PubMed] [CrossRef]
        [Google Scholar]

        61. Li W., Moore M.J., Vasilieva N., Sui J., Wong S.K., Berne M.A., Somasundaran M., Sullivan J.L.,
        Luzuriaga K., Greenough T.C., et al. Angiotensin-converting enzyme 2 is a functional receptor for the
        SARS coronavirus. Nature. 2003;426:450–454. doi: 10.1038/nature02145. [PMC free article]
        [PubMed] [CrossRef] [Google Scholar]

        62. Dwosh H.A., Hong H.H., Austgarden D., Herman S., Schabas R. Identification and containment of
        an outbreak of SARS in a community hospital. CMAJ. 2003;168:1415–1420. [PMC free article]
        [PubMed] [Google Scholar]

        63. Ng S.K. Possible role of an animal vector in the SARS outbreak at Amoy Gardens. Lancet.
        2003;362:570–572. doi: 10.1016/S0140-6736(03)14121-9. [PubMed] [CrossRef] [Google Scholar]

        64. Vijgen L., Keyaerts E., Moes E., Thoelen I., Wollants E., Lemey P., Vandamme A.M., Van Ranst
        M. Complete genomic sequence of human coronavirus OC43: molecular clock analysis suggests a
        relatively recent zoonotic coronavirus transmission event. J. Virol. 2005;79:1595–1604.
        [PMC free article] [PubMed] [Google Scholar]

        65. Lau S.K., Woo P.C., Li K.S., Huang Y., Tsoi H.W., Wong B.H., Wong S.S., Leung S.Y., Chan
        K.H., Yuen K.Y. Severe acute respiratory syndrome coronavirus-like virus in Chinese horseshoe bats.
        Proc. Natl. Acad. Sci. USA. 2005;102:14040–14045. [PMC free article] [PubMed] [Google Scholar]

        66. Li W., Shi Z., Yu M., Ren W., Smith C., Epstein J.H., Wang H., Crameri G., Hu Z., Zhang H., et al.
        Bats are natural reservoirs of SARS-like coronaviruses. Science. 2005;310:676–679. doi:
        10.1126/science.1118391. [PubMed] [CrossRef] [Google Scholar]

        67. Poon L.L., Chu D.K., Chan K.H., Wong O.K., Ellis T.M., Leung Y.H., Lau S.K., Woo P.C., Suen
        K.Y., Yuen K.Y., et al. Identification of a novel coronavirus in bats. J. Virol. 2005;79:2001–2009.
        [PMC free article] [PubMed] [Google Scholar]

        68. Woo P.C., Lau S.K., Li K.S., Poon R.W., Wong B.H., Tsoi H.W., Yip B.C., Huang Y., Chan K.H.,
        Yuen K.Y. Molecular diversity of coronaviruses in bats. Virology. 2006;351:180–187. doi:
        10.1016/j.virol.2006.02.041. [PMC free article] [PubMed] [CrossRef] [Google Scholar]

        69. Kan B., Wang M., Jing H., Xu H., Jiang X., Yan M., Liang W., Zheng H., Wan K., Liu Q., et al.
        Molecular evolution analysis and geographic investigation of severe acute respiratory syndrome
        coronavirus-like virus in palm civets at an animal market and on farms. J. Virol. 2005;79:11892–11900.
        doi: 10.1128/JVI.79.18.11892-11900.2005. [PMC free article] [PubMed] [CrossRef] [Google Scholar]

        70. Cinatl J., Jr., Michaelis M., Morgenstern B., Doerr H.W. High-dose hydrocortisone reduces
        expression of the pro-inflammatory chemokines CXCL8 and CXCL10 in SARS coronavirus-infected
        intestinal cells. Int. J. Mol. Med. 2005;15:323–327. [PubMed] [Google Scholar]

        71. Cinatl J., Morgenstern B., Bauer G., Chandra P., Rabenau H., Doerr H.W. Glycyrrhizin, an active
        component of liquorice roots, and replication of SARS-associated coronavirus. Lancet. 2003;361:2045
        –2046. doi: 10.1016/S0140-6736(03)13615-X. [PMC free article] [PubMed] [CrossRef]
        [Google Scholar]




                                                ROLAND EXH 6

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3509683/                                                            4/6/2020
Human Coronaviruses: Insights into Environmental Resistance and Its Influence on the ... Page 21 of 26
  Case:
   Case:1:20-cv-02134
         1:20-cv-02134Document
                          Document#:#:140-1
                                         30-9 Filed: 04/06/20
                                                     07/08/20 Page 106185 of 187
                                                                             497 PageID #:594
                                                                                           #:3415


        72. Morgenstern B., Michaelis M., Baer P.C., Doerr H.W., Cinatl J., Jr. Ribavirin and interferon-beta
        synergistically inhibit SARS-associated coronavirus replication in animal and human cell lines.
        Biochem. Biophys. Res. Commun. 2005;326:905–908. doi: 10.1016/j.bbrc.2004.11.128.
        [PMC free article] [PubMed] [CrossRef] [Google Scholar]

        73. Mazzulli T., Farcas G.A., Poutanen S.M., Willey B.M., Low D.E., Butany J., Asa S.L., Kain K.C.
        Severe acute respiratory syndrome-associated coronavirus in lung tissue. Emerg. Infect. Dis.
        2004;10:20–24. doi: 10.3201/eid1001.030404. [PMC free article] [PubMed] [CrossRef]
        [Google Scholar]

        74. Yamamoto N., Yang R., Yoshinaka Y., Amari S., Nakano T., Cinatl J., Rabenau H., Doerr H.W.,
        Hunsmann G., Otaka A., et al. HIV protease inhibitor nelfinavir inhibits replication of SARS-associated
        coronavirus. Biochem. Biophys. Res. Commun. 2004;318:719–725. doi: 10.1016/j.bbrc.2004.04.083.
        [PMC free article] [PubMed] [CrossRef] [Google Scholar]

        75. Cinatl J., Jr., Michaelis M., Hoever G., Preiser W., Doerr H.W. Development of antiviral therapy
        for severe acute respiratory syndrome. Antiviral Res. 2005;66:81–97. doi:
        10.1016/j.antiviral.2005.03.002. [PubMed] [CrossRef] [Google Scholar]

        76. Haagmans B.L., Osterhaus A.D. Coronaviruses and their therapy. Antiviral Res. 2006;71:397–403.
        doi: 10.1016/j.antiviral.2006.05.019. [PMC free article] [PubMed] [CrossRef] [Google Scholar]

        77. Bisht H., Roberts A., Vogel L., Bukreyev A., Collins P.L., Murphy B.R., Subbarao K., Moss B.
        Severe acute respiratory syndrome coronavirus spike protein expressed by attenuated vaccinia virus
        protectively immunizes mice. Proc. Natl. Acad. Sci. USA. 2004;101:6641–6646. [PMC free article]
        [PubMed] [Google Scholar]

        78. Kapadia S.U., Rose J.K., Lamirande E., Vogel L., Subbarao K., Roberts A. Long-term protection
        from SARS coronavirus infection conferred by a single immunization with an attenuated VSV-based
        vaccine. Virology. 2005;340:174–182. doi: 10.1016/j.virol.2005.06.016. [PMC free article] [PubMed]
        [CrossRef] [Google Scholar]

        79. Chen Z., Zhang L., Qin C., Ba L., Yi C.E., Zhang F., Wei Q., He T., Yu W., Yu J., et al.
        Recombinant modified vaccinia virus Ankara expressing the spike glycoprotein of severe acute
        respiratory syndrome coronavirus induces protective neutralizing antibodies primarily targeting the
        receptor binding region. J. Virol. 2005;79:2678–2688. [PMC free article] [PubMed] [Google Scholar]

        80. Bukreyev A., Lamirande E.W., Buchholz U.J., Vogel L.N., Elkins W.R., St Claire M., Murphy
        B.R., Subbarao K., Collins P.L. Mucosal immunisation of African green monkeys (Cercopithecus
        aethiops) with an attenuated parainfluenza virus expressing the SARS coronavirus spike protein for the
        prevention of SARS. Lancet. 2004;363:2122–2127. [PMC free article] [PubMed] [Google Scholar]

        81. Ishii K., Hasegawa H., Nagata N., Mizutani T., Morikawa S., Suzuki T., Taguchi F., Tashiro M.,
        Takemori T., Miyamura T., et al. Induction of protective immunity against severe acute respiratory
        syndrome coronavirus (SARS-CoV) infection using highly attenuated recombinant vaccinia virus DIs.
        Virology. 2006;351:368–380. doi: 10.1016/j.virol.2006.03.020. [PMC free article] [PubMed]
        [CrossRef] [Google Scholar]

        82. See R.H., Zakhartchouk A.N., Petric M., Lawrence D.J., Mok C.P., Hogan R.J., Rowe T., Zitzow
        L.A., Karunakaran K.P., Hitt M.M., et al. Comparative evaluation of two severe acute respiratory
        syndrome (SARS) vaccine candidates in mice challenged with SARS coronavirus. J. Gen. Virol.
        2006;87:641–650. doi: 10.1099/vir.0.81579-0. [PubMed] [CrossRef] [Google Scholar]




                                                 ROLAND EXH 6

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3509683/                                                             4/6/2020
Human Coronaviruses: Insights into Environmental Resistance and Its Influence on the ... Page 22 of 26
  Case:
   Case:1:20-cv-02134
         1:20-cv-02134Document
                          Document#:#:140-1
                                         30-9 Filed: 04/06/20
                                                     07/08/20 Page 107186 of 187
                                                                             497 PageID #:595
                                                                                           #:3416


        83. Czub M., Weingartl H., Czub S., He R., Cao J. Evaluation of modified vaccinia virus Ankara based
        recombinant SARS vaccine in ferrets. Vaccine. 2005;23:2273–2279. doi:
        10.1016/j.vaccine.2005.01.033. [PMC free article] [PubMed] [CrossRef] [Google Scholar]

        84. He Y., Li J., Heck S., Lustigman S., Jiang S. Antigenic and immunogenic characterization of
        recombinant baculovirus-expressed severe acute respiratory syndrome coronavirus spike protein:
        implication for vaccine design. J. Virol. 2006;80:5757–5767. doi: 10.1128/JVI.00083-06.
        [PMC free article] [PubMed] [CrossRef] [Google Scholar]

        85. Zhou Z., Post P., Chubet R., Holtz K., McPherson C., Petric M., Cox M. A recombinant
        baculovirus-expressed S glycoprotein vaccine elicits high titers of SARS-associated coronavirus
        (SARS-CoV) neutralizing antibodies in mice. Vaccine. 2006;24:3624–3631. doi:
        10.1016/j.vaccine.2006.01.059. [PMC free article] [PubMed] [CrossRef] [Google Scholar]

        86. He Y., Zhou Y., Siddiqui P., Jiang S. Inactivated SARS-CoV vaccine elicits high titers of spike
        protein-specific antibodies that block receptor binding and virus entry. Biochem. Biophys. Res.
        Commun. 2004;325:445–452. doi: 10.1016/j.bbrc.2004.10.052. [PMC free article] [PubMed]
        [CrossRef] [Google Scholar]

        87. Spruth M., Kistner O., Savidis-Dacho H., Hitter E., Crowe B., Gerencer M., Bruhl P., Grillberger
        L., Reiter M., Tauer C., et al. A double-inactivated whole virus candidate SARS coronavirus vaccine
        stimulates neutralising and protective antibody responses. Vaccine. 2006;24:652–661.
        [PMC free article] [PubMed] [Google Scholar]

        88. Tang L., Zhu Q., Qin E., Yu M., Ding Z., Shi H., Cheng X., Wang C., Chang G., Fang F., et al.
        Inactivated SARS-CoV vaccine prepared from whole virus induces a high level of neutralizing
        antibodies in BALB/c mice. DNA Cell Biol. 2004;23:391–394. doi: 10.1089/104454904323145272.
        [PubMed] [CrossRef] [Google Scholar]

        89. Xiong S., Wang Y.F., Zhang M.Y., Liu X.J., Zhang C.H., Liu S.S., Qian C.W., Li J.X., Lu J.H.,
        Wan Z.Y., et al. Immunogenicity of SARS inactivated vaccine in BALB/c mice. Immunol. Lett.
        2004;95:139–143. doi: 10.1016/j.imlet.2004.06.014. [PMC free article] [PubMed] [CrossRef]
        [Google Scholar]

        90. Takasuka N., Fujii H., Takahashi Y., Kasai M., Morikawa S., Itamura S., Ishii K., Sakaguchi M.,
        Ohnishi K., Ohshima M., et al. A subcutaneously injected UV-inactivated SARS coronavirus vaccine
        elicits systemic humoral immunity in mice. Int. Immunology. 2004;16:1423–1430. doi:
        10.1093/intimm/dxh143. [PMC free article] [PubMed] [CrossRef] [Google Scholar]

        91. Stadler K., Roberts A., Becker S., Vogel L., Eickmann M., Kolesnikova L., Klenk H.D., Murphy
        B., Rappuoli R., Abrignani S., et al. SARS vaccine protective in mice. Emerg. Infect. Dis.
        2005;11:1312–1314. [PMC free article] [PubMed] [Google Scholar]

        92. Woo P.C., Lau S.K., Tsoi H.W., Chen Z.W., Wong B.H., Zhang L., Chan J.K., Wong L.P., He W.,
        Ma C., et al. SARS coronavirus spike polypeptide DNA vaccine priming with recombinant spike
        polypeptide from Escherichia coli as booster induces high titer of neutralizing antibody against SARS
        coronavirus. Vaccine. 2005;23:4959–4968. doi: 10.1016/j.vaccine.2005.05.023. [PMC free article]
        [PubMed] [CrossRef] [Google Scholar]

        93. Yang Z.Y., Kong W.P., Huang Y., Roberts A., Murphy B.R., Subbarao K., Nabel G.J. A DNA
        vaccine induces SARS coronavirus neutralization and protective immunity in mice. Nature.
        2004;428:561–564. [PMC free article] [PubMed] [Google Scholar]




                                                 ROLAND EXH 6

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3509683/                                                           4/6/2020
Human Coronaviruses: Insights into Environmental Resistance and Its Influence on the ... Page 23 of 26
  Case:
   Case:1:20-cv-02134
         1:20-cv-02134Document
                          Document#:#:140-1
                                         30-9 Filed: 04/06/20
                                                     07/08/20 Page 108187 of 187
                                                                             497 PageID #:596
                                                                                           #:3417


        94. Zhao P., Ke J.S., Qin Z.L., Ren H., Zhao L.J., Yu J.G., Gao J., Zhu S.Y., Qi Z.T. DNA vaccine of
        SARS-Cov S gene induces antibody response in mice. Acta Biochim. Biophys. Sin. 2004;36:37–41.
        doi: 10.1093/abbs/36.1.37. [PMC free article] [PubMed] [CrossRef] [Google Scholar]

        95. Wang Z., Yuan Z., Matsumoto M., Hengge U.R., Chang Y.F. Immune responses with DNA
        vaccines encoded different gene fragments of severe acute respiratory syndrome coronavirus in
        BALB/c mice. Biochem. Biophys. Res. Commun. 2005;327:130–135. doi: 10.1016/j.bbrc.2004.11.147.
        [PMC free article] [PubMed] [CrossRef] [Google Scholar]

        96. Perlman S., Dandekar A.A. Immunopathogenesis of coronavirus infections: implications for SARS.
        Nat. Rev. Immunol. 2005;5:917–927. doi: 10.1038/nri1732. [PMC free article] [PubMed] [CrossRef]
        [Google Scholar]

        97. Bolles M., Deming D., Long K., Agnihothram S., Whitmore A., Ferris M., Funkhouser W.,
        Gralinski L., Totura A., Heise M., et al. A double-inactivated severe acute respiratory syndrome
        coronavirus vaccine provides incomplete protection in mice and induces increased eosinophilic
        proinflammatory pulmonary response upon challenge. J. Virol. 2011;85:12201–12215. doi:
        10.1128/JVI.06048-11. [PMC free article] [PubMed] [CrossRef] [Google Scholar]

        98. Deming D., Sheahan T., Heise M., Yount B., Davis N., Sims A., Suthar M., Harkema J., Whitmore
        A., Pickles R., et al. Vaccine efficacy in senescent mice challenged with recombinant SARS-CoV
        bearing epidemic and zoonotic spike variants. PLoS Med. 2006;3:e525. doi:
        10.1371/journal.pmed.0030525. [PMC free article] [PubMed] [CrossRef] [Google Scholar]

        99. Lokugamage K.G., Yoshikawa-Iwata N., Ito N., Watts D.M., Wyde P.R., Wang N., Newman P.,
        Kent Tseng C.T., Peters C.J., Makino S. Chimeric coronavirus-like particles carrying severe acute
        respiratory syndrome coronavirus (SCoV) S protein protect mice against challenge with SCoV.
        Vaccine. 2008;26:797–808. [PMC free article] [PubMed] [Google Scholar]

        100. Yasui F., Kai C., Kitabatake M., Inoue S., Yoneda M., Yokochi S., Kase R., Sekiguchi S., Morita
        K., Hishima T., et al. Prior immunization with severe acute respiratory syndrome (SARS)-associated
        coronavirus (SARS-CoV) nucleocapsid protein causes severe pneumonia in mice infected with SARS-
        CoV. J. Immunol. 2008;181:6337–6348. [PubMed] [Google Scholar]

        101. Tseng C.T., Sbrana E., Iwata-Yoshikawa N., Newman P.C., Garron T., Atmar R.L., Peters C.J.,
        Couch R.B. Immunization with SARS coronavirus vaccines leads to pulmonary immunopathology on
        challenge with the SARS virus. PLoS ONE. 2012;7:e35421. [PMC free article] [PubMed]
        [Google Scholar]

        102. Olsen S.J., Chang H.L., Cheung T.Y., Tang A.F., Fisk T.L., Ooi S.P., Kuo H.W., Jiang D.D., Chen
        K.T., Lando J., et al. Transmission of the severe acute respiratory syndrome on aircraft. N. Engl. J.
        Med. 2003;349:2416–2422. doi: 10.1056/NEJMoa031349. [PubMed] [CrossRef] [Google Scholar]

        103. Lee S.H. The SARS epidemic in Hong Kong. J. Epidemiol. Community Health. 2003;57:652–654.
        doi: 10.1136/jech.57.9.652. [PMC free article] [PubMed] [CrossRef] [Google Scholar]

        104. Ijaz M.K., Brunner A.H., Sattar S.A., Nair R.C., Johnson-Lussenburg C.M. Survival
        characteristics of airborne human coronavirus 229E. J. Gen. Virol. 1985;66 ( Pt 12) [PubMed]
        [Google Scholar]

        105. Rabenau H.F., Cinatl J., Morgenstern B., Bauer G., Preiser W., Doerr H.W. Stability and
        inactivation of SARS coronavirus. Med. Microbiol. Immunol. 2005;194:1–6. doi: 10.1007/s00430-004-
        0219-0. [PMC free article] [PubMed] [CrossRef] [Google Scholar]




                                                 ROLAND EXH 6

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3509683/                                                           4/6/2020
Human Coronaviruses: Insights into Environmental Resistance and Its Influence on the ... Page 24 of 26
  Case:
   Case:1:20-cv-02134
         1:20-cv-02134Document
                          Document#:#:140-1
                                         30-9 Filed: 04/06/20
                                                     07/08/20 Page 109188 of 187
                                                                             497 PageID #:597
                                                                                           #:3418


        106. Duan S.M., Zhao X.S., Wen R.F., Huang J.J., Pi G.H., Zhang S.X., Han J., Bi S.L., Ruan L., Dong
        X.P. Stability of SARS coronavirus in human specimens and environment and its sensitivity to heating
        and UV irradiation. Biomed. Environ. Sci. 2003;16:246–255. [PubMed] [Google Scholar]

        107. Sizun J., Yu M.W., Talbot P.J. Survival of human coronaviruses 229E and OC43 in suspension
        and after drying on surfaces: a possible source of hospital-acquired infections. J. Hosp. Infect.
        2000;46:55–60. doi: 10.1053/jhin.2000.0795. [PubMed] [CrossRef] [Google Scholar]

        108. Lai M.Y., Cheng P.K., Lim W.W. Survival of severe acute respiratory syndrome coronavirus.
        Clin. Infect. Dis. 2005;41:e67–71. doi: 10.1086/433186. [PMC free article] [PubMed] [CrossRef]
        [Google Scholar]

        109. Chen Y.C., Huang L.M., Chan C.C., Su C.P., Chang S.C., Chang Y.Y., Chen M.L., Hung C.C.,
        Chen W.J., Lin F.Y., et al. SARS in hospital emergency room. Emerg. Infect. Dis. 2004;10:782–788.
        [PMC free article] [PubMed] [Google Scholar]

        110. Dowell S.F., Simmerman J.M., Erdman D.D., Wu J.S., Chaovavanich A., Javadi M., Yang J.Y.,
        Anderson L.J., Tong S., Ho M.S. Severe acute respiratory syndrome coronavirus on hospital surfaces.
        Clin. Infect. Dis. 2004;39:652–657. doi: 10.1086/422652. [PMC free article] [PubMed] [CrossRef]
        [Google Scholar]

        111. Casanova L., Rutala W.A., Weber D.J., Sobsey M.D. Survival of surrogate coronaviruses in water.
        Water Res. 2009;43:1893–1898. doi: 10.1016/j.watres.2009.02.002. [PMC free article] [PubMed]
        [CrossRef] [Google Scholar]

        112. Lamarre A., Talbot P.J. Effect of pH and temperature on the infectivity of human coronavirus
        229E. Can. J. Microbiol. 1989;35:972–974. [PubMed] [Google Scholar]

        113. Sturman L.S., Ricard C.S., Holmes K.V. Conformational change of the coronavirus peplomer
        glycoprotein at pH 8.0 and 37 degrees C correlates with virus aggregation and virus-induced cell fusion.
        J. Virol. 1990;64:3042–3050. [PMC free article] [PubMed] [Google Scholar]

        114. Daniel C., Talbot P.J. Physico-chemical properties of murine hepatitis virus, strain A 59. Brief
        report. Arch. Virol. 1987;96:241–248. doi: 10.1007/BF01320963. [PMC free article] [PubMed]
        [CrossRef] [Google Scholar]

        115. Pocock D.H., Garwes D.J. The influence of pH on the growth and stability of transmissible
        gastroenteritis virus in vitro. Arch. Virol. 1975;49:239–247. doi: 10.1007/BF01317542.
        [PMC free article] [PubMed] [CrossRef] [Google Scholar]

        116. Pratelli A. Canine coronavirus inactivation with physical and chemical agents. Vet. J. 2008;177:71
        –79. doi: 10.1016/j.tvjl.2007.03.019. [PMC free article] [PubMed] [CrossRef] [Google Scholar]

        117. WHO (World Health Organization) First data on stability and resistance of SARS coronavirus
        compiled by members of WHO laboratory network. [(Accessed on 16 February 2010)]. Available
        online: http://www.who.int/csr/sars/survival_2003_05_04/en/index.html.

        118. Lipsitch M., Cohen T., Cooper B., Robins J.M., Ma S., James L., Gopalakrishna G., Chew S.K.,
        Tan C.C., Samore M.H., et al. Transmission dynamics and control of severe acute respiratory
        syndrome. Science. 2003;300:1966–1970. [PMC free article] [PubMed] [Google Scholar]

        119. Riley S., Fraser C., Donnelly C.A., Ghani A.C., Abu-Raddad L.J., Hedley A.J., Leung G.M., Ho
        L.M., Lam T.H., Thach T.Q., et al. Transmission dynamics of the etiological agent of SARS in Hong
        Kong: impact of public health interventions. Science. 2003;300:1961–1966. [PubMed]
        [Google Scholar]



                                                  ROLAND EXH 6

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3509683/                                                             4/6/2020
Human Coronaviruses: Insights into Environmental Resistance and Its Influence on the ... Page 25 of 26
  Case:
   Case:1:20-cv-02134
         1:20-cv-02134Document
                          Document#:#:140-1
                                         30-9 Filed: 04/06/20
                                                     07/08/20 Page 110189 of 187
                                                                             497 PageID #:598
                                                                                           #:3419


        120. Seto W.H., Tsang D., Yung R.W., Ching T.Y., Ng T.K., Ho M., Ho L.M., Peiris J.S. Effectiveness
        of precautions against droplets and contact in prevention of nosocomial transmission of severe acute
        respiratory syndrome (SARS) Lancet. 2003;361:1519–1520. [PMC free article] [PubMed]
        [Google Scholar]

        121. WHO (World Health Organization) Global surveillance for Severe Acute Respiratory Syndrome
        (SARS) Wkly. Epidemiol. Rec. 2003;78:100–109. [PubMed] [Google Scholar]

        122. AFNOR. Chemical disinfectants and- Virucidal quantitative suspension test for chemical
        disinfectants and antiseptics used in human medicine - Test method and requirements (phase 2, step 1).
        NF EN 14476+A1. 2007.

        123. ASTM. Standard Test Method for Efficacy of Virucidal Agents Intended for Inanimate
        Environmental Surfaces. E1053-97 (last reapproval in 2002) 1997.

        124. ASTM. Standard Test Method for Efficacy of Antimicrobial Agents Against Viruses in
        Suspension. E1052-96 (last reapproval in 2002) 1996.

        125. ASTM. Standard Test Method for Neutralization of Virucidal Agents in Virucidal Efficacy
        Evaluations. E1482-04. 2004.

        126. ASTM (American Society for Testing and Materials) Standard Test Method for Determining the
        Virus-Eliminating Effectiveness of Liquid Hygienic Handwash and Handrub Agents Using the
        Fingerpads of Adult Volunteers. E1838-02. 2002.

        127. ASTM (American Society for Testing and Materials) Standard Test Method for Evaluation of
        Hygienic Handwash and Handrub Formulations for Virus-Eliminating Activity Using the Entire Hand.
        E2011-09. 2009.

        128. Sattar S.A., Springthorpe V.S., Karim Y., Loro P. Chemical disinfection of non-porous inanimate
        surfaces experimentally contaminated with four human pathogenic viruses. Epidemiol. Infect.
        1989;102:493–505. doi: 10.1017/S0950268800030211. [PMC free article] [PubMed] [CrossRef]
        [Google Scholar]

        129. Kariwa H., Fujii N., Takashima I. Inactivation of SARS coronavirus by means of povidone-iodine,
        physical conditions and chemical reagents. Dermatology. 2006;212 Suppl 1:119–123. [PubMed]
        [Google Scholar]

        130. Geller C., Fontanay S., Finance C., Duval R.E. A new Sephadex-based method for removing
        microbicidal and cytotoxic residues when testing antiseptics against viruses: Experiments with a human
        coronavirus as a model. J. Virol. Methods. 2009;159:217–226. doi: 10.1016/j.jviromet.2009.03.023.
        [PMC free article] [PubMed] [CrossRef] [Google Scholar]

        131. Geller C., Fontanay S., Mourer M., Dibama H.M., Regnouf-de-Vains J.B., Finance C., Duval R.E.
        Antiseptic properties of two calix[4]arenes derivatives on the human coronavirus 229E. Antiviral Res.
        2010;88:343–346. doi: 10.1016/j.antiviral.2010.09.009. [PMC free article] [PubMed] [CrossRef]
        [Google Scholar]

        132. Rabenau H.F., Kampf G., Cinatl J., Doerr H.W. Efficacy of various disinfectants against SARS
        coronavirus. J. Hosp. Infect. 2005;61:107–111. doi: 10.1016/j.jhin.2004.12.023. [PubMed] [CrossRef]
        [Google Scholar]

        133. Hulkower R.L., Casanova L.M., Rutala W.A., Weber D.J., Sobsey M.D. Inactivation of surrogate
        coronaviruses on hard surfaces by health care germicides. Am. J. Infect. Control. 2011;39:401–407.
        doi: 10.1016/j.ajic.2010.08.011. [PubMed] [CrossRef] [Google Scholar]



                                                 ROLAND EXH 6

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3509683/                                                            4/6/2020
Human Coronaviruses: Insights into Environmental Resistance and Its Influence on the ... Page 26 of 26
  Case:
   Case:1:20-cv-02134
         1:20-cv-02134Document
                          Document#:#:140-1
                                         30-9 Filed: 04/06/20
                                                     07/08/20 Page 111190 of 187
                                                                             497 PageID #:599
                                                                                           #:3420


        134. Dellanno C., Vega Q., Boesenberg D. The antiviral action of common household disinfectants and
        antiseptics against murine hepatitis virus, a potential surrogate for SARS coronavirus. Am. J. Infect.
        Control. 2009;37:649–652. doi: 10.1016/j.ajic.2009.03.012. [PubMed] [CrossRef] [Google Scholar]


          Articles from Viruses are provided here courtesy of Multidisciplinary Digital Publishing Institute (MDPI)




                                                   ROLAND EXH 6

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3509683/                                                                 4/6/2020
        Case:
         Case:1:20-cv-02134
               1:20-cv-02134Document
                             Document#:#:140-1
                                          30-9 Filed: 04/06/20
                                                      07/08/20 Page 112
                                                                    191 of 187
                                                                           497 PageID #:600
                                                                                      #:3421




From:                                                                                                                  Roland Lankah (Sheriff)
Sent:                                                                                                                  Sunday, April 05, 2020 7:32 AM
To:                                                                                                                    Elisabeth Glick (Sheriff)
Cc:                                                                                                                    Jasmin JarlegoPenaranda (Sheriff)
Subject:                                                                                                               Fw: Coronavirus info


More research regarding chemicals.


Roland Lankah, REHS/RS, MPH, PhD (abd)
Registered Environmental Health Specialist
Cook County Sheriff's Office/DOC
Office: (773) 674-5988
Cell: 312‐590‐3419


From: Zawitz, Chad <czawitz@cookcountyhhs.org>
Sent: Tuesday, January 28, 2020 4:10 PM
To: Roland Lankah (Sheriff) <Roland.Lankah@cookcountyil.gov>
Subject: Re: Coronavirus info

10‐4



         On Jan 28, 2020, at 4:00 PM, Roland Lankah (Sheriff) <Roland.Lankah@cookcountyil.gov> wrote:


         This other study indicated that they are sensitive to variation in pH level (increased toxicity) and
         contact time. Pre‐cleaning before disinfecting is essential because it remove organic maters
         increasing the chemical contact with the virus. So I am working on the pH calculations to make
         the necessary adjustment in the chemical concentration based on this study. Hopefully it is a
         working recipe, and hopefully we don't experience anything here.
         Keep me updated, and I will do the same.

         https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3509683/



                                                                                                                                                               Human Coronaviruses: Insights into
                  To help protect y our priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.




                                                                                                                                                               Environmental Resistance and Its
                                                                                                                                                               Influence on the Development of New
                                                                                                                                                               Antiseptic Strategies
                                                                                                                                                               The Coronaviridae family, an enveloped RNA virus family,
                                                                                                                                                               and, more particularly, human coronaviruses (HCoV),


                                                                                                                                                           1

                                                                                                                                                     ROLAND EXH 7
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 113
                                                            192 of 187
                                                                   497 PageID #:601
                                                                              #:3422



                                                                                                                                      were historically known to be responsible for a large
                                                                                                                                      portion of common colds and other upper respiratory
                                                                                                                                      tract infections. HCoV are now known to be involved in
                                                                                                                                      more serious respiratory diseases, i.e. bronchitis,
                                                                                                                                      bronchiolitis or pneumonia, especially in young children
                                                                                                                                      and neonates ...

                                                                                                                                      www.ncbi.nlm.nih.gov




Roland Lankah, REHS/RS, MPH, PhD (abd)
Registered Environmental Health Specialist
Cook County Sheriff's Office/DOC
Office: (773) 674-5988
Cell: 312‐590‐3419


From: Roland Lankah (Sheriff) <Roland.Lankah@cookcountyil.gov>
Sent: Tuesday, January 28, 2020 3:05 PM
To: Chad Zawitz (CCHHS) <CZawitz@cookcountyil.gov>
Subject: Re: Coronavirus info

Thank Dr. Z,
I saw that too and I was surprise that the Clorox‐based products were ineffective as these have
been useful against several SARS type infections. However, while I was also researching
Rhinovirus infections, a study suggested that Lysol was more likely to be effective
against Rhinovirus as compared to bleach. Contact time is also shorter as compared to
bleach. The study is really old, but may still be relevant.

link below:
 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC182122/



                                                                                                                                      Chemical disinfection to interrupt
        To help protect y our priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.




                                                                                                                                      transfer of rhinovirus type 14 from
                                                                                                                                      environmental surfaces to hands.
                                                                                                                                      Rhinoviruses can survive on environmental surfaces for
                                                                                                                                      several hours under ambient conditions. Hands can
                                                                                                                                      readily become contaminated after contact with such
                                                                                                                                      surfaces, and self-inoculation may lead to infection.
                                                                                                                                      Whereas hand washing is crucial in preventing ...

                                                                                                                                      www.ncbi.nlm.nih.gov




                                                                                                                                  2

                                                                                                                             ROLAND EXH 7
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 114
                                                            193 of 187
                                                                   497 PageID #:602
                                                                              #:3423




Roland Lankah, REHS/RS, MPH, PhD (abd)
Registered Environmental Health Specialist
Cook County Sheriff's Office/DOC
Office: (773) 674-5988
Cell: 312‐590‐3419


From: Zawitz, Chad <czawitz@cookcountyhhs.org>
Sent: Tuesday, January 28, 2020 9:32 AM
To: Roland Lankah (Sheriff) <Roland.Lankah@cookcountyil.gov>
Subject: Coronavirus info

Hi.

While doing some reading for clinical purposes, I came across this in the medical literature,
which may or may not be what you have found on your end regarding coronaviruses in a
general sense:

"Preventive measures are the same as for rhinovirus infections, which consist of handwashing
and the careful disposal of materials infected with nasal secretions. Several
antiseptic/disinfectant solutions used commonly in hospitals and households, including
chloroxylenol, benzalkonium chloride, and cetrimide/chlorhexidine, have been shown to be
ineffective against coronaviruses [106]."




                                                  3

                                             ROLAND EXH 7
        Case:
         Case:1:20-cv-02134
               1:20-cv-02134Document
                             Document#:#:140-1
                                          30-9 Filed: 04/06/20
                                                      07/08/20 Page 115
                                                                    194 of 187
                                                                           497 PageID #:603
                                                                                      #:3424




From:                    Roland Lankah (Sheriff)
Sent:                    Sunday, April 05, 2020 7:22 AM
To:                      Elisabeth Glick (Sheriff)
Cc:                      Jasmin JarlegoPenaranda (Sheriff)
Subject:                 Fw: Coronavirus



Part of research in preparation for COVID19.


Roland         Lankah, REHS/RS, MPH, PhD (abd)
Registered Environmental Health Specialist
Cook County Sheriff's Office/DOC
Office: (773) 674-5988
Cell: 312‐590‐3419


From: Roland Lankah (Sheriff) <Roland.Lankah@cookcountyil.gov>
Sent: Wednesday, January 29, 2020 3:19 PM
To: Amanda Gallegos (Sheriff) <Amanda.Gallegos@cookcountyil.gov>
Cc: Michael Miller (Sheriff) <Michael.Miller1@cookcountyil.gov>
Subject: Coronavirus




Good afternoon Director,

Just wanted to bring this to your attention.

"Preventive measures are the same as for rhinovirus infections, which consist of handwashing and the careful
disposal of materials infected with nasal secretions. Several antiseptic/disinfectant solutions used commonly
in hospitals and households, including chloroxylenol, benzalkonium chloride, and cetrimide/chlorhexidine,
have been shown to be ineffective against coronaviruses."

I was reading through some articles and I came across the following. I thought they were interesting and I
wanted to share. You may probably already know these. It also showed that alcohol based products could be
effective as compared to the bleach based products. In the chart below, pay particular attention to the
ethanol‐based product.

In this study, Geller, Varbanov, and Duval (2012) indicated that one of the striking features of this epidemic
was its nosocomial propagation.
Many of the patients also develop watery diarrhea with active virus shedding (until several weeks), which
might increase the transmissibility of the virus.
SARS‐CoV seemed predominantly transmitted by respiratory droplets over a relatively close distance.
However, direct and indirect contact with respiratory secretions, feces or animal vectors could also lead to
transmission, at least under some circumstances
                                                             1


                                                       ROLAND EXH 8
        Case:
         Case:1:20-cv-02134
               1:20-cv-02134Document
                             Document#:#:140-1
                                          30-9 Filed: 04/06/20
                                                      07/08/20 Page 116
                                                                    195 of 187
                                                                           497 PageID #:604
                                                                                      #:3425



Most of the tested alcoholic‐based solutions (isopropanol or ethanol) has been shown to allow a reduction > 4
log10 in viral titers over 30 sec, whatever the added organic load

Enveloped viruses are not that fragile and they are not inactivated by a number of antiseptics‐disinfectants
such as quaternary ammoniums compounds or phenolic compounds. The association chlorhexidine and
cetrimide, widely used in human medicine, did not seem to be effective on HCoV 229E, except if ethanol is
added.


Virucidal activity on SARS-CoV of different hand-rub formulations and surfaces disinfectants thanks to
suspension tests.

     Tested formulations       Contact times Minimal reduction factor (log10)
       100% 2-propanol             30 s                  ≥ 3.31
        70% 2-propanol             30 s                  ≥ 3.31
         78% ethanol               30 s                  ≥ 5.01
45% 2-propanol, 30% 1-propanol     30 s                  ≥ 2.78
         Wine vinegar              60 s                  ≥ 3.0
      0.7% formaldehyde           2 min                  ≥ 3.01
      1.0% formaldehyde           2 min                  ≥ 3.01
    0.5% glutardialdehyde         2 min                  ≥ 4.01
      26% glucoprotamin           2 min                  ≥ 1.68




Virucidal activity on MHV and TGEV, used as SARS-CoV surrogates, of different hand-rub formulations and
surface disinfectants using carrier test methodology (MHV: Murine hepatitis virus, TGEV: Transmissible
gastro-enteritis virus).
Concentration of active ingredients of the tested commercial formulations MHV TGEV
     Bleach (6% sodium hypochlorite – use dilution: 1:100, ≈ 600 mg/mL)         No    No
              9.09% o-phenylphenol, 7.66% p-tertiary amylphenol                 No    No
                          0.55% ortho-phthalaldehyde                            No    No
                                   70% ethanol                                 Yes Yes
                                   62% ethanol                                  No    Yes
                                   71% ethanol                                  No    Yes




Roland         Lankah, REHS/RS, MPH, PhD (abd)
Registered Environmental Health Specialist
Cook County Sheriff's Office/DOC
Office: (773) 674-5988
Cell: 312‐590‐3419
                                                       2


                                               ROLAND EXH 8
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 117
                                                            196 of 187
                                                                   497 PageID #:605
                                                                              #:3426




                                         3


                                  ROLAND EXH 8
     Case:
      Case:1:20-cv-02134
            1:20-cv-02134Document
                          Document#:#:140-1
                                       30-9 Filed: 04/06/20
                                                   07/08/20 Page 118
                                                                 197 of 187
                                                                        497 PageID #:606
                                                                                   #:3427

                                                                  Guidance for Congregate
                                                                          Living Facilities

     JB Pritzker, Governor                                             Ngozi O. Ezike, MD, Director

    Interim Recommendations to Reduce Transmission of SARS-CoV-2 in Congregate Living Facilities:
                   Universal Masking and Enhanced Environmental Disinfection

      I.   Background
           SARS-CoV-2 is clearly highly transmissible in congregate living facilities such as prisons and jails. In
           addition to droplet transmission, contact transmission (e.g. fomites) may play an important role in
           SARS-CoV-2 spread. Evidence suggests that SARS-CoV-2 may remain viable for hours to days on
           surfaces.

    II.    Purpose
           This guidance provides universal masking and environmental disinfection recommendations for
           congregate living facilities.

    III.   Recommendation for Universal Masking Policy in Residential Congregate Living Facilities
           Until further notice, IDPH recommends that congregate living facilities serving vulnerable
           populations 1 implement a universal-masking policy requiring all staff to wear a mask when
           working. This includes staff responsible for direct interaction or care involving residents as well as
           staff who do not normally interact directly with patients and residents, such as administrative,
           dietary, environmental services, and facility maintenance staff. Universal masking will reduce the
           risk of transmission from staff who may be carrying SARS-CoV2 but are asymptomatic. In addition,
           face masks are widely used as an important part of droplet precautions when caring for patients
           with respiratory infections

           CDC has issued guidance regarding optimizing the supply of facemasks, including extended use
           and reuse strategies: https://www.cdc.gov/coronavirus/2019-ncov/hcp/ppe-strategy/face-
           masks.html.

           Hand hygiene should be performed before putting on a mask, and after touching, adjusting, or
           removing a mask. Facemasks should be removed and discarded if soiled, damaged, or hard to
           breathe through. Facemasks with elastic ear hooks may be more suitable for re-use.

           In the context of severe personal protective equipment (PPE) shortages, and only if surgical masks
           or respirators are not available, home-made cloth masks have been proposed as a last-resort

1
 Congregate setting that serves vulnerable populations: a skilled nursing facility, an assisted living facility, a group home,
a homeless shelter, or a correctional setting.

Version 1.0 (03.31.2020)                                                                                              1



                                                     ROLAND EXH 9
 Case:
  Case:1:20-cv-02134
        1:20-cv-02134Document
                      Document#:#:140-1
                                   30-9 Filed: 04/06/20
                                               07/08/20 Page 119
                                                             198 of 187
                                                                    497 PageID #:607
                                                                               #:3428




      solution by the CDC until availability of standard PPE is restored. Homemade masks are not
      considered PPE: health care staff should continue to wear N-95 respirators as appropriate, based
      on the type of patient care involved (aerosolizing procedures), per CDC guidance.

      Additional information and resources about alternative facemasks and universal masking are
      available from the Minnesota Department of Public Health and University of Nebraska (See
      attached; links to this guidance are below, as updates to these documents may occur.)

      Guidance from the Minnesota Department of Health on alternative facemasks:
      http://www.health.state.mn.us/diseases/coronavirus/hcp/masksalt.pdf

      The University of Nebraska Policy on Universal Masking:
      http://www.nebraskamed.com/sites/default/files/documents/covid-19/surgical-mask-policy-and-
      faq-nebraska-med.pdf.

IV.   Recommendation for Enhanced Environmental Disinfection

      Until further notice, in order to assist with efforts to interrupt transmission of SARS-CoV-2 via
      contaminated surfaces in residential congregate living facilities, IDPH recommends frequent
      environmental disinfection of surfaces frequently touched by occupants – at least three times per
      day or once per shift. When feasible, IDPH recommends use of a spray (no-wipe) product to
      facilitate application.

      Common touchpoints include: door knobs and door handles, door push bars, light switches and
      cover plates, telephones, reception desks and reception area furniture, elevator call buttons and
      cover plates, refrigerator door handles, TV remote controls, microwave buttons, breakroom tables
      and countertops, filing cabinet handles, stair and ramp hand railings, vending machine buttons,
      paper towel dispensers, soap dispensers, toilet seat and urinal flush handles, restroom door
      partition door handles, workstation and office desktops, drawer pulls, keyboards and mice, and
      office equipment. Health care facilities will require cleaning of additional surfaces, including but
      not limited to wheelchair handles, IV poles, bed rails, nightstands, and nurse call buttons.

      IDPH recommends selecting a disinfectant from U.S. EPA’s list of disinfectants for use against
      SARS-CoV-2, known as the N-List, available from the EPA website at
      https://www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2. Follow
      manufacturers’ instructions for application and proper ventilation when using disinfectants.
      Dilutions should be performed according to written guidance from the manufacturer.

      Ease of use, contact times, and safety (staff/patient/resident) concerns must be taken into
      account when selecting and using a disinfection agent. N-List products that can be sprayed, with a
      short contact time, (e.g. between 30 seconds and one minute as indicated on the label) and do not
      require wiping have potential advantages. Application of disinfectant may be facilitated by use of
      an industrial-style sprayer with the nozzle of the spray wand held close – 6 to 8 inches – to the


                                                   2

                                           ROLAND EXH 9
    Case:
     Case:1:20-cv-02134
           1:20-cv-02134Document
                         Document#:#:140-1
                                      30-9 Filed: 04/06/20
                                                  07/08/20 Page 120
                                                                199 of 187
                                                                       497 PageID #:608
                                                                                  #:3429




         surface to which disinfectant is being applied. Some products (e.g. sodium hypochlorite or
         household bleach, and peracetic acid) pose increased inhalational risks, but a diluted solution of
         household bleach may be useful in some settings. 2 Depending on the disinfectant, it may be
         appropriate for residents to leave the room for a brief period where disinfectants are being used.
         Pre-cleaning may be required if surfaces are visibly dirty.

         Consult the manufacturer’s instructions for cleaning and disinfection products used. Products
         should be used per manufacturer labelling, and the Safety Data Sheet for any product being used
         should be reviewed and readily available to employees. Wear disposable gloves when cleaning
         and disinfecting surfaces. Gloves should be discarded after each cleaning. If reusable gloves are
         used, those gloves should be dedicated for cleaning and disinfection of surfaces for COVID-19 and
         should not be used for other purposes. Clean hands immediately after gloves are removed.

         IDPH does not recommend applying disinfection products using methods other than those
         described on the product labeling.

    V.   Resources
         CDC Strategies for Optimizing the Supply of N95 Respirators: Crisis/Alternate Strategies
         CDC Cleaning and Disinfection for Community Facilities
         USEPA List N: Disinfectants for Use Against SARS-CoV-2




2Diluted household bleach solutions (e.g.1000 parts per million (ppm) sodium hypochlorite) may be used if
appropriate for the surface. Check to ensure the bleach product is not past its expiration date. Never mix
household bleach with ammonia or any other cleanser. Do not premix the water and bleach solution, as it loses
potency over time. Additional guidance regarding dilution and storage of bleach is available at:
https://www.canr.msu.edu/news/covid-19-disinfecting-with-bleach. A bleach dilution calculator is available at
https://www.publichealthontario.ca/en/health-topics/environmental-occupational-health/water-quality/chlorine-
dilution-calculator




                                                      3

                                             ROLAND EXH 9
     Case:
      Case:1:20-cv-02134
            1:20-cv-02134Document
                          Document#:#:140-1
                                       30-9 Filed: 04/06/20
                                                   07/08/20 Page 121
                                                                 200 of 187
                                                                        497 PageID #:609
                                                                                   #:3430




Interim Guidance on Alternative Facemasks
CURRENT AS OF MARCH 27, 2020
Alternative facemasks can be homemade facemasks, or manufactured facemasks that are not regulated by the
U.S. Food and Drug Administration (FDA). There are many versions of non-FDA regulated facemasks, and facilities
should evaluate each product before use.

Every effort should be made to obtain FDA regulated facemasks and to comply with CDC’s Strategies for
Optimizing the Supply of PPE and Equipment (www.cdc.gov/coronavirus/2019-ncov/hcp/ppe-strategy/index.html)
for the purpose of protecting the health care worker from exposure to infectious particles. Alternative facemasks
can serve as source control for an individual who may be infected (transmission may occur prior to the
development of overt symptoms) as an approach to limit transmission of the virus. MDH recommends the use of
source control at this time for all health care workers.


When is it appropriate to wear an alternative facemask:
1.   FDA regulated PPE supply has been exhausted and all efforts to extend PPE use has been exhausted.
2.   A worker in a health care facility does not have direct patient care responsibility (e.g. dietary staff,
     environmental services staff, administrative staff)
3.   Use by patients who do not have respiratory symptoms.
4.   Use by visitors or contract staff who are providing services to a healthcare facility.
5.   Asymptomatic staff who have not had exposures to known or suspect COVID-19 cases.


Design principles:
1.   Build a mask that tightly encloses the area around the nose and mouth, from the bridge of the nose down to
     the chin, and extending onto the cheek beyond the corners of the mouth, so no gaps occur when talking or
     moving.
2.   Use mask material that is tightly woven but breathable. Possibly double-layer the fabric.
        Masks must be made from washable material such as fabric. Choose a fabric that can handle high
         temperatures and bleach without shrinking or otherwise deforming.
3.   The mask should be tolerant of expected amounts of moisture from breathing.
4.   Other Considerations
        Suggested materials- outer layer tea cloth, inner layer of a microfleece to wick away moisture, and an
         inner tea cloth layer. Use an accordion fold to mimic a hospital mask as much as possible and use a fat
         woven shoelace type material to bind the sides (such as quilt binding). For straps, use elastic straps that
         loop behind the ears.


Use of alternate facemasks:
1.   Alternative facemasks should be donned and doffed per usual CDC protocol.


                                                  ROLAND EXH 9
     Case:
      Case:1:20-cv-02134
            1:20-cv-02134Document
                          Document#:#:140-1
                                       30-9 Filed: 04/06/20
                                                   07/08/20 Page 122
                                                                 201 of 187
                                                                        497 PageID #:610
                                                                                   #:3431
2.   Alternative facemasks should be changed when saturated from condensation build up from breathing, or
     after a gross contamination event.
3.   Dirty and clean facemasks must be housed in separate, clearly labeled containers to prevent cross
     contamination.


Washing masks:
     Wash dirty masks between each use. Wash in hot water with regular detergent. Dry completely on hot
     setting.


Design examples:
     There is no standard design for a homemade facemask therefore, consider innovation using the design
     principle above. Below are example designs for consideration:

     Videos:
        Face Mask Kit (https://vimeo.com/399324367/13cd93f150), Providence St. Joseph Health
        How to sew a simple Fabric Face Mask (https://www.youtube.com/watch?v=sOJ_sm137fQ), YouTube

     Written instructions:
        How to make a facemask (www.allinahealth.org/-/media/allina-health/files/mask-sewing-how-to.pdf),
         Allina Health
        Face Mask Directions (https://www.leadingagewa.org/wp-
         content/uploads/sites/296/2020/02/Instructions.pdf), Joan Glass
        Facemask: A picture tutorial (https://buttoncounter.com/2018/01/14/facemask-a-picture-tutorial/)
        Taiwanese Doctor Teaches How to DIY Cloth Face Mask (https://mustsharenews.com/cloth-face-mask/)
        Can DIY Masks Protect Us from Coronavirus? (https://smartairfilters.com/en/blog/diy-homemade-mask-
         protect-virus-coronavirus/)
        DIY Homemade Masks vs. What’s the Best Material? (https://smartairfilters.com/en/blog/best-materials-
         make-diy-face-mask-virus/)
        DIY Cloth Face Mask (www.instructables.com/id/DIY-Cloth-Face-Mask/)

     Articles:
        Dato, VM, Hostler, D, and Hahn, ME. Simple Respiratory Mask, Emerg Infect Dis. 2006;12(6):1033–1034.
         https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3373043/
        Rengasamy S, Eimer B, and Shaffer R. Simple respiratory protection-evaluation of the filtration
         performance of cloth masks and common fabric materials against 20-1000 nm size particles, Ann Occup
         Hyg. 2010;54(7):789-98. https://academic.oup.com/annweh/article/54/7/789/202744
        Davies, Anna & Thompson, Katy-Anne & Giri, Karthika & Kafatos, George & Walker, James & Bennett,
         Allan. (2013). Testing the Efficacy of Homemade Masks: Would They Protect in an Influenza Pandemic?
         Disaster medicine and public health preparedness. 7. 413-418. 10.1017/dmp.2013.43.
         https://www.researchgate.net/publication/258525804_Testing_the_ Efficacy_of_
         Homemade_Masks_Would_They_Protect_in_an_Influenza_Pandemic



2
                                               ROLAND EXH 9
    Case:
     Case:1:20-cv-02134
           1:20-cv-02134Document
                         Document#:#:140-1
                                      30-9 Filed: 04/06/20
                                                  07/08/20 Page 123
                                                                202 of 187
                                                                       497 PageID #:611
                                                                                  #:3432
          Letter: CDC Emerging Infectious Diseases Simple Respiratory Mask.
           https://wwwnc.cdc.gov/eid/article/12/6/05-1468_article
          JAMA: Conserving Supply of Personal Protective Equipment—A Call for Ideas.
           https://jamanetwork.com/journals/jama/fullarticle/2763590?guestAccessKey=a9713d59-cf2a-4658-
           9630-13e58b1b5954&utm_source=silverchair&utm_medium=email&utm_ campaign=article_alert-
           jama&utm_content=olf&utm_term=032020.

     Other Resources:
          N95 Filtering Facemask Respirator Ultraviolet Germicidal Irradiation (UVGI) Process for Decontamination
           and Reuse (https://www.nebraskamed.com/sites/default/files/documents/covid-19/n-95-decon-
           process.pdf).


Minnesota Department of Health
PO Box 64975
St. Paul, MN 55164-0975
651-201-5414
www.health.state.mn.us



03/27/20



To obtain this information in a different format, call: 651-201-5414.




3
                                                     ROLAND EXH 9
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 124
                                                            203 of 187
                                                                   497 PageID #:612
                                                                              #:3433




                 Universal Mask Policy and FAQs

Effective Saturday, March 28th, all employees working in inpatient units, ambulatory
clinic spaces, and procedural areas will be expected to wear procedural/surgical face
masks, at all times, while in their respective clinical care settings. The exception to this
would include those health care professional wearing N95 respirators while providing
care for presumed COVID-19 (rule out) or known COVID-19 positive patients. We
recognize this is a departure from standard infection prevention; however, we find
ourselves in extraordinary times and given current circumstances, we believe this
deviation from standard policy is warranted. This practice will be continually monitored
and re-evaluated for extension with a tentative end date of April 17, 2020.

Additionally, we will require all employees to self-monitor for symptoms concerning
COVID-19 infection at the beginning of every shift. If you feel you are displaying
symptoms related to the virus, we ask that you notify your manager and contact
Employee Health at 888-OUCH.

COVID-19 symptoms are defined below and may be mild. They include new onset of
any one of the following:
1. Fever (≥100.0 F)
2. Cough
3. Shortness of Breath

Process to Obtain and Discard Procedure/Surgical Mask

A procedural face mask will be issued at the start of each shift, for those individuals
working in one of the clinical care settings outlined above. Masks will be available at
each entrance to the hospital, and will be used throughout the shift. In the event that
the mask becomes visibly soiled, saturated or damaged, a new mask must be obtained.
Stock will be securely stored in each clinical setting. Should you need a replacement
mask, you must request one from supervisory personnel in the clinical area you are
working. For personnel who do not enter via a main hospital entrance, an initial mask
may be obtained upon first presence on a clinical area from nursing personnel.
We ask all personnel to make every effort to help preserve the supply of PPE and
reduce the need for replacement masks whenever possible. Infection Prevention
guidelines should be followed on the use and re-use of procedure/surgical masks. More
information can be found at the end of this document.




                                                                                               1

                                      ROLAND EXH 9
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 125
                                                            204 of 187
                                                                   497 PageID #:613
                                                                              #:3434




At the end of shift, personnel will be asked to doff their face mask as they exit the
building. Receptacles will be placed at each exit so that masks may be collected for
potential decontamination and reuse should this become necessary. Please do not
place visibly soiled, saturated, or torn procedure/surgical masks in these receptacles.
Damaged procedure/surgical masks should be discarded in the trash.

Infection Prevention Guidance on Procedure/Surgical Mask Use and Re-Use

   To Doff facemask with intent to reuse
      1. Perform hand hygiene
      2. Remove mask
              o Remove procedure mask by holding the ear loops. The front is
                 contaminated, so remove slowly and carefully.
              o Remove surgical mask by untying lower ties FIRST. Untie upper ties
                 last. The front is contaminated, so remove slowly and carefully. Ensure
                 ties do not fall into clean interior side of mask.
      3. After removing facemask, visually inspect for contamination, distortion in
         shape/form. If soiled, torn, or saturated the mask should be discarded.
      4. If the facemask is NOT visibly soiled, torn, or saturated, carefully store on a
         paper towel exterior side down.
      5. Perform hand hygiene.

   To Re-Don Mask
      1. Perform hand hygiene
      2. Grasp mask
            o Pinch procedure mask at the ear loops or
            o Grasp upper ties on surgical mask
      3. Place over face
            o For procedure mask: Secure ear loops behind the ears. Secure mask.
            o For surgical mask: Secure upper ties first, behind head. End by
               securing lower ties behind head.
      4. Perform hand hygiene

A disposable facemask can be worn throughout your shift if not visibly soiled, torn or
saturated, and NOT touched while delivering patient care.


Conservation of PPE

Nebraska Medicine is well-positioned and has an adequate, but not inexhaustible,
stock of masks for staff utilization. In an effort to maintain the supply, conservation of




                                         NebraskaMed.com
                                        ROLAND
                          Adapted from Partners       EXH
                                                Healthcare   9 Mask Policy
                                                           Surgical
                                             3/27/2020
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 126
                                                            205 of 187
                                                                   497 PageID #:614
                                                                              #:3435




masks is essential. We have no way to predict how long this pandemic will affect us. In
an effort to ensure masks continue to be available to healthcare workers, we must make
all efforts to conserve our supply. In the event the supply of procedure/surgical masks
prohibits this strategy, distribution of masks will be prioritized based on the highest risk
clinical activities. Supply chain is working diligently to secure additional stocks of
procedural masks.

Used procedural masks that are not visibly soiled, saturated, or torn will be collected as
a potential safeguard for the future. Soiled, saturated, or torn masks should be disposed
of as routine trash.
We are evaluating a plan to potentially reprocess procedural masks that will ensure
safety, sanitation and sterilization. Reprocessed procedure/surgical masks will not be
put into circulation until we have evaluated that plan. However, if it is needed,
reprocessing will help ensure we maintain a healthy stock of PPE.


Rationale to Universal Mask Policy

Our knowledge regarding COVID-19 is rapidly expanding. This allows us the
opportunity to update PPE policies to incorporate the best evidence about issues like
mask and respirator reuse and viral transmission. Due to continually evolving evidence,
we expect these policies will be further refined and revised
Given what we have learned about COVID-19, this universal mask approach will serve
to:
    1. Protect our patients and other staff members should the healthcare worker have
       presymptomatic or asymptomatic COVID-19 infection or develop symptoms at
       work (a mask achieves source control and decreases the risk of spreading
       infection)
    2. Protect our healthcare workers should they come in close contact with an
       individual with either presymptomatic or mild COVID-19 infection or who has
       symptoms that have not yet been recognized

To be successful, this new approach will require support from all of us across the
enterprise and require the following:
    Strict adherence to extended use/reuse of masks
    Meticulous adherence to hand hygiene
    Proper mask use and hygiene including wearing the mask as directed to cover
      the mouth and nose
    Strict avoidance of manipulation/touching the mask to reduce the risk of
      contamination and self-inoculation




                                         NebraskaMed.com
                                        ROLAND
                          Adapted from Partners       EXH
                                                Healthcare   9 Mask Policy
                                                           Surgical
                                             3/27/2020
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 127
                                                            206 of 187
                                                                   497 PageID #:615
                                                                              #:3436




Frequently Asked Questions

Why are we recommending a procedure/surgical mask and not an N95 respirator?
Similar to influenza and other respiratory viruses, COVID-19 appears to be transmitted
primarily through large respiratory droplets. Procedure masks help to provide protection
against respiratory droplet spread. In addition, although not thought to be a major route
of transmission, there are some data to indicate COVID-19 viral shedding in the
presymptomatic stage. Wearing procedure masks in a more generalized manner may
help to prevent spread from persons with presymptomatic shedding or persons with
very mild disease. Finally, wearing a procedure mask very effectively contains
respiratory secretions and may prevent an infected provider from spreading the virus to
patients or coworkers. In contrast, N95 respirators provide a higher level of filtration
and are important in clinical situations where infectious droplets could become
aerosolized. This primarily occurs in specific clinical situations such as when a patient
is intubated or undergoes bronchoscopy. N95 respirators are difficult to wear for long
periods of time and are impractical for generalized use. Also, the supply of N95
respirators is smaller and our supply would not support universal use. We must reserve
N95 use for patients with known or suspected COVID-19 and high risk situations.

Does the universal mask policy apply to every member of the workforce working
anywhere in the Nebraska Medicine Enterprise?
The universal mask policy applies to employees working in areas where clinical care is
provided.

Personnel working in nonclinical offices or in nonclinical settings where persons are
reliably separated by more than 6 feet, should not wear masks in order to conserve
stock for patient care. However, when walking through common clinical areas where
care is delivered, the mask policy applies. Stop at an entry point prior to entering the
clinical area to obtain a masks for use. Personnel that work in nonclinical buildings
(ECCP, Kiewit Tower) are excluded from this process. These employees should
practice principles of social distancing, respiratory etiquette and frequent hand hygiene.
If these workers visit areas where clinical care is provided, the mask policy applies as
above.

I am involved with research and operate out of the research towers, does the
universal mask policy apply to me?
No, not unless you visit any spaces where clinical care is provided. We would
encourage you to avoid these locations.




                                         NebraskaMed.com
                                        ROLAND
                          Adapted from Partners       EXH
                                                Healthcare   9 Mask Policy
                                                           Surgical
                                             3/27/2020
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 128
                                                            207 of 187
                                                                   497 PageID #:616
                                                                              #:3437




Should visitors be wearing face masks?
Visitors will be limited on campus except for certain circumstances. (See visitor policy
for detail). Visitors will not be instructed to wear face masks. If a visitor develops
symptoms while on the premises, that person should be provided a face mask and
asked to leave.

Should all patients be wearing face masks?
No. Patients with symptoms concerning for COVID-19, or other respiratory illness, will
be provided a face mask and isolated per our existing policies. Once roomed, it is
recommended that symptomatic patients continue to wear their face mask to mitigate
exposure risk. This is an evolving situation and will be reevaluated as needed.

In procedural areas, can a single procedural mask be worn continuously,
including across different cases?
Yes, a single mask can be worn across different cases and between cares of different
patients. Masks must be changed if they become wet or contaminated during a case.
The routine use of face shields will decrease the likelihood of this occurring and is
encouraged.

I work in a clinical setting. How can I eat when I am supposed to wear a
procedural mask?
Eating is not permitted in clinical areas. If you are working in a clinical setting, follow the
removal and reuse instructions as is outlined in the Extended Use and Limited Reuse of
Disposable Facemasks, Respirators and Protective Eyewear document.

I work in a clinical setting. How can I drink when I am supposed to wear a
procedural mask?
Drinking is permitted in designated locations in clinical areas. If you need to drink,
ensure you are 6 feet away from others, perform hand hygiene, remove the mask, drink,
and then replace your procedure/surgical mask. Please follow the guidelines on
appropriate doffing found at the end of this document.

Are staff allowed to take off their masks to eat while on hospital or clinic
premises?
Staff can take off their masks to eat and drink when they are on premises in a location
where they can maintain a distance of 6 feet. It is preferable to minimize going outside
to prevent the need to discard masks and to help the hospital preserve mask supplies.
Please follow guidelines on appropriate doffing found at the end of this document.

If I need to leave the facility and come back later in my shift, what should I do?




                                          NebraskaMed.com
                                         ROLAND
                           Adapted from Partners       EXH
                                                 Healthcare   9 Mask Policy
                                                            Surgical
                                              3/27/2020
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 129
                                                            208 of 187
                                                                   497 PageID #:617
                                                                              #:3438




Every effort should be made to preserve supplies of face masks. You may remove your
mask and store it for short periods of time as noted at the end of this document and
then reuse the mask.

Can I use my procedure/surgical mask between patients, including those with
confirmed COVID-19, suspect COVID-19, other respiratory viruses or patients in
whom none of these apply?
Yes. Your procedure/surgical mask should be used according to the Extended Use and
Reuse guidelines, which ensures careful and deliberate handling of the mask to prevent
both self-contamination and cross contamination. Under conditions of extended use or
reuse, a face shield is preferentially worn over the procedure/surgical mask as the form
of eye protection. However, direct care of patients with known or suspected COVID-19
requires use of N95 respirators or PAPRs.

Should employees be wearing the mask at home and should their families wear
masks?
Employees should discard their masks when leaving the hospital. They should not wear
them home. There is generally no reason for employees and their families to wear
masks at home. Social distancing and taking precautions like washing your hands,
using hand sanitizer, and cleaning surfaces frequently should be appropriate for home.

Can staff gather in break rooms and other places to eat and relax, and if so
should they leave their procedure/surgical masks on?
Staff should adhere to the same principles of social distancing when together in break
rooms, conference rooms or other spaces. They should allow 6 feet distance from
others and should take the appropriate precautions involving hand hygiene and not
touching their faces. Masks can be taken off in such areas for eating and drinking. To
limit the number of people in a break room, staff should considering staggering their
break times.




                                        NebraskaMed.com
                                       ROLAND
                         Adapted from Partners       EXH
                                               Healthcare   9 Mask Policy
                                                          Surgical
                                            3/27/2020
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 130
                                                            209 of 187
                                                                   497 PageID #:618
                                                                              #:3439




Visual Guidance
The following images are intended to provide clarification to avoid potential errors in the
proper use and re-use of face masks.




Figure 1 – This image demonstrates approved wear of face mask. Facemask is shown secured over nose and mouth.




Figure 2 – This image shows the correct way to store mask when not in use. Notice the exterior of the mask is facing DOWN.




                                                      NebraskaMed.com
                                                  ROLAND
                                    Adapted from Partners       EXH
                                                          Healthcare   9 Mask Policy
                                                                     Surgical
                                                          3/27/2020
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 131
                                                            210 of 187
                                                                   497 PageID #:619
                                                                              #:3440




Figure 3 - This image shows the correct way to store a surgical mask when not in use. Notice the exterior of the mask is facing
DOWN and ties are placed carefully away from the inside of the mask




Figure 4 – This image demonstrates inappropriate wear of the procedure mask. Procedure mask should not be pulled under
mouth




                                                       NebraskaMed.com
                                                   ROLAND
                                     Adapted from Partners       EXH
                                                           Healthcare   9 Mask Policy
                                                                      Surgical
                                                            3/27/2020
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 132
                                                            211 of 187
                                                                   497 PageID #:620
                                                                              #:3441




Figure 5 – This image demonstrates inappropriate wear of the procedure mask. Procedure mask should not be pulled under chin




Figure 6 - This image demonstrates inappropriate use of procedure mask. Procedure mask should not be kept on the elbow when
not in use




Figure 7 - This image demonstrates inappropriate wear of the surgical mask. Surgical mask should not hang from lower ties




                                                      NebraskaMed.com
                                                  ROLAND
                                    Adapted from Partners       EXH
                                                          Healthcare   9 Mask Policy
                                                                     Surgical
                                                          3/27/2020
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 133
                                                            212 of 187
                                                                   497 PageID #:621
                                                                              #:3442




Figure 8 – This image demonstrates the wrong way to place mask when not in use. Notice the exterior of the mask if facing up.
This is not correct




Figure 9 – This image demonstrates the wrong way to store surgical mask when not in use. Notice the exterior of the mask if
facing up and ties are touching the interior of the mask. This is not correct




                                                      NebraskaMed.com
                                                   ROLAND
                                     Adapted from Partners       EXH
                                                           Healthcare   9 Mask Policy
                                                                      Surgical
                                                           3/27/2020
        Case:
         Case:1:20-cv-02134
               1:20-cv-02134Document
                             Document#:#:140-1
                                          30-9 Filed: 04/06/20
                                                      07/08/20 Page 134
                                                                    213 of 187
                                                                           497 PageID #:622
                                                                                      #:3443




From:                    Roland Lankah (Sheriff)
Sent:                    Sunday, April 05, 2020 8:01 AM
To:                      Elisabeth Glick (Sheriff)
Cc:                      Jasmin JarlegoPenaranda (Sheriff)
Subject:                 Fw: ILI/AGE 3/4/20




Roland Lankah, REHS/RS, MPH, PhD (abd)
Registered Environmental Health Specialist
Cook County Sheriff's Office/DOC
Office: (773) 674-5988
Cell: 312‐590‐3419



From: Jane Gubser (Sheriff) <Jane.Gubser@cookcountyil.gov>
Sent: Wednesday, March 4, 2020 2:27 PM
To: Roland Lankah (Sheriff) <Roland.Lankah@cookcountyil.gov>
Subject: RE: ILI/AGE 3/4/20

Thank you

From: Roland Lankah (Sheriff) <Roland.Lankah@cookcountyil.gov>
Sent: Wednesday, March 4, 2020 2:10 PM
To: Chad Zawitz (CCHHS) <CZawitz@cookcountyil.gov>; Joseph Hilburger (Sheriff) <Joseph.Hilburger@cookcountyil.gov>
Cc: Chad Zawitz (CCHHS) <CZawitz@cookcountyil.gov>; Connie Mennella (CCHHS) <CMennella@cookcountyil.gov>;
Andrew De Funiak (CCHHS) <ADeFuniak@cookcountyil.gov>; Michael Miller (Sheriff)
<Michael.Miller1@cookcountyil.gov>; DOC Classification <doc.classification@cookcountyil.gov>; Esequiel Iracheta
(Sheriff) <Esequiel.Iracheta@cookcountyil.gov>; Karen Jones‐Hayes (Sheriff) <Karen.Jones‐Hayes@cookcountyil.gov>;
Richard Brogan (Sheriff) <Richard.Brogan@cookcountyil.gov>; Amanda Gallegos (Sheriff)
<Amanda.Gallegos@cookcountyil.gov>; Salomon Martinez (Sheriff) <Salomon.Martinez@cookcountyil.gov>; Tarry
Williams (Sheriff) <Tarry.Williams@cookcountyil.gov>; Jane Gubser (Sheriff) <Jane.Gubser@cookcountyil.gov>; Bradley
Curry (Sheriff) <Bradley.Curry@cookcountyil.gov>; Larry Gavin (Sheriff) <Larry.Gavin@cookcountyil.gov>; Don Beachem
(Sheriff) <Don.Beachem@cookcountyil.gov>; Martha Yoksoulian (Sheriff) <Martha.Yoksoulian@cookcountyil.gov>; Jason
Cianciarulo (Sheriff) <Jason.Cianciarulo@cookcountyil.gov>; Hugh Walsh (Sheriff) <Hugh.Walsh@cookcountyil.gov>;
Joseph Giunta (Sheriff) <Joseph.Giunta@cookcountyil.gov>; Erica Queen (Sheriff) <Erica.Queen@cookcountyil.gov>;
Bridgette Jones (CCHHS) <BridgetteJones@cookcountyil.gov>; Agnes Jones‐Perry (CCHHS) <apjones@cookcountyil.gov>;
Cermak Nursing Leadership <CHSNursingLeadership@cookcountyhhs.org>; Tina Richardson (CCHHS)
<TRichardson2@cookcountyil.gov>; Jasmin JarlegoPenaranda (Sheriff) <Jasmin.JarlegoPenaranda@cookcountyil.gov>;
Deborah Boecker (Sheriff) <Deborah.Boecker@cookcountyil.gov>; Marlena Jentz (Sheriff)
<Marlena.Jentz@cookcountyil.gov>; Sabrina RiveroCanchola (Sheriff) <Sabrina.RiveroCanchola@cookcountyil.gov>
Subject: Re: ILI/AGE 3/4/20

Good afternoon Supt,
Please continue the enhanced sanitation procedure as stipulated in our enhanced sanitation protocol. 55
gallons drums of liquid bleach have been dispatched to your divisions for utilization in the enhanced sanitation


                                                      ROLAND EXH 10
        Case:
         Case:1:20-cv-02134
               1:20-cv-02134Document
                             Document#:#:140-1
                                          30-9 Filed: 04/06/20
                                                      07/08/20 Page 135
                                                                    214 of 187
                                                                           497 PageID #:623
                                                                                      #:3444

process. Please send your Divisional Sanitation Officer to see me if your Division has not received the
chemical.

Thank you so much for your cooperation. Should you have any questions or concerns, please reach out to
me.

Roland Lankah, REHS/RS, MPH, PhD (abd)
Registered Environmental Health Specialist
Cook County Sheriff's Office/DOC
Office: (773) 674-5988
Cell: 312‐590‐3419




From: Zawitz, Chad <czawitz@cookcountyhhs.org>
Sent: Wednesday, March 4, 2020 7:07 AM
To: Joseph Hilburger (Sheriff) <Joseph.Hilburger@cookcountyil.gov>
Cc: Chad Zawitz (CCHHS) <CZawitz@cookcountyil.gov>; Connie Mennella (CCHHS) <CMennella@cookcountyil.gov>;
Andrew De Funiak (CCHHS) <ADeFuniak@cookcountyil.gov>; Roland Lankah (Sheriff)
<Roland.Lankah@cookcountyil.gov>; Michael Miller (Sheriff) <Michael.Miller1@cookcountyil.gov>; DOC Classification
<doc.classification@cookcountyil.gov>; Esequiel Iracheta (Sheriff) <Esequiel.Iracheta@cookcountyil.gov>; Karen Jones‐
Hayes (Sheriff) <Karen.Jones‐Hayes@cookcountyil.gov>; Richard Brogan (Sheriff) <Richard.Brogan@cookcountyil.gov>;
Amanda Gallegos (Sheriff) <Amanda.Gallegos@cookcountyil.gov>; Salomon Martinez (Sheriff)
<Salomon.Martinez@cookcountyil.gov>; Tarry Williams (Sheriff) <Tarry.Williams@cookcountyil.gov>; Jane Gubser
(Sheriff) <Jane.Gubser@cookcountyil.gov>; Bradley Curry (Sheriff) <Bradley.Curry@cookcountyil.gov>; Larry Gavin
(Sheriff) <Larry.Gavin@cookcountyil.gov>; Don Beachem (Sheriff) <Don.Beachem@cookcountyil.gov>; Martha
Yoksoulian (Sheriff) <Martha.Yoksoulian@cookcountyil.gov>; Jason Cianciarulo (Sheriff)
<Jason.Cianciarulo@cookcountyil.gov>; Hugh Walsh (Sheriff) <Hugh.Walsh@cookcountyil.gov>; Joseph Giunta (Sheriff)
<Joseph.Giunta@cookcountyil.gov>; Erica Queen (Sheriff) <Erica.Queen@cookcountyil.gov>; Bridgette Jones (CCHHS)
<BridgetteJones@cookcountyil.gov>; Agnes Jones‐Perry (CCHHS) <apjones@cookcountyil.gov>; Cermak Nursing
Leadership <CHSNursingLeadership@cookcountyhhs.org>; Tina Richardson (CCHHS) <TRichardson2@cookcountyil.gov>;
Jasmin JarlegoPenaranda (Sheriff) <Jasmin.JarlegoPenaranda@cookcountyil.gov>; Deborah Boecker (Sheriff)
<Deborah.Boecker@cookcountyil.gov>; Marlena Jentz (Sheriff) <Marlena.Jentz@cookcountyil.gov>; Sabrina
RiveroCanchola (Sheriff) <Sabrina.RiveroCanchola@cookcountyil.gov>
Subject: ILI/AGE 3/4/20

All,

Multiple cases of Influenza Like Illness (ILI) and Acute Gastroenteritis (AGE) have been identified and isolated
from across the compound. Enhanced sanitation and Limited Movement Status*(see definition below) has been
advised. We will continue daily reports listing originating units and surveillance activity, numbers of cases, and
which (if any) units we will recommend be placed on “limited movement” status.

We will utilize Cermak 3 South to house our Isolation patients. We have limited available beds for isolation
patients on 3South.

Division 6-1J overflow unit is OPEN for ILI until further notice.

*Limited Movement= no new admissions in and no transfers off this unit. Movements to court, medical
appointments, visitation etc are all permitted as long as the detainee is screened AGE symptoms prior to the
movement. Symptomatic patients should be brought directly to Urgent Care.

                                                          2

                                                ROLAND EXH 10
        Case:
         Case:1:20-cv-02134
               1:20-cv-02134Document
                             Document#:#:140-1
                                          30-9 Filed: 04/06/20
                                                      07/08/20 Page 136
                                                                    215 of 187
                                                                           497 PageID #:624
                                                                                      #:3445


3/4/20 ILI/AGE Status Report:

Isolation Housing census: 8 (eight) patients isolated on 3 SOUTH; 3 (three) isolated on 6-1J

Originating Housing Units of Isolated Cases have been identified from: (** = NEW past 24 hours; housing
units will be under surveillance)

10‐2A
10‐4B
RTU‐3C ***AGE***
6‐2K ***AGE***
**2D2‐P house
**RTU‐3A
**RTU‐3D
**Cermak 3N ***AGE***


Limited Movement Housing Units

NONE

Nursing Surveillance Housing Units

RTU‐4H
until at least 3/3
10‐4D
until at least 3/3
10‐4B
until at least 3/3
11‐3DJ
until at least 3/3
10‐2A
until at least 3/4
10‐4B
until at least 3/4
RTU‐3C
until at least 3/4
6‐2K
until at least 3/4
RTU‐3A
until at least 3/5
RTU‐3D
until at least 3/5
Cermak 3N
until at least 3/5
**AGE**


Staff working with detainees on these units should utilize appropriate hand hygiene (soap and water)
before and after detainee contact. Please ensure detainees have access to soap and water in the affected
areas.
                                                      3

                                             ROLAND EXH 10
                                                       Case:
                                                        Case:1:20-cv-02134
                                                              1:20-cv-02134Document
                                                                            Document#:#:140-1
                                                                                         30-9 Filed: 04/06/20
                                                                                                     07/08/20 Page 137
                                                                                                                   216 of 187
                                                                                                                          497 PageID #:625
                                                                                                                                     #:3446

Enhanced sanitation is advised for affected housing units.

Please let me know if there are any questions.

-Chad
    To help protect y ou r priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.
    Census 2020 Be Co unted




Be counted in the 2020 census. Visit www.cookcountyil.gov/census for more information.




                                                                                                                                4

                                                                                                                          ROLAND EXH 10
        Case:
         Case:1:20-cv-02134
               1:20-cv-02134Document
                             Document#:#:140-1
                                          30-9 Filed: 04/06/20
                                                      07/08/20 Page 138
                                                                    217 of 187
                                                                           497 PageID #:626
                                                                                      #:3447




From:                    Roland Lankah (Sheriff)
Sent:                    Sunday, April 05, 2020 7:56 AM
To:                      Elisabeth Glick (Sheriff)
Cc:                      Jasmin JarlegoPenaranda (Sheriff)
Subject:                 Fw: Liquid bleach
Attachments:             Ecolab Sodium Hypochlorite.pdf; Bleach-Dilution.pdf


Instructions to all Supts regarding chemical usage for preemptive cleaning.


Roland Lankah, REHS/RS, MPH, PhD (abd)
Registered Environmental Health Specialist
Cook County Sheriff's Office/DOC
Office: (773) 674-5988
Cell: 312‐590‐3419


From: Roland Lankah (Sheriff)
Sent: Friday, March 6, 2020 11:34 AM
To: Martha Yoksoulian (Sheriff) <Martha.Yoksoulian@cookcountyil.gov>; Salomon Martinez (Sheriff)
<Salomon.Martinez@cookcountyil.gov>; Erica Queen (Sheriff) <Erica.Queen@cookcountyil.gov>; Esequiel Iracheta
(Sheriff) <Esequiel.Iracheta@cookcountyil.gov>; Karen Jones‐Hayes (Sheriff) <Karen.Jones‐Hayes@cookcountyil.gov>;
Hugh Walsh (Sheriff) <Hugh.Walsh@cookcountyil.gov>; Larry Gavin (Sheriff) <Larry.Gavin@cookcountyil.gov>; Richard
Brogan (Sheriff) <Richard.Brogan@cookcountyil.gov>; David Chiko (Sheriff) <David.Chiko@cookcountyil.gov>; Kedgrick
Pullums (Sheriff) <Kedgrick.Pullums@cookcountyil.gov>; Alice Palomo (Sheriff) <Alice.Palomo@cookcountyil.gov>;
Ronald Clark (Sheriff) <Ronald.Clark@cookcountyil.gov>; John Carbone (Sheriff) <John.Carbone@cookcountyil.gov>;
Anthony Villarreal (Sheriff) <Anthony.Villarreal@cookcountyil.gov>; Damita Delitz (Sheriff)
<Damita.Delitz@cookcountyil.gov>; Anthony Hamiti (Sheriff) <Anthony.Hamiti@cookcountyil.gov>; Jasmin
JarlegoPenaranda (Sheriff) <Jasmin.JarlegoPenaranda@cookcountyil.gov>
Subject: Liquid bleach


Good morning All,
Please see attached documents for both SDS and dilution procedure.
Two gallons of the pure chemical should be mixed in a 55 gallons drum with 32 gallons of water. Use the pump
provided to your Divisions. You may also use 8 ounces or a cup of pure chemical to a 1 gallon of water.
         The diluted chemical should be provided to individual tier in a portion of 4 gallons when needed, during heavy
         cleaning and disinfection or enhanced sanitation.
         The chemical must be used within 4 hours upon dilution.
        The chemical should only be used for disinfecting purposes, and no other chemical should be mixed with this
         chemical
        Please apply precautionary measures, including the use of proper PPE (gloves, masks, & gowns) when mixing the
         chemical


                                                               1

                                                     ROLAND EXH 11
        Case:
         Case:1:20-cv-02134
               1:20-cv-02134Document
                             Document#:#:140-1
                                          30-9 Filed: 04/06/20
                                                      07/08/20 Page 139
                                                                    218 of 187
                                                                           497 PageID #:627
                                                                                      #:3448

Should you have any questions/concerns, please reach out to me.


Thanks,



Roland Lankah, REHS/RS, MPH, PhD (abd)
Registered Environmental Health Specialist
Cook County Sheriff's Office/DOC
Office: (773) 674-5988
Cell: 312‐590‐3419




                                                    2

                                             ROLAND EXH 11
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 140
                                                            219 of 187
                                                                   497 PageID #:628
                                                                              #:3449




                                  ROLAND EXH 11
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 141
                                                            220 of 187
                                                                   497 PageID #:629
                                                                              #:3450




                                  ROLAND EXH 11
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 142
                                                            221 of 187
                                                                   497 PageID #:630
                                                                              #:3451




                                  ROLAND EXH 11
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 143
                                                            222 of 187
                                                                   497 PageID #:631
                                                                              #:3452




                                  ROLAND EXH 11
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 144
                                                            223 of 187
                                                                   497 PageID #:632
                                                                              #:3453




                                  ROLAND EXH 11
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 145
                                                            224 of 187
                                                                   497 PageID #:633
                                                                              #:3454




                                  ROLAND EXH 11
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 146
                                                            225 of 187
                                                                   497 PageID #:634
                                                                              #:3455




                                  ROLAND EXH 11
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 147
                                                            226 of 187
                                                                   497 PageID #:635
                                                                              #:3456




                                  ROLAND EXH 11
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 148
                                                            227 of 187
                                                                   497 PageID #:636
                                                                              #:3457




                                  ROLAND EXH 11
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 149
                                                            228 of 187
                                                                   497 PageID #:637
                                                                              #:3458




                                  ROLAND EXH 11
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 150
                                                            229 of 187
                                                                   497 PageID #:638
                                                                              #:3459




                                  ROLAND EXH 11
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 151
                                                            230 of 187
                                                                   497 PageID #:639
                                                                              #:3460




                                  ROLAND EXH 11
                                     Case:
                                      Case:1:20-cv-02134
                                            1:20-cv-02134Document
                                                          Document#:#:140-1
                                                                       30-9 Filed: 04/06/20
                                                                                   07/08/20 Page 152
                                                                                                 231 of 187
                                                                                                        497 PageID #:640
                                                                                                                   #:3461


BLEACH DILUTION CALCULATOR

1. Enter the approximate parts per million (PPM) that you need*:                                                5000 PPM
*The following are recommended ranges based on the task:
Recommended Disinfecting
PPM              task
600-700          Food/water bowls, toys
1500-1700        Routine disinfection of surfaces
6000-8000        Disinfecting to kill ringworm

2. Enter the concentration of the bleach you are using**:                                                             10 %
**Find this in the list of active ingredients, listed as sodium hypocholorite at x%.

3. Enter the number of ounces in the container you are using^:                                                     640 ounces
^Common container sizes are a 24 ounce spray bottle, 1 quart container, 1 gallon
container, and 5 gallon container.
Conversion to ounces:
1 quart = 32 ounces
1 gallon = 128 ounces
5 gallon = 640 ounces

Add the following amount of bleach to your container:                                Ounces:        32.0       ≈        32        OR
Note: convert the decimal amount to the nearest fraction or whole              Tablespoons:         64.0       ≈        64        OR
number, or use the estimated fraction to the nearest quarter                           Cups:         4.0       ≈        4
after the approximately equal (≈) sign.

                                                                    You have made a dilution of:                                1: 20

Other useful conversions:
1 Tablespoon = 0.5 ounces
1 cup = 8 ounces = 16 Tablespoons
1 quart = 4 cups

Created by the Public Health - Seattle & King County Pet Business Program. For more information, call 206.263.9566.



                                                                                  ROLAND EXH 11
        Case:
         Case:1:20-cv-02134
               1:20-cv-02134Document
                             Document#:#:140-1
                                          30-9 Filed: 04/06/20
                                                      07/08/20 Page 153
                                                                    232 of 187
                                                                           497 PageID #:641
                                                                                      #:3462




From:                    Roland Lankah (Sheriff)
Sent:                    Monday, April 06, 2020 11:12 AM
To:                      Elisabeth Glick (Sheriff)
Subject:                 Fw: CBM ODR Dinning Area



Use this for the CBM dinner area closure.

Roland Lankah, REHS/RS, MPH, PhD (abd)
Registered Environmental Health Specialist
Cook County Sheriff's Office/DOC
Office: (773) 674-5988
Cell: 312‐590‐3419


From: Roland Lankah (Sheriff) <Roland.Lankah@cookcountyil.gov>
Sent: Monday, April 6, 2020 11:09 AM
To: Elisabeth Glick (Sheriff) <Elisabeth.Glick@cookcountyil.gov>
Subject: Fw: CBM ODR Dinning Area




Roland Lankah, REHS/RS, MPH, PhD (abd)
Registered Environmental Health Specialist
Cook County Sheriff's Office/DOC
Office: (773) 674-5988
Cell: 312‐590‐3419


From: Roland Lankah (Sheriff) <Roland.Lankah@cookcountyil.gov>
Sent: Monday, March 16, 2020 9:49 AM
To: Yolanda Debro (Sheriff) <Yolanda.Debro@cookcountyil.gov>
Cc: Jasmin JarlegoPenaranda (Sheriff) <Jasmin.JarlegoPenaranda@cookcountyil.gov>
Subject: Re: ODR Dinning Area

I would suggest that they close the dinner area and keep the restaurant running for take out food. You
may ask Director and see what he wants.

Thanks,


Roland Lankah, REHS/RS, MPH, PhD (abd)
Registered Environmental Health Specialist
Cook County Sheriff's Office/DOC
Office: (773) 674-5988
Cell: 312‐590‐3419




                                                           1

                                                    ROLAND EXH 12
       Case:
        Case:1:20-cv-02134
              1:20-cv-02134Document
                            Document#:#:140-1
                                         30-9 Filed: 04/06/20
                                                     07/08/20 Page 154
                                                                   233 of 187
                                                                          497 PageID #:642
                                                                                     #:3463

From: maria.medina@cbmpremier.com <maria.medina@cbmpremier.com>
Sent: Monday, March 16, 2020 9:34 AM
To: Yolanda Debro (Sheriff) <Yolanda.Debro@cookcountyil.gov>
Cc: mark.wagner@cbmpremier.com <mark.wagner@cbmpremier.com>; Jasmin JarlegoPenaranda (Sheriff)
<Jasmin.JarlegoPenaranda@cookcountyil.gov>; Roland Lankah (Sheriff) <Roland.Lankah@cookcountyil.gov>
Subject: ODR Dinning Area

Good morning Superintendent.

I understand that the state of Illinois have implement the shutdown of restaurant’s dinning Service areas. How would
you like for us to proceed with the odr dinning service?

Maria Medina
CBM Premier Management
Office773‐674‐2614
Cell 773‐822‐4811
Fax 773‐674‐4160
Maria.medina@cbmpremier.com




                                                           2

                                                 ROLAND EXH 12
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 155
                                                            234 of 187
                                                                   497 PageID #:643
                                                                              #:3464




                                  ROLAND EXH 13
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 156
                                                            235 of 187
                                                                   497 PageID #:644
                                                                              #:3465




                                  ROLAND EXH 13
        Case:
         Case:1:20-cv-02134
               1:20-cv-02134Document
                             Document#:#:140-1
                                          30-9 Filed: 04/06/20
                                                      07/08/20 Page 157
                                                                    236 of 187
                                                                           497 PageID #:645
                                                                                      #:3466




From:                    Roland Lankah (Sheriff)
Sent:                    Sunday, April 05, 2020 8:42 AM
To:                      Elisabeth Glick (Sheriff)
Subject:                 Fw: Preventive Daily Cleaning and Disinfection
Attachments:             Preventive Daily Cleaning and Disinfection.pdf


Here you go.


Roland Lankah, REHS/RS, MPH, PhD (abd)
Registered Environmental Health Specialist
Cook County Sheriff's Office/DOC
Office: (773) 674-5988
Cell: 312‐590‐3419



From: Roland Lankah (Sheriff)
Sent: Monday, March 23, 2020 3:38 PM
To: Erica Queen (Sheriff) <Erica.Queen@cookcountyil.gov>; Martha Yoksoulian (Sheriff)
<Martha.Yoksoulian@cookcountyil.gov>; Don Beachem (Sheriff) <Don.Beachem@cookcountyil.gov>; Salomon Martinez
(Sheriff) <Salomon.Martinez@cookcountyil.gov>; Hugh Walsh (Sheriff) <Hugh.Walsh@cookcountyil.gov>; Yolanda Debro
(Sheriff) <Yolanda.Debro@cookcountyil.gov>; Karen Jones‐Hayes (Sheriff) <Karen.Jones‐Hayes@cookcountyil.gov>
Cc: Jasmin JarlegoPenaranda (Sheriff) <Jasmin.JarlegoPenaranda@cookcountyil.gov>; mark.wagner@cbmpremier.com
<mark.wagner@cbmpremier.com>; Jane Gubser (Sheriff) <Jane.Gubser@cookcountyil.gov>; Michael Miller (Sheriff)
<Michael.Miller1@cookcountyil.gov>; Richard Brogan (Sheriff) <Richard.Brogan@cookcountyil.gov>; Larry Gavin
(Sheriff) <Larry.Gavin@cookcountyil.gov>; Rebecca Levin (Sheriff) <Rebecca.Levin@cookcountyil.gov>; Esequiel Iracheta
(Sheriff) <Esequiel.Iracheta@cookcountyil.gov>; David Chiko (Sheriff) <David.Chiko@cookcountyil.gov>
Subject: Preventive Daily Cleaning and Disinfection

Good Afternoon Supts, and Mark,
Please see the attached Daily Cleaning and Disinfection protocol to be shared with your staff.

Should you have any questions/concerns, please feel free to contact me.

Thanks,

Roland Lankah, REHS/RS, MPH, PhD (abd)
Registered Environmental Health Specialist
Cook County Sheriff's Office/DOC
Office: (773) 674-5988
Cell: 312‐590‐3419




                                                                1

                                                      ROLAND EXH 14
  Case:
   Case:1:20-cv-02134
         1:20-cv-02134Document
                       Document#:#:140-1
                                    30-9 Filed: 04/06/20
                                                07/08/20 Page 158
                                                              237 of 187
                                                                     497 PageID #:646
                                                                                #:3467

                        Preventive Daily Cleaning and Disinfection
 I.    Daily Cleaning and Disinfection
        Stainless steel tables in day rooms should be cleaned and disinfected after every meal
        Frequently touched surfaces, including, tabletops, doorknobs, bathroom fixtures, toilets,
           phones, keyboards, chairs, light switches, desks top, elevator buttons, keys, etc. should be
           disinfected every shift or between every 4 hours
        Bleach disinfectant should be replenished after every 8 hours
        Sanitation Officers and Food handlers should wash hands with soap and water between tasks
           and between changing gloves.
        All DOC chemicals, including cleaning agents, and disinfectant should be acquired from Central
           Chemical in Division 5
        Spray restraint/handcuff using canister sprayer or spray bottle with a bleach solution between
           uses.

 II.   Intake (Division 6 Annex)
        Food trays and food carts returning from Intakes should be sprayed with bleach disinfectant.
           Allow the food trays and carts to air dry prior to returning to Central Kitchen

III.   Cleaning and Disinfecting Areas of Confirmed Case
        Adequate Personal Protective Equipment (PPE), including masks, gowns, and gloves, is required
           to clean and disinfect cell, dayroom, or areas of a confirmed case.
        All potentially exposed items, including bed sheets, uniforms, and personals, should be collected
           in a cleared, non-perforated bags. Contact to notify Central Laundry regarding the status of the
           content in the bag. Label the bag, such as “maybe contaminated,” and send the bag with
           content to Central Laundry.
        Clean area (1) with a cleaning agent such as Sanifect, and (2) disinfect area with bleach solution
           using the Canister sprayer or spray bottle and allow the area to air dry (do not wipe)
        Place all used disposable gloves, facemasks, and other contaminated items in a clear, non-
           perforated bag before disposing of them in the Divisional dumpsters. Wash your hands with
           soap and water, or you may clean your hands with an alcohol-based hand sanitizer immediately
           after handling these items. Handwashing with soap and water should be used preferentially if
           hands are visibly dirty.
        For training on proper PPE removal, please contact Roland Lankah at ext. 5988, and Jasmin
           JarlegoPenaranda at ext. 2638.

IV.    Laundry (handling potentially contaminated clothing items)
        Wear disposable gloves, masks, and gowns while handling soiled items and keep soiled items
          away from your body, and separately from cleaned clothes.
        In general, using a typical laundry detergent according to washing machine instructions and dry
          thoroughly using the hottest temperatures recommended (170 degrees F or above).
        Stainless steel tables and other hard surface equipment used for this process in laundry rooms
          should be cleaned and disinfected between uses
        Place all used disposable gloves, facemasks, and other contaminated items in a clear, non-
          perforated bag before disposing of them in the Divisional dumpsters. Wash your hands with
          soap and water, or you may clean your hands with an alcohol-based hand sanitizer immediately

                                                      1

                                             ROLAND EXH 14
 Case:
  Case:1:20-cv-02134
        1:20-cv-02134Document
                      Document#:#:140-1
                                   30-9 Filed: 04/06/20
                                               07/08/20 Page 159
                                                             238 of 187
                                                                    497 PageID #:647
                                                                               #:3468

                      Preventive Daily Cleaning and Disinfection
        after handling these items. Handwashing with soap and water should be used preferentially if
        hands are visibly dirty.

V.   CBM
      Please follow the above protocol for daily cleaning and disinfection; however, any laundry
        should be handled and wash in Central Kitchen
      Temperature gauge for dish machine in Central Kitchen should be routinely checked to ensure
        rinse temperature is at 180 degrees or above and documented.
      Implement a screening protocol, including temperature checks with a cut off at 100.4⁰ F for all
        CBM staff and DOC inmate workers in kitchen.




                                                    2

                                          ROLAND EXH 14
        Case:
         Case:1:20-cv-02134
               1:20-cv-02134Document
                             Document#:#:140-1
                                          30-9 Filed: 04/06/20
                                                      07/08/20 Page 160
                                                                    239 of 187
                                                                           497 PageID #:648
                                                                                      #:3469




From:                    Roland Lankah (Sheriff)
Sent:                    Sunday, April 05, 2020 8:18 AM
To:                      Elisabeth Glick (Sheriff)
Cc:                      Jasmin JarlegoPenaranda (Sheriff)
Subject:                 Fw: confirming speaking points for video




Roland Lankah, REHS/RS, MPH, PhD (abd)
Registered Environmental Health Specialist
Cook County Sheriff's Office/DOC
Office: (773) 674-5988
Cell: 312‐590‐3419



From: Penny Mateck‐Greene (Sheriff) <Penny.Mateck‐Greene@cookcountyil.gov>
Sent: Tuesday, March 24, 2020 2:27 PM
To: Roland Lankah (Sheriff) <Roland.Lankah@cookcountyil.gov>
Subject: Re: confirming speaking points for video

Ok, I can include him when I send it out as long as his email is in our system

Sent from my iPhone

On Mar 24, 2020, at 11:57 AM, Roland Lankah (Sheriff) <Roland.Lankah@cookcountyil.gov> wrote:

         Penny,
         Just a quick correction on # 1

         1) Divisional Sanitation Officers are responsible for cleaning and disinfecting the high-touch
         areas throughout the Divisions, and DOC Sanitation Officers are responsible for lobbies and
         exterior areas.

         Thanks,


         Roland Lankah, REHS/RS, MPH, PhD (abd)
         Registered Environmental Health Specialist
         Cook County Sheriff's Office/DOC
         Office: (773) 674-5988
         Cell: 312‐590‐3419




         From: Roland Lankah (Sheriff) <Roland.Lankah@cookcountyil.gov>
         Sent: Tuesday, March 24, 2020 10:33 AM
         To: Penny Mateck‐Greene (Sheriff) <Penny.Mateck‐Greene@cookcountyil.gov>; Lawrence Wayne
                                                               1


                                                      ROLAND EXH 15
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 161
                                                            240 of 187
                                                                   497 PageID #:649
                                                                              #:3470

(Sheriff) <Lawrence.Wayne@cookcountyil.gov>
Cc: Jane Gubser (Sheriff) <Jane.Gubser@cookcountyil.gov>
Subject: Re: confirming speaking points for video

Please re‐write # 1, 2, and 5 as

1) DOC Sanitation Officers are responsible for cleaning the high‐touch areas throughout the
CCDOC.

2) Towels, and spray bottles with cleaning agent (Sanifect Plus), and bleach solution are
available in all Divisions for cleaning and disinfecting by employees. Should no spray bottles
and towels be available in your Divisions, equipment can be retrieved from Support Services in
Division 5 by calling x5988 or x2638. All chemicals, including the cleaning agent and bleach
solution can be retrieved from Central Chemical in Division 5.

5) All frequently touched surfaces should be cleaned with a cleaning agent, and sprayed with
the bleach solution and left to air dry, with the exception of the Sherriff's electronic equipment
such as computer keyboards, and telephones. Employees should spray the cleaning agent and
bleach solution on towels for the cleaning and disinfection of the electronic equipment.

Hope this can help,

Roland Lankah, REHS/RS, MPH, PhD (abd)
Registered Environmental Health Specialist
Cook County Sheriff's Office/DOC
Office: (773) 674-5988
Cell: 312‐590‐3419


From: Penny Mateck‐Greene (Sheriff) <Penny.Mateck‐Greene@cookcountyil.gov>
Sent: Monday, March 23, 2020 5:06 PM
To: Roland Lankah (Sheriff) <Roland.Lankah@cookcountyil.gov>; Lawrence Wayne (Sheriff)
<Lawrence.Wayne@cookcountyil.gov>
Cc: Jane Gubser (Sheriff) <Jane.Gubser@cookcountyil.gov>
Subject: confirming speaking points for video

Roland,

Thank you so much for your time today.

I just wanted to make sure I had all the points we discussed today correct before we include
them with the video:

1) DOC sanitation officers are responsible for cleaning the high touch areas throughout the
CCDOC.

2) Spray bottles with the bleach / water solution, as recommended by the CDC, and towels are
available in all areas of the Jail for disinfecting by employees. Should no spray solution and
towels be available in your area, equipment can be retrieved from Support Services in Division 5
by calling x5988 or x2638.
                                                   2


                                             ROLAND EXH 15
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 162
                                                            241 of 187
                                                                   497 PageID #:650
                                                                              #:3471


3) As part of the DOC's Preventative Daily Cleaning & Disinfection Guideline, DOC employees
should be disinfecting their personal or commonly shared work spaces and related frequently
touched surfaces every shift or between every 4 hours.

4) Frequently touched surfaces include tables, desks, hard backed chairs, doorknobs, light
switches, elevator buttons, remote controls, keys, handles and computer keyboards.

5) All surfaces should be sprayed with the bleach solution and left to air dry, with the exception
of computer keyboards. Employees should spray the disinfectant solution onto a towel and
wipe the keyboard with the towel. The keyboard should then also be left to air dry.

Please let me know of any corrections / changes to the above points.

Thank you,

Penny

Penny Mateck
Community Policing Specialist
Community Relations Unit
Leg 5 Leader, Law Enforcement Torch Run, Special Olympics
Cook County (IL) Sheriff's Police Department
1401 South Maybrook Drive
Maywood, IL 60153
office 708.865.4917
www.cookcountysheriff.org




                                                3


                                       ROLAND EXH 15
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 163
                                                            242 of 187
                                                                   497 PageID #:651
                                                                              #:3472




                     COOK COUNTY DEPARTMENT OF CORRECTIONS
                                 MEMORANDUM

 TO: All Unit Superintendents             DATE: 4/01/2020
 FROM: Roland Lankah, Environmental Health Specialist.
 SUBJECT: Preventive Daily Cleaning and Disinfection

Cleaning and Disinfection Shared Items and Workspace

       Clean and disinfect personal or commonly shared workspace and related frequently touched surfaces with
        cleaning agent followed by disinfectant every four hours and at the end of each shift
       Frequently touched surfaces include, but not limited, tabletops, doorknobs, bathroom fixtures, toilets,
        phones, keyboards, chairs, light switches, desks top, elevator buttons, keys, etc
       All DOC chemicals, including cleaning agents, and disinfectant must be acquired from Central Chemical in
        Division 5
       Spray restraint/handcuff using canister sprayer or spray bottle with a bleach solution between uses.

Cleaning and Disinfecting non-Quarantine and non-Isolation Tiers and Dorms

       Tier Officers must require Tier workers to clean area (1) with a cleaning agent such as Sanifect, and
        followed by 2) disinfecting the area with bleach solution using the spray bottle and allow the area to air dry
        (do not wipe dry.)
             o Stainless steel tables and chairs in day rooms must be cleaned and disinfected before and after
                  each meal.
             o All touch surfaces including, but not limited to, doorknobs, light switches, bathroom fixtures,
                  toilets, and sinks desks and chairs, stair rail (See list above) must be cleaned, followed by
                  disinfection once per shift.
             o Inmates must be required by the Tier Officers to clean and disinfect their cells at minimum, daily.
                  If an inmate is unable to complete this task, the Tier Officer must report the issues to the
                  Divisional Sanitation Officer. The Divisional Sanitation Officers and his/her crew are responsible
                  for ensuring that the cell is cleaned and disinfected once per day
       Divisional Sanitation Officers must ensure that each tier and dorm have the required sanitation supply in
        the Tier Sanitation Kit
             o Bleach disinfectant should be replenished after every 8 hours
       All cleaning activities-both by the Sanitation Officers, inmates, and Tier workers should be documented in
        the Tier log book.

Cleaning and Disinfecting Quarantine, and Isolation Tiers and Dorms

       Appropriate Personal Protective Equipment (PPE), including surgical masks, gowns, and gloves, is
        required to clean and disinfect cell, dayroom, and any areas with a confirmed case.
       Divisional Sanitation Officers and his/her crew are responsible for carrying out the cleaning and
        disinfection in Isolation and Quarantine tiers.
             o Clean area (1) with a cleaning agent such as Sanifect, and followed by 2) disinfecting the area with
                  bleach solution using the Canister sprayer or spray bottle and allow the area to air dry (do not wipe
                  dry.)




SIGNATURE:
                                               ROLAND EXH 16
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 164
                                                            243 of 187
                                                                   497 PageID #:652
                                                                              #:3473



            o     Stainless steel tables and chairs in day rooms need to be cleaned and disinfected before and after
                  each meal.
             o Clean and disinfect all touch surfaces including, but not limited to, doorknobs, light switches,
                  bathroom fixtures, toilets, sinks, rails, floors, desks, and chairs (See list above) every 4 hours and
                  at the end of each shift.
       Place all used disposable gloves, facemasks, and other contaminated items in a clear, non-perforated bag
        before disposing of them in the Divisional dumpsters. After you remove your gloves, wash your hands with
        soap and water, or you may clean your hands with an alcohol-based hand sanitizer immediately after
        handling these items. Handwashing with soap and water is preferred if hands are visibly dirty.
       For training on proper PPE removal, please contact Roland Lankah at ext. 5988, and Jasmin
        JarlegoPenaranda at ext. 2638.


Collecting and Returning Food Trays and Carts from Intake, Quarantine, and Isolation Tiers or Dorms

       Appropriate Personal Protective Equipment (PPE), including surgical masks, gowns, and gloves, is
        required for food services (both food distribution and clean-up) on quarantine and isolation tiers and dorms.
       The Divisional Food Officers and his/her crew are responsible for food distribution and clean up in
        Isolation and Quarantine tiers. When cleaning up,
             o Empty leftover food off the trays in lined garbage can and spray the trays in the tiers or dorms
                 with a bleach solution. (Do not wipe dry).
             o Collect all tray waste from the tier or dorms and dispose of the bags in the dumpster immediately.
             o Spray interior and exterior of insolated carts with a bleach solution. (Do not wipe dry).
             o All tasks should be completed prior to returning carts and trays to the Central kitchen.
             o Food Officers and Food workers must wash hands with soap and water for at least 20 seconds,
                 before putting on gloves for meal service and clean-up, and between tasks.

Laundry (collecting and handling potentially contaminated clothing items) from Quarantine and Isolation
Tiers

       Appropriate Personal Protective Equipment (PPE), including surgical masks, gowns, and gloves, is
        required for the collection and handling of contaminated clothing items in cell, dayroom, laundry, and
        areas with a confirmed case.
       Division 5 Laundry Officer and his/her crew are responsible for collecting and laundering potentially
        contaminated clothing items from Isolation and Quarantine tiers.
            o All potentially contaminated items, including bed linens, towels uniforms, and personal clothing,
                 needs to be collected in clear, non-perforated bags.
            o Each bag must be labeled, such as “maybe contaminated,” and transported immediately to Central
                 Laundry.
            o In the Laundry room, wear disposable gloves, surgical masks, and gowns while handling
                 potentially contaminated items and keep items away from your body, and separately from cleaned
                 clothes.
            o In general, using the laundry detergent provided according to washing machine instructions and
                 dry thoroughly using the hottest dryer temperatures recommended (170 degrees F. or above).
            o Stainless steel tables and other hard surface equipment used for this process in laundry rooms must
                 be cleaned and disinfected between batches and at the end of the shift.
            o Place all used disposable gloves, facemasks, and other contaminated items in a clear, non-
                 perforated bag and dispose of the bags in the Divisional dumpsters. Wash your hands with soap
                 and water, or you may clean your hands with an alcohol-based hand sanitizer immediately after
                 handling these items. Handwashing with soap and water for at least 20 seconds is preferred if
                 hands are visibly dirty.




SIGNATURE:
                                               ROLAND EXH 16
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 165
                                                            244 of 187
                                                                   497 PageID #:653
                                                                              #:3474




CBM

      Please follow the above protocol for daily cleaning and disinfection; however, any laundry should be
       handled and washed in Central Kitchen. Follow the above protocol for handing contaminated clothing
       items.
      Temperature gauge for dish machine in Central Kitchen should be routinely monitored every thirty (30)
       minutes to ensure rinse temperature is at 180 degrees F or above and documented.
      In the event that the rinse temperature on the dish machine falls below 180 degrees F, the following steps
       are required;
            o Immediately turn off the dish machine and call Ex. 5988 to report the problem.
            o Remove all trays and utensils, including trays and utensils, washed immediately before
                temperature fell below 180 degrees F.
            o Rewash all trays and utensils in the second dish machine, ensuring that the rinse temperature on
                the second dish machine is at 180 degrees F or above.
            o If the temperatures on both machines can not reach 180 degrees F, trays, and utensils must be
                washed utilizing the machines; however, use the three-compartment sinks to rinse and sanitize.
            o Follow the manufacture recommendations for the sanitizer “test kit” and check the sanitizer
                concentration every 15 minutes to ensure it meets the required concentration level.
            o Allow the trays and utensils to air dry (Do not wipe)
            o If both machines are non-functional, styrofoam trays must be used for food distributions.

      Implement a screening protocol, including temperature checks with a cut off at 100.4 degrees F for CBM
       staff and DOC inmate workers in the kitchen.
      As part of the Preventative Daily Cleaning and Disinfectant Guideline, CBM employees should be
       disinfecting their personal or commonly shared workspace and related AREAS touch surfaces with
       disinfectant AT LEAST every four hours OR BETWEEN TASKS, and at the end of each shift.




SIGNATURE:
                                             ROLAND EXH 16
        Case:
         Case:1:20-cv-02134
               1:20-cv-02134Document
                             Document#:#:140-1
                                          30-9 Filed: 04/06/20
                                                      07/08/20 Page 166
                                                                    245 of 187
                                                                           497 PageID #:654
                                                                                      #:3475




From:                    Roland Lankah (Sheriff)
Sent:                    Sunday, April 05, 2020 8:15 AM
To:                      Elisabeth Glick (Sheriff)
Cc:                      Jasmin JarlegoPenaranda (Sheriff)
Subject:                 Fw: ACA training




Roland Lankah, REHS/RS, MPH, PhD (abd)
Registered Environmental Health Specialist
Cook County Sheriff's Office/DOC
Office: (773) 674-5988
Cell: 312‐590‐3419


From: Roland Lankah (Sheriff) <Roland.Lankah@cookcountyil.gov>
Sent: Monday, March 23, 2020 4:24 PM
To: Matthew Burke (Sheriff) <Matthew.Burke@cookcountyil.gov>
Cc: Jane Gubser (Sheriff) <Jane.Gubser@cookcountyil.gov>; Michael Miller (Sheriff)
<Michael.Miller1@cookcountyil.gov>; Jasmin JarlegoPenaranda (Sheriff) <Jasmin.JarlegoPenaranda@cookcountyil.gov>;
Rebecca Levin (Sheriff) <Rebecca.Levin@cookcountyil.gov>; David Chiko (Sheriff) <David.Chiko@cookcountyil.gov>
Subject: Re: ACA training

Sure‐I have copied them on here.

Roland Lankah, REHS/RS, MPH, PhD (abd)
Registered Environmental Health Specialist
Cook County Sheriff's Office/DOC
Office: (773) 674‐5988
Cell: 312‐590‐3419


From: Matthew Burke (Sheriff) <Matthew.Burke@cookcountyil.gov>
Sent: Monday, March 23, 2020 4:17:50 PM
To: Roland Lankah (Sheriff) <Roland.Lankah@cookcountyil.gov>
Cc: Jane Gubser (Sheriff) <Jane.Gubser@cookcountyil.gov>; Michael Miller (Sheriff)
<Michael.Miller1@cookcountyil.gov>; Jasmin JarlegoPenaranda (Sheriff) <Jasmin.JarlegoPenaranda@cookcountyil.gov>
Subject: RE: ACA training

Thank you very much.
Will you please share with Dave Chiko and Becky Levin?
Stay safe.


Matt Burke
Cook County Sheriff’s Office | Department of Human Resources
3026 S. California Ave., Building 2 | Chicago, IL 60608
Office | TEL: 773‐674‐7921
Email| Matthew.Burke@cookcountyil.gov
                                                               1

                                                      ROLAND EXH 17
         Case:
          Case:1:20-cv-02134
                1:20-cv-02134Document
                              Document#:#:140-1
                                           30-9 Filed: 04/06/20
                                                       07/08/20 Page 167
                                                                     246 of 187
                                                                            497 PageID #:655
                                                                                       #:3476



The contents of this e-mail message and any attachments are intended solely for the addressee(s) named in this message. This communication is
intended to be and to remain confidential and may be subject to applicable attorney/client and/or work product privileges. If you are not the intended
recipient of this message, or if this message has been addressed to you in error, please immediately alert the sender by reply e-mail and then delete
this message and its attachments. Do not deliver, distribute or copy this message and/or any attachments and if you are not the intended recipient, do
not disclose the contents or take any action in reliance upon the information contained in this communication or any attachments.


From: Roland Lankah (Sheriff) <Roland.Lankah@cookcountyil.gov>
Sent: Monday, March 23, 2020 3:46 PM
To: Matthew Burke (Sheriff) <Matthew.Burke@cookcountyil.gov>
Cc: Jane Gubser (Sheriff) <Jane.Gubser@cookcountyil.gov>; Michael Miller (Sheriff)
<Michael.Miller1@cookcountyil.gov>; Jasmin JarlegoPenaranda (Sheriff) <Jasmin.JarlegoPenaranda@cookcountyil.gov>
Subject: ACA training

Good evening Matt,
After the training with the American Correctional Association (ACA), some essential information which could
be useful for DOC include:
INMATES:

         Protocol for elderly inmates with underlying medical conditions, including temperature checks, survey
          questionnaires to determine symptoms such diarrhea and Nausea in addition to the the upper respiratory
          symptoms.
         Town Hall meetings or videos training for the inmate population to provide CoVID-19 health literacy,
          including preventive measures (handwashing, and reporting symptoms)
         Prepared for isolations, such as primary isolation and secondary isolation in the event of a large
          outbreak.
         Restrict non-essentials transfers between Divisions, other than for urgent needs.
         Identify whether inmates have had flu shots in the past to eliminate misdiagnosis (could be useful for
          Cermak)
         Enhanced screening at Intakes (I would assume this is probably being carried out)
         Eliminate power wash in all Divisions to prevent transmission through aerosol.


OFFICERS AND CIVILIAN STAFF

         All employees and staff members should be screened using a temperature check with a cut off at 100.4
          ⁰F prior to commencing daily tasks.
         Preventive plans in the events of employee shortage, cross-training
         Status of Vaccination of staff
         CoVID-19 awareness and open communication


Thanks,


Roland Lankah, REHS/RS, MPH, PhD (abd)
Registered Environmental Health Specialist
Cook County Sheriff's Office/DOC
Office: (773) 674-5988
                                                                           2

                                                               ROLAND EXH 17
       Case:
        Case:1:20-cv-02134
              1:20-cv-02134Document
                            Document#:#:140-1
                                         30-9 Filed: 04/06/20
                                                     07/08/20 Page 168
                                                                   247 of 187
                                                                          497 PageID #:656
                                                                                     #:3477

Cell: 312‐590‐3419




                                                3

                                         ROLAND EXH 17
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 169
                                                            248 of 187
                                                                   497 PageID #:657
                                                                              #:3478




                     COOK COUNTY DEPARTMENT OF CORRECTIONS
                                 MEMORANDUM

 TO: All Unit Superintendents             DATE: 4/01/2020
 FROM: Roland Lankah, Environmental Health Specialist.
 SUBJECT: Preventive Daily Cleaning and Disinfection

Cleaning and Disinfection Shared Items and Workspace

       Clean and disinfect personal or commonly shared workspace and related frequently touched surfaces with
        cleaning agent followed by disinfectant every four hours and at the end of each shift
       Frequently touched surfaces include, but not limited, tabletops, doorknobs, bathroom fixtures, toilets,
        phones, keyboards, chairs, light switches, desks top, elevator buttons, keys, etc
       All DOC chemicals, including cleaning agents, and disinfectant must be acquired from Central Chemical in
        Division 5
       Spray restraint/handcuff using canister sprayer or spray bottle with a bleach solution between uses.

Cleaning and Disinfecting non-Quarantine and non-Isolation Tiers and Dorms

       Tier Officers must require Tier workers to clean area (1) with a cleaning agent such as Sanifect, and
        followed by 2) disinfecting the area with bleach solution using the spray bottle and allow the area to air dry
        (do not wipe dry.)
             o Stainless steel tables and chairs in day rooms must be cleaned and disinfected before and after
                  each meal.
             o All touch surfaces including, but not limited to, doorknobs, light switches, bathroom fixtures,
                  toilets, and sinks desks and chairs, stair rail (See list above) must be cleaned, followed by
                  disinfection once per shift.
             o Inmates must be required by the Tier Officers to clean and disinfect their cells at minimum, daily.
                  If an inmate is unable to complete this task, the Tier Officer must report the issues to the
                  Divisional Sanitation Officer. The Divisional Sanitation Officers and his/her crew are responsible
                  for ensuring that the cell is cleaned and disinfected once per day
       Divisional Sanitation Officers must ensure that each tier and dorm have the required sanitation supply in
        the Tier Sanitation Kit
             o Bleach disinfectant should be replenished after every 8 hours
       All cleaning activities-both by the Sanitation Officers, inmates, and Tier workers should be documented in
        the Tier log book.

Cleaning and Disinfecting Quarantine, and Isolation Tiers and Dorms

       Appropriate Personal Protective Equipment (PPE), including surgical masks, gowns, and gloves, is
        required to clean and disinfect cell, dayroom, and any areas with a confirmed case.
       Divisional Sanitation Officers and his/her crew are responsible for carrying out the cleaning and
        disinfection in Isolation and Quarantine tiers.
             o Clean area (1) with a cleaning agent such as Sanifect, and followed by 2) disinfecting the area with
                  bleach solution using the Canister sprayer or spray bottle and allow the area to air dry (do not wipe
                  dry.)




SIGNATURE:
                                               ROLAND EXH 18
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 170
                                                            249 of 187
                                                                   497 PageID #:658
                                                                              #:3479



            o     Stainless steel tables and chairs in day rooms need to be cleaned and disinfected before and after
                  each meal.
             o Clean and disinfect all touch surfaces including, but not limited to, doorknobs, light switches,
                  bathroom fixtures, toilets, sinks, rails, floors, desks, and chairs (See list above) every 4 hours and
                  at the end of each shift.
       Place all used disposable gloves, facemasks, and other contaminated items in a clear, non-perforated bag
        before disposing of them in the Divisional dumpsters. After you remove your gloves, wash your hands with
        soap and water, or you may clean your hands with an alcohol-based hand sanitizer immediately after
        handling these items. Handwashing with soap and water is preferred if hands are visibly dirty.
       For training on proper PPE removal, please contact Roland Lankah at ext. 5988, and Jasmin
        JarlegoPenaranda at ext. 2638.


Collecting and Returning Food Trays and Carts from Intake, Quarantine, and Isolation Tiers or Dorms

       Appropriate Personal Protective Equipment (PPE), including surgical masks, gowns, and gloves, is
        required for food services (both food distribution and clean-up) on quarantine and isolation tiers and dorms.
       The Divisional Food Officers and his/her crew are responsible for food distribution and clean up in
        Isolation and Quarantine tiers. When cleaning up,
             o Empty leftover food off the trays in lined garbage can and spray the trays in the tiers or dorms
                 with a bleach solution. (Do not wipe dry).
             o Collect all tray waste from the tier or dorms and dispose of the bags in the dumpster immediately.
             o Spray interior and exterior of insolated carts with a bleach solution. (Do not wipe dry).
             o All tasks should be completed prior to returning carts and trays to the Central kitchen.
             o Food Officers and Food workers must wash hands with soap and water for at least 20 seconds,
                 before putting on gloves for meal service and clean-up, and between tasks.

Laundry (collecting and handling potentially contaminated clothing items) from Quarantine and Isolation
Tiers

       Appropriate Personal Protective Equipment (PPE), including surgical masks, gowns, and gloves, is
        required for the collection and handling of contaminated clothing items in cell, dayroom, laundry, and
        areas with a confirmed case.
       Division 5 Laundry Officer and his/her crew are responsible for collecting and laundering potentially
        contaminated clothing items from Isolation and Quarantine tiers.
            o All potentially contaminated items, including bed linens, towels uniforms, and personal clothing,
                 needs to be collected in clear, non-perforated bags.
            o Each bag must be labeled, such as “maybe contaminated,” and transported immediately to Central
                 Laundry.
            o In the Laundry room, wear disposable gloves, surgical masks, and gowns while handling
                 potentially contaminated items and keep items away from your body, and separately from cleaned
                 clothes.
            o In general, using the laundry detergent provided according to washing machine instructions and
                 dry thoroughly using the hottest dryer temperatures recommended (170 degrees F. or above).
            o Stainless steel tables and other hard surface equipment used for this process in laundry rooms must
                 be cleaned and disinfected between batches and at the end of the shift.
            o Place all used disposable gloves, facemasks, and other contaminated items in a clear, non-
                 perforated bag and dispose of the bags in the Divisional dumpsters. Wash your hands with soap
                 and water, or you may clean your hands with an alcohol-based hand sanitizer immediately after
                 handling these items. Handwashing with soap and water for at least 20 seconds is preferred if
                 hands are visibly dirty.




SIGNATURE:
                                               ROLAND EXH 18
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 171
                                                            250 of 187
                                                                   497 PageID #:659
                                                                              #:3480




CBM

      Please follow the above protocol for daily cleaning and disinfection; however, any laundry should be
       handled and washed in Central Kitchen. Follow the above protocol for handing contaminated clothing
       items.
      Temperature gauge for dish machine in Central Kitchen should be routinely monitored every thirty (30)
       minutes to ensure rinse temperature is at 180 degrees F or above and documented.
      In the event that the rinse temperature on the dish machine falls below 180 degrees F, the following steps
       are required;
            o Immediately turn off the dish machine and call Ex. 5988 to report the problem.
            o Remove all trays and utensils, including trays and utensils, washed immediately before
                temperature fell below 180 degrees F.
            o Rewash all trays and utensils in the second dish machine, ensuring that the rinse temperature on
                the second dish machine is at 180 degrees F or above.
            o If the temperatures on both machines can not reach 180 degrees F, trays, and utensils must be
                washed utilizing the machines; however, use the three-compartment sinks to rinse and sanitize.
            o Follow the manufacture recommendations for the sanitizer “test kit” and check the sanitizer
                concentration every 15 minutes to ensure it meets the required concentration level.
            o Allow the trays and utensils to air dry (Do not wipe)
            o If both machines are non-functional, styrofoam trays must be used for food distributions.

      Implement a screening protocol, including temperature checks with a cut off at 100.4 degrees F for CBM
       staff and DOC inmate workers in the kitchen.
      As part of the Preventative Daily Cleaning and Disinfectant Guideline, CBM employees should be
       disinfecting their personal or commonly shared workspace and related AREAS touch surfaces with
       disinfectant AT LEAST every four hours OR BETWEEN TASKS, and at the end of each shift.




SIGNATURE:
                                             ROLAND EXH 18
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 172
                                                            251 of 187
                                                                   497 PageID #:660
                                                                              #:3481




                  COOK COUNTY DEPARTMENT OF CORRECTIONS
                              MEMORANDUM

 TO: All Unit Superintendents              DATE: 4/01/2020
 FROM: Roland Lankah, Environmental Health Specialist.
 SUBJECT: Vehicle Cleaning/Disinfection Procedure

Please be advised that each Division/Unit shall maintain and adhere to the strict vehicle interior
“touch surfaces” cleaning/disinfection procedure described below. Touch surfaces include, but
not limited to, the steering wheel, dashboard, door handles, internal side windows, seats (sides,
back, and front), seat belts (both sides), seat belt harness, and floor. The procedure shall be
completed prior to utilizing vehicles for the transport of inmates off the compound, and for
Electronic Monitoring (EM):

   1. Prior to the transporting of inmate(s), the Transportation Officer shall ensure that “touch
      surfaces” in the transporting vehicle are in a condition which is cleanable and durable.

   2. The Transportation Officer shall inspect the seats and interior of the vehicle for damage,
      excessive wear, rips, and tears that could effectively render it un-cleanable. Any severely
      damaged surfaces shall be removed from service and repaired or replaced such that they
      are easily cleanable.

   3. The Transporting Officer shall be responsible for ensuring that the interior touch surfaces
      are adequately cleaned and disinfected using only the authorized pre-measured diluted
      chemicals as provided in the Transport Vehicle Sanitation Kit*.

   4. The Transportation Officer shall follow the procedure that is included in the Transport
      Vehicle Sanitation Kit and as indicated below:

           a. Personal Protective Equipment (PPE), including (gloves and masks), should be
              utilized when necessary.
           b. First, use the Approved CCDOC Cleaner (Sanifect plus) in its diluted ratio as
              provided to clean all touch surfaces and wipe them dry.
           c. Second, use the Approved CCDOC Disinfectant (bleach) in its diluted ratio as
              provided to disinfect all touch surfaces and allow to air dry.

       *NOTE: Each Transport Vehicle Sanitation Kit consists of one 24 oz spray bottle of
       cleaner- (Sanifect plus solution), one 24 oz spray bottle of disinfectant (bleach solution),
       and 4 cloth rags. Chemicals and rags can be replenished at the Div 5 Central Chemical.
       PPE must be acquired from the Divisional/Unit Superintendents



SIGNATURE:
                                        ROLAND EXH 19
        Case:
         Case:1:20-cv-02134
               1:20-cv-02134Document
                             Document#:#:140-1
                                          30-9 Filed: 04/06/20
                                                      07/08/20 Page 173
                                                                    252 of 187
                                                                           497 PageID #:661
                                                                                      #:3482




From:                    Roland Lankah (Sheriff)
Sent:                    Monday, April 06, 2020 11:36 AM
To:                      Elisabeth Glick (Sheriff)
Subject:                 Fw: Preventing Chemical Toxicity
Attachments:             preventing chemical toxicity.pdf




Roland Lankah, REHS/RS, MPH, PhD (abd)
Registered Environmental Health Specialist
Cook County Sheriff's Office/DOC
Office: (773) 674-5988
Cell: 312‐590‐3419


From: Roland Lankah (Sheriff)
Sent: Monday, April 6, 2020 11:26 AM
To: Martha Yoksoulian (Sheriff) <Martha.Yoksoulian@cookcountyil.gov>; Karen Jones‐Hayes (Sheriff) <Karen.Jones‐
Hayes@cookcountyil.gov>; Erica Queen (Sheriff) <Erica.Queen@cookcountyil.gov>; Salomon Martinez (Sheriff)
<Salomon.Martinez@cookcountyil.gov>; Don Beachem (Sheriff) <Don.Beachem@cookcountyil.gov>; Hugh Walsh
(Sheriff) <Hugh.Walsh@cookcountyil.gov>; Jason Cianciarulo (Sheriff) <Jason.Cianciarulo@cookcountyil.gov>; Esequiel
Iracheta (Sheriff) <Esequiel.Iracheta@cookcountyil.gov>; Yolanda Debro (Sheriff) <Yolanda.Debro@cookcountyil.gov>
Cc: David Chiko (Sheriff) <David.Chiko@cookcountyil.gov>; Richard Brogan (Sheriff)
<Richard.Brogan@cookcountyil.gov>; Larry Gavin (Sheriff) <Larry.Gavin@cookcountyil.gov>; Rebecca Levin (Sheriff)
<Rebecca.Levin@cookcountyil.gov>; Michael Miller (Sheriff) <Michael.Miller1@cookcountyil.gov>; Jane Gubser (Sheriff)
<Jane.Gubser@cookcountyil.gov>; Jasmin JarlegoPenaranda (Sheriff) <Jasmin.JarlegoPenaranda@cookcountyil.gov>;
mark.wagner@cbmpremier.com <mark.wagner@cbmpremier.com>
Subject: Preventing Chemical Toxicity

Good morning Supt,
Please see that attached document for you and your staff.
Please let me know if you have any questions/concerns.

Thanks,

Roland Lankah, REHS/RS, MPH, PhD (abd)
Registered Environmental Health Specialist
Cook County Sheriff's Office/DOC
Office: (773) 674-5988
Cell: 312‐590‐3419




                                                            1

                                                     ROLAND EXH 20
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 174
                                                            253 of 187
                                                                   497 PageID #:662
                                                                              #:3483




                  COOK COUNTY DEPARTMENT OF CORRECTIONS
                              MEMORANDUM

 TO: All Unit Superintendents           DATE: 4/06/2020
 FROM: Roland Lankah, Environmental Health Specialist.
 SUBJECT: Preventing Chemical Toxicity



This guidance is intended to provide awareness to CCDOC employees to maintain a safe and
healthful workplace. As we continue to apply preventive measures for COVID19, it is crucial to
remember that improperly using chemicals may unintentionally release toxic materials that may
be harmful to you and your fellow employees. For example, a toxic substance may be corrosive
and flammable, or mixing certain chemical products such as chlorine bleach and ammonia
cleaners can be explosive, resulting in injury or death. While everyone can be susceptible,
pregnant women, employees, and inmates with immune-compromised conditions may also be at
an increased risk of toxicity.

CCDOC is requesting all employees' cooperation and to refrain from the use of outside
chemicals for cleaning and disinfecting workspace. It is our collective responsibility to adhere to
the strict Preventive Dialy Cleaning and Disinfection Protocol. Material Safety Data Sheets are
provided for all CCDOC approved chemicals used throughout the compound, and designated
employees have been appropriately trained to properly mix or dilute all chemicals at the exact
ratio specified by the manufacturer.
Employees must follow the procedure included in the protocol for cleaning and disinfecting.
Again only CDOC chemicals, including cleaning agents and disinfectants, can be used and must
be acquired from Central Chemical Office in Division 5. The cleaning agent and disinfectant can
be requested through the Divisional Sanitation Officers.

The following items are allowed to be brought in from outside; however, they must be for
personal use only and no sharing.
    Hand sanitizer
    Clorox disinfecting wipes




SIGNATURE:
                                        ROLAND EXH 20
    Case:
     Case:1:20-cv-02134
           1:20-cv-02134Document
                         Document#:#:140-1
                                      30-9 Filed: 04/06/20
                                                  07/08/20 Page 175
                                                                254 of 187
                                                                       497 PageID #:663
                                                                                  #:3484


Good morning Supt,


Please follow a similar enhanced sanitation procedure for AGE as we have established for ILI. It is essential to be
aware that this illness spread rapidly. Common symptoms include diarrhea, vomit, etc. As a result, contaminated
hands and surfaces are major sources of transmission. For this reason, it would be appropriate to ensure that all
affected areas are (1) cleaned, and (2) disinfected. All workers must wear the proper PPE (gowns and gloves), and
should thoroughly wash their hands with soap and water upon completing the cleaning tasks. Concentration for
bleach solution will be increased to properly disinfect the affected areas.
Please refer to the message below and advice the Divisional Sanitation Officers to see that the listed living unit(s)
receives enhanced cleaning and disinfection with Sinifect solution and bleach solution respectively of all touch
surfaces in cell(s) and common areas of the living unit where these inmates are housed until the date indicated.


It's always advisable to get ahead of these types of illnesses before they spread.


--Please follow the procedure below:


Divisional Enhanced-Sanitation Process:
 Pre-mixed bleach solution (>5000ppm) must be collected from Central Chemical in Division 5.

 If Division does not already have Sanifect solution, please acquire this chemical from Central Chemical in
  Division 5
 Gowns and rags are available in Support Services
 Pre-wash or clean surface with Sanifect solution using rags, then apply the bleach solution with rags, or use the
  canister to spray the bleach solution.
 Allow the solution to contact surface for at least 5 minutes for optimum effectiveness. Afterward, rinse and-or
  allow the area to air dry
 Continue the enhanced Sanitation process until the date indicated by Cermak Health and Hospital Services
  infection Control Department.
 All potentially contaminated clothing must be collected in a non-perforated bag, labeled and sent to Central
  Laundry to be laundered.
 Please indicate AGE or ILI on the bag.


Laundry Process
 Keep contaminated and uncontaminated clothes separate.
 Handle contaminated linens and laundry as little as possible utilizing the appropriate PPE (gloves, and gowns).
 Wash contaminated items separately in a pre-wash cycle. Then, use a regular wash cycle—using detergent—
  and dry separately from uncontaminated clothing at high temperature (170 degrees Fahrenheit or above).
 Make sure that all soiled linens, clothes are kept away from cleaned items




                                              ROLAND EXH 21
    Case:
     Case:1:20-cv-02134
           1:20-cv-02134Document
                         Document#:#:140-1
                                      30-9 Filed: 04/06/20
                                                  07/08/20 Page 176
                                                                255 of 187
                                                                       497 PageID #:664
                                                                                  #:3485


 Make sure that workers are thoroughly washing their hands with soap and water upon completion of laundry
  tasks or when changing tasks.




                                          ROLAND EXH 21
                                     Case:
                                      Case:1:20-cv-02134
                                            1:20-cv-02134Document
                                                          Document#:#:140-1
                                                                       30-9 Filed: 04/06/20
                                                                                   07/08/20 Page 177
                                                                                                 256 of 187
                                                                                                        497 PageID #:665
                                                                                                                   #:3486


BLEACH DILUTION CALCULATOR

1. Enter the approximate parts per million (PPM) that you need*:                                                5000 PPM
*The following are recommended ranges based on the task:
Recommended Disinfecting
PPM              task
600-700          Food/water bowls, toys
1500-1700        Routine disinfection of surfaces
6000-8000        Disinfecting to kill ringworm

2. Enter the concentration of the bleach you are using**:                                                          4.2 %
**Find this in the list of active ingredients, listed as sodium hypocholorite at x%.

3. Enter the number of ounces in the container you are using^:                                                     512 ounces
^Common container sizes are a 24 ounce spray bottle, 1 quart container, 1 gallon
container, and 5 gallon container.
Conversion to ounces:
1 quart = 32 ounces
1 gallon = 128 ounces
5 gallon = 640 ounces

Add the following amount of bleach to your container:                                Ounces:        61.0       ≈      61          OR
Note: convert the decimal amount to the nearest fraction or whole              Tablespoons:        121.9       ≈      122         OR
number, or use the estimated fraction to the nearest quarter                           Cups:         7.6       ≈      7 2/4
after the approximately equal (≈) sign.

                                                                    You have made a dilution of:                                1: 8

Other useful conversions:
1 Tablespoon = 0.5 ounces
1 cup = 8 ounces = 16 Tablespoons
1 quart = 4 cups

Created by the Public Health - Seattle & King County Pet Business Program. For more information, call 206.263.9566.



                                                                                  ROLAND EXH 22
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 178
                                                            257 of 187
                                                                   497 PageID #:666
                                                                              #:3487




                                  ROLAND EXH 23
Cleaning And Disinfecting Your Home | CDC                                                Page 1 of 4
      Case:
       Case:1:20-cv-02134
              1:20-cv-02134Document
                             Document#:#:140-1
                                          30-9 Filed: 04/06/20
                                                      07/08/20 Page 179
                                                                    258 of 187
                                                                           497 PageID #:667
                                                                                      #:3488




   Coronavirus Disease 2019 (COVID-19)

 Cleaning And Disinfecting Your Home
 Everyday Steps and Extra Steps When Someone Is Sick
 Printer-friendly version ā [3 pages]



 How to clean and disinfect

                                  Wear disposable gloves to clean and disinfect.



                                Clean
                                   • Clean surfaces using soap and water. Practice routine cleaning of frequently
                                     touched surfaces.



                                  High touch surfaces include:
                                  Tables, doorknobs, light switches, countertops, handles, desks, phones, keyboards,
                                  toilets, faucets, sinks, etc.




                                Disinfect
                                   • Clean the area or item with soap and water or another detergent if it is dirty. Then,
                                     use a household disinfectant.
                                   • Recommend use of EPA-registered household disinfectant þ .
                                     Follow the instructions on the label to ensure safe and effective use of the product.
                                        Many products recommend:
                                           ◦ Keeping surface wet for a period of time (see product label)
                                           ◦ Precautions such as wearing gloves and making sure you have good ventilation
                                             during use of the product.

                                   • Diluted household bleach solutions may also be used if appropriate for the surface.
                                        Check to ensure the product is not past its expiration date. Unexpired household
                                        bleach will be effective against coronaviruses when properly diluted.
                                        Follow manufacturer’s instructions for application and proper ventilation. Never mix
                                        household bleach with ammonia or any other cleanser.
                                        Leave solution on the surface for at least 1 minute
                                        To make a bleach solution, mix:
                                           ◦ 5 tablespoons (1/3rd cup) bleach per gallon of water
                                             OR


                                                      ROLAND EXH 24

https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/disinfecting-your-home.html                           4/6/2020
Cleaning And Disinfecting Your Home | CDC                                                Page 2 of 4
      Case:
       Case:1:20-cv-02134
              1:20-cv-02134Document
                             Document#:#:140-1
                                          30-9 Filed: 04/06/20
                                                      07/08/20 Page 180
                                                                    259 of 187
                                                                           497 PageID #:668
                                                                                      #:3489

                                      ◦ 4 teaspoons bleach per quart of water
                               • Alcohol solutions with at least 70% alcohol.



                              More details: Complete Disinfection Guidance




                            Soft surfaces
                            For soft surfaces such as carpeted floor, rugs, and drapes

                               • Clean the surface using soap and water or with cleaners appropriate for use on
                                 these surfaces.
                               • Launder items (if possible) according to the manufacturer’s instructions.Use the
                                 warmest appropriate water setting and dry items completely.

                                 OR
                               • Disinfect with an EPA-registered household disinfectant. These disinfectants þ
                                 meet EPA’s criteria for use against COVID-19.



                            Electronics
                            For electronics, such as tablets, touch screens, keyboards, and remote controls.


                               • Consider putting a wipeable cover on electronics
                               • Follow manufacturer’s instruction for cleaning and disinfecting
                                      ◦ If no guidance, use alcohol-based wipes or sprays containing at least 70%
                                       alcohol. Dry surface thoroughly.



                            Laundry
                            For clothing, towels, linens and other items


                               • Launder items according to the manufacturer’s instructions. Use the warmest
                                 appropriate water setting and dry items completely.
                               • Wear disposable gloves when handling dirty laundry from a person who is sick.
                               • Dirty laundry from a person who is sick can be washed with other people’s items.
                               • Do not shake dirty laundry.
                               • Clean and disinfect clothes hampers according to guidance above for surfaces.
                               • Remove gloves, and wash hands right away.



                            Clean hands often
                               • Wash your hands often with soap and water for 20 seconds.
                                      ◦ Always wash immediately after removing gloves and after contact with a person
                                       who is sick.



                                                ROLAND EXH 24

https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/disinfecting-your-home.html                      4/6/2020
Cleaning And Disinfecting Your Home | CDC                                                Page 3 of 4
      Case:
       Case:1:20-cv-02134
              1:20-cv-02134Document
                             Document#:#:140-1
                                          30-9 Filed: 04/06/20
                                                      07/08/20 Page 181
                                                                    260 of 187
                                                                           497 PageID #:669
                                                                                      #:3490
                               • Hand sanitizer: If soap and water are not readily available and hands are not visibly
                                 dirty, use a hand sanitizer that contains at least 60% alcohol. However, if hands are
                                visibly dirty, always wash hands with soap and water.
                               • Additional key times to clean hands include:
                                    ◦ After blowing one’s nose, coughing, or sneezing
                                    ◦ After using the restroom
                                    ◦ Before eating or preparing food
                                    ◦ After contact with animals or pets
                                    ◦ Before and after providing routine care for another person who needs
                                     assistance (e.g. a child)
                               • Avoid touching your eyes, nose, and mouth with unwashed hands.



 When Someone is Sick


                            Bedroom and Bathroom
                            Keep separate bedroom and bathroom for a person who is sick (if possible)


                               • The person who is sick should stay separated from other people in the home (as
                                much as possible).
                               • If you have a separate bedroom and bathroom: Only clean the area around the
                                 person who is sick when needed, such as when the area is soiled. This will help limit
                                your contact with the person who is sick.
                                    ◦ Caregivers can provide personal cleaning supplies to the person who is sick (if
                                     appropriate). Supplies include tissues, paper towels, cleaners, and EPA-
                                     registered disinfectants þ . If they feel up to it, the person who is sick can clean
                                     their own space.
                               • If shared bathroom: The person who is sick should clean and disinfect after each use.
                                If this is not possible, the caregiver should wait as long as possible before cleaning
                                and disinfecting.
                               • See precautions for household members and caregivers for more information.



                            Food
                               • Stay separated: The person who is sick should eat (or be fed) in their room if
                                 possible.
                               • Wash dishes and utensils using gloves and hot water: Handle any used dishes,
                                 cups/glasses, or silverware with gloves. Wash them with soap and hot water or in a
                                dishwasher.
                               • Clean hands after taking off gloves or handling used items.



                            Trash


                                               ROLAND EXH 24

https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/disinfecting-your-home.html                        4/6/2020
Cleaning And Disinfecting Your Home | CDC                                                Page 4 of 4
      Case:
       Case:1:20-cv-02134
              1:20-cv-02134Document
                             Document#:#:140-1
                                          30-9 Filed: 04/06/20
                                                      07/08/20 Page 182
                                                                    261 of 187
                                                                           497 PageID #:670
                                                                                      #:3491
                                • Dedicated, lined trash can: If possible, dedicate a lined trash can for the person who
                                  is sick. Use gloves when removing garbage bags, and handling and disposing of trash.
                                  Wash hands afterwards.



                                More details: Complete Disinfection Guidance




   More Information

   Symptoms                                                       Get your home ready


   What to do if you are sick                                     Schools, workplaces, and community locations


   Frequently asked questions                                     Healthcare professionals


   COVID-19 and Animals



                                                                                                             Page last reviewed: April 2, 2020
                                Content source: National Center for Immunization and Respiratory Diseases (NCIRD), Division of Viral Diseases




                                                    ROLAND EXH 24

https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/disinfecting-your-home.html                                         4/6/2020
                              Case:
                               Case:1:20-cv-02134
                                     1:20-cv-02134Document
                                                   Document#:#:140-1
                                                                30-9 Filed: 04/06/20
                                                                            07/08/20 Page 183
                                                                                          262 of 187
                                                                                                 497 PageID #:671
                                                                                                            #:3492

SANITATION WALK THRU                Inspection Start Date: 3/4/2020                                                              Accompanied By: Ofc. Garibay

Division 8 Annex                     Inspection End Date: 3/4/2020
                                              Inspected By: Jasmin Jarlego Penaranda


GENERAL COMPLIANCE RELATED ISSUES                           Showers with deficiencies were much improved.

SANITATION ROOM OBSERVATION                                 Supplies are adequate to perform daily cleaning tasts

                                                                                                                             DFM/WORK ORDERS
                                                                                                                                 (BRM- bathroom
                                                                                                                                 /SHR-shower) or
                            DEFICIENCIES                                      CORRECTIVE ACTIONS                               *PEST CONTROL            SUPPLIES NEEDED

       A                    Vacant Tier
  F    B                    Vacant Tier
  I    C                    Vacant Tier
  R    D                    Vacant Tier
  S     E                   Vacant Tier
  T     F                   Vacant Tier
       G                    Vacant Tier
 F
       H                    Vacant Tier
 L
 O      J                   Vacant Tier
 O     K                    Vacant Tier
 R      L                   Vacant Tier
       M                    Vacant Tier

       A                    Vacant Tier
                                                                                                                              DFM: shower constant
                                                                 Tier did not meet compliant during follow up visit -       running water (work order
 S     B       Shower walls need to be scrubbed throughly              **TIER OFFICER/S PLEASE FOLLOW UP**                           placed)

 E
 C
 O                                                           Prepared by Jasmin Jarlego Penaranda X-2638 Support Services                                                 Page 1
 N                                                                           ROLAND EXH 25
  S
                                      Case:
                                       Case:1:20-cv-02134
                                               1:20-cv-02134Document
                                                             Document#:#:140-1
                                                                          30-9 Filed: 04/06/20
                                                                                      07/08/20 Page 184
                                                                                                    263 of 187
                                                                                                           497 PageID #:672
                                                                                                                      #:3493
  E        C                         Vacant Tier
  C
           D        Cleaned and maintained - keep up the good work!
  O
  N        E        Cleaned and maintained - keep up the good work!

  D                                                                                                                                                  DFM: leaking toilet       deck brush, broom
           F        Cleaned and maintained - keep up the good work!


  F        G                         Vacant Tier
  L        H                         Vacant Tier
  O         J                        Vacant Tier
  O        K                         Vacant Tier
  R
                                                                                                                                                     DFM: leaking toilet
           L        Cleaned and maintained - keep up the good work!


           M          Shower walls need to be scrubbed throughly                 Tier Officer, please follow up on Bathroom/Showers clean up

GENERAL NOTES:
FOCUS                          Tiers are cleaned and had much improved since the last visit. Thank you Ofc. Garibay for your hard work.

Sanitation Room                Supplies were replenished by Support Services

Documentation Compliant Will follow up.

Bloodborne Pathogen            Provided 1 set of Bloodborne pathogen kit

Next Visit Goal                Tiers are continuing to utilize sheets as privacy curtain.

Work Order/Pest Ctrl           DFM: 3 work order- second request. Informed Facilities to shut off all shower heads near the shower entrance where predominantly floods when used.

Appreciation                   Thank you Ofc. Garibay for assisting me during the walk thru.


SHERIFF WAREHOUSE
Supply should be ordered by the Divisional Sanitiation Officer vie email to the Sheriff supply officer based on the current Divisional Supply Inventory, the Sanitation Supply Information document,
and the Inspection Report.

SUPPORT SERVICES (Division 5)
Supply should be ordered by the Divisional Sanitation Officer based on the current Divisional Supply Inventory, the Sanitation Supply Information document, and the
Inspection Report.




                                                                                   Prepared by Jasmin Jarlego Penaranda X-2638 Support Services                                                        Page 2
                                                                                                   ROLAND EXH 25
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 185
                                                            264 of 187
                                                                   497 PageID #:673
                                                                              #:3494




                                  ROLAND EXH 26
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 186
                                                            265 of 187
                                                                   497 PageID #:674
                                                                              #:3495




                                  ROLAND EXH 26
Case:
 Case:1:20-cv-02134
       1:20-cv-02134Document
                     Document#:#:140-1
                                  30-9 Filed: 04/06/20
                                              07/08/20 Page 187
                                                            266 of 187
                                                                   497 PageID #:675
                                                                              #:3496




                                  ROLAND EXH 26
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 31-3Filed:
                                        Filed:07/08/20
                                               04/06/20Page
                                                        Page267
                                                             1 ofof172
                                                                    497PageID
                                                                        PageID#:781
                                                                               #:3497




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 ANTHONY MAYS, Individually and on          )
                                            )
 behalf of a class of similarly situated persons;
 and JUDIA JACKSON, as next friend of       )
 KENNETH FOSTER, Individually and on        )
                                            )
 behalf of a class of similarly situated persons
                                            )                      Case No. 20-cv-2134
                    Plaintiffs-Petitioners, )
                                            )
 v                                          )
                                            )
 THOMAS DART, Sheriff of Cook County,       )
                                            )
                 Defendant-Respondent )

                             DECLARATION OF BRAD CURRY

I, Brad Curry, pursuant to 28 U.S.C. § 1746, declare as follows:

   1. I have been employed by the Cook County Sherriff’s Office (CCSO) since January 2015.
      I am currently the Chief of Staff, a position I have held since January 2019. My earlier
      titles were First Assistant Executive Director, followed by Bureau Chief of Corrections,
      Courts, Investigations, and Intelligence, and most recently Chief Operating Officer.
      During my time at the CCSO, I have been responsible for overseeing the Cook County
      Department of Corrections (the CCDOC or jail) and the Cook County Courts System (the
      courts). Before joining the CCSO, I spent 26 years working in corrections at the Illinois
      Department of Corrections.

   2. As Chief of Staff, I oversee all CCSO operations. I oversee all CCSO efforts to address,
      combat and limit the spread of Novel Coronavirus (“COVID-19”) within our Departments,
      the Jail and in the County generally.

   3. I am familiar with the CCSO’s efforts to combat and prevent the spread of COVID-19,
      which has impacted the international community since the first case was identified in
      December 2019.

   4. The facts set forth in this declaration are drawn from information I have received in my
      work with the CCSO in response to the COVID-19 pandemic. It does not contain all of the
      facts that I know about the matters discussed below.

Background

   5. The Cook County Sheriff’s Office is the main law enforcement agency serving Cook
      County. It contains several departments, including the Cook County Sherriff’s Police, the
                                                    1
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 31-3Filed:
                                        Filed:07/08/20
                                               04/06/20Page
                                                        Page268
                                                             2 ofof172
                                                                    497PageID
                                                                        PageID#:782
                                                                               #:3498




      Court Services Division, and the Cook County Department of Corrections and has over
      6,900 members. Among other things, the CCSO oversees individuals in Cook County being
      held on criminal charges pending resolution of their criminal cases, following which they,
      if convicted, are sent to the Illinois Department of Corrections to serve their sentences.

   6. Cook County detainees are held in custody at the Cook County Department of Corrections
      (referred to herein as “CCDOC” or the “Jail”) pursuant to Court Order, which currently
      houses approximately 4,500 detainees. The Jail consists of a single site compound over 96
      acres, comprised of 11 Divisions and numerous administrative buildings. Healthcare and
      emergency medical response is managed within the Jail by Cermak Health Services
      (Cermak), a division of Cook County Health, which is a separate and distinct entity from
      the CCSO and does not report to the CCSO.

   7. Prior to the viral pandemic, detainees were regularly transported from the Jail to those
      courthouses for court appearances. On an average day, approximately 700 to 900 detainees
      are transported to and from court, with the majority of them to the Leighton Criminal
      Courthouse. Detainees had scheduled visitation with family. Programming in various
      forms occurred throughout the facility requiring collected detainees and staff. Eligible
      detainees went to high school or worked on their GED. Correctional officers and deputy
      sheriffs are responsible for overseeing the detainees in either the jail itself or the lock ups
      in the courthouses.

   8. Beginning in early 2020, the CCSO began implementing procedures to prepare for the
      influenza season. Cermak began routinely testing new detainees for flu-like symptoms in
      January.

   9. On or around January 2020, the CCSO began planning to activate emergency operational
      and staffing protocols, in anticipation of the public health crisis inevitably impacting
      standard operating procedures.

   10. In February and March, the DOC began making specific modifications to existing
       procedures to directly address the threat of COVID-19. The CCSO assessed the looming
       threat of the spread of the virus into Cook County and began planning accordingly.

   11. In response, the CCSO developed a plan to respond to the crisis and establish procedures
       to be implemented if and as the virus entered the Jail. The plan, which by its nature changes,
       is attached hereto as a supporting exhibit in its current form as of April 6, 2020. The
       procedures, directives and orders incorporated into the operations plan have generally been
       put into effect throughout the Jail and other departments.

   12. The CCSO did not complete any of this alone. We have partnered with Cermak Health
       Services, Chicago Department of Public Health, Illinois Department of Public Health, the
       criminal justice stakeholders of Cook County, Unions and Cook County Department of
       Public Health.

COVID-19 State of Emergency


                                                 2
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 31-3Filed:
                                        Filed:07/08/20
                                               04/06/20Page
                                                        Page269
                                                             3 ofof172
                                                                    497PageID
                                                                        PageID#:783
                                                                               #:3499




   13. On March 9, 2020, Governor Pritzker declared Illinois a disaster area because of the
       dangers of COVID-19. As of March 9, 2020, there were 5710 detainees in physical custody
       at the Cook County Jail. There were approximately 422 confirmed COVID-19 cases in
       Illinois at that time.

   14. On or about March 12, 2020 the CCSO implemented the following preventative measures:

          a. The CCSO Critical Incident Command Center (“CICC”) was activated to monitor
             all COVID-19 factors that could affect aspects of the CCSO.
          b. All visitors, vendors, volunteers, attorneys, and contractors were screened for
             symptoms of COVID-19, including taking temperatures. Anyone exhibiting
             symptoms was denied entry and encouraged to seek medical attention.
          c. CCDOC began creating receiving units for detainees to be held for their first week
             in custody to monitor for symptoms of COVID-19. Those who showed no
             symptoms after seven days would be moved to general population units. These
             receiving units have been active for at least fourteen (14) days as of this declaration.
          d. Visits with detainees were limited to one person, once a week, for 15 minutes.
             CCDOC expanded access to phone calls and video visitation across the compound.
          e. CCDOC increased cleaning and sanitation efforts throughout the facility.
          f. Cermak Health Services began actively educating detainees about COVID-19 so
             they can report symptoms they may experience or observe. Detainees were also
             educated on how to stop the spread of infection through frequent handwashing and
             other good hygiene practices.

   15. On or about March 13, 2020, all tours of CCDOC and large gatherings within the facility
       were suspended. Outside food for detainees was banned.

   16. On or about March 15, 2020, all in-person detainee visits were suspended. Attorneys and
       clergy members were directed to schedule in-person visits sparingly, and any essential
       visitors would be subject to screening for symptoms. Currently, confidential attorney visits
       may still occur 7 days per week during the day and will be accommodated behind visitor
       glass.

   17. On or about March 16, 2020 CCDOC began preparing the empty Mental Health Transition
       Center barracks for additional isolation housing for detainees.

   18. On March 17, 2020 the Cook County Board of Commissioners declared a State of
       Emergency related to the COVID-19 pandemic.

   19. On March 20, 2020 the Governor of Illinois issued an executive order for citizens to shelter-
       in-place. CCSO instituted the following precautionary measures to address COVID-19:

          a. Continued efforts to obtain and distribute Personal Protective Equipment (“PPE”).
          b. Established additional areas at the jail to be used for separation and quarantine,
             including opening previously closed buildings and requesting tents for outdoor
             areas.


                                                3
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 31-3Filed:
                                        Filed:07/08/20
                                               04/06/20Page
                                                        Page270
                                                             4 ofof172
                                                                    497PageID
                                                                        PageID#:784
                                                                               #:3500




          c. Began screening all new detainees and persons arrested by the Sheriff’s Office with
             the Cook County Health COVID-19 questionnaire, including temperature checks.
          d. Continued use of receiving tiers where new detainees coming into the CCDOC are
             housed together for seven days of observation. If detainees do not show symptoms
             of the virus after seven days, they are reviewed by Cermak Health Services for
             clearance to be moved to general population. This waiting period has expanded to
             14 days as of April 6, 2020.
          e. Created contingency plans in the event of staff shortages.
          f. Increased availability of cleaning supplies across all departments.
          g. Continued working with other stakeholders to reduce transportation of detainees to
             court.
          h. Began airing messages for detainees on televisions across the compound regarding
             the symptoms of COVID-19 and proper hand washing techniques.
          i. Began airing messages for detainees on televisions regarding court closures and
             contacting attorneys to address any concerns.
          j. Began posting messages to families on our website regarding canceling of visits
             and information regarding the bond process.

   20. The CCSO disseminates information and directives for detainees and staff on a daily basis
       regarding screening, social distancing, obtaining supplies, and who to contact with any
       concerns. As of April 2, 2020 the CCSO began issuing daily information regarding tiers
       designated as isolation or quarantine tiers.

   21. CCDOC is in constant, daily communication with Cermak Health Services regarding
       medical treatment for detainees and implementation of CDC guidelines, and use of video-
       conferencing for medical appointments unrelated to COVID-19.

   22. CCDOC is in constant, daily communications with our various collective bargaining units
       and their union representatives to ensure that staff are safe and their concerns are heard.

   23. Since March 10, 2020, I have authorized a daily message to all staff regarding a wide
       variety of pandemic related issues. Those messages included helpful data, information on
       keeping safe, PPE guidance, procedural changes and reporting pathways. Attached hereto
       as supporting exhibits are true and accurate copy of each of those messages and its
       attachments.

   24. I am critically aware of the fear and apprehension inherent in this pandemic amongst our
       staff, management and the detainees. Through a combination of clear processes,
       procedures, instruction, daily encouragement, communication and easy reporting
       structures, we sought to alleviate fear and apprehension in all people involved in the Jail.

   25. On March 12, we activated the Critical Incident Command Center on the Jail Compound.
       The CICC serves as the epicenter of information for all CCSO operations and departments.
       The CICC works in conjunction with all departments in identifying and addressing issues
       related to COVID-19. The command structure and duties are articulated in the operations
       plan attached hereto as a supporting exhibit.


                                                4
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 31-3Filed:
                                        Filed:07/08/20
                                               04/06/20Page
                                                        Page271
                                                             5 ofof172
                                                                    497PageID
                                                                        PageID#:785
                                                                               #:3501




   26. All Personal Protective Equipment and cleaning products are delivered to the CCDOC
       from the Sheriff’s Central Warehouse, and thereafter distributed to the Jail Divisions. The
       CICC tracks and responds to all requests for PPE, cleaning supplies, and other COVID-19
       related materials in order to allocate inventory accordingly. Distribution of supplies and
       compliance with CDC guidelines regarding use of PPE and cleaning supplies is further
       monitored by sanitation officers and superintendents in each Division of the jail.

   27. I have supervised constant action by the CCSO to distribute PPE, hygiene, and sanitation
       supplies across Sheriff’s Office operations, including—and most critically—the CCDOC.
       The CICC triages all supply and equipment needs submitted by Divisions and ensures that
       all Divisions and tiers are adequately supplied each and every day.

   28. The CCSO employs an Environmental Health Specialist and an Environmental Services
       Coordinator. The Environmental Health Specialist is responsible for overseeing
       compliance with all existing sanitation policies and procedures, including applicable local,
       state, and federal regulations. The Environmental Health Specialist coordinates with
       Divisional Sanitation Officers who are appointed for each CCDOC Division. Those
       sanitation officers conduct compliance checks, and report results daily to the Division
       Superintendent.

   29. In preparation of the COVID-19 crisis and up through the date of this declaration and as a
       preventative measure, the CCDOC enforced a Preventative Daily Cleaning and
       Disinfection procedure which increased sanitation procedures across the entire CCDOC.
       These procedures gave detailed instruction about how to clean and disinfect surfaces in
       both non-quarantine/non-isolation locations and quarantine/isolation areas. Procedures
       also extend to the collection of food trays and carts, laundry and central kitchen procedures.
       In addition, directives were also provided to the organization about Vehicle
       Cleaning/Disinfection Procedures. I have overseen continued use of enhanced sanitation
       measures, including interface between the CICC and divisional sanitation officers in order
       to continue to re-stock necessary supplies and hygiene products for detainees.

   30. I have authorized communications with local Cook County agencies regarding supply and
       testing demands, including but not limited to the following:

          a. Regular, if not daily, phone and written correspondence with DEMRS, Cook
             County Health and Hospital System through Cermak Health Services (“CCHHS”),
             and Chicago Department of Public Health (“CDPH”) regarding the CCSO’s
             immediate and urgent need for cleaning supplies and PPE, including: N95
             Respirator Masks, 3Ply Face Mask, Isolation Gowns, Nitrile Disposable Gloves,
             Goggles, Gallons of Hand Sanitizer, and Infrared Thermometers.

          b. Regular, if not daily, phone and written correspondence with DEMRS, CCHHS,
             and CDPH regarding the CCSO’s urgent request for implementation of COVID-19
             rapid testing at CCDOC.




                                                 5
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 31-3Filed:
                                        Filed:07/08/20
                                               04/06/20Page
                                                        Page272
                                                             6 ofof172
                                                                    497PageID
                                                                        PageID#:786
                                                                               #:3502




          c. Regular correspondence with DEMRS, CCHHS, and CDPH regarding access to
             Abbott Laboratories’ Abbott ID NOW COVID-19 test, approved by the U.S. Food
             and Drug Administration on an expedited timeline on or around March 30, 2020.

          d. Regular correspondence with DEMRS, CCHHS, and CDPH regarding the CCSO’s
             urgent request for IDPH to establish CCDOC as a formal testing site for COVID-
             19.

   31. I have authorized communications with State of Illinois agencies regarding supply and
       testing demands, including but not limited to the following:

          a. Daily requests to IDPH, Illinois Emergency Management Agency (“IEMA”), and
             the Office of the Illinois Governor, through written correspondence, electronic
             follow-up, and via telephone regarding the CCSO’s immediate and urgent need for
             cleaning supplies and PPE, including: N95 Respirator Masks, 3Ply Face Mask,
             Isolation Gowns, Nitrile Disposable Gloves, Goggles, Gallons of Hand Sanitizer,
             and Infrared Thermometers.

          b. Regular correspondence with IDPH, IEMA, and the Office of the Illinois Governor
             regarding the CCSO’s urgent request for implementation of COVID-19 rapid
             testing at CCDOC.

          c. Regular correspondence with IDPH, IEMA, and the Office of the Illinois Governor
             regarding access to Abbott Laboratories’ Abbott ID NOW COVID-19 test,
             approved by the U.S. Food and Drug Administration on an expedited timeline on
             or around March 30, 2020.

          d. Regular correspondence with IDPH, IEMA, and the Office of the Illinois Governor
             regarding the CCSO’s urgent request for IDPH to establish CCDOC as a formal
             testing site for COVID-19.

   32. I have authorized communications with federal agencies regarding supply and testing
       demands, including but not limited to the following:

          a. Regular requests to Federal Emergency Management Agency (“FEMA”), U.S.
             Department of Health and Human Services (“HHS”), and U.S. Senator Dick
             Durbin, through written correspondence, electronic follow-up, and via telephone
             regarding the CCSO’s immediate and urgent need for cleaning supplies and PPE,
             including: N95 Respirator Masks, 3Ply Face Mask, Isolation Gowns, Nitrile
             Disposable Gloves, Goggles, Gallons of Hand Sanitizer, and Infrared
             Thermometers.

          b. Regular correspondence with FEMA, HHS, and Senator Durbin regarding the
             CCSO’s urgent request for implementation of COVID-19 rapid testing at CCDOC.

          c. Regular correspondence with FEMA, HHS, and Senator Durbin regarding access
             to Abbott Laboratories’ Abbott ID NOW COVID-19 test, approved by the U.S.


                                             6
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 31-3Filed:
                                        Filed:07/08/20
                                               04/06/20Page
                                                        Page273
                                                             7 ofof172
                                                                    497PageID
                                                                        PageID#:787
                                                                               #:3503




              Food and Drug Administration on an expedited timeline on or around March 30,
              2020.

           d. Regular correspondence with FEMA, HHS, and Senator Durbin regarding the
              CCSO’s urgent request for IDPH to establish CCDOC as a formal testing site for
              COVID-19.

   33. As a result of our efforts, Cermak has received approval to commence Abbott rapid testing
       as of April 7, 2020 for detainees.

   34. As a result of our efforts, Roseland Hospital and the CCSO will be establishing Roseland
       Hospital as an official COVID-19 testing site, available to all staff, as early as April 6,
       2020. 50 employees were tested today.

   35. In addition to supply and testing demands, I authorized and supervised CCSO’s regular
       communications to other local, state and federal stakeholders regarding procedural changes
       to assist CCDOC in preventing the spread of COVID-19, including:

           a. Notification to the Clerk of the Circuit Court and Chief Judge regarding suspension
              of eviction and foreclosure enforcement activities.

           b. Working with the Illinois Department of Corrections (“IDOC”) to identify IDOC
              inmates who have a Cook County hold, meaning that after satisfying their IDOC
              sentence they would traditionally be returned to Cook County to serve a County
              sentence in CCDOC. This identification would assist the CCSO in working with
              criminal justice stakeholders to potentially release the hold, in order to prevent
              transmission of COVID-19 as new detainees enter custody.

           c. Working with the Cook County President’s Office and the Office of the Chief Judge
              (“OCJ”) to consolidate court operations and limit movement to and from court
              hearings.

           d. Working with local criminal justice stakeholders including the OCJ, Cook County
              State’s Attorney, and Cook County Public Defender to triage criminal cases and
              determine whether detainees being held in CCDOC pre-trial could be released.

           e. Communicating with Cook County Commissioners, members of the media, and
              members of the public regarding CCSO’s response to COVID-19, in order to be as
              forthcoming and transparent as possible regarding the CCSO’s attempts to maintain
              the safety and security of detainees and staff.

   36. The CCSO has worked around the clock to maximize the safety and security of CCDOC
       detainees, its staff, and the public in the midst of an unprecedented, global pandemic.



I, Brad Curry, pursuant to 28 U.S.C. § 1746, declare under penalty of perjury of the laws of the
United States of America that the foregoing is true and correct.

                                               7
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 31-3Filed:
                                        Filed:07/08/20
                                               04/06/20Page
                                                        Page274
                                                             8 ofof172
                                                                    497PageID
                                                                        PageID#:788
                                                                               #:3504
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 52-1
                                       Filed:
                                         Filed:
                                              07/08/20
                                                04/13/20
                                                       Page
                                                         Page
                                                            275
                                                              1 of
                                                                 of5497
                                                                     PageID
                                                                        PageID
                                                                            #:1436
                                                                               #:3505




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

   ANTHONY MAYS, Individually and on                    )
 behalf of a class of similarly situated persons;       )
   and JUDIA JACKSON, as next friend of                 )
  KENNETH FOSTER, Individually and on                   )
 behalf of a class of similarly situated persons        )
                                                        )          Case No. 20-cv-2134
             Plaintiffs-Petitioners,                    )
                                                        )
                        v                               )
                                                        )
  THOMAS DART, Sheriff of Cook County,                  )
                                                        )
            Defendant-Respondent                        )

                             DECLARATION OF BRAD CURRY

I, Brad Curry, pursuant to 28 U.S.C. § 1746, declare as follows:

   1. I am currently employed by the Cook County Sheriff’s Office (CCSO) in the position of
      Chief of Staff.

   2. I previously executed a sworn Declaration concerning the CCSO’s response to the Novel
      Coronavirus (“COVID-19”) pandemic, filed on April 7, 2020 under Dkt. #31-3. Each and
      all paragraphs under said declaration are incorporated and re-stated herein.

   3. I am familiar with Court’s order entered April 9, 2020 requiring the CCSO to report to the
      Court certain steps taken to combat the spread of COVID-19 in the Cook County
      Department of Corrections (“CCDOC”).

COVID-19 Testing

   4. As of April 10, Cermak Health Services (“Cermak”) had implemented rapid testing for
      Cook County Department of Corrections (“CCDOC”) detainees through Abbott
      Laboratories and the Illinois Department of Public Health.

   5. Cermak is the primary custodian of records related to testing.

   6. In addition to the current CCSO Health Inquiry Policy, the CCSO issued the “COVID-19
      Health Inquiry Referral for Medical Care, Testing, and other Medical Diagnostics
      Procedure,” which was enacted on April 11, 2020 and is attached hereto as a supporting
      exhibit.

Quarantine & Social Distancing
                                                    1
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 52-1
                                       Filed:
                                         Filed:
                                              07/08/20
                                                04/13/20
                                                       Page
                                                         Page
                                                            276
                                                              2 of
                                                                 of5497
                                                                     PageID
                                                                        PageID
                                                                            #:1437
                                                                               #:3506




   7. The CCSO has implemented social distancing policies across the CCDOC compound, with
      the most recent requirements in effect on April 10, 2020.

   8. The Reception Classification and Diagnostic Center (“RCDC”) holds all arrestees who
      await their bond hearings in a separate, distinct location (hereafter “Arrestees”). Detainees
      who have already been remanded to CCDOC custody and are awaiting intake procedures
      are held by RCDC in a separate, distinct location (hereafter “Detainees Awaiting Intake”).
      Once intake is complete, Custodial Detainees are assigned to tiers based on a screening
      protocol (hereafter “Custodial Detainees”).

   9. Arrestees are brought to RCDC in groups of no more than three individuals, once per day.
      Between March 1 and April 12, the number of Arrestees moving through CCDOC has
      steadily decreased. The highest volume being 227 Arrestees on March 9, compared to the
      lowest volume of 43 Arrestees on April 6.

   10. Previously, Arrestees were housed in holding cells, or “bullpens,” to await bond hearings.
       Currently, Arrestees are seated in chairs spaced at least six feet apart in hallways in the
       basement and on the first floor of RCDC. The attached document entitled “New RCDC
       Male Holding Outline Video Court Process,” is a true and accurate representation of the
       Arrestee waiting area.

   11. Upon arrival to RCDC, each Arrestee is given a surgical mask and CCSO staff provides
       them with a dollop of hand sanitizer.

   12. CCDOC staff assigned to RCDC administer verbal COVID-19 screening for each Arrestee
       and take each Arrestee’s temperature. If the Arrestee’s temperature is over 99.3 degrees,
       or if the Arrestee reports suspected COVID-19 symptoms, CCDOC returns the Arrestee to
       the arresting agency to transfer the Arrestee to an outlying hospital for treatment and
       isolation. If neither of those factors are present, the Arrestee is returned to his seat to await
       his bond hearing.

   13. CCSO has placed signage across RCDC with information concerning COVID-19
       symptoms, and is in the process of installing TV monitors in receiving areas to display the
       same. Such signage has been in place since at least April 9, 2020, with examples attached
       hereto as supporting exhibits.

   14. After his bond hearing, the Arrestee is either released, or is transferred to the intake area of
       RCDC for further processing. Once all Arrestees are moved out of the Arrestee holding
       area, CCSO staff sanitizes the area.

   15. Detainees Awaiting Intake each have masks, have had their hands sanitized, and have
       received verbal screening and temperature checks from the arrestee stage. Between March
       1 and April 12, the number of detainees booked into the CCDOC has steadily decreased.
       The highest volume being 117 Detainees Awaiting Intake on March 8, compared to the
       lowest volume of 9 Detainees Awaiting Intake on April 6.

                                                  2
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 52-1
                                       Filed:
                                         Filed:
                                              07/08/20
                                                04/13/20
                                                       Page
                                                         Page
                                                            277
                                                              3 of
                                                                 of5497
                                                                     PageID
                                                                        PageID
                                                                            #:1438
                                                                               #:3507




   16. Detainees Awaiting Intake are moved through different areas of RCDC for processing,
       including but not limited to: physical search, contraband search through CCDOC metal
       detectors, booking and ID assignment, and a standard medical evaluation by Cermak to
       determine any medical needs.

   17. Detainees Awaiting Intake at each stage are either seated, or directed to stand, at least six
       feet apart. Six foot spacing is marked on the floor with blue tape for guidance.

   18. CCSO has placed signage across RCDC intake areas with information concerning COVID-
       19 symptoms.

   19. After intake is complete, the now Custodial Detainees are taken to their assigned housing
       tiers. All new Custodial Detainees are assigned to Quarantine Tiers for the first fourteen
       (14) days of their stay. After the Quarantine period as expired, each Custodial Detainees
       is transferred to general population.

   20. The modified Arrestee and intake procedures described above can be maintained while the
       number of arrestees and detainees remains below a level of approximately 45 Arrestees.
       However, if these populations rise beyond that threshold number at one time, CCSO may
       no longer be able to maintain these modified procedures. We are continuing to explore
       contingency plans and adapted procedures to accommodate such a change, including
       utilizing empty tiers for holding Arrestees as they await their bond hearings.

Sanitation

   21. All Custodial Detainees are provided soap. Each detainee is provided soap by correctional
       officers assigned to the tiers. Each tier has received hand sanitizer, which detainees and
       employees may access. Soap, hand sanitizer, and cleaning supplies are replenished
       throughout each shift as needed. Records reflecting deliveries of supplied to each tier are
       maintained by the Divisions.

   22. The Incident Command Center (“ICC”) tracks daily supply requests and deliveries, and
       has prepared a distribution plan with a timeline regarding soap and cleaning supplies,
       including—for illustration—the following:

             a. Delivery and distribution of thousands of units of soap and/or hand sanitizer to
                divisions on April 10, 2020
             b. Delivery and distribution of sanitation/cleaning supplies on April 10, 2020
             c. Soap and sanitation supplies will be delivered at least twice per week

   23. The CCSO is also in the process of procuring additional cleaning services from different
       vendors through the Cook County Department of Emergency Management, in order to
       supplement current practices.

   24. Deliveries of soap and cleaning supplies, and distribution to detainees, are captured and
       preserved on stationary cameras.

                                                3
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 52-1
                                       Filed:
                                         Filed:
                                              07/08/20
                                                04/13/20
                                                       Page
                                                         Page
                                                            278
                                                              4 of
                                                                 of5497
                                                                     PageID
                                                                        PageID
                                                                            #:1439
                                                                               #:3508




   25. An amended Sanitation Procedure, titled “Amended Sanitation Guidelines Specific to
       COVID-19” was enacted on April 11, 2020 and is attached hereto as a supporting exhibit.
       Enhanced sanitation logs were implemented in conjunction with this procedure.

Personal Protective Equipment

   26. The CCSO has continued to work diligently to obtain and distribute personal protective
       equipment (“PPE”) across CCDOC.

   27. On April 11, 2020 the CCSO sent additional requests to IEMA and FEMA in accordance
       with this Court’s order, in order to prioritize deliveries of all PPE, but particularly delivery
       of masks and gowns.

   28. Deliveries of PPE and distribution to staff—and, where appropriate, detainees—are
       captured and preserved on stationary cameras.

   29. As of April 11, 2020, all Custodial Detainees assigned to Quarantine Tiers are issued a new
       surgical mask each day. Assuming that IEMA and/or FEMA deliver the requested amount,
       the Sheriff’s Office inventory or masks is expected to last until approximately June of 2020.
       The CCSO will continue to exhaust every venue for obtaining PPE.

   30. Based on present usage and the new requirement to provide surgical masks to the Custodial
       Detainees assigned to the Quarantine Tiers, we anticipate that we will exhaust our current
       supply in 6 to 7 days if we do not receive a shipment.

   31. The CCSO is working to supply the general population of detainees with non-PPE cloth
       masks, for their comfort and for security purposes to avoid any conflicts related to the
       provision of masks to other detainees on the Quarantine Tiers. The CCSO has ordered
       50,000 non-PPE cloth masks as of April 12, 2020.

Implementation

   32. The COVID-19 Health Inquiry Referral for Medical Care, Testing, and other Medical
       Diagnostics Procedure was enacted on April 11, 2020.

   33. The Amended Sanitation Policy was enacted on April 11, 2020.

   34. The CCSO is finalizing its COVID-19 Social Distancing Policy, to reflect the procedures
       defined in this Declaration.

   35. All CCSO staff, including all CCDOC correctional officers, were notified of the
       implementation of the new policies and procedures through office-wide electronic
       correspondence and by way of directives given at roll call.

   36. CCSO Video Monitoring Unit and PPE and Maintenance Team are reviewing fixed
       surveillance video and documentation on a daily basis to confirm compliance with these
       policies and procedures.


                                                  4
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 52-1
                                       Filed:
                                         Filed:
                                              07/08/20
                                                04/13/20
                                                       Page
                                                         Page
                                                            279
                                                              5 of
                                                                 of5497
                                                                     PageID
                                                                        PageID
                                                                            #:1440
                                                                               #:3509




   37. All CCDOC staff assigned to Arrestee and Detainees Awaiting Intake areas of RCDC
       received a roll call memo specifically informing them of the new procedures defined under
       the Health Inquiry Policy.

   38. Copies of the signage posted in RCDC Arrestee and Detainee Awaiting Intake areas are
       attached hereto as supporting exhibits, which reflect information regarding COVID-19
       symptoms, prevention behaviors, and instructions to report symptoms. These postings are
       also displayed throughout the CCDOC compound and on tiers.

   39. There were 5,087 bookings from March 1, 2020 to April 12, 2020 and the average number
       of daily bookings was 118. The current custodial population as of the date of this
       Declaration is 4,367.

   40. Approximately 1,500 detainees are currently assigned to Quarantine tiers as, although they
       are asymptomatic, they were exposed to someone with suspected COVID-19 symptoms.
       This number is down from 1,719.

   41. CCSO staff, including CCDOC supervisory and CCSO executive staff, are conducting
       regular walkthroughs of the divisions and are auditing daily sanitation logs in order to
       ensure compliance.



I, Brad Curry, pursuant to 28 U.S.C. § 1746, declare under penalty of perjury of the laws of the
United States of America that the foregoing is true and correct.

Dated this 13th day of April 2020.




                                               5
Case:
   Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 70 Filed:
                                       Filed: 07/08/20
                                              04/21/20 Page
                                                       Page 280
                                                            1 of of
                                                                 10497
                                                                    PageID
                                                                       PageID
                                                                           #:1920
                                                                              #:3510




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 ANTHONY MAYS, Individually and on          )
 behalf of a class of similarly situated persons;
                                            )
 and JUDIA JACKSON, as next friend of       )
 KENNETH FOSTER, Individually and on        )
 behalf of a class of similarly situated persons
                                            )
                                            )                   Case No. 20-cv-2134
                    Plaintiffs-Petitioners, )
                                            )
 v                                          )
                                            )
 THOMAS DART, Sheriff of Cook County,       )
                                            )
                  Defendant-Respondent )

                           DECLARATION OF REBECCA LEVIN

I, Rebecca Levin, pursuant to 28 U.S.C. § 1746, declare as follows:

   1. I have been employed by the Cook County Sheriff’s Office (“CCSO”) since January 2020
      as a Senior Advisor. I have a Master’s Degree in Public Health, with a concentration in
      Health Policy and Administration from the University of Illinois at Chicago and also
      completed doctoral coursework at Tulane University School of Public Health and Tropical
      Medicine’s Executive Doctor of Science Program in the Department of Health Systems
      Management. Additionally, prior to joining the CCSO, I worked in the field of public
      health for twenty years, first with the American Academy of Pediatrics and then Ann &
      Robert H. Lurie’s Children’s Hospital of Chicago.

   2. I previously executed a sworn Declaration concerning the CCSO’s response to the Novel
      Coronavirus (“COVID-19”) pandemic, filed on April 7, 2020 under Dkt. #30-7. Each and
      all paragraphs under said declaration are incorporated and re-stated herein.

   3. The facts set forth in this declaration are drawn from information I have received in my
      position with the CCSO. It does not contain all of the facts that I know about the matters
      discussed below.

   4. As a Senior Advisor with a public health background, I have been involved in the proactive
      measures taken by CCSO to combat the COVID-19 pandemic. Principally, since March
      12, 2020, I have been in near constant communication with public health officials, elected
      officials, and other healthcare stakeholders to obtain the most current guidance on measures
      to prevent and mitigate COVID-19 exposure and infection (which has evolved over time),
      disseminated this guidance to staff responsible for implementing policies and procedures,



                                                                               1030311\305599646.v1
Case:
   Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 70 Filed:
                                       Filed: 07/08/20
                                              04/21/20 Page
                                                       Page 281
                                                            2 of of
                                                                 10497
                                                                    PageID
                                                                       PageID
                                                                           #:1921
                                                                              #:3511




      and worked directly with such staff to implement such policies and procedures. Indeed,
      this has essentially become my full-time job over the last several weeks.

   5. Key collaborations to ensure the CCSO is following the most up to date guidance from the
      Centers for Disease Control and Prevention (CDC), particularly concerning correctional
      settings, has involved working with the Chicago Department of Public Health (CDPH),
      Cook County Health and Hospital Systems, in particular, Cermak Health, and numerous
      elected county, city, state and federal officials.

     Collaboration with the Centers for Disease Control and Prevention and Chicago
                              Department of Public Health

   6. Representatives of CDPH, Stephanie Black, MD, MSc, Medical Director Communicable
      Disease Program and Isaac Ghinai, MBBS MSc, CDC Epidemic Intelligence Service
      Officer detailed to CDPH, toured the CCDOC during the month of March 2020 to observe
      the jail from a public health and infection control perspective.

   7. Following the walk through, a team from CCDOC leadership, the CCSO Executive Office,
      and Cermak collaborated to identify individuals, departments or agencies with primary
      responsibility for amending their procedures based on feedback from CDPH and monitor
      the status of their implementation. These efforts focus on placement/housing of detainees,
      including measures to increase social distancing, such as increasing distance between
      occupied bunks.

   8. The CDPH is aware of the CCSOs practices and procedures as it pertains to housing
      detainees in isolation and quarantine. These practices and procedures align closely with the
      housing “algorithm” provided as part of the CDPH recommendations.

   9. Because Drs. Black and Ghinai from CDPH have a variety of responsibilities related to
      COVID-19, CDPH requested additional epidemiological support from the CDC to provide
      guidance on controlling the spread of COVID-19 in Cook County Jail. On behalf of the
      CCSO, I expressed strong support for this additional expert consultation. Paige Armstrong,
      MD, MHS, Epidemiology Team Lead and Lieutenant Commander in the US Public Health
      Service, and Alison Binder, Epidemiologist, were deployed by the CDC to Chicago on
      April 15 and 16 respectively.

                                  April 17, 2020 On-Site Visit

   10. On Friday, April 17, 2020 representatives of the CDC and CDPH conducted a site visit at
       the Cook County Jail. The visit lasted approximately three and a half hours and provided
       the representatives with information about different settings: intake; dorms and celled tiers;
       quarantine and isolation tiers; and cohort isolation and convalescent barracks.

   11. The CCSO invited the CDC and CDPH to the Jail to conduct the site visit based on the
       CCSO’s interest in ensuring it is following the recommended public health guidelines and
       continuing to evolve its policies as COVID-19 research evolves.



                                                                                  1030311\305599646.v1
Case:
   Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 70 Filed:
                                       Filed: 07/08/20
                                              04/21/20 Page
                                                       Page 282
                                                            3 of of
                                                                 10497
                                                                    PageID
                                                                       PageID
                                                                           #:1922
                                                                              #:3512




   12. The following individuals attended the site visit: from the CDC Paige Armstrong, MD,
       MHS, Epidemiology Team Lead and Alison Binder, Epidemiologist; from CDPH
       Stephanie Black, MD, MSc, Medical Director Communicable Disease Program and Isaac
       Ghinai, MBBS MSc, CDC Epidemic Intelligence Service Officer detailed to CDPH; from
       Cermak Health Services Dr. Connie Mennella, Linda Follenweider, Chad Zawitz, and
       Bridgette Jones; and from CCSO Mike Miller, Jane Gubser and myself.

   13. CDC and CDPH representatives noted that gaining some familiarity with the physical
       layout of the Jail will be helpful in assuring CCSO practices met CDC standards and to
       provide additional recommendations for continuing to slow the spread of COVID-19.

   14. The CDC and CDPH representatives commented frequently on the cleanliness of the
       facility and the noticeable smell of bleach throughout. Representatives observed cleaning
       by both detainees and staff during the site visit.

   15. The CDPH representatives noted increased social distancing, particularly with the reduced
       density of bunk assignments in the dorms. This change was implemented following the
       CDPH recommendation following the March 2020 site visit.

   16. Although the site visit showed that face masks were being made available to detainees, not
       all detainees chose to wear them. Commander Armstrong had previously been deployed to
       respond to COVID-19 on a cruise ship and noted that encouraging people to consistently
       follow public health guidance was a challenge in other environments as well.

   17. The CDC and CDPH representatives expressed their appreciation for the thoughtful efforts
       of the CCDOC in the context of a large and complex facility. Commander Armstrong stated
       “you guys are doing an amazing job.”

   18. The CDC and CDPH will use the information observed during the site visit to develop
       recommendations for a plan to continue to address the evolving COVID-19 pandemic
       based on the complex needs of the Jail. These recommendations will take into account the
       CDC Guidelines for Correctional Facilities as well as the specific characteristics of the Jail
       space, detainees, and staff. The CDC will also use this information to improve the guidance
       they provide to correctional facilities around the nation.

   19. The CCSO expects to receive these recommendations within the next several weeks. As
       with the recommendations received from CDPH, the CCSO will review these
       recommendations for purposes of implementation.

   20. The CCSO will continue to work with the CDC and CDPH to receive such information as
      COVID-19 and its handling continue to be researched, understood and managed.

   21. I will continue to take this into account for purposes of my recommendations to office on
       our implementation and procedures.




                                                                                  1030311\305599646.v1
Case:
   Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 70 Filed:
                                       Filed: 07/08/20
                                              04/21/20 Page
                                                       Page 283
                                                            4 of of
                                                                 10497
                                                                    PageID
                                                                       PageID
                                                                           #:1923
                                                                              #:3513




I, Rebecca Levin, pursuant to 28 U.S.C. § 1746, declare under penalty of perjury of the laws of the
United States of America that the foregoing is true and correct.

Dated this _21_ day of April 2020.




                                                            ______________________________
                                                            Rebecca Levin, MPH




                                                                                1030311\305599646.v1
Case:
   Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 70 Filed:
                                       Filed: 07/08/20
                                              04/21/20 Page
                                                       Page 284
                                                            5 of of
                                                                 10497
                                                                    PageID
                                                                       PageID
                                                                           #:1924
                                                                              #:3514




To:   Connie Mennella, MD
      Chair, Department of Correctional Health/Cermak Health Services
      Bradley Curry
      Chief of Staff, Cook County Sheriff’s Office

From: Stephanie R. Black, MD, MSc
      Communicable Disease Program, Chicago Department of Public Health
      Isaac Ghinai, MBBS, MSc
      CDC Epidemic Intelligence Service Officer, Chicago Department of Public Health


Date: March 27, 2020
Re: Recommendations for control and mitigation of coronavirus disease at the Cook County Jail

CDPH was notified the first suspected case of coronavirus disease (COVID-19) in Cook County Jail on
March 20, 2020. As of March 27, 2020, 38 confirmed COVID-19 cases have been confirmed among
inmates at Cook County Jail from multiple accommodation units (principally RTU, Division 6 and Dorm 4).
Several staff members have also reportedly been diagnosed with COVID-19. In addition, approximately
135 inmates and have tests pending for COVID-19, and more inmates are experiencing symptoms and
testing positive each day.

The CDPH investigation team reviewed epidemiological data with Dr Chad Zawitz, Director of Infectious
Diseases at Cermak Health Services and conducted a field visit to the jail on March 26th 2020, from 12pm
to 4pm, and met with Dr Connie Mennella, Chairperson of the Department of Correctional Health at
Cermak Health Services; Dr Sharon Welbel, Director of Infection Control and Hospital Epidemiology at
Cook County Health; Bridgette Jones, nurse epidemiologist for Cermak Health Services and Jasmin Jarlega
Penaranda, Environmental Services Coordinator at Cook County Jail and others.

Wherever possible, these recommendations follow CDC guidance and account for local conditions. For
CDC’s Interim Guidance on Management of COVID-19 in Correctional and Detention Facilities, see:
https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-
detention.html

Broadly, we recommend grouping inmates into four groups:
Group 1       Confirmed cases: isolate together in the Bootcamp barracks
Group 2       Symptomatic, clinically higher-risk persons under investigation (PUI): who should be
              isolated in cells, individually or in very small groups
Case:
   Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 70 Filed:
                                       Filed: 07/08/20
                                              04/21/20 Page
                                                       Page 285
                                                            6 of of
                                                                 10497
                                                                    PageID
                                                                       PageID
                                                                           #:1925
                                                                              #:3515



Group 3       Symptomatic, clinically lower-risk PUIs: consider isolating together in Bootcamp barracks,
              with social distancing and consider universal use of face masks
Group 4       Asymptomatic contacts: quarantine in small units if possible, quarantined together if
              needed.

Recommendations are divided into 4 sections: Epidemiology, Placement/Housing, Infection Control, and
Release. Most of our recommendations (Sections 1-3) apply to the partnership between Cook County
Department of Corrections and Cermak Health Services in running Cook County Jail, and all will play a
role in controlling the spread or limiting the impact of COVID-19. Some of the most impactful
recommendations, those in Section 4 pertaining to the release of inmates for urgent public health
reasons, apply to the broader criminal justice system.
                                 Case:
                                    Case:
                                       1:20-cv-02134
                                          1:20-cv-02134
                                                     Document
                                                        Document
                                                              #: 140-1
                                                                  #: 70 Filed:
                                                                        Filed: 07/08/20
                                                                               04/21/20 Page
                                                                                        Page 286
                                                                                             7 of of
                                                                                                  10497
                                                                                                     PageID
                                                                                                        PageID
                                                                                                            #:1926
                                                                                                               #:3516

                                  Task                                                                                            Person/
                                                                                                                                  Team
                                                                                                                                  Responsible
                                  1.1
                                  Provide a list of all accommodation units, by division and by housing situation (e.g. dorm of
                                  200 people, individual cells of 2 people), for the jail under normal operating conditions
                                  1.2
                                  Provide a line list of known COVID positive employees to CDPH each day including date of
                                  symptom onset and units worked in last 14 days
                                  1.3
                                  Provide a line list of known COVID positive inmates to CDPH including date of symptom onset,
1. Epidemiologic Investigation




                                  accommodation units and work assignments for last 14 days. This may be done at some time
                                  after the peak of cases and/or CDPH staff may deploy to collect this information.
                                  1.4
                                  Cases in inmates should be reported by infection preventionist through the Illinois National
                                  Electronic Surveillance System
                                  1.5
                                  Per CDC recommendations, the value of interviewing individual healthcare workers (HCW)
                                  who may have seen a COVID case is limited in the context of community transmission
                                  (https://www.cdc.gov/coronavirus/2019-ncov/hcp/guidance-risk-assesment-hcp.html). The
                                  focus should instead be on ensuring HCW are asymptomatic, e.g. by ensuring pre-shift
                                  symptom screening.
                                  1.6
                                  Assess risk of COVID-19 in inmates. We suggest the following categories (see attached
                                  algorithm).
                                  Group 1: Confirmed cases
                                  Group 2: Symptomatic, clinically higher-risk persons under investigation (PUIs)
                                  Group 3: Symptomatic, clinically lower-risk PUIs
                                  Group 4: Asymptomatic contacts (not reflected on algorithm)
                            Case:
                               Case:
                                  1:20-cv-02134
                                     1:20-cv-02134
                                                Document
                                                   Document
                                                         #: 140-1
                                                             #: 70 Filed:
                                                                   Filed: 07/08/20
                                                                          04/21/20 Page
                                                                                   Page 287
                                                                                        8 of of
                                                                                             10497
                                                                                                PageID
                                                                                                   PageID
                                                                                                       #:1927
                                                                                                          #:3517


                        See attached algorithm.
                        2.1
                        House confirmed cases (Group 1) together in a unit in the Bootcamp barracks and isolated. Lift
                        them from isolation 7 days since their first symptom or 3 days following resolution of fever (off
                        antipyretics) and improvement in respiratory symptoms, whichever is later
                        https://www.cdc.gov/coronavirus/2019-ncov/hcp/disposition-in-home-patients.html
                        2.2
                        CDC recommends isolating persons under investigation (PUIs) separately, in single cells, where
                        possible. Cook Co Jail has been attempting to do this, but space is extremely limited with the
                        increasing number of PUIs. Where necessary, CDC recommends cohorting isolated individuals in a
                        large, well-ventilated cell with solid walls and a solid door that closes fully. Therefore, consider
                        housing clinically lower-risk probable cases (Group 3) together in the Bootcamp barracks and
                        isolate as (“the PUI unit”). Consider face masks for this group. Reassign bunks to allow 6 feet or
                        more in all directions. Ensure bunks are cleaned thoroughly if assigned to a new occupant. Arrange
                        bunks so that individuals sleep head-to-foot to increase distance between them.

                        Given the high rate of COVID positivity in PUIs tested so far from units with known exposure,
                        consider not testing this group to avoid exposures to healthcare staff and preserve PPE.
                        If testing, and an individual tests positive, transfer to Group 1.
                        If testing, and an individual tests negative, isolate them for the remainder of their isolation period
                        away from all COVID positives and PUIs.
2. Placement/ housing




                        Lift them from isolation 7 days since their first symptom or 3 days following resolution of fever (off
                        antipyretics) and improvement in respiratory symptoms, whichever is later
                        2.3
                        Test clinically higher-risk PUIs for COVID-19 (Group 2) and house separately in cells (e.g. in Division
                        6) until results are available. While tests are pending, these individuals should wear a face mask if
                        they leave their isolation room or another person enters.
                        If an individual tests positive, transfer to Group 1.
                        If they test negative, continue to isolate in an individual cell or cells of two, until 7 days following
                        their symptom onset or 3 days fever free with resolving respiratory symptoms
                        2.4
                        Immediately isolate and test any inmates with new symptoms but no known exposure (e.g. in
                        Division 6). IDPH has agreed to accept and prioritize these specimens, with a projected turnaround
                        time of 48 hrs. or less. Rapid testing is needed to identify newly affected units
                        2.5
                        Quarantine all asymptomatic inmates from units with confirmed or probable COVID cases or PUIs
                        (Group 4; not on algorithm as not symptomatic). These individuals should not participate in work in
                        the jail. While CDC recommends close contacts of COVID-19 cases should be isolated individually
                        and their least-preferred option is to house quarantined individuals in their regularly assigned
                        housing unit, recognizing the large numbers of close contacts of cases at this time, this may be the
                        only realistic option. Fortunately, the largest affected dorm (Dorm 4) is not at full occupancy.
                        Employing social distancing in these settings and removing individuals at high risk of severe disease
                        would be beneficial
                        2.6
                        Where possible, staff the Bootcamp barracks with COVID-recovered staff and or inmates
                        Case:
                           Case:
                              1:20-cv-02134
                                 1:20-cv-02134
                                            Document
                                               Document
                                                     #: 140-1
                                                         #: 70 Filed:
                                                               Filed: 07/08/20
                                                                      04/21/20 Page
                                                                               Page 288
                                                                                    9 of of
                                                                                         10497
                                                                                            PageID
                                                                                               PageID
                                                                                                   #:1928
                                                                                                      #:3518




                       3.1
                       All jail staff should have their temperature checked and be screened for symptoms (e.g. cough,
                       shortness of breath) prior to starting their shift
                       3.2
                       Inmates, especially those on quarantine units, should be screened for a fever, cough or shortness of
                       breath each shift
                       3.3
                       Any potentially aerosol generating procedures (e.g. CPAP) should be avoided in open units
                       3.4
                       Outside of performing aerosol generating procedures (e.g. nebulizer treatment, intubation; most
                       likely to be conducted in Cermak Health Center), N95s masks are not recommended and should be
                       preserved for healthcare personnel conducting aerosol generating procedures
                       3.5
                       Staff having direct physical contact with confirmed or probable COVID-19 patients or PUIs should
                       wear eye protection (goggles or face shield), a surgical mask, latex gloves, and a disposable medical
                       gown
                       3.6
                       Staff entering the COVID unit but not having physical contact with patients (e.g. sitting at
                       observation desk) should wear a surgical mask and gloves
                       3.7
                       Staff entering the PUI unit but not having physical contact with patients (e.g. sitting at observation
                       desk) should wear a surgical mask and gloves
3. Infection Control




                       3.8
                       Staff entering quarantined units, including physical contact with any asymptomatic inmate, should
                       wear a surgical mask and gloves (if inmate is identified as symptomatic, full PPE should be used as
                       above, as they become a PUI)
                       3.9
                       All staff on any unit, but especially those requiring a surgical mask (i.e. any unit on isolation or
                       quarantine), should have easy access to alcohol-based hand rub immediately outside of the unit so it
                       can be used immediately after removing their gloves and surgical mask (e.g. on RTU, the alcohol-
                       based hand rub outside the unit was only available in the dispensary behind a locked door)
                       3.10
                       Staff should be trained repeatedly on the correct use of PPE (we saw numerous examples of staff
                       touching the outside of their masks and not washing their hands, even though training had occurred.
                       In this instance, masks will act as a mechanism of transmission, rather than a barrier to
                       transmission)
                       3.11
                       Staff should be cohorted to work in specific epidemiological contexts, e.g. rotating staff between
                       isolation units, quarantine units and unaffected units should be avoided
                       3.12
                       Inmates from different units should not mingle in central workspace (e.g. laundry)
                       3.13
                       Quarantine all new intakes for 14 days before they enter the facility’s general population away from
                       all COVID isolation and quarantine units
                Case:
                  Case:
                      1:20-cv-02134
                         1:20-cv-02134
                                    Document
                                       Document
                                             #: 140-1
                                                #: 70 Filed:
                                                      Filed: 04/21/20
                                                             07/08/20 Page
                                                                      Page 10
                                                                           289ofof10497
                                                                                     PageID
                                                                                        PageID
                                                                                            #:1929
                                                                                               #:3519




             4.1
             Every inmate sharing a unit with a COVID case can be epidemiologically considered a close
             contact of a case, equivalent to a household contact. High attack rates in household contacts
             have been documented (>10%). Decompressing the jail would allow large accommodation units
             to be split into smaller units, and therefore reduce the number of close contacts of each future
             case.
             4.2
             We recommend considering mass release of inmates to decompress the jail for urgent public
             health reasons (see 2.2 and 2.5 for illustrations of the need to decompress the jail)
4. Release




             4.3
             First, prioritize the unexposed for immediate release on public health grounds
             4.4
             Second, consider the release of high risk inmates (e.g. aged over 65, underlying comorbidities) as
             long as appropriate follow-up and isolation (i.e. stable housing and telephone contact) can be
             arranged https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/people-at-higher-
             risk.html
             4.5
             Given the necessity of ensuring controlled release, no inmate should be released without an exit
             interview (including temperature check) and stable housing being arranged by the criminal justice
             system. CDPH should be notified during business hours of the release of any COVID positive
             inmate or PUI with unstable housing
               Case:
                 Case:
                     1:20-cv-02134
                        1:20-cv-02134
                                   Document
                                      Document
                                            #: 140-1
                                               #: 30-15
                                                     Filed:
                                                        Filed:
                                                            07/08/20
                                                               04/06/20
                                                                     Page
                                                                        Page
                                                                          2901 of 497
                                                                                  26 PageID
                                                                                      PageID#:694
                                                                                             #:3520
       Interim Guidance on Management of Coronavirus Disease
       2019 (COVID-19) in Correctional and Detention Facilities

  This interim guidance is based on what is currently known about the transmission and severity of corona-
  virus disease 2019 (COVID-19) as of March 23, 2020.
  The US Centers for Disease Control and Prevention (CDC) will update this guidance as needed and as
  additional information becomes available. Please check the following CDC website periodically for updated
  interim guidance: https://www.cdc.gov/coronavirus/2019-ncov/index.html.
  This document provides interim guidance specific for correctional facilities and detention centers during the
  outbreak of COVID-19, to ensure continuation of essential public services and protection of the health and
  safety of incarcerated and detained persons, staff, and visitors. Recommendations may need to be revised as
  more information becomes available.

                                                Who is the intended audience
  In this guidance                              for this guidance?
  • Who is the intended audience for this
                                                This document is intended to
    guidance?
                                                provide guiding principles for
  • Why is this guidance being issued?          healthcare and non-healthcare
  • What topics does this guidance              administrators of correctional
    include?                                    and detention facilities
                                                (including but not limited
  • Definitions of Commonly Used Terms          to federal and state prisons,
  • Facilities with Limited Onsite              local jails, and detention centers),
    Healthcare Services                         law enforcement agencies that
                                                have custodial authority for detained populations (i.e., US
  • COVID-19 Guidance for Correctional          Immigration and Customs Enforcement and US Marshals
    Facilities                                  Service), and their respective health departments, to assist in
  • Operational Preparedness                    preparing for potential introduction, spread, and mitigation
                                                of COVID-19 in their facilities. In general, the document uses
  • Prevention
                                                terminology referring to correctional environments but can also
  • Management                                  be applied to civil and pre-trial detention settings.
  • Infection Control                           This guidance will not necessarily address every possible
  • Clinical Care of COVID-19 Cases             custodial setting and may not use legal terminology specific
  • Recommended PPE and PPE Training            to individual agencies’ authorities or processes. The guidance
                                                may need to be adapted based on individual facilities’
    for Staff and Incarcerated/Detained
                                                physical space, staffing, population, operations, and
    Persons
                                                other resources and conditions. Facilities should contact
  • Verbal Screening and Temperature            CDC or their state, local, territorial, and/or tribal public health
    Check Protocols for Incarcerated/           department if they need assistance in applying these principles
    Detained Persons, Staff, and Visitors       or addressing topics that are not specifically covered in this
                                                guidance.




                                                              cdc.gov/coronavirus
CS 316182-A   03/27/2020
       Case:
         Case:
             1:20-cv-02134
                1:20-cv-02134
                           Document
                              Document
                                    #: 140-1
                                       #: 30-15
                                             Filed:
                                                Filed:
                                                    07/08/20
                                                       04/06/20
                                                             Page
                                                                Page
                                                                  2912 of 497
                                                                          26 PageID
                                                                              PageID#:695
                                                                                     #:3521

Why is this guidance being issued?
Correctional and detention facilities can include custody, housing, education, recreation, healthcare, food
service, and workplace components in a single physical setting. The integration of these components presents
unique challenges for control of COVID-19 transmission among incarcerated/detained persons, staff, and
visitors. Consistent application of specific preparation, prevention, and management measures can help
reduce the risk of transmission and severe disease from COVID-19.
• Incarcerated/detained persons live, work, eat, study, and recreate within congregate environments,
  heightening the potential for COVID-19 to spread once introduced.
• In most cases, incarcerated/detained persons are not permitted to leave the facility.
• There are many opportunities for COVID-19 to be introduced into a correctional or detention facility,
  including daily staff ingress and egress; transfer of incarcerated/detained persons between facilities and
  systems, to court appearances, and to outside medical visits; and visits from family, legal representatives,
  and other community members. Some settings, particularly jails and detention centers, have high turnover,
  admitting new entrants daily who may have been exposed to COVID-19 in the surrounding community or
  other regions.
• Persons incarcerated/detained in a particular facility often come from a variety of locations, increasing the
  potential to introduce COVID-19 from different geographic areas.
• Options for medical isolation of COVID-19 cases are limited and vary depending on the type and size of
  facility, as well as the current level of available capacity, which is partly based on medical isolation needs for
  other conditions.
• Adequate levels of custody and healthcare staffing must be maintained to ensure safe operation of the
  facility, and options to practice social distancing through work alternatives such as working from home or
  reduced/alternate schedules are limited for many staff roles.
• Correctional and detention facilities can be complex, multi-employer settings that include government
  and private employers. Each is organizationally distinct and responsible for its own operational, personnel,
  and occupational health protocols and may be prohibited from issuing guidance or providing services to
  other employers or their staff within the same setting. Similarly, correctional and detention facilities may
  house individuals from multiple law enforcement agencies or jurisdictions subject to different policies and
  procedures.
• Incarcerated/detained persons and staff may have medical conditions that increase their risk of severe
  disease from COVID-19.
• Because limited outside information is available to many incarcerated/detained persons, unease and
  misinformation regarding the potential for COVID-19 spread may be high, potentially creating security and
  morale challenges.
• The ability of incarcerated/detained persons to exercise disease prevention measures (e.g., frequent
  handwashing) may be limited and is determined by the supplies provided in the facility and by security
  considerations. Many facilities restrict access to soap and paper towels and prohibit alcohol-based hand
  sanitizer and many disinfectants.
• Incarcerated persons may hesitate to report symptoms of COVID-19 or seek medical care due to co-pay
  requirements and fear of isolation.
CDC has issued separate COVID-19 guidance addressing healthcare infection control and clinical care of
COVID-19 cases as well as close contacts of cases in community-based settings. Where relevant, commu-
nity-focused guidance documents are referenced in this document and should be monitored regularly for
updates, but they may require adaptation for correctional and detention settings.

                                                          2
      Case:
        Case:
            1:20-cv-02134
               1:20-cv-02134
                          Document
                             Document
                                   #: 140-1
                                      #: 30-15
                                            Filed:
                                               Filed:
                                                   07/08/20
                                                      04/06/20
                                                            Page
                                                               Page
                                                                 2923 of 497
                                                                         26 PageID
                                                                             PageID#:696
                                                                                    #:3522
This guidance document provides additional recommended best practices specifically for correctional and
detention facilities. At this time, different facility types (e.g., prison vs. jail) and sizes are not differ-
entiated. Administrators and agencies should adapt these guiding principles to the specific needs
of their facility.

What topics does this guidance include?
The guidance below includes detailed recommendations on the following topics related to COVID-19 in correc-
tional and detention settings:
√ Operational and communications preparations for COVID-19
√ Enhanced cleaning/disinfecting and hygiene practices
√ Social distancing strategies to increase space between individuals in the facility
√ How to limit transmission from visitors
√ Infection control, including recommended personal protective equipment (PPE) and potential alternatives
  during PPE shortages
√ Verbal screening and temperature check protocols for incoming incarcerated/detained individuals, staff,
  and visitors
√ Medical isolation of confirmed and suspected cases and quarantine of contacts, including considerations
  for cohorting when individual spaces are limited
√ Healthcare evaluation for suspected cases, including testing for COVID-19
√ Clinical care for confirmed and suspected cases
√ Considerations for persons at higher risk of severe disease from COVID-19

Definitions of Commonly Used Terms
Close contact of a COVID-19 case—In the context of COVID-19, an individual is considered a close contact
if they a) have been within approximately 6 feet of a COVID-19 case for a prolonged period of time or b)
have had direct contact with infectious secretions from a COVID-19 case (e.g., have been coughed on). Close
contact can occur while caring for, living with, visiting, or sharing a common space with a COVID-19 case.
Data to inform the definition of close contact are limited. Considerations when assessing close contact include
the duration of exposure (e.g., longer exposure time likely increases exposure risk) and the clinical symptoms
of the person with COVID-19 (e.g., coughing likely increases exposure risk, as does exposure to a severely ill
patient).
Cohorting—Cohorting refers to the practice of isolating multiple laboratory-confirmed COVID-19 cases
together as a group, or quarantining close contacts of a particular case together as a group. Ideally, cases
should be isolated individually, and close contacts should be quarantined individually. However, some
correctional facilities and detention centers do not have enough individual cells to do so and must consider
cohorting as an alternative. See Quarantine and Medical Isolation sections below for specific details about
ways to implement cohorting to minimize the risk of disease spread and adverse health outcomes.
Community transmission of COVID-19—Community transmission of COVID-19 occurs when individuals
acquire the disease through contact with someone in their local community, rather than through travel to an
affected location. Once community transmission is identified in a particular area, correctional facilities and
detention centers are more likely to start seeing cases inside their walls. Facilities should consult with local
public health departments if assistance is needed in determining how to define “local community” in the
context of COVID-19 spread. However, because all states have reported cases, all facilities should be vigilant
for introduction into their populations.

                                                        3
       Case:
         Case:
             1:20-cv-02134
                1:20-cv-02134
                           Document
                              Document
                                    #: 140-1
                                       #: 30-15
                                             Filed:
                                                Filed:
                                                    07/08/20
                                                       04/06/20
                                                             Page
                                                                Page
                                                                  2934 of 497
                                                                          26 PageID
                                                                              PageID#:697
                                                                                     #:3523
Confirmed vs. Suspected COVID-19 case—A confirmed case has received a positive result from a COVID-19
laboratory test, with or without symptoms. A suspected case shows symptoms of COVID-19 but either has not
been tested or is awaiting test results. If test results are positive, a suspected case becomes a confirmed case.
Incarcerated/detained persons—For the purpose of this document, “incarcerated/detained persons”
refers to persons held in a prison, jail, detention center, or other custodial setting where these guidelines are
generally applicable. The term includes those who have been sentenced (i.e., in prisons) as well as those held
for pre-trial (i.e., jails) or civil purposes (i.e, detention centers). Although this guidance does not specifically
reference individuals in every type of custodial setting (e.g., juvenile facilities, community confinement facil-
ities), facility administrators can adapt this guidance to apply to their specific circumstances as needed.
Medical Isolation—Medical isolation refers to confining a confirmed or suspected COVID-19 case (ideally
to a single cell with solid walls and a solid door that closes), to prevent contact with others and to reduce the
risk of transmission. Medical isolation ends when the individual meets pre-established clinical and/or testing
criteria for release from isolation, in consultation with clinical providers and public health officials (detailed
in guidance below). In this context, isolation does NOT refer to punitive isolation for behavioral infractions
within the custodial setting. Staff are encouraged to use the term “medical isolation” to avoid confusion.
Quarantine—Quarantine refers to the practice of confining individuals who have had close contact with
a COVID-19 case to determine whether they develop symptoms of the disease. Quarantine for COVID-19
should last for a period of 14 days. Ideally, each quarantined individual would be quarantined in a single cell
with solid walls and a solid door that closes. If symptoms develop during the 14-day period, the individual
should be placed under medical isolation and evaluated for COVID-19. If symptoms do not develop,
movement restrictions can be lifted, and the individual can return to their previous residency status within
the facility.
Social Distancing—Social distancing is the practice of increasing the space between individuals and
decreasing the frequency of contact to reduce the risk of spreading a disease (ideally to maintain at least 6 feet
between all individuals, even those who are asymptomatic). Social distancing strategies can be applied on an
individual level (e.g., avoiding physical contact), a group level (e.g., canceling group activities where individuals
will be in close contact), and an operational level (e.g., rearranging chairs in the dining hall to increase
distance between them). Although social distancing is challenging to practice in correctional and detention
environments, it is a cornerstone of reducing transmission of respiratory diseases such as COVID-19.
Additional information about social distancing, including information on its use to reduce the spread of other
viral illnesses, is available in this CDC publication.
Staff—In this document, “staff” refers to all public sector employees as well as those working for a private
contractor within a correctional facility (e.g., private healthcare or food service). Except where noted, “staff”
does not distinguish between healthcare, custody, and other types of staff including private facility operators.
Symptoms—Symptoms of COVID-19 include fever, cough, and shortness of breath. Like other respiratory
infections, COVID-19 can vary in severity from mild to severe. When severe, pneumonia, respiratory failure,
and death are possible. COVID-19 is a novel disease, therefore the full range of signs and symptoms, the
clinical course of the disease, and the individuals and populations most at risk for disease and complications
are not yet fully understood. Monitor the CDC website for updates on these topics.

Facilities with Limited Onsite Healthcare Services
Although many large facilities such as prisons and some jails usually employ onsite healthcare staff and have
the capacity to evaluate incarcerated/detained persons for potential illness within a dedicated healthcare
space, many smaller facilities do not. Some of these facilities have access to on-call healthcare staff or
providers who visit the facility every few days. Others have neither onsite healthcare capacity nor onsite
medical isolation/quarantine space and must transfer ill patients to other correctional or detention facilities
or local hospitals for evaluation and care.

                                                          4
       Case:
         Case:
             1:20-cv-02134
                1:20-cv-02134
                           Document
                              Document
                                    #: 140-1
                                       #: 30-15
                                             Filed:
                                                Filed:
                                                    07/08/20
                                                       04/06/20
                                                             Page
                                                                Page
                                                                  2945 of 497
                                                                          26 PageID
                                                                              PageID#:698
                                                                                     #:3524
The majority of the guidance below is designed to be applied to any correctional or detention facility, either
as written or with modifications based on a facility’s individual structure and resources. However, topics
related to healthcare evaluation and clinical care of confirmed and suspected COVID-19 cases and their close
contacts may not apply directly to facilities with limited or no onsite healthcare services. It will be especially
important for these types of facilities to coordinate closely with their state, local, tribal, and/or territorial
health department when they encounter confirmed or suspected cases among incarcerated/detained persons
or staff, in order to ensure effective medical isolation and quarantine, necessary medical evaluation and care,
and medical transfer if needed. The guidance makes note of strategies tailored to facilities without onsite
healthcare where possible.
Note that all staff in any sized facility, regardless of the presence of onsite healthcare services, should observe
guidance on recommended PPE in order to ensure their own safety when interacting with confirmed and
suspected COVID-19 cases. Facilities should make contingency plans for the likely event of PPE shortages
during the COVID-19 pandemic.

COVID-19 Guidance for Correctional Facilities
Guidance for correctional and detention facilities is organized into 3 sections: Operational Preparedness,
Prevention, and Management of COVID-19. Recommendations across these sections can be applied simulta-
neously based on the progress of the outbreak in a particular facility and the surrounding community.
• Operational Preparedness. This guidance is intended to help facilities prepare for potential COVID-19
  transmission in the facility. Strategies focus on operational and communications planning and personnel
  practices.
• Prevention. This guidance is intended to help facilities prevent spread of COVID-19 from outside the
  facility to inside. Strategies focus on reinforcing hygiene practices, intensifying cleaning and disinfection
  of the facility, screening (new intakes, visitors, and staff), continued communication with incarcerated/
  detained persons and staff, and social distancing measures (increasing distance between individuals).
• Management. This guidance is intended to help facilities clinically manage confirmed and suspected
  COVID-19 cases inside the facility and prevent further transmission. Strategies include medical isolation
  and care of incarcerated/detained persons with symptoms (including considerations for cohorting),
  quarantine of cases’ close contacts, restricting movement in and out of the facility, infection control
  practices for individuals interacting with cases and quarantined contacts or contaminated items, intensified
  social distancing, and cleaning and disinfecting areas visited by cases.

Operational Preparedness
Administrators can plan and prepare for COVID-19 by ensuring that all persons in the facility know the
symptoms of COVID-19 and how to respond if they develop symptoms. Other essential actions include
developing contingency plans for reduced workforces due to absences, coordinating with public health and
correctional partners, and communicating clearly with staff and incarcerated/detained persons about these
preparations and how they may temporarily alter daily life.

Communication & Coordination
√ Develop information-sharing systems with partners.
      ο Identify points of contact in relevant state, local, tribal, and/or territorial public health departments
        before cases develop. Actively engage with the health department to understand in advance which
        entity has jurisdiction to implement public health control measures for COVID-19 in a particular
        correctional or detention facility.
      ο Create and test communications plans to disseminate critical information to incarcerated/detained
        persons, staff, contractors, vendors, and visitors as the pandemic progresses.

                                                         5
      Case:
        Case:
            1:20-cv-02134
               1:20-cv-02134
                          Document
                             Document
                                   #: 140-1
                                      #: 30-15
                                            Filed:
                                               Filed:
                                                   07/08/20
                                                      04/06/20
                                                            Page
                                                               Page
                                                                 2956 of 497
                                                                         26 PageID
                                                                             PageID#:699
                                                                                    #:3525
     ο Communicate with other correctional facilities in the same geographic area to share information
       including disease surveillance and absenteeism patterns among staff.
     ο Where possible, put plans in place with other jurisdictions to prevent confirmed and suspected
       COVID-19 cases and their close contacts from being transferred between jurisdictions and facilities
       unless necessary for medical evaluation, medical isolation/quarantine, clinical care, extenuating
       security concerns, or to prevent overcrowding.
     ο Stay informed about updates to CDC guidance via the CDC COVID-19 website as more information
       becomes known.
√ Review existing pandemic flu, all-hazards, and disaster plans, and revise for COVID-19.
     ο Ensure that physical locations (dedicated housing areas and bathrooms) have been identified
       to isolate confirmed COVID-19 cases and individuals displaying COVID-19 symptoms, and to
       quarantine known close contacts of cases. (Medical isolation and quarantine locations should be
       separate). The plan should include contingencies for multiple locations if numerous cases and/
       or contacts are identified and require medical isolation or quarantine simultaneously. See Medical
       Isolation and Quarantine sections below for details regarding individual medical isolation and
       quarantine locations (preferred) vs. cohorting.
     ο Facilities without onsite healthcare capacity should make a plan for how they will ensure that
       suspected COVID-19 cases will be isolated, evaluated, tested (if indicated), and provided necessary
       medical care.
     ο Make a list of possible social distancing strategies that could be implemented as needed at different
       stages of transmission intensity.
     ο Designate officials who will be authorized to make decisions about escalating or de-escalating
       response efforts as the epidemiologic context changes.
√ Coordinate with local law enforcement and court officials.
     ο Identify lawful alternatives to in-person court appearances, such as virtual court, as a social
       distancing measure to reduce the risk of COVID-19 transmission.
     ο Explore strategies to prevent over-crowding of correctional and detention facilities during a
       community outbreak.
√ Post signage throughout the facility communicating the following:
     ο For all: symptoms of COVID-19 and hand hygiene instructions
     ο For incarcerated/detained persons: report symptoms to staff
     ο For staff: stay at home when sick; if symptoms develop while on duty, leave the facility as soon
       as possible and follow CDC-recommended steps for persons who are ill with COVID-19 symptoms
       including self-isolating at home, contacting their healthcare provider as soon as possible to
       determine whether they need to be evaluated and tested, and contacting their supervisor.
     ο Ensure that signage is understandable for non-English speaking persons and those with low literacy,
       and make necessary accommodations for those with cognitive or intellectual disabilities and those
       who are deaf, blind, or low-vision.

Personnel Practices
√ Review the sick leave policies of each employer that operates in the facility.
     ο Review policies to ensure that they actively encourage staff to stay home when sick.
     ο If these policies do not encourage staff to stay home when sick, discuss with the contract company.
     ο Determine which officials will have the authority to send symptomatic staff home.


                                                      6
      Case:
        Case:
            1:20-cv-02134
               1:20-cv-02134
                          Document
                             Document
                                   #: 140-1
                                      #: 30-15
                                            Filed:
                                               Filed:
                                                   07/08/20
                                                      04/06/20
                                                            Page
                                                               Page
                                                                 2967 of 497
                                                                         26 PageID
                                                                             PageID#:700
                                                                                    #:3526
√ Identify staff whose duties would allow them to work from home. Where possible, allowing
  staff to work from home can be an effective social distancing strategy to reduce the risk of
  COVID-19 transmission.
      ο Discuss work from home options with these staff and determine whether they have the supplies and
        technological equipment required to do so.
      ο Put systems in place to implement work from home programs (e.g., time tracking, etc.).
√ Plan for staff absences. Staff should stay home when they are sick, or they may need to stay home to
  care for a sick household member or care for children in the event of school and childcare dismissals.
      ο Allow staff to work from home when possible, within the scope of their duties.
      ο Identify critical job functions and plan for alternative coverage by cross-training staff where possible.
      ο Determine minimum levels of staff in all categories required for the facility to function safely. If
        possible, develop a plan to secure additional staff if absenteeism due to COVID-19 threatens to bring
        staffing to minimum levels.
      ο Consider increasing keep on person (KOP) medication orders to cover 30 days in case of healthcare
        staff shortages.
√ Consider offering revised duties to staff who are at higher risk of severe illness with COVID-19.
  Persons at higher risk may include older adults and persons of any age with serious underlying medical
  conditions including lung disease, heart disease, and diabetes. See CDC’s website for a complete list, and
  check regularly for updates as more data become available to inform this issue.
      ο Facility administrators should consult with their occupational health providers to determine whether
        it would be allowable to reassign duties for specific staff members to reduce their likelihood of
        exposure to COVID-19.
√ Offer the seasonal influenza vaccine to all incarcerated/detained persons (existing population
  and new intakes) and staff throughout the influenza season. Symptoms of COVID-19 are similar to
  those of influenza. Preventing influenza cases in a facility can speed the detection of COVID-19 cases and
  reduce pressure on healthcare resources.
√ Reference the Occupational Safety and Health Administration website for recommendations
  regarding worker health.
√ Review CDC’s guidance for businesses and employers to identify any additional strategies the facility can
  use within its role as an employer.

Operations & Supplies
√ Ensure that sufficient stocks of hygiene supplies, cleaning supplies, PPE, and medical supplies
  (consistent with the healthcare capabilities of the facility) are on hand and available, and have
  a plan in place to restock as needed if COVID-19 transmission occurs within the facility.
      ο Standard medical supplies for daily clinic needs
      ο Tissues
      ο Liquid soap when possible. If bar soap must be used, ensure that it does not irritate the skin and
        thereby discourage frequent hand washing.
      ο Hand drying supplies
      ο Alcohol-based hand sanitizer containing at least 60% alcohol (where permissible based on security
        restrictions)
      ο Cleaning supplies, including EPA-registered disinfectants effective against the virus that causes
        COVID-19

                                                       7
       Case:
         Case:
             1:20-cv-02134
                1:20-cv-02134
                           Document
                              Document
                                    #: 140-1
                                       #: 30-15
                                             Filed:
                                                Filed:
                                                    07/08/20
                                                       04/06/20
                                                             Page
                                                                Page
                                                                  2978 of 497
                                                                          26 PageID
                                                                              PageID#:701
                                                                                     #:3527
      ο Recommended PPE (facemasks, N95 respirators, eye protection, disposable medical gloves, and
        disposable gowns/one-piece coveralls). See PPE section and Table 1 for more detailed information,
        including recommendations for extending the life of all PPE categories in the event of shortages, and
        when face masks are acceptable alternatives to N95s.
      ο Sterile viral transport media and sterile swabs to collect nasopharyngeal specimens if COVID-19
        testing is indicated
√ Make contingency plans for the probable event of PPE shortages during the COVID-19
  pandemic, particularly for non-healthcare workers.
      ο See CDC guidance optimizing PPE supplies.
√ Consider relaxing restrictions on allowing alcohol-based hand sanitizer in the secure setting
  where security concerns allow. If soap and water are not available, CDC recommends cleaning hands
  with an alcohol-based hand sanitizer that contains at least 60% alcohol. Consider allowing staff to carry
  individual-sized bottles for their personal hand hygiene while on duty.
√ Provide a no-cost supply of soap to incarcerated/detained persons, sufficient to allow frequent
  hand washing. (See Hygiene section below for additional detail regarding recommended frequency and
  protocol for hand washing.)
      ο Provide liquid soap where possible. If bar soap must be used, ensure that it does not irritate the skin
        and thereby discourage frequent hand washing.
√ If not already in place, employers operating within the facility should establish a respiratory
  protection program as appropriate, to ensure that staff and incarcerated/detained persons
  are fit tested for any respiratory protection they will need within the scope of their
  responsibilities.
√ Ensure that staff and incarcerated/detained persons are trained to correctly don, doff, and
  dispose of PPE that they will need to use within the scope of their responsibilities. See Table 1
  for recommended PPE for incarcerated/detained persons and staff with varying levels of contact with
  COVID-19 cases or their close contacts.

Prevention
Cases of COVID-19 have been documented in all 50 US states. Correctional and detention facilities can
prevent introduction of COVID-19 from the community and reduce transmission if it is already inside by
reinforcing good hygiene practices among incarcerated/detained persons, staff, and visitors (including
increasing access to soap and paper towels), intensifying cleaning/disinfection practices, and implementing
social distancing strategies.
Because many individuals infected with COVID-19 do not display symptoms, the virus could be present
in facilities before cases are identified. Both good hygiene practices and social distancing are critical in
preventing further transmission.

Operations
√ Stay in communication with partners about your facility’s current situation.
      ο State, local, territorial, and/or tribal health departments
      ο Other correctional facilities
√ Communicate with the public about any changes to facility operations, including visitation
  programs.




                                                         8
      Case:
        Case:
            1:20-cv-02134
               1:20-cv-02134
                          Document
                             Document
                                   #: 140-1
                                      #: 30-15
                                            Filed:
                                               Filed:
                                                   07/08/20
                                                      04/06/20
                                                            Page
                                                               Page
                                                                 2989 of 497
                                                                         26 PageID
                                                                             PageID#:702
                                                                                    #:3528
√ Restrict transfers of incarcerated/detained persons to and from other jurisdictions and
  facilities unless necessary for medical evaluation, medical isolation/quarantine, clinical care,
  extenuating security concerns, or to prevent overcrowding.
     ο Strongly consider postponing non-urgent outside medical visits.
     ο If a transfer is absolutely necessary, perform verbal screening and a temperature check as outlined in
       the Screening section below, before the individual leaves the facility. If an individual does not clear
       the screening process, delay the transfer and follow the protocol for a suspected COVID-19 case—
       including putting a face mask on the individual, immediately placing them under medical isolation,
       and evaluating them for possible COVID-19 testing. If the transfer must still occur, ensure that
       the receiving facility has capacity to properly isolate the individual upon arrival. Ensure that staff
       transporting the individual wear recommended PPE (see Table 1) and that the transport vehicle is
       cleaned thoroughly after transport.
√ Implement lawful alternatives to in-person court appearances where permissible.
√ Where relevant, consider suspending co-pays for incarcerated/detained persons seeking
  medical evaluation for respiratory symptoms.
√ Limit the number of operational entrances and exits to the facility.

Cleaning and Disinfecting Practices
√ Even if COVID-19 cases have not yet been identified inside the facility or in the surrounding
  community, begin implementing intensified cleaning and disinfecting procedures according to
  the recommendations below. These measures may prevent spread of COVID-19 if introduced.
√ Adhere to CDC recommendations for cleaning and disinfection during the COVID-19 response. Monitor
  these recommendations for updates.
     ο Several times per day, clean and disinfect surfaces and objects that are frequently touched, especially
       in common areas. Such surfaces may include objects/surfaces not ordinarily cleaned daily (e.g.,
       doorknobs, light switches, sink handles, countertops, toilets, toilet handles, recreation equipment,
       kiosks, and telephones).
     ο Staff should clean shared equipment several times per day and on a conclusion of use basis (e.g.,
       radios, service weapons, keys, handcuffs).
     ο Use household cleaners and EPA-registered disinfectants effective against the virus that causes
       COVID-19 as appropriate for the surface, following label instructions. This may require lifting
       restrictions on undiluted disinfectants.
     ο Labels contain instructions for safe and effective use of the cleaning product, including precautions
       that should be taken when applying the product, such as wearing gloves and making sure there is
       good ventilation during use.
√ Consider increasing the number of staff and/or incarcerated/detained persons trained and
  responsible for cleaning common areas to ensure continual cleaning of these areas throughout
  the day.
√ Ensure adequate supplies to support intensified cleaning and disinfection practices, and have a
  plan in place to restock rapidly if needed.




                                                      9
      Case:
       Case:1:20-cv-02134
              1:20-cv-02134
                          Document
                            Document
                                   #:#:
                                     140-1
                                        30-15
                                            Filed:
                                              Filed:
                                                   07/08/20
                                                     04/06/20
                                                            Page
                                                              Page
                                                                 299
                                                                   10of
                                                                      of497
                                                                         26 PageID
                                                                            PageID#:703
                                                                                   #:3529

Hygiene
√ Reinforce healthy hygiene practices, and provide and continually restock hygiene supplies
  throughout the facility, including in bathrooms, food preparation and dining areas, intake
  areas, visitor entries and exits, visitation rooms and waiting rooms, common areas, medical,
  and staff-restricted areas (e.g., break rooms).
√ Encourage all persons in the facility to take the following actions to protect themselves and
  others from COVID-19. Post signage throughout the facility, and communicate this information
  verbally on a regular basis. Sample signage and other communications materials are available on
  the CDC website. Ensure that materials can be understood by non-English speakers and those with low
  literacy, and make necessary accommodations for those with cognitive or intellectual disabilities and those
  who are deaf, blind, or low-vision.
      ο Practice good cough etiquette: Cover your mouth and nose with your elbow (or ideally with a
        tissue) rather than with your hand when you cough or sneeze, and throw all tissues in the trash
        immediately after use.
      ο Practice good hand hygiene: Regularly wash your hands with soap and water for at least 20
        seconds, especially after coughing, sneezing, or blowing your nose; after using the bathroom; before
        eating or preparing food; before taking medication; and after touching garbage.
      ο Avoid touching your eyes, nose, or mouth without cleaning your hands first.
      ο Avoid sharing eating utensils, dishes, and cups.
      ο Avoid non-essential physical contact.
√ Provide incarcerated/detained persons and staff no-cost access to:
      ο Soap—Provide liquid soap where possible. If bar soap must be used, ensure that it does not irritate
        the skin, as this would discourage frequent hand washing.
      ο Running water, and hand drying machines or disposable paper towels for hand washing
      ο Tissues and no-touch trash receptacles for disposal
√ Provide alcohol-based hand sanitizer with at least 60% alcohol where permissible based on
  security restrictions. Consider allowing staff to carry individual-sized bottles to maintain hand hygiene.
√ Communicate that sharing drugs and drug preparation equipment can spread COVID-19 due to
  potential contamination of shared items and close contact between individuals.

Prevention Practices for Incarcerated/Detained Persons
√ Perform pre-intake screening and temperature checks for all new entrants. Screening
  should take place in the sallyport, before beginning the intake process, in order to identify and
  immediately place individuals with symptoms under medical isolation. See Screening section below for
  the wording of screening questions and a recommended procedure to safely perform a temperature check.
  Staff performing temperature checks should wear recommended PPE (see PPE section below).
      ο If an individual has symptoms of COVID-19 (fever, cough, shortness of breath):
           Require the individual to wear a face mask.
           Ensure that staff who have direct contact with the symptomatic individual wear recommended PPE.
           Place the individual under medical isolation (ideally in a room near the screening location,
            rather than transporting the ill individual through the facility), and refer to healthcare staff for
            further evaluation. (See Infection Control and Clinical Care sections below.)
           Facilities without onsite healthcare staff should contact their state, local, tribal, and/or territorial
            health department to coordinate effective medical isolation and necessary medical care.

                                                        10
      Case:
       Case:1:20-cv-02134
              1:20-cv-02134
                          Document
                            Document
                                   #:#:
                                     140-1
                                        30-15
                                            Filed:
                                              Filed:
                                                   07/08/20
                                                     04/06/20
                                                            Page
                                                              Page
                                                                 300
                                                                   11of
                                                                      of497
                                                                         26 PageID
                                                                            PageID#:704
                                                                                   #:3530
      ο If an individual is a close contact of a known COVID-19 case (but has no COVID-19
        symptoms):
            Quarantine the individual and monitor for symptoms two times per day for 14 days. (See
             Quarantine section below.)
            Facilities without onsite healthcare staff should contact their state, local, tribal, and/or
             territorial health department to coordinate effective quarantine and necessary medical care.
√ Implement social distancing strategies to increase the physical space between incarcerated/
  detained persons (ideally 6 feet between all individuals, regardless of the presence of
  symptoms). Strategies will need to be tailored to the individual space in the facility and the needs of the
  population and staff. Not all strategies will be feasible in all facilities. Example strategies with varying
  levels of intensity include:
      ο Common areas:
            Enforce increased space between individuals in holding cells, as well as in lines and waiting areas
             such as intake (e.g., remove every other chair in a waiting area)
      ο Recreation:
            Choose recreation spaces where individuals can spread out
            Stagger time in recreation spaces
            Restrict recreation space usage to a single housing unit per space (where feasible)
      ο Meals:
            Stagger meals
            Rearrange seating in the dining hall so that there is more space between individuals (e.g.,
             remove every other chair and use only one side of the table)
            Provide meals inside housing units or cells
      ο Group activities:
            Limit the size of group activities
            Increase space between individuals during group activities
            Suspend group programs where participants are likely to be in closer contact than they are in
             their housing environment
            Consider alternatives to existing group activities, in outdoor areas or other areas where
             individuals can spread out
      ο Housing:
            If space allows, reassign bunks to provide more space between individuals, ideally 6 feet or more
             in all directions. (Ensure that bunks are cleaned thoroughly if assigned to a new occupant.)
            Arrange bunks so that individuals sleep head to foot to increase the distance between them
            Rearrange scheduled movements to minimize mixing of individuals from different housing areas
      ο Medical:
            If possible, designate a room near each housing unit to evaluate individuals with COVID-19
             symptoms, rather than having them walk through the facility to be evaluated in the medical
             unit. If this is not feasible, consider staggering sick call.
            Designate a room near the intake area to evaluate new entrants who are flagged by the intake
             screening process for COVID-19 symptoms or case contact, before they move to other parts of
             the facility.


                                                       11
      Case:
       Case:1:20-cv-02134
              1:20-cv-02134
                          Document
                            Document
                                   #:#:
                                     140-1
                                        30-15
                                            Filed:
                                              Filed:
                                                   07/08/20
                                                     04/06/20
                                                            Page
                                                              Page
                                                                 301
                                                                   12of
                                                                      of497
                                                                         26 PageID
                                                                            PageID#:705
                                                                                   #:3531
√ Communicate clearly and frequently with incarcerated/detained persons about changes to their
  daily routine and how they can contribute to risk reduction.
√ Note that if group activities are discontinued, it will be important to identify alternative forms
  of activity to support the mental health of incarcerated/detained persons.
√ Consider suspending work release programs and other programs that involve movement of
  incarcerated/detained individuals in and out of the facility.
√ Provide up-to-date information about COVID-19 to incarcerated/detained persons on a regular
  basis, including:
      ο Symptoms of COVID-19 and its health risks
      ο Reminders to report COVID-19 symptoms to staff at the first sign of illness
√ Consider having healthcare staff perform rounds on a regular basis to answer questions about
  COVID-19.

Prevention Practices for Staff
√ Remind staff to stay at home if they are sick. Ensure that staff are aware that they will not be able to
  enter the facility if they have symptoms of COVID-19, and that they will be expected to leave the facility as
  soon as possible if they develop symptoms while on duty.
√ Perform verbal screening (for COVID-19 symptoms and close contact with cases) and
  temperature checks for all staff daily on entry. See Screening section below for wording of screening
  questions and a recommended procedure to safely perform temperature checks.
      ο In very small facilities with only a few staff, consider self-monitoring or virtual monitoring (e.g.,
        reporting to a central authority via phone).
      ο Send staff home who do not clear the screening process, and advise them to follow CDC-
        recommended steps for persons who are ill with COVID-19 symptoms.
√ Provide staff with up-to-date information about COVID-19 and about facility policies on a
  regular basis, including:
      ο Symptoms of COVID-19 and its health risks
      ο Employers’ sick leave policy
      ο If staff develop a fever, cough, or shortness of breath while at work: immediately put on a
        face mask, inform supervisor, leave the facility, and follow CDC-recommended steps for persons who
        are ill with COVID-19 symptoms.
      ο If staff test positive for COVID-19: inform workplace and personal contacts immediately, and
        do not return to work until a decision to discontinue home medical isolation precautions is made.
        Monitor CDC guidance on discontinuing home isolation regularly as circumstances evolve rapidly.
      ο If a staff member is identified as a close contact of a COVID-19 case (either within
        the facility or in the community): self-quarantine at home for 14 days and return to work if
        symptoms do not develop. If symptoms do develop, follow CDC-recommended steps for persons who
        are ill with COVID-19 symptoms.
√ If a staff member has a confirmed COVID-19 infection, the relevant employers should inform
  other staff about their possible exposure to COVID-19 in the workplace, but should maintain
  confidentiality as required by the Americans with Disabilities Act.
      ο Employees who are close contacts of the case should then self-monitor for symptoms (i.e., fever,
        cough, or shortness of breath).


                                                       12
      Case:
       Case:1:20-cv-02134
              1:20-cv-02134
                          Document
                            Document
                                   #:#:
                                     140-1
                                        30-15
                                            Filed:
                                              Filed:
                                                   07/08/20
                                                     04/06/20
                                                            Page
                                                              Page
                                                                 302
                                                                   13of
                                                                      of497
                                                                         26 PageID
                                                                            PageID#:706
                                                                                   #:3532
√ When feasible and consistent with security priorities, encourage staff to maintain a distance of
  6 feet or more from an individual with respiratory symptoms while interviewing, escorting, or
  interacting in other ways.
√ Ask staff to keep interactions with individuals with respiratory symptoms as brief as possible.

Prevention Practices for Visitors
√ If possible, communicate with potential visitors to discourage contact visits in the interest of
  their own health and the health of their family members and friends inside the facility.
√ Perform verbal screening (for COVID-19 symptoms and close contact with cases) and
  temperature checks for all visitors and volunteers on entry. See Screening section below for
  wording of screening questions and a recommended procedure to safely perform temperature checks.
      ο Staff performing temperature checks should wear recommended PPE.
      ο Exclude visitors and volunteers who do not clear the screening process or who decline screening.
√ Provide alcohol-based hand sanitizer with at least 60% alcohol in visitor entrances, exits, and
  waiting areas.
√ Provide visitors and volunteers with information to prepare them for screening.
      ο Instruct visitors to postpone their visit if they have symptoms of respiratory illness.
      ο If possible, inform potential visitors and volunteers before they travel to the facility that they should
        expect to be screened for COVID-19 (including a temperature check), and will be unable to enter the
        facility if they do not clear the screening process or if they decline screening.
      ο Display signage outside visiting areas explaining the COVID-19 screening and temperature check
        process. Ensure that materials are understandable for non-English speakers and those with low
        literacy.
√ Promote non-contact visits:
      ο Encourage incarcerated/detained persons to limit contact visits in the interest of their own health
        and the health of their visitors.
      ο Consider reducing or temporarily eliminating the cost of phone calls for incarcerated/detained
        persons.
      ο Consider increasing incarcerated/detained persons’ telephone privileges to promote mental health
        and reduce exposure from direct contact with community visitors.
√ Consider suspending or modifying visitation programs, if legally permissible. For example,
  provide access to virtual visitation options where available.
      ο If moving to virtual visitation, clean electronic surfaces regularly. (See Cleaning guidance below for
        instructions on cleaning electronic surfaces.)
      ο Inform potential visitors of changes to, or suspension of, visitation programs.
      ο Clearly communicate any visitation program changes to incarcerated/detained persons, along with
        the reasons for them (including protecting their health and their family and community members’
        health).
      ο If suspending contact visits, provide alternate means (e.g., phone or video visitation) for
        incarcerated/detained individuals to engage with legal representatives, clergy, and other individuals
        with whom they have legal right to consult.
   NOTE: Suspending visitation would be done in the interest of incarcerated/detained persons’ physical
   health and the health of the general public. However, visitation is important to maintain mental health.

                                                       13
      Case:
       Case:1:20-cv-02134
              1:20-cv-02134
                          Document
                            Document
                                   #:#:
                                     140-1
                                        30-15
                                            Filed:
                                              Filed:
                                                   07/08/20
                                                     04/06/20
                                                            Page
                                                              Page
                                                                 303
                                                                   14of
                                                                      of497
                                                                         26 PageID
                                                                            PageID#:707
                                                                                   #:3533
   If visitation is suspended, facilities should explore alternative ways for incarcerated/detained persons to
   communicate with their families, friends, and other visitors in a way that is not financially burdensome
   for them. See above suggestions for promoting non-contact visits.
√ Restrict non-essential vendors, volunteers, and tours from entering the facility.

Management
If there has been a suspected COVID-19 case inside the facility (among incarcerated/detained persons, staff,
or visitors who have recently been inside), begin implementing Management strategies while test results
are pending. Essential Management strategies include placing cases and individuals with symptoms under
medical isolation, quarantining their close contacts, and facilitating necessary medical care, while observing
relevant infection control and environmental disinfection protocols and wearing recommended PPE.

Operations
√ Implement alternate work arrangements deemed feasible in the Operational Preparedness section.
√ Suspend all transfers of incarcerated/detained persons to and from other jurisdictions and
  facilities (including work release where relevant), unless necessary for medical evaluation,
  medical isolation/quarantine, care, extenuating security concerns, or to prevent overcrowding.
      ο If a transfer is absolutely necessary, perform verbal screening and a temperature check as outlined in
        the Screening section below, before the individual leaves the facility. If an individual does not clear
        the screening process, delay the transfer and follow the protocol for a suspected COVID-19 case—
        including putting a face mask on the individual, immediately placing them under medical isolation,
        and evaluating them for possible COVID-19 testing. If the transfer must still occur, ensure that the
        receiving facility has capacity to appropriately isolate the individual upon arrival. Ensure that staff
        transporting the individual wear recommended PPE (see Table 1) and that the transport vehicle is
        cleaned thoroughly after transport.
√ If possible, consider quarantining all new intakes for 14 days before they enter the facility’s
  general population (SEPARATELY from other individuals who are quarantined due to contact
  with a COVID-19 case). Subsequently in this document, this practice is referred to as routine intake
  quarantine.
√ When possible, arrange lawful alternatives to in-person court appearances.
√ Incorporate screening for COVID-19 symptoms and a temperature check into release planning.
      ο Screen all releasing individuals for COVID-19 symptoms and perform a temperature check. (See
        Screening section below.)
            If an individual does not clear the screening process, follow the protocol for a suspected
             COVID-19 case—including putting a face mask on the individual, immediately placing them
             under medical isolation, and evaluating them for possible COVID-19 testing.
            If the individual is released before the recommended medical isolation period is complete,
             discuss release of the individual with state, local, tribal, and/or territorial health departments
             to ensure safe medical transport and continued shelter and medical care, as part of release
             planning. Make direct linkages to community resources to ensure proper medical isolation and
             access to medical care.
            Before releasing an incarcerated/detained individual with COVID-19 symptoms to a community-
             based facility, such as a homeless shelter, contact the facility’s staff to ensure adequate time for
             them to prepare to continue medical isolation, or contact local public health to explore alternate
             housing options.



                                                       14
      Case:
       Case:1:20-cv-02134
              1:20-cv-02134
                          Document
                            Document
                                   #:#:
                                     140-1
                                        30-15
                                            Filed:
                                              Filed:
                                                   07/08/20
                                                     04/06/20
                                                            Page
                                                              Page
                                                                 304
                                                                   15of
                                                                      of497
                                                                         26 PageID
                                                                            PageID#:708
                                                                                   #:3534
√ Coordinate with state, local, tribal, and/or territorial health departments.
     ο When a COVID-19 case is suspected, work with public health to determine action. See Medical
       Isolation section below.
     ο When a COVID-19 case is suspected or confirmed, work with public health to identify close contacts
       who should be placed under quarantine. See Quarantine section below.
     ο Facilities with limited onsite medical isolation, quarantine, and/or healthcare services should
       coordinate closely with state, local, tribal, and/or territorial health departments when they
       encounter a confirmed or suspected case, in order to ensure effective medical isolation or quarantine,
       necessary medical evaluation and care, and medical transfer if needed. See Facilities with Limited
       Onsite Healthcare Services section.

Hygiene
√ Continue to ensure that hand hygiene supplies are well-stocked in all areas of the facility.
  (See above.)
√ Continue to emphasize practicing good hand hygiene and cough etiquette. (See above.)

Cleaning and Disinfecting Practices
√ Continue adhering to recommended cleaning and disinfection procedures for the facility at
  large. (See above.)
√ Reference specific cleaning and disinfection procedures for areas where a COVID-19 case has
  spent time (below).

Medical Isolation of Confirmed or Suspected COVID-19 Cases
NOTE: Some recommendations below apply primarily to facilities with onsite healthcare capacity.
Facilities with Limited Onsite Healthcare Services, or without sufficient space to implement
effective medical isolation, should coordinate with local public health officials to ensure that
COVID-19 cases will be appropriately isolated, evaluated, tested (if indicated), and given care.
√ As soon as an individual develops symptoms of COVID-19, they should wear a face mask (if it
  does not restrict breathing) and should be immediately placed under medical isolation in a
  separate environment from other individuals.
√ Keep the individual’s movement outside the medical isolation space to an absolute minimum.
     ο Provide medical care to cases inside the medical isolation space. See Infection Control and Clinical
       Care sections for additional details.
     ο Serve meals to cases inside the medical isolation space.
     ο Exclude the individual from all group activities.
     ο Assign the isolated individual a dedicated bathroom when possible.
√ Ensure that the individual is wearing a face mask at all times when outside of the medical
  isolation space, and whenever another individual enters. Provide clean masks as needed. Masks
  should be changed at least daily, and when visibly soiled or wet.
√ Facilities should make every possible effort to place suspected and confirmed COVID-19 cases
  under medical isolation individually. Each isolated individual should be assigned their own
  housing space and bathroom where possible. Cohorting should only be practiced if there are no other
  available options.




                                                     15
      Case:
       Case:1:20-cv-02134
              1:20-cv-02134
                          Document
                            Document
                                   #:#:
                                     140-1
                                        30-15
                                            Filed:
                                              Filed:
                                                   07/08/20
                                                     04/06/20
                                                            Page
                                                              Page
                                                                 305
                                                                   16of
                                                                      of497
                                                                         26 PageID
                                                                            PageID#:709
                                                                                   #:3535
      ο If cohorting is necessary:
            Only individuals who are laboratory confirmed COVID-19 cases should be placed under
             medical isolation as a cohort. Do not cohort confirmed cases with suspected cases or
             case contacts.
            Unless no other options exist, do not house COVID-19 cases with individuals who have an
             undiagnosed respiratory infection.
            Ensure that cohorted cases wear face masks at all times.
√ In order of preference, individuals under medical isolation should be housed:
      ο Separately, in single cells with solid walls (i.e., not bars) and solid doors that close fully
      ο Separately, in single cells with solid walls but without solid doors
      ο As a cohort, in a large, well-ventilated cell with solid walls and a solid door that closes fully. Employ
        social distancing strategies related to housing in the Prevention section above.
      ο As a cohort, in a large, well-ventilated cell with solid walls but without a solid door. Employ social
        distancing strategies related to housing in the Prevention section above.
      ο As a cohort, in single cells without solid walls or solid doors (i.e., cells enclosed entirely with bars),
        preferably with an empty cell between occupied cells. (Although individuals are in single cells in
        this scenario, the airflow between cells essentially makes it a cohort arrangement in the context of
        COVID-19.)
      ο As a cohort, in multi-person cells without solid walls or solid doors (i.e., cells enclosed entirely with
        bars), preferably with an empty cell between occupied cells. Employ social distancing strategies
        related to housing in the Prevention section above.
      ο Safely transfer individual(s) to another facility with available medical isolation capacity in one of the
        above arrangements
        (NOTE—Transfer should be avoided due to the potential to introduce infection to another facility;
        proceed only if no other options are available.)
   If the ideal choice does not exist in a facility, use the next best alternative.
√ If the number of confirmed cases exceeds the number of individual medical isolation spaces
  available in the facility, be especially mindful of cases who are at higher risk of severe illness
  from COVID-19. Ideally, they should not be cohorted with other infected individuals. If cohorting is
  unavoidable, make all possible accommodations to prevent transmission of other infectious diseases to
  the higher-risk individual. (For example, allocate more space for a higher-risk individual within a shared
  medical isolation space.)
      ο Persons at higher risk may include older adults and persons of any age with serious underlying
        medical conditions such as lung disease, heart disease, and diabetes. See CDC’s website for a
        complete list, and check regularly for updates as more data become available to inform this issue.
      ο Note that incarcerated/detained populations have higher prevalence of infectious and chronic
        diseases and are in poorer health than the general population, even at younger ages.
√ Custody staff should be designated to monitor these individuals exclusively where possible.
  These staff should wear recommended PPE as appropriate for their level of contact with the individual
  under medical isolation (see PPE section below) and should limit their own movement between different
  parts of the facility to the extent possible.
√ Minimize transfer of COVID-19 cases between spaces within the healthcare unit.




                                                         16
      Case:
       Case:1:20-cv-02134
              1:20-cv-02134
                          Document
                            Document
                                   #:#:
                                     140-1
                                        30-15
                                            Filed:
                                              Filed:
                                                   07/08/20
                                                     04/06/20
                                                            Page
                                                              Page
                                                                 306
                                                                   17of
                                                                      of497
                                                                         26 PageID
                                                                            PageID#:710
                                                                                   #:3536
√ Provide individuals under medical isolation with tissues and, if permissible, a lined no-touch
  trash receptacle. Instruct them to:
     ο Cover their mouth and nose with a tissue when they cough or sneeze
     ο Dispose of used tissues immediately in the lined trash receptacle
     ο Wash hands immediately with soap and water for at least 20 seconds. If soap and water are not
       available, clean hands with an alcohol-based hand sanitizer that contains at least 60% alcohol (where
       security concerns permit). Ensure that hand washing supplies are continually restocked.
√ Maintain medical isolation until all the following criteria have been met. Monitor the CDC
  website for updates to these criteria.
   For individuals who will be tested to determine if they are still contagious:
           The individual has been free from fever for at least 72 hours without the use of fever-reducing
            medications AND
           The individual’s other symptoms have improved (e.g., cough, shortness of breath) AND
           The individual has tested negative in at least two consecutive respiratory specimens collected at
            least 24 hours apart
   For individuals who will NOT be tested to determine if they are still contagious:
           The individual has been free from fever for at least 72 hours without the use of fever-reducing
            medications AND
           The individual’s other symptoms have improved (e.g., cough, shortness of breath) AND
           At least 7 days have passed since the first symptoms appeared
   For individuals who had a confirmed positive COVID-19 test but never showed symptoms:
     ο At least 7 days have passed since the date of the individual’s first positive COVID-19 test AND
     ο The individual has had no subsequent illness
√ Restrict cases from leaving the facility while under medical isolation precautions, unless
  released from custody or if a transfer is necessary for medical care, infection control, lack of
  medical isolation space, or extenuating security concerns.
     ο If an incarcerated/detained individual who is a COVID-19 case is released from custody during their
       medical isolation period, contact public health to arrange for safe transport and continuation of
       necessary medical care and medical isolation as part of release planning.

Cleaning Spaces where COVID-19 Cases Spent Time
Thoroughly clean and disinfect all areas where the confirmed or suspected COVID-19 case spent
time. Note—these protocols apply to suspected cases as well as confirmed cases, to ensure
adequate disinfection in the event that the suspected case does, in fact, have COVID-19. Refer to
the Definitions section for the distinction between confirmed and suspected cases.
     ο Close off areas used by the infected individual. If possible, open outside doors and windows to
       increase air circulation in the area. Wait as long as practical, up to 24 hours under the poorest air
       exchange conditions (consult CDC Guidelines for Environmental Infection Control in Health-Care
       Facilities for wait time based on different ventilation conditions), before beginning to clean and
       disinfect, to minimize potential for exposure to respiratory droplets.
     ο Clean and disinfect all areas (e.g., cells, bathrooms, and common areas) used by the infected
       individual, focusing especially on frequently touched surfaces (see list above in Prevention section).



                                                      17
      Case:
       Case:1:20-cv-02134
              1:20-cv-02134
                          Document
                            Document
                                   #:#:
                                     140-1
                                        30-15
                                            Filed:
                                              Filed:
                                                   07/08/20
                                                     04/06/20
                                                            Page
                                                              Page
                                                                 307
                                                                   18of
                                                                      of497
                                                                         26 PageID
                                                                            PageID#:711
                                                                                   #:3537
√ Hard (non-porous) surface cleaning and disinfection
      ο If surfaces are dirty, they should be cleaned using a detergent or soap and water prior to disinfection.
      ο For disinfection, most common EPA-registered household disinfectants should be effective. Choose
        cleaning products based on security requirements within the facility.
           Consult a list of products that are EPA-approved for use against the virus that causes COVID-19.
            Follow the manufacturer’s instructions for all cleaning and disinfection products (e.g.,
            concentration, application method and contact time, etc.).
           Diluted household bleach solutions can be used if appropriate for the surface. Follow the
            manufacturer’s instructions for application and proper ventilation, and check to ensure the
            product is not past its expiration date. Never mix household bleach with ammonia or any other
            cleanser. Unexpired household bleach will be effective against coronaviruses when properly
            diluted. Prepare a bleach solution by mixing:
               - 5 tablespoons (1/3rd cup) bleach per gallon of water or
               - 4 teaspoons bleach per quart of water
√ Soft (porous) surface cleaning and disinfection
      ο For soft (porous) surfaces such as carpeted floors and rugs, remove visible contamination if present
        and clean with appropriate cleaners indicated for use on these surfaces. After cleaning:
           If the items can be laundered, launder items in accordance with the manufacturer’s instructions
            using the warmest appropriate water setting for the items and then dry items completely.
           Otherwise, use products that are EPA-approved for use against the virus that causes COVID-19
            and are suitable for porous surfaces.
√ Electronics cleaning and disinfection
      ο For electronics such as tablets, touch screens, keyboards, and remote controls, remove visible
        contamination if present.
           Follow the manufacturer’s instructions for all cleaning and disinfection products.
           Consider use of wipeable covers for electronics.
           If no manufacturer guidance is available, consider the use of alcohol-based wipes or spray
            containing at least 70% alcohol to disinfect touch screens. Dry surfaces thoroughly to avoid
            pooling of liquids.
   Additional information on cleaning and disinfection of communal facilities such can be found on CDC’s
   website.
√ Ensure that staff and incarcerated/detained persons performing cleaning wear recommended
  PPE. (See PPE section below.)
√ Food service items. Cases under medical isolation should throw disposable food service items in the
  trash in their medical isolation room. Non-disposable food service items should be handled with gloves
  and washed with hot water or in a dishwasher. Individuals handling used food service items should clean
  their hands after removing gloves.
√ Laundry from a COVID-19 cases can be washed with other individuals’ laundry.
      ο Individuals handling laundry from COVID-19 cases should wear disposable gloves, discard after each
        use, and clean their hands after.
      ο Do not shake dirty laundry. This will minimize the possibility of dispersing virus through the air.
      ο Launder items as appropriate in accordance with the manufacturer’s instructions. If possible,
        launder items using the warmest appropriate water setting for the items and dry items completely.

                                                       18
      Case:
       Case:1:20-cv-02134
              1:20-cv-02134
                          Document
                            Document
                                   #:#:
                                     140-1
                                        30-15
                                            Filed:
                                              Filed:
                                                   07/08/20
                                                     04/06/20
                                                            Page
                                                              Page
                                                                 308
                                                                   19of
                                                                      of497
                                                                         26 PageID
                                                                            PageID#:712
                                                                                   #:3538
      ο Clean and disinfect clothes hampers according to guidance above for surfaces. If permissible,
        consider using a bag liner that is either disposable or can be laundered.
√ Consult cleaning recommendations above to ensure that transport vehicles are thoroughly cleaned
  after carrying a confirmed or suspected COVID-19 case.

Quarantining Close Contacts of COVID-19 Cases
NOTE: Some recommendations below apply primarily to facilities with onsite healthcare capacity.
Facilities without onsite healthcare capacity, or without sufficient space to implement effective
quarantine, should coordinate with local public health officials to ensure that close contacts of
COVID-19 cases will be effectively quarantined and medically monitored.
√ Incarcerated/detained persons who are close contacts of a confirmed or suspected COVID-19 case
  (whether the case is another incarcerated/detained person, staff member, or visitor) should be
  placed under quarantine for 14 days (see CDC guidelines).
      ο If an individual is quarantined due to contact with a suspected case who is subsequently tested
        for COVID-19 and receives a negative result, the quarantined individual should be released from
        quarantine restrictions.
√ In the context of COVID-19, an individual (incarcerated/detained person or staff) is considered
  a close contact if they:
      ο Have been within approximately 6 feet of a COVID-19 case for a prolonged period of time OR
      ο Have had direct contact with infectious secretions of a COVID-19 case (e.g., have been coughed on)
   Close contact can occur while caring for, living with, visiting, or sharing a common space with a COVID-19
   case. Data to inform the definition of close contact are limited. Considerations when assessing close
   contact include the duration of exposure (e.g., longer exposure time likely increases exposure risk) and
   the clinical symptoms of the person with COVID-19 (e.g., coughing likely increases exposure risk, as does
   exposure to a severely ill patient).
√ Keep a quarantined individual’s movement outside the quarantine space to an absolute
  minimum.
      ο Provide medical evaluation and care inside or near the quarantine space when possible.
      ο Serve meals inside the quarantine space.
      ο Exclude the quarantined individual from all group activities.
      ο Assign the quarantined individual a dedicated bathroom when possible.
√ Facilities should make every possible effort to quarantine close contacts of COVID-19 cases
  individually. Cohorting multiple quarantined close contacts of a COVID-19 case could transmit
  COVID-19 from those who are infected to those who are uninfected. Cohorting should only be practiced if
  there are no other available options.
      ο If cohorting of close contacts under quarantine is absolutely necessary, symptoms of all individuals
        should be monitored closely, and individuals with symptoms of COVID-19 should be placed under
        medical isolation immediately.
      ο If an entire housing unit is under quarantine due to contact with a case from the same housing unit,
        the entire housing unit may need to be treated as a cohort and quarantine in place.
      ο Some facilities may choose to quarantine all new intakes for 14 days before moving them to the
        facility’s general population as a general rule (not because they were exposed to a COVID-19 case).
        Under this scenario, avoid mixing individuals quarantined due to exposure to a COVID-19 case with
        individuals undergoing routine intake quarantine.


                                                      19
      Case:
       Case:1:20-cv-02134
              1:20-cv-02134
                          Document
                            Document
                                   #:#:
                                     140-1
                                        30-15
                                            Filed:
                                              Filed:
                                                   07/08/20
                                                     04/06/20
                                                            Page
                                                              Page
                                                                 309
                                                                   20of
                                                                      of497
                                                                         26 PageID
                                                                            PageID#:713
                                                                                   #:3539
      ο If at all possible, do not add more individuals to an existing quarantine cohort after the 14-day
        quarantine clock has started.
√ If the number of quarantined individuals exceeds the number of individual quarantine spaces
  available in the facility, be especially mindful of those who are at higher risk of severe illness
  from COVID-19. Ideally, they should not be cohorted with other quarantined individuals. If cohorting
  is unavoidable, make all possible accommodations to reduce exposure risk for the higher-risk individuals.
  (For example, intensify social distancing strategies for higher-risk individuals.)
√ In order of preference, multiple quarantined individuals should be housed:
      ο Separately, in single cells with solid walls (i.e., not bars) and solid doors that close fully
      ο Separately, in single cells with solid walls but without solid doors
      ο As a cohort, in a large, well-ventilated cell with solid walls, a solid door that closes fully, and at least 6
        feet of personal space assigned to each individual in all directions
      ο As a cohort, in a large, well-ventilated cell with solid walls and at least 6 feet of personal space
        assigned to each individual in all directions, but without a solid door
      ο As a cohort, in single cells without solid walls or solid doors (i.e., cells enclosed entirely with bars),
        preferably with an empty cell between occupied cells creating at least 6 feet of space between
        individuals. (Although individuals are in single cells in this scenario, the airflow between cells
        essentially makes it a cohort arrangement in the context of COVID-19.)
      ο As a cohort, in multi-person cells without solid walls or solid doors (i.e., cells enclosed entirely with
        bars), preferably with an empty cell between occupied cells. Employ social distancing strategies
        related to housing in the Prevention section to maintain at least 6 feet of space between individuals
        housed in the same cell.
      ο As a cohort, in individuals’ regularly assigned housing unit but with no movement outside the unit
        (if an entire housing unit has been exposed). Employ social distancing strategies related to housing
        in the Prevention section above to maintain at least 6 feet of space between individuals.
      ο Safely transfer to another facility with capacity to quarantine in one of the above arrangements
   (NOTE—Transfer should be avoided due to the potential to introduce infection to another facility;
   proceed only if no other options are available.)
√ Quarantined individuals should wear face masks if feasible based on local supply, as source
  control, under the following circumstances (see PPE section and Table 1):
      ο If cohorted, quarantined individuals should wear face masks at all times (to prevent transmission
        from infected to uninfected individuals).
      ο If quarantined separately, individuals should wear face masks whenever a non-quarantined
        individual enters the quarantine space.
      ο All quarantined individuals should wear a face mask if they must leave the quarantine space for any
        reason.
      ο Asymptomatic individuals under routine intake quarantine (with no known exposure to a COVID-19
        case) do not need to wear face masks.
√ Staff who have close contact with quarantined individuals should wear recommended PPE if
  feasible based on local supply, feasibility, and safety within the scope of their duties (see PPE
  section and Table 1).
      ο Staff supervising asymptomatic incarcerated/detained persons under routine intake quarantine
        (with no known exposure to a COVID-19 case) do not need to wear PPE.


                                                         20
      Case:
       Case:1:20-cv-02134
              1:20-cv-02134
                          Document
                            Document
                                   #:#:
                                     140-1
                                        30-15
                                            Filed:
                                              Filed:
                                                   07/08/20
                                                     04/06/20
                                                            Page
                                                              Page
                                                                 310
                                                                   21of
                                                                      of497
                                                                         26 PageID
                                                                            PageID#:714
                                                                                   #:3540
√ Quarantined individuals should be monitored for COVID-19 symptoms twice per day, including
  temperature checks.
      ο If an individual develops symptoms, they should be moved to medical isolation immediately and
        further evaluated. (See Medical Isolation section above.)
      ο See Screening section for a procedure to perform temperature checks safely on asymptomatic close
        contacts of COVID-19 cases.
√ If an individual who is part of a quarantined cohort becomes symptomatic:
      ο If the individual is tested for COVID-19 and tests positive: the 14-day quarantine clock for the
        remainder of the cohort must be reset to 0.
      ο If the individual is tested for COVID-19 and tests negative: the 14-day quarantine clock for
        this individual and the remainder of the cohort does not need to be reset. This individual can return
        from medical isolation to the quarantined cohort for the remainder of the quarantine period.
      ο If the individual is not tested for COVID-19: the 14-day quarantine clock for the remainder of
        the cohort must be reset to 0.
√ Restrict quarantined individuals from leaving the facility (including transfers to other
  facilities) during the 14-day quarantine period, unless released from custody or a transfer is
  necessary for medical care, infection control, lack of quarantine space, or extenuating security
  concerns.
√ Quarantined individuals can be released from quarantine restrictions if they have not
  developed symptoms during the 14-day quarantine period.
√ Meals should be provided to quarantined individuals in their quarantine spaces. Individuals
  under quarantine should throw disposable food service items in the trash. Non-disposable food service
  items should be handled with gloves and washed with hot water or in a dishwasher. Individuals handling
  used food service items should clean their hands after removing gloves.
√ Laundry from quarantined individuals can be washed with other individuals’ laundry.
      ο Individuals handling laundry from quarantined persons should wear disposable gloves, discard after
        each use, and clean their hands after.
      ο Do not shake dirty laundry. This will minimize the possibility of dispersing virus through the air.
      ο Launder items as appropriate in accordance with the manufacturer’s instructions. If possible,
        launder items using the warmest appropriate water setting for the items and dry items completely.
      ο Clean and disinfect clothes hampers according to guidance above for surfaces. If permissible,
        consider using a bag liner that is either disposable or can be laundered.

Management of Incarcerated/Detained Persons with COVID-19 Symptoms
NOTE: Some recommendations below apply primarily to facilities with onsite healthcare capacity.
Facilities without onsite healthcare capacity or without sufficient space for medical isolation
should coordinate with local public health officials to ensure that suspected COVID-19 cases will be
effectively isolated, evaluated, tested (if indicated), and given care.
√ If possible, designate a room near each housing unit for healthcare staff to evaluate individuals
  with COVID-19 symptoms, rather than having them walk through the facility to be evaluated in
  the medical unit.
√ Incarcerated/detained individuals with COVID-19 symptoms should wear a face mask and
  should be placed under medical isolation immediately. Discontinue the use of a face mask if it
  inhibits breathing. See Medical Isolation section above.

                                                      21
      Case:
       Case:1:20-cv-02134
              1:20-cv-02134
                          Document
                            Document
                                   #:#:
                                     140-1
                                        30-15
                                            Filed:
                                              Filed:
                                                   07/08/20
                                                     04/06/20
                                                            Page
                                                              Page
                                                                 311
                                                                   22of
                                                                      of497
                                                                         26 PageID
                                                                            PageID#:715
                                                                                   #:3541
√ Medical staff should evaluate symptomatic individuals to determine whether COVID-19 testing
  is indicated. Refer to CDC guidelines for information on evaluation and testing. See Infection Control
  and Clinical Care sections below as well.
√ If testing is indicated (or if medical staff need clarification on when testing is indicated),
  contact the state, local, tribal, and/or territorial health department. Work with public health
  or private labs as available to access testing supplies or services.
      ο If the COVID-19 test is positive, continue medical isolation. (See Medical Isolation section above.)
      ο If the COVID-19 test is negative, return the individual to their prior housing assignment unless they
        require further medical assessment or care.

Management Strategies for Incarcerated/Detained Persons without COVID-19 Symptoms
√ Provide clear information to incarcerated/detained persons about the presence of COVID-19
  cases within the facility, and the need to increase social distancing and maintain hygiene
  precautions.
      ο Consider having healthcare staff perform regular rounds to answer questions about COVID-19.
      ο Ensure that information is provided in a manner that can be understood by non-English speaking
        individuals and those with low literacy, and make necessary accommodations for those with
        cognitive or intellectual disabilities and those who are deaf, blind, or low-vision.
√ Implement daily temperature checks in housing units where COVID-19 cases have been
  identified, especially if there is concern that incarcerated/detained individuals are not
  notifying staff of symptoms. See Screening section for a procedure to safely perform a temperature
  check.
√ Consider additional options to intensify social distancing within the facility.

Management Strategies for Staff
√ Provide clear information to staff about the presence of COVID-19 cases within the facility, and
  the need to enforce social distancing and encourage hygiene precautions.
      ο Consider having healthcare staff perform regular rounds to answer questions about COVID-19 from
        staff.
√ Staff identified as close contacts of a COVID-19 case should self-quarantine at home for 14 days
  and may return to work if symptoms do not develop.
      ο See above for definition of a close contact.
      ο Refer to CDC guidelines for further recommendations regarding home quarantine for staff.

Infection Control
Infection control guidance below is applicable to all types of correctional facilities. Individual
facilities should assess their unique needs based on the types of exposure staff and incarcerated/
detained persons may have with confirmed or suspected COVID-19 cases.
√ All individuals who have the potential for direct or indirect exposure to COVID-19 cases or
  infectious materials (including body substances; contaminated medical supplies, devices,
  and equipment; contaminated environmental surfaces; or contaminated air) should follow
  infection control practices outlined in the CDC Interim Infection Prevention and Control
  Recommendations for Patients with Suspected or Confirmed Coronavirus Disease 2019
  (COVID-19) in Healthcare Settings. Monitor these guidelines regularly for updates.



                                                       22
      Case:
       Case:1:20-cv-02134
              1:20-cv-02134
                          Document
                            Document
                                   #:#:
                                     140-1
                                        30-15
                                            Filed:
                                              Filed:
                                                   07/08/20
                                                     04/06/20
                                                            Page
                                                              Page
                                                                 312
                                                                   23of
                                                                      of497
                                                                         26 PageID
                                                                            PageID#:716
                                                                                   #:3542
      ο Implement the above guidance as fully as possible within the correctional/detention context. Some
        of the specific language may not apply directly to healthcare settings within correctional facilities
        and detention centers, or to facilities without onsite healthcare capacity, and may need to be adapted
        to reflect facility operations and custody needs.
      ο Note that these recommendations apply to staff as well as to incarcerated/detained individuals who
        may come in contact with contaminated materials during the course of their work placement in the
        facility (e.g., cleaning).
√ Staff should exercise caution when in contact with individuals showing symptoms of a
  respiratory infection. Contact should be minimized to the extent possible until the infected individual
  is wearing a face mask. If COVID-19 is suspected, staff should wear recommended PPE (see PPE section).
√ Refer to PPE section to determine recommended PPE for individuals persons in contact with
  confirmed COVID-19 cases, contacts, and potentially contaminated items.

Clinical Care of COVID-19 Cases
√ Facilities should ensure that incarcerated/detained individuals receive medical evaluation and
  treatment at the first signs of COVID-19 symptoms.
      ο If a facility is not able to provide such evaluation and treatment, a plan should be in place to safely
        transfer the individual to another facility or local hospital.
      ο The initial medical evaluation should determine whether a symptomatic individual is at higher risk
        for severe illness from COVID-19. Persons at higher risk may include older adults and persons of any
        age with serious underlying medical conditions such as lung disease, heart disease, and diabetes. See
        CDC’s website for a complete list, and check regularly for updates as more data become available to
        inform this issue.
√ Staff evaluating and providing care for confirmed or suspected COVID-19 cases should follow
  the CDC Interim Clinical Guidance for Management of Patients with Confirmed Coronavirus
  Disease (COVID-19) and monitor the guidance website regularly for updates to these
  recommendations.
√ Healthcare staff should evaluate persons with respiratory symptoms or contact with a
  COVID-19 case in a separate room, with the door closed if possible, while wearing recommended
  PPE and ensuring that the suspected case is wearing a face mask.
      ο If possible, designate a room near each housing unit to evaluate individuals with COVID-19
        symptoms, rather than having them walk through the facility to be evaluated in the medical unit.
√ Clinicians are strongly encouraged to test for other causes of respiratory illness (e.g.,
  influenza).
√ The facility should have a plan in place to safely transfer persons with severe illness from
  COVID-19 to a local hospital if they require care beyond what the facility is able to provide.
√ When evaluating and treating persons with symptoms of COVID-19 who do not speak English,
  using a language line or provide a trained interpreter when possible.

Recommended PPE and PPE Training for Staff and Incarcerated/Detained Persons
√ Ensure that all staff (healthcare and non-healthcare) and incarcerated/detained persons
  who will have contact with infectious materials in their work placements have been trained
  to correctly don, doff, and dispose of PPE relevant to the level of contact they will have with
  confirmed and suspected COVID-19 cases.



                                                       23
      Case:
       Case:1:20-cv-02134
              1:20-cv-02134
                          Document
                            Document
                                   #:#:
                                     140-1
                                        30-15
                                            Filed:
                                              Filed:
                                                   07/08/20
                                                     04/06/20
                                                            Page
                                                              Page
                                                                 313
                                                                   24of
                                                                      of497
                                                                         26 PageID
                                                                            PageID#:717
                                                                                   #:3543
      ο Ensure that staff and incarcerated/detained persons who require respiratory protection (e.g., N95s)
        for their work responsibilities have been medically cleared, trained, and fit-tested in the context of
        an employer’s respiratory protection program.
      ο For PPE training materials and posters, please visit the CDC website on Protecting Healthcare
        Personnel.
√ Ensure that all staff are trained to perform hand hygiene after removing PPE.
√ If administrators anticipate that incarcerated/detained persons will request unnecessary PPE,
  consider providing training on the different types of PPE that are needed for differing degrees
  of contact with COVID-19 cases and contacts, and the reasons for those differences (see Table 1).
  Monitor linked CDC guidelines in Table 1 for updates to recommended PPE.
√ Keep recommended PPE near the spaces in the facility where it could be needed, to facilitate
  quick access in an emergency.
√ Recommended PPE for incarcerated/detained individuals and staff in a correctional facility will
  vary based on the type of contact they have with COVID-19 cases and their contacts (see Table 1). Each
  type of recommended PPE is defined below. As above, note that PPE shortages are anticipated in
  every category during the COVID-19 response.
      ο N95 respirator
     See below for guidance on when face masks are acceptable alternatives for N95s. N95 respirators should
     be prioritized when staff anticipate contact with infectious aerosols from a COVID-19 case.
      ο Face mask
      ο Eye protection—goggles or disposable face shield that fully covers the front and sides of the face
      ο A single pair of disposable patient examination gloves
     Gloves should be changed if they become torn or heavily contaminated.
      ο Disposable medical isolation gown or single-use/disposable coveralls, when feasible
           If custody staff are unable to wear a disposable gown or coveralls because it limits access to their
            duty belt and gear, ensure that duty belt and gear are disinfected after close contact with the
            individual. Clean and disinfect duty belt and gear prior to reuse using a household cleaning spray
            or wipe, according to the product label.
           If there are shortages of gowns, they should be prioritized for aerosol-generating procedures,
            care activities where splashes and sprays are anticipated, and high-contact patient care activities
            that provide opportunities for transfer of pathogens to the hands and clothing of staff.
√ Note that shortages of all PPE categories are anticipated during the COVID-19 response,
  particularly for non-healthcare workers. Guidance for optimizing the supply of each category
  can be found on CDC’s website:
      ο Guidance in the event of a shortage of N95 respirators
           Based on local and regional situational analysis of PPE supplies, face masks are an acceptable
            alternative when the supply chain of respirators cannot meet the demand. During this
            time, available respirators should be prioritized for staff engaging in activities that would expose
            them to respiratory aerosols, which pose the highest exposure risk.
      ο Guidance in the event of a shortage of face masks
      ο Guidance in the event of a shortage of eye protection
      ο Guidance in the event of a shortage of gowns/coveralls


                                                      24
         Case:
          Case:1:20-cv-02134
                 1:20-cv-02134
                             Document
                               Document
                                      #:#:
                                        140-1
                                           30-15
                                               Filed:
                                                 Filed:
                                                      07/08/20
                                                        04/06/20
                                                               Page
                                                                 Page
                                                                    314
                                                                      25of
                                                                         of497
                                                                            26 PageID
                                                                               PageID#:718
                                                                                      #:3544
Table 1. Recommended Personal Protective Equipment (PPE) for Incarcerated/Detained Persons and Staff in a Correctional Facility during
the COVID-19 Response

         Classification of Individual Wearing PPE                 N95            Face            Eye            Gloves         Gown/
                                                               respirator        mask         Protection                      Coveralls
 Incarcerated/Detained Persons
 Asymptomatic incarcerated/detained persons (under            Apply face masks for source control as feasible based on local supply,
 quarantine as close contacts of a COVID-19 case*)            especially if housed as a cohort
 Incarcerated/detained persons who are confirmed or
 suspected COVID-19 cases, or showing symptoms of                   –                             –               –              –
 COVID-19
 Incarcerated/detained persons in a work placement
 handling laundry or used food service items from a                 –              –               –                             
 COVID-19 case or case contact
 Incarcerated/detained persons in a work placement            Additional PPE may be needed based on
 cleaning areas where a COVID-19 case has spent time          the product label. See CDC guidelines for                          
                                                              more details.
 Staff
 Staff having direct contact with asymptomatic
 incarcerated/detained persons under quarantine
                                                                              Face mask, eye protection, and gloves as
 as close contacts of a COVID-19 case* (but not                     –                                                             –
                                                                               local supply and scope of duties allow.
 performing temperature checks or providing
 medical care)
 Staff performing temperature checks on any group
 of people (staff, visitors, or incarcerated/detained
                                                                    –                                                          
 persons), or providing medical care to asymptomatic
 quarantined persons
 Staff having direct contact with (including transport)
 or offering medical care to confirmed or suspected                       **                                                   
 COVID-19 cases (see CDC infection control guidelines)
 Staff present during a procedure on a confirmed
 or suspected COVID-19 case that may generate
                                                                                  –                                            
 respiratory aerosols (see CDC infection control
 guidelines)
 Staff handling laundry or used food service items
                                                                    –              –               –                             
 from a COVID-19 case or case contact
 Staff cleaning an area where a COVID-19 case has             Additional PPE may be needed based on
 spent time                                                   the product label. See CDC guidelines for                          
                                                              more details.
* If a facility chooses to routinely quarantine all new intakes (without symptoms or known exposure to a COVID-19 case) before integrating
   into the facility’s general population, face masks are not necessary.
** A NIOSH-approved N95 is preferred. However, based on local and regional situational analysis of PPE supplies, face masks are an
   acceptable alternative when the supply chain of respirators cannot meet the demand. During this time, available respirators should be
   prioritized for procedures that are likely to generate respiratory aerosols, which would pose the highest exposure risk to staff.




                                                                    25
      Case:
       Case:1:20-cv-02134
              1:20-cv-02134
                          Document
                            Document
                                   #:#:
                                     140-1
                                        30-15
                                            Filed:
                                              Filed:
                                                   07/08/20
                                                     04/06/20
                                                            Page
                                                              Page
                                                                 315
                                                                   26of
                                                                      of497
                                                                         26 PageID
                                                                            PageID#:719
                                                                                   #:3545

Verbal Screening and Temperature Check Protocols for Incarcerated/Detained
Persons, Staff, and Visitors
The guidance above recommends verbal screening and temperature checks for incarcerated/detained persons,
staff, volunteers, and visitors who enter correctional and detention facilities, as well as incarcerated/detained
persons who are transferred to another facility or released from custody. Below, verbal screening questions for
COVID-19 symptoms and contact with known cases, and a safe temperature check procedure are detailed.
√ Verbal screening for symptoms of COVID-19 and contact with COVID-19 cases should include
  the following questions:
      ο Today or in the past 24 hours, have you had any of the following symptoms?
            Fever, felt feverish, or had chills?
            Cough?
            Difficulty breathing?
      ο In the past 14 days, have you had contact with a person known to be infected with the novel coronavirus
        (COVID-19)?
√ The following is a protocol to safely check an individual’s temperature:
      ο Perform hand hygiene
      ο Put on a face mask, eye protection (goggles or disposable face shield that fully covers the front and
        sides of the face), gown/coveralls, and a single pair of disposable gloves
      ο Check individual’s temperature
      ο If performing a temperature check on multiple individuals, ensure that a clean pair of
        gloves is used for each individual and that the thermometer has been thoroughly cleaned
        in between each check. If disposable or non-contact thermometers are used and the screener did
        not have physical contact with an individual, gloves do not need to be changed before the next check.
        If non-contact thermometers are used, they should be cleaned routinely as recommended by CDC for
        infection control.
      ο Remove and discard PPE
      ο Perform hand hygiene




                                                        26
          Case: 1:20-cv-02134 Document #: 140-1
                               UNCLASSIFIED / LAWFiled: 07/08/20 SENSITIVE
                                                  ENFORCEMENT    Page 316 of 497 PageID #:3546



                               Cook County Sheriff’s Office
                                  Operations Briefing
     Incident Name:                                         Date Updated:                       Time Prepared:
                Coronavirus Operation Plan                  April   4, 2020                              1800 hours
     Operational Period:
                March 12, 2020 – TBD

                                             SITUATIONAL ANALYSIS

EVENT OVERVIEW:            Coronavirus: The virus that causes COVID-19 appears to be spreading easily and quickly in
                           Hubei province and other parts of China. In the United States, spread of the virus from person-to-
                           person has begun to affect communities in California, New York, Oregon, Massachusetts, and
                           Washington. Illinois now has significant levels of COVID-19, with over 10,000 residents testing
                           positive; Cook County is experiencing transmission in the community, with over 7,000 confirmed
                           cases.

SYMPTOMS:                  For confirmed COVID-19 cases, reported incidences have ranged from mild symptoms to severe
                           illness and death. Symptoms can include respiratory symptoms, fever, cough, shortness of breath,
                           and breathing difficulties. These symptoms may appear 2-14 days after exposure. In more severe
                           cases, infection can cause pneumonia, severe acute respiratory syndrome, kidney failure, and
                           even death.

SPREAD:                    The Coronavirus 2019 (COVID-19) is thought to spread mainly from person-to-person through
                           respiratory droplets that are produced when an infected person coughs or sneezes. These droplets
                           can land in the mouths and noses of people who are within close contact (within about 6 feet).
                           Individuals are believed to be the most contagious when they are most symptomatic, however,
                           spread can occur before an individual begins to show symptoms. Additionally, it is possible for a
                           person to get COVID-19 by touching a surface or object that has the virus on it, and then
                           touching their own mouth, nose, or eyes. The virus that causes COVID-19 seems to be spreading
                           easily throughout communities in certain geographic areas. Community spread often results in
                           individuals becoming infected with the virus without knowing how or where they became
                           infected.

U.S SITUATION:             Imported cases of COVID-19 in travelers has been detected in the United States, initially through
                           close contacts of returned travelers from Wuhan, China. However, imported cases have expanded
                           to include travelers from other Asian and European countries. During the week of February 23,
                           the CDC reported community spread of COVID-19 in California (in two places), Oregon, New
                           York, and Washington. Community spread in Washington resulted in the first COVID-19 related
                           death in the United States, as well as the first reported case of COVID-19 in a health care worker,
                           and the first potential outbreak in a long-term care facility. On March 13th, President Donald
                           Trump declared a national state of emergency due to increasing spread of COVID-19 throughout
                           the United States. During the week of March 15th, it was reported that all 50 states had incidents
                           of COVID-19.



                                                     Page 1 of 21
                                  CONFIDENTIAL- ATTORNEYS EYES ONLY
      Case: 1:20-cv-02134 Document #: 140-1
                           UNCLASSIFIED / LAWFiled: 07/08/20 SENSITIVE
                                              ENFORCEMENT    Page 317 of 497 PageID #:3547




KNOWN THREATS:        A husband and wife in Illinois were treated for COVID-19 and were discharged on February 7th.
                      A second couple in Arlington Heights is transitioning to discharge. The couple’s son lives with
                      them and has tested negative for COVID-19 but will continue to be monitored and housed
                      separately from his parents. The couple will be quarantined for an additional two weeks. The
                      couple identified 100 contacts who are now being tested for status and further advisement. A fifth
                      person in Illinois was diagnosed with the Coronavirus on March 5, 2020 after returning from
                      studying abroad in Italy and is currently at Rush University Medical Center. Updated threats will
                      be communicated after being received from the Illinois State Police Statewide Terrorist
                      Intelligence Center (STIC) and the Department of Homeland Security. The 6th confirmed case of
                      COVID-19 in Illinois is a CPS special education assistant at Vaughn Occupational High School
                      who recently travelled on the Grand Princess cruise ship. Classes at the high school have been
                      cancelled for the week to allow for sanitation and preventative measures. The 7th confirmed case
                      in Illinois is a man in his 60s who has been hospitalized in serious condition, his diagnosis does
                      not appear to be linked to recent travel. Loyola Academy in Wilmette is closed March 9, 2020
                      after school officials received information that a student and their family had contacted with an
                      individual who tested positive for COVID-19. The student and their family are currently in a 14-
                      day quarantine and are not exhibiting symptoms for the virus, but school officials decided to close
                      for the day to allow for enhanced sanitation to prevent spread of the virus. We will no longer be
                      listing them independently at this point. As of April 5, 2020, 58,983 individuals have been tested
                      and there are currently 11,256 active COVID-19 cases in Illinois and 274 deaths. Situational
                      updates will be communicated in the morning and evening on current diagnoses and numbers of
                      suspected/confirmed COVID-19 cases once received from the Illinois State Police Statewide
                      Terrorist Intelligence Center (STIC) and Cook County Department of Emergency Management
                      and Regional Security (DEMRS).

PREVENTION:           There is currently no vaccine to prevent COVID-19. The best way to prevent illness is to avoid
                      being exposed to the virus. All members are expected to follow training and procedures related to
                      mitigating the risks associated with communicable diseases. The CDC recommends everyday
                      preventative actions to help prevent the spread of respiratory diseases. Preventative measures that
                      staff should engage in include:

                          •   Avoid close contact with people who are sick
                          •   Avoid touching your eyes, nose, and mouth
                          •   Stay home when sick
                          •   Covering cough or sneeze with a tissue, then throwing the tissue in the trash
                          •   Washing hands often with soap and water for at least 20 seconds, especially after going to
                              the bathroom, before eating, and after blowing your nose, coughing, or sneezing.
                                  o Always wash hands with soap and water if hands are visibly dirty
                                  o If soap and water are not readily available, use an alcohol-based hand sanitizer
                                      with at least 60% alcohol.
                          •   Cleaning and disinfecting frequently touched objects and surfaces using a regular
                              household cleaning spray or wipe
                                  o This includes decontaminating non-disposable equipment (flashlights, control
                                      devices, clothing, and portable radios) as soon as possible if it a potential source
                                      of exposure
                                  o Facemasks should be used by people who display symptoms of COVID-19 to
                                      help prevent the spread of the disease to others. The use of facemasks is also


                                                Page 2 of 21
                              CONFIDENTIAL- ATTORNEYS EYES ONLY
       Case: 1:20-cv-02134 Document #: 140-1
                            UNCLASSIFIED / LAWFiled: 07/08/20 SENSITIVE
                                               ENFORCEMENT    Page 318 of 497 PageID #:3548

                                       crucial for health workers and others who are caring for someone in close
                                       settings (at home or in a health care facility)
                          •   Treating all human blood and bodily fluids/tissue as if it is known to be infectious for a
                              communicable disease
                          •   All vehicles used to transport individuals in custody should be wiped down and
                              disinfected before and after transport.
                          •   Staff should begin to have conference calls if possible, instead of in person meetings.
                          •   Tours of Sheriff’s Office facilities should be suspended until further notice.
                          •   Volunteers should be reduced and utilized for only essential services. Updated below.
                          •   Mass gatherings should be suspended until further notice.
                          •   No external food for programs will be allowed into the CCDOC.
                          •   Notice to all external law enforcement agencies advising to screen individuals that are
                              arrested and taken into custody.
                          •   For additional information visit the CDC website at:
                              https://www.cdc.gov/coronavirus/2019-
                              ncov/about/prevention.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcor
                              onavirus%2F2019-ncov%2Fabout%2Fprevention-treatment.html
                          •   Following CDC’s recommendations for using a facemask
                                  o On 4/3/2020, The CDC issued a recommendation that all individuals wear
                                       facemasks in public to protect themselves from developing and spreading
                                       respiratory diseases, including COVID-19

                                 OPERATION BRIEFING

INCIDENT COMMANDER:           David Chiko (3605)
                              Assistant Executive Director
                              (312) 859-5425
                              David.chiko@cookcountyil.gov

FIELD COMMANDER DOC:          Richard Brogan
                              Assistant Executive Director
                              (312) 497-0882
                              Michael.brady@cookcountyil.gov

FIELD COMMANDER COURTS:       Michael Brady (3604)
                              Deputy Director
                              (312) 805-1152
                              Michael.brady@cookcountyil.gov

FIELD COMMANDER EM:           Michael Lucente
                              Police Officer
                              (312) 502-0556
                              Michael.lucente@cookcountyil.gov

FIELD COMMANDER POLICE:       Tim O’Donnell
                              Commander
                              (312) 459-4776
                              Timmothy.Odonnell@cookcountyil.gov

LOGISTICS COMMAND:            Stephen Bouffard
                              Director
                              (312) 859-1626
                              Stephen.bouffard@cookcountyil.gov


                                                Page 3 of 21
                              CONFIDENTIAL- ATTORNEYS EYES ONLY
        Case: 1:20-cv-02134 Document #: 140-1
                             UNCLASSIFIED / LAWFiled: 07/08/20 SENSITIVE
                                                ENFORCEMENT    Page 319 of 497 PageID #:3549


LOGISTICS SUPPLY
COMMAND:                      Brittney Blair
                              Deputy Director
                              (312) 590-0849
                              Brittney.blair@cookcountyil.gov

COMMAND POST:                 Critical Incident Command Center
                              Building 5
                              (773) 674-0169

COMMAND POST STAFFING:        CCDOC Officer Robert Moore
                              CCDOC Officer Renee Vandenberg
                              ERT Officer Eriaka Phillips
                              ERT Officer Martha Hernandez

MEDICAL
EMERGENCIES
(PLAN/CENTERS):               Cook County Health and Hospitals System

RADIO ZONE:                   CCSO- Statewide 1
                              CCDEMRS-

UNIFORM:                      All personnel assigned to this detail will wear Class B uniforms, Green ERT
                              uniforms and those in civilian dress will have CCSO ID on display. All Sheriff’s
                              personnel who engage in an emergency during this assignment will have Sheriff
                              identifiers visible and clearly displayed. Uniform may be modified at anytime
                              during this operation.


PRE – OPS MEETING:            March 12, 0900

POST- OPS MEETING:            To be Determined

CCSO UNITS INVOLVED
IN OPERATIONS:                Cook County Sheriff’s Office

COOK COUNTY PARTNERS:         Health and Hospitals System
                              Cook County Department of Public Health
                              Medical Examiner
                              Department of Emergency Management and Regional Security (DEMRS)

STATE PARTNERS:               Illinois Department of Public Health (IDPH)
                              Illinois Emergency Management Agency (IEMA)
                              Illinois State Police (ISP)
                              Illinois Department of Corrections (IDOC)

FEDERAL PARTNERS:             Salvation Army
                              American Red Cross

LOCAL PARTNERS:               Office of Emergency Management and Communications (OEMC)
                              Chicago Police Department, Crime Prevention and Information Center (CPIC)
                              Chicago Department of Public Health (CDPH)



                                                 Page 4 of 21
                             CONFIDENTIAL- ATTORNEYS EYES ONLY
       Case: 1:20-cv-02134 Document #: 140-1
                            UNCLASSIFIED / LAWFiled: 07/08/20 SENSITIVE
                                               ENFORCEMENT    Page 320 of 497 PageID #:3550

ACTIVITY:                      Any staff member involved in any incident during this event shall notify Field Command
                               for reporting purposes and complete a report. Field Command will also notify the
                               Incident Command (ext. 4-0169) during the operation and provide any situational
                               updates. CICC will provide a Situational Report every hour during the duration of the
                               operation to the Incident Commander. If the State of Illinois activates the Illinois
                               Emergency Management Agency (IEMA) State Emergency Operation Center (SEOC),
                               CCSO will have a direct link into the operation center.

OVERALL COMMAND:               Bradley Curry
                               Chief of Staff
                               (312) 590-2608
                               Bradley.curry@cookcountyil.gov

OPERATIONS COMMAND             Tarry Williams
                               1st Deputy Chief of Staff
                               (312) 802-1547
                               Tarry.williams@cookcountyil.gov

PUBLIC SAFETY
COMMAND:                       Leo Schmitz
                               Chief of Public Safety
                               (312) 318-1473
                               Leo.schmitz@cookcountyil.gov


COMMUNITY CORRECTIONS,
COURTS COMMAND:                Adriana Morales
                               Chief of Intergovernmental & Community Affairs
                               (312) 914-2969
                               Adriana.morales@cookcountyil.gov

SOCIAL MEDIA:          The Strategic Operations Center will be monitoring social media to provide real time
                       logistical challenges and threats that may be faced during this operation. Social media
                       will be monitored for the duration of this operation. If necessary, HSI and STIC will
                       review social media and provide additional information. Any information gathered will
                       be immediately reported to the Incident Commander. The command center will also
                       monitor the Centers for Disease Control (CDC), Illinois Department of Public Health
                       (IDPH), Cook County Department of Public Health (CCDPH), and the World Health
                       Organization (WHO) websites for updated information.

DAILY HISTORIAN:       A daily historian will be assigned to the command center to monitor the Centers for
                       Disease Control (CDC), Illinois Department of Public Health (IDPH), Cook County
                       Department of Public Health (CCDPH), and the World Health Organization (WHO)
                       websites for updated information on the Coronavirus. The daily historian shall also read
                       all articles, periodicals, news reports, law enforcement bulletins, and public safety
                       announcements in order to update the command staff team.


OPERATION PLAN:        Cook County Department of Emergency Management and Regional Security (DEMRS) has
                       activated the Emergency Operations Center (EOC). The Illinois Department of Public Health and
                       Centers for Disease Control are testing and strategizing with hospital management to ensure staff
                       and patients are treated according to protocol. EOC has reported the Cook County threat for
                       COVID-19 to be Level 2 – Partial, which indicates the involvement of several agencies to address
                                                  Page 5 of 21
                             CONFIDENTIAL- ATTORNEYS EYES ONLY
         Case: 1:20-cv-02134 Document #: 140-1
                              UNCLASSIFIED / LAWFiled: 07/08/20 SENSITIVE
                                                 ENFORCEMENT    Page 321 of 497 PageID #:3551

                         a moderate incident/threat. CCSO will collaborate with DEMRS to prepare a step by step guide to
                         ensure the privacy rights of the patients are respected and any personal information is not
                         disclosed. In an effort to not duplicate work, we need to work efficiently and effectively.

FISCAL IMPACT:           Since the State of Illinois has declared a Disaster Proclamation by Governor Pritzker,
                         funding to fight Coronavirus may be available to federal, state, and local governments.
                         The budget office will be responsible for tracking overtime, spending, supplies utilized,
                         and other operational expenses. A tracking form will be issued to all offices in the
                         Sheriff’s Office in order to track expenses.

COMMUNICATION:           Communication to staff, the public, and the detainee population is very critical. Misinformation
                         can cause overreaction and under reporting. The executive staff and communications team will be
                         responsible for developing messages to staff, visitors, and the public on current and correct
                         information that should be relayed. Information should be shared as often as possible. The Chief
                         of Staff will send daily messages to staff of updates and pertinent information. There will be daily
                         communication with CCDOC staff. In addition, a roll call memo will read at five (5) consecutive
                         roll calls, reminding staff that if they are transporting a detainee to urgent care who is suspected
                         to have flu-like symptoms, personal protective equipment (PPE) is located in intake and urgent
                         care and is available to them. PPE includes a single pair of disposable examination gloves,
                         disposable isolation gown or single use/disposable coveralls, any NIOSH-approved particulate
                         respirator (i.e., N-95 or higher-level respirator), surgical mask, and eye protection (i.e., goggles or
                         disposable face shield that fully covers the front and sides of the face).

SUPPLY CHAIN:            The Logistics coordinator of supply chain management shall ensure that there is enough
                         cleaning supplies and personal protective equipment on hand at all times. Staff requesting
                         supplies must follow the Centralized Inventory Protocol to ensure appropriate
                         distribution.

LABOR:                   Labor representatives should meet with union leaders to discuss the handling of the
                         Coronavirus during the course of this operation. Communication to union officials will
                         ensure a clear understanding of expectations and responsibilities. On 3/14/20 the Sheriff’s
                         Office invoked the Emergency Provisions of the collective bargaining agreements
                         pursuant to the Employer Rights clauses because of the Coronavirus (COVID-19)
                         outbreak. Each CBA clause allows for the Sheriff’s Office in sum, “to take any and all
                         actions as may be necessary to carry out the duties and responsibilities of the employer
                         in situations of civil emergency as may be declared by the employer. … [The Sheriff’s
                         Office] may be required to assign employees as the Employer deems necessary to carry
                         out its duties and responsibilities.”

CCDOC
OPERATION PLAN:          Detainees exhibiting symptoms will be housed in Cermak 3 South, Stroger Hospital, or other
                         local hospitals depending on availability and circumstances. Additionally, the CCDOC may
                         develop additional isolation areas depending on the extent of the outbreak. Cermak has 14
                         available negative pressure isolation cells. DOC executive leadership, as well as classification,
                         legal, and sanitarians will receive daily correspondence from Cermak if there were to be a
                         COVID-19 outbreak. If an outbreak were to occur, isolation, enhanced sanitation, additional
                         screening (at all entry points-prior to entry), and limited movement will be implemented. Reports
                         listing originating units, surveillance activity, and number of cases, and any units recommended
                         to be placed on limited movement status will be provided by CCHHS. If a unit is recommended
                         to be placed on limited movement, then there will be no new admissions or transfers on or off this
                         unit. Movement to court, medical appointments, visitation (while allowed) will be permitted as
                         long as the detainee is screened for flu-like symptoms prior to the movement. Symptomatic
                                                    Page 6 of 21
                                CONFIDENTIAL- ATTORNEYS EYES ONLY
Case: 1:20-cv-02134 Document #: 140-1
                     UNCLASSIFIED / LAWFiled: 07/08/20 SENSITIVE
                                        ENFORCEMENT    Page 322 of 497 PageID #:3552

                patients will be brought directly to urgent care by divisional security staff. All affected areas will
                be cleaned and disinfected. All workers must wear proper Personal Protective Equipment (PPE),
                and should thoroughly wash their hands with soap and water upon completion of the cleaning
                tasks. Please see the below link for additional CDC guidance:

                https://www.cdc.gov/coronavirus/2019-ncov/hcp/ppe-strategy/index.html

                Concentration for bleach solution will be increased in order to properly disinfect the affected
                areas. The Divisional Sanitation Officers will ensure that the listed living units and all touch
                surfaces in cells and common areas of the living unit where those inmates were housed receive
                enhanced cleaning and disinfection with Sanifest/Enviro-Care solution and bleach solution until
                the dates indicated. In the event that there is a shortage of Divisional Sanitation Officers, an
                emergency response team will be thoroughly trained and deployed to provide enhanced
                sanitation. For additional information dealing with Coronavirus COVID-19 please see the below
                link:

                https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
                correctional-detention.html.

                The Department of Corrections will develop a receiving area where new detainees brought into
                the jail will be housed for 7-14 days, based on capacity to monitor for symptoms of COVID-19.
                Minimum and Medium inmates will be housed in the same Division while maximum inmates will
                be housed in a separate Division. After 7-14 days if no one on that living unit is symptomatic, that
                living unit will be moved to general population. The area that the population vacates will be
                cleaned and sanitized before allowing another population to move onto that living unit.

                On March 11, 2020 DOC began screening all visitors, vendors, attorneys, and the public before
                allowing entry into DOC.

                On March 12, 2020 DOC began implementing a policy where the screening tool had to be filled
                out for everyone that was screened. The DOC began restricted visitation to only one 15-minute
                visit per detainee, with one visitor, per week.

                On March 13, 2020, as part of the screening process, the DOC began taking temperatures of all
                incoming detainees.

                On March 14, 2020 detainees and the public were advised that on March 15, 2020 the DOC will
                suspend all in person detainee visitation until further notice.

                On March 16, 2020 we began screening all detainees with the algorithm upon discharge from
                DOC. Temperatures will not be taken at this time due to a shortage of thermometers.

                On March 16, 2020 we began holding inmates for 4 days prior to shipping them to IDOC.

                On March 16, 2020 we began holding detainees court ordered to a paid placement, A Safe Haven
                or Henry’s Sober Living, for 7 days. They will also be screened before discharge to ensure they
                are not symptomatic.

                On March 17, 2020 we began taking temperatures at discharge.

                On March 18, 2020 we began preparing MHTC Barracks 2 with 21 beds for isolation housing.

                On March 19, 2020 we began utilizing the screening algorithm at roll call. Additionally, staff
                                           Page 7 of 21
                       CONFIDENTIAL- ATTORNEYS EYES ONLY
       Case: 1:20-cv-02134 Document #: 140-1
                            UNCLASSIFIED / LAWFiled: 07/08/20 SENSITIVE
                                               ENFORCEMENT    Page 323 of 497 PageID #:3553

                       were asked to take their temperatures twice before reporting to duty every day.

                       On March 24, 2020 we continued preparing the isolation housing at Division 16/Isolation
                       Compound and added approximately 300 beds.

                       On March 24, 2020 deputy sheriffs began conducting public well-being checks on an as needed
                       basis

SPECIAL
INFORMATION:
                       Cermak began screening detainees on January 24, for flu like symptoms in both Intake and the
                       Urgent Care. Jail visitations will continue. Any detainee who screens (+) will be reported to CCH
                       Infection Control/Disease. Care coordination and transfer to an Emergency Room or Hospital will
                       be determined by CCH and local health departments’ recommendation. Sanitarians have been
                       advised and are aware of the disinfection process needed in the event a detainee screens (+). We
                       are in regular contact with the Illinois Department of Public Health, the Cook County Department
                       of Public Health and the Chicago Department of Public Health. On March 12, 2020 we began
                       screening all arrestees, visitors, volunteers, vendors, public defenders, State’s Attorneys, non-
                       employees, etc., upon entry to the Cook County Department of Corrections using the Cook
                       County Health screening tool. This screening will take place before individuals are allowed into
                       the confined area of the jail. If people answer in the affirmative to questions that would make
                       them suspect to contracting the Coronavirus, they will be denied entry into the Department of
                       Corrections.

                       The DOC will not allow any food to be brought in for detainee graduations or special events.

                       All large gatherings should be canceled until further notice.

                       On March 12, 2020 the CCSO Training Academy was advised that effective March 16, 2020 all
                       staff in-service training will be suspended until further notice.

                       On March 12, 2020 begin providing daily messages to staff.

                       On March 12, 2020 sent request to CCDEMRS requesting assistance with sourcing tents.

                       On March 13, 2020 sent letter from Sheriff Dart to Cook County stakeholders regarding court
                       consolidation.

                       On Sunday March 15, 2020 the AFSCME and Teamsters compound bids were to take effect. This
                       would have caused many staff to be moved from one Division to another. The moves on this bid
                       was stopped in order to ensure staff continued to work in the same work location during this
                       pandemic.

                       On March 16, 2020 signage was posted at internal and external CCSO staff entry points and at all
                       time clocks altering staff to the symptoms of the Coronavirus. Staff are also being directed to
                       contact HR regarding medical and leave policies. To streamline communication regarding staff,
                       HR is collaborating with the command center.

                       On March 17, 2020 the CCSO Training Academy was advised that effective March 18, 2020 the
                       cadet training academy will be suspended until further notice. The cadets will be redeployed.

                       On March 17, 2020 CCSO participated in a discussion with ISP to address the Governor’s
                       executive orders.

                       March 18, 2020 Cermak provided a letter that they sent to their leadership advising that we
                       needed to have the ability to test for the virus.

                       On March 18, 2020 Harry Grenawitzke begins providing consultation to CCDOC.
                                                  Page 8 of 21
                              CONFIDENTIAL- ATTORNEYS EYES ONLY
Case: 1:20-cv-02134 Document #: 140-1
                     UNCLASSIFIED / LAWFiled: 07/08/20 SENSITIVE
                                        ENFORCEMENT    Page 324 of 497 PageID #:3554

                On March 19, 2020 all community RENEW activities were suspended until further notice.

                On March 19, 2020 a Crisis Team was established. The Crisis Team is a group of employees with
                experienced backgrounds in many areas to include mental health treatment, security, substance
                abuse, crisis intervention, hostage negotiators, peer support, etc. This team will respond to
                address an employee need in the event of a mental health/stressful episode.

                On March 20, 2020 we secured 3 tents from the Department of Emergency Management and
                Regional Security (DEMRS). This can house up to 148 people. DEMRS also provided us with an
                additional 1,000 masks and 2,000 pairs of gloves.

                On March 20, 2020 we sent an additional request to ILEAS for PPE and supplies.

                On March 20, 2020 we began screening and taking the temperatures of all volunteers, vendors,
                contractors, and individuals from Department of Facilities Management prior to entrance.

                Beginning on March 20, 2020 the Cook County Sheriff’s Police will not be towing vehicles
                unless they are impeding public safety.

                On March 20, 2020 we sent letter to Chicago Community Bond Fund explaining efforts to curb
                COVID-19.

                As of March 21, 2020, DOC Correctional Officers can only work overtime in the division they
                are assigned.

                Starting on March 23, 2020 there will be a quick lane for bonding out so that individuals entering
                to be bonded out can stand in a separate lane and staff will not need to come into direct contact
                with them.

                On March 23, 2020 Dr. Orris begins providing consultation to CCDOC.

                On March 26, 2020 we added additional beds to Division 16/Isolation Compound so that it could
                hold over 500 isolation beds.

                On March 27, 2020 we sent letter to FEMA, U.S. HHS, Senator Durbin, Bureau of Prisons asking
                for additional PPE.

                On March 27, 2020 we sent letter to IDPH, IEMA, CCHHS, Governor Pritzker asking for
                additional PPE.

                On March 28, 2020 we began taking the temperatures of all employees at the start of their
                workday.

                On March 30, 2020 follow up emails sent to FEMA, IDPH, Governor, Senator Durbin, BOP,
                HHS, IEMA, CCDEMRS regarding PPE, supplies, and rapid testing.

                On March 30, 2020 we began moving 80 detainees to Division 16/Isolation Compound.

                On March 31, 2020 follow up emails sent to FEMA, IDPH, Governor, Senator Durbin, BOP,
                HHS, IEMA, CCDEMRS regarding PPE, supplies, and rapid testing.

                On April 1, 2020 a PPE Accountability Team began operating on every shift, providing guidance
                to staff regarding PPE use and ensuring the availability of PPE in every division.

                On April 1, 2020 we sent letter to Abbott Labs requesting access to FDA-approved rapid testing.

                On April 1, 2020 had phone calls with HHS and FEMA regarding supplies and testing.

                On April 1, 2020 we sent letter to IDOC from Brady Curry concerning County holds.

                                          Page 9 of 21
                       CONFIDENTIAL- ATTORNEYS EYES ONLY
          Case: 1:20-cv-02134 Document #: 140-1
                               UNCLASSIFIED / LAWFiled: 07/08/20 SENSITIVE
                                                  ENFORCEMENT    Page 325 of 497 PageID #:3555

                            On April 2, 2020 we began requiring all staff entering the DOC to wear surgical masks.

                            On April 2, 2020 we sent letter to IDPH renewing request for rapid testing to be established as a
                            testing site.

                            On April 3, 2020 Abbott Labs test approved for use by CCHHS for detainees.


ENHANCED-SANITATION
PROCESS:            Pre-mixed bleach solution (>5000ppm) must be collected from Central Chemical in Division 5.

                            If Division does not already have Sanifest solution, please acquire this chemical from Central
                            Chemical in Division 5.

                            Gowns and rags are available in Support Services.

                            Follow Sanitarian Protocol for cleaning areas suspected of a COVID-19 contamination issued
                            April 1, 2020.

                            Pre-wash or clean surface with Sanifest solution using rag, then apply/spray the sanitizing
                            solution of bleach or rag or use the canister. Allow solution to contact surface for at least 5
                            minutes for optimum effectiveness. Afterward, rinse and-or allow area to air dry.

                            Continue the enhanced Sanitation process until the date indicated by Cermak Health and Hospital
                            Services infection Control Department.

                            All potentially contaminated clothing must be collected in a biohazard waste bag, labeled, and
                            sent to Central Laundry to be laundered.

DETAINEE LAUNDRY
PROCESS:                    Keep contaminated and uncontaminated clothes separate.

                            Handle contaminated linens and laundry as little as possible, utilizing the appropriate PPE. Make
                            certain that workers are thoroughly washing their hands with soap and water.

                            Wash contaminated items separately in a pre-wash cycle. Then, use a regular wash cycle—using
                            detergent—and dry separately from uncontaminated clothing at high temperature (greater than
                            170 degrees Fahrenheit).

                            Ensure that all soiled linens and clothes are kept away from cleaned items. Please indicate
                            COVID-19 on the bag.

OUTBREAK:                   In the event of a catastrophic outbreak of coronavirus, or any other rapidly spreading infectious
                            disease, the CCDOC will continue to use 3 South (14 total beds) in Cermak as the first location
                            for treatment. If additional bed space is required, the DOC could potentially open the following
                            tiers:

                            If isolation overflow space becomes necessary, Cermak and CCDOC collaboratively agree to
                            utilize Cermak, RTU, and Division 16 – Isolation Compound. The areas listed above do not have
                            any facilities related issues preventing them from being safely utilized in the event of an outbreak.

                            Outlying counties for new intake detainees in the event of a partial evacuation or quarantine
                            overflow will be Jefferson County, Mercer County, Kendall County, Rock Island County and
                            IDOC.
                                                       Page 10 of 21
                                   CONFIDENTIAL- ATTORNEYS EYES ONLY
        Case: 1:20-cv-02134 Document #: 140-1
                             UNCLASSIFIED / LAWFiled: 07/08/20 SENSITIVE
                                                ENFORCEMENT    Page 326 of 497 PageID #:3556

                        *Current practice is that individuals with COVID-19 symptoms must be in negative
                        pressure environment and cannot be housed in normal airflow environment. This is subject
                        to change based on availability and recommendations from the Illinois Department of
                        Public Health. Positive detainees can be housed together.

DOC MITIGATING
STRATEGIES:             Patients presenting with fever or respiratory symptoms should perform hand hygiene, wear
                        surgical/face masks, and /or be placed in a contained unit with the door closed and a special
                        precautions sign posted.
                            • All personnel entering the containment areas will wear appropriate personal protective
                                equipment, such as gowns, gloves, eye protection and masks.
                            • Use of social distancing and isolation will be initiated in coordination with local health
                                recommendations.
                            • Limit points of entry to facility.
                            • Limit visitors to those essential for facility support.
                            • Screen all persons entering the facility for fever and respiratory symptoms.
                            • Implement system for detecting and reporting signs and symptoms of staff reporting for
                                duty.
                            • Symptomatic employees will be screened regarding fit for duty.
                            • Entry logs will be at all facility entrances to document all who enter the containment unit.
                            • Personnel assigned to combined patient care units should not float to other areas.
                            • If transportation of symptomatic person is necessary, have individual wear surgical/face
                                mask to contain respiratory secretions.
                            • Cancel all events at the facility where many people come together.
                                     o All non-essential events have been suspended.
                            • Detainees should have limited movement and should remain in the same Division and
                                same Tier as much as possible.

POLICE, COURTS,
FIELD UNITS, AND
COMMUNITY
CORRECTIONS:            Court lock ups should begin screening all new detainees using the approved Cook County Health
                        algorithm. Anyone who self admits to exposure of the Coronavirus should be immediately
                        isolated by giving them a mask to wear, placing them in a single cell, and kept separate from all
                        other detainees. Staff should immediately follow the directions below this section.

                        For field units and other departments that must come into regular contact with the public, this
                        operation plan will outline preventative actions and procedures to promote staff safety.

                            •   If possible, maintain a distance of at least 6 feet
                            •   Practice proper hand hygiene
                                    o Wash hands with soap and water for at least 20 seconds. If soap and water are not
                                         readily available and illicit drugs are NOT suspected to be present, use an
                                         alcohol-based hand sanitizer with at least 60% alcohol
                                    o Do not touch your face with unwashed hands
                            •   Have a trained Emergency Medical Service/Emergency Medical Technician (EMS/EMT)
                                assess and transport anyone suspected of having COVID-19 to a healthcare facility
                            •   Ensure only trained personnel wearing appropriate PPE have contact with individuals
                                who have COVID-19 symptoms or who may have COVID-19


                        Law enforcement who must make contact with individuals confirmed or suspected to have
                        COVID-19 should follow CDC’s Interim Guidance for EMS. Different styles of PPE may be
                        necessary to perform operational duties. These alternative styles (i.e. coveralls) must provide
                                                 Page 11 of 21
                                CONFIDENTIAL- ATTORNEYS EYES ONLY
       Case: 1:20-cv-02134 Document #: 140-1
                            UNCLASSIFIED / LAWFiled: 07/08/20 SENSITIVE
                                               ENFORCEMENT    Page 327 of 497 PageID #:3557

                       protection that is at least as great as that provided by the minimum amount of PPE recommended.

                       The minimum recommended PPE for coming into contact with someone who is confirmed or
                       suspected to have COVID-19 is:

                           •   A single pair of disposable examination gloves,
                           •   Disposable isolation gown or single use/disposable coveralls*,
                           •   Any NIOSH-approved particulate respirator (i.e., N-95 or higher-level respirator), and
                           •   Eye protection (i.e., goggles or face shield that fully covers the front and sides of the
                               face)

                           *If unable to wear a disposable gown or coveralls because it limits access to duty belt and
                           gear, ensure duty belt and gear are disinfected after contact with individual.

                       If close contact occurs during apprehension:

                           •   Clean and disinfect duty belt and gear prior to reuse using a household cleaning spray or
                               wipe, according to the product label
                           •   Follow standard operating procedures for the containment and disposal of used PPE
                           •   Follow standard operating procedures for containing and laundering clothes. Launder at
                               the warmest temperature the clothing will tolerate. Avoid shaking the clothes.

                       For law enforcement personnel performing daily routine activities, the immediate health
                       risk is considered low. However, law enforcement leadership and personnel should follow
                       https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-law-enforcement.html.

                       In the event that an EM participant is self-quarantined in the host site for 14 days, EM staff shall
                       suspend all nonessential movement. An information letter shall be sent to all EM participants
                       advising them of the steps they should take to protect themselves and others.

                       Sheriff’s Work Alternative Program (SWAP) participants shall be screened for the Coronavirus
                       before being allowed to work for the day. This shall be done using the Cook County Health
                       Algorithm and by taking temperatures.

                       On March 14, 2020 SWAP was advised to cancel SWAP until further notice beginning on March
                       15, 2020.

                       On March 14, 2020 evictions were cancelled based on direction from the Chief Judge of Cook
                       County. Civil Process will only serve emergency orders (stalking orders, orders of protection,
                       etc.)

                       On March 16, 2020 RENEW was advised that effective March 17, 2020 RENEW will assign no
                       more than nine (9) total participants demolition projects. Effective March 19, 2020 RENEW will
                       not be allowed to work in the community but will be allowed to work on the DOC compound.

SUPPORT STAFF:         Support staff are identified as Administrative Assistants, Project Managers, and other individuals
                       who work in Human Resources, Legal, Information and Technology, Payroll, and Budget.
                       Support staff will be identified to work based on the staffing plan (page 14).

HUMAN RESOURCES:       All employees reporting close contact with someone who has the Coronavirus (COVID-19) and
                       employees that are positive or exhibiting symptoms of COVID-19 must report that information to
                       the command center. The command center will notify HR. HR will then notify staff of the
                       appropriate steps to take before returning to work. All new employees, vendors, contractors,
                       maintenance staff, etc. should also be screened prior to allowing to begin employment. Drug
                                                 Page 12 of 21
                               CONFIDENTIAL- ATTORNEYS EYES ONLY
      Case: 1:20-cv-02134 Document #: 140-1
                           UNCLASSIFIED / LAWFiled: 07/08/20 SENSITIVE
                                              ENFORCEMENT    Page 328 of 497 PageID #:3558

                      testing will cease on all employees, except for reasonable suspicion.

EXPOSURE TO A
COMMUNICABLE
DISEASE:              In the event that a staff member approaches a supervisor and reports a possible exposure, the
                      supervisor should immediately isolate the individual from other employees, give the person a
                      mask to wear, get as much information as possible about the exposure, and then notify the
                      command center for further direction.


                      Sheriff’s Office members who must make contact with individuals confirmed or suspected to
                      have COVID-19 should follow CDC’s Interim Guidance for EMS. Different styles of PPE may
                      be necessary to perform operational duties. These alternative styles (i.e. coveralls) must provide
                      protection that is at least as great as that provided by the minimum amount of PPE recommended.

                      The minimum recommended PPE for coming into contact with someone who is confirmed or
                      suspected to have COVID-19 is:

                      •   A single pair of disposable examination gloves,
                      •   Disposable isolation gown or single-use/disposable coveralls*,
                      •   Any NIOSH-approved particulate respirator (i.e., N-95 or higher-level respirator); Facemasks
                          are an acceptable alternative until the supply chain is restored, and
                      •   Eye protection (i.e., goggles or disposable face shield that fully covers the front and sides of
                          the face)

                          *If unable to wear a disposable gown or coveralls because it limits access to duty belt and
                          gear, ensure duty belt and gear are disinfected after contact with individual.

                          If close contact occurred during apprehension

                      •   Clean and disinfect duty belt and gear prior to reuse using a household cleaning spray or
                          wipe, according to the product label.
                      •   Follow standard operating procedures for the containment and disposal of used PPE.
                      •   Follow standard operating procedures for containing and laundering clothes. Avoid shaking
                          the clothes.

                      As of March 12, 2020, we have identified the following vulnerabilities: Staff, Detainees,
                      Volunteers, Public and Alternative Work locations, that are continuously being addressed.




                                                Page 13 of 21
                             CONFIDENTIAL- ATTORNEYS EYES ONLY
Case: 1:20-cv-02134 Document #: 140-1
                     UNCLASSIFIED / LAWFiled: 07/08/20 SENSITIVE
                                        ENFORCEMENT    Page 329 of 497 PageID #:3559


                                               Staffing Plan
STAFF SHORTAGE     25% staff call off   50% staff call off     75% staff call off    100%
                                                                                     all Staff
ESSENTIAL                                         Open the Command Center
DEPARTMENTS
DOC                77.5 - normal        155 - 12-hour          232 - assign          All staff -
                   operations           shifts, limited        exempt, lockdown,     assign other
                                        movement,              specialty units,      sworn staff
                                        close                  other sworn staff     from other
                                        programming            from other units      units,
                                                                                     lockdown,
                                                                                     no visits,
                                                                                     civilian staff
                                                                                     assigned to
                                                                                     assist in non-
                                                                                     security
                                                                                     roles,
                                                                                     ILEAS
                                                                                     Activation
POLICE             28-normal            56- 12-hour shift      84- specialized       All staff -
                   operations                                  units, consolidate    ILEAS
                                                               beats in              Activation,
                                                               unincorporated        Suburban
                                                               areas, staff only     support, ISP
                                                               two areas, patrol     support, CPD
                                                               and CSI               support,
COURTS             168 Court            336 Courts/42          504 Courts/63         All staff -
-Court schedules   CPU- 12-hour         CPU- Suspend           CPU- Suspend          Suspend
-Civil Process     shifts               evictions, non-        programs, assign      court,
-Evictions                              essential CP           exempt staff,         evictions,
                                                               specialty units       exempt staff,
                                                                                     ILEAS
                                                                                     activation
ELECTRONIC         22- Police,          44- Emergency          66- Lockdown,         All Staff -
MONITORING         Protocol to make     Response Team,         Protocol and EM to    Outside LE
                   phone checks,        Protocol to            do phone checks       ILEAS
                   Civil Process,       make phone             only, Police, Civil   activation,
                   Evictions            checks, Police         Process, Evictions    other sworn
                                                                                     staff
SUPPORT            Civilian Staff       Exempt Staff           Volunteers            National         Outside
                                                                                     Guard            Law
                                                                                                      Enf.
IT                 1 staff on virtual help support, 1 staff on site, based on need
PAYROLL            Work remotely




                                              Page 14 of 21
                           CONFIDENTIAL- ATTORNEYS EYES ONLY
Case: 1:20-cv-02134 Document #: 140-1
                     UNCLASSIFIED / LAWFiled: 07/08/20 SENSITIVE
                                        ENFORCEMENT    Page 330 of 497 PageID #:3560


                                Available Bed Space for Intakes
                     PARTIAL EVACUATE/OVERFLOW BASED ON QUARATINE
 Location              Available Beds           Location        Available Beds
 Rock Island           67 beds                  IDOC            TBD – 2000+
 CCDOC                 1250 beds
 Mercer County         48 beds
 Kendall County        12 beds
 Jefferson County      75 beds
 Livingston County     28 beds




                                      Page 15 of 21
                       CONFIDENTIAL- ATTORNEYS EYES ONLY
          Case: 1:20-cv-02134 Document #: 140-1
                               UNCLASSIFIED / LAWFiled: 07/08/20 SENSITIVE
                                                  ENFORCEMENT    Page 331 of 497 PageID #:3561

Interim Guidance for Businesses and Employers to Plan and Respond to Coronavirus Disease 2019 (COVID-19)

                            Plan, Prepare and Respond to Coronavirus Disease 2019

                            Related Pages

                            Older adults and people who have severe underlying chronic medical conditions like heart or
                            lung disease or diabetes seem to be at higher risk for developing more serious complications from
                            COVID-19 illness.
                            Find more information here.

                            Summary of Changes to the Guidance:

                            Below are changes as of March 21, 2020

                            •   Updated cleaning and disinfection guidance
                            •   Updated best practices for conducting social distancing
                            •   Updated strategies and recommendations that can be implemented now to respond to
                                COVID-19

Purpose                     This interim guidance is based on what is currently known about the coronavirus disease 2019
                            (COVID-19). COVID-19 is a respiratory illness that can spread from person to person. The
                            outbreak first started in China, but the virus continues to spread internationally and in the United
                            States. The Centers for Disease Control and Prevention (CDC) will update this interim guidance
                            as additional information becomes available.

                            The following interim guidance may help prevent workplace exposures to COVID-19, in non-
                            healthcare settings. (CDC has provided separate guidance for healthcare settings.) This guidance
                            also provides planning considerations for community spread of COVID-19.

                            To prevent stigma and discrimination in the workplace, use only the guidance described below to
                            determine risk of COVID-19 infection. Do not make determinations of risk based on race or
                            country of origin and be sure to maintain confidentiality of people with confirmed coronavirus
                            infection. There is much more to learn about the transmissibility, severity, and other features of
                            COVID-19 and investigations are ongoing. Updates are available on CDC’s web page.

Preparing Workplaces
for a COVID-19
Outbreak                    Businesses and employers can prevent and slow the spread of COVID-19. Employers should plan
                            to respond in a flexible way to varying levels of disease transmission in the community and be
                            prepared to refine their business response plans as needed. According to the Occupational Safety
                            and Health Administration (OSHA), most American workers will likely experience low (caution)
                            or medium exposure risk levels at their job or place of employment (see OSHA guidance for
                            employerspdf iconexternal icon for more information about job risk classifications).

                            Businesses are strongly encouraged to coordinate with stateexternal icon and localexternal icon
                            health officials so timely and accurate information can guide appropriate responses. Local
                            conditions will influence the decisions that public health officials make regarding community-
                            level strategies. CDC has guidance for mitigation strategiespdf icon according to the level of
                            community transmission or impact of COVID-19.

                            All employers need to consider how best to decrease the spread of COVID-19 and lower the
                            impact in their workplace. This may include activities in one or more of the following areas:


                                                      Page 16 of 21
                                   CONFIDENTIAL- ATTORNEYS EYES ONLY
         Case: 1:20-cv-02134 Document #: 140-1
                              UNCLASSIFIED / LAWFiled: 07/08/20 SENSITIVE
                                                 ENFORCEMENT    Page 332 of 497 PageID #:3562

                         1. reduce transmission among employees,
                         2. maintain healthy business operations, and
                         3. maintain a healthy work environment.

Reduce Transmission
Among Employees          Actively encourage sick employees to stay home:

                         •   Employees who have symptoms (i.e., fever, cough, or shortness of breath) should notify their
                             supervisor and stay home.
                         •   Sick employees should follow CDC-recommended steps. Employees should not return to
                             work until the criteria to discontinue home isolation are met, in consultation with healthcare
                             providers and state and local health departments.Employees who are well but who have a sick
                             family member at home with COVID-19 should notify their supervisor and follow CDC
                             recommended precautions.

                         Identify where and how workers might be exposed to COVID-19 at work:

                         •   See OSHA COVID-19external icon webpage for more information on how to protect workers
                             from potential exposures and guidance for employerspdf iconexternal icon, including steps to
                             take for jobs according to exposure risk.
                         •   Be aware that some employees may be at higher risk for serious illness, such as older
                             adults and those with chronic medical conditions. Consider minimizing face-to-face contact
                             between these employees or assign work tasks that allow them to maintain a distance of six
                             feet from other workers, customers and visitors, or to telework if possible.

                         Separate sick employees:

                         •   Employees who appear to have symptoms (i.e., fever, cough, or shortness of breath) upon
                             arrival at work or who become sick during the day should immediately be separated from
                             other employees, customers, and visitors and sent home.
                         •   If an employee is confirmed to have COVID-19 infection, employers should inform fellow
                             employees of their possible exposure to COVID-19 in the workplace but maintain
                             confidentiality as required by the Americans with Disabilities Act (ADA). The fellow
                             employees should then self-monitor for symptoms (i.e., fever, cough, or shortness of breath).

                         Educate employees about how they can reduce the spread of COVID-19:

                         •   Employees can take steps to protect themselves at work and at home. Older people and
                             people with serious chronic medical conditions are at higher risk for complications.
                         •   Follow the policies and procedures of your employer related to illness, cleaning and
                             disinfecting, and work meetings and travel.
                         •   Stay home if you are sick, except to get medical care. Learn what to do if you are sick.
                         •   Inform your supervisor if you have a sick family member at home with COVID-19. Learn
                             what to do if someone in your house is sick.
                         •   Wash your hands often with soap and water for at least 20 seconds. Use hand sanitizer with at
                             least 60% alcohol if soap and water are not available.
                         •   Avoid touching your eyes, nose, and mouth with unwashed hands.
                         •   Cover your mouth and nose with a tissue when you cough or sneeze or use the inside of your
                             elbow. Throw used tissues in the trash and immediately wash hands with soap and water for
                             at least 20 seconds. If soap and water are not available, use hand sanitizer containing at least
                             60% alcohol. Learn more about coughing and sneezing etiquette on the CDC website.
                         •   Clean AND disinfect frequently touched objects and surfaces such as workstations,
                             keyboards, telephones, handrails, and doorknobs. Dirty surfaces can be cleaned with soap and
                             water prior to disinfection. To disinfect, use products that meet EPA’s criteria for use against
                             SARS-CoV-2external icon, the cause of COVID-19, and are appropriate for the surface.
                                                    Page 17 of 21
                               CONFIDENTIAL- ATTORNEYS EYES ONLY
          Case: 1:20-cv-02134 Document #: 140-1
                               UNCLASSIFIED / LAWFiled: 07/08/20 SENSITIVE
                                                  ENFORCEMENT    Page 333 of 497 PageID #:3563

                          •   Avoid using other employees’ phones, desks, offices, or other work tools and equipment,
                              when possible. If necessary, clean and disinfect them before and after use.
                          •   Practice social distancing by avoiding large gatherings and maintaining distance
                              (approximately 6 feet or 2 meters) from others when possible.

Maintain Healthy
Business Operations       Identify a workplace coordinator who will be responsible for COVID-19 issues and their
                          impact at the workplace.

                          Implement flexible sick leave and supportive policies and practices.

                          •   Ensure that sick leave policies are flexible and consistent with public health guidance and that
                              employees are aware of and understand these policies.
                          •   Maintain flexible policies that permit employees to stay home to care for a sick family
                              member or take care of children due to school and childcare closures. Additional flexibilities
                              might include giving advances on future sick leave and allowing employees to donate sick
                              leave to each other.
                          •   Employers that do not currently offer sick leave to some or all of their employees may want
                              to draft non-punitive “emergency sick leave” policies.
                          •   Employers should not require a positive COVID-19 test result or a healthcare provider’s note
                              for employees who are sick to validate their illness, qualify for sick leave, or to return to
                              work. Healthcare provider offices and medical facilities may be extremely busy and not able
                              to provide such documentation in a timely manner.
                          •   Review human resources policies to make sure that policies and practices are consistent with
                              public health recommendations and are consistent with existing state and federal workplace
                              laws (for more information on employer responsibilities, visit the Department of
                              Labor’sexternal icon and the Equal Employment Opportunity Commission’sexternal icon
                              websites).
                          •   Connect employees to employee assistance program (EAP) resources (if available) and
                              community resources as needed. Employees may need additional social, behavioral, and other
                              services, for example, to cope with the death of a loved one.

                          Assess your essential functions and the reliance that others and the community have on your
                          services or products.

                          •   Be prepared to change your business practices if needed to maintain critical operations (e.g.,
                              identify alternative suppliers, prioritize existing customers, or temporarily suspend some of
                              your operations if needed).
                          •   Identify alternate supply chains for critical goods and services. Some good and services may
                              be in higher demand or unavailable.
                          •   Talk with companies that provide your business with contract or temporary employees about
                              the importance of sick employees staying home and encourage them to develop non-punitive
                              leave policies.
                          •   Talk with business partners about your response plans. Share best practices with other
                              businesses in your communities (especially those in your supply chain), chambers of
                              commerce, and associations to improve community response efforts.

                          Determine how you will operate if absenteeism spikes from increases in sick employees, those
                          who stay home to care for sick family members, and those who must stay home to watch their
                          children if dismissed from childcare programs and K-12 schools.

                          •   Plan to monitor and respond to absenteeism at the workplace.
                          •   Implement plans to continue your essential business functions in case you experience higher
                              than usual absenteeism.
                          •   Prepare to institute flexible workplace and leave policies.
                                                    Page 18 of 21
                                CONFIDENTIAL- ATTORNEYS EYES ONLY
          Case: 1:20-cv-02134 Document #: 140-1
                               UNCLASSIFIED / LAWFiled: 07/08/20 SENSITIVE
                                                  ENFORCEMENT    Page 334 of 497 PageID #:3564

                          •   Cross-train employees to perform essential functions so the workplace can operate even if
                              key employees are absent.

                          Consider establishing policies and practices for social distancing. Social distancing should be
                          implemented if recommended by state and local health authorities. Social distancing means
                          avoiding large gatherings and maintaining distance (approximately 6 feet or 2 meters) from others
                          when possible (e.g., breakrooms and cafeterias). Strategies that business could use include:

                          •   Implementing flexible worksites (e.g., telework)
                          •   Implementing flexible work hours (e.g., staggered shifts)
                          •   Increasing physical space between employees at the worksite
                          •   Increasing physical space between employees and customers (e.g., drive through, partitions)
                          •   Implementing flexible meeting and travel options (e.g., postpone non-essential meetings or
                              events)
                          •   Downsizing operations
                          •   Delivering services remotely (e.g. phone, video, or web)
                          •   Delivering products through curbside pick-up or delivery

                          Employers with more than one business location are encouraged to provide local managers
                          with the authority to take appropriate actions outlined in their COVID-19 response plan based on
                          local conditions.

Maintain a healthy
work environment          Consider improving the engineering controls using the building ventilation system. This may
                          include some or all of the following activities:

                          •   Increase ventilation rates.
                          •   Increase the percentage of outdoor air that circulates into the system.

                          Support respiratory etiquette and hand hygiene for employees, customers, and worksite
                          visitors:

                          •   Provide tissues and no-touch disposal receptacles.
                          •   Provide soap and water in the workplace. If soap and water are not readily available, use
                              alcohol-based hand sanitizer that is at least 60% alcohol. If hands are visibly dirty, soap and
                              water should be chosen over hand sanitizer. Ensure that adequate supplies are maintained.
                          •   Place hand sanitizers in multiple locations to encourage hand hygiene.
                          •   Place posters that encourage hand hygiene to help stop the spread at the entrance to your
                              workplace and in other workplace areas where they are likely to be seen.
                          •   Discourage handshaking – encourage the use of other noncontact methods of greeting.
                          •   Direct employees to visit the coughing and sneezing etiquette and clean hands webpage for
                              more information.

                          Perform routine environmental cleaning and disinfection:

                          •   Routinely clean and disinfect all frequently touched surfaces in the workplace, such as
                              workstations, keyboards, telephones, handrails, and doorknobs.
                                 o If surfaces are dirty, they should be cleaned using a detergent or soap and water prior
                                     to disinfection.
                                 o For disinfection, most common EPA-registered household disinfectants should be
                                     effective. A list of products that are EPA-approved for use against the virus that
                                     causes COVID-19 is available herepdf iconexternal icon. Follow the manufacturer’s
                                     instructions for all cleaning and disinfection products (e.g., concentration, application
                                     method and contact time, etc.).

                                                    Page 19 of 21
                                CONFIDENTIAL- ATTORNEYS EYES ONLY
         Case: 1:20-cv-02134 Document #: 140-1
                              UNCLASSIFIED / LAWFiled: 07/08/20 SENSITIVE
                                                 ENFORCEMENT    Page 335 of 497 PageID #:3565

                         •   Discourage workers from using other workers’ phones, desks, offices, or other work tools and
                             equipment, when possible. If necessary, clean and disinfect them before and after use.
                         •   Provide disposable wipes so that commonly used surfaces (for example, doorknobs,
                             keyboards, remote controls, desks, other work tools and equipment) can be wiped down by
                             employees before each use. To disinfect, use products that meet EPA’s criteria for use against
                             SARS-Cov-2external icon, the cause of COVID-19, and are appropriate for the surface.

                         Perform enhanced cleaning and disinfection after persons suspected/confirmed to have
                         COVID-19 have been in the facility:

                         •   If a sick employee is suspected or confirmed to have COVID-19, follow the CDC cleaning
                             and disinfection recommendations.

                         Advise employees before traveling to take additional preparations:

                         •   Check the CDC’s Traveler’s Health Notices for the latest guidance and recommendations for
                             each country to which you will travel. Specific travel information for travelers going to and
                             returning from countries with travel advisories, and information for aircrew, can be found on
                             the CDC website.
                         •   Advise employees to check themselves for symptoms of COVID-19 (i.e., fever, cough, or
                             shortness of breath) before starting travel and notify their supervisor and stay home if they are
                             sick.
                         •   Ensure employees who become sick while traveling or on temporary assignment understand
                             that they should notify their supervisor and promptly call a healthcare provider for advice if
                             needed.
                         •   If outside the United States, sick employees should follow company policy for obtaining
                             medical care or contact a healthcare provider or overseas medical assistance company to
                             assist them with finding an appropriate healthcare provider in that country. A U.S. consular
                             officer can help locate healthcare services. However, U.S. embassies, consulates, and military
                             facilities do not have the legal authority, capability, and resources to evacuate or give
                             medicines, vaccines, or medical care to private U.S. citizens overseas.

                             Take care when attending meetings and gatherings:

                         •   Carefully consider whether travel is necessary.
                         •   Consider using videoconferencing or teleconferencing when possible for work-related
                             meetings and gatherings.
                         •   Consider canceling, adjusting, or postponing large work-related meetings or gatherings that
                             can only occur in-person.
                         •   When videoconferencing or teleconferencing is not possible, hold meetings in open, well-
                             ventilated spaces.

Resources for
more information:        CDC Guidance

                         •   COVID-19 Website
                         •   What You Need to Know About COVID-19pdf icon
                         •   What to Do If You Are Sick With COVID-19pdf icon
                         •   Interim US Guidance for Risk Assessment and Public Health Management of Persons with
                             Potential Coronavirus Disease 2019 (COVID-19) Exposure in Travel-associated or
                             Community Settings
                         •   Health Alert Network
                         •   Travelers’ Health Website
                         •   National Institute for Occupational Safety and Health’spdf icon
                         •   Small Business International Travel Resource Travel Plannerpdf icon
                                                    Page 20 of 21
                               CONFIDENTIAL- ATTORNEYS EYES ONLY
Case: 1:20-cv-02134 Document #: 140-1
                     UNCLASSIFIED / LAWFiled: 07/08/20 SENSITIVE
                                        ENFORCEMENT    Page 336 of 497 PageID #:3566

                •   Coronavirus Disease 2019 Recommendations for Ships
                •   Coronavirus Disease 2019 Recommendations for Airlines and Airline crew
                •   Persons at Higher Risk of Severe Illness
                •   Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correctional
                    and Detention Facilities
                •   What Law Enforcement Personnel Need to Know about Coronavirus Disease 2019
                    (COVID-19)

                Other Federal Agencies and Partners

                •   OSHA COVID-19 Websiteexternal icon
                •   OSHA Guidance for Preparing Workplaces for COVID-19pdf iconexternal icon




                                       Page 21 of 21
                      CONFIDENTIAL- ATTORNEYS EYES ONLY
Case: 1:20-cv-02134 Document #: 140-1 Filed: 07/08/20 Page 337 of 497 PageID #:3567




                                        Thomas J. Dart
                               SHERIFF OF COOK COUNTY
                        INTER-DEPARTMENTAL MEMORANDUM


To:          All CCODC Staff
From:        Brad Curry, Chief of Staff
Subject:     Social Distancing Guidelines for Detainees in Living Unit Dayrooms
Date:        March 29, 2020
______________________________________________________________________________

It is critical that all CCDOC detainees follow the social distancing guidelines set forth by the CDC and we
need your help to ensure the guidelines are followed.

Social Distancing is defined as the practice of increasing the space between individuals and decreasing the
frequency of contact to reduce the risk of spreading a disease (ideally to maintain at least six feet between all
individuals, even those who are asymptomatic). Although social distancing is challenging to practice in
correctional environments, it is key to reduce transmission of COVID-19.

Social distancing in the context of living unit dayroom activities means following the below to limit exposure
or transmission of COVID-19:

    1. Maintain at least six feet distance from other personnel and detainees as much as possible. Ensure
       detainees are spread out in the dayroom to meet the six feet guidelines.
    2. Avoid physical cross-contact with other detainees in the divisions and other living units as much
       as possible.
    3. If an incident occurs where you need to self-sanitize and wash your hands, notify your supervisor
       immediately to ensure coverage.
    4. Encourage all detainees to wash their hands and sanitize living unit areas frequently.
    5. Avoid large group gatherings within the living unit dayrooms.
    6. Increase space between detainees in lines and waiting/holding areas.

Although our role as law enforcement inherently limits our ability to isolate from the detainees, all staff
should be practicing social distancing while on and off duty to the greatest extent possible and encourage the
detainee population to practice social distancing as well.

Thank you for your cooperation.


                     TO BE READ AT FIVE (5) CONSECUTIVE ROLL CALLS
       Case: 1:20-cv-02134 Document #: 140-1 Filed: 07/08/20 Page 338 of 497 PageID #:3568

                                 ATTENTION ALL CCDOC DETAINEES

                             COVID-19 UPDATE – 4/21/2020
The World Health Organization has advised that we should be adjusting our usual behaviors for the
foreseeable future to curb the spread of the novel coronavirus. We know these reminders are tedious, but
please continue to review and take the following actions to protect yourself and others from CoVID-19:

    • Practice good cough etiquette: Cover your mouth and nose with your elbow (or ideally
      with a tissue) rather than with your hand when you cough or sneeze, and throw all
      tissues in the trash immediately after use.

    • Practice good hand hygiene: Regularly wash your hands with soap and water for at
      least 20 seconds, especially after coughing, sneezing, or blowing your nose; after
      using the bathroom; before eating or preparing food; before taking medication; and
      after touching garbage.

    • Avoid touching your eyes, nose, or mouth without cleaning your hands first.

    • Avoid sharing eating utensils, dishes, and cups.

    • Avoid non-essential physical contact and spread out as often as you can.
Through these daily briefings, we are doing our best to provide you with the latest knowledge from experts
in order to combat any unease and misinformation regarding the potential for COVID-19 spread. We know
these times are tough on morale. Please continue to look out for yourselves and each other.
                                          HOUSING AND SOCIAL DISTANCING
Coronavirus spreads most quickly in crowded and closed environments. As we take steps such as reopening
buildings to make social distancing easier, it is crucial that you are doing your part by following all guidelines to the
extent that you can.
Many advocates across the county have called for jails and prisons to build outside of their existing facilities to brace
for the effects of the pandemic. Cook County has been leading the way in this respect, as CCDOC prepared the
decommissioned boot camp dorms for medical housing and isolating sick individuals away from the rest of the
compound even before the jail’s first case of COVID-19. We have dedicated physical locations to isolate confirmed
COVID-19 cases and individuals displaying COVID-19 symptoms, and to quarantine known close contacts of cases.
Medical and sanitation supplies are being surged into these areas as well.

                                                  PETITIONS FOR RELEASE
Only a state court has the authority to release a pretrial detainee – The Sheriff does not have the authority to
release anyone without a court order. The Sheriff’s Office is helping the state courts process case and bond review
hearings. If you believe you may be a candidate for review/release, ESPECIALLY if your age or medical conditions put
you at higher risk of serious illness, discuss this with your attorney. Everyone that has been court-ordered for release
is being safely and swiftly discharged from the DOC. Jail officials are absolutely not preventing the release of
individuals who have tested positive for CoVID-19. Additionally, Sheriff’s office staff are making phone calls to the
homes that detainees are being released to in an effort to ensure that all are returning to a healthy environment.
This also ensures that other residents at the home are informed of the proper protocols if the discharged individual
was exposed, symptomatic, or confirmed to have the virus.

DOC Executive Office
                      Case: 1:20-cv-02134 Document #: 140-1 Filed: 07/08/20 Page 339 of 497 PageID #:3569


Division   Facility    Tier       Capacity   OccupancyPercent OcHolding Ty Tier Type     First Quarantine         Projected End Date
10         Division 10 DIV10-1A   48               23 48%       Single Cell
10         Division 10 DIV10-1B   48               24 50%       Single Cell
10         Division 10 DIV10-1C   48               24 50%       Single Cell Quarantine           4/9/2020 16:26    5/1/2020
10         Division 10 DIV10-1D   48               24 50%       Single Cell Quarantine          4/16/2020 19:59    5/2/2020
10         Division 10 DIV10-2A   48               24 50%       Single Cell
10         Division 10 DIV10-2B   48               24 50%       Single Cell
10         Division 10 DIV10-2C   48               24 50%       Single Cell Quarantine          4/17/2020 12:59    5/1/2020
10         Division 10 DIV10-2D   48               24 50%       Single Cell
10         Division 10 DIV10-3A   48               24 50%       Single Cell
10         Division 10 DIV10-3B   48               23 48%       Single Cell
10         Division 10 DIV10-3C   48               24 50%       Single Cell
10         Division 10 DIV10-3D   48               24 50%       Single Cell
10         Division 10 DIV10-4A   48               24 50%       Single Cell
10         Division 10 DIV10-4B   48               24 50%       Single Cell
10         Division 10 DIV10-4C   48               24 50%       Single Cell
10         Division 10 DIV10-4D   48               24 50%       Single Cell
11         Division 11 DIV11-AA   48               19 40%       Single Cell
11         Division 11 DIV11-AB   48               22 46%       Single Cell
11         Division 11 DIV11-AC   48               19 40%       Single Cell
11         Division 11 DIV11-AD   48               20 42%       Single Cell
11         Division 11 DIV11-AF   48               21 44%       Single Cell
11         Division 11 DIV11-AG   48               24 50%       Single Cell Quarantine          3/31/2020 15:30 4/29/2020
11         Division 11 DIV11-AH   48               22 46%       Single Cell Quarantine          4/12/2020 11:29 5/1/2020
11         Division 11 DIV11-AJ   48               22 46%       Single Cell Quarantine             4/9/2020 6:55 5/1/2020
11         Division 11 DIV11-BA   48               20 42%       Single Cell Quarantine          4/15/2020 11:59 5/5/2020
11         Division 11 DIV11-BB   48               19 40%       Single Cell
11         Division 11 DIV11-BC   48               17 35%       Single Cell
11         Division 11 DIV11-BD   48               18 38%       Single Cell
11         Division 11 DIV11-BF   48               18 38%       Single Cell Quarantine          3/26/2020 12:07    5/1/2020
11         Division 11 DIV11-BG   48               24 50%       Single Cell
11         Division 11 DIV11-BH   48               24 50%       Single Cell Quarantine           4/13/2020 7:59    5/5/2020
11         Division 11 DIV11-BJ   48               22 46%       Single Cell
11         Division 11 DIV11-CA   48               24 50%       Single Cell Quarantine          4/10/2020 21:59 4/30/2020
11         Division 11 DIV11-CB   48               24 50%       Single Cell Quarantine          3/31/2020 17:48 4/27/2020
11         Division 11 DIV11-CC   48               24 50%       Single Cell
11         Division 11 DIV11-CD   48               24 50%       Single Cell Quarantine          3/26/2020 12:42 5/5/2020
11         Division 11 DIV11-CF   48               24 50%       Single Cell Quarantine          3/26/2020 12:13 4/30/2020
11         Division 11 DIV11-CG   48               24 50%       Single Cell Quarantine             4/9/2020 7:26 5/5/2020
11         Division 11 DIV11-CH   48               24 50%       Single Cell
                Case: 1:20-cv-02134 Document #: 140-1 Filed: 07/08/20 Page 340 of 497 PageID #:3570


11   Division 11 DIV11-CJ 48           24   50%      Single Cell Quarantine    3/31/2020 7:21 4/29/2020
11   Division 11 DIV11-DA 48           21   44%      Single Cell Quarantine   3/31/2020 18:07 5/4/2020
11   Division 11 DIV11-DB 48           24   50%      Single Cell
11   Division 11 DIV11-DC 48           24   50%      Single Cell
11   Division 11 DIV11-DD 48           21   44%      Single Cell Quarantine    3/29/2020 9:02 5/5/2020
11   Division 11 DIV11-DF 48           24   50%      Single Cell Quarantine    4/10/2020 0:59 5/5/2020
11   Division 11 DIV11-DG 48           23   48%      Single Cell Quarantine     4/9/2020 9:30 5/6/2020
11   Division 11 DIV11-DH 48           24   50%      Single Cell Quarantine    4/13/2020 6:43 5/6/2020
11   Division 11 DIV11-DJ 48           23   48%      Single Cell Quarantine    4/13/2020 6:36 4/29/2020
2    Division 2 DDIV2-D1-A 48          13   27%      Dorm
2    Division 2 DDIV2-D1-B 48           7   15%      Dorm
2    Division 2 DDIV2-D1-C 48          18   38%      Dorm
2    Division 2 DDIV2-D1-D 48          39   81%      Dorm
2    Division 2 DDIV2-D1-E 48          19   40%      Dorm
2    Division 2 DDIV2-D1-F 48          22   46%      Dorm
2    Division 2 DDIV2-D1-G 48          18   38%      Dorm
2    Division 2 DDIV2-D1-H 48           0   closed
2    Division 2 DDIV2-D2-M48           10   21%      Dorm       Quarantine    4/13/2020 12:30   5/2/2020
2    Division 2 DDIV2-D2-N 48          21   44%      Dorm       Quarantine     4/4/2020 21:29   5/3/2020
2    Division 2 DDIV2-D2-O 48          23   48%      Dorm
2    Division 2 DDIV2-D2-P 44          17   39%      Dorm
2    Division 2 DDIV2-D2-R 48          26   54%      Dorm       Quarantine      4/3/2020 6:51   5/6/2020
2    Division 2 DDIV2-D2-S 44          14   32%      Dorm
2    Division 2 DDIV2-D2-T 48          18   38%      Dorm
2    Division 2 DDIV2-D2-U 44          19   43%      Dorm
2    Division 2 DDIV2-D2-V 48          19   40%      Dorm
2    Division 2 DDIV2-D2-W44           19   43%      Dorm       Quarantine    4/15/2020 17:53   5/1/2020
2    Division 2 DDIV2-D3-A 44          14   32%      Dorm
2    Division 2 DDIV2-D3-B 48          24   50%      Dorm
2    Division 2 DDIV2-D3-C 48           0   closed
2    Division 2 DDIV2-D3-D 48          14   29%      Dorm       Quarantine    4/15/2020 19:29   5/6/2020
2    Division 2 DDIV2-D3-E 48          15   31%      Dorm
2    Division 2 DDIV2-D3-F 48          18   38%      Dorm
2    Division 2 DDIV2-D3-G 48          22   46%      Dorm       Quarantine      4/5/2020 9:30   5/6/2020
2    Division 2 DDIV2-D3-H 48          23   48%      Dorm
2    Division 2 DDIV2-D3-JJ48          19   40%      Dorm       Quarantine     4/4/2020 17:59   5/6/2020
2    Division 2 DDIV2-D4-LL54          20   37%      Dorm
2    Division 2 DDIV2-D4-LU54           1   2%       Dorm
2    Division 2 DDIV2-D4-M50           13   26%      Dorm
2    Division 2 DDIV2-D4-M50            7   14%      Dorm
               Case: 1:20-cv-02134 Document #: 140-1 Filed: 07/08/20 Page 341 of 497 PageID #:3571


2   Division 2 DDIV2-D4-N 63           9   14%      Dorm
2   Division 2 DDIV2-D4-N 63           7   11%      Dorm
2   Division 2 DDIV2-D4-O 48          22   46%      Dorm
2   Division 2 DDIV2-D4-O 48           0   closed
2   Division 2 DDIV2-D4-P 40          15   38%      Dorm
2   Division 2 DDIV2-D4-P 40          17   43%      Dorm
2   Division 2 DDIV2-D4-Q 50          23   46%      Dorm
2   Division 2 DDIV2-D4-Q 50           0   closed
2   Division 2 DDIV2-D4-R 37          22   59%      Dorm
2   Division 2 DDIV2-D4-R 37           0   closed
4   Division 4 DIV4-I1    48          20   42%      Single Cell
4   Division 4 DIV4-I2    48          16   33%      Single Cell Quarantine   4/16/2020 15:59 4/30/2020
4   Division 4 DIV4-J1 48             21   44%      Single Cell
4   Division 4 DIV4-J2 48              8   17%      Single Cell Quarantine   4/15/2020 12:29   5/2/2020
4   Division 4 DIV4-K1 40             15   38%      Single Cell
4   Division 4 DIV4-K2 40             14   35%      Single Cell
4   Division 4 DIV4-L1 40              0   closed
4   Division 4 DIV4-L2 40             19   48%      Single Cell
4   Division 4 DIV4-M1 40              0   closed
4   Division 4 DIV4-M2 40             13   33%      Single Cell Quarantine   4/15/2020 17:11   5/3/2020
4   Division 4 DIV4-N1 40             16   40%      Single Cell
4   Division 4 DIV4-N2 40             20   50%      Single Cell
4   Division 4 DIV4-P1 48             22   46%      Single Cell
4   Division 4 DIV4-P2 48             23   48%      Single Cell Quarantine   4/16/2020 12:29   5/6/2020
4   Division 4 DIV4-Q1 48             18   38%      Single Cell Quarantine   4/16/2020 12:29   5/5/2020
4   Division 4 DIV4-Q2 48             22   46%      Single Cell
5   Division 5 DIV5-1A 44             22   50%      Single Cell
5   Division 5 DIV5-1B 40             20   50%      Single Cell
5   Division 5 DIV5-1C 40             17   43%      Single Cell
5   Division 5 DIV5-1D 40             16   40%      Single Cell Quarantine   4/15/2020 19:59   5/6/2020
5   Division 5 DIV5-1E 40             15   38%      Single Cell
5   Division 5 DIV5-1F 44             22   50%      Single Cell
5   Division 5 DIV5-1G 44              0   closed
5   Division 5 DIV5-1H 40             18   45%      Single Cell Quarantine   4/16/2020 15:59   5/6/2020
5   Division 5 DIV5-1J 40             11   28%      Single Cell
5   Division 5 DIV5-1K 40             16   40%      Single Cell
5   Division 5 DIV5-1L 40             19   48%      Single Cell Quarantine   4/16/2020 16:29   5/6/2020
5   Division 5 DIV5-1M 44             22   50%      Single Cell
5   Division 5 DIV5-2A 44              5   11%      Single Cell
5   Division 5 DIV5-2B 40              0   closed
               Case: 1:20-cv-02134 Document #: 140-1 Filed: 07/08/20 Page 342 of 497 PageID #:3572


5   Division 5 DIV5-2C    40           0   closed
5   Division 5 DIV5-2D    40           7   18%      Single Cell Quarantine    4/4/2020 13:31   5/5/2020
5   Division 5 DIV5-2E    40           9   23%      Single Cell Quarantine    4/3/2020 20:30   5/6/2020
5   Division 5 DIV5-2F    44          15   34%      Single Cell
5   Division 5 DIV5-2G    44           0   closed
5   Division 5 DIV5-2H    40           0   closed
5   Division 5 DIV5-2J    40           0   closed
5   Division 5 DIV5-2K    40           0   closed
5   Division 5 DIV5-2L    40          10   25%      Single Cell Quarantine     4/9/2020 8:03   5/6/2020
5   Division 5 DIV5-2M    44          12   27%      Single Cell
6   Division 6 DIV6-1A    40          20   50%      Single Cell Quarantine   3/27/2020 12:59   5/4/2020
6   Division 6 DIV6-1B    44          22   50%      Single Cell
6   Division 6 DIV6-1C    44          22   50%      Single Cell
6   Division 6 DIV6-1D    40          20   50%      Single Cell
6   Division 6 DIV6-1H    40          20   50%      Single Cell
6   Division 6 DIV6-1J    40          20   50%      Single Cell
6   Division 6 DIV6-1K    40          20   50%      Single Cell Quarantine   3/26/2020 23:59   5/2/2020
6   Division 6 DIV6-1L    44          22   50%      Single Cell
6   Division 6 DIV6-1N    44          22   50%      Single Cell
6   Division 6 DIV6-1P    40          19   48%      Single Cell
6   Division 6 DIV6-1Q    40          19   48%      Single Cell
6   Division 6 DIV6-1R    40          20   50%      Single Cell
6   Division 6 DIV6-2A    40          17   43%      Single Cell Quarantine   3/31/2020 14:01   5/3/2020
6   Division 6 DIV6-2B    44          22   50%      Single Cell
6   Division 6 DIV6-2C    44          21   48%      Single Cell
6   Division 6 DIV6-2D    40          20   50%      Single Cell
6   Division 6 DIV6-2H    40          20   50%      Single Cell
6   Division 6 DIV6-2J    40          20   50%      Single Cell
6   Division 6 DIV6-2K    40          19   48%      Single Cell
6   Division 6 DIV6-2L    44          22   50%      Single Cell
6   Division 6 DIV6-2N    44          21   48%      Single Cell
6   Division 6 DIV6-2P    40          19   48%      Single Cell
6   Division 6 DIV6-2Q    40          20   50%      Single Cell
6   Division 6 DIV6-2R    40          20   50%      Single Cell
8   Division 8 CDIV8-2E   n/a         14   n/a      Double Cel
8   Division 8 CDIV8-2N   24          14   58%      Double Cel
8   Division 8 CDIV8-2S   26          22   85%      Single Cell
8   Division 8 CDIV8-2W   20          15   75%      Single Cell
8   Division 8 CDIV8-3E   12           4   33%      Single Cell Isolation    4/21/2020 17:59   5/5/2020
8   Division 8 CDIV8-3N   20          15   75%      Double Cel
                   Case: 1:20-cv-02134 Document #: 140-1 Filed: 07/08/20 Page 343 of 497 PageID #:3573


8       Division 8 CDIV8-3S    14          8   57%    Single Cell Isolation     3/28/2020 3:00   5/6/2020
8       Division 8 CDIV8-3W    20         11   55%    Double Cel Isolation     3/30/2020 19:00   5/6/2020
8 RTU   Division 08 DIV08-2A   20          9   45%    Single Cell
8 RTU   Division 08 DIV08-2B   39          8   21%    Dorm        Quarantine   4/16/2020 19:00   5/6/2020
8 RTU   Division 08 DIV08-2E   20         11   55%    Single Cell Isolation    3/25/2020 19:59   5/5/2020
8 RTU   Division 08 DIV08-2F   39         37   95%    Dorm
8 RTU   Division 08 DIV08-2G   39         39   100%   Dorm
8 RTU   Division 08 DIV08-3A   20          8   40%    Single Cell Isolation    3/26/2020 18:29   5/6/2020
8 RTU   Division 08 DIV08-3B   39         23   59%    Dorm        Quarantine    4/7/2020 12:30   5/4/2020
8 RTU   Division 08 DIV08-3C   39         38   97%    Dorm        Isolation    3/25/2020 15:41   5/6/2020
8 RTU   Division 08 DIV08-3D   39         32   82%    Dorm        Isolation    3/25/2020 21:00   5/6/2020
8 RTU   Division 08 DIV08-3E   20          9   45%    Single Cell Isolation    3/25/2020 23:59   5/6/2020
8 RTU   Division 08 DIV08-3F   39         29   74%    Dorm        Quarantine   3/31/2020 17:59   5/5/2020
8 RTU   Division 08 DIV08-3G   39         38   97%    Dorm        Isolation    3/31/2020 12:59   5/6/2020
8 RTU   Division 08 DIV08-3H   39         39   100%   Dorm        Isolation     3/31/2020 9:41   5/6/2020
8 RTU   Division 08 DIV08-4A   20         14   70%    Double Cel
8 RTU   Division 08 DIV08-4B   39         15   38%    Dorm        Quarantine    4/2/2020 20:00   5/5/2020
8 RTU   Division 08 DIV08-4C   39         38   97%    Dorm
8 RTU   Division 08 DIV08-4D   39         32   82%    Dorm
8 RTU   Division 08 DIV08-4E   20          8   40%    Single Cell Isolation    3/26/2020 11:30   5/5/2020
8 RTU   Division 08 DIV08-4F   39         37   95%    Dorm
8 RTU   Division 08 DIV08-4G   39         25   64%    Dorm        Isolation     4/8/2020 11:29   5/6/2020
8 RTU   Division 08 DIV08-4H   39         28   72%    Dorm        Quarantine   3/31/2020 12:27   5/5/2020
8 RTU   Division 08 DIV08-5A   20          9   45%    Single Cell
8 RTU   Division 08 DIV08-5B   39         25   64%    Dorm
8 RTU   Division 08 DIV08-5C   39         20   51%    Dorm        Isolation     4/4/2020 13:00   5/6/2020
8 RTU   Division 08 DIV08-5D   39         10   26%    Dorm        Quarantine     4/5/2020 9:30   5/3/2020
8 RTU   Division 08 DIV08-5E   20         13   65%    Double Cel Isolation     3/30/2020 20:30   5/6/2020
8 RTU   Division 08 DIV08-5F   39         18   46%    Dorm        Quarantine     4/9/2020 0:59   5/2/2020
8 RTU   Division 08 DIV08-5G   39         13   33%    Dorm
8 RTU   Division 08 DIV08-5H   39         25   64%    Dorm        Quarantine    4/3/2020 20:30   5/6/2020
9       Division 9 DIV9-1A     44         20   45%    Single Cell
9       Division 9 DIV9-1B     44         21   48%    Single Cell
9       Division 9 DIV9-1C     44         22   50%    Single Cell Quarantine     4/9/2020 7:17 4/26/2020
9       Division 9 DIV9-1D     44         18   41%    Single Cell
9       Division 9 DIV9-1E     44         22   50%    Single Cell
9       Division 9 DIV9-1F     44         18   41%    Single Cell
9       Division 9 DIV9-1G     44         22   50%    Single Cell
9       Division 9 DIV9-1H     44         22   50%    Single Cell Quarantine    4/15/2020 7:15   5/1/2020
9       Division 9 DIV9-2A     44         22   50%    Single Cell
                    Case: 1:20-cv-02134 Document #: 140-1 Filed: 07/08/20 Page 344 of 497 PageID #:3574


9         Division 9 DIV9-2B 44            19   43%   Single Cell
9         Division 9 DIV9-2C 44            21   48%   Single Cell Quarantine     4/9/2020 16:23   5/5/2020
9         Division 9 DIV9-2D 44            22   50%   Single Cell
9         Division 9 DIV9-2E 44            27   61%   Single Cell Quarantine    4/18/2020 19:08   5/2/2020
9         Division 9 DIV9-2F 44            20   45%   Single Cell
9         Division 9 DIV9-2G 44            22   50%   Single Cell
9         Division 9 DIV9-2H 44            21   48%   Single Cell
9         Division 9 DIV9-3A 44            21   48%   Single Cell
9         Division 9 DIV9-3B 44            22   50%   Single Cell
9         Division 9 DIV9-3C 44            22   50%   Single Cell
9         Division 9 DIV9-3D 44            22   50%   Single Cell
9         Division 9 DIV9-3E 44            21   48%   Single Cell
9         Division 9 DIV9-3F 44            19   43%   Single Cell Quarantine    4/15/2020 22:30   5/4/2020
9         Division 9 DIV9-3G 44            22   50%   Single Cell
9         Division 9 DIV9-3H 44            21   48%   Single Cell
9         Division 9 DIV9-LI  10            1   10%   Single Cell
Boot CampBoot CampBoot Camp500            171   34%   Boot CampIsolation        3/30/2020 20:30   5/5/2020
Hospital Hospital Hospital n/a             24   n/a   Hospital
Outside CoOutside CoOutside Con/a           7   n/a   Hospital
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 30-14
                                       Filed:
                                           Filed:
                                              07/08/20
                                                  04/06/20
                                                        Page
                                                           Page
                                                             3451of
                                                                  of497
                                                                     6 PageID
                                                                        PageID#:688
                                                                                #:3575




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


 ANTHONY MAYS, Individually and on          )
 behalf of a class of similarly situated persons;
                                            )
 and JUDIA JACKSON, as next friend of       )
 KENNETH FOSTER, Individually and on        )
 behalf of a class of similarly situated persons
                                            )
                                            )                   Case No. 20-cv-2134
                    Plaintiffs-Petitioners, )
                                            )
 v                                          )
                                            )
 THOMAS DART, Sheriff of Cook County,       )
                                            )
                  Defendant-Respondent )


                             DECLARATION OF JANE GUBSER
I, JANE GUBSER, pursuant to 28 U.S.C. § 1746, declare as follows:
   1. I am currently the 1st Assistant Executive Director of Programs for the Cook County
      Sheriff’s Office (“CCSO”), Cook County Dept Of Corrections (“CCDOC”). I have worked
      for the CCDOC since Aug 2016.
   2. I received a doctorate in Clinical Psychology from The Chicago School of Professional
      Psychology in 2016.
   3. Before joining the CCSO in my current capacity, I worked as an executive assistant for the
      CCSO for three years, between 2008 and 2011.
   4. While working towards my Master of Arts and my Doctorate in Clinical Psychology
      between 2011 and 2016, I worked as a Clinical Intern Lawrence Hall Youth Services,
      Advanced Therapy Extern for A Safe Haven Foundation, Therapy Extern, Cook County
      Sheriff's Women's Justice Program, a TASC Diagnostic Intern in the Cook County Mental
      Health Court.
   5. The facts set forth in this declaration are drawn from information I have received in my
      position with the CCSO. It does not contain all of the facts that I know about the matters
      discussed below.
   6. In my role as 1st Assistant Executive Director of Programs, I act as a leader and supervisor
      of CCDOC programs and services offered to detainees. I oversee the Inmate Programs
      Department and the Inmate Services Department. Develop programs for detainees such a
      Mental Health, Religion, Education, Substance Abuse, Vocational, etc. I lead the CCDOC
      Quality Improvement (“QI”) team meetings. I also represent our office on panels and



Declaration of Jane Gubser                                                                       1
                                                                                  3195\305529121.v1
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 30-14
                                       Filed:
                                           Filed:
                                              07/08/20
                                                  04/06/20
                                                        Page
                                                           Page
                                                             3462of
                                                                  of497
                                                                     6 PageID
                                                                        PageID#:689
                                                                                #:3576




        committees related to mental health programs and initiatives. I also develop and oversee
        re-entry programs and programs for individuals on electronic monitoring
   7. My office is also in daily communication with Cermak Health Services, a division of the
      Cook County Health and Hospital System. Cermak Health Services is the daily provider
      of healthcare to the detainees at the CCDOC. I work closely to collaborate with Cermak
      Health Services surrounding issues related to access to care and conditions of confinement.
      I work with Cermak Health Services on the maintenance and expansion of medication
      assisted treatment programs. As a part CCSO’s COVID-19 prevention and response efforts,
      my office continues to communicate and with Cermak employees and decision makers
      daily to address issues related to prevention, detection, treatment, and information.
   8. The CCSO has been working closely with local and Cook County partners to prevent the
      spread of the Novel Coronavirus (COVID-19). The CCSO was and remains in
      communication with Cook County Department of Emergency Management and Regional
      Security, Cook County Health and Hospital System, and the Cook County Department of
      Public Health. These agencies have been communicating regularly with the Chicago
      Department of Public Health, the Illinois Department of Public Health and the Centers for
      Disease Control and Prevention.
   9. I have been involved in the proactive measures taken by the CCSO to combat the COVID-
      19 pandemic and continue to lend my assistance with ongoing efforts to date. My
      involvement has included, but is not limited to, the following: I am in daily communication
      with CCSO and CCDOC Department Heads on initiatives to combat COVID-19. I also
      collaborate with Cermak Health Services to develop appropriate modifications to service
      delivery to inmates. I am also involved in the issuance of memoranda to staff regarding
      new directives for staff in response to COVID-19. I have also worked on the development
      of processes for screening new arrestees, visitors, staff and volunteers, worked with CBM
      food vendor to promote best practices, and worked to develop messaging to detainees about
      COVID-19 education and attendant modifications to processes.
   10. On March 9, 2020, Governor Pritzker declared Illinois a disaster area because of the
       dangers of COVID-19.
   11. During this time, the CCSO has worked diligently to provide instruction to detainees
       regarding the importance of regularly sanitizing all surfaces and objects on which the virus
       could be present.
   12. The week the Governor Pritzker issued the disaster declaration, the CCSO was
       disseminating information concerning changes in policies intended to help prevent the
       spread of the virus. On March 12, 2020, the CCDOC issued a press release informing the
       public of a number of measures had been implemented at the CCDOC to help protect the
       detainee population and the public.
   13. First, as of that week, all non-staff members, including visitors, vendors, volunteers,
       attorneys, and contractors, were screened for symptoms of COVID-19. Screening was
       conducted using the screening questions suggested by CDC guidance. Under the new
       policies for COVID-19, anyone exhibiting symptoms was denied entry and encouraged to
       seek medical attention. Later, the screening was expanded to include taking temperatures
       of any visitors.


Declaration of Jane Gubser                                                                        2
                                                                                   3195\305529121.v1
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 30-14
                                       Filed:
                                           Filed:
                                              07/08/20
                                                  04/06/20
                                                        Page
                                                           Page
                                                             3473of
                                                                  of497
                                                                     6 PageID
                                                                        PageID#:690
                                                                                #:3577




   14. Second, as of that week, the CCDOC continued screening all new detainees and persons
       arrested by the Sheriff’s Office with the Cook County Health COVID-19 questionnaire,
       including temperature checks. Receiving tiers were created for new detainees to be housed
       for at least the first seven days of observation. After being cleared by Cermak Health
       Services, detainees showing no symptoms of the virus may be moved to general population.
       Since that time, the CCDOC has also implemented procedures to ensure that detainees are
       also screened for any symptoms of infection at the time of discharge
   15. Third, CCDOC staff continued to work closely with our state and local partners, asking all
       law enforcement agencies to screen individuals for symptoms before transferring them to
       the custody of the CCSO.
   16. Fourth, as of March 12, 2020, CCSO worked with Cermak Health Services on educating
       detainees about COVID-19 so detainees would be able to report symptoms they may
       experience or observe. Detainees were also educated on how to stop the spread of infection
       through frequent handwashing and other good hygiene practices.
   17. Fifth, as of March 12, 2020, visits with detainees were limited to one person once a week
       for 15 minutes until further notice. However, beginning on March 15, 2020, all visits to
       detainees were suspended until further notice. While there were no known cases of
       COVID-19 in the DOC at that time, the decision to suspend visits was made based on the
       recommendations of the World Health Organization, the Centers for Disease Control, the
       Department of Justice, and other state and local health officials. The CCDOC established
       a policy of providing detainees with 30 minutes of weekly free phone calls due to the
       suspension of social visits. The free 30 minutes is provided in addition to being able to
       make calls pursuant to existing CCDOC policies. By March 17, phone usage lists were
       provided to all divisions to ensure that detainees would have a chance to use the phones.
   18. While visits have been cancelled until further notice, the new policy would allow attorneys
       and clergy members to visit detainees, though they are first screened by staff for symptoms
       of COVID-19.
   19. All tours of the Cook County Jail were also cancelled as of March 11, 2020.
   20. The CCSO also posted messages to families on the website regarding canceling of visits.
       https://www.cookcountysheriff.org/ccdoc-visitors/
   21. On March 14, 2020, detainees were notified of the March 13, 2020, Judicial Order of the
       Circuit Court of Cook County postponing certain court proceedings on March 14, 2020.
       A notice was prepared and sent by email to all CCDOC division Superintendents, for
       posting on every occupied tier. At that time, a notice was also posted concerning the
       change in visitation policies for the CCDOC.
   22. As of March 13, 2020, off-tier programs were limited to 10 persons at a time, in accordance
       with CDC guidance on social gatherings. During that week, various events constituting
       close-contact programming for detainees were cancelled as a method of COVID-19
       prevention and precaution. This included religious group meeting, recreational classes and
       activities, AA meetings, a detainee basketball tournament, a March 25 family chess event,
       and GED/high school/university classes. CCDOC programs staff visited tiers in person to
       inform detainees of changes and cancellations in programs and activities.


Declaration of Jane Gubser                                                                       3
                                                                                  3195\305529121.v1
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 30-14
                                       Filed:
                                           Filed:
                                              07/08/20
                                                  04/06/20
                                                        Page
                                                           Page
                                                             3484of
                                                                  of497
                                                                     6 PageID
                                                                        PageID#:691
                                                                                #:3578




   23. Working in coordination with Cermak Health Services, the CCSO also worked on
       establishing use of videoconferencing for detainee medical appointments when possible.
       In coordination with Cermak Health Services, each detainee’s temperature is to be checked
       twice a day.
   24. On March 16, 2020, CCDOC began airing messages for detainees on tier televisions
       regarding COVID-19 prevention, precautions, and procedures. These messages, aired on
       televisions in the various divisions, provided both updates and instructions. The messaging
       provided information regarding court closures and contacting attorneys to address any
       concerns.
   25. These messages were and are aired daily, in presentation format, on the detainee television
       system, mixed in with other scheduled programming. The presentations aired for a total
       of an hour, three separate times a day between 8 am and 4 pm, and on a constant loop
       between approximately 11 pm and 8 am.
   26. The information contained in these video presentations includes:
            a. Detailed instructions on handwashing with liquid or bar soap for 20 seconds or
               more.
            b. Details on the importance of social distancing, no-touch greetings, and avoiding
               touching one’s face.
            c. Detailed messaging on the importance of covering the mouth and face when
               coughing or sneezing.
            d. Instructions on when and how to seek medical care upon appearance of specified
               symptoms.
            e. Instructions on using cleaning supplies to clean living areas and high touch
               surfaces.
            f. Notices to detainees on suspended visits effective March 15, with the exception of
               attorneys and clergy, after screening
            g. Notice of postponed court proceedings in the Circuit Court of Cook County,
               including categories of exceptions, such as bail review.
            h. Information on how detainees who test positive for COVID-19 were being isolated.
   27. The video presentations also explained in detail various steps that the CCDOC had been
       taking in recent weeks to address the potential spread of COVID-19.
   28. In particular, since mid-March 2020, the detainee video presentation has informed
       detainees that the following steps were being taken:
            a. Screenings and temperature checks are being performed on all new arrestees before
               intake. Anyone with symptoms is immediately placed under medical isolation.
            b. All new detainees brought into the jail are housed on a transition tier for at least 7
               days to monitor for symptoms of Coronavirus. After 7 days if no one on that living
               unit is symptomatic, that living unit may be moved to general population. The area
               that the population vacates is thoroughly cleaned and sanitized before another
               population moves onto that living unit.

Declaration of Jane Gubser                                                                          4
                                                                                     3195\305529121.v1
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 30-14
                                       Filed:
                                           Filed:
                                              07/08/20
                                                  04/06/20
                                                        Page
                                                           Page
                                                             3495of
                                                                  of497
                                                                     6 PageID
                                                                        PageID#:692
                                                                                #:3579




            c. All vehicles used to transport individuals in custody are wiped down and
               disinfected before and after transport.
            d. DOC is making every effort to put increased space between individuals in lines and
               waiting areas.
   29. As of April 2, 2020, the video presentation also includes additional, expanded messaging
       on social distancing, including the following: “Social Distancing is defined as the practice
       of increasing the space between individuals and decreasing the frequency of contact to
       reduce the risk of spreading a disease (ideally to maintain at least six feet between all
       individuals, even those who are not showing symptoms). Although social distancing is
       challenging to practice in correctional environments, it is key to reduce transmission of
       COVID-19.”
   30. On each tier of the CCDOC, notices to detainees concerning matters related to COVID-19
       have been posted for all detainees to see. These notices of posted on all tiers, whether
       quarantine, isolation, or general population. In addition to posting the notice concerning
       the visits and the changes in the Circuit Court schedules on March 14, 2020, information
       on COVID-19-related changes and policies was posted on tiers on March 25, March 31,
       April 2, and April 3, 2020.
   31. Beginning on March 15, 2020, other Inmate Services responses to the threat of COVID-19
       have included increased dayroom time, care packages for detainees, additional packaged
       meals, and increased free phone time.
   32. Although Correctional Rehabilitation Workers (“CRWs”) began to telecommute four days
       a week beginning March 23, 2020, a CRW is still available twice a week to pick up and
       process inmate requests. While telecommuting, the CRWs are still working to review,
       review, and respond to detainee requests and grievances. As a COVID-19 related
       precaution, face-to-face meetings are not taking place, but the work to address and respond
       to inmate requests continues. Detainees have been instructed that they may pose concerns
       or questions to tier officers or CRWs. Law library requests are also being addressed
       remotely by Inmate Services staff.
   33. CCSO has also reassigned staff to assist with discharge of detainees during this time. In
       addition to medical screening at the time of discharge, a team of staff members have been
       reassigned to assist those being discharged by making calls to ensure that each person being
       discharged has a place to go where no one is sick or showing symptoms of infection with
       COVID-19 virus.
   34. Other steps have been taken to protect detainees from being inadvertently exposed to sick
       staff members. In addition to cancellation of close-contact programming, and limited face-
       to-face contact with programming staff, since March 13, 2020, there has been signage on
       the tiers informing staff not to enter a tier if they have any reason to believe that they might
       be ill. Non-union CCDOC staff have been encouraged to telecommute since March 20,
       2020. On March 23, 2020, all non-union employees with laptops were asked to plan on
       working from home. Some union personnel were classified as “essential,” but able to
       perform many of their job duties from home as of March 23, 2020. Those employees were
       contacted by their managers to arrange a rotating shift for essential duties to be performed



Declaration of Jane Gubser                                                                           5
                                                                                      3195\305529121.v1
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 30-14
                                       Filed:
                                           Filed:
                                              07/08/20
                                                  04/06/20
                                                        Page
                                                           Page
                                                             3506of
                                                                  of497
                                                                     6 PageID
                                                                        PageID#:693
                                                                                #:3580
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 51-4
                                       Filed:
                                         Filed:
                                              07/08/20
                                                04/13/20
                                                       Page
                                                         Page
                                                            351
                                                              1 of
                                                                 of4497
                                                                     PageID
                                                                        PageID
                                                                            #:1250
                                                                               #:3581




Amended Sanitation Guidelines Specific to COVID-19
Procedure
I.1     PURPOSE AND SCOPE
This procedure provides amended guidelines for a safe and sanitary environment as well as
reporting and correcting any sanitation deficiencies within the Cook County Department of
Corrections due to COVID-19 and is intended to clarify and emphasize the current procedures
for sanitation.
Refer to the Sanitation, Fire, Health and Life Safety Plans and Reporting Procedure and all
related sanitation policies for further guidelines.
I.1.1   ISSUANCE/EFFECTIVE DATE
This procedure was issued on April 11, 2020 and shall become effective upon issuance.
I.2     AMENDED SANITATION GUIDELINES FOR LIVING UNITS
I.2.1   CLEANING SUPPLIES
a)      All detainees shall have access to sanitation supplies to use to sanitize frequently
        touched surfaces (e.g., tables, doorknobs, light switches, countertops, handles, desks,
        phones, toilets, faucets, sinks).

b)      All divisions shall have Sanifect solution (i.e., pre-mixed bleach solution less than
        5000ppm) on hand at all times. In the event additional solution is needed, the Central
        Chemicals located in Division 5 shall be notified.

c)      The living unit officer shall provide the chemicals to the living unit detainee worker under
        their supervision.

d)      The living unit officer shall provide rags to the living unit detainee worker under their
        supervision.

e)      In the event that the living unit detainee worker exhausts the supply of rags, cleaning
        fluid and/or disinfectant before completing the work assignment, the replacement of
        supplies shall be requested from the designated Sanitation/Safety Officer.

f)      Each living tier shall also have a sanitation kit for use by the detainees to clean their
        cells/living area. The living unit sanitation kit shall be collected each day between 2300
        hours and 0700 hours, inventoried, restocked and redistributed by the Sanitation/Safety
        Officer.

g)      All damaged equipment shall be documented, replaced and salvaged. All soiled mop
        heads and rags shall be collected and sent for laundering.




                                                  1
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 51-4
                                       Filed:
                                         Filed:
                                              07/08/20
                                                04/13/20
                                                       Page
                                                         Page
                                                            352
                                                              2 of
                                                                 of4497
                                                                     PageID
                                                                        PageID
                                                                            #:1251
                                                                               #:3582



I.2.2   COMMON AREAS
The following guidelines shall apply:
a)      The living unit officer should oversee the living unit inmate worker who shall be
        responsible for cleaning of the walls, floors, windows, restroom facilities (e.g., showers,
        toilets, sinks) and frequently touched surfaces in common areas of the living units (e.g.,
        tables, doorknobs, light switches, countertops, handles, desks, phones, toilets, faucets,
        sinks).

b)      Cleaning of frequently touched surfaces shall be completed each time after those
        surfaces are used, such as tables following a meal or phones between calls. Detainees
        shall be allowed to clean such surfaces with the Sanifect solution at any time during day
        room hours.

c)      All surfaces (e.g., walls, floors, windows, showers, toilets, sinks, phones, tables)
        throughout the Department of Corrections campus (e.g., living units, divisions, common
        areas, security posts) shall be pre-washed and cleaned with the Sanifect solution and
        rewashed and sanitized between all uses.

        1.     This may be done using the solution on rags or with a spray canister.

        2.     Allow the solution to contact the surface for at least five minutes for optimum
               effectiveness.

        3.     After the solution has remained on the surface for at least five minutes, rinse and
               allow the area to air dry.
I.2.3   CELLS/LIVING AREAS
Detainees are responsible for maintaining clean and sanitary cells, utilizing a living unit
sanitation kit, unless physically incapable of doing so.
Detainees should watch the daily COVID-19 video to learn how to properly clean their living
area. Detainees shall be allowed to ask sanitation officers questions regarding proper cleaning
techniques.
Detainees should routinely clean frequently touched areas within their living area.
I.2.4   LAUNDRY
Soiled laundry shall always be kept away from clean laundry. If potentially contaminated laundry
is collected, the following guidelines shall apply:
a)      Contaminated laundry shall be collected in a non-perforated bag that shall be labeled
        and sent to Central Laundry to be laundered.

        1.     Contaminated laundry should be kept separate from uncontaminated laundry.

        2.     Each bag should be labeled “AGE” (acute gastroenteritis) or “ILI” (influenza-like
               illness).

                                                 2
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 51-4
                                       Filed:
                                         Filed:
                                              07/08/20
                                                04/13/20
                                                       Page
                                                         Page
                                                            353
                                                              3 of
                                                                 of4497
                                                                     PageID
                                                                        PageID
                                                                            #:1252
                                                                               #:3583




b)    Members shall use PPE to handle any contaminated laundry.

c)    Contaminated laundry should be pre-washed, washed and dried separately.

      1.     The regular wash cycle shall include detergent.

      2.     The dry cycle shall be done at a high temperature (i.e., 170 degrees Fahrenheit
             or above).
I.3   MONITORING AND SUPERVISION
a)    The living unit officer on each shift shall ensure that all frequently touched surfaces,
      referenced in this procedure, are routinely cleaned and/or disinfected.

b)    The living unit officer on each shift shall ensure the living unit detainee worker completes
      the tasks listed on the Living Unit Sanitation Log/Safety Inspection form.

c)    The living unit officer shall complete the appropriate section of the Living Unit Sanitation
      Log/Safety Inspection form prior to the end of their shift and ensure that each item on the
      form is completed and signed.

d)    The immediate on-duty supervisor shall review the log for completion and inspect the
      areas specified to confirm the scheduled duties were completed prior to the end of the
      shift.

e)    The immediate on-duty supervisor shall document work order numbers when applicable
      and sign the Living Unit Sanitation Log/Safety Inspection form in the appropriate area.




                                                3
                  Case:
                    Case:
                        1:20-cv-02134
                           1:20-cv-02134
                                      Document
                                         Document
                                               #: 140-1
                                                   #: 51-4
                                                         Filed:
                                                           Filed:
                                                                07/08/20
                                                                  04/13/20
                                                                         Page
                                                                           Page
                                                                              354
                                                                                4 of
                                                                                   of4497
                                                                                       PageID
                                                                                          PageID
                                                                                              #:1253
                                                                                                 #:3584
                               COOK COUNTY DEPARTMENT OF CORRECTIONS
                               Living Unit Sanitation Log/Safety Inspection
                                                                                                        DIVISION/LIVING UNIT                           DATE


     The living unit officer shall inspect the sanitation kit and equipment at the beginning of shift and complete the appropriate section prior to the end of the shift. The
     living unit officer shall ensure all duties and responsibilities listed below have been completed by the inmate worker. This form starts on the 11‐7 shift and turned in
     by the 3‐11 shift at the end of his/her tour of duty.

                DUTIES AND RESPONSIBILITIES OF INMATE WORKER                                11‐7/6‐6 RTU                 7‐3        3‐11/6‐6 RTU       Reason not completed
                                                                                               YES / NO              YES / NO         YES / NO
 Sweep and mop entire living unit at least twice daily (e.g.
 dayroom, utility closet, washroom, shower, upper and lower levels if
 applicable)
 Clean and disinfect dayroom tables, benches, chairs, sinks,
 urinals, toilets, and hand rails, lower walls, water fountain
 Remove any visible graffiti on dayroom walls and columns
 (if applicable)

 Collect, count and remove all food trays and milk cartons
 from the dayroom area and place in designated area.
 Collect and remove all garbage from the dayroom area,
 cells and in officer’s work area and place in hallway.
 Sanitize, rinse and replace liner in dayroom garbage can
 Sanitize and scrub shower walls utilizing the sanitation kit,
 mop floors, and clear drains of any debris
 Frequently Touched Areas (e.g., phones, door knobs)

  Other
LIVING UNIT INSPECTION (To be conducted by the Living Unit Officer)                                                            COMMENTS
                                                                                         11‐7/6‐6 RTU                      7‐3                       3‐11/6‐6 RTU
Inspect cell/living unit for; graffiti, wall damage, clutter/garbage, milk cartons,
meal trays, clotheslines, excess uniform/blankets, door/lock obstructions and
operational, light/outlet fixtures, plumbing operable, fire extinguishers, exit signs,
windows.
                 List deficiencies or damages and report any deficiencies or damages requiring immediate attention to an immediate supervisor
                                                                                                    NAME OF IMMEDIATE SUPERVISOR                         WORK ORDER SUBMITTED
 SHIFT                               DEFICIENCY OR DAMAGE                                                     NOTIFIED                                   (TO BE COMPLETED BY A
                                                                                                                                                              SUPERVISOR)




                                                                 INMATE WORKER INFORMATION
  INMATE WORKER (Print)                             IDENTIFICATION NUMBER                NAME OF ALTERNATE WORKER (PRINT)                          IDENTIFICATION NUMBER


 NAME OF ALTERNATE WORKER (PRINT)                   IDENTIFICATION NUMBER                NAME OF ALTERNATE WORKER (PRINT)                          IDENTIFICATION NUMBER



                                                                 11‐7/6‐6 RTU SHIFT REQUIRED SIGNATURES
 LIVING UNIT OFFICER/STAR (Print)                                    SIGNATURE                                                                         DATE


 IMMEDIATE SUPERVISOR/STAR (Print)                                   SIGNATURE                                                                         DATE



                                                                      7‐3 SHIFT REQUIRED SIGNATURES
LIVING UNIT OFFICER/STAR (Print)                                     SIGNATURE                                                                         DATE


IMMEDIATE SUPERVISOR/STAR (Print)                                    SIGNATURE                                                                         DATE



                                                                 3‐11 /6‐6 RTU SHIFT REQUIRED SIGNATURES
 LIVING UNIT OFFICER/STAR (Print)                                    SIGNATURE                                                                         DATE



 IMMEDIATE SUPERVISOR/STAR (Print)                                   SIGNATURE                                                                         DATE



(FCN ‐34)(APR 20)
Case: 1:20-cv-02134 Document #: 140-1 Filed: 07/08/20 Page 355 of 497 PageID #:3585


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

ANTHONY MAYS, Individually and on behalf           )
of a class of similarly situated persons; and      )
JUDIA JACKSON, as next friend of KENNETH           )
FOSTER, Individually and on behalf of a class      )
of similarly situated persons,                     )
                                                   )
      Plaintiffs-Petitioners,                      )
                                                   )      Case No. 1:20-cv-2134
               v.                                  )
                                                   )      The Hon. Matthew F. Kennelly
THOMAS J. DART, Sheriff of Cook                    )      Emergency Judge
County,                                            )
                                                   )      The Hon. Robert Gettleman
      Defendant-Respondent.                        )      Presiding Judge

                                 PLAINTIFFS’ EXHIBITS

        Exhibit                                         Description
          A                April 6, 2020 Declaration of Michael Miller and Exhibits
          B                April 17, 2020 Declaration of Michael Miller and Exhibits
          C                April 21, 2020 Declaration of Rebecca Levin with Exhibits
                           Photos of Cook County Jail Division 2 as presented in Plaintiffs’
           D
                           Class Action Complaint
                           Photo of Cook County Jail Residential Treatment Unit (“RTU”) as
           E
                           presented in Plaintiffs’ Class Action Complaint
                           April 22, 2020 COVID-19 Cases at CCDOC as provided by Cook
           F
                           County Sheriff’s Office
                           Declarations of Cook County Jail Detainees Bryant Blake, Kevin
                           Watson, Charles Bocock, Javier Montanez, Jeffrey Ferguson,
           G               Dominick Wing, Lamonte Powell, Dante McGee, Eric Blake, Deon
                           Baker, Michael Jorgensen, Isaac Correcillias-Correa, and Joshua
                           Barbee
                           April 19, 2020 Declaration of Dr. Homer Venters and Venters
           H
                           Curriculum Vitae
                           Defendant’s Response to Plaintiff’s Renewed Motion for
           I
                           Preliminary Injunction and Expedited Discovery
                           “Prevent the Spread of COVID-19 If You Are Sick” Guidelines
           J
                           from Centers for Disease Control and Protection
                           “Communication on Patient’s Health Needs” Policy No. A-08 from
           K
                           Cook County Health and Hospitals System
           L               Photos of Cook County Jail Intake Social Distancing
Case: 1:20-cv-02134 Document #: 140-1 Filed: 07/08/20 Page 356 of 497 PageID #:3586




         EXHIBIT A
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 30-8
                                       Filed:
                                         Filed:
                                              07/08/20
                                                04/06/20
                                                       Page
                                                         Page
                                                            357
                                                              1 of
                                                                 of17
                                                                    497
                                                                      PageID
                                                                        PageID
                                                                             #:472
                                                                               #:3587




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 ANTHONY MAYS, Individually and on          )
 behalf of a class of similarly situated persons;
                                            )
 and JUDIA JACKSON, as next friend of       )
 KENNETH FOSTER, Individually and on        )
 behalf of a class of similarly situated persons
                                            )
                                            )                    Case No. 20-cv-2134
                    Plaintiffs-Petitioners, )
                                            )
 v                                          )
                                            )
 THOMAS DART, Sheriff of Cook County,       )
                                            )
                  Defendant-Respondent )

                          DECLARATION OF MICHAEL MILLER

I, Michael Miller, pursuant to 28 U.S.C. § 1746, declare as follows:

   1. That I am currently employed by the Cook County Sheriff’s Office (“CCSO”) as the First
      Assistant Executive Director for the Cook County Department of Corrections (“CCDOC”).
      I have been employed in this role since 2012.

   2. Prior to my appointment as First Assistant Executive Director (“AED”), I worked in
      CCDOC in various capacities dating back to approximately 1990. Over thirty years of
      service at the CCSO, I have served as a Correctional Officer, Correctional Sergeant,
      Correctional Lieutenant, Captain, Chief, Superintendent, and Assistant Executive Director.

   3. As the First AED, I am responsible for overseeing all CCDOC operations. CCDOC is the
      largest single-site pretrial correctional facility in the country and employs over 3,000 sworn
      and civilian staff.

   4. I am familiar with the CCSO’s efforts to combat and prevent the spread of the Novel
      Coronavirus (“COVID-19”), which has impacted the international community since the
      first case was identified in December 2019.

   5. The facts set forth in this declaration are drawn from information I have received in my
      work with the CCSO in response to the COVID-19 pandemic. It does not contain all of the
      facts that I know about the matters discussed below.

   Background
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 30-8
                                       Filed:
                                         Filed:
                                              07/08/20
                                                04/06/20
                                                       Page
                                                         Page
                                                            358
                                                              2 of
                                                                 of17
                                                                    497
                                                                      PageID
                                                                        PageID
                                                                             #:473
                                                                               #:3588




   6. As early as January 2020 the CCSO began planning to activate emergency operational and
      staffing protocols, in the event that the public health crisis and a state of emergency would
      inevitably impact standard operating procedures.

   7. As early as January 24, 2020 the CCDOC began screening incoming detainees for flu-like
      symptoms.

   8. On or before March 12, 2020 the CCSO began sending daily notices to all staff, in addition
      to directions from supervisors on every shift, regarding Center for Disease Control
      (“CDC”) guidelines on preventing the spread of the virus and handwashing.

   COVID-19 State of Emergency

   9. On March 9, 2020, Governor Pritzker declared Illinois a disaster area because of the
      dangers of COVID-19. As of March 9, 2020, there were 5710 detainees in physical
      custody at the Cook County Jail. There were approximately 422 confirmed COVID-19
      cases in Illinois at that time.

   10. On or about March 12, 2020 the CCSO implemented the following preventative measures:

          a. The CCSO Critical Incident Command Center (“CICC”) was activated to monitor
             all COVID-19 factors that could affect aspects of the CCSO.
          b. All visitors, vendors, volunteers, attorneys, and contractors were screened for
             symptoms of COVID-19, including taking temperatures. Anyone exhibiting
             symptoms was denied entry and encouraged to seek medical attention.
          c. CCDOC began creating receiving units for detainees to be held for their first week
             in custody to monitor for symptoms of COVID-19. Those who showed no
             symptoms after seven days would be moved to general population units. These
             receiving units have been active for at least fourteen (14) days as of this declaration.
          d. Visits with detainees were limited to one person, once a week, for 15 minutes.
             CCDOC expanded access to phone calls and video visitation across the compound.
          e. CCDOC increased cleaning and sanitation efforts throughout the facility.
          f. Cermak Health Services began actively educating detainees about COVID-19 so
             they can report symptoms they may experience or observe. Detainees were also
             educated on how to stop the spread of infection through frequent handwashing and
             other good hygiene practices.

   11. On or about March 13, 2020, all tours of CCDOC and large gatherings within the facility
       were suspended. Outside food for detainees was banned.

   12. On or about March 15, 2020, all in-person detainee visits were suspended. Attorneys and
       clergy members were directed to schedule in-person visits sparingly, and any essential
       visitors would be subject to screening for symptoms. Currently, confidential attorney visits
       may still occur 7 days per week during the day and will be accommodated behind visitor
       glass.
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 30-8
                                       Filed:
                                         Filed:
                                              07/08/20
                                                04/06/20
                                                       Page
                                                         Page
                                                            359
                                                              3 of
                                                                 of17
                                                                    497
                                                                      PageID
                                                                        PageID
                                                                             #:474
                                                                               #:3589




   13. On or about March 16, 2020 CCDOC began preparing the empty Mental Health Transition
       Center barracks for additional isolation housing for detainees.

   14. On March 17, 2020 the Cook County Board of Commissioners declared a State of
       Emergency related to the COVID-19 pandemic.

   2. On March 20, 2020 the Governor of Illinois issued an executive order for citizens to shelter-
      in-place. CCSO instituted the following precautionary measures to address COVID-19:

          a. Continued efforts to obtain and distribute Personal Protective Equipment (“PPE”).

          b. Established additional areas at the jail to be used for separation and quarantine,
             including opening previously closed buildings and requesting tents for outdoor
             areas.

          c. Began screening all new detainees and persons arrested by the Sheriff’s Office with
             the Cook County Health COVID-19 questionnaire, including temperature checks.

          d. Continued use of receiving tiers where new detainees coming into the CCDOC are
             housed together for seven days of observation. If detainees do not show symptoms
             of the virus after seven days, they are reviewed by Cermak Health Services for
             clearance to be moved to general population. This waiting period has expanded to
             14 days as of April 6, 2020.

          e. Created contingency plans in the event of staff shortages.

          f. Increased availability of cleaning supplies across all departments.

          g. Continued working with other stakeholders to reduce transportation of detainees to
             court.

          h. Began airing messages for detainees on televisions across the compound regarding
             the symptoms of COVID-19 and proper hand washing techniques.

          i. Began airing messages for detainees on televisions regarding court closures and
             contacting attorneys to address any concerns.

          j. Began posting messages to families on our website regarding canceling of visits
             and information regarding the bond process.

   3. The CCSO disseminates information and directives for detainees and staff on a daily basis
      regarding screening, social distancing, obtaining supplies, and who to contact with any
      concerns. As of April 2, 2020 the CCSO began issuing daily information regarding tiers
      designated as isolation or quarantine tiers.

   4. CCDOC is in constant, daily communication with Cermak Health Services regarding
      medical treatment for detainees and implementation of CDC guidelines, and use of video-
      conferencing for medical appointments unrelated to COVID-19.
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 30-8
                                       Filed:
                                         Filed:
                                              07/08/20
                                                04/06/20
                                                       Page
                                                         Page
                                                            360
                                                              4 of
                                                                 of17
                                                                    497
                                                                      PageID
                                                                        PageID
                                                                             #:475
                                                                               #:3590




   5. CCDOC is in constant, daily communications with our various collective bargaining units
      and their union representatives to ensure that staff are safe and their concerns are heard.

   15. CCSO has worked with other criminal justice stakeholders including the Cook County
       Office of the Chief Judge, Cook County Public Defender, and Cook County State’s
       Attorney to assist them in identifying cases where detainees can be released from CCDOC,
       as well as procedural matters than can be held via video-conferencing to reduce movement
       and increase social distancing.

   16. The CCDOC detains criminal defendants who are remanded to the custody of DOC by the
       Circuit Court. As such, the DOC cannot control the number of detainees housed in the Jail.

   17. Supporting exhibits attached to this declaration reflect the current breakdown of every tier
       or dorm in the Jail. The spreadsheet shows the tier/ dorm, its maximum occupancy, current
       occupancy and the percentage the tier or dorm is filled.

   18. CCDOC has implemented major changes to the manner in which detainees are housed due
       to prevent the spread of COVID-19. These major changes include:

          a. On March 15, all arrestees brought to Criminal Court for a bond hearing were
             screened for symptoms of the virus including a temperature check. Symptomatic
             arrestees were refused admittance to lockup and/or CCDOC until evaluated by
             medical personnel in the custody of the arresting agency.

          b. On March 20, all criminal defendants remanded to the custody of the Sheriff for
             detention in the Jail were “separated” from the remainder of the jail population is
             separate tiers or dorms with all other remanded defendants from that day of the
             week. Each day, the new detainees were assigned into a different tier or dorm
             separate from the remainder of the Jail. Those detainees remain separated for at
             least 7 days for symptom observation. This waiting period has been extended to
             14 days as of April 6, 2020. Supporting exhibits attached hereto reflect, as of April
             6, 2020 at 2:00pm, the number of detainees currently housed in a separate tier for
             the first 14 days of their detention in DOC. Those detainees are assigned in the
             dorm units in Division 2, Dorm 3 and single cells in Division 5, first floor.
             Currently, none of those tiers exceed 50% occupancy or, to put it another way,
             detainees fill less than half of the beds.

          c. Prior to the COVID outbreak, DOC operations made every effort to safely
             consolidate and minimize the number of tiers and, if possible, entire Divisions in
             operation to maintain efficiencies while ensuring safety and security. The Sheriff
             ordered that effort be made to single cell all detainees, if safe and secure, when he
             declared the impending pandemic an emergency. In cooperation with Cermak,
             Cook County Facilities Management and the Unions representing the sworn
             officers, previously closed Tiers and Divisions have been re-opened to maximize
             the ability of detainees to distance themselves from one another. Currently, the
             following previously closed or repurposed areas have been re-opened to house
             detainees:
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 30-8
                                       Filed:
                                         Filed:
                                              07/08/20
                                                04/06/20
                                                       Page
                                                         Page
                                                            361
                                                              5 of
                                                                 of17
                                                                    497
                                                                      PageID
                                                                        PageID
                                                                             #:476
                                                                               #:3591




                  i. Division 5, first floor, to separate new detainees;

                 ii. Division 4, 9 tiers to help single cell detainees from Division 11; and

                iii. The Mental Health Transition Center, repurposed to hold a maximum of
                     500 isolated COVID-19 symptomatic or positive detainees (if necessary and
                     separate from each other).

          d. Providing a single cell to every detainee, or if in a dorm setting not exceeding 50%
             occupancy, is an on-going process, subject to our ability to open previous closed
             areas safely and securely. As of April 6, 2020, 111 (or 60%) of those 186 tiers/areas
             where at least one detainee is housed are at 50% occupancy or lower (i.e. the tier
             capacity is 48 and there are 24 housed on it). 26 (or 14%) of those 186 tiers/areas
             are at 90% occupancy or higher.

   19. To reduce the potential spread of the virus, we implemented a process to quarantine and
       isolate tiers, designate them as such and install certain rules as it relates to each.

          a. Quarantine tiers are tiers where a detainee resided at the time of the onset of their
             symptoms. The symptomatic detainee is treated and removed from the tier and
             taken to an Isolation Tier at the direction of medical staff. The remainder of the tier
             is identified as under Quarantine. Once identified, the following occurs:

                  i. Pursuant to sanitation related processes, the tier and personal area of the
                     symptomatic detainee is cleaned.

                 ii. The tier is locked down in the sense that no new detainees will be housed
                     there and no current detainee will be moved unless subject to release by a
                     court or becomes symptomatic themselves. The only exception is efforts to
                     single cell quarantined individuals from on quarantine tier to another.

                iii. A security alert by DOC staff is entered into CCOMS (the jail management
                     system) for every detainee housed on that tier that they are under a
                     quarantine. The alert will last for 14 days from issuance and is renewed if
                     any new symptomatic detainees are discovered.

                 iv. The tier is marked with a large, neon sign with a “Q” at the entrance
                     requiring all staff entering to be properly attired in PPE appropriate for a
                     quarantine tier.

                 v. Supporting exhibits attached hereto reflect the tiers currently identified as
                    quarantined in the Jail. All these rules apply at these locations.

          b. Isolation tiers are tiers designated to house symptomatic and positive tested
             detainees to receive immediate care and be isolated from the rest of the Jail
             population. Every detainee in an isolation tier has exhibited clear symptoms or has
             a positive test for COVID-19. However, symptomatic detainees are held in different
             tiers than known positive COVID detainees. Once identified, the following occurs:
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 30-8
                                       Filed:
                                         Filed:
                                              07/08/20
                                                04/06/20
                                                       Page
                                                         Page
                                                            362
                                                              6 of
                                                                 of17
                                                                    497
                                                                      PageID
                                                                        PageID
                                                                             #:477
                                                                               #:3592




                  i. The tier is locked down in the sense that no new detainees will be housed
                     there unless they are recovering from COVID-19. No current, non-
                     symptomatic detainee will be moved there. All positive COVID detainees
                     will remain in isolation until medical staff clear them for a return to the Jail.

                  ii. A medical alert by Cermak staff is entered into CCOMS (the jail
                      management system) for every detainee housed on that tier that they under
                      isolation. The alert will last for 14 days from issuance and be renewed as
                      necessary.

                 iii. The tier is marked with a large, neon sign with an “I” at the entrance
                      requiring all staff entering to be properly attired in PPE appropriate for an
                      isolation tier.

                 iv. Isolation tiers are not single cells as social distancing no longer is
                     recommended.

          c. Supporting exhibits attached hereto reflect the tiers currently identified as isolation
             tiers in the Jail. All these rules apply at these locations.

          d. Attached hereto is a report created on April 6, 2020 by the CCSO Office of
             Research, based on data available through the jail management system CCOMS,
             which shows the number of unique detainees that have been given an isolation alert
             since February 29, 2020. To be clear, isolation is a medical alert that is not unique
             to COVID-19 and is used by DOC and Cermak for other medical and correctional
             reasons. Therefore, not all alerts noted on the attached chart are necessarily
             attributable to COVID-19.

   20. Staff has been screened for symptoms and temperature checks at the beginning of every
       shift upon entry to the Jail. The “Cook County Department of Corrections Interim Policy
       and Procedure For Employee Health Screens And Temperature Checks” issued March 28,
       2020 is attached hereto as a supporting exhibit. 100 new thermometers are arriving today,
       April 6, for use in screening employees upon entering the Jail.

   21. CCDOC has worked with Harry Grenawitzke since early March, an expert in correctional
       sanitation conditions who previously served as a monitor within CCDOC with the
       Department of Justice, to implement best practices to keep the compound as clean and
       disinfected as possible.

   22. CCDOC has worked with Dr. Peter Orris and the University of Illinois Chicago School of
       Public Health Occupational Health Services Institute. Dr. Orris is an expert in the field of
       occupational health and has provided daily consultation with CCSO on proper
       implementation of CDC guidelines and measures to disrupt the spread of COVID-19.

   23. All PPE and cleaning products are delivered to the CICC from the Sheriff’s Central
       Warehouse and distributed to the Jail Divisions. The CICC tracks and responds to all
       requests for PPE, cleaning supplies, and other COVID-19 related materials in order to
       allocate inventory accordingly. Distribution of supplies from the CICC and compliance
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 30-8
                                       Filed:
                                         Filed:
                                              07/08/20
                                                04/06/20
                                                       Page
                                                         Page
                                                            363
                                                              7 of
                                                                 of17
                                                                    497
                                                                      PageID
                                                                        PageID
                                                                             #:478
                                                                               #:3593




      with CDC guidelines regarding use of PPE and cleaning supplies is further monitored by
      sanitation officers and superintendents in each Division of the jail.

   24. I have supervised constant action by the CCSO to distribute PPE, hygiene, and sanitation
       supplies across Sheriff’s Office operations, including—and most critically—the CCDOC.
       The CICC triages all supply and equipment needs submitted by Division, and ensures that
       all Divisions and tiers are adequately supplied each and every day.

   25. The CCSO employs an Environmental Health Specialist and an Environmental Services
       Coordinator. The Environmental Health Specialist is responsible for overseeing
       compliance with all existing sanitation policies and procedures, including applicable local,
       state, and federal regulations. The Environmental Health Specialist coordinates with
       Divisional Sanitation Officers who are appointed for each CCDOC Division. Those
       sanitation officers conduct compliance checks, and report results on a daily basis to the
       Division Superintendent. Superintendents are under my chain of command.

   26. As early as January 24, 2020 the CCDOC Environmental Specialist began to activate
       emergency protocol in response to the COVID-19 crisis, including but not limited to
       increasing the frequency of cleanings, regular sanitation of intake and identified areas
       where infected individuals have been present, and acquisition of additional chemicals to
       ensure prompt and frequent cleaning.

   27. In preparation of the COVID-19 crisis and up through the date of this declaration and as a
       preventative measure, the CCDOC enforced a Preventative Daily Cleaning and
       Disinfection procedure which increased sanitation procedures across the entire CCDOC.
       These procedures gave detailed instruction about how to clean and disinfect surfaces in
       both non-quarantine/non-isolation locations and quarantine/isolation areas. Procedures
       also extend to the collection of food trays and carts, laundry and central kitchen procedures.
       In addition, directives were also provided to the organization about Vehicle
       Cleaning/Disinfection Procedures

   28. Throughout the COVID-19 crisis and up through the date of this declaration, I have
       overseen continued use of enhanced sanitation measures, including interface between the
       CICC and divisional sanitation officers in order to continue to re-stock necessary supplies
       and hygiene products for detainees.

   29. CCSO is engaged in regular communication with local, state, and federal agencies in order
       to acquire critical sanitation supplies and PPE, as well as to obtain rapid testing and
       establish CCDOC as a testing site, including but not limited to: Cook County Emergency
       Management and Regional Security, Cook County Department of Public Health, Cermak
       Health Services, City of Chicago Department of Public Health, Illinois Department of
       Public Health, Illinois Emergency Management Agency, Illinois Office of the Governor,
       Federal Emergency Management Agency, U.S. Senator Dick Durbin, and U.S. Department
       of Health and Human Services.

   30. As a result of our efforts, Cermak has received approval to commence Abbott rapid testing
       as of April 7, 2020 for detainees.
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 30-8
                                       Filed:
                                         Filed:
                                              07/08/20
                                                04/06/20
                                                       Page
                                                         Page
                                                            364
                                                              8 of
                                                                 of17
                                                                    497
                                                                      PageID
                                                                        PageID
                                                                             #:479
                                                                               #:3594




   31. As a result of our efforts, Roseland Hospital and the CCSO will be establishing Roseland
       Hospital as an official COVID-19 testing site, available to all staff, as early as April 6,
       2020.

   32. The CCSO has worked around the clock to maximize the safety and security of CCDOC
       detainees, its staff, and the public in the midst of an unprecedented, global pandemic.




I, Michael Miller, pursuant to 28 U.S.C. § 1746, declare under penalty of perjury of the laws of
the United States of America that the foregoing is true and correct.

Dated this 6th day of April 2020.
      Case:
        Case:
            1:20-cv-02134
               1:20-cv-02134
                          Document
                             Document
                                   #: 140-1
                                       #: 30-8
                                             Filed:
                                               Filed:
                                                    07/08/20
                                                      04/06/20
                                                             Page
                                                               Page
                                                                  365
                                                                    9 of
                                                                       of17
                                                                          497
                                                                            PageID
                                                                              PageID
                                                                                   #:480
                                                                                     #:3595




COOK COUNTY DEPARTMENT OF CORRECTIONS INTERIM POLICY AND PROCEDURE FOR
           EMPLOYEE HEALTH SCREENS AND TEMPERATURE CHECKS
EFFECTIVE DATE: March 28, 2020
In accordance with the Centers for Disease Control and Prevention (CDC) and the Chicago Department of Public Health
(CDPH) recommendations, and to ensure the health and safety of emergency responders, CCSO staff and volunteers,
County employees and contractors, and CCDOC detainees, the following procedures described below will be
implemented immediately. These procedures will help stop the spread of COVID-19 by providing early identification of
employees who may be in the early stages of COVID-19 and just beginning to show symptoms.
   1. Employees will assemble prior to their assigned shift in areas designated by Divisional supervisors in preparation
      for the screening.
   2. Employees will assemble in a way that allows for social distancing (standing at least 6 feet apart).
   3. Supervisors will conduct a brief, one-by-one screen of every employee consisting of the following:
           a. Ask each employee if they currently have a cough or shortness of breath.
           b. Take the employee’s temperature using the infrared forehead thermometer.
   4. If the employee answers yes or is observed to have a cough or shortness of breath, they should be sent home.
   5. If the employee has a fever over 99.3, but not a cough or shortness of breath, they should be isolated for 2
      minutes and then have their temperature checked again. If the reading is still above 99.3, the employee should
      be sent home. If the reading is 99.3 or below, conduct a third check 2 minutes later and base the decision to
      allow the employee to work on that reading; 99.3 or less can work, 99.4 or more should go home.
   6. Any officer that is instructed to leave must contact the Command Center at 773-674-0169 immediately.
   7. The Command Center will notify HR, who will contact the employee to discuss their situation as soon as
      practicable, explain how they will be compensated for the day, and provide further instructions regarding return
      to work.
   8. Prior to returning to work, employees may be instructed to receive medical clearance from their own health care
      provider and complete the CCSO’s COVID-19 Return to Work Screening Questionnaire. Questions about this
      process should be directed to CCSO.HR@cookcountyil.gov.
Important Guidelines for Supervisors Conducting Temperature Checks:
   1. Make sure the thermometer is calibrated properly.
   2. Make sure all PPE is used properly.
           a. Face masks should be affixed properly.
           b. Eye protection should be worn.
           c. Gloves should be worn.
           d. Gowns should be worn.
   3. When using the infrared thermometer, the PPE described above does not need to be replaced in between
      conducting individual temperature checks.
   4. If an employee seems ill, determine whether seeking further medical help is appropriate and isolate the
      individual from others immediately.
   5. If there are equipment questions, problems, concerns, or shortages, notify the Command Center immediately at
      773-674-0169.

Michael Miller
1st Assistant Executive Director
Cook County Department of Corrections

                                             MILLER GROUP EXH 1
                                                  PAGE 001
       Case:
         Case:
             1:20-cv-02134
                1:20-cv-02134
                           Document
                              Document
                                    #: 140-1
                                       #: 30-8Filed:
                                               Filed:07/08/20
                                                      04/06/20Page
                                                               Page366
                                                                    10 of 497
                                                                          17 PageID
                                                                              PageID#:481
                                                                                     #:3596




Isolation Alerts by Date
To: CCSO Executive Staff
Date: April 6, 2020
THIS IS A PRELIMINARY ANALYSIS

This memo presents trends in assigned isolation alerts from February 29, 2020 to present for unique bookings.

Figure 1 shows the number of isolation alerts by starting date where only the first alert per booking is included.

                              Figure 1: Number of Isolation Alerts by Date Started




                                                                                                                     1

                                            MILLER GROUP EXH 1
                                                 PAGE 002
      Case:
        Case:
            1:20-cv-02134
               1:20-cv-02134
                          Document
                             Document
                                   #: 140-1
                                      #: 30-8Filed:
                                              Filed:07/08/20
                                                     04/06/20Page
                                                              Page367
                                                                   11 of 497
                                                                         17 PageID
                                                                             PageID#:482
                                                                                    #:3597




Table 1 shows the number of isolation alerts begun each day where only the first alert per booking is included.

                              Table 1: Number of Isolation Alerts by Date Started

                              Date of Isolation Alert Start   Number Alerts Started
                                        29-Feb                          1
                                        1-Mar                           6
                                        2-Mar                           5
                                        3-Mar                           4
                                        4-Mar                           7
                                        5-Mar                           4
                                        6-Mar                           2
                                        7-Mar                           4
                                        8-Mar                           2
                                        9-Mar                           2
                                        10-Mar                          1
                                        11-Mar                          3
                                        12-Mar                          1
                                        14-Mar                          4
                                        15-Mar                          7
                                        16-Mar                          2
                                        17-Mar                          6
                                        18-Mar                          4
                                        19-Mar                          1
                                        20-Mar                          6
                                        21-Mar                          8
                                        22-Mar                          6
                                        23-Mar                          9
                                        24-Mar                         17
                                        25-Mar                         22
                                        26-Mar                         18
                                        27-Mar                         30
                                        28-Mar                         52
                                        29-Mar                          9
                                        30-Mar                         19
                                        31-Mar                         23
                                         1-Apr                         21
                                         2-Apr                         20
                                         3-Apr                         11
                                         4-Apr                         11
                                         5-Apr                          4
                                         6-Apr                         11
                                        TOTAL                         363


                                                                                                                  2

                                            MILLER GROUP EXH 1
                                                 PAGE 003
              Case:
                Case:
                    1:20-cv-02134
                       1:20-cv-02134
                                  Document
                                     Document
                                           #: 140-1
                                              #: 30-8Filed:
                                                      Filed:07/08/20
                                                             04/06/20Page
                                                                      Page368
                                                                           12 of 497
                                                                                 17 PageID
                                                                                     PageID#:483
                                                                                            #:3598



Division     Facility       Tier    Capacity Occupancy (as of 4/6/20) Percent Occupied   Tier Type    First Quarantine   Projected End Date
   10      Division 10   DIV10-1A     48              46                    96%
   10      Division 10   DIV10-1B     48              44                    92%
   10      Division 10   DIV10-1C     48              24                    50%
   10      Division 10   DIV10-1D     48              38                    79%
   10      Division 10   DIV10-2A     48              24                    50%
   10      Division 10   DIV10-2B     48              24                    50%
   10      Division 10   DIV10-2C     48              24                    50%
   10      Division 10   DIV10-2D     48              24                    50%
   10      Division 10   DIV10-3A     48              24                    50%
   10      Division 10   DIV10-3B     48              24                    50%
   10      Division 10   DIV10-3C     48              17                    35%          Quarantine   3/31/2020 18:10        4/18/2020
   10      Division 10   DIV10-3D     48              24                    50%
   10      Division 10   DIV10-4A     48              23                    48%
   10      Division 10   DIV10-4B     48              24                    50%
   10      Division 10   DIV10-4C     48              24                    50%
   10      Division 10   DIV10-4D     48              24                    50%
   11      Division 11   DIV11-AA     48              24                    50%
   11      Division 11   DIV11-AB     48              23                    48%
   11      Division 11   DIV11-AC     48              24                    50%
   11      Division 11   DIV11-AD     48              24                    50%
   11      Division 11   DIV11-AF     48              23                    48%
   11      Division 11   DIV11-AG     48              37                    77%          Quarantine   3/31/2020 15:30        4/18/2020
   11      Division 11   DIV11-AH     48              24                    50%
   11      Division 11   DIV11-AJ     48              24                    50%
   11      Division 11   DIV11-BA     48              19                    40%
   11      Division 11   DIV11-BB     48              24                    50%
   11      Division 11   DIV11-BC     48              24                    50%
   11      Division 11   DIV11-BD     48              23                    48%
   11      Division 11   DIV11-BF     48              30                    63%          Quarantine   3/26/2020 12:07        4/13/2020
   11      Division 11   DIV11-BG     48              25                    52%
   11      Division 11   DIV11-BH     48              38                    79%
   11      Division 11   DIV11-BJ     48              24                    50%
   11      Division 11   DIV11-CA     48              46                    96%
   11      Division 11   DIV11-CB     48              46                    96%          Quarantine   3/31/2020 17:48        4/15/2020
   11      Division 11   DIV11-CC     48              46                    96%
   11      Division 11   DIV11-CD     48              40                    83%          Quarantine   3/26/2020 12:42        4/18/2020
   11      Division 11   DIV11-CF     48              41                    85%          Quarantine   3/26/2020 12:13        4/16/2020
   11      Division 11   DIV11-CG     48              48                   100%
   11      Division 11   DIV11-CH     48              47                    98%
   11      Division 11   DIV11-CJ     48              36                    75%          Quarantine   3/31/2020 7:21         4/18/2020
   11      Division 11   DIV11-DA     48              41                    85%          Quarantine   3/31/2020 18:07        4/18/2020




                                               MILLER GROUP EXH 1
                                                    PAGE 004
           Case:
             Case:
                 1:20-cv-02134
                    1:20-cv-02134
                               Document
                                  Document
                                        #: 140-1
                                           #: 30-8Filed:
                                                   Filed:07/08/20
                                                          04/06/20Page
                                                                   Page369
                                                                        13 of 497
                                                                              17 PageID
                                                                                  PageID#:484
                                                                                         #:3599



11      Division 11       DIV11-DB    48        24              50%
11      Division 11       DIV11-DC    48        44              92%
11      Division 11       DIV11-DD    48        43              90%       Quarantine   3/29/2020 9:02    4/15/2020
11      Division 11       DIV11-DF    48        22              46%
11      Division 11       DIV11-DG    48        39              81%
11      Division 11       DIV11-DH    48        41              85%
11      Division 11       DIV11-DJ    48        38              79%
2    Division 2 Dorm 1    DIV2-D1-A   48        16              33%
2    Division 2 Dorm 1    DIV2-D1-B   48         8              17%
2    Division 2 Dorm 1    DIV2-D1-C   48        22              46%
2    Division 2 Dorm 1    DIV2-D1-D   48        42              88%
2    Division 2 Dorm 1    DIV2-D1-E   48         0             closed
2    Division 2 Dorm 1    DIV2-D1-F   48        0              closed
2    Division 2 Dorm 1    DIV2-D1-G   48        0              closed
2    Division 2 Dorm 1    DIV2-D1-H   48        0              closed
2    Division 2 Dorm 2    DIV2-D2-M   48        17              35%
2    Division 2 Dorm 2    DIV2-D2-N   48        26              54%
2    Division 2 Dorm 2    DIV2-D2-O   48        24              50%
2    Division 2 Dorm 2    DIV2-D2-P   44        18              41%
2    Division 2 Dorm 2    DIV2-D2-R   48        20              42%       Quarantine    4/3/2020 6:51    4/18/2020
2    Division 2 Dorm 2    DIV2-D2-S   44        19              43%
2    Division 2 Dorm 2    DIV2-D2-T   48        19              40%       Quarantine    4/5/2020 2:00    4/18/2020
2    Division 2 Dorm 2    DIV2-D2-U   44        18              41%
2    Division 2 Dorm 2    DIV2-D2-V   48        23              48%
2    Division 2 Dorm 2   DIV2-D2-W    44        21              48%
2    Division 2 Dorm 3   DIV2-D3-AA   44        0              closed
2    Division 2 Dorm 3   DIV2-D3-BB   48        19              40%       Quarantine   3/25/2020 23:29   4/16/2020
2    Division 2 Dorm 3   DIV2-D3-CC   48        0              closed
2    Division 2 Dorm 3   DIV2-D3-DD   48        22              46%
2    Division 2 Dorm 3   DIV2-D3-EE   48        15              31%
2    Division 2 Dorm 3   DIV2-D3-FF   48        13              27%
2    Division 2 Dorm 3   DIV2-D3-GG   48        16              33%
2    Division 2 Dorm 3   DIV2-D3-HH   48        0              closed
2    Division 2 Dorm 3   DIV2-D3-JJ   48        23              48%
2    Division 2 Dorm 4   DIV2-D4-LL   54        18              33%       Quarantine   3/25/2020 10:29   4/17/2020
2    Division 2 Dorm 4   DIV2-D4-LU   54        17              31%       Quarantine   3/25/2020 10:29   4/17/2020
2    Division 2 Dorm 4   DIV2-D4-ML   50        19              38%       Quarantine   3/25/2020 10:29   4/17/2020
2    Division 2 Dorm 4   DIV2-D4-MU   50        14              28%       Quarantine   3/25/2020 10:29   4/17/2020
2    Division 2 Dorm 4   DIV2-D4-NL   63        15              24%       Quarantine   3/25/2020 10:29   4/17/2020
2    Division 2 Dorm 4   DIV2-D4-NU   63        11              17%       Quarantine   3/25/2020 10:29   4/17/2020
2    Division 2 Dorm 4   DIV2-D4-OL   48        13              27%       Quarantine   3/25/2020 10:29   4/17/2020
2    Division 2 Dorm 4   DIV2-D4-OU   48        1                2%       Quarantine   3/25/2020 10:29   4/17/2020




                                           MILLER GROUP EXH 1
                                                PAGE 005
          Case:
            Case:
                1:20-cv-02134
                   1:20-cv-02134
                              Document
                                 Document
                                       #: 140-1
                                          #: 30-8Filed:
                                                  Filed:07/08/20
                                                         04/06/20Page
                                                                  Page370
                                                                       14 of 497
                                                                             17 PageID
                                                                                 PageID#:485
                                                                                        #:3600



2   Division 2 Dorm 4   DIV2-D4-PL   40        25              63%       Quarantine   3/25/2020 10:29   4/17/2020
2   Division 2 Dorm 4   DIV2-D4-PU   40        26              65%       Quarantine   3/25/2020 10:29   4/17/2020
2   Division 2 Dorm 4   DIV2-D4-QL   50         0             closed
2   Division 2 Dorm 4   DIV2-D4-QU   50        0              closed
2   Division 2 Dorm 4   DIV2-D4-RL   37         0             closed
2   Division 2 Dorm 4   DIV2-D4-RU   37         0             closed
4       Division 4        DIV4-I1    48        0              closed
4       Division 4        DIV4-I2    48        19              40%
4       Division 4        DIV4-J1    48        20              42%
4       Division 4        DIV4-J2    48        0              closed
4       Division 4        DIV4-K1    40        18              45%
4       Division 4        DIV4-K2    40        0              closed
4       Division 4        DIV4-L1    40        0              closed
4       Division 4        DIV4-L2    40        0              closed
4       Division 4       DIV4-M1     40        17              43%
4       Division 4       DIV4-M2     40        0              closed
4       Division 4        DIV4-N1    40        19              48%
4       Division 4        DIV4-N2    40        0              closed
4       Division 4        DIV4-P1    48        15              31%
4       Division 4        DIV4-P2    48        0              closed
4       Division 4        DIV4-Q1    48        0              closed
4       Division 4        DIV4-Q2    48        0              closed
5       Division 5        DIV5-1A    44        19              43%
5       Division 5        DIV5-1B    40        14              35%
5       Division 5        DIV5-1C    40        12              30%       Quarantine   4/2/2020 12:00    4/15/2020
5       Division 5        DIV5-1D    40        0              closed
5       Division 5        DIV5-1E    40        0              closed
5       Division 5        DIV5-1F    44        16              36%       Quarantine   4/6/2020 12:00    4/18/2020
5       Division 5        DIV5-1G    44        0              closed
5       Division 5        DIV5-1H    40        17              43%
5       Division 5        DIV5-1J    40        9               23%       Quarantine   3/31/2020 7:34    4/12/2020
5       Division 5        DIV5-1K    40        15              38%
5       Division 5        DIV5-1L    40        0              closed
5       Division 5       DIV5-1M     44        18              41%
5       Division 5        DIV5-2A    44        5               11%
5       Division 5        DIV5-2B    40        5               13%
5       Division 5        DIV5-2C    40        0              closed
5       Division 5        DIV5-2D    40        20              50%       Quarantine   4/4/2020 13:31    4/17/2020
5       Division 5        DIV5-2E    40        17              43%       Quarantine   4/3/2020 20:30    4/15/2020
5       Division 5        DIV5-2F    44        15              34%
5       Division 5        DIV5-2G    44        3                7%
5       Division 5        DIV5-2H    40        0              closed




                                          MILLER GROUP EXH 1
                                               PAGE 006
              Case:
                Case:
                    1:20-cv-02134
                       1:20-cv-02134
                                  Document
                                     Document
                                           #: 140-1
                                              #: 30-8Filed:
                                                      Filed:07/08/20
                                                             04/06/20Page
                                                                      Page371
                                                                           15 of 497
                                                                                 17 PageID
                                                                                     PageID#:486
                                                                                            #:3601



  5          Division 5      DIV5-2J   40          0              closed
  5          Division 5     DIV5-2K    40          0              closed
  5          Division 5      DIV5-2L   40          20              50%
  5          Division 5     DIV5-2M    44          21              48%
  6          Division 6     DIV6-1A    40          20              50%       Quarantine   3/27/2020 12:59   4/10/2020
  6          Division 6     DIV6-1B    44          22              50%       Quarantine   3/25/2020 20:30   4/10/2020
  6          Division 6     DIV6-1C    44          21              48%       Quarantine   3/25/2020 20:30   4/14/2020
  6          Division 6     DIV6-1D    40          29              73%       Quarantine   3/30/2020 13:00   4/13/2020
  6          Division 6     DIV6-1H    40          20              50%       Quarantine   3/31/2020 12:59   4/14/2020
  6          Division 6      DIV6-1J   40          20              50%       Quarantine   3/31/2020 14:01   4/14/2020
  6          Division 6     DIV6-1K    40          30              75%       Quarantine   3/26/2020 23:59    4/9/2020
  6          Division 6      DIV6-1L   44          36              82%       Quarantine   3/30/2020 13:00    4/7/2020
  6          Division 6     DIV6-1N    44          34              77%       Quarantine   3/31/2020 14:01   4/17/2020
  6          Division 6     DIV6-1P    40          20              50%       Quarantine   3/31/2020 13:30   4/14/2020
  6          Division 6     DIV6-1Q    40          20              50%       Quarantine   3/27/2020 12:59    4/9/2020
  6          Division 6     DIV6-1R    40          21              53%       Quarantine   3/31/2020 9:03    4/15/2020
  6          Division 6     DIV6-2A    40          24              60%       Quarantine   3/31/2020 14:01   4/12/2020
  6          Division 6     DIV6-2B    44          24              55%       Quarantine   3/25/2020 16:23   4/14/2020
  6          Division 6     DIV6-2C    44          22              50%       Quarantine   3/31/2020 13:30   4/17/2020
  6          Division 6     DIV6-2D    40          19              48%       Quarantine   3/31/2020 8:55    4/17/2020
  6          Division 6     DIV6-2H    40          30              75%       Quarantine   3/31/2020 14:01   4/14/2020
  6          Division 6      DIV6-2J   40          20              50%       Quarantine   3/25/2020 21:00   4/13/2020
  6          Division 6     DIV6-2K    40          24              60%       Quarantine   3/27/2020 12:59   4/17/2020
  6          Division 6      DIV6-2L   44          31              70%       Quarantine   3/31/2020 12:29   4/16/2020
  6          Division 6     DIV6-2N    44          20              45%       Quarantine   3/25/2020 21:00   4/13/2020
  6          Division 6     DIV6-2P    40          33              83%       Quarantine   3/31/2020 12:59   4/11/2020
  6          Division 6     DIV6-2Q    40          26              65%       Quarantine   3/27/2020 14:00   4/15/2020
  6          Division 6     DIV6-2R    40          20              50%       Quarantine   3/25/2020 9:30    4/11/2020
  8     Division 8 Cermak   DIV8-2E                14
  8     Division 8 Cermak   DIV8-2N    24          10              42%
  8     Division 8 Cermak   DIV8-2S    26          25              96%
  8     Division 8 Cermak   DIV8-2W    20          12              60%
  8     Division 8 Cermak   DIV8-3E    12          7               58%        Isolation   3/26/2020 3:01    4/16/2020
  8     Division 8 Cermak   DIV8-3N    20          12              60%
  8     Division 8 Cermak   DIV8-3S    14          9               64%        Isolation   3/28/2020 3:00    4/20/2020
  8     Division 8 Cermak   DIV8-3W    20          10              50%
8 RTU    Division 08 RTU    DIV08-2A   20          7               35%       Quarantine   3/27/2020 12:30   4/10/2020
8 RTU    Division 08 RTU    DIV08-2B   39          24              62%
8 RTU    Division 08 RTU    DIV08-2E   20          4               20%        Isolation   3/25/2020 19:59   4/18/2020
8 RTU    Division 08 RTU    DIV08-2F   39          34              87%
8 RTU    Division 08 RTU    DIV08-2G   39          39             100%        Isolation   3/27/2020 7:59    4/19/2020
8 RTU    Division 08 RTU    DIV08-3A   20          6               30%        Isolation   3/26/2020 18:29   4/20/2020




                                             MILLER GROUP EXH 1
                                                  PAGE 007
             Case:
               Case:
                   1:20-cv-02134
                      1:20-cv-02134
                                 Document
                                    Document
                                          #: 140-1
                                             #: 30-8Filed:
                                                     Filed:07/08/20
                                                            04/06/20Page
                                                                     Page372
                                                                          16 of 497
                                                                                17 PageID
                                                                                    PageID#:487
                                                                                           #:3602



8 RTU   Division 08 RTU   DIV08-3B   39           27              69%
8 RTU   Division 08 RTU   DIV08-3C   39           39             100%        Isolation   3/25/2020 15:41   4/20/2020
8 RTU   Division 08 RTU   DIV08-3D   39           37              95%        Isolation   3/25/2020 21:00   4/19/2020
8 RTU   Division 08 RTU   DIV08-3E   20            6              30%        Isolation   3/25/2020 23:59   4/20/2020
8 RTU   Division 08 RTU   DIV08-3F   39           33              85%       Quarantine   3/31/2020 17:59   4/16/2020
8 RTU   Division 08 RTU   DIV08-3G   39           33              85%       Quarantine   3/31/2020 12:59   4/20/2020
8 RTU   Division 08 RTU   DIV08-3H   39           39             100%
8 RTU   Division 08 RTU   DIV08-4A   20           13              65%
8 RTU   Division 08 RTU   DIV08-4B   39           20              51%       Quarantine   4/2/2020 20:00    4/14/2020
8 RTU   Division 08 RTU   DIV08-4C   39           30              77%
8 RTU   Division 08 RTU   DIV08-4D   39           22              56%       Quarantine   4/4/2020 13:00    4/17/2020
8 RTU   Division 08 RTU   DIV08-4E   20            8              40%        Isolation   3/26/2020 11:30   4/18/2020
8 RTU   Division 08 RTU   DIV08-4F   39           33              85%
8 RTU   Division 08 RTU   DIV08-4G   39           37              95%
8 RTU   Division 08 RTU   DIV08-4H   39           23              59%       Quarantine   3/31/2020 12:27   4/13/2020
8 RTU   Division 08 RTU   DIV08-5A   20           6               30%
8 RTU   Division 08 RTU   DIV08-5B   39           27              69%
8 RTU   Division 08 RTU   DIV08-5C   39           15              38%       Quarantine   4/4/2020 13:00    4/17/2020
8 RTU   Division 08 RTU   DIV08-5D   39           14              36%
8 RTU   Division 08 RTU   DIV08-5E   20           5               25%        Isolation   3/30/2020 20:30   4/17/2020
8 RTU   Division 08 RTU   DIV08-5F   39           28              72%
8 RTU   Division 08 RTU   DIV08-5G   39           0              closed
8 RTU   Division 08 RTU   DIV08-5H   39           23              59%       Quarantine   4/3/2020 20:30    4/16/2020
  9        Division 9     DIV9-1A    44           43              98%
  9        Division 9     DIV9-1B    44           42              95%
  9        Division 9     DIV9-1C    44           43              98%
  9        Division 9     DIV9-1D    44           40              91%
  9        Division 9     DIV9-1E    44           18              41%
  9        Division 9     DIV9-1F    44           20              45%
  9        Division 9     DIV9-1G    44           20              45%
  9        Division 9     DIV9-1H    44           18              41%
  9        Division 9     DIV9-2A    44           44             100%
  9        Division 9     DIV9-2B    44           43              98%
  9        Division 9     DIV9-2C    44           43              98%
  9        Division 9     DIV9-2D    44           18              41%
  9        Division 9     DIV9-2E    44           37              84%
  9        Division 9     DIV9-2F    44           22              50%
  9        Division 9     DIV9-2G    44           22              50%
  9        Division 9     DIV9-2H    44           15              34%       Quarantine   4/3/2020 11:29    4/20/2020
  9        Division 9     DIV9-3A    44           42              95%
  9        Division 9     DIV9-3B    44           43              98%
  9        Division 9     DIV9-3C    44           42              95%




                                            MILLER GROUP EXH 1
                                                 PAGE 008
                       Case:
                         Case:
                             1:20-cv-02134
                                1:20-cv-02134
                                           Document
                                              Document
                                                    #: 140-1
                                                       #: 30-8Filed:
                                                               Filed:07/08/20
                                                                      04/06/20Page
                                                                               Page373
                                                                                    17 of 497
                                                                                          17 PageID
                                                                                              PageID#:488
                                                                                                     #:3603



       9            Division 9        DIV9-3D         44        42              95%    Quarantine   3/29/2020 8:45    4/7/2020
       9            Division 9        DIV9-3E         44        18              41%
       9            Division 9        DIV9-3F         44        21              48%
       9            Division 9        DIV9-3G         44        22              50%
       9            Division 9        DIV9-3H         44        30              68%    Quarantine   3/26/2020 23:59   4/18/2020
       9            Division 9        DIV9-LI         10        1               10%
  Boot Camp        Boot Camp        Boot Camp        500        76              15%     Isolation   3/30/2020 20:30   4/19/2020
    Hospital         Hospital         Hospital       n/a        24               n/a
Outside Counties Outside Counties Outside Counties   n/a         8               n/a




                                                           MILLER GROUP EXH 1
                                                                PAGE 009
Case: 1:20-cv-02134 Document #: 140-1 Filed: 07/08/20 Page 374 of 497 PageID #:3604




         EXHIBIT B
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 62-5Filed:
                                        Filed:07/08/20
                                               04/17/20Page
                                                        Page375
                                                             1 ofof14
                                                                    497
                                                                      PageID
                                                                        PageID
                                                                             #:1686
                                                                                #:3605



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

 ANTHONY MAYS, Individually and on behalf of     )
 a class of similarly situated persons; and JUDIA)
 JACKSON, as next friend of KENNETH              )
 FOSTER, Individually and on behalf of a class of)
 similarly situated persons                      )
                                                 )                     Case No. 20-cv-2134
                         Plaintiffs-Petitioners, )
                                                 )
 v                                               )
                                                 )
 THOMAS DART, Sheriff of Cook County,            )
                                                 )
                       Defendant-Respondent )

                   SUPPLEMENTAL DECLARATION OF MICHAEL MILLER

I, Michael Miller, pursuant to 28 U.S.C. § 1746, declare as follows:

    1. That I am currently employed by the Cook County Sheriff’s Office (“CCSO”) as the First Assistant
       Executive Director for the Cook County Department of Corrections (“CCDOC”). I have been
       employed in this role since 2019 and have worked in CCDOC for over thirty years.
    2. I previously executed a sworn Declaration concerning the CCSO’s response to the Novel
       Coronavirus (“COVID-19”) pandemic, filed on April 7, 2020 under Dkt. #31-8. Each and all
       paragraphs under said declaration are incorporated and re-stated herein
    3. I am familiar with the Court’s order entered April 9, 2020 requiring the CCSO to report to the Court
       certain steps taken to combat the spread of COVID-19 in the Cook County Department of
       Corrections (“CCDOC”).

Background

    4. CCDOC is an incredibly complex operation. On a regular day, rotating shifts of correctional
       officers and supervisory staff across multiple divisions transfer hundreds of detainees to court
       hearings, medical appointments, court-mandated and supplemental programming, and more.
       Detainees are provided three meals per day, essential supplies including bedding, uniforms,
       toothbrushes, and soap. Commissary deliveries are completed and logged. Inmate grievances and
       medical requests are collected and processed.

    5. CCDOC is required to weigh numerous factors while operating the jail. For example, when
       classifying a detainee and making a housing determination, multiple factors are considered
       including but not limited to: criminal charge(s), criminal history and incarceration history, the
       safety of staff and detainees, security requirements for each detainee, correctional disciplinary
       history, and mental health needs.




                                                                                       1030311\305587263.v1
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 62-5Filed:
                                        Filed:07/08/20
                                               04/17/20Page
                                                        Page376
                                                             2 ofof14
                                                                    497
                                                                      PageID
                                                                        PageID
                                                                             #:1687
                                                                                #:3606



   6. As of April 17, 2020 the CCDOC detainee population is 4,233. 98 detainees were released from
      custody on April 16, 2020. There were 13 newly rearrested people remanded from bond court who
      were not released on bond or released on electronic monitoring.
   7. As of April 17, 2020 at 10:00a.m., there are 180 detainees in CCDOC custody who have tested
      positive for COVID-19 and are assigned to Isolation tiers. 170 detainees have been moved to
      Convalescent Tiers, as they are recovering from COVID-19.
   8. The CCSO has activated emergency staffing provisions of its Collective Bargaining Agreements
      in order to assign court services deputies to CCDOC operations. Approximately 123 deputies have
      been assigned to CCDOC as of April 17, 2020.

Social Distancing

   9. The CCSO has implemented social distancing policies across the CCDOC compound in a variety
      of ways. We opened previously closed divisions in order to spread housing assignments across
      more available space, including: Division 4, Division 5, Bootcamp barracks/Mental Health
      Transition Center, and Division 2 Dorm 1, Dorm 3, and Dorm 4.
   10. As explained in my April 7, 2020 declaration, to reduce the potential spread of the virus, we
       implemented a process to quarantine and isolate tiers, designate them as such and install certain
       rules as it relates to each.
           a. Quarantine Tiers are tiers where new detainees are assigned after intake and housed for
              the first fourteen days of their stay. In addition, any tier where a detainee develops
              symptoms of COVID-19 is immediately designated as a Quarantine Tier. The symptomatic
              detainee is treated and removed from the tier and taken to an Isolation Tier at the direction
              of medical staff. The remainder of the tier is identified as under Quarantine.
           b. Isolation Tiers are tiers designated to house symptomatic detainees and detainees who
              have tested positive for COVID-19, to receive immediate care and be isolated from the rest
              of the jail population. Every detainee in an isolation tier has exhibited clear symptoms or
              has a positive test for COVID-19. However, symptomatic detainees are held in different
              tiers than known positive COVID detainees.
           c. Convalescent Tiers are tiers designated to house detainees recovering from COVID-19,
              who were moved to Isolation Tiers for treatment after testing positive, but have now tested
              negative and are in recovery.
   11. CCDOC has transitioned 175 tiers across CCDOC to single cell housing. Only 11 tiers currently
       do not have single cell housing, due to unique mental health needs of those detainees assigned.
       Cermak Health Services (“Cermak”) traditionally makes housing recommendations regarding such
       mental health needs, where, for example, an individual must be housed in a dorm setting in light of
       a psychiatric condition. Approximately 2,521 detainees are housed in single cells as of the date of
       this declaration.

   12. As of April 17, 2020, for dormitory housing, we have spread detainees throughout to allow all
       dorms to be at 50%, aside from RTU and restricted housing. Approximately 684 detainees are
       currently housed in four dormitories—Division 2 Dorm 1, Dorm 2, Dorm 3, and Dorm 4—so there
       are approximately 170-200 detainees per dorm that each normally house 900.
   13. Since March 20, 2020, the number of detainees who are housed in single cells has increased by
       545%. Since March 20, 2020, the number of detainees who are housed in double cells has decreased
       by 93%. Miller Declaration Exhibit 1.




                                                                                       1030311\305587263.v1
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 62-5Filed:
                                        Filed:07/08/20
                                               04/17/20Page
                                                        Page377
                                                             3 ofof14
                                                                    497
                                                                      PageID
                                                                        PageID
                                                                             #:1688
                                                                                #:3607



   14. Miller Declaration Exhibit 2 attached shows the number of detainees in each open tier and division
       housing the general population, and the percentage those tiers were toward capacity on March 15,
       2020 compared to April 17, 2020.

   15. Miller Declaration Exhibit 3 attached shows the number of detainees in each open tier and division
       in Cermak Health Services and RTU, and the percentage those tiers were toward capacity on March
       15, 2020 and April 17, 2020.

   16. On March 15, 2020 there were 144 living units occupied, 27 dorms, and 117 celled tiers. As of
       April 17, 2929, there are 192 living units occupied, 49 dorms, and 143 celled tiers. This is a 33%
       overall increase in the occupied living units. As of April 17, 2020, 94% of celled tiers are single
       celled.

   17. Cermak Health Services, RTU, and Division 2 Dorm 1 Tier DIV2-D1-D contain specialized
       populations that cannot be housed in other areas of the Jail.
   18. CCSO has been providing detainees with education on social distancing since late February 2020,
       through signage and verbal direction. CCSO has emphasized that detainees should maintain 6-feet
       of distance from each other. During hours out of their cells or bunk beds in dormitories, the
       detainees may move about as they wish and may maintain separation between themselves.
   19. CCDOC is rotating hours detainees may be in common areas, such that only half of all detainees
       assigned to a tier are released into the dayroom(s) at one time. Provide the opportunity
   20. However, these procedures are subject to change in the event of a safety or security incident, such
       as fights involving multiple detainees. Detainees involved in such incidents may be sent to special
       management tiers.
   21. CCSO administers the electronic monitoring program for detainees who receive electronic
       monitoring as a condition of bail. The CCSO can sustain the monitoring of approximately XX
       individuals through the electronic monitoring program. If the CCSO were required to increase the
       population in this program it would result in a potential risk to public safety.

Personal Protective Equipment

   22. The CCSO has continued to work diligently to obtain and distribute personal protective equipment
       (“PPE”) across CCDOC. Deliveries of PPE and distribution to staff—and, where appropriate,
       detainees—are captured and preserved on stationary cameras.

   23. As of April 11, 2020, all detainees assigned to Quarantine Tiers are issued a new mask each day.

   24. General population detainees have neither known exposures to people with COVID-19 nor
       symptoms of COVID-19. Therefore, the CDC does not recommend that they use surgical masks.
       The CCDOC will also provide the general population of detainees with masks for their comfort and
       for security purposes to avoid any conflicts related to the provision of masks to other detainees on
       the Quarantine Tiers, as supplies permit.

   25. As of the date of this Declaration, CCDOC has inventoried XXX surgical masks and XXX cloth
       masks. To illustrate, between April 11 and April 13 the Critical Incident Command Center
       distributed 13,920 surgical masks across the jail compound. In complying with recent changes to
       CDC guidance, as affirmed by this court’s order, we are utilizing 4,700 surgical masks for detainees
       per day. We expect to exhaust this supply, at its current rate, on June 7, 2020.



                                                                                       1030311\305587263.v1
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 62-5Filed:
                                        Filed:07/08/20
                                               04/17/20Page
                                                        Page378
                                                             4 ofof14
                                                                    497
                                                                      PageID
                                                                        PageID
                                                                             #:1689
                                                                                #:3608
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 62-5Filed:
                                        Filed:07/08/20
                                               04/17/20Page
                                                        Page379
                                                             5 ofof14
                                                                    497
                                                                      PageID
                                                                        PageID
                                                                             #:1690
                                                                                #:3609




              Miller
            Declaration
             Exhibit 1
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 62-5Filed:
                                        Filed:07/08/20
                                               04/17/20Page
                                                        Page380
                                                             6 ofof14
                                                                    497
                                                                      PageID
                                                                        PageID
                                                                             #:1691
                                                                                #:3610
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 62-5Filed:
                                        Filed:07/08/20
                                               04/17/20Page
                                                        Page381
                                                             7 ofof14
                                                                    497
                                                                      PageID
                                                                        PageID
                                                                             #:1692
                                                                                #:3611
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 62-5Filed:
                                        Filed:07/08/20
                                               04/17/20Page
                                                        Page382
                                                             8 ofof14
                                                                    497
                                                                      PageID
                                                                        PageID
                                                                             #:1693
                                                                                #:3612




              Miller
            Declaration
             Exhibit 2
                                   Case:
                                     Case:
                                         1:20-cv-02134
                                            1:20-cv-02134
                                                       Document
                                                          Document
                                                                #: 140-1
                                                                   #: 62-5Filed:
                                                                           Filed:07/08/20
                                                                                  04/17/20Page
                                                                                           Page383
                                                                                                9 ofof14
                                                                                                       497
                                                                                                         PageID
                                                                                                           PageID
                                                                                                                #:1694
                                                                                                                   #:3613




                                                                    Occupancy as of   Occupancy as of   Percent Occupied as of   Percent Occupied
     Division              Facility             Tier     Capacity     3/15/2020         4/17/2020             3/15/2020           as of 7/17/2020 Tier Type First Quarantine Projected End Date
        10              Division 10          DIV10-1A      48             48                24                  100%                    50%
        10              Division 10          DIV10-1B      48             46                24                   96%                    50%
        10              Division 10          DIV10-2A      48             44                24                   92%                    50%
        10              Division 10          DIV10-2B      48              0                24                  closed                  50%
        10              Division 10          DIV10-2C      48             46                24                   96%                    50%
        10              Division 10          DIV10-2D      48             48                24                  100%                    50%
        10              Division 10          DIV10-3A      48             47                24                   98%                    50%
        10              Division 10          DIV10-3B      48             45                24                   94%                    50%
        10              Division 10          DIV10-3D      48             43                23                   90%                    48%
        10              Division 10          DIV10-4A      48             46                24                   96%                    50%
        10              Division 10          DIV10-4B      48             47                24                   98%                    50%
        10              Division 10          DIV10-4C      48             48                24                  100%                    50%
        10              Division 10          DIV10-4D      48             48                23                  100%                    48%
        11              Division 11          DIV11-AA      48             42                22                   88%                    46%
        11              Division 11          DIV11-AB      48             48                24                  100%                    50%
        11              Division 11          DIV11-AC      48             46                20                   96%                    42%
        11              Division 11          DIV11-AD      48             48                23                  100%                    48%
        11              Division 11          DIV11-AF      48             45                21                   94%                    44%
        11              Division 11          DIV11-BB      48             39                20                   81%                    42%
        11              Division 11          DIV11-BC      48             44                20                   92%                    42%
        11              Division 11          DIV11-BD      48             42                21                   88%                    44%
        11              Division 11          DIV11-BF      48             48                23                  100%                    48%
        11              Division 11          DIV11-BG      48             45                23                   94%                    48%
        11              Division 11          DIV11-BJ      48             47                23                   98%                    48%
        11              Division 11          DIV11-CC      48             47                24                   98%                    50%
        11              Division 11          DIV11-CH      48             48                22                  100%                    46%
         2           Division 2 Dorm 1       DIV2-D1-A     48             38                13                   79%                    27%
         2           Division 2 Dorm 1       DIV2-D1-B     48              0                8                   closed                  17%
         2           Division 2 Dorm 1       DIV2-D1-C     48              0                18                  closed                  38%
         2           Division 2 Dorm 1       DIV2-D1-D     48              0                39                  closed                  81%
         2           Division 2 Dorm 1       DIV2-D1-E     48              0                22                  closed                  46%
         2           Division 2 Dorm 1       DIV2-D1-F     48              0                24                  closed                  50%
         2           Division 2 Dorm 1       DIV2-D1-G     48              0                19                  closed                  40%
         2           Division 2 Dorm 1       DIV2-D1-H     48              0                24                  closed                  50%
         2           Division 2 Dorm 2       DIV2-D2-M     48              0                15                  closed                  31%
         2           Division 2 Dorm 2       DIV2-D2-O     48             41                15                   85%                    31%
         2           Division 2 Dorm 2       DIV2-D2-P     44             44                17                  100%                    39%
         2           Division 2 Dorm 2       DIV2-D2-S     44              0                15                  closed                  34%
         2           Division 2 Dorm 2       DIV2-D2-T     48              0                18                  closed                  38%
         2           Division 2 Dorm 2       DIV2-D2-V     48              1                13                    2%                    27%
         2           Division 2 Dorm 3      DIV2-D3-AA     44             18                20                   41%                    45%
         2           Division 2 Dorm 3      DIV2-D3-BB     48              0                22                  closed                  46%
         2           Division 2 Dorm 3      DIV2-D3-CC     48              0                0                   closed                 closed
         2           Division 2 Dorm 3      DIV2-D3-EE     48              0                21                  closed                  44%
         2           Division 2 Dorm 3      DIV2-D3-FF     48              0                19                  closed                  40%
         2           Division 2 Dorm 3      DIV2-D3-GG     48              0                22                  closed                  46%
         2           Division 2 Dorm 3      DIV2-D3-HH     48              0                10                  closed                  21%
         2           Division 2 Dorm 4      DIV2-D4-LL     54             52                21                   96%                    39%




Active\51151\1030311\305587084.v1-4/17/20
                                   Case:
                                    Case:1:20-cv-02134
                                           1:20-cv-02134
                                                       Document
                                                         Document
                                                                #:#:
                                                                  140-1
                                                                     62-5Filed:
                                                                         Filed:07/08/20
                                                                                04/17/20Page
                                                                                        Page384
                                                                                             10 of
                                                                                                of14
                                                                                                   497
                                                                                                     PageID
                                                                                                       PageID
                                                                                                            #:1695
                                                                                                              #:3614




                                                                    Occupancy as of   Occupancy as of   Percent Occupied as of   Percent Occupied
     Division              Facility             Tier     Capacity     3/15/2020         4/17/2020             3/15/2020           as of 7/17/2020 Tier Type First Quarantine Projected End Date
        2            Division 2 Dorm 4      DIV2-D4-LU     54             43                1                    80%                     2%
        2            Division 2 Dorm 4      DIV2-D4-ML     50             49                15                   98%                    30%
        2            Division 2 Dorm 4      DIV2-D4-MU     50             44                11                   88%                    22%
        2            Division 2 Dorm 4      DIV2-D4-NL     63             54                10                   86%                    16%
        2            Division 2 Dorm 4      DIV2-D4-NU     63             51                9                    81%                    14%
        2            Division 2 Dorm 4      DIV2-D4-OL     48             34                24                   71%                    50%
        2            Division 2 Dorm 4      DIV2-D4-OU     48              0                0                   closed                 closed
        2            Division 2 Dorm 4      DIV2-D4-PL     40             20                19                   50%                    48%
        2            Division 2 Dorm 4      DIV2-D4-PU     40             19                18                   48%                    45%
        2            Division 2 Dorm 4      DIV2-D4-QL     50              0                24                  closed                  48%
        2            Division 2 Dorm 4      DIV2-D4-QU     50              0                0                   closed                 closed
        2            Division 2 Dorm 4      DIV2-D4-RL     37              0                26                  closed                  70%
        2            Division 2 Dorm 4      DIV2-D4-RU     37              0                0                   closed                 closed
        4                Division 4           DIV4-I1      48              0                24                  closed                  50%
        4                Division 4           DIV4-J1      48              0                21                  closed                  44%
        4                Division 4           DIV4-K1      40              0                16                  closed                  40%
        4                Division 4           DIV4-L1      40              0                0                   closed                 closed
        4                Division 4           DIV4-L2      40              0                18                  closed                  45%
        4                Division 4           DIV4-M1      40              0                0                   closed                 closed
        4                Division 4           DIV4-N2      40              0                14                  closed                  35%
        4                Division 4           DIV4-P1      48              0                18                  closed                  38%
        4                Division 4           DIV4-P2      48              0                24                  closed                  50%
        4                Division 4           DIV4-Q1      48              0                20                  closed                  42%
        4                Division 4           DIV4-Q2      48              0                22                  closed                  46%
        5                Division 5           DIV5-1A      44              0                21                  closed                  48%
        5                Division 5           DIV5-1B      40              0                19                  closed                  48%
        5                Division 5           DIV5-1E      40              0                0                   closed                 closed
        5                Division 5           DIV5-1G      44              0                0                   closed                 closed
        5                Division 5           DIV5-1H      40              0                16                  closed                  40%
        5                Division 5           DIV5-1J      40              0                11                  closed                  28%
        5                Division 5           DIV5-1K      40              0                18                  closed                  45%
        5                Division 5           DIV5-1L      40              0                19                  closed                  48%
        5                Division 5           DIV5-2A      44              0                5                   closed                  11%
        5                Division 5           DIV5-2B      40             25                0                    63%                   closed
        5                Division 5           DIV5-2C      40              0                0                   closed                 closed
        5                Division 5           DIV5-2F      44             26                15                   59%                    34%
        5                Division 5           DIV5-2G      44              7                0                    16%                   closed
        5                Division 5           DIV5-2H      40              0                0                   closed                 closed
        5                Division 5           DIV5-2J      40              0                0                   closed                 closed
        5                Division 5           DIV5-2K      40              0                0                   closed                 closed
        5                Division 5           DIV5-2M      44             43                14                   98%                    32%
        6                Division 6           DIV6-1A      40             38                18                   95%                    45%
        6                Division 6           DIV6-1B      44             43                22                   98%                    50%
        6                Division 6           DIV6-1C      44             44                22                  100%                    50%
        6                Division 6           DIV6-1D      40             40                20                  100%                    50%
        6                Division 6           DIV6-1H      40             35                20                   88%                    50%
        6                Division 6           DIV6-1J      40              0                19                  closed                  48%
        6                Division 6           DIV6-1L      44             44                22                  100%                    50%




Active\51151\1030311\305587084.v1-4/17/20
                                   Case:
                                    Case:1:20-cv-02134
                                           1:20-cv-02134
                                                       Document
                                                         Document
                                                                #:#:
                                                                  140-1
                                                                     62-5Filed:
                                                                         Filed:07/08/20
                                                                                04/17/20Page
                                                                                        Page385
                                                                                             11 of
                                                                                                of14
                                                                                                   497
                                                                                                     PageID
                                                                                                       PageID
                                                                                                            #:1696
                                                                                                              #:3615




                                                                  Occupancy as of   Occupancy as of   Percent Occupied as of   Percent Occupied
     Division             Facility             Tier    Capacity     3/15/2020         4/17/2020             3/15/2020           as of 7/17/2020   Tier Type First Quarantine Projected End Date
         6              Division 6           DIV6-1N     44             44                22                  100%                    50%
         6              Division 6           DIV6-1P     40             38                20                   95%                    50%
         6              Division 6          DIV6-1Q      40             39                19                   98%                    48%
         6              Division 6           DIV6-1R     40             37                20                   93%                    50%
         6              Division 6           DIV6-2B     44             44                21                  100%                    48%
         6              Division 6           DIV6-2C     44             44                22                  100%                    50%
         6              Division 6           DIV6-2D     40             40                19                  100%                    48%
         6              Division 6           DIV6-2H     40             40                20                  100%                    50%
         6              Division 6           DIV6-2J     40             40                21                  100%                    53%
         6              Division 6           DIV6-2K     40             40                20                  100%                    50%
         6              Division 6           DIV6-2L     44             43                22                   98%                    50%
         6              Division 6           DIV6-2N     44             43                22                   98%                    50%
         6              Division 6           DIV6-2P     40             40                20                  100%                    50%
         6              Division 6          DIV6-2Q      40             40                24                  100%                    60%
         6              Division 6           DIV6-2R     40             38                25                   95%                    63%
         9              Division 9           DIV9-1A     44             44                19                  100%                    43%
         9              Division 9           DIV9-1B     44             44                22                  100%                    50%
         9              Division 9           DIV9-1D     44             39                18                   89%                    41%
         9              Division 9           DIV9-1E     44             35                19                   80%                    43%
         9              Division 9           DIV9-1F     44             15                21                   34%                    48%
         9              Division 9          DIV9-1G      44             34                22                   77%                    50%
         9              Division 9           DIV9-2A     44             44                22                  100%                    50%
         9              Division 9           DIV9-2B     44             43                19                   98%                    43%
         9              Division 9           DIV9-2D     44             44                22                  100%                    50%
         9              Division 9           DIV9-2E     44             37                37                   84%                    84%
         9              Division 9           DIV9-2F     44             32                20                   73%                    45%
         9              Division 9          DIV9-2G      44              0                22                  closed                  50%
         9              Division 9           DIV9-3A     44             42                22                   95%                    50%
         9              Division 9           DIV9-3B     44             43                22                   98%                    50%
         9              Division 9           DIV9-3C     44             43                22                   98%                    50%
         9              Division 9           DIV9-3E     44             21                22                   48%                    50%
         9              Division 9          DIV9-3G      44             43                22                   98%                    50%
         9              Division 9           DIV9-3H     44             43                21                   98%                    48%
         9              Division 9           DIV9-LI     10              1                1                    10%                    10%
        10              Division 10         DIV10-1C     48             47                24                   98%                    50%         Quarantine    4/9/2020 16:26    5/1/2020
        10              Division 10         DIV10-1D     48             45                22                   94%                    46%         Quarantine   4/16/2020 19:59   4/30/2020
        10              Division 10         DIV10-3C     48             47                20                   98%                    42%         Quarantine   3/31/2020 18:10   4/30/2020
        11              Division 11         DIV11-AG     48             47                24                   98%                    50%         Quarantine   3/31/2020 15:30   4/29/2020
        11              Division 11         DIV11-AH     48             47                24                   98%                    50%         Quarantine   4/12/2020 11:29    5/1/2020
        11              Division 11         DIV11-AJ     48             47                23                   98%                    48%         Quarantine    4/9/2020 6:55     5/1/2020
        11              Division 11         DIV11-BA     48             48                24                  100%                    50%         Quarantine   4/15/2020 11:59    5/1/2020
        11              Division 11         DIV11-BH     48             46                24                   96%                    50%         Quarantine    4/13/2020 7:59   4/30/2020
        11              Division 11         DIV11-CA     48             48                24                  100%                    50%         Quarantine   4/10/2020 21:59   4/30/2020
        11              Division 11         DIV11-CB     48             48                24                  100%                    50%         Quarantine   3/31/2020 17:48   4/27/2020
        11              Division 11         DIV11-CD     48             47                24                   98%                    50%         Quarantine   3/26/2020 12:42   4/24/2020
        11              Division 11         DIV11-CF     48             48                24                  100%                    50%         Quarantine   3/26/2020 12:13   4/30/2020
        11              Division 11         DIV11-CG     48             48                24                  100%                    50%         Quarantine    4/9/2020 7:26    4/30/2020
        11              Division 11         DIV11-CJ     48             48                30                  100%                    63%         Quarantine    3/31/2020 7:21   4/29/2020




Active\51151\1030311\305587084.v1-4/17/20
                                   Case:
                                    Case:1:20-cv-02134
                                           1:20-cv-02134
                                                       Document
                                                         Document
                                                                #:#:
                                                                  140-1
                                                                     62-5Filed:
                                                                         Filed:07/08/20
                                                                                04/17/20Page
                                                                                        Page386
                                                                                             12 of
                                                                                                of14
                                                                                                   497
                                                                                                     PageID
                                                                                                       PageID
                                                                                                            #:1697
                                                                                                              #:3616




                                                                  Occupancy as of   Occupancy as of   Percent Occupied as of   Percent Occupied
    Division               Facility         Tier       Capacity     3/15/2020         4/17/2020             3/15/2020           as of 7/17/2020   Tier Type    First Quarantine Projected End Date
       11               Division 11      DIV11-DA        48             47                24                   98%                    50%         Quarantine   3/31/2020 18:07       4/27/2020
       11               Division 11      DIV11-DB        48             47                24                   98%                    50%         Quarantine    4/7/2020 14:57        5/1/2020
       11               Division 11      DIV11-DC        48             47                24                   98%                    50%         Quarantine    4/9/2020 9:30         5/1/2020
       11               Division 11      DIV11-DD        48             47                23                   98%                    48%         Quarantine    3/29/2020 9:02        5/1/2020
       11               Division 11      DIV11-DF        48             45                24                   94%                    50%         Quarantine    4/10/2020 0:59       4/27/2020
       11               Division 11      DIV11-DG        48             46                24                   96%                    50%         Quarantine    4/9/2020 9:30        4/30/2020
       11               Division 11      DIV11-DH        48             47                24                   98%                    50%         Quarantine    4/13/2020 6:43       4/27/2020
       11               Division 11      DIV11-DJ        48             46                24                   96%                    50%         Quarantine    4/13/2020 6:36       4/29/2020
        2            Division 2 Dorm 2  DIV2-D2-N        48              0                23                  closed                  48%         Quarantine    4/4/2020 21:29       4/30/2020
        2            Division 2 Dorm 2  DIV2-D2-R        48              0                24                  closed                  50%         Quarantine    4/3/2020 6:51        4/30/2020
        2            Division 2 Dorm 2  DIV2-D2-U        44              0                19                  closed                  43%         Quarantine    4/8/2020 10:30       4/30/2020
        2            Division 2 Dorm 2  DIV2-D2-W        44              0                25                  closed                  57%         Quarantine   4/15/2020 17:53        5/1/2020
        2            Division 2 Dorm 3 DIV2-D3-DD        48              0                22                  closed                  46%         Quarantine   4/15/2020 19:29       4/30/2020
        2            Division 2 Dorm 3  DIV2-D3-JJ       48              0                19                  closed                  40%         Quarantine    4/4/2020 17:59       4/25/2020
        4                Division 4       DIV4-I2        48              0                16                  closed                  33%         Quarantine   4/16/2020 15:59       4/30/2020
        4                Division 4       DIV4-J2        48              0                9                   closed                  19%         Quarantine   4/15/2020 12:29        5/1/2020
        4                Division 4       DIV4-K2        40              0                15                  closed                  38%         Quarantine    4/9/2020 20:59       4/23/2020
        4                Division 4       DIV4-M2        40              0                14                  closed                  35%         Quarantine   4/15/2020 17:11       4/29/2020
        4                Division 4       DIV4-N1        40              0                16                  closed                  40%         Quarantine    4/9/2020 11:59       4/23/2020
        5                Division 5       DIV5-1C        40              3                18                    8%                    45%         Quarantine    4/2/2020 12:00       4/30/2020
        5                Division 5       DIV5-1D        40              0                17                  closed                  43%         Quarantine   4/15/2020 19:59       4/30/2020
        5                Division 5       DIV5-1F        44              0                17                  closed                  39%         Quarantine    4/6/2020 12:00       4/30/2020
        5                Division 5       DIV5-1M        44              0                20                  closed                  45%         Quarantine    4/6/2020 1:00        4/30/2020
        5                Division 5       DIV5-2D        40             25                9                    63%                    23%         Quarantine    4/4/2020 13:31       4/28/2020
        5                Division 5       DIV5-2E        40             19                14                   48%                    35%         Quarantine    4/3/2020 20:30       4/25/2020
        5                Division 5       DIV5-2L        40             36                16                   90%                    40%         Quarantine    4/9/2020 8:03        4/26/2020
        6                Division 6       DIV6-1K        40             34                20                   85%                    50%         Quarantine   3/26/2020 23:59       4/30/2020
        6                Division 6       DIV6-2A        40             40                20                  100%                    50%         Quarantine   3/31/2020 14:01       4/30/2020
        9                Division 9       DIV9-1C        44             41                23                   93%                    52%         Quarantine    4/9/2020 7:17        4/26/2020
        9                Division 9       DIV9-1H        44             38                20                   86%                    45%         Quarantine    4/15/2020 7:15       4/29/2020
        9                Division 9       DIV9-2C        44             44                24                  100%                    55%         Quarantine    4/9/2020 16:23       4/23/2020
        9                Division 9       DIV9-2H        44             37                12                   84%                    27%         Quarantine    4/3/2020 11:29       4/21/2020
        9                Division 9       DIV9-3D        44             41                29                   93%                    66%         Quarantine    3/29/2020 8:45       4/30/2020
        9                Division 9       DIV9-3F        44              0                22                  closed                  50%         Quarantine   4/15/2020 22:30       4/30/2020
    Hospital              Hospital        Hospital       n/a            13                27                    n/a                    n/a
Outside Counties     Outside Counties Outside Counties   n/a             8                8                     n/a                    n/a




Active\51151\1030311\305587084.v1-4/17/20
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  62-5Filed:
                                      Filed:07/08/20
                                             04/17/20Page
                                                     Page387
                                                          13 of
                                                             of14
                                                                497
                                                                  PageID
                                                                    PageID
                                                                         #:1698
                                                                           #:3617




             Miller
           Declaration
            Exhibit 3
                                   Case:
                                    Case:1:20-cv-02134
                                           1:20-cv-02134
                                                       Document
                                                         Document
                                                                #:#:
                                                                  140-1
                                                                     62-5Filed:
                                                                         Filed:07/08/20
                                                                                04/17/20Page
                                                                                        Page388
                                                                                             14 of
                                                                                                of14
                                                                                                   497
                                                                                                     PageID
                                                                                                       PageID
                                                                                                            #:1699
                                                                                                              #:3618


                                                        Occupancy as if   Occupancy as of   Percent Occupied as of   Percent Occupied as of
 Division           Facility          Tier   Capacity     3/15/2020         4/17/2020             3/15/2020                4/17/2020          Tier Type First Quarantine Projected End Date
     8        Division 8 Cermak     DIV8-2E    n/a            14                13                    n/a                      n/a
     8        Division 8 Cermak     DIV8-2N    24             27                4                   113%                      17%
     8        Division 8 Cermak     DIV8-2S    26             29                23                  112%                      88%
     8        Division 8 Cermak     DIV8-2W    20             12                11                   60%                      55%
     8        Division 8 Cermak     DIV8-3E    12             6                 3                    50%                      25%              Isolation                     4/24/2020
     8        Division 8 Cermak     DIV8-3N    20             14                14                   70%                      70%
     8        Division 8 Cermak     DIV8-3S    14             12                4                    86%                      29%              Isolation   3/28/2020 3:00    4/30/2020
     8        Division 8 Cermak     DIV8-3W    20             14                11                   70%                      55%              Isolation   3/30/2020 19:00   4/30/2020
  8 RTU        Division 08 RTU     DIV08-2A    20             10                8                    50%                      40%
  8 RTU        Division 08 RTU     DIV08-2B    39             21                12                   54%                      31%             Quarantine 4/16/2020 19:00     4/30/2020
  8 RTU        Division 08 RTU     DIV08-2E    20             18                10                   90%                      50%              Isolation 3/25/2020 19:59     5/1/2020
  8 RTU        Division 08 RTU      DIV08-2F   39             32                38                   82%                      97%
  8 RTU        Division 08 RTU     DIV08-2G    39             28                39                   72%                     100%
  8 RTU        Division 08 RTU     DIV08-3A    20             18                7                    90%                      35%              Isolation   3/26/2020 18:29   4/30/2020
  8 RTU        Division 08 RTU     DIV08-3B    39             39                22                  100%                      56%             Quarantine   4/7/2020 12:30    4/23/2020
  8 RTU        Division 08 RTU     DIV08-3C    39             38                38                   97%                      97%              Isolation   3/25/2020 15:41   4/30/2020
  8 RTU        Division 08 RTU     DIV08-3D    39             39                39                  100%                     100%              Isolation   3/25/2020 21:00   4/30/2020
  8 RTU        Division 08 RTU     DIV08-3E    20             16                6                    80%                      30%              Isolation   3/25/2020 23:59   5/1/2020
  8 RTU        Division 08 RTU      DIV08-3F   39             39                28                  100%                      72%             Quarantine   3/31/2020 17:59   4/25/2020
  8 RTU        Division 08 RTU     DIV08-3G    39             38                24                   97%                      62%             Quarantine   3/31/2020 12:59   4/30/2020
  8 RTU        Division 08 RTU     DIV08-3H    39             39                35                  100%                      90%             Quarantine   3/31/2020 9:41    5/1/2020
  8 RTU        Division 08 RTU     DIV08-4A    20             16                14                   80%                      70%
  8 RTU        Division 08 RTU     DIV08-4B    39             11                20                   28%                      51%             Quarantine 4/2/2020 20:00      4/29/2020
  8 RTU        Division 08 RTU     DIV08-4C    39             39                37                  100%                      95%
  8 RTU        Division 08 RTU     DIV08-4D    39             38                20                   97%                      51%
  8 RTU        Division 08 RTU     DIV08-4E    20             12                5                    60%                      25%              Isolation   3/26/2020 11:30   4/30/2020
  8 RTU        Division 08 RTU      DIV08-4F   39             38                31                   97%                      79%             Quarantine   4/1/2020 20:01    5/1/2020
  8 RTU        Division 08 RTU     DIV08-4G    39             38                27                   97%                      69%             Quarantine   4/8/2020 11:29    4/30/2020
  8 RTU        Division 08 RTU     DIV08-4H    39             39                28                  100%                      72%             Quarantine   3/31/2020 12:27   5/1/2020
  8 RTU        Division 08 RTU     DIV08-5A    20             12                7                    60%                      35%
  8 RTU        Division 08 RTU     DIV08-5B    39             36                25                   92%                      64%
  8 RTU        Division 08 RTU     DIV08-5C    39             10                17                   26%                      44%              Isolation   4/4/2020 13:00    4/30/2020
  8 RTU        Division 08 RTU     DIV08-5D    39             28                11                   72%                      28%
  8 RTU        Division 08 RTU     DIV08-5E    20             9                 2                    45%                      10%              Isolation 3/30/2020 20:30     4/30/2020
  8 RTU        Division 08 RTU      DIV08-5F   39             38                22                   97%                      56%             Quarantine 4/9/2020 0:59       4/30/2020
  8 RTU        Division 08 RTU     DIV08-5G    39             23                9                    59%                      23%
  8 RTU        Division 08 RTU     DIV08-5H    39             36                29                   92%                      74%             Quarantine 4/3/2020 20:30      4/27/2020
Boot Camp         Boot Camp        Boot Camp   500            0                172                  closed                    34%              Isolation 3/30/2020 20:30     5/1/2020




Active\51151\1030311\305587084.v1-4/17/20
Case: 1:20-cv-02134 Document #: 140-1 Filed: 07/08/20 Page 389 of 497 PageID #:3619




         EXHIBIT C
Case:
   Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 70 Filed:
                                       Filed: 07/08/20
                                              04/21/20 Page
                                                       Page 390
                                                            1 of of
                                                                 10497
                                                                    PageID
                                                                       PageID
                                                                           #:1920
                                                                              #:3620




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 ANTHONY MAYS, Individually and on          )
 behalf of a class of similarly situated persons;
                                            )
 and JUDIA JACKSON, as next friend of       )
 KENNETH FOSTER, Individually and on        )
 behalf of a class of similarly situated persons
                                            )
                                            )                   Case No. 20-cv-2134
                    Plaintiffs-Petitioners, )
                                            )
 v                                          )
                                            )
 THOMAS DART, Sheriff of Cook County,       )
                                            )
                  Defendant-Respondent )

                           DECLARATION OF REBECCA LEVIN

I, Rebecca Levin, pursuant to 28 U.S.C. § 1746, declare as follows:

   1. I have been employed by the Cook County Sheriff’s Office (“CCSO”) since January 2020
      as a Senior Advisor. I have a Master’s Degree in Public Health, with a concentration in
      Health Policy and Administration from the University of Illinois at Chicago and also
      completed doctoral coursework at Tulane University School of Public Health and Tropical
      Medicine’s Executive Doctor of Science Program in the Department of Health Systems
      Management. Additionally, prior to joining the CCSO, I worked in the field of public
      health for twenty years, first with the American Academy of Pediatrics and then Ann &
      Robert H. Lurie’s Children’s Hospital of Chicago.

   2. I previously executed a sworn Declaration concerning the CCSO’s response to the Novel
      Coronavirus (“COVID-19”) pandemic, filed on April 7, 2020 under Dkt. #30-7. Each and
      all paragraphs under said declaration are incorporated and re-stated herein.

   3. The facts set forth in this declaration are drawn from information I have received in my
      position with the CCSO. It does not contain all of the facts that I know about the matters
      discussed below.

   4. As a Senior Advisor with a public health background, I have been involved in the proactive
      measures taken by CCSO to combat the COVID-19 pandemic. Principally, since March
      12, 2020, I have been in near constant communication with public health officials, elected
      officials, and other healthcare stakeholders to obtain the most current guidance on measures
      to prevent and mitigate COVID-19 exposure and infection (which has evolved over time),
      disseminated this guidance to staff responsible for implementing policies and procedures,



                                                                               1030311\305599646.v1
Case:
   Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 70 Filed:
                                       Filed: 07/08/20
                                              04/21/20 Page
                                                       Page 391
                                                            2 of of
                                                                 10497
                                                                    PageID
                                                                       PageID
                                                                           #:1921
                                                                              #:3621




      and worked directly with such staff to implement such policies and procedures. Indeed,
      this has essentially become my full-time job over the last several weeks.

   5. Key collaborations to ensure the CCSO is following the most up to date guidance from the
      Centers for Disease Control and Prevention (CDC), particularly concerning correctional
      settings, has involved working with the Chicago Department of Public Health (CDPH),
      Cook County Health and Hospital Systems, in particular, Cermak Health, and numerous
      elected county, city, state and federal officials.

     Collaboration with the Centers for Disease Control and Prevention and Chicago
                              Department of Public Health

   6. Representatives of CDPH, Stephanie Black, MD, MSc, Medical Director Communicable
      Disease Program and Isaac Ghinai, MBBS MSc, CDC Epidemic Intelligence Service
      Officer detailed to CDPH, toured the CCDOC during the month of March 2020 to observe
      the jail from a public health and infection control perspective.

   7. Following the walk through, a team from CCDOC leadership, the CCSO Executive Office,
      and Cermak collaborated to identify individuals, departments or agencies with primary
      responsibility for amending their procedures based on feedback from CDPH and monitor
      the status of their implementation. These efforts focus on placement/housing of detainees,
      including measures to increase social distancing, such as increasing distance between
      occupied bunks.

   8. The CDPH is aware of the CCSOs practices and procedures as it pertains to housing
      detainees in isolation and quarantine. These practices and procedures align closely with the
      housing “algorithm” provided as part of the CDPH recommendations.

   9. Because Drs. Black and Ghinai from CDPH have a variety of responsibilities related to
      COVID-19, CDPH requested additional epidemiological support from the CDC to provide
      guidance on controlling the spread of COVID-19 in Cook County Jail. On behalf of the
      CCSO, I expressed strong support for this additional expert consultation. Paige Armstrong,
      MD, MHS, Epidemiology Team Lead and Lieutenant Commander in the US Public Health
      Service, and Alison Binder, Epidemiologist, were deployed by the CDC to Chicago on
      April 15 and 16 respectively.

                                  April 17, 2020 On-Site Visit

   10. On Friday, April 17, 2020 representatives of the CDC and CDPH conducted a site visit at
       the Cook County Jail. The visit lasted approximately three and a half hours and provided
       the representatives with information about different settings: intake; dorms and celled tiers;
       quarantine and isolation tiers; and cohort isolation and convalescent barracks.

   11. The CCSO invited the CDC and CDPH to the Jail to conduct the site visit based on the
       CCSO’s interest in ensuring it is following the recommended public health guidelines and
       continuing to evolve its policies as COVID-19 research evolves.



                                                                                  1030311\305599646.v1
Case:
   Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 70 Filed:
                                       Filed: 07/08/20
                                              04/21/20 Page
                                                       Page 392
                                                            3 of of
                                                                 10497
                                                                    PageID
                                                                       PageID
                                                                           #:1922
                                                                              #:3622




   12. The following individuals attended the site visit: from the CDC Paige Armstrong, MD,
       MHS, Epidemiology Team Lead and Alison Binder, Epidemiologist; from CDPH
       Stephanie Black, MD, MSc, Medical Director Communicable Disease Program and Isaac
       Ghinai, MBBS MSc, CDC Epidemic Intelligence Service Officer detailed to CDPH; from
       Cermak Health Services Dr. Connie Mennella, Linda Follenweider, Chad Zawitz, and
       Bridgette Jones; and from CCSO Mike Miller, Jane Gubser and myself.

   13. CDC and CDPH representatives noted that gaining some familiarity with the physical
       layout of the Jail will be helpful in assuring CCSO practices met CDC standards and to
       provide additional recommendations for continuing to slow the spread of COVID-19.

   14. The CDC and CDPH representatives commented frequently on the cleanliness of the
       facility and the noticeable smell of bleach throughout. Representatives observed cleaning
       by both detainees and staff during the site visit.

   15. The CDPH representatives noted increased social distancing, particularly with the reduced
       density of bunk assignments in the dorms. This change was implemented following the
       CDPH recommendation following the March 2020 site visit.

   16. Although the site visit showed that face masks were being made available to detainees, not
       all detainees chose to wear them. Commander Armstrong had previously been deployed to
       respond to COVID-19 on a cruise ship and noted that encouraging people to consistently
       follow public health guidance was a challenge in other environments as well.

   17. The CDC and CDPH representatives expressed their appreciation for the thoughtful efforts
       of the CCDOC in the context of a large and complex facility. Commander Armstrong stated
       “you guys are doing an amazing job.”

   18. The CDC and CDPH will use the information observed during the site visit to develop
       recommendations for a plan to continue to address the evolving COVID-19 pandemic
       based on the complex needs of the Jail. These recommendations will take into account the
       CDC Guidelines for Correctional Facilities as well as the specific characteristics of the Jail
       space, detainees, and staff. The CDC will also use this information to improve the guidance
       they provide to correctional facilities around the nation.

   19. The CCSO expects to receive these recommendations within the next several weeks. As
       with the recommendations received from CDPH, the CCSO will review these
       recommendations for purposes of implementation.

   20. The CCSO will continue to work with the CDC and CDPH to receive such information as
      COVID-19 and its handling continue to be researched, understood and managed.

   21. I will continue to take this into account for purposes of my recommendations to office on
       our implementation and procedures.




                                                                                  1030311\305599646.v1
Case:
   Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 70 Filed:
                                       Filed: 07/08/20
                                              04/21/20 Page
                                                       Page 393
                                                            4 of of
                                                                 10497
                                                                    PageID
                                                                       PageID
                                                                           #:1923
                                                                              #:3623




I, Rebecca Levin, pursuant to 28 U.S.C. § 1746, declare under penalty of perjury of the laws of the
United States of America that the foregoing is true and correct.

Dated this _21_ day of April 2020.




                                                            ______________________________
                                                            Rebecca Levin, MPH




                                                                                1030311\305599646.v1
Case:
   Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 70 Filed:
                                       Filed: 07/08/20
                                              04/21/20 Page
                                                       Page 394
                                                            5 of of
                                                                 10497
                                                                    PageID
                                                                       PageID
                                                                           #:1924
                                                                              #:3624




To:   Connie Mennella, MD
      Chair, Department of Correctional Health/Cermak Health Services
      Bradley Curry
      Chief of Staff, Cook County Sheriff’s Office

From: Stephanie R. Black, MD, MSc
      Communicable Disease Program, Chicago Department of Public Health
      Isaac Ghinai, MBBS, MSc
      CDC Epidemic Intelligence Service Officer, Chicago Department of Public Health


Date: March 27, 2020
Re: Recommendations for control and mitigation of coronavirus disease at the Cook County Jail

CDPH was notified the first suspected case of coronavirus disease (COVID-19) in Cook County Jail on
March 20, 2020. As of March 27, 2020, 38 confirmed COVID-19 cases have been confirmed among
inmates at Cook County Jail from multiple accommodation units (principally RTU, Division 6 and Dorm 4).
Several staff members have also reportedly been diagnosed with COVID-19. In addition, approximately
135 inmates and have tests pending for COVID-19, and more inmates are experiencing symptoms and
testing positive each day.

The CDPH investigation team reviewed epidemiological data with Dr Chad Zawitz, Director of Infectious
Diseases at Cermak Health Services and conducted a field visit to the jail on March 26th 2020, from 12pm
to 4pm, and met with Dr Connie Mennella, Chairperson of the Department of Correctional Health at
Cermak Health Services; Dr Sharon Welbel, Director of Infection Control and Hospital Epidemiology at
Cook County Health; Bridgette Jones, nurse epidemiologist for Cermak Health Services and Jasmin Jarlega
Penaranda, Environmental Services Coordinator at Cook County Jail and others.

Wherever possible, these recommendations follow CDC guidance and account for local conditions. For
CDC’s Interim Guidance on Management of COVID-19 in Correctional and Detention Facilities, see:
https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-
detention.html

Broadly, we recommend grouping inmates into four groups:
Group 1       Confirmed cases: isolate together in the Bootcamp barracks
Group 2       Symptomatic, clinically higher-risk persons under investigation (PUI): who should be
              isolated in cells, individually or in very small groups
Case:
   Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 70 Filed:
                                       Filed: 07/08/20
                                              04/21/20 Page
                                                       Page 395
                                                            6 of of
                                                                 10497
                                                                    PageID
                                                                       PageID
                                                                           #:1925
                                                                              #:3625



Group 3       Symptomatic, clinically lower-risk PUIs: consider isolating together in Bootcamp barracks,
              with social distancing and consider universal use of face masks
Group 4       Asymptomatic contacts: quarantine in small units if possible, quarantined together if
              needed.

Recommendations are divided into 4 sections: Epidemiology, Placement/Housing, Infection Control, and
Release. Most of our recommendations (Sections 1-3) apply to the partnership between Cook County
Department of Corrections and Cermak Health Services in running Cook County Jail, and all will play a
role in controlling the spread or limiting the impact of COVID-19. Some of the most impactful
recommendations, those in Section 4 pertaining to the release of inmates for urgent public health
reasons, apply to the broader criminal justice system.
                                 Case:
                                    Case:
                                       1:20-cv-02134
                                          1:20-cv-02134
                                                     Document
                                                        Document
                                                              #: 140-1
                                                                  #: 70 Filed:
                                                                        Filed: 07/08/20
                                                                               04/21/20 Page
                                                                                        Page 396
                                                                                             7 of of
                                                                                                  10497
                                                                                                     PageID
                                                                                                        PageID
                                                                                                            #:1926
                                                                                                               #:3626

                                  Task                                                                                            Person/
                                                                                                                                  Team
                                                                                                                                  Responsible
                                  1.1
                                  Provide a list of all accommodation units, by division and by housing situation (e.g. dorm of
                                  200 people, individual cells of 2 people), for the jail under normal operating conditions
                                  1.2
                                  Provide a line list of known COVID positive employees to CDPH each day including date of
                                  symptom onset and units worked in last 14 days
                                  1.3
                                  Provide a line list of known COVID positive inmates to CDPH including date of symptom onset,
1. Epidemiologic Investigation




                                  accommodation units and work assignments for last 14 days. This may be done at some time
                                  after the peak of cases and/or CDPH staff may deploy to collect this information.
                                  1.4
                                  Cases in inmates should be reported by infection preventionist through the Illinois National
                                  Electronic Surveillance System
                                  1.5
                                  Per CDC recommendations, the value of interviewing individual healthcare workers (HCW)
                                  who may have seen a COVID case is limited in the context of community transmission
                                  (https://www.cdc.gov/coronavirus/2019-ncov/hcp/guidance-risk-assesment-hcp.html). The
                                  focus should instead be on ensuring HCW are asymptomatic, e.g. by ensuring pre-shift
                                  symptom screening.
                                  1.6
                                  Assess risk of COVID-19 in inmates. We suggest the following categories (see attached
                                  algorithm).
                                  Group 1: Confirmed cases
                                  Group 2: Symptomatic, clinically higher-risk persons under investigation (PUIs)
                                  Group 3: Symptomatic, clinically lower-risk PUIs
                                  Group 4: Asymptomatic contacts (not reflected on algorithm)
                            Case:
                               Case:
                                  1:20-cv-02134
                                     1:20-cv-02134
                                                Document
                                                   Document
                                                         #: 140-1
                                                             #: 70 Filed:
                                                                   Filed: 07/08/20
                                                                          04/21/20 Page
                                                                                   Page 397
                                                                                        8 of of
                                                                                             10497
                                                                                                PageID
                                                                                                   PageID
                                                                                                       #:1927
                                                                                                          #:3627


                        See attached algorithm.
                        2.1
                        House confirmed cases (Group 1) together in a unit in the Bootcamp barracks and isolated. Lift
                        them from isolation 7 days since their first symptom or 3 days following resolution of fever (off
                        antipyretics) and improvement in respiratory symptoms, whichever is later
                        https://www.cdc.gov/coronavirus/2019-ncov/hcp/disposition-in-home-patients.html
                        2.2
                        CDC recommends isolating persons under investigation (PUIs) separately, in single cells, where
                        possible. Cook Co Jail has been attempting to do this, but space is extremely limited with the
                        increasing number of PUIs. Where necessary, CDC recommends cohorting isolated individuals in a
                        large, well-ventilated cell with solid walls and a solid door that closes fully. Therefore, consider
                        housing clinically lower-risk probable cases (Group 3) together in the Bootcamp barracks and
                        isolate as (“the PUI unit”). Consider face masks for this group. Reassign bunks to allow 6 feet or
                        more in all directions. Ensure bunks are cleaned thoroughly if assigned to a new occupant. Arrange
                        bunks so that individuals sleep head-to-foot to increase distance between them.

                        Given the high rate of COVID positivity in PUIs tested so far from units with known exposure,
                        consider not testing this group to avoid exposures to healthcare staff and preserve PPE.
                        If testing, and an individual tests positive, transfer to Group 1.
                        If testing, and an individual tests negative, isolate them for the remainder of their isolation period
                        away from all COVID positives and PUIs.
2. Placement/ housing




                        Lift them from isolation 7 days since their first symptom or 3 days following resolution of fever (off
                        antipyretics) and improvement in respiratory symptoms, whichever is later
                        2.3
                        Test clinically higher-risk PUIs for COVID-19 (Group 2) and house separately in cells (e.g. in Division
                        6) until results are available. While tests are pending, these individuals should wear a face mask if
                        they leave their isolation room or another person enters.
                        If an individual tests positive, transfer to Group 1.
                        If they test negative, continue to isolate in an individual cell or cells of two, until 7 days following
                        their symptom onset or 3 days fever free with resolving respiratory symptoms
                        2.4
                        Immediately isolate and test any inmates with new symptoms but no known exposure (e.g. in
                        Division 6). IDPH has agreed to accept and prioritize these specimens, with a projected turnaround
                        time of 48 hrs. or less. Rapid testing is needed to identify newly affected units
                        2.5
                        Quarantine all asymptomatic inmates from units with confirmed or probable COVID cases or PUIs
                        (Group 4; not on algorithm as not symptomatic). These individuals should not participate in work in
                        the jail. While CDC recommends close contacts of COVID-19 cases should be isolated individually
                        and their least-preferred option is to house quarantined individuals in their regularly assigned
                        housing unit, recognizing the large numbers of close contacts of cases at this time, this may be the
                        only realistic option. Fortunately, the largest affected dorm (Dorm 4) is not at full occupancy.
                        Employing social distancing in these settings and removing individuals at high risk of severe disease
                        would be beneficial
                        2.6
                        Where possible, staff the Bootcamp barracks with COVID-recovered staff and or inmates
                        Case:
                           Case:
                              1:20-cv-02134
                                 1:20-cv-02134
                                            Document
                                               Document
                                                     #: 140-1
                                                         #: 70 Filed:
                                                               Filed: 07/08/20
                                                                      04/21/20 Page
                                                                               Page 398
                                                                                    9 of of
                                                                                         10497
                                                                                            PageID
                                                                                               PageID
                                                                                                   #:1928
                                                                                                      #:3628




                       3.1
                       All jail staff should have their temperature checked and be screened for symptoms (e.g. cough,
                       shortness of breath) prior to starting their shift
                       3.2
                       Inmates, especially those on quarantine units, should be screened for a fever, cough or shortness of
                       breath each shift
                       3.3
                       Any potentially aerosol generating procedures (e.g. CPAP) should be avoided in open units
                       3.4
                       Outside of performing aerosol generating procedures (e.g. nebulizer treatment, intubation; most
                       likely to be conducted in Cermak Health Center), N95s masks are not recommended and should be
                       preserved for healthcare personnel conducting aerosol generating procedures
                       3.5
                       Staff having direct physical contact with confirmed or probable COVID-19 patients or PUIs should
                       wear eye protection (goggles or face shield), a surgical mask, latex gloves, and a disposable medical
                       gown
                       3.6
                       Staff entering the COVID unit but not having physical contact with patients (e.g. sitting at
                       observation desk) should wear a surgical mask and gloves
                       3.7
                       Staff entering the PUI unit but not having physical contact with patients (e.g. sitting at observation
                       desk) should wear a surgical mask and gloves
3. Infection Control




                       3.8
                       Staff entering quarantined units, including physical contact with any asymptomatic inmate, should
                       wear a surgical mask and gloves (if inmate is identified as symptomatic, full PPE should be used as
                       above, as they become a PUI)
                       3.9
                       All staff on any unit, but especially those requiring a surgical mask (i.e. any unit on isolation or
                       quarantine), should have easy access to alcohol-based hand rub immediately outside of the unit so it
                       can be used immediately after removing their gloves and surgical mask (e.g. on RTU, the alcohol-
                       based hand rub outside the unit was only available in the dispensary behind a locked door)
                       3.10
                       Staff should be trained repeatedly on the correct use of PPE (we saw numerous examples of staff
                       touching the outside of their masks and not washing their hands, even though training had occurred.
                       In this instance, masks will act as a mechanism of transmission, rather than a barrier to
                       transmission)
                       3.11
                       Staff should be cohorted to work in specific epidemiological contexts, e.g. rotating staff between
                       isolation units, quarantine units and unaffected units should be avoided
                       3.12
                       Inmates from different units should not mingle in central workspace (e.g. laundry)
                       3.13
                       Quarantine all new intakes for 14 days before they enter the facility’s general population away from
                       all COVID isolation and quarantine units
                Case:
                  Case:
                      1:20-cv-02134
                         1:20-cv-02134
                                    Document
                                       Document
                                             #: 140-1
                                                #: 70 Filed:
                                                      Filed: 04/21/20
                                                             07/08/20 Page
                                                                      Page 10
                                                                           399ofof10497
                                                                                     PageID
                                                                                        PageID
                                                                                            #:1929
                                                                                               #:3629




             4.1
             Every inmate sharing a unit with a COVID case can be epidemiologically considered a close
             contact of a case, equivalent to a household contact. High attack rates in household contacts
             have been documented (>10%). Decompressing the jail would allow large accommodation units
             to be split into smaller units, and therefore reduce the number of close contacts of each future
             case.
             4.2
             We recommend considering mass release of inmates to decompress the jail for urgent public
             health reasons (see 2.2 and 2.5 for illustrations of the need to decompress the jail)
4. Release




             4.3
             First, prioritize the unexposed for immediate release on public health grounds
             4.4
             Second, consider the release of high risk inmates (e.g. aged over 65, underlying comorbidities) as
             long as appropriate follow-up and isolation (i.e. stable housing and telephone contact) can be
             arranged https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/people-at-higher-
             risk.html
             4.5
             Given the necessity of ensuring controlled release, no inmate should be released without an exit
             interview (including temperature check) and stable housing being arranged by the criminal justice
             system. CDPH should be notified during business hours of the release of any COVID positive
             inmate or PUI with unstable housing
Case: 1:20-cv-02134 Document #: 140-1 Filed: 07/08/20 Page 400 of 497 PageID #:3630




        EXHIBIT D
    Pulled from Plaintiffs’ Class Action
     Complaint (ECF No. 1 at 13-14)
Case: 1:20-cv-02134 Document #: 140-1 Filed: 07/08/20 Page 401 of 497 PageID #:3631




 The photographs below depict one of several tiers in Division 2 of the jail, which houses a large
                                portion of the jail’s detainees.
Case: 1:20-cv-02134 Document #: 140-1 Filed: 07/08/20 Page 402 of 497 PageID #:3632
Case: 1:20-cv-02134 Document #: 140-1 Filed: 07/08/20 Page 403 of 497 PageID #:3633




        EXHIBIT E
    Pulled from Plaintiffs’ Class Action
       Complaint (ECF No. 1 at 14)
Case: 1:20-cv-02134 Document #: 140-1 Filed: 07/08/20 Page 404 of 497 PageID #:3634




The Jail’s Residential Treatment Unit (“RTU”), where medically vulnerable detainees are housed.
Case: 1:20-cv-02134 Document #: 140-1 Filed: 07/08/20 Page 405 of 497 PageID #:3635




         EXHIBIT F
4/22/2020   Case: 1:20-cv-02134 Document #: 140-1 COVID-19
                                                  Filed: 07/08/20     Page 406 of 497 PageID #:3636
                                                           Cases at CCDOC

   (https://www.cookcountysheri .org) (https://www.cookcountysheri .org)
      English



   COVID-19 Cases at CCDOC
   Home (https://www.cookcountysheri .org) > COVID-19 Cases at CCDOC

   Sheri ’s o cers and county medical professionals are aggressively working round-the-clock to combat the
   global coronavirus pandemic. Even before the virus started rapidly spreading in the Chicago area, the o ce
   instituted early screening and testing of detainees and moved to increase the availability of PPE and
   sanitation supplies throughout the jail. Detainees who have symptoms of COVID-19 are isolated and tested
   by Cermak Health Services sta and receive thorough medical attention and cellmates are quarantined and
   monitored.

   The Sheri ’s O ce also created an o -site, 500-bed isolation and care facility for detainees, took up an
   unprecedented e ort to move detainees from double cells to single cells to increase social distancing,
   partnered with The New Roseland Community Hospital to provide on-site testing for frontline sta , and is
   consulting with noted sanitation and infectious disease experts.

   For more information regarding our ongoing e orts to respond to COVID-19 at the DOC, please visit our
   website: https://www.cookcountysheri .org/category/press-release/
   (https://www.cookcountysheri .org/category/press-release/)

   As of 5 p.m. on 04/21/2020:

            235 detainees in custody at Cook County Jail are currently positive for COVID-19.
                  This includes 19 who are being treated at local hospitals.
            192 detainees in custody are no longer positive and are being monitored at a recovery facility at the
            jail.
            145 detainees have tested negative for COVID-19.
            6 detainees who tested positive for COVID-19 have died while receiving treatment at local hospitals.
                  Juan Salgado Mendoza, 53, was pronounced dead on April 20 at Stroger Hospital.
                  Rene Olivo, 42, was pronounced dead on the night of April 19 at Saint Anthony Hospital.

   Additionally, 180 correctional o cers are positive for COVID-19, as are 30 other Cook County Sheri ’s
   employees.

   There are 120 employees who previously tested positive who are now recovered and have returned to work.

   We are saddened to report that one of our correctional o cers has passed away as result of complications
   due to COVID-19.




https://www.cookcountysheriff.org/covid-19-cases-at-ccdoc/                                                          1/3
4/22/2020   Case: 1:20-cv-02134 Document #: 140-1 COVID-19
                                                  Filed: 07/08/20     Page 407 of 497 PageID #:3637
                                                           Cases at CCDOC




   Search
   Search for:                                         Search



   Recent Press Releases
                     Sheri Dart, New Roseland Community Hospital Opens COVID-19 Test Site for Sheri ’s O ce
                     Employees (https://www.cookcountysheri .org/sheri -dart-new-roseland-community-hospital-
                     opens-covid-19-test-site-for-sheri s-o ce-employees/)
                     Cook County Sheri Thomas J. Dart announced that a mobile COVID-19 testing site opened
                     today at [Read More]

                     Update on COVID-19 Cases at Cook County Jail (https://www.cookcountysheri .org/update-on-
                     covid-19-cases-at-cook-county-jail-4/)
                     As part of its ongoing e ort to inform the public of the measures being taken to combat the
                     spread [Read More]


                     Update on COVID-19 Cases at Cook County Jail (https://www.cookcountysheri .org/update-on-
                     covid-19-cases-at-cook-county-jail-2/)
                     As part of its ongoing e ort to inform the public of the measures being taken to combat the
                     spread [Read More]


   Update on COVID-19 Cases at Cook County Jail (https://www.cookcountysheri .org/update-on-covid-19-
   cases-at-cook-county-jail-3/)
   As part of its ongoing e ort to inform the public of the measures being taken to combat the spread [Read
   More]




https://www.cookcountysheriff.org/covid-19-cases-at-ccdoc/                                                         2/3
4/22/2020   Case: 1:20-cv-02134 Document #: 140-1 COVID-19
                                                  Filed: 07/08/20     Page 408 of 497 PageID #:3638
                                                           Cases at CCDOC




                     Update on COVID-19 Cases at Cook County Jail (https://www.cookcountysheri .org/update-on-
                     covid-19-cases-at-cook-county-jail/)
                     As part of its ongoing e ort to inform the public of measures being taken to combat the spread
                     of [Read More]


   Copyright 2018 © Cook County Sheri ’s O ce.
   All Rights Reserved.




   CONNECT WITH US
            (https://www.facebook.com/pages/Cook-County-Sheri s-O ce-O cial/234150779931765?ref=br_rs)

            (https://twitter.com/ccsopio)               (https://vimeo.com/cookcounty)
   (https://www.instagram.com/cookcountysheri /)




https://www.cookcountysheriff.org/covid-19-cases-at-ccdoc/                                                            3/3
Case: 1:20-cv-02134 Document #: 140-1 Filed: 07/08/20 Page 409 of 497 PageID #:3639




         EXHIBIT G
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 64-5Filed:
                                        Filed:07/08/20
                                               04/19/20Page
                                                        Page410
                                                             2 ofof14
                                                                    497
                                                                      PageID
                                                                        PageID
                                                                             #:1858
                                                                                #:3640




                       Affidavit of Elizabeth Corrado For Bryant Blake

My name is Elizabeth Corrado. I am a Volunteer Investigator at the Chicago Community Bond
Fund, assisting Plaintiffs’ counsel in Mays v. Dart. On April 14, I spoke to Bryant Blake, a
detainee in the Cook County Jail, who provided me the following information.

   1. Mr. Blake is 51 years old. He is residing in Division 11 (Div11-BF-310-1) of the Cook
      County Jail. He is incarcerated on $100,000 bond that he cannot afford to pay. He has
      been in the Jail since February 29, 2020.

   2. Mr. Blake was residing in quarantine until April 12. His previous roommate contracted
      COVID-19, at which point he was moved from a double cell to a single cell. Mr. Blake
      asked to be tested after his cellmate tested positive, but he did not receive a test.

   3. Mr. Blake has a spinal and neck injury. He is supposed to receive bilateral facial
      injections because of the injury but he has not been receiving them.

   4. Social distancing is not possible in the Jail. The detainees in Mr. Blake’s tier share
      showers, toilets and sinks. They share 12 tables in the dayroom, and phones, which are
      under 2 feet apart.

   5. Mr. Blake has access to soap but not hand sanitizer. He does not have access to cleaning
      supplies for his cell and it does not get cleaned regularly.

   6. Mr. Blake received a mask for the first time on April 12.

   7. Mr. Blake has written multiple grievances since the pandemic started, including one
      asking for a COVID-19 test after his cellmate tested positive. He has not seen a counselor
      to submit the grievances.

I am providing this hearsay declaration because of restrictions on visitors and contact with
detainees in the Cook County Jail. I declare under penalty of perjury that the foregoing is true
and correct.

April 14, 2020                        /s/ Elizabeth Corrado
Chicago, Illinois                     Elizabeth Corrado
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 64-5Filed:
                                        Filed:07/08/20
                                               04/19/20Page
                                                        Page411
                                                             3 ofof14
                                                                    497
                                                                      PageID
                                                                        PageID
                                                                             #:1859
                                                                                #:3641




                      Affidavit of Elizabeth Corrado For Kevin Watson

My name is Elizabeth Corrado. I am a Volunteer Investigator at the Chicago Community Bond
Fund, assisting Plaintiffs’ counsel in Mays v. Dart. On April 14, I spoke to Kevin Watson, a
detainee in the Cook County Jail, who provided me the following information.

   1. Mr. Watson is 35 years old. He is residing in Division 11 (Div11-AH-401-1) of the Cook
      County Jail. He is incarcerated on a no bond order. He was booked in the Jail on August
      24, 2019.

   2. Mr. Watson is HIV-positive and he has a hernia.

   3. Mr. Watson’s deck went on quarantine on April 14. The deck across from his is also on
      quarantine (after three people tested positive). Four people from the deck across from Mr.
      Watson’s were moved to his deck on April 13. One of those people had a fever, and he
      was then moved to Division 4. Mr. Watson’s deck first had their temperatures taken on
      April 14. A nurse told him that if it was 102 degrees or over, it was a symptom of
      COVID.

   4. Because they are on quarantine, people on Mr. Watson’s deck are only allowed out of
      their cells for 2.5 hours total in a day, 6 people at a time.

   5. Everyone on the deck shares showers, sinks and toilets.

   6. Mr. Watson has filed two grievances related to COVID but has not received a response.

I am providing this hearsay declaration because of restrictions on visitors and contact with
detainees in the Cook County Jail. I declare under penalty of perjury that the foregoing is true
and correct.

April 14, 2020                        /s/ Elizabeth Corrado
Chicago, Illinois                     Elizabeth Corrado
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 64-5Filed:
                                        Filed:07/08/20
                                               04/19/20Page
                                                        Page412
                                                             4 ofof14
                                                                    497
                                                                      PageID
                                                                        PageID
                                                                             #:1860
                                                                                #:3642




                    Affidavit of Elizabeth Corrado on Behalf of Charles Bocock

My name is Elizabeth Corrado. I am a volunteer investigator helping Plaintiffs’ counsel in Mays
v. Dart. On April 16, 2020, I spoke to Charles Bocock, who is a detainee in the Cook County
Jail.

   1. Charles Bocock was transferred to Division 4 on April 15.

   2. His unit experienced flooding and has been closed for a while. A lot of the toilets and
      sinks don’t work.

   3. There is no heat on the Division 4 tier.

   4. Detainees were told not to drink the water coming from the taps. A cooler was brought in
      and placed in the day room, but detainees are only allowed in the day room for a few
      hours each day.

   5. The plumbing is broken in most of the cells so it’s impossible to wash hands.

   6. He has not seen cleaning supplies. Whereas in Division 6 (his origin division) the COs
      had spray bottles to disinfect things, none of the guards here do.

   7. Some guards placed duct tape and sprayed paint on the floor and said it had something to
      do with social distancing, but didn’t explained how it works, and haven’t enforced it.

   8. Detainees have no cleaning cloths in Division 4, so they have ripped apart towels of
      detainees who have been discharged.

   9. A person in Division 6 who was in the kitchen tested positive for COVID-19 and went to
      Stroger.


I am providing this hearsay declaration because of restrictions on visitors and contact with
detainees in the Cook County Jail. I declare under penalty of perjury that the foregoing is true
and correct.

April 19, 2020                          /s/ Elizabeth Corrado
Chicago, Illinois                      Elizabeth Corrado
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 64-5Filed:
                                        Filed:07/08/20
                                               04/19/20Page
                                                        Page413
                                                             5 ofof14
                                                                    497
                                                                      PageID
                                                                        PageID
                                                                             #:1861
                                                                                #:3643




                      Affidavit of Jason Hammond For Javier Montanez

My name is Jason Hammond. I am a Volunteer Investigator at the Chicago Community Bond
Fund, assisting Plaintiffs’ counsel in Mays v. Dart. On April 16, I spoke to Javier Montanez, a
detainee in the Cook County Jail, who provided me the following information.

   1. Mr. Montanez is 52 years old. He is residing in Division 6 (DIV6-1L-21-2) of the Cook
      County Jail. He is incarcerated on a no bond order. He has been in the Jail since March
      29, 2019.

   2. Mr. Montanez has Hepatitis C and high blood pressure. He is supposed to be receiving
      blood draws every three weeks because of his Hepatitis. Mr. Montanez has not been
      receiving the draws, and he was told that medical was shut down.

   3. The entire division is on lockdown/quarantine. Mr. Montanez is let out of his cell 6 hours
      per day, and locked in for 18 hours per day. 12 people ae allowed in the dayroom at a
      time.

   4. Everyone shares the dayroom bathroom, as well as general showers and toilets. People
      share dayroom tables, three phones and a single microwave.

   5. Mr. Montanez receives soap but not hand sanitizer. Cells are never cleaned and the
      common areas only get cleaned with watered down bleach.

   6. About a week ago, detainees started receiving one mask per day.

   7. Nobody in Mr. Montanez’s tier has been tested for COVID-19.

   8. Mr. Montanez submitted a grievance about COVID two weeks ago (April 2) but has not
      received a response. He also wrote to a person at Cermak about his complaint but did not
      receive a response.

I am providing this hearsay declaration because of restrictions on visitors and contact with
detainees in the Cook County Jail. I declare under penalty of perjury that the foregoing is true
and correct.

April 14, 2020                        /s/ Jason Hammond
Chicago, Illinois                     Jason Hammond
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 64-5Filed:
                                        Filed:07/08/20
                                               04/19/20Page
                                                        Page414
                                                             6 ofof14
                                                                    497
                                                                      PageID
                                                                        PageID
                                                                             #:1862
                                                                                #:3644




                      Affidavit of Jason Hammond For Jeffrey Ferguson

My name is Jason Hammond. I am a Volunteer Investigator at the Chicago Community Bond
Fund, assisting Plaintiffs’ counsel in Mays v. Dart. On April 16, I spoke to Jeffrey Ferguson, a
detainee in the Cook County Jail, who provided me the following information.

   1. Mr. Ferguson is 42 years old. He is residing in Division 2 (DIV2-D2-N-23) of the Cook County
      Jail. He is incarcerated on a no bond order. He was booked in the Jail on January 22, 2018.

   2. Mr. Ferguson has chronic mental health issues, including mania and psychosis, as well as
      high blood pressure.

   3. Mr. Ferguson is living in an open dormitory, which is on quarantine. It is a working deck,
      and kitchen workers reside there.

   4. Everyone on the deck shares a toilet, shower and sinks. The beds are 2-3 feet from one
      another. The detainees all share telephones, which are two feet apart, as well as tables for
      eating and one microwave that is shared with another unit as well.

   5. Mr. Ferguson receives soap but rarely hand sanitizer. The bathrooms are very dirty as no
      one monitors that they get cleaned.

   6. On April 12, all detainees in his unit started receiving a mask per day.

   7. Some people on the deck have had serious COVID symptoms, and they were removed.
      On April 7, one person was brought in to the deck right after being booked, even though
      the deck was on quarantine.

   8. Mr. Ferguson has had symptoms of COVID for about a week. He has asked twice to be
      tested but has still not received a test. Jail staff just started checking temperatures on
      April 13.

   9. On April 12, Mr. Ferguson put duct tape down in the dayroom to remind detainees to
      social distance. But guards are making jokes about breaking compliance, and showing
      disregard for detainees’ health and inability to social distance.

   10. On April 2, Mr. Ferguson tried to submit a health grievance. But there is no system for
       submitting grievances. The Jail is not giving out forms or receipts or signatures or any
       records that the Jail is receiving or processing grievances.

I am providing this hearsay declaration because of restrictions on visitors and contact with
detainees in the Cook County Jail. I declare under penalty of perjury that the foregoing is true
and correct.

April 16, 2020                        /s/ Jason Hammond
Chicago, Illinois                     Jason Hammond
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 64-5Filed:
                                        Filed:07/08/20
                                               04/19/20Page
                                                        Page415
                                                             7 ofof14
                                                                    497
                                                                      PageID
                                                                        PageID
                                                                             #:1863
                                                                                #:3645




        Affidavit of Jason Hammond on Behalf of Jalessa Boner for Dominick Wing

My name is Jason Hammond. I am a Volunteer Investigator at the Chicago Community Bond
Fund, assisting Plaintiffs’ counsel in Mays v. Dart. On April 14, I spoke to Jalessa Boner about
Dominick Wing, a detainee in the Cook County Jail, who provided me the following
information.

   1. Mr. Wing is 27 years old. He is residing in Division 9 (DIV9-2B-2302-1) of the Cook
      County Jail. He is incarcerated on a no bond order. He has been in the Jail since
      September 6, 2019.

   2. Mr. Wing has asthma. He is currently out of medicine. Nurses have been ignoring his
      requests for asthma medicine for months.

   3. Mr. Wing is residing in a two person cell in Division 9, with another person, who is
      sleeping four feet away from him. His tier is not on lockdown. 48 other people are on the
      tier.

   4.    Social distancing is not possible in the tier. People share the dayroom toilets, Mr. Wing
        shares a cell, and everyone shares the phones, which are two feet apart.

   5. Mr. Wing does not have access to soap or hand sanitizer. Mr. Wing requested soap
      through Commissary but it was never delivered. He has no access to cleaning supplies.

   6. Mr. Wing has not received a mask.

   7. Mr. Wing filed a grievance asking for a COVID-19 test. He has not received a response.

I am providing this hearsay declaration because of restrictions on visitors and contact with
detainees in the Cook County Jail. I declare under penalty of perjury that the foregoing is true
and correct.

April 14, 2020                         /s/ Jason Hammond
Chicago, Illinois                      Jason Hammond
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 64-5Filed:
                                        Filed:07/08/20
                                               04/19/20Page
                                                        Page416
                                                             8 ofof14
                                                                    497
                                                                      PageID
                                                                        PageID
                                                                             #:1864
                                                                                #:3646




                    Affidavit of Jason Hammond on Behalf of Lamonte Powell

My name is Jason Hammond. I am a volunteer investigator at the Chicago Community Bond
Fund, helping Plaintiffs’ counsel in Mays v. Dart. On April 18, 2020, I spoke to Lamonte
Powell, who is a detainee in the Cook County Jail.

   1. Lamonte Powell is housed in Division 11 on a $10,000 bond.

   2. He is in a single cell. There are 12 people allowed out on his dayroom at a time.

   3. Soap is available in the commissary but he has not received free soap.

   4. Detainees are provided with hand sanitizer once a day, in the morning.

   5. There is no cleaning of the cells, which is very worrisome; he does not know whether
      someone previously occupying had symptoms.

   6. The common areas are cleaned every other day by 6 or 7 inmates from Division 11. They
      do a thorough job but the bleach is watered down.

   7. He often sees guards with their masks off.


I am providing this hearsay declaration because of restrictions on visitors and contact with
detainees in the Cook County Jail. I declare under penalty of perjury that the foregoing is true
and correct.

April 18, 2020                         /s/ Jason Hammond
Chicago, Illinois                     Jason Hammond
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 64-5Filed:
                                        Filed:07/08/20
                                               04/19/20Page
                                                        Page417
                                                             9 ofof14
                                                                    497
                                                                      PageID
                                                                        PageID
                                                                             #:1865
                                                                                #:3647




                        Affidavit of Kara Crutcher For Dante McGee

My name is Kara Crutcher. I am a Volunteer Investigator at the Chicago Community Bond Fund,
assisting Plaintiffs’ counsel in Mays v. Dart. On April 14, I spoke to Dante McGee, a detainee in
the Cook County Jail, who provided me the following information.

   1. Mr. McGee is 58 years old. At the time of the conversation, Dante McGee was residing
      in Division 4 of the Cook County Jail. According to the Sheriff’s website, he is now in
      the Hospital wing of the Jail. He is incarcerated on a $30,000 bond he cannot afford to
      pay. He has been in the Jail since October 16, 2019.

   2. While in Division 4, Mr. McGee lived with 24 other people. 12 people were left out of
      their cells at a time. They shared showers and sinks. They shared phones.

   3. Mr. McGee receives small bars of soap. He does not have access to hand sanitizer or
      clean towels and wipes for cleaning. Mr. McGee’s cell in Division 4 was not cleaned.

   4. Mr. McGee lived in Division 8 before Division 4. While there, he shared a cell with
      someone who tested positive.

   5. Mr. McGee filed two grievances about the danger of COVID-19 in the Jail but never
      heard back.

I am providing this hearsay declaration because of restrictions on visitors and contact with
detainees in the Cook County Jail. I declare under penalty of perjury that the foregoing is true
and correct.

April 14, 2020                        /s/ Kara Crutcher
Chicago, Illinois                     Kara Crutcher
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  64-5Filed:
                                      Filed:07/08/20
                                             04/19/20Page
                                                     Page418
                                                          10 of
                                                             of14
                                                                497
                                                                  PageID
                                                                    PageID
                                                                         #:1866
                                                                           #:3648




                          Affidavit of Kara Crutcher For Eric Blake

My name is Kara Crutcher. I am a Volunteer Investigator at the Chicago Community Bond Fund,
assisting Plaintiffs’ counsel in Mays v. Dart. On April 14, I spoke to Bryant Blake, a detainee in
the Cook County Jail, who provided me the following information.

   1. Mr. Blake is 25 years old. He is residing in Division 10 (DIV10-2A-2120-2) of the Cook County
      Jail. He is incarcerated on a no bond order. He has been in the Jail since April 20, 2018.

   2. Mr. Blake was residing in a double cell until April 12, when he was moved into a single
      cell. He is not in quarantine.

   3. Social distancing is not practical. Half of the tier (24 people) come out of their cell, for
      2.5 hours at a time. The people on his tier share sinks, showers, and toilets. They also
      share 12 tables in the common area and four phones.

   4. People in the division have symptoms of dry throat, inability to breathe and fevers, but
      they were tested after telling staff they were sick.

   5. One person was removed from the tier because he was sick. No one who was exposed to
      that man was tested for COVID-19.

   6. Mr. Blake receives a hotel bar of soap, once a week. No one comes to clean his cell. Mr.
      Blake uses soap he bought in Commissary to clean his cell.

   7. Detainees are receiving masks but not on a regular basis.

   8. Mr. Blake put in one grievance for medical treatment because nurses have not been
      coming around for medical treatment. Mr. Blake gave the grievance to CO Sanders and
      has not heard anything.

   9. Usually detainees give grievances to the social workers. But no social workers are
      allowed in the tier, so the grievances are disappearing.


I am providing this hearsay declaration because of restrictions on visitors and contact with
detainees in the Cook County Jail. I declare under penalty of perjury that the foregoing is true
and correct.

April 14, 2020                        /s/ Kara Crutcher
Chicago, Illinois                     Kara Crutcher
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  64-5Filed:
                                      Filed:07/08/20
                                             04/19/20Page
                                                     Page419
                                                          11 of
                                                             of14
                                                                497
                                                                  PageID
                                                                    PageID
                                                                         #:1867
                                                                           #:3649




                     Affidavit of Laura Stempel on Behalf of Deon Baker

My name is Laura Stempel. I am a volunteer investigator at the Chicago Community Bond Fund,
helping Plaintiffs’ counsel in Mays v. Dart. On April 18, 2020, I spoke to Deon Baker, who is a
detainee in the Cook County Jail.

   1. Deon Baker has asthma. He was housed in Division 11 but was recently moved to
      Division 4.

   2. It appears that his unit has not been used for several years. Everything is filthy. The
      detainees were not given anything to clean their unit.

   3. The sinks in the unit are rusted out and the water is the color of rust. The jail has
      provided a water cooler but it’s only accessible when staff make it available.

   4. The unit has no heat and during this cold spell it has been extremely cold inside

I am providing this hearsay declaration because of restrictions on visitors and contact with
detainees in the Cook County Jail. I declare under penalty of perjury that the foregoing is true
and correct.

April 18, 2020                        /s/ Laura Stempel
Chicago, Illinois                     Laura Stempel
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  64-5Filed:
                                      Filed:07/08/20
                                             04/19/20Page
                                                     Page420
                                                          12 of
                                                             of14
                                                                497
                                                                  PageID
                                                                    PageID
                                                                         #:1868
                                                                           #:3650




                    Affidavit of Laura Stempel on Behalf of Michael Jorgensen

My name is Laura Stempel. I am a Volunteer Investigator at the Chicago Community Bond
Fund, assisting Plaintiffs’ counsel in Mays v. Dart. On April 14, I spoke to Michael Jorgensen, a
detainee in the Cook County Jail, who provided me the following information.

   1. Mr. Jorgensen is 31 years old. He is residing in Division 10 (DIV10-2A-2106-2) of the
      Cook County Jail. He is incarcerated on a no bond order. He has been in the Jail since
      February 16, 2018.

   2. Mr. Jorgensen is residing in quarantine.

   3. Mr. Jorgensen has had COVID-19 symptoms (cough, difficulty breathing) for some days.
      He did not receive care until he began vomiting blood. At that point he was put in
      isolation for five days and given antibiotics. He was unable to get tested.

   4. Mr. Jorgensen filed a grievance asking for a COVID-19 test. He has not received a
      response.


I am providing this hearsay declaration because of restrictions on visitors and contact with
detainees in the Cook County Jail. I declare under penalty of perjury that the foregoing is true
and correct.

April 14, 2020                        /s/ Laura Stempel
Chicago, Illinois                     Laura Stempel
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  64-5Filed:
                                      Filed:07/08/20
                                             04/19/20Page
                                                     Page421
                                                          13 of
                                                             of14
                                                                497
                                                                  PageID
                                                                    PageID
                                                                         #:1869
                                                                           #:3651




              Affidavit of Sam Goldberg on Behalf of Isaac Correcillias-Correa

My name is Sam Goldberg. I am a volunteer investigator at the Chicago Community Bond Fund,
helping Plaintiffs’ counsel in Mays v. Dart. On April 17, 2020, I spoke to Isaac Correcillias-
Correa, who is a detainee in the Cook County Jail.

   1. Isaac Correcillias-Correa is housed in Division 2, in a dorm setting.

   2. There are about 150 people in the dorm. On April 16, they moved another 50 or so
      people to the dorm.

   3. His bunk is close to others.

   4. When eating the detainees use a common area. They have to sit picnic-bench style;
      social distancing is impossible in this setting.

   5. Two bars of soap are given out each week but they are not enough to last a week. They
      would last two days if you were washing your hands after contact with other people.

   6. The area is cleaned once per day by inmates.

   7. Lots of people on the deck don’t feel well, but they aren’t tested. Some are removed, but
      the Jail does not disinfect the area near them. New people are moved in and they are
      given the removed detainee’s sheets.

   8. There is no cleaning of the detainee phones between calls.

   9. More than half the guards use masks, but many don’t use them.


I am providing this hearsay declaration because of restrictions on visitors and contact with
detainees in the Cook County Jail. I declare under penalty of perjury that the foregoing is true
and correct.

April 18, 2020                         /s/ Sam Goldberg
Chicago, Illinois                     Sam Goldberg
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  64-5Filed:
                                      Filed:07/08/20
                                             04/19/20Page
                                                     Page422
                                                          14 of
                                                             of14
                                                                497
                                                                  PageID
                                                                    PageID
                                                                         #:1870
                                                                           #:3652




                    Affidavit of Sam Goldberg on Behalf of Joshua Barbee

My name is Sam Goldberg. I am a volunteer investigator at the Chicago Community Bond Fund,
helping Plaintiffs’ counsel in Mays v. Dart. On April 17, 2020, I spoke to Joshua Barbee, who is
a detainee in the Cook County Jail.

   1. Joshua Barbee is housed in Division 6, in a tier setting.

   2. Mr. Barbee was single-celled until the morning of April 17, when another detainee was
      placed in his cell.

   3. Detainees are given two bars of soap per week, size of a hotel soap bar. It is not enough
      to last the week. You can ask a guard for more soap, but only some guards will give it to
      you.

   4. There is no cleaning of the phones between uses.

   5. There is one bottle of disinfectant on the tier, it’s not enough to disinfect surfaces because
      it’s for everything.

   6. Guards wear masks for the most part, but some don’t.


I am providing this hearsay declaration because of restrictions on visitors and contact with
detainees in the Cook County Jail. I declare under penalty of perjury that the foregoing is true
and correct.

April 19, 2020                         /s/ Sam Goldberg
Chicago, Illinois                     Sam Goldberg
Case: 1:20-cv-02134 Document #: 140-1 Filed: 07/08/20 Page 423 of 497 PageID #:3653




         EXHIBIT H
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 64-2Filed:
                                        Filed:07/08/20
                                               04/19/20Page
                                                        Page424
                                                             2 ofof32
                                                                    497
                                                                      PageID
                                                                        PageID
                                                                             #:1784
                                                                                #:3654




                        DECLARATION OF DR. HOMER VENTERS
I, Dr. Homer Venters, hereby declare the following under penalty of perjury pursuant to 28
U.S.C. § 1746:
        1.     I am a physician, internist and epidemiologist with over a decade of experience in

providing, improving and leading health services for incarcerated people. My clinical training

includes residency training in internal medicine at the Albert Einstein/Montefiore Medical

Center (2007) and a fellowship in public health research at the New York University School of

Medicine (2009). My experience in correctional health includes two years visiting detention

centers and conducting analyses of physical and mental health policies and procedures for

persons detained in federal facilities. This work included and resulted in collaboration with

federal detention administrators on numerous individual cases of medical release, formulation of

health-related policies, and testimony before U.S. Congress regarding mortality inside detention

facilities.

        2.     After my fellowship training, I became the Deputy Medical Director of the New

York City Jail Correctional Health Service. This position included both direct care to persons

held in NYC’s 12 jails, as well as oversight of medical policies for their care. This role included

oversight of chronic care, sick call, specialty referral and emergency care.

        3.     I subsequently was promoted to the positions of Medical Director, Assistant

Commissioner, and Chief Medical Officer of NYC Jail Correctional Health Services. We

operated one of the largest correctional health care systems in the nation, with over 43,000

annual admissions in jails across the city. In the latter two roles, I was responsible for all aspects

of health services including physical and mental health, addiction, quality improvement, re-entry,

morbidity and mortality reviews, as well as all training and oversight of physicians, nursing and
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 64-2Filed:
                                        Filed:07/08/20
                                               04/19/20Page
                                                        Page425
                                                             3 ofof32
                                                                    497
                                                                      PageID
                                                                        PageID
                                                                             #:1785
                                                                                #:3655




pharmacy staff. In these roles, I was also responsible for evaluating and making

recommendations on the health implications of numerous security policies and practices.

       4.      During this time, I managed multiple communicable disease outbreaks in our

facilities, including H1N1 in 2009, which impacted almost one third of housing areas inside the

adolescent jail, multiple seasonal influenza outbreaks, a recurrent legionella infection and several

other smaller outbreaks. To manage all of these outbreaks, I worked closely with management at

the facilities, including security and health staff, developed policies and procedures to manage

the outbreaks, and oversaw training and implementation of those policies and procedures.

Central aspects of my roles in these outbreak responses included the identification and protection

of high-risk patient cohorts, development of infection control plans that integrated all levels of

staff and detained people in mitigating the impact of the outbreak. I also led inspections of

housing areas with teams of health, security, engineering and hygiene experts and developed and

conducted orientations and trainings for correctional staff, health professionals and detained

people. I also developed data dashboards that were updated on a daily basis and shared with local

and state public health partners to integrate jail outbreak management with community efforts.

       5.      In March 2017, I left Correctional Health Services of NYC to become the

Director of Programs for Physicians for Human Rights. In this role, I oversaw all programs of

Physicians for Human Rights, including training of physicians, judges and law enforcement staff

on forensic evaluation and documentation, analysis of mass graves and mass atrocities,

documentation of torture and sexual violence, and analysis of attacks against healthcare workers.

       6.      In December 2018, I became the Senior Health and Justice Fellow for Community

Oriented Correctional Health Services (COCHS), a nonprofit organization that promotes

evidence-based improvements to correctional practices across the U.S. In January 2020, I




                                                 2
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 64-2Filed:
                                        Filed:07/08/20
                                               04/19/20Page
                                                        Page426
                                                             4 ofof32
                                                                    497
                                                                      PageID
                                                                        PageID
                                                                             #:1786
                                                                                #:3656




became the president of COCHS. I also work as a medical expert in cases involving correctional

health and I wrote a book on the health risks of jail (Life and Death in Rikers Island) which was

published in early 2019 by Johns Hopkins University Press. A copy of my curriculum vitae is

attached to this report, which includes my publications, a list of cases in which I have been

involved and a statement of my compensation.

        7.      Since January 2020, I have been engaged in numerous activities in response to

COVID-19 infection in detention settings. I have published two articles on COVID-19 behind

bars 1 and participated in over 70 interviews on the need for systematic and evidence-based

practices in jails, prisons and other detention settings to both prevent deaths among incarcerated

people, and flatten the overall outbreak curve in in the community from COVID-19. 2 I am also

scheduled to conduct a court-ordered inspection of the Metropolitan Detention Center in

Brooklyn NY, which is in the throws of a COVID-19 outbreak and provide my findings to the

court. I was invited by the National Association of Counties and Fair and Just Prosecution, a

national convening of elected prosecutors, The Stanford Law School and the University of

Southern California School of Medicine to provide guidance on COVID-19 response in detention

settings, and I have provided similar guidance on multiple other webinars and presentations.




1
  Dr. Homer Venters, “4 ways to protect our jails and prisons from coronavirus,” The Hill (Feb. 29, 2020),
https://thehill.com/opinion/criminal-justice/485236-4-ways-to-protect-our-jails-and-prisons-from-
coronavirus; Dr. Homer Venters, “Coronavirus behind bars: 4 priorities to save the lives of prisoners,”
The Hill (Mar. 23, 2020), https://thehill.com/opinion/criminal-justice/488802-coronavirus-behind-bars-4-
priorities-to-save-the-lives-of-prisoners.
2
  For example: Jean Casella& Katie Rose Quandt, “US jails will become death traps in the coronavirus
pandemic,” The Guardian (Mar. 30, 2020),
https://www.theguardian.com/commentisfree/2020/mar/30/jails-coronavirus-us-rikers-island; Erin
Doherty & Kelly Cannon, “‘We need help’: Inmates describe prison system unprepared for coronavirus,”
ABC News (Apr. 5, 2020), https://abcnews.go.com/Politics/inmates-describe-prison-system-unprepared-
coronavirus/story?id=69980790.


                                                    3
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 64-2Filed:
                                        Filed:07/08/20
                                               04/19/20Page
                                                        Page427
                                                             5 ofof32
                                                                    497
                                                                      PageID
                                                                        PageID
                                                                             #:1787
                                                                                #:3657




          8.       I have been retained by counsel for the plaintiffs in this case to provide opinions

about the actions that should be taken at the Cook County Jail in light of the current COVID-19

outbreak. As part of my work in this case, I have been provided the following documents:

                   •   Amended Sanitation Policy
                   •   Referral for Medical Care Policy
                   •   Outbreak Prevention Policy
                   •   CCSO Operational Briefing 4/4/20
                   •   Sanitation Plans
                   •   Intake Photos
                   •   Declarations of Concetta Menella (2), Rebecca Levin, Henriette Gratteau,
                       Michael Miller, Ronald Lankah, Patricia Horne, Elizabeth Scannell,
                       Sonjourner Colbert, Matthew Burke, Jane Gubser, Brad Curry (2), and Peter
                       Orris
                   •   Plaintiff’s Complaint and Exhibits
                   •   Sheriff’s 4/6/20 Response to the Plaintiff’s Emergency Motion and Exhibits
                   •   Sheriff’s 4/13/20 Status Report and Exhibits
                   •   Plaintiff’s Motion for Preliminary Injunction and Exhibits
                   •   4/15/20 Hearing Transcript

All of the opinions set forth in this declaration are offered to a reasonable degree to medical

certainty based on my training, experience, and review of the relevant literature, and national and

international data and guidance.

          9.       Coronavirus disease of 2019 (COVID-19) is a viral pandemic. 3 This is a novel

virus for which there is no established curative medical treatment and no vaccine. COVID-19 is

different than all previous infectious disease outbreaks faced in our lifetime because of the speed

and extent of spread throughout the globe, and how quickly it has overwhelmed healthcare

systems. Infection control and social distancing represent the most evidence-based and critical

interventions being utilized to slow the spread of COVID-19. Unlike many other viral outbreaks,

it now appears that significant transmission of COVID-19 occurs before infected people become




3
    In the name COVID-19, 'CO' stands for 'corona,' 'VI' for 'virus,' and 'D' for disease.


                                                        4
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 64-2Filed:
                                        Filed:07/08/20
                                               04/19/20Page
                                                        Page428
                                                             6 ofof32
                                                                    497
                                                                      PageID
                                                                        PageID
                                                                             #:1788
                                                                                #:3658




symptomatic, which underscores the need for heavy focus on social distancing as a means to

prevent transmission.

        10.     The Centers for Disease Control and Prevention (CDC) has identified many

particularly vulnerable populations who are at increased risk of having severe outcomes from

COVID-19. 4 These include:

                •   People with chronic lung disease or moderate to severe asthma
                •   People who have serious heart conditions
                •   People who are immunocompromised 5
                •   People with severe obesity (body mass index [BMI] of 40 or higher)
                •   People with diabetes
                •   People with chronic kidney disease undergoing dialysis
                •   People with liver disease
                •   People who are smokers
                •   People who are pregnant or post-partum

        11.     In addition, data shows that African-Americans are experiencing disproportionate

rates of death from COVID-19. 6

        12.     For vulnerable individuals, social distancing and infection control play an even

more central role in protecting against severe negative outcomes, there is no treatment or cure

that has been identified to lessen their greater risk of harm after contracting the virus. 7

        13.     Fatality is clearly the worst outcome of COVID-19 infection, but many who

contract the illness and “recover” are irreparably damaged. This cannot be understated. The


4
  “At Risk for Severe Illness,” CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/groups-at-higher-risk.html.
5
  Including but not limited to cancer treatment, smoking, bone marrow or organ transplantation, immune
deficiencies, HIV/AIDS, and prolonged use of corticosteroids and other immune-weakening medications.
6
  Reis Thebault, Andrew Ba Tran, & Vanessa Williams, “The coronavirus is infecting and killing black
Americans at an alarmingly high rate,” The Washington Post (Apr. 7, 2020),
https://www.washingtonpost.com/nation/2020/04/07/coronavirus-is-infecting-killing-black-americans-an-
alarmingly-high-rate-post-analysis-shows/?arc404=true.
7
  “What You Can Do,” CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/what-
you-can-do.html (“Stay home and avoid close contact”); “How to Protect Yourself and Others,” CDC,
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/prevention.html (“The best way to
prevent illness is to avoid being exposed to this virus.”).


                                                   5
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 64-2Filed:
                                        Filed:07/08/20
                                               04/19/20Page
                                                        Page429
                                                             7 ofof32
                                                                    497
                                                                      PageID
                                                                        PageID
                                                                             #:1789
                                                                                #:3659




respiratory damage associated with severe COVID-19 infection causes long term decreases in

lung function, and it is likely that among the 10-20% of people who require hospitalization, most

will experience long-term effects on their lungs, heart, kidneys, eyes, central nervous system and

other major organs. 8

        14.     COVID-19 infection rates have grown exponentially in the U.S. The CDC now

reports COVID-19 cases and deaths in all 50 states. 9 When COVID-19 impacts a community, it

will also impact the community’s detention facilities. Federal and local correctional facilities will

not be able to stop the entry of COVID-19 into their facilities: the reality is that the infection is

inside many facilities already. It is inevitable and is not preventable. Numerous county jails, like

Cook County Jail, have already reported hundreds of COVID-19 infections among staff and

inmates. On March 31, 2020, the medical leadership in the NYC jail system announced that they

would be unable to stop COVID from entering their facility and called for release as the primary

response to this crisis. 10 Since that time, over 800 staff and inmates have tested positive in the

NYC jail system.

        15.     Once a virus enters a facility, detention settings promote the spread of the virus to

the wider community. The constant flow of staff in and out of detention facilities only increases

the spread of the virus beyond the walls of the facility itself.


8
  Melissa Healy, “Coronavirus infection may cause lasting damage throughout the body, doctors fear,”
L.A. Times (Apr. 10, 2020), https://www.latimes.com/science/story/2020-04-10/coronavirus-infection-
can-do-lasting-damage-to-the-heart-liver; Judith Graham, “What Does Recovery From COVID-19 Look
Like? It Depends. A Pulmonologist Explains.” Kaiser Health News (Apr. 9, 2020),
https://khn.org/news/what-does-recovery-from-covid-19-look-like-it-depends-a-pulmonologist-explains/;
Alexander Freund, “COVID-19: Recovered patients have partially reduced lung function,” DW (Mar. 20,
2020), https://www.dw.com/en/covid-19-recovered-patients-have-partially-reduced-lung-function/a-
52859671.
9
  Coronavirus Disease 2019 (COVID-19) Cases in US, CDC (last visited April 10, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html.
10
   Meagan Flynn, “Top doctor at Rikers’ Island calls the hail a public health disaster unfolding before our
eyes,” The Washington Post (Mar. 31, 2020), https://www.washingtonpost.com/nation/2020/
03/31/rikers-island-coronavirus-spread/.


                                                     6
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 64-2Filed:
                                        Filed:07/08/20
                                               04/19/20Page
                                                        Page430
                                                             8 ofof32
                                                                    497
                                                                      PageID
                                                                        PageID
                                                                             #:1790
                                                                                #:3660




       16.     Prisoners in general have poorer health and more underlying medical conditions

than those in the community. 11 Over half of prisoners have serious physical or behavioral health

problems, and incarcerated people have statistically higher rates of smoking, cardiovascular

disease, infectious diseases and cancer. Additionally, the leading cause of death in U.S. jails is

suicide, which reflects a toxic overlap between untreated mental health and substance use

problems. 12

       17.     The CDC and other organizations have issued recommendations on how to

prevent or decrease the spread of COVID-19. It is important for jails to comply with the CDC

guidance on management of COVID-19 in detention facilities. But it is also important to

understand that compliance with these recommendations alone is not enough to create a setting

that sufficiently protects the health and safety of individuals detained and working at the jail. The

CDC, a federal agency, could not impose mandatory requirements on state or local officials,

even when evidence-based medicine would support such requirements. The CDC guidelines are

more appropriately considered a “harm reduction” approach, which is a common practice in

public health, where organizations offer recommendations on how to reduce a risk of harm even

when the subject is not following the appropriate practices.

       18.     The unanimous consensus from the CDC, and medical and public health experts,

is that social distancing and infection control are imperative to decrease rampant spread of

COVID-19 and protect people’s health. The fact that the CDC adds the phrase “if possible” or “if



11
   Laura M. Maruschak & Marcus Berzofsky, “Medical Problems of State and Federal Prisoners and Jail
Inmates, 2011-12,” BJS (Feb. 5, 2015), https://www.bjs.gov/index.cfm?ty=pbdetai l&iid=5219.
12
   Laura Maruschak, “Medical Problems of Prisoners, BJS (Apr. 19, 2020),
https://www.bjs.gov/content/pub/html/mpp/mpp.cfm; Ann Caron, “Mortality in Local Jails, 2000-2016 –
Statistical Tables,” BJS (Feb. 12, 2020), https://www.bjs.gov/index.cfm?ty=pbdetail&iid=6767; National
Commission on Correctional Health Care, “Suicide Prevention Resource Guide,”
https://www.ncchc.org/filebin/Publications/Suicide_Prevention_Resource_Guide_2.pdf


                                                  7
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 64-2Filed:
                                        Filed:07/08/20
                                               04/19/20Page
                                                        Page431
                                                             9 ofof32
                                                                    497
                                                                      PageID
                                                                        PageID
                                                                             #:1791
                                                                                #:3661




space allows” in its guidance specifically directed at detention centers it does not control, does

not alter the clear medical consensus on social distancing. 13

        19.     In my opinion, based on my correctional and epidemiological training as well as a

review of the literature surrounding COVID-19, mandating that staff and detainees be kept six

feet apart from each other at all times, absent life-threatening emergencies such as use of force

and fire evacuation, in addition to robust sanitation, testing, and infection control, is essential to

preventing a widespread outbreak of this disease in a custodial setting.

        20.     I have been inside numerous state and federal detention facilities, including the

Cook County Jail. In a detention facility, social distancing can be challenging and requires close

attention to all aspects of operations among both staff and detained people. 14 The typical design

and operation of correctional settings, including densely packed areas for housing, health

services, food services, recreation, bathroom and shower facilities for detained people, as well as

the entry points, locker rooms, meal areas, and control rooms for staff, all contribute to the

spread of infectious disease. Detention facilities are typically operated in a way that forces close

contact between people and relies on massive amounts of movement every day from one part of

the facility to another, e.g., for programming, access to cafeterias, commissary, medical, just to

name a few. This movement is required of detained people as well as staff. This normal level of

movement requires that correctional settings design and implement detailed plans and policies to

both reduce the amount of movement, and immediately change housing operations to permit



13
   “Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correctional and
Detention Facilities,” CDC, https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-
correctional-detention.pdf (“Although social distancing is challenging to practice in correctional and
detention environments, it is a cornerstone of reducing transmission of respiratory diseases such as
COVID-19.”).
14
   State of Illinois, Executive Order 2020-13 (Mar. 26, 2020),
https://www2.illinois.gov/Documents/ExecOrders/2020/ExecutiveOrder-2020-13.pdf.


                                                     8
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  64-2Filed:
                                      Filed:07/08/20
                                             04/19/20Page
                                                     Page432
                                                          10 of
                                                             of32
                                                                497
                                                                  PageID
                                                                    PageID
                                                                         #:1792
                                                                           #:3662




detainees to socially distance from one another in order to control the spread of a highly

communicable disease, such as COVID-19.

       21.     The sally-port is one of the most ubiquitous aspects of detention, and is a place

that requires special attention. The sally-port, or control port, is a series of two locked gates that

bring every staff member and detained person past a windowed control room as they stop in a

room between locked gates. The normal functioning of detention centers demands that during

shift change for staff, or as the security count approaches for detained people, large numbers of

people press into sally-ports as they move into or out of other areas of the facility. This process

creates close contact, and the sally port windows that are used to hand out radios, keys and other

equipment to staff ensure efficient passage of communicable disease from the control rooms into

the sally port areas on a regular basis. But like other aspects of detention settings, passage of

staff and detained people through sally-ports can be monitored and regulated in a way that

promotes six feet of separation between people. Other areas similarly require special attention,

including analysis of existing workflows and honest assessment of the operational and staffing

implications, including housing areas, meal spaces, medication administration, sick call,

bathroom and day room access, etc.

       22.     Solitary confinement is not medical isolation. 15 Simply locking detained people

into cells will worsen, not improve, efforts to curb infection rates. When people are locked into

cells alone, for most of the day, they quickly experience psychological distress that manifests in

self-harm and suicidality, which requires rapid response and intensive care outside the facility for

mental and physical health emergencies. In addition, units that are comprised of locked cells may

require additional staff to escort people to and from their cells for showers, telephone calls, and


15
   David Cloud, Dallas Augustine & Brie Williams, “The Ethical Use of Medical Isolation,” Amend (Apr.
9, 2020), https://amend.us/wp-content/uploads/2020/04/Medical-Isolation-vs-Solitary_Amend.pdf.


                                                   9
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  64-2Filed:
                                      Filed:07/08/20
                                             04/19/20Page
                                                     Page433
                                                          11 of
                                                             of32
                                                                497
                                                                  PageID
                                                                    PageID
                                                                         #:1793
                                                                           #:3663




other encounters, and medical, pharmacy and nursing staff must move on and off these units

daily to assess the welfare and health needs of these people, creating the same spread of the virus

from the community into the facilities as if detained people were not locked down. In addition,

locking two people into a cell increases the risk of transmission of COVID-19 from one of them

to the other. This risk is especially harmful in facilities, like the Cook County Jail, that have

failed to create special protections for people with known risk factors for serious illness and

death from COVID-19 infection, and hold these high-risk patients in locked cells with other

lower-risk patients.

       23.        The documents I have reviewed in this case fail to establish a comprehensive

approach to social distancing at the Cook County Jail and must be quickly integrated into a

single COVID-19 emergency response plan that not only mandates in a detailed fashion, but also

supports and monitors implementation of, social distancing. The deficiencies I have noted

include:

             a.      Lack of clarity for how detainees will be maintained with 6 feet of separation
                     in day rooms, hallways, sally-ports, medication lines, bathrooms and showers,
                     medical clinics, transport, and recreation spaces.

             b.      Lack of detail on how staff will engage in social distancing as they enter the
                     facilities and are screened, pass through sally-ports, hallways, to and from
                     their security posts, clinic assignments, administrative office, and during
                     meals and breaks.

             c.      Lack of assessment of staffing requirements to implement social distancing
                     among staff and detained people.

       24.        Mandating social distancing for detainees is critical to protect against

uncontrolled spread of COVID-19. However, there are other actions that should be taken. In

addition to social distancing, Cook County Jail must engage in adequate infection control. My

experience managing smaller outbreaks is that an additional challenge in correctional settings is




                                                   10
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  64-2Filed:
                                      Filed:07/08/20
                                             04/19/20Page
                                                     Page434
                                                          12 of
                                                             of32
                                                                497
                                                                  PageID
                                                                    PageID
                                                                         #:1794
                                                                           #:3664




to apply hospital-level infection control measures on security staff. Ongoing, effective training is

crucial to implement as many measures as possible. In a hospital or nursing home, staff may

move up and down a single hallway over their shift, and they may interact with one patient at a

time. In detention settings, officers move great distances, are asked to shout or yell commands to

large numbers of people, routinely apply handcuffs and operate heavy doors/gates, operate large

correctional keys and are trained in the use of force. These basic duties cause the personal

protective equipment they are given to quickly break and become useless, and even when in

good working order, may impede their ability talk and be understood, as in the case of masks. As

a result, implementation of infection control measures requires a significant amount of training

and supervision. It cannot be implemented through email or signage alone, but requires active

role modeling, supervision and support of staff. One of the most ubiquitous examples of this

challenge is the now common observation that many correctional staff who have been issued

N95 masks in the past two weeks at the Cook County Jail are currently not wearing them, or may

be wearing them around their necks or on their heads.

       25.       Another critical task for any detention setting responding to a COVID-19

outbreak is to identify all of the people held in their custody who are particularly vulnerable.

This task is critical for several reasons, and the daily updating of the list and locations of high-

risk patients is critical to basic outbreak management. Creating a real-time list of high-risk

patients allows for:

             •      Identification of high-risk patients who are eligible for release from detention

             •      Implementing of active surveillance, special housing arrangements, and other
                    protective measures for high-risk patients who are not ill

             •      Implementing enhanced surveillance and protective measures for high-risk
                    patients who are in a quarantine setting, or who develop symptoms of
                    COVID-19


                                                  11
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  64-2Filed:
                                      Filed:07/08/20
                                             04/19/20Page
                                                     Page435
                                                          13 of
                                                             of32
                                                                497
                                                                  PageID
                                                                    PageID
                                                                         #:1795
                                                                           #:3665




             •      Development and implementation of re-entry plans of care and support with
                    community partners for high-risk patients

       26.       Hand-washing and good hygiene practices are also important. Access to hand

washing is limited in detention settings as compared to the community. Many common areas

lack operable sinks with access to soap and paper hand towels. In addition, many of the sinks

utilized in correctional settings do not operate with a faucet that can be turned and left on, but

rather rely on pushing a button which provides a limited amount of water over a limited amount

of time. These metered faucets are designed to save water by limiting the amount of time water

flows, but make adequate hand washing with soap for at least 20 seconds very difficult, if not

impossible.

       27.       Infection control policies and procedures in detention settings are often at odds

with basic CDC guidance. The CDC guidelines for infection control regarding COVID-19 make

clear the need to aggressively prepare for, and intervene in, the spread of this virus throughout

correctional settings. One of the most serious deficiencies in correctional practices involves the

failure to appropriately train and equip correctional staff and inmate workers in the disinfection

of the physical plant, and enable all people inside the facility to engage on social distancing and

hand washing. When security staff and detainees are given masks without any guidance about

their use, or when they should be replaced, or what scenarios in their environment represent

higher risk of COVID-19 infection, the net effect is to decrease attention to infection control.

Similarly, when inconsistent strengths of cleaning solution, or inadequate access to clean paper

towels or other products used to wipe down surfaces are utilized, the net effect is also to decrease

the level of infection control and increase the risk of rapid COVID-19 spread throughout the

facility. When no special effort is made to use more highly trained or equipped cleaning




                                                  12
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  64-2Filed:
                                      Filed:07/08/20
                                             04/19/20Page
                                                     Page436
                                                          14 of
                                                             of32
                                                                497
                                                                  PageID
                                                                    PageID
                                                                         #:1796
                                                                           #:3666




personnel with protective equipment to clean and handle the effects of staff or detainees who

exhibit signs and symptoms of COVID-19, an especially egregious breach in infection control

has occurred. Because security staff and inmates far outnumber health staff in correctional

settings, they must be trained, equipped and engaged as the first responders for infection control.

Failure to take this approach significantly increases the risk of rapid COVID-19 spread

throughout the facility and increases the risk of preventable illness and death. The Cook County

Jail’s failure to have implemented adequate infection control policies before COVID-19

appeared within the facility is likely part of the reason why the outbreak quickly became so

large. But as described above, even the perfect implementation of an adequate infection control

policy would be insufficient to protect against uncontrolled spread of COVID-19 in the absence

of social distancing at the jail.



                                        Health Staff



                                       Security Staff




                                          Detainees




                                                13
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  64-2Filed:
                                      Filed:07/08/20
                                             04/19/20Page
                                                     Page437
                                                          15 of
                                                             of32
                                                                497
                                                                  PageID
                                                                    PageID
                                                                         #:1797
                                                                           #:3667




       28.     Security staff represent the front-line infection control force inside correctional

settings, and evidence-based infection control plans cannot be implemented without active

training of staff that is also ongoing. This training should include formal training on the

protective equipment, environmental cleaning and health service activities that security staff will

participate in or support. These trainings should span every tour and day of service so that every

staff member is trained, and should be conducted in both dedicated 15-30 minute sessions and

also in more brief venues, such as roll call.

       29.     My review of the Cook County Jail’s policies and other materials additionally

leads me to have the following other specific concerns and recommendations about the health

status of staff and detained people inside Cook County Jail regarding COVID-19 response:

             a. Lack of a Covid-19 plan. It appears that CSCSO does not yet have a single

COVID-19 response plan, and is instead relying on an amalgam of pre-existing policies,

individual protocols and other directives to manage their response to COVID-19. I have

reviewed an outbreak management policy from 2017 that covers numerous types of infectious

disease concerns, and has a half page amendment relating to COVID-19 testing on the last of 15

pages. I have also reviewed a separate sanitation policy that appears specific to COVID-19 and a

21-page operational briefing from April 4, 2020 that appears to include several pages of general

occupational guidance relating to COVID-19 that is not jail-specific and targeted towards

“maintaining a healthy business. This lack of a single COVID-19 emergency response plan is a

glaring deficiency, and at odds with good correctional practice. Large systems such as CCSO

employ and care for several thousands of individuals and it is not possible to respond to a large-

scale emergency without a single, coordinated plan. This is even more pressing for the COVID-

19 response, because the public health directives for management change every week, sometimes




                                                 14
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  64-2Filed:
                                      Filed:07/08/20
                                             04/19/20Page
                                                     Page438
                                                          16 of
                                                             of32
                                                                497
                                                                  PageID
                                                                    PageID
                                                                         #:1798
                                                                           #:3668




daily, and thus, CCSO must have one unified plan that can be updated and reliably utilized by all

security, health and administrative staff, and which partners in public health organizations can

review and support. If it has not already occurred, CCSO must combine all of the existing

protocols and procedures into one COVID-19 emergency response plan, as is mandated in other

detention settings. 16

               b. Lack of identification or tracking of high-risk patients. The correctional health

staff, and their electronic medical records, are very sophisticated, and the identity and location of

people with CDC identified risk factors for serious illness and death from COVID-19 infection is

known to the health service. In an outbreak that targets a subset of the incarcerated population, it

is critical to create special protections for these individuals, which may include consideration for

release, as well as active surveillance with twice daily symptom and temperature checks during

incarceration, and additional support during re-entry. This requires that CCSO create a

management plan that identifies these high-risk patients for specialized management and

protection, which does not exist according to the statements by General Counsel for the Sheriff.

               c. Lack of infection control practices consistent with CDC guidelines. The

sanitation and other policies I have reviewed fail to address or ensure basic infection control

measures that are critical to the CDC guidelines on COVID-19 response in detention settings.

Specifically:

                  •   The sanitation policy fails to identify any special measures taken to clean or
                      disinfect the living spaces and personal effect of people who become
                      symptomatic for COVID-19 and are taken to medical isolation. This is an
                      extremely high-risk scenario that has played out numerous times already in
                      the Cook County Jail, and I fear that lack of attention to this high-risk setting
                      has contributed to the substantial outbreak already present. The CDC gives
                      clear guidance on this matter, including letting confined spaces sit for one day
                      before entering/cleaning, and use of PPE for anyone engaged in cleaning.

16
     ICE ERO 4/10/20 mandates that all facilities housing ICE detainees must have such a plan.


                                                     15
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  64-2Filed:
                                      Filed:07/08/20
                                             04/19/20Page
                                                     Page439
                                                          17 of
                                                             of32
                                                                497
                                                                  PageID
                                                                    PageID
                                                                         #:1799
                                                                           #:3669




               •   The sanitation policy leaves all communication regarding infection control to
                   the housing area officer, but my experience during outbreaks is that detained
                   people have numerous questions about infection control and sanitation that
                   housing area officers are not trained to respond to. There must be regular
                   engagement between infection control nursing or medical staff, and both staff
                   and detained people in each housing area for implementation of effective
                   infection control during an outbreak.
             d. Lack of re-entry planning for detained people leaving Cook County Jail. Part

of an integrated plan for COVID-19 response in detention settings is the need to plan for safe re-

entry for people leaving jail. This critical requirement is outlined in CDC recommendations and

must be developed as a section in a unified COVID-19 emergency plan. The CDC makes clear

recommendations on this process: 17

               •   If an individual does not clear the screening process, follow the protocol for a
                   suspected COVID-19 case – including putting a face mask on the individual,
                   immediately placing them under medical isolation, and evaluating them for
                   possible COVID-19 testing.

               •   If the individual is released before the recommended medical isolation period
                   is complete, discuss release of the individual with state, local, tribal, and/or
                   territorial health departments to ensure safe medical transport and continued
                   shelter and medical care, as part of release planning. Make direct linkages to
                   community resources to ensure proper medical isolation and access to medical
                   care.

               •   Before releasing an incarcerated/detained individual with COVID-19
                   symptoms to a community-based facility, such as a homeless shelter, contact
                   the facility’s staff to ensure adequate time for them to prepare to continue
                   medical isolation, or contact local public health to explore alternate housing
                   options.

       30.     These steps are important to improve conditions at the Cook County Jail that help

to prevent detainees and staff from contracting COVID-19. The failures outlined above have

contributed to the rapid spread of COVID-19 in Cook County Jail, and to the health

consequences suffered by detained people and staff alike. As noted above, however, they alone


17
  “Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correctional and
Detention Facilities,” CDC, https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-
correctional-detention.pdf.


                                                16
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  64-2Filed:
                                      Filed:07/08/20
                                             04/19/20Page
                                                     Page440
                                                          18 of
                                                             of32
                                                                497
                                                                  PageID
                                                                    PageID
                                                                         #:1800
                                                                           #:3670




are insufficient to meaningfully reduce the rate of spread if social distancing at the jail is not

immediately implemented. I believe that it is possible to make a significant difference in the

number and severity of COVID-19 cases that ensue going forward, but significant work is

required by the Cook County Sheriff’s Office to enact social distancing and basic infection

control measures for people held in detention and staff who work in this setting.




Signature: Homer Venters




Date: 4/19/2020

Location: Port Washington, NY




                                                  17
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  64-2Filed:
                                      Filed:07/08/20
                                             04/19/20Page
                                                     Page441
                                                          19 of
                                                             of32
                                                                497
                                                                  PageID
                                                                    PageID
                                                                         #:1801
                                                                           #:3671

                           Dr. Homer D. Venters
                     10 ½ Jefferson St., Port Washington, NY, 11050
                       hventers@gmail.com, Phone: 646-734-5994

   ______________________________________________________   __
   HEALTH ADMINISTRATOR          PHYSICIAN      EPIDEMIOLOGIST

                                    Professional Profile
   •   International leader in provision and improvement of health services to patients with
       criminal justice involvement.
   •   Innovator in linking care of the incarcerated to Medicaid, health homes, DSRIPs.
   •   Successful implementer of nations’ first electronic health record, performance
       dashboards and health information exchange among pre-trial patients.
   •   Award winning epidemiologist focused on the intersection of health, criminal justice
       and human rights in the United States and developing nations.
   •   Human rights leader with experience using forensic science, epidemiology and public
       health methods to prevent and document human rights abuses.

                                 Professional Experience
   President, Community Oriented Correctional Health Services (COCHS), 1/1/2020-
   present.
   o Lead COCHS efforts to provide technical assistance, policy guidance and research
       regarding correctional health and justice reform.
   o Oversee operations and programmatic development of COCHS
   o Serve as primary liaison between COCHS board, funders, staff and partners.

   Senior Health and Justice Fellow, Community Oriented Correctional Health Services
   (COCHS), 12/1/18-12/31/2018
   o Lead COCHS efforts to expand Medicaid waivers for funding of care for detained
      persons relating to Substance Use and Hepatitis C.
   o Develop and implement COCHS strategy for promoting non-profit models of
      diversion and correctional health care.

   Medical/Forensic Expert, 3/2016-present
   o Provide expert input, review and testimony regarding health care, quality
     improvement, electronic health records and data analysis in detention settings.

   Director of Programs, Physicians for Human Rights, 3/16-11/18.
   o Lead medical forensic documentation efforts of mass crimes against Rohingya and
      Yazidi people.
   o Initiate vicarious trauma program.
   o Expand forensic documentation of mass killings and war crimes.
   o Develop and support sexual violence capacity development with physicians, nurses
      and judges.
   o Expand documentation of attacks against health staff and facilities in Syria and
      Yemen.
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  64-2Filed:
                                      Filed:07/08/20
                                             04/19/20Page
                                                     Page442
                                                          20 of
                                                             of32
                                                                497
                                                                  PageID
                                                                    PageID
                                                                         #:1802
                                                                           #:3672



   Chief Medical Officer/Assistant Vice President, Correctional Health Services, NYC
          Health and Hospitals Corporation 8/15-3/17.
   o Transitioned entire clinical service (1,400 staff) from a for-profit staffing company
      model to a new division within NYC H + H.
   o Developed new models of mental health and substance abuse care that significantly
      lowered morbidity and other adverse events.
   o Connected patients to local health systems, DSRIP and health homes using
      approximately $5 million in external funding (grants available on request).
   o Reduced overall mortality in the nation’s second largest jail system.
   o Increased operating budget from $140 million to $160 million.
   o Implemented nation’s first patient experience, provider engagement and racial
      disparities programs for correctional health.

   Assistant Commissioner, Correctional Health Services, New York Department of
          Health and Mental Hygiene, 6/11-8/15.
   o Implemented nation’s first electronic medical record and health information exchange
      for 1,400 staff and 75,000 patients in a jail.
   o Developed bilateral agreements and programs with local health homes to identify
      incarcerated patients and coordinate care.
   o Increased operating budget of health service from $115 million to $140 million.
   o Established surveillance systems for injuries, sexual assault and mental health that
      drove new program development and received American Public Health Association
      Paper of the Year 2014.
   o Personally care for and reported on over 100 patients injured during violent
      encounters with jail security staff.


   Medical Director, Correctional Health Services, New York Department of Health and
         Mental Hygiene, 1/10-6/11.
   o Directed all aspects of medical care for 75,000 patients annually in 12 jails, including
     specialty, dental, primary care and emergency response.
   o Direct all aspects of response to infectious outbreaks of H1N1, Legionella,
     Clostridium Difficile.
   o Developed new protocols to identify and report on injuries and sexual assault among
     patients.

   Deputy Medical Director, Correctional Health Services, New York Department of
         Health and Mental Hygiene, 11/08-12/09.
   o Developed training program with Montefiore Social internal medicine residency
      program.
   o Directed and delivered health services in 2 jails.

   Clinical Attending Physician, Bellevue/NYU Clinic for Survivors of Torture, 10/07-
          12/11.

   Clinical Attending Physician, Montefiore Medical Center Bronx NY, Adult Medicine,
          1/08-11/09.
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  64-2Filed:
                                      Filed:07/08/20
                                             04/19/20Page
                                                     Page443
                                                          21 of
                                                             of32
                                                                497
                                                                  PageID
                                                                    PageID
                                                                         #:1803
                                                                           #:3673




                                  Education and Training
   Fellow, Public Health Research, New York University 2007-2009. MS 6/2009
   Projects: Health care for detained immigrants, Health Status of African immigrants in
   NYC.
   Resident, Social Internal Medicine, Montefiore Medical Center/Albert         Einstein
          University7/2004- 5/2007.
   M.D., University of Illinois, Urbana, 12/2003.
   M.S. Biology, University of Illinois, Urbana, 6/03.
   B.A. International Relations, Tufts University, Medford, MA, 1989.

                           Academic Appointments, Licensure
   Clinical Associate Professor, New York University College of Global Public Health,
   5/18-present.

   Clinical Instructor, New York University Langone School of Medicine, 2007-2018.

   M.D. New York (2007-present).

                                            Media
   TV
   i24 Crossroads re Suicide in U.S. Jails 8/13/19.

   i24 Crossroads re re Life and Death in Rikers Island 6/13/19.

   Amanpour & Company, NPR/PBS re Life and Death in Rikers Island 4/15/19.

   CNN, Christiane Amanpour re Forensic documentation of mass crimes against Rohingya.
   7/11/18.

   i24 Crossroads with David Shuster re health crisis among refugees in Syria. 7/6/18.

   Canadian Broadcasting Corporation TV with Sylvie Fournier (in French) re crowd
   control weapons. 5/10/18

   i24 Crossroads with David Shuster re Cholera outbreak in Yemen. 2/15/18.

   China TV re WHO guidelines on HIV medication access 9/22/17.

   Radio/Podcast
   Morning Edition, NPR re Health Risks of Criminal Justice System. 8/9/19.

   Fresh Air with Terry Gross, NPR re Life and Death in Rikers Island, 3/6/19.

   Morning Edition, NPR re Life and Death in Rikers Island, 2/22/19.

   LeShow with Harry Sherer re forensic documentation of mass crimes in Myanmar, Syria,
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  64-2Filed:
                                      Filed:07/08/20
                                             04/19/20Page
                                                     Page444
                                                          22 of
                                                             of32
                                                                497
                                                                  PageID
                                                                    PageID
                                                                         #:1804
                                                                           #:3674



   Iraq. 4/17/18.

   Print articles and public testimony
   Oped: Four ways to protect our jails and prisons from coronavirus. The Hill 2/29/20.

   Oped: It’s Time to Eliminate the Drunk Tank. The Hill 1/28/20.

   Oped: With Kathy Morse. A Visit with my Incarcerated Mother. The Hill 9/24/19.

   Oped: With Five Omar Muallim-Ak. The Truth about Suicide Behind Bars is Knowable.
   The Hill 8/13/19.

   Oped: With Katherine McKenzie. Policymakers, provide adequate health care in prisons
   and detention centers. CNN Opinion, 7/18/19.
   Oped: Getting serious about preventable deaths and injuries behind bars. The Hill, 7/5/19.

   Testimony: Access to Medication Assisted Treatment in Prisons and Jails, New York
   State Assembly Committee on Alcoholism and Drug Abuse, Assembly Committee on
   Health, and Assembly Committee on Correction. NY, NY, 11/14/18.

   Oped: Attacks in Syria and Yemen are turning disease into a weapon of war, STAT News,
   7/7/17.

   Testimony: Connecticut Advisory Committee to the U.S. Commission on Civil Rights:
   Regarding the use of solitary confinement for prisoners. Hartford CT, 2/3/17.

   Testimony: Venters HD, New York Advisory Committee to the U.S. Commission on
   Civil Rights: Regarding the use of solitary confinement for juveniles in New York. July
   10, 2014. NY NY.

   Testimony: New York State Assembly Committee on Correction with the Committee on
   Mental Health: Regarding Mental Illness in Correctional Settings. November 13, 2014.
   Albany NY.
   Testimony: New York State Assembly Committee on Correction with the Committee on
   Mental Health: Regarding Mental Illness in Correctional Settings. November 13, 2014.
   Albany NY.

   Oped: Venters HD and Keller AS, The Health of Immigrant Detainees. Boston Globe,
   April 11, 2009.

   Testimony: U.S. House of Representatives, House Judiciary Committee’s Subcommittee
   on Immigration, Citizenship, Refugees, Border Security, and International Law: Hearing
   on Problems with Immigration Detainee Medical Care, June 4, 2008.
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  64-2Filed:
                                      Filed:07/08/20
                                             04/19/20Page
                                                     Page445
                                                          23 of
                                                             of32
                                                                497
                                                                  PageID
                                                                    PageID
                                                                         #:1805
                                                                           #:3675




                                  Peer Reviewed Publications
   Parmar PK, Leigh J, Venters H, Nelson T. Violence and mortality in the Northern Rakhine State
   of Myanmar, 2017: results of a quantitative survey of surviving community leaders in
   Bangladesh. Lancet Planet Health. 2019 Mar;3(3):e144-e153.

   Venters H. Notions from Kavanaugh hearings contradict medical facts. Lancet. 10/5/18.

   Taylor GP, Castro I, Rebergen C, Rycroft M, Nuwayhid I, Rubenstein L, Tarakji A, Modirzadeh
   N, Venters H, Jabbour S. Protecting health care in armed conflict: action towards accountability.
   Lancet. 4/14/18.

   Katyal M, Leibowitz R, Venters H. IGRA-Based Screening for Latent Tuberculosis Infection in
   Persons Newly Incarcerated in New York City Jails. J Correct Health Care. 2018 4/18.

   Harocopos A, Allen B, Glowa-Kollisch S, Venters H, Paone D, Macdonald R. The Rikers Island
   Hot Spotters: Exploring the Needs of the Most Frequently Incarcerated.
   J Health Care Poor Underserved. 4/28/17.

   MacDonald R, Akiyama MJ, Kopolow A, Rosner Z, McGahee W, Joseph R, Jaffer M, Venters
   H. Feasibility of Treating Hepatitis C in a Transient Jail Population.
   Open Forum Infect Dis. 7/7/18.

   Siegler A, Kaba F, MacDonald R, Venters H. Head Trauma in Jail and Implications for Chronic
   Traumatic Encephalopathy. J Health Care Poor and Underserved. In Press (May 2017).

   Ford E, Kim S, Venters H. Sexual abuse and injury during incarceration reveal the need for re-
   entry trauma screening. Lancet. 4/8/18.

   Alex B, Weiss DB, Kaba F, Rosner Z, Lee D, Lim S, Venters H, MacDonald R. Death After Jail
   Release. J Correct Health Care. 1/17.

   Akiyama MJ, Kaba F, Rosner Z, Alper H, Kopolow A, Litwin AH, Venters H, MacDonald R.
   Correlates of Hepatitis C Virus Infection in the Targeted Testing Program of the New York City
   Jail System. Public Health Rep. 1/17.

   Kalra R, Kollisch SG, MacDonald R, Dickey N, Rosner Z, Venters H. Staff Satisfaction, Ethical
   Concerns, and Burnout in the New York City Jail Health System. J Correct Health Care. 2016
   Oct;22(4):383-392.


   Venters H. A Three-Dimensional Action Plan to Raise the Quality of Care of US Correctional
   Health and Promote Alternatives to Incarceration. Am J Public Health. April 2016.104.

   Glowa-Kollisch S, Kaba F, Waters A, Leung YJ, Ford E, Venters H. From Punishment to
   Treatment: The “Clinical Alternative to Punitive Segregation” (CAPS) Program in New York
   City Jails. Int J Env Res Public Health. 2016. 13(2),182.

   Jaffer M, Ayad J, Tungol JG, MacDonald R, Dickey N, Venters H. Improving Transgender
   Healthcare in the New York City Correctional System. LGBT Health. 2016 1/8/16.
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  64-2Filed:
                                      Filed:07/08/20
                                             04/19/20Page
                                                     Page446
                                                          24 of
                                                             of32
                                                                497
                                                                  PageID
                                                                    PageID
                                                                         #:1806
                                                                           #:3676




   Granski M, Keller A, Venters H. Death Rates among Detained Immigrants in the United States.
   Int J Env Res Public Health. 2015. 11/10/15.

   Michelle Martelle, Benjamin Farber, Richard Stazesky, Nathaniel Dickey, Amanda Parsons,
   Homer Venters. Meaningful Use of an Electronic Health Record in the NYC Jail System. Am J
   Public Health. 2015. 8/12/15.

   Fatos Kaba, Angela Solimo, Jasmine Graves, Sarah Glowa-Kollisch, Allison Vise, Ross
   MacDonald, Anthony Waters, Zachary Rosner, Nathaniel Dickey, Sonia Angell, Homer Venters.
   Disparities in Mental Health Referral and Diagnosis in the NYC Jail Mental Health Service. Am J
   Public Health. 2015. 8/12/15.

   Ross MacDonald, Fatos Kaba, Zachary Rosner, Alison Vise, Michelle Skerker, David Weiss,
   Michelle Brittner, Nathaniel Dickey, Homer Venters. The Rikers Island Hot Spotters. Am J
   Public Health. 2015. 9/17/15.

   Selling Molly Skerker, Nathaniel Dickey, Dana Schonberg, Ross MacDonald, Homer Venters.
   Improving Antenatal Care for Incarcerated Women: fulfilling the promise of the Sustainable
   Development      Goals.    Bulletin    of    the   World     Health    Organization.2015.

   Jasmine Graves, Jessica Steele, Fatos Kaba, Cassandra Ramdath, Zachary Rosner, Ross
   MacDonald, Nathanial Dickey, Homer Venters. Traumatic Brain Injury and Structural Violence
   among Adolescent males in the NYC Jail System J Health Care Poor Underserved.
   2015;26(2):345-57.

   Glowa-Kollisch S, Graves J, Dickey N, MacDonald R, Rosner Z, Waters A, Venters H. Data-
   Driven Human Rights: Using Dual Loyalty Trainings to Promote the Care of Vulnerable Patients
   in Jail. Health and Human Rights. Online ahead of print, 3/12/15.

   Teixeira PA1, Jordan AO, Zaller N, Shah D, Venters H. Health Outcomes for HIV-Infected
   Persons Released From the New York City Jail System With a Transitional Care-Coordination
   Plan. 2014. Am J Public Health. 2014 Dec 18.

   Selling D, Lee D, Solimo A, Venters H. A Road Not Taken: Substance Abuse Programming in
   the New York City Jail System. J Correct Health Care. 2014 Nov 17.

   Glowa-Kollisch S, Lim S, Summers C, Cohen L, Selling D, Venters H. Beyond the Bridge:
   Evaluating a Novel Mental Health Program in the New York City Jail System. Am J Public
   Health. 2014 Sep 11.

   Glowa-Kollisch S, Andrade K, Stazesky R, Teixeira P, Kaba F, MacDonald R, Rosner Z, Selling
   D, Parsons A, Venters H. Data-Driven Human Rights: Using the Electronic Health Record to
   Promote Human Rights in Jail. Health and Human Rights. 2014. Vol 16 (1): 157-165.

   MacDonald R, Rosner Z, Venters H. Case series of exercise-induced rhabdomyolysis in the New
   York City Jail System. Am J Emerg Med. 2014. Vol 32(5): 446-7.

   Bechelli M, Caudy M, Gardner T, Huber A, Mancuso D, Samuels P, Shah T, Venters H. Case
   Studies from Three States: Breaking Down Silos Between Health Care and Criminal Justice.
   Health Affairs. 2014. Vol. 3. 33(3):474-81.
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  64-2Filed:
                                      Filed:07/08/20
                                             04/19/20Page
                                                     Page447
                                                          25 of
                                                             of32
                                                                497
                                                                  PageID
                                                                    PageID
                                                                         #:1807
                                                                           #:3677




   Selling D, Solimo A, Lee D, Horne K, Panove E, Venters H. Surveillance of suicidal and non-
   suicidal self-injury in the new York city jail system. J Correct Health Care. 2014. Apr:20(2).

   Kaba F, Diamond P, Haque A, MacDonald R, Venters H. Traumatic Brain Injury Among Newly
   Admitted Adolescents in the New York City Jail System. J Adolesc Health. 2014. Vol 54(5): 615-
   7.

   Monga P, Keller A, Venters H. Prevention and Punishment: Barriers to accessing health services
   for undocumented immigrants in the United States. LAWS. 2014. 3(1).

   Kaba F, Lewsi A, Glowa-Kollisch S, Hadler J, Lee D, Alper H, Selling D, MacDonald R, Solimo
   A, Parsons A, Venters H. Solitary Confinement and Risk of Self-Harm Among Jail Inmates.
   Amer J Public Health. 2014. Vol 104(3):442-7.

   MacDonald R, Parsons A, Venters H. The Triple Aims of Correctional Health: Patient safety,
   Population Health and Human Rights. Journal of Health Care for the Poor and Underserved.
   2013. 24(3).

   Parvez FM, Katyal M, Alper H, Leibowitz R, Venters H. Female sex workers
   incarcerated in New York City jails: prevalence of sexually transmitted infections and associated
   risk behaviors. Sexually Transmitted Infections. 89:280-284. 2013.

   Brittain J, Axelrod G, Venters H. Deaths in New York City Jails: 2001 – 2009.
   Am J Public Health. 2013 103:4.

   Jordan AO, Cohen LR, Harriman G, Teixeira PA, Cruzado-Quinones J, Venters H. Transitional
   Care Coordination in New York City Jails: Facilitating Linkages to Care for People with HIV
   Returning Home from Rikers Island. AIDS Behav. Nov. 2012.

   Jaffer M, Kimura C, Venters H. Improving medical care for patients with HIV in
   New York City jails. J Correct Health Care. 2012 Jul;18(3):246-50.

   Ludwig A, Parsons, A, Cohen, L, Venters H. Injury Surveillance in the NYC Jail System, Am J
   Public Health 2012 Jun;102(6).

   Venters H, Keller, AS. Psychiatric Services. (2012) Diversion of Mentally Ill Patients from
   Court-ordered care to Immigration Detention. Epub. 4/2012.

   Venters H, Gany, F. Journal of Immigrant and Minority Health (2011) Mental Health Concerns
   Among African Immigrants. 13(4): 795-7.

   Venters H, Foote M, Keller AS. Journal of Immigrant and Minority Health. (2010) Medical
   Advocacy on Behalf of Detained Immigrants. 13(3): 625-8.

   Venters H, McNeely J, Keller AS. Health and Human Rights. (2010) HIV Screening and Care
   for Immigration Detainees. 11(2) 91-102.

   Venters H, Keller AS. Journal of Health Care for the Poor and Underserved. (2009) The
   Immigration Detention Health Plan: An Acute Care Model for a Chronic Care Population.
   20:951-957.
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  64-2Filed:
                                      Filed:07/08/20
                                             04/19/20Page
                                                     Page448
                                                          26 of
                                                             of32
                                                                497
                                                                  PageID
                                                                    PageID
                                                                         #:1808
                                                                           #:3678




   Venters H, Gany, F. Journal of Immigrant and Minority Health (2009) African Immigrant
   Health. 4/4/09.

   Venters H, Dasch-Goldberg D, Rasmussen A, Keller AS, Human Rights Quarterly (2009) Into
   the Abyss: Mortality and Morbidity among Detained Immigrant. 31 (2) 474-491.

   Venters H, The Lancet (2008) Who is Jack Bauer? 372 (9653).

   Venters H, Lainer-Vos J, Razvi A, Crawford J, Shaf’on Venable P, Drucker EM, Am J Public
   Health (2008) Bringing Health Care Advocacy to a Public Defender’s Office. 98 (11).

   Venters H, Razvi AM, Tobia MS, Drucker E. Harm Reduct J. (2006) The case of Scott Ortiz: a
   clash between criminal justice and public health. Harm Reduct J. 3:21

   Cloez-Tayarani I, Petit-Bertron AF, Venters HD, Cavaillon JM (2003) Internat. Immunol.
   Differential effect of serotonin on cytokine production in lipopolysaccharide-stimulated human
   peripheral blood mononuclear cells.15,1-8.

   Strle K, Zhou JH, Broussard SR, Venters HD, Johnson RW, Freund GG, Dantzer R, Kelley KW,
   (2002) J. Neuroimmunol. IL-10 promotes survival of microglia without activating Akt. 122, 9-19.

   Venters HD, Broussard SR, Zhou JH, Bluthe RM, Freund GG, Johnson RW, Dantzer R, Kelley
   KW, (2001) J. Neuroimmunol. Tumor necrosis factor(alpha) and insulin-like growth factor-I in
   the brain: is the whole greater than the sum of its parts? 119, 151-65.

   Venters HD, Dantzer R, Kelley KW, (2000) Ann. N. Y. Acad. Sci. Tumor necrosis factor-alpha
   induces neuronal death by silencing survival signals generated by the type I insulin-like growth
   factor receptor. 917, 210-20.

   Venters HD, Dantzer R, Kelley KW, (2000) Trends. Neurosci. A new concept in
   neurodegeneration: TNFalpha is a silencer of survival signals. 23, 175-80.

   Venters HD, Tang Q, Liu Q, VanHoy RW, Dantzer R, Kelley KW, (1999) Proc. Natl. Acad. Sci.
   USA. A new mechanism of neurodegeneration: A proinflammatory cytokine inhibits receptor
   signaling by a survival peptide, 96, 9879-9884.

   Venters HD, Ala TA, Frey WH 2nd , (1998) Inhibition of antagonist binding to human brain
   muscarinic receptor by vanadium compounds. Recept. Signal. Transduct. 7, 137-142.

   Venters HD, Tang Q, Liu Q, VanHoy RW, Dantzer R, Kelley KW, (1999) Proc. Natl. Acad. Sci.
   USA. A new mechanism of neurodegeneration: A proinflammatory cytokine inhibits receptor
   signaling by a survival peptide, 96, 9879-9884.

   Venters HD, Ala TA, Frey WH 2nd , (1998) Inhibition of antagonist binding to human brain
   muscarinic receptor by vanadium compounds. Recept. Signal. Transduct. 7, 137-142.

   Venters HD, Bonilla LE, Jensen T, Garner HP, Bordayo EZ, Najarian MM, Ala TA, Mason RP,
   Frey WH 2nd, (1997) Heme from Alzheimer's brain inhibits muscarinic receptor binding via thiyl
   radical generation. Brain. Res. 764, 93-100.
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  64-2Filed:
                                      Filed:07/08/20
                                             04/19/20Page
                                                     Page449
                                                          27 of
                                                             of32
                                                                497
                                                                  PageID
                                                                    PageID
                                                                         #:1809
                                                                           #:3679



   Kjome JR, Swenson KA, Johnson MN, Bordayo EZ, Anderson LE, Klevan LC, Fraticelli AI,
   Aldrich SL, Fawcett JR, Venters HD, Ala TA, Frey WH 2nd (1997) Inhibition of antagonist and
   agonist binding to the human brain muscarinic receptor by arachidonic acid. J. Mol. Neurosci. 10,
   209-217.

                         Honors and Presentations (past 10 years)
   Keynote Address, Academic Correctional Health Conference, April 2020, Chapel Hill,
   North Carolina.

   TedMed Presentation, Correctional Health, Boston MA, March 2020.

   Finalist, Prose Award for Literature, Social Sciences category for Life and Death in Rikers
   Island, February, 2020.

   Keynote Address, John Howard Association Annual Benefit, November 2019, Chicago IL.

   Keynote Address, Kentucky Data Forum, Foundation for a Healthy Kentucky, November 2019,
   Cincinnati Ohio.

   Oral Presentation, Dual loyalty and other human rights concerns for physicians in jails an
   prisons. Association of Correctional Physicians, Annual meeting. 10/16, Las Vegas.

   Oral Presentation, Clinical Alternatives to Punitive Segregation: Reducing self-harm for
   incarcerated patients with mental illness. American Public Health Association Annual Meeting,
   November 2015, Chicago IL.

   Oral Presentation, Analysis of Deaths in ICE Custody over 10 Years . American Public Health
   Association Annual Meeting, November 2015, Chicago IL.

   Oral Presentation, Medication Assisted Therapies for Opioid Dependence in the New York City
   Jail System. American Public Health Association Annual Meeting, November 2015, Chicago IL.

   Oral Presentation, Pathologizing Normal Human Behavior: Violence and Solitary Confinement
   in an Urban Jail. American Public Health Association Annual Meeting, November 2014, New
   Orleans, LA.

   Training, International Committee of the Red Cross and Red Crescent, Medical Director meeting
   10/15, Presentation on Human Rights and dual loyalty in correctional health.

   Paper of the Year, American Public Health Association. 2014. (Kaba F, Lewis A, Glowa-
   Kollisch S, Hadler J, Lee D, Alper H, Selling D, MacDonald R, Solimo A, Parsons A, Venters H.
   Solitary Confinement and Risk of Self-Harm Among Jail Inmates. Amer J Public Health. 2014.
   Vol 104(3):442-7.)

   Oral Presentation, Pathologizing Normal Human Behavior: Violence and Solitary Confinement
   in an Urban Jail. American Public Health Association Annual Meeting, New Orleans LA, 2014.

   Oral Presentation, Human rights at Rikers: Dual loyalty among jail health staff. American
   Public Health Association Annual Meeting, New Orleans LA, 2014.

   Poster Presentation, Mental Health Training for Immigration Judges. American Public Health
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  64-2Filed:
                                      Filed:07/08/20
                                             04/19/20Page
                                                     Page450
                                                          28 of
                                                             of32
                                                                497
                                                                  PageID
                                                                    PageID
                                                                         #:1810
                                                                           #:3680



   Association Annual Meeting, New Orleans LA, 2014.

   Distinguished Service Award; Managerial Excellence. Division of Health Care Access and
   Improvement, NYC DOHMH. 2013.

   Oral Presentation, Solitary confinement in the ICE detention system. American Public Health
   Association Annual Meeting, Boston MA, 2013.

   Oral Presentation, Self-harm and solitary confinement in the NYC jail system. American Public
   Health Association Annual Meeting, Boston MA, 2013.

   Oral Presentation, Implementing a human rights practice of medicine inside New York City
   jails. American Public Health Association Annual Meeting, Boston MA, 2013.

   Poster Presentation, Human Rights on Rikers: integrating a human rights-based framework for
   healthcare into NYC’s jail system. American Public Health Association Annual Meeting, Boston
   MA, 2013.

   Poster Presentation, Improving correctional health care: health information exchange and the
   affordable care act. American Public Health Association Annual Meeting, Boston MA, 2013.

   Oral Presentation, Management of Infectious Disease Outbreaks in a Large Jail System.
   American Public Health Association Annual Meeting, Washington DC, 2011.

   Oral Presentation, Diversion of Patients from Court Ordered Mental Health Treatment to
   Immigration Detention. American Public Health Association Annual Meeting, Washington DC,
   2011.

   Oral Presentation, Initiation of Antiretroviral Therapy for Newly Diagnosed HIV Patients in the
   NYC Jail System. American Public Health Association Annual Meeting, Washington DC, 2011.

   Oral Presentation, Medical Case Management in Jail Mental Health Units. American Public
   Health Association Annual Meeting, Washington DC, 2011.

   Oral Presentation, Injury Surveillance in New York City Jails. American Public Health
   Association Annual Meeting, Washington DC, 2011.

   Oral Presentation, Ensuring Adequate Medical Care for Detained Immigrants. Venters H, Keller
   A, American Public Health Association Annual Meeting, Denver, CO, 2010.

   Oral Presentation, HIV Testing in NYC Correctional Facilities. Venters H and Jaffer M,
   American Public Health Association, Annual Meeting, Denver, CO, 2010.

   Oral Presentation, Medical Concerns for Detained Immigrants. Venters H, Keller A, American
   Public Health Association Annual Meeting, Philadelphia, PA, November 2009.

   Oral Presentation, Growth of Immigration Detention Around the Globe. Venters H, Keller A,
   American Public Health Association Annual Meeting, Philadelphia, PA, November 2009.

   Oral Presentation, Role of Hospital Ethics Boards in the Care of Immigration Detainees.
   Venters H, Keller A, American Public Health Association Annual Meeting, Philadelphia, PA,
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  64-2Filed:
                                      Filed:07/08/20
                                             04/19/20Page
                                                     Page451
                                                          29 of
                                                             of32
                                                                497
                                                                  PageID
                                                                    PageID
                                                                         #:1811
                                                                           #:3681



   November 2009.

   Oral Presentation, Health Law and Immigration Detainees. Venters H, Keller A, American
   Public Health Association Annual Meeting, Philadelphia, PA, November 2009.

   Bro Bono Advocacy Award, Advocacy on behalf of detained immigrants. Legal Aid Society of
   New York, October 2009.

   Oral Presentation, Deaths of immigrants detained by Immigration and Customs Enforcement.
   Venters H, Rasmussen A, Keller A, American Public Health Association Annual Meeting, San
   Diego CA, October 2008.

   Poster Presentation, Death of a detained immigrant with AIDS after withholding of prophylactic
   Dapsone. Venters H, Rasmussen A, Keller A, Society of General Internal Medicine Annual
   Meeting, Pittsburgh PA, April 2008.

   Poster Presentation, Tuberculosis screening among immigrants in New York City reveals higher
   rates of positive tuberculosis tests and less health insurance among African immigrants. Society of
   General Internal Medicine Annual Meeting, Pittsburgh PA, April 2008.

   Daniel Leicht Award for Achievement in Social Medicine, Montefiore Medical Center,
   Department of Family and Social Medicine, 2007.

   Poster Presentation, Case Findings of Recent Arestees. Venters H, Deluca J, Drucker E. Society
   of General Internal Medicine Annual Meeting, Toronto Canada, April 2007.

   Poster Presentation, Bringing Primary Care to Legal Aid in the Bronx. Venters H, Deluca J,
   Drucker E. Society of General Internal Medicine Annual Meeting, Los Angeles CA, April 2006.

   Poster Presentation, A Missed Opportunity, Diagnosing Multiple Myeloma in the Elderly
   Hospital Patient. Venters H, Green E., Society of General Internal Medicine Annual Meeting,
   New Orleans LA, April 2005.


                                                Grants: Program
San Diego County: Review of jail best practices (COCHS), 1/2020, $90,000.

Ryan White Part A - Prison Release Services (PRS). From HHS/HRSA to Correctional Health Services
(NYC DOHMH), 3/1/16-2/28/17 (Renewed since 2007). Annual budget $ 2.7 million.

Ryan White Part A - Early Intervention Services- Priority Population Testing. From HHS/HRSA to
Correctional Health Services (NYC DOHMH), 3/1/16-2/28/18 (Renewed since 2013). Annual budget
$250,000.

Comprehensive HIV Prevention. From HHS to Correctional Health Services (NYC DOHMH), 1/1/16-
12/31/16. Annual budget $500,000.


HIV/AIDS Initiative for Minority Men. From HHS Office of Minority Health to Correctional Health
Services (NYC DOHMH), 9/30/14-8/31/17. Annual budget $375,000.
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  64-2Filed:
                                      Filed:07/08/20
                                             04/19/20Page
                                                     Page452
                                                          30 of
                                                             of32
                                                                497
                                                                  PageID
                                                                    PageID
                                                                         #:1812
                                                                           #:3682
                                                                                             12


SPNS Workforce Initiative, From HRSA SPNS to Correctional Health Services (NYC DOHMH), 8/1/14-
7/31/18. Annual budget $280,000.

SPNS Culturally Appropriate Interventions. From HRSA SPNS to Correctional Health Services (NYC
DOHMH), 9/1/13-8/31/18. Annual budget $290,000.

Residential substance abuse treatment. From New York State Division of Criminal Justice Services to
Correctional Health Services (NYC DOHMH), 1/1/11-12/31/17. Annual budget $175,000.

Community Action for Pre-Natal Care (CAPC). From NY State Department of Health AIDS Institute to
Correctional Health Services (NYC DOHMH), 1/1/05-12/31/10. Annual budget $290,000.

Point of Service Testing. From MAC/AIDS, Elton John and Robin Hood Foundations to Correctional
Health Services (NYC DOHMH), 11/1/09-10/31/12. Annual budget $100,000.

Mental Health Collaboration Grant. From USDOJ to Correctional Health Services (NYC DOHMH),
1/1/11-9/30/13. Annual budget $250,000.

                                             Teaching
Instructor, Health in Prisons Course, Bloomberg School of Public Health, Johns Hopkins
University, June 2015, June 2014, April 2019.

Instructor, Albert Einstein College of Medicine/Montefiore Social Medicine Program Yearly
lectures on Data-driven human rights, 2007-present.

                          Other Health & Human Rights Activities
DIGNITY Danish Institute Against Torture, Symposium with Egyptian correctional health
staff regarding dual loyalty and data-driven human rights. Cairo Egypt, September 20-23, 2014.

Doctors of the World, Physician evaluating survivors of torture, writing affidavits for asylum
hearings, with testimony as needed, 7/05-11/18.

United States Peace Corps, Guinea Worm Educator, Togo West Africa, June 1990- December
1991.
              -Primary Project; Draconculiasis Eradication. Activities included assessing levels
               of infection in 8 rural villages and giving prevention presentations to mothers in
               Ewe and French
              -Secondary Project; Malaria Prevention.

                                               Books
Venters H. Life and Death in Rikers Island. Johns Hopkins University Press. 2/19.

                                        Chapters in Books

Venters H. Mythbusting Solitary Confinement in Jail. In Solitary Confinement Effects,
Practices, and Pathways toward Reform. Oxford University Press, 2020.
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  64-2Filed:
                                      Filed:07/08/20
                                             04/19/20Page
                                                     Page453
                                                          31 of
                                                             of32
                                                                497
                                                                  PageID
                                                                    PageID
                                                                         #:1813
                                                                           #:3683
                                                                                   13


MacDonald R. and Venters H. Correctional Health and Decarceration. In Decarceration. Ernest
Drucker, New Press, 2017.


                      Membership in Professional Organizations
American Public Health Association


                             Foreign Language Proficiency
French        Proficient
Ewe           Conversant
Case:
 Case:1:20-cv-02134
        1:20-cv-02134
                    Document
                      Document
                             #:#:
                               140-1
                                  64-2Filed:
                                      Filed:07/08/20
                                             04/19/20Page
                                                     Page454
                                                          32 of
                                                             of32
                                                                497
                                                                  PageID
                                                                    PageID
                                                                         #:1814
                                                                           #:3684
                                                                                       14




                               Prior Testimony and Deposition

Benjamin v. Horn, 75 Civ. 3073 (HB) (S.D.N.Y.) as expert for defendants, 2015

Rodgers v. Martin 2:16-cv-00216 (U.S.D.C. N.D.Tx) as expert for plaintiffs, 10/19/17

Fikes v. Abernathy, 2017 7:16-cv-00843-LSC (U.S.D.C. N.D.AL) as expert for plaintiffs
10/30/17.

Fernandez v. City of New York, 17-CV-02431 (GHW)(SN) (S.D.NY) as defendant in role as
City Employee 4/10/18.

Charleston v. Corizon Health INC, 17-3039 (U.S.D.C. E.D. PA) as expert for plaintiffs 4/20/18.

Gambler v. Santa Fe County, 1:17-cv-00617 (WJ/KK) as expert for plaintiffs 7/23/18.

Hammonds v. Dekalb County AL, CASE NO.: 4:16-cv-01558-KOB as expert for plaintiffs
11/30/2018.

Mathiason v. Rio Arriba County NM, No. D-117-CV-2007-00054, as expert for plaintiff 2/7/19.

Hutchinson v. Bates et. al. AL, No. 2:17-CV-00185-WKW- GMB, as expert for plaintiff 3/27/19.

Lewis v. East Baton Rouge Parish Prison LA, No. 3:16-CV-352-JWD-RLB, as expert for
plaintiff 6/24/19.

Belcher v. Lopinto, No No. 2:2018cv07368 - Document 36 (E.D. La. 2019) as expert for
plaintiffs 12/5/2019.



                                           Fee Schedule

Case review, reports, testimony $500/hour.
Site visits and other travel, $2,500 per day (not including travel costs).
Case: 1:20-cv-02134 Document #: 140-1 Filed: 07/08/20 Page 455 of 497 PageID #:3685




         EXHIBIT I
Case:
   Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 62 Filed:
                                       Filed: 07/08/20
                                              04/17/20 Page
                                                       Page 456
                                                            1 of of
                                                                 28497
                                                                    PageID
                                                                       PageID
                                                                           #:1648
                                                                              #:3686




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION
ANTHONY MAYS, et al.,                       )      Case No. 20-CV-2134
                                            )
             Plaintiffs,                    )      Hon. Matthew F. Kennelly,
                                            )
v.                                          )      in his capacity as Emergency
                                            )      Judge
THOMAS J. DART, Sheriff of Cook County,     )
                                            )      Hon. Robert W. Gettleman,
             Defendant.                     )
                                            )      District Court Judge
                                            )
                                            )      Hon. M. David Weisman,
                                                   Magistrate Judge




  DEFENDANT’S PARTIAL BRIEF IN OPPOSITION TO PLAINTIFFS’ RENEWED
   MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED DISCOVERY
Case:
   Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 62 Filed:
                                       Filed: 07/08/20
                                              04/17/20 Page
                                                       Page 457
                                                            2 of of
                                                                 28497
                                                                    PageID
                                                                       PageID
                                                                           #:1649
                                                                              #:3687




       NOW COMES the Defendant, THOMAS J. DART, in his Official Capacity as

Sheriff of Cook County, and for his Partial Brief in Opposition to Plaintiff’s Renewed

Motion for Preliminary Injunction and Expedited Discovery [Dkt. 55], states as follows1:

                                     INTRODUCTION

       In response to every filing by Sheriff Dart, Plaintiffs assert a different heretofore

unmentioned alleged constitutional violation. Each of these complaints amounts to

nothing more than a disagreement about the policies the Sheriff has chosen to

implement based on their demand for unrealistic and unattainable outcomes that the

world’s renowned medical experts and epidemiologists have yet to achieve. Without

voicing any objection to the latest testing, intake, and sanitation policies implemented at

the Jail [Dkt. 55, p.4], Plaintiffs now turn their sights on social distancing, demanding

that the Sheriff comply with standards that far exceed his constitutional obligations, but

with which he nevertheless complies.

       The Sheriff’s frustration cannot be overstated: Plaintiffs persist in pursuing this

unnecessary litigation that consumes valuable resources and pulls the Jail and Office

staff off of the front lines of managing the coronavirus pandemic to wage a dispute that

long ago could have been avoided with a cooperative and good faith effort to address

their concerns with the Office before filing this lawsuit. The suggestion that the Sheriff

is purposefully, or even inadvertently, withholding any effort to protect detainees and



1 Sheriff Dart does not waive and reserves the right to make any further legal arguments in
response to Plaintiff’s Motion should it survive beyond the Court’s ruling on his objections on
the following threshold dispositive issues.




                                              1
Case:
   Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 62 Filed:
                                       Filed: 07/08/20
                                              04/17/20 Page
                                                       Page 458
                                                            3 of of
                                                                 28497
                                                                    PageID
                                                                       PageID
                                                                           #:1650
                                                                              #:3688




his own Jail staff is belied by the extraordinary efforts taken over the past two months

to identify and contain the spread of infection, as well as the quantifiable success those

efforts have had. The prevention policies in place at the Jail have been thorough with

data showing that COVID-19 cases at the Jail are under control and are being effectively

managed. With this partial Brief in Opposition to Plaintiffs’ Motion for Preliminary

Injunction, exposing the structural and substantive legal failures of Plaintiffs’ claims,

the Sheriff hopes at last to put an end to this litigation.

I.     UPDATED REPORT ON PROGRESS AT THE JAIL

       In supplement to the report provided to the Court at the April 15 hearing, the

Sheriff provides this update on progress at the Jail. With regard to the effectiveness of

the numerous measures taken to reduce the spread of COVID-19 at the jail, the present

data is encouraging. Most significantly, the jail population has been substantially

reduced over the last month. See Exh. A, Daily CCDOC Population Report. Since

March 8, the jail population has dropped 24%, from 5,710 detainees to 4,233 detainees

on April 17. This corresponds with the data on daily bookings and release (See Exh. B,

Daily Bookings). For example, on March 8, there were 200 bookings with 117 detainees

not released on the day of booking (either through bond or EM). Bookings have

declined rapidly, and on April 16, there were 52 bookings with only 13 detainees not

released on the day of booking.

       Meanwhile, the positive COVID detainees in isolation have generally been

trending downward See Exh. C, CCDOC Testing Results. After the COVID-19 outbreak

at the jail in late March, a highpoint was reached on April 10, with 289 positive COVID




                                               2
Case:
   Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 62 Filed:
                                       Filed: 07/08/20
                                              04/17/20 Page
                                                       Page 459
                                                            4 of of
                                                                 28497
                                                                    PageID
                                                                       PageID
                                                                           #:1651
                                                                              #:3689




detainees in isolation. Since then, there has been a relatively consistent decline with 180

positive COVID detainees in isolation on April 17. In comparison, the number of

convalescent detainees in recovery has been increasing. On April 5, there were no

convalescent detainees in recovery. On April 17, the number of convalescent detainees

in the process of medical recovery has reached 170. Id.

       These successes, in addition to the many others reported by the Sheriff,

demonstrate why Plaintiffs have not and cannot succeed on their ever-evolving claims

against the Sheriff. This is particularly true with respect to Plaintiffs’ latest claim that

the alleged failure to implement strict social distancing within a correctional facility—

beyond the standards set forth by the CDC Guidance on Management of Coronavirus

Disease 2019 in Correctional and Detention Facilities—is objectively unreasonable. As

will be shown below, not only are Plaintiffs unable establish a likelihood of success on

the merits of their claims, but as a preliminary matter, they cannot overcome the

significant structural legal hurdles necessary to obtain their desired relief seeking the

immediate release or transfer of hundreds of detainees. In other words, Plaintiffs’

claims fail before they have begun. Therefore, the motion for preliminary injunction

must be denied outright, obviating the need for a hearing or any request for expedited

discovery.

II.    PLAINTIFFS CANNOT SUCCEED ON THE MERITS OF THEIR CLAIMS

       The standard for a preliminary injunction is identical the standard for a

temporary restraining order, which is well known at this point in the litigation. Dkt. 47,

p. 10. Plaintiffs must establish that they will suffer irreparable harm without the



                                             3
Case:
   Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 62 Filed:
                                       Filed: 07/08/20
                                              04/17/20 Page
                                                       Page 460
                                                            5 of of
                                                                 28497
                                                                    PageID
                                                                       PageID
                                                                           #:1652
                                                                              #:3690




requested relief; they have no adequate remedy at law; and they are likely to succeed on

the merits of their claim. If Plaintiffs can meet this threshold, then the Court must

determine whether the harm to the public in categorically releasing hundreds of

detainees outweighs the risk of harm to the Plaintiffs. These standards are exceedingly

stringent here, where Plaintiffs seek a mandatory injunction requiring affirmative action

by the Sheriff. Dkt. 47, p. 10.

       Plaintiffs’ motion must be denied not only because they cannot establish success

on the merits of their claims, but as a preliminary matter, they cannot overcome the

significant procedural and substantive legal hurdles that would allow this Court to

grant their requested relief. First, Plaintiff Foster still has not exhausted all available

remedies that would entitle him to release pursuant to a writ of habeas corpus. Even as

to his preliminary effort to alter the conditions of bond, principles of comity and

abstention counsel against this Court revisiting the state court judge’s finding that

Foster’s risk to society upon release outweighs any possibility of harm that could befall

him in the Jail. Second, Plaintiffs are not entitled to release or transfer under section

1983 because their claims are procedurally barred by the Prisoner Litigation Reform Act

(PLRA). Finally, Plaintiffs’ quest to obtain release on a class-wide scale is “untenable”

and “unworkable” under either theory of relief because of the inherently individualized

considerations involved in evaluating detainee release. Notwithstanding these

procedural failures, on the merits, Plaintiffs cannot succeed on their due process claim

because as this Court previously found, the Sheriff was entitled to rely on the CDC

Guidance for correctional facilities with respect to social distancing in the living



                                            4
Case:
   Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 62 Filed:
                                       Filed: 07/08/20
                                              04/17/20 Page
                                                       Page 461
                                                            6 of of
                                                                 28497
                                                                    PageID
                                                                       PageID
                                                                           #:1653
                                                                              #:3691




quarters and common areas at the Jail, which complies with these standards. In practice,

over the past month, the Sheriff has made significant structural efforts to increase social

distancing in the living quarters at the Jail. At this point, the majority the tiers now

house single-celled detainees and a majority of the dorms are now at 50% occupancy or

less. Accordingly, the Sheriff’s efforts to increase opportunities for social distancing at

the Jail have been objectively reasonable.


       A.    Plaintiffs Cannot Succeed on the Merits Because They Cannot
             Overcome the Procedural Hurdles to Obtain the Requested Forms of
             Relief.

       As a preliminary matter, Plaintiffs’ cannot succeed on the merits of their claims

because they are procedurally barred. As to Plaintiffs’ claim for habeas relief, Mr. Foster

still has not exhausted his administrative remedies sufficient to invoke habeas relief.

Moreover, while he did make a preliminary effort to seek a bond reduction in state

court, he never sought appeal or rehearing on that finding. Moreover, Plaintiffs’ claim

for release under section 1983 is barred by the Prisoner Litigation Reform Act (PLRA)

because they have failed to satisfy the requisite conditions for pursuing relief under 18

USC §3626.

              1.     Plaintiffs are not entitled to habeas relief because they still have
                     not exhausted their administrative remedies.

       Plaintiffs contend that Kenneth Foster “and the subclass he provisionally

represents” is entitled to emergency release pursuant to a writ of habeas corpus based

on his medical status, which he claims puts him at a higher risk of contracting COVID-

19. Dkt. 55, p. 14. The Court previously denied this request at the TRO stage because




                                             5
Case:
   Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 62 Filed:
                                       Filed: 07/08/20
                                              04/17/20 Page
                                                       Page 462
                                                            7 of of
                                                                 28497
                                                                    PageID
                                                                       PageID
                                                                           #:1654
                                                                              #:3692




Plaintiffs made no showing—and in fact, were unaware one way or another—that

Foster, Mays, or any other detainees had availed themselves of existing (and still-

available) state court remedies to seek release through emergency bond proceedings.

Dkt. 47, p. 12-13. The Court rejected the notion that pursuing such remedies was futile.

       First, it is important to note that the Court has not “provisionally” certified a

subclass of detainees who “in addition to having health vulnerabilities that elevate their

risk of serious COVID-19, also … sought release from the Jail” (Dkt. 55, p. 13) under the

bond modification process relative to the instant motion for preliminary injunction, nor

could it for reasons explained more fully in section II.C.3., infra. Also, the Plaintiff’s

motion for class certification was not before the Court at the time the TRO motion was

heard, and its provisional certification of all pretrial detainees relative to the conditions

of confinement under Rule 23(b)(2) was entered sua sponte pursuant to its equitable

power in that proceeding. That provisional class certification applies only to the relief

granted in the TRO, and does not extend to the present motion, particularly where the

Sheriff has not yet had an opportunity to respond to Plaintiffs’ motion for class

certification. Dkt. 6.

       Plaintiffs now contend that Mr. Foster did in fact seek release by way of the

expedited bond hearing process implemented by Judge Martin, but that his request was

denied. The briefing in Mr. Foster’s case shows that he presented Judge Joyce with the

same arguments he makes here: namely, that he should be released on bond because his

medical condition makes him susceptible to coronavirus infection. Dkt. 55-6. However,

in light of the violent crimes with which Mr. Foster has been charged—namely, robbery,



                                             6
Case:
   Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 62 Filed:
                                       Filed: 07/08/20
                                              04/17/20 Page
                                                       Page 463
                                                            8 of of
                                                                 28497
                                                                    PageID
                                                                       PageID
                                                                           #:1655
                                                                              #:3693




domestic battery, and false imprisonment—Judge Joyce evidently determined that Mr.

Foster’s risk to society outweighed the potential risk of infection. Additionally, Judge

Joyce was statutorily prohibited from releasing Mr. Foster to electronic monitoring in

light of his domestic battery charge. Nevertheless, Mr. Foster has made no attempt to

appeal or seek reconsideration of that ruling. However, he is not excused from pursuing

this remedy: the Court previously rejected the notion that pursuing an appeal or

rehearing so “unduly time consuming” as to make the process futile. Dkt. 47, p. 13.

Accordingly, Mr. Foster still has not exhausted his administrative remedies, and

therefore, cannot obtain release by way of a writ of habeas corpus. Nor do the principles

of comity permit the Court to interfere with the paramount interest of the state courts to

adjudicate criminal matters by revisiting Judge Joyce’s determination that Mr. Foster is

too dangerous to be released.

                 2.       Plaintiffs are not entitled to release under section 1983 because
                          their claims are barred under the PLRA.

         Plaintiffs’ Preliminary Injunction Motion seeks two orders from this Court that

arise out of their § 1983 claim2: (1) order the Sheriff to implement social distancing; and

(2) order a three judge panel to be empaneled to enter a release order; (3) or order a

“transfer” of detainees. Dkt. #55, pgs. 17-19 (“Mot.”). Plaintiff’s cannot meet their

burden for relief under the PLRA.

                          i.      The PLRA prohibits this Court from empaneling a three-
                                  judge court at this stage in this litigation.


2
 The PLRA applies to all Section 1983 claims brought by prisoners. Walker v. O'Brien, 216 F.3d 626, 639 (7th Cir.
2000). The PLRA has a broad definition of “prisoner” that includes pretrial detainees. 18 U.S. Code § 3626(g)(3).




                                                       7
Case:
   Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                 #: 62 Filed:
                                       Filed: 07/08/20
                                              04/17/20 Page
                                                       Page 464
                                                            9 of of
                                                                 28497
                                                                    PageID
                                                                       PageID
                                                                           #:1656
                                                                              #:3694




       Plaintiffs next argue this Court should immediately empanel a three judge panel

through 18 U.S.C. 3626(a)(3) to consider a prisoner release order if the Court determines

social distancing is impossible. Dkt. 55, p. 17.

       The PLRA prohibits this Court from entering empaneling a three judge panel at

this point. A three judge panel is required under PLRA for a prisoner release order. 18

U.S.C. 3626(a)(3)(B). There are two requirements that must be met before a court may

enter a prisoner release order: “(i) a court has previously entered an order for less

intrusive relief that has failed to remedy the deprivation of the Federal right sought to

be remedied through the prisoner release order; and (ii) the defendant has had a

reasonable amount of time to comply with the previous court orders.” 18 U.S.C.

3626(a)(3)(A). Neither requirement has been met here.

       First, this Court’s TRO Order denied Plaintiffs’ request for a TRO on social

distancing in the jail. The Court found “[s]pace constraints at the Jail do not allow for

the more preferable degree of social distancing that exists in the community at large.”

Dkt. #47, pg. 25. The Court concluded that “plaintiffs have filed to show a reasonable

likelihood of success on their contention that the Sheriff is acting in an objectively

unreasonable manner by failing to mandate full social distancing. This is particularly so

because the Sheriff's submission reflects an ongoing effort to modify custodial

arrangements at the Jail in a way that will permit greater separation of detainees.” Id.

       As a result, this Court has not previously entered an order for less intrusive relief

on social distancing. And, of course, it is impossible to find the Sheriff “has had a




                                              8
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 62 Filed:
                                      Filed: 04/17/20
                                             07/08/20 Page
                                                      Page 10
                                                           465ofof28497
                                                                     PageID
                                                                        PageID
                                                                            #:1657
                                                                               #:3695




reasonable amount of time to comply” with an order that has never been entered. Thus,

it is premature to consider relief under 18 U.S.C. 3626(a)(3)(A).

                     ii.    This Court should not order a “transfer” of detainees.

       Plaintiffs motion also asks this court to “transfer” detainees. Though the motion

does not specify the relief Plaintiffs seek, it references Plaintiffs previous filing in

response to this Court’s April, 3, 2020 Order. In support, Plaintiffs argued the Sheriff

has the authority under the Illinois County Jail Act to transfer detainees. Dkt. #26-1, pg.

25. Plaintiffs cited to Section 125/14 of the County Jail Act, which states:

              At any time, in the opinion of the Warden, the lives or health
              of the prisoners are endangered or the security of the penal
              institution is threatened, to such a degree as to render their
              removal necessary, the Warden may cause an individual
              prisoner or a group of prisoners to be removed to some
              suitable place within the county, or to the jail of some
              convenient county, where they may be confined until they
              can be safely returned to the place whence they were
              removed. 730 ILCS 125/14.

       Contrary to Plaintiffs’ claims, all the County Jail Act envisions is that the Warden

can remove prisoners to another “suitable place within the county.” Id. But Cook

County only has the one jail facility. To find another “suitable place” to transfer

detainees to, and then prepare that place and properly staff it to ensure public safety,

would be, under the current circumstances, widely impractical if not impossible. It

certainly would not be “the least intrusive means necessary to correct [any] harm.” 18

U.S.C. 3626(a)(2). Plaintiffs have therefore not established a transfer under the County

Jail Act is appropriate under the PLRA.




                                             9
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 62 Filed:
                                      Filed: 04/17/20
                                             07/08/20 Page
                                                      Page 11
                                                           466ofof28497
                                                                     PageID
                                                                        PageID
                                                                            #:1658
                                                                               #:3696




       Though Plaintiffs’ briefing refers to “transfer,” their focus has been on a

“transfer” to electronic home monitoring. Plaintiffs claim the County Jail Act provides

the Sheriff the authority to “transfer” detainees to electronic monitoring. Dkt. #26-1, pg.

25. But nowhere in the County Jail Act is electronic home monitoring, or any equivalent

phrase or concept, referenced. Electronic monitoring is instead governed by the

Conditions of Bail Bond section of the Illinois Code of Civil Procedure, which states the

court may impose electronic monitoring as a condition of bond. 725 ILCS 5/110-

10(b)(14-14.3) Thus, under Illinois law, a judicial order is necessary for a detainee to be

released on electronic monitoring. The Sheriff therefore lacks the authority to

unilaterally release detainees on home monitoring.

       Plaintiffs also argue this Court, rather than a three-judge court, may order

transfer to electronic monitoring under the PLRA. This too is incorrect. Plaintiffs

attempt to support their argument by citing to Plata v. Brown, No. C01-1351 TEH, 2013

WL 3200587, at *8 (N.D. Cal. June 24, 2013). Dkt. #55, pg. 16. But the court in Plata was

considering transferring inmates from one prison facility to another. Id. pg. 42, fn. 11.

Here, Plaintiffs are seeking detainees be released under electronic home monitoring.

       Electronic home monitoring is not another “facility.” The PLRA defines a

“prisoner release order” as one that “includes any order, including a temporary

restraining order or preliminary injunctive relief, that has the purpose or effect of

reducing or limiting the prison population, or that directs the release from or




                                            10
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 62 Filed:
                                      Filed: 04/17/20
                                             07/08/20 Page
                                                      Page 12
                                                           467ofof28497
                                                                     PageID
                                                                        PageID
                                                                            #:1659
                                                                               #:3697




nonadmission of prisoners to a prison[.]”3 18 U.S.C. § 3626(g)(4). Any order from this

Court to “transfer,” to use Plaintiffs’ term, would have the effect and purpose of

reducing the Jail population to achieve social distancing, and the would direct the

release of detains from the jail. Such an order would therefore have to be issued by a

three judge court. 18 U.S.C. § 3626(a)(3). In fact, the three judge court is what this

District used to order the Sheriff to release detainees on electronic home monitoring

through § 3626(a)(3) in United States v. Cook County, 761 F. Supp. 2d 794, 800 (N.D. Ill.

2011).

           Finally, any “transfer” order would still have to comply with the PLRA’s

requirement that “[t]he court shall give substantial weight to any adverse impact on

public safety or the operation of a criminal justice system caused by the preliminary

relief[.]” 18. U.S.C. § 3626(a)(2). The number of detainees currently on electronic

monitoring is 2,904. (Ex. A) This is an increase of nearly 450 detainees on electronic

monitoring since March 17, 2020. Ex. D, Scannel Dec. As a result, an order that transfers

detainees would have the risk of overloading the Sheriff’s electronic monitoring system,

which would create a grave risk to public safety.

                                      iii.     A preliminary injunction ordering the Sheriff to
                                               implement social distancing would be improper
                                               under the PLRA.

           Plaintiffs request this Court enter a preliminary injunction ordering the Sheriff

“to take all possible steps to implement medically required social distancing because it




3
    “Prison” and “Prisoners” are broadly defined to include jails and detainees. 18 U.S. Code § 3626(g)(3),(5).



                                                           11
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 62 Filed:
                                      Filed: 04/17/20
                                             07/08/20 Page
                                                      Page 13
                                                           468ofof28497
                                                                     PageID
                                                                        PageID
                                                                            #:1660
                                                                               #:3698




is the only way to prevent a severe risk of harm.” Mot. pg. 8. The PLRA states that an

preliminary injunctive relief “must be narrowly drawn, extend no further than

necessary to correct the harm the court finds requires preliminary relief, and be the least

intrusive means necessary to correct that harm.” 18 U.S.C. 3626(a)(2). In addition, the

Court “shall give substantial weight to any adverse impact on public safety or the

operation of a criminal justice system caused by the preliminary relief and shall respect

the principles of comity set out in paragraph (1)(B) in tailoring any preliminary relief.”

Id.

       The order Plaintiffs seek would have a significantly adverse impact on the

operation of the Jail. Regardless that the CCSO has already taken “all possible steps” to

implement social distancing, there are instances where social distancing must yield to

security concerns (for example, housing certain classifications of detainees, medical

concerns, or breaking up fights). An order mandating social distancing would impede

the Sheriff’s ability to address security and medical issues that may arise.

       Furthermore, Plaintiffs have not offered this Court any guidance on how this

Court could draft a narrowly tailored order that would direct the CCSO to do anything

more than he is currently doing. As the Jail population has decreased, the CCSO has

used that flexibility to provide detainees more space to achieve social distancing. More

importantly, since this Court’s TRO Order denied social distancing relief in the Jail, the

CCSO has obtained enough masks to provide every detainees with a new PPE surgical

mask everyday until June 7, 2020. Ex. E, Miller Dec. The CCSO is therefore providing

detainees in the Jail with better protection from coronavirus than most essential



                                            12
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 62 Filed:
                                      Filed: 04/17/20
                                             07/08/20 Page
                                                      Page 14
                                                           469ofof28497
                                                                     PageID
                                                                        PageID
                                                                            #:1661
                                                                               #:3699




workers are receiving. While complete social distancing is the ideal, the ability to

provide each detainee with a surgical mask lessens the risk to detainees in situations

where complete social distancing is not possible.

              3.     Plaintiffs requested relief is inherently individualized and
                     cannot be granted on a class-wide basis.

       Plaintiffs also cannot succeed in obtaining the ultimate relief they seek because

the decision to release or transfer a detainee from the Jail is an inherently individualized

process that is not amenable to class-wide resolution. The requirements for class

certification seeking injunctive relief under Federal Rule 23 are: (1) numerosity; (2)

commonality; (3) typicality; and (4) adequacy of representation. Fed. R. Civ. P. 23(a)(2).

The failure to satisfy any one of these elements precludes class certification. Arreola v.

Godinez, 546 F.3d 788, 794 (7th Cir. 2008). In this case, the inherently individualized

process of assessing a detainees risk to the public when seeking release or transfer from

custody precludes a finding of commonality or typicality, and class certification must be

denied under either theory of relief. Id.

       Generally speaking, to satisfy the commonality element, the plaintiff must show

there are questions of law or fact common to the class. However, this means more than

that they all suffered a violation of the same provision of law. Rather, the plaintiff must

demonstrate that the class members have suffered the same injury. Wal-Mart v. Dukes, 564

U.S. 338, 360 (2011). The crux of commonality is “not the raising of common questions,”

but rather, “the capacity of a classwide proceeding to generate common answers apt to

drive the resolution of the litigation.” Id. (internal quotations omitted).




                                             13
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 62 Filed:
                                      Filed: 04/17/20
                                             07/08/20 Page
                                                      Page 15
                                                           470ofof28497
                                                                     PageID
                                                                        PageID
                                                                            #:1662
                                                                               #:3700




       In the specific context of a Rule 23(b)(2) class seeking injunctive relief, the

analysis centers on whether “the party opposing the class [allegedly] has acted or

refused to act on grounds that apply generally to the class so that final injunctive relief

or corresponding declaratory relief is appropriate respecting the class as a whole.” Fed.

R. Civ. P. 23(b)(2); Jamie S. v. Milwaukee Public Schools, 668 F.3d 481, 498-99 (7th Cir.

2012) (emphasis added). However, “claims for individualized relief … do not satisfy Rule

23(b)(2).” Id. at 499, quoting Wal-Mart, 564 U.S. at 360. In other words, a single

injunction must provide complete relief to each member of the class. Wal-Mart, 564 U.S.

at 360. A class cannot be certified under Rule 23(b)(2) “when each individual class

member would be entitled to a different injunction…against the defendant.” Id.

(emphasis in original). It is not sufficient for a plaintiff to “superficially” style his case as

a claim for class-wide injunctive relief if “as a substantive matter the relief sought

would merely initiate a process through which highly individualized determinations of

liability and remedy are made; this kind of relief would be class-wide in name only and

it would certainly not be final.” Jamie S., 668 F.3d at 499.

       Here, even if Plaintiffs’ section 1983 claims were not barred by the PLRA, they

still could not obtain the relief they seek because categorical release or transfer from the

Jail is unattainable on a class-wide basis. It is imperative that a detainee’s suitability for

for and conditions of release be based on an individualized consideration of the safety

of the detainee, his family, and the public at large. Money v. Pritzker, 2020 U.S. Dist.

LEXIS 63599, *49. In this context, certainly the detainees’ health status is an important

consideration for release—not only the underlying condition for which he seeks release,



                                               14
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 62 Filed:
                                      Filed: 04/17/20
                                             07/08/20 Page
                                                      Page 16
                                                           471ofof28497
                                                                     PageID
                                                                        PageID
                                                                            #:1663
                                                                               #:3701




but also any signs of coronavirus infection, for his safety and his family’s safety. Most

importantly, the public’s interest must be considered in light of the potential release of

detainees who have been accused of serious violent crimes. Id.

       Plaintiffs fully acknowledge “that the court will need to individually assess the

conditions under which each individual class member should be released, consistent

with public safety concerns separate from the spread of coronavirus.” Dkt. 55, p. 16. It is

precisely this need for individualized assessments that make this case inappropriate for

class treatment. Id. Indeed, the differences among putative class members are so vastly

and fundamentally different that class treatment is deemed “untenable” and

“completely unworkable.” Money, 2020 U.S. Dist. LEXIS 63599, *6, 49. Accordingly,

without the ability for Plaintiffs to obtain relief on a class-wide basis, this case reverts to

two individual section 1983 lawsuits, which defeats their class claims and precludes

Plaintiffs from obtaining the expedited discovery they seek.

       While it is unclear whether class-wide relief is available for habeas claims at all, it

certainly would not be available here, because of the need for individualized

assessments of whether any of the plaintiffs are entitled to release. Bijeol v. Benson, 513

F.3d 965, 968 (7th Cir. 1975); Money, 2020 U.S. Dist. LEXIS 63599, *72 n.15.

       B.     Plaintiffs Cannot Succeed on the Merits Because the Sheriff’s Actions
              are Objectively Reasonable.

       Not only are Plaintiffs unable to succeed on the merits of their claims because of

the procedural deficiencies of their case, they also cannot succeed on the merits of their




                                              15
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 62 Filed:
                                      Filed: 04/17/20
                                             07/08/20 Page
                                                      Page 17
                                                           472ofof28497
                                                                     PageID
                                                                        PageID
                                                                            #:1664
                                                                               #:3702




claims. The Sheriff’s reliance upon and compliance with the CDC Guidance regarding

social distancing is objectively reasonable and does not result in a due process violation.

              1.     The Sheriff contends that it is objectively reasonable to comply
                     with the CDC Guidance adapted for correctional facilities.

       As explained more fully in the Sheriff’s Supplemental Brief in Opposition to the

TRO, Plaintiffs must establish a likelihood of success that the Sheriff was objectively

unreasonable in implementing the CDC Guidance adapted specifically for correctional

facilities with respect to social distancing. Dkt. 41, p. 1-2. It must be remembered that

barely two weeks ago, in the remarkably short history of this case, Plaintiffs very first

request for relief sought a TRO forcing the Sheriff to implement these very guidelines that

they now say are utterly deficient. And this case has been a game of constitutional

whack-a-mole ever since. With every documented policy, practice, and act of creative

problem solving the Sheriff has implemented in the Jail during these unprecedented

times, Plaintiffs abandon their last complaint and find a new one to explore.

       In this specific context, Plaintiffs now claim that the Sheriff is constitutionally

obligated to exceed the CDC Guidance for correctional facilities as it relates to social

distancing. The Court previously rejected this contention and declined to order the

Sheriff to implement full social distancing, remarking that while Plaintiffs complained

that the sleeping and common areas of the Jail “run afoul of CDC guidance,” “the

CDC’s guidance is not as definitive as plaintiffs suggest.” Dkt. 47, p. 23. In fact, the CDC

Guidance for correctional facilities specifically “acknowledges that space limitations

may require a departure from better social-distancing practices… [T]he CDC’s guidance




                                            16
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 62 Filed:
                                      Filed: 04/17/20
                                             07/08/20 Page
                                                      Page 18
                                                           473ofof28497
                                                                     PageID
                                                                        PageID
                                                                            #:1665
                                                                               #:3703




expressly recognizes that complete social distancing may not be possible in the sleeping

areas of a jail [and s]pace constrains at the Jail do not allow for the more preferable

degree of social distancing that exists in the community at large.” Dkt. 47, p. 24-25.

       Nevertheless, Plaintiffs have proffered the declaration of an infectious disease

expert who may be very accomplished in his own right, but has no experience with

correctional facilities, and a promise that a former jail medical director may offer his

opinion at some point in the future supporting full social distancing. On the basis of

these two submissions, and in the face of the Court’s prior recognition that the Sheriff

rightly relied on and complied with jail-specific guidelines promulgated by the leading

authoritative agency on infectious disease, Plaintiffs again contend that merely

complying with the CDC Guidance is not objectively reasonable.

       To the contrary, the Seventh Circuit has recognized that courts do not “impose

upon prisons in the name of the Constitution a duty to take remedial measures against

[allegedly harmful conditions] that the agencies responsible for the control of these

hazards do not think require remedial measures.” Carroll v. DeTella, 255 F.3d 470, 472-73

(7th Cir. 2001) (analyzing claims against a prison for alleged water contamination). If

the relevant government agencies believe that certain standards are acceptable, “prison

officials cannot be faulted for not thinking it necessary for them to do anything either.

They can defer to the superior expertise of those authorities.” Id. at 473. Although Carroll was

analyzed under the eighth amendment, the Court’s analysis speaks directly to the

reasonableness of a jailer’s ability to rely on the “superior expertise” of the leading

authorities who promulgate policies and standards relative to the apparent risk.



                                              17
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 62 Filed:
                                      Filed: 04/17/20
                                             07/08/20 Page
                                                      Page 19
                                                           474ofof28497
                                                                     PageID
                                                                        PageID
                                                                            #:1666
                                                                               #:3704




       The constitution also does not require a “maximally safe environment…

completely free from pollution or safety hazards.” Id. at 472. Where a prison official

knew of a substantial risk of harm to inmate health or safety, and “responded

reasonably to the risk, even if the harm ultimately was not averted,” their conduct is not

unconstitutional. Peate v. McCann, 294 F.3d 879, 882 (7th Cir. 2002). This is not to say

that the Sheriff does not appreciate the seriousness of controlling the spread of COVID-

19 in the Jail or that he is not taking action to control it. He certainly does, and that is

evident from the extraordinary efforts he has undertaken to contain it, discussed more

fully below. Accordingly, the Sheriff’s reliance on the CDC Guidance and compliance

with it with respect to social distancing is objectively reasonable.

              2.     While the Sheriff has voluntarily made efforts that             allow
                     detainees to practice “full” social distancing in a majority    of the
                     general population living quarters, he cannot implement         “full”
                     social distancing throughout the Jail outside of the             CDC
                     guidelines that apply to jails.

       As explained above, to fulfill his constitutional obligations, the Sheriff may rely

on the CDC Guidance for management of correctional facilities to set compliance

standards at the Jail, and he acted objectively reasonably in doing so. Nevertheless, in

light of Plaintiffs’ new contention that full social distancing at the Jail is “impossible

without reducing the population of the jail” in an effort to obtain categorical detainee

release, (Dkt. 55, p. 2), the Court asked the Sheriff to provide his “position on whether it

is possible to … rearrange people within the Jail to accomplish social distancing” of six

feet between individuals as defined by the CDC “without the safety valve” that allows

an exception where social distancing “might not be feasible given the nature of the




                                             18
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 62 Filed:
                                      Filed: 04/17/20
                                             07/08/20 Page
                                                      Page 20
                                                           475ofof28497
                                                                     PageID
                                                                        PageID
                                                                            #:1667
                                                                               #:3705




facility.” Ex. A, Transcript 4/15/20, 39:20-40:19. Indeed, the Sheriff can and has been

proactive in his efforts to implement social distancing in the majority of the Jail’s living

quarters and common areas. However, due to several factors, including security and

medical classification restrictions and the size of the population, among other things,

the Sheriff cannot implement “full” social distancing throughout the Jail at this time.

Given the ever-changing nature of the population and detainees’ needs and

characteristics, it is not “impossible,” but would likely require a reduction in population

in the short term.

       It is important to note at the outset that any suggestion that the Sheriff is relying

on the modifications in the CDC Guidance to avoid making even minimal efforts to

accommodate social distancing throughout the Jail is belied by the powerful data

showing the results of the Sheriff’s ongoing efforts to contain the spread of the

coronavirus for the protection of the detainees and the staff. As the Court has

recognized, the Jail system is a large and very complex compound, the operation of

which is very challenging even in normal times. Dkt. 47, p. 2.

       Despite this, the Sheriff has undertaken many structural efforts to allow

detainees to practice social distancing, particularly in living quarters and common

areas. For example, as noted elsewhere in the Sheriff’s briefing, he has worked

cooperatively with the State’s Attorney and the Public Defender to identify detainees

who would be suitable for release and who would appear before a bond court judge to

seek modifications of conditions of bond. To date, over 1,200 detainees have been

released since March, and the Sheriff continues to work with Public Defender



                                            19
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 62 Filed:
                                      Filed: 04/17/20
                                             07/08/20 Page
                                                      Page 21
                                                           476ofof28497
                                                                     PageID
                                                                        PageID
                                                                            #:1668
                                                                               #:3706




Campanelli to evaluate the detainee population and identify other detainees who may

be eligible for release under the bond court procedure. See Ex. F, Campanelli letter. As

mentioned above, the Jail population remains at a record low of 4,211, while there are a

record high number of detainees on the electronic monitoring program, approaching

3,000.

         The Sheriff also has “rearranged people” and reconfigured spaces to allow for

social distancing in the housing units, made possible by the fact that the Jail population

has dropped by 24% over the past month. One month ago, there were 391 detainees in

single-celled housing. Today, there are 2,521, marking a 545% increase. One month ago,

there were 3,906 detainees in double-celled housing; today, there are 260, a decrease of

93%. Single-cell housing is now available on 175 tiers, with only 11 tiers that remain

double celled, due to the unique mental health needs of those detainees. CHART; Exh.

__, Miller Dec., at 11, 13.

         The Sheriff also opened several divisions of the Jail that previously were closed

in order to spread out detainee housing: Division IV, Division V, Bootcamp

barracks/Mental Health Transition Center, and Division II, Dorms 1, 3, and 4. Ex. __,

Miller Dec., at 9. This is no small undertaking, and all was done in extremely short

order to accommodate new housing units. Opening these tiers requires that the space be

thoroughly cleaned; that utilities be connected; that a system for food and medical

delivery be established; and that the Division be properly staffed.

         By opening these Divisions, the Sheriff is now able to spread out detainees

assigned to dormitory housing. Each of the four dorms can accommodate 900 detainees.



                                             20
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 62 Filed:
                                      Filed: 04/17/20
                                             07/08/20 Page
                                                      Page 22
                                                           477ofof28497
                                                                     PageID
                                                                        PageID
                                                                            #:1669
                                                                               #:3707




Currently, there are 684 detainees housed across the four dorms, permitting 170-200

detainees per dorm. Ex., __, Miller Dec. at 12. Occupancy in these dorms is at 50% of

capacity, allowing for one-man bunks. Where the bunks are movable, they are spaced 6’

apart. For those bunks that are bolted to the floor, every other bunk is unoccupied.

         In addition to the structural changes implemented, it is important to also note

that the Sheriff provides all detainees in the Jail with masks, including those in the

general population. Ex. __, Miller Dec., at 23--25. The use of masks to stringently control

transmission of the virus cannot be discounted. None of Plaintiffs’ experts, through

declaration or Plaintiffs’ characterization of their purported testimony, account for the

role masks play in preventing the spread of the virus. At this time, with the new supply

of PPE, the Sheriff can provide a new mask to every detainee every day, and plans to

incorporate those needs into his ongoing PPE estimates. If supplies run short, however,

the Sheriff may provide cloth masks to detainees in the general population, which are

CDC-approved for the general public.

         As mentioned above, the population at the Jail changes daily, in number and

character, and with that comes the ever-present need for the Sheriff’s Officers to have

the flexibility to adapt to the needs of the population as a whole at any given time. This

leads to unpredictable situations that may require housing adjustments on an ongoing

basis to operate the Jail safely and efficiently, which is the Sheriff’s first priority at all

times.

         For example, despite all efforts of the officers and staff, fights break out in the

Jail, and sometimes in large numbers. These are not common occurrences, but they



                                             21
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 62 Filed:
                                      Filed: 04/17/20
                                             07/08/20 Page
                                                      Page 23
                                                           478ofof28497
                                                                     PageID
                                                                        PageID
                                                                            #:1670
                                                                               #:3708




happen, and the Sheriff must have the flexibility to prioritize Jail safety over voluntary

“full” social distancing. Currently, if a small infraction occurs, discipline housing can

accommodate single-cell housing; however, if a large-scale fight occurs, that could

require alternative housing arrangements to house the detainees involved.

       Additionally, there is a population of approximately 1,700 mentally ill detainees

who may not be assigned to a single cell for medical reasons, and who have been

designated as such by Cermak Health Services. They are largely housed in the dorms,

they must be given priority in certain dorms, in the event that security and other

population adjustments are necessary.

       Additionally, there are currently 170 detainees on the convalescent tier who have

medically recovered from COVID-19. Ex. __, Miller Dec., at 7. As these detainees

eventually make their way back to the general population, the CDC permits them to be

housed in cohorts, and need not practice social distancing as they have developed

immunity to the virus. As the recovery population continues to grow, these additional

considerations factor into future housing decisions and may eventually change the need

for social distancing. The Sheriff also rotates the hours detainees may be in dayrooms

and common areas. Ex. __, Miller Dec., at 19

       As with any condition at the Jail, the Sheriff is responsible for providing the

opportunity for detainees to exercise their free will and practice social distancing or

wear masks. Many do. However, correctional officers do not “enforce” social distancing

or use of PPE with threat of discipline, which could raise a host of constitutional

concerns. Ex. __, Miller Dec., at 18.



                                           22
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 62 Filed:
                                      Filed: 04/17/20
                                             07/08/20 Page
                                                      Page 24
                                                           479ofof28497
                                                                     PageID
                                                                        PageID
                                                                            #:1671
                                                                               #:3709




             3.       The Sheriff is Under No Constitutional Obligation to Identify
                      and Medically Triage “Medically Vulnerable” Detainees.

      The Sheriff is under no constitutional obligation to affirmatively identify and

“triage” certain detainees based on their health conditions. Plaintiffs have not proffered

any expert opinions or any other authority suggesting that the Sheriff has such a duty.

Dkt. 55, 55-7. In fact, the Sheriff cannot identify detainees by their health conditions.

While Plaintiffs are correct that the Department of Corrections may place a health alert

in certain detainees files based on information received from Cermak Health Systems,

Plaintiffs misunderstand the scope of these alerts. (4/15/20 Transcript, p. 15) As Mr.

Scouffas explained at the hearing on April 15, these alerts do not contain information on

the detainee’s specific health condition. (4/15/20 Transcript, p. 34) Instead, these alerts

simply contain information that is required to make operational decisions, such as

whether an asthmatic detainee was permitted to have an inhaler, which otherwise

would be confiscated as contraband. Id. The Sheriff’s office is not a “covered entity”

under HIPAA, and as such, are not entitled to and may not receive detainees’ personal

health information.

      There is a process in place at the Jail that would allow any detainee to request

assistance or accommodations for their health conditions, but the Sheriff’s Office has not

affirmative obligation to identify them or provide any segregated housing for them.

Sheriff’s Officers also will refer any detainee who complains of a medical issue to

Cermak Health Services for evaluation. Dkt. 30-6. Cermak Health Services continues to

perform reviews of any detainee with a medical issue and order well-being checks




                                            23
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 62 Filed:
                                      Filed: 04/17/20
                                             07/08/20 Page
                                                      Page 25
                                                           480ofof28497
                                                                     PageID
                                                                        PageID
                                                                            #:1672
                                                                               #:3710




which include going to detainees living units as needed for treatment. Id. Cermak

Health Service, the proper entity to monitor detainees with any medical issues,

continues to provide full care for all detainees at the Jail. Id. Thus, with no constitutional

obligation to affirmatively identify and “triage” medically vulnerable detainees, the

Sheriff certainly cannot have acted objectively unreasonably by not doing so.

IV.    The Balancing of Harms Weighs in Favor of Not Imposing a Mandatory
       Injunction on the Sheriff to Categorically Release or Transfer Detainees Out of
       the Jail.

       As more fully set forth in the Sheriff’s previous filings, all of which are

incorporated here by reference, even if Plaintiffs could establish all of the threshold

elements for preliminary injunction, they cannot establish that the balance of harms

weighs in their favor. See Dkt. 29-1, p. 17. Overwhelmingly this is because ordering the

categorical release of the Subclass A detainees—with no assessment of their risk to

society upon release—would be harmful to the public interest. The decision to release a

person from jail must be made on a case by case basis, after examining all of the

relevant risk factors. As in any case, that decision must evaluate the seriousness of the

crime charged, the recidivist nature of the detainee, and the risk that he is a danger to

himself or others, among other things. Here, there also would need to be an evaluation

of whether the detainee actually suffered from the claimed medical condition that

allegedly makes him vulnerable to COVID-19 infection.

       The Sheriff has worked cooperatively with the State’s Attorney and the Public

Defender to identify detainees who are suitable for release based on their criminal

background, medical history, and a host of other factors. For those who remain in the



                                             24
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 62 Filed:
                                      Filed: 04/17/20
                                             07/08/20 Page
                                                      Page 26
                                                           481ofof28497
                                                                     PageID
                                                                        PageID
                                                                            #:1673
                                                                               #:3711




Jail who have not be identified for release, and particularly those who have petitioned

unsuccessfully for bond modifications, the assessment of risk to the public evidently

outweighed any perceived risk to their health, and the are not eligible for release,

through the bond process, habeas, or an order of release.

V.    PLAINTIFFS’ REQUEST FOR EXPEDITED DISCOVERY MUST BE DENIED

      For the reasons stated above and also in Plaintiffs’ motion for expedited

discovery itself, plaintiffs cannot, in the balance, establish good cause for

discovery. There are dispositive barriers to each of the requests made by plaintiffs in

their renewed filing (medical triage and implementation of social distancing beyond

that required by the CDC), as well as to each of the remedies sought in their brief

(transfer out of the jail or three judge habeas corpus panel). (Renewed brief, p.

2). These requests and remedies either are legally barred or moot or both. As a result,

plaintiffs have no likelihood of success on these claims and no degree of discovery will

change that result. Here, Plaintiffs seek discovery on whether social distancing is

“possible,” (p. 10) but that question has been answered to the fullest extent possible at

this time. In the meantime, the defendants should be permitted to re-direct their full

attention to managing the pandemic and to maintaining the objectively reasonable

policies that have been put in place according to the CDC Guidance that also are

consistent with this Court’s prior order. Accordingly, this Court should find that

Plaintiffs have not established good cause for discovery of any kind, particularly on an

expedited basis, and deny their request for preliminary injunction.




                                           25
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 62 Filed:
                                      Filed: 04/17/20
                                             07/08/20 Page
                                                      Page 27
                                                           482ofof28497
                                                                     PageID
                                                                        PageID
                                                                            #:1674
                                                                               #:3712




                                      CONCLUSION

      For the foregoing reasons, Sheriff Dart respectfully requests that the Court deny

Plaintiffs’ request for a preliminary injunction outright and deny their request for

expedited discovery.

                                                  By: /s/ Gretchen Harris Sperry
                                                  One of the attorneys for Defendant
                                                  Thomas J. Dart, Sheriff of Cook
                                                  County

Robert T. Shannon
James M. Lydon
Gretchen Harris Sperry
Adam R. Vaught
Lari Dierks
HINSHAW & CULBERTSON LLP
151 N. Franklin Street, Suite 2500
Chicago, Illinois 60601
Tel. 312-704-3000




                                          26
Case:
  Case:
      1:20-cv-02134
         1:20-cv-02134
                    Document
                       Document
                             #: 140-1
                                #: 62 Filed:
                                      Filed: 04/17/20
                                             07/08/20 Page
                                                      Page 28
                                                           483ofof28497
                                                                     PageID
                                                                        PageID
                                                                            #:1675
                                                                               #:3713




                              CERTIFICATE OF SERVICE

      The undersigned certifies that on April 17, 2020, I electronically filed the forgoing
DEFENDANT’S PARTIAL BRIEF IN OPPOSITION TO PLAINTIFFS’ RENEWED
MOTION FOR PRELIMINARY INJUNCTION AND FOR LIMITED, EXPEDITED
DISCOVERY with the Clerk of the U.S. District Court, using the Court’s CM/ECF
system, which will accomplish service electronically on all counsel of record.


                                                 /s/ Gretchen Harris Sperry




                                            27
Case: 1:20-cv-02134 Document #: 140-1 Filed: 07/08/20 Page 484 of 497 PageID #:3714




         EXHIBIT J
              Case: 1:20-cv-02134 Document #: 140-1 Filed: 07/08/20 Page 485 of 497 PageID #:3715

Prevent the spread of COVID-19 if you are sick
Accessible version: https://www.cdc.gov/coronavirus/2019-ncov/if-you-are-sick/steps-when-sick.html



If you are sick with COVID-19 or think you might                  If you develop emergency warning signs for COVID-19 get
have COVID-19, follow the steps below to help                     medical attention immediately.
protect other people in your home and community.                  Emergency warning signs include*:
                                                                  • Trouble breathing
                                                                  • Persistent pain or pressure in the chest
Stay home except to get medical care.                             • New confusion or not able to be woken
• Stay home. Most people with COVID-19
                                                                  • Bluish lips or face
  have mild illness and are able to recover at
  home without medical care. Do not leave                         *This list is not all inclusive. Please consult your medical
  your home, except to get medical care. Do                       provider for any other symptoms that are severe or concerning
  not visit public areas.                                         to you.

• Take care of yourself. Get rest and stay hydrated.
                                                                  Call 911 if you have a medical emergency. If you have a
• Get medical care when needed. Call your doctor before           medical emergency and need to call 911, notify the operator
  you go to their office for care. But, if you have trouble       that you have or think you might have, COVID-19. If possible,
  breathing or other concerning symptoms, call 911 for            put on a facemask before medical help arrives.
  immediate help.

• Avoid public transportation, ride-sharing, or taxis.
                                                                 Call ahead before visiting your doctor.
Separate yourself from other people and                          • Call ahead. Many medical visits for routine
pets in your home.                                                 care are being postponed or done by
                                                                   phone or telemedicine.
• As much as possible, stay in a specific room and
  away from other people and pets in your                        • If you have a medical appointment that cannot be postponed, call your
  home. Also, you should use a separate                            doctor’s office. This will help the office protect themselves and
  bathroom, if available. If you need to be around other           other patients.
  people or animals in or outside of the home, wear a
  cloth face covering.
                                                                 If you are sick, wear a cloth covering over
     ɞ See COVID-19 and Animals if you have questions            your nose and mouth.
       about pets: https://www.cdc.gov/coronavirus/2019-         • You should wear a cloth face covering over your
       ncov/faq.html#COVID19animals                                nose and mouth if you must be around other
                                                                   people or animals, including pets (even
Monitor your symptoms.                                             at home).
• Common symptoms of COVID-19 include fever and
  cough. Trouble breathing is a more serious                     • You don’t need to wear the cloth face covering if you are alone.
  symptom that means you should get                                If you can’t put on a cloth face covering (because of trouble
  medical attention.                                               breathing for example), cover your coughs and sneezes in some
                                                                   other way. Try to stay at least 6 feet away from other people.
• Follow care instructions from your healthcare provider and       This will help protect the people around you.
  local health department. Your local health authorities         Note: During the COVID-19 pandemic, medical grade facemasks
  will give instructions on checking your symptoms               are reserved for healthcare workers and some first responders.
  and reporting information.                                     You may need to make a cloth face covering using a scarf
                                                                 or bandana.




                                                                    cdc.gov/coronavirus
CS 316120-A 04/17/2020
         Case: 1:20-cv-02134 Document #: 140-1 Filed: 07/08/20 Page 486 of 497 PageID #:3716


Cover your coughs and sneezes.                                           • Use household cleaners and disinfectants. Clean the area or item
                                                                           with soap and water or another detergent if it is dirty. Then
• Cover your mouth and nose with a tissue when
                                                                           use a household disinfectant.
  you cough or sneeze.
                                                                            ɞ Be sure to follow the instructions on the label to ensure
• Throw used tissues in a lined trash can.
                                                                              safe and effective use of the product. Many products
• Immediately wash your hands with soap and water for at least                recommend keeping the surface wet for several minutes
  20 seconds. If soap and water are not available, clean your                 to ensure germs are killed. Many also recommend
  hands with an alcohol-based hand sanitizer that contains at                 precautions such as wearing gloves and making sure you
  least 60% alcohol.                                                          have good ventilation during use of the product.

                                                                            ɞ Most EPA-registered household disinfectants should
Clean your hands often.                                                       be effective.
• Wash your hands often with soap and water
  for at least 20 seconds. This is especially                            How to discontinue home isolation
  important after blowing your nose,                                     • People with COVID-19 who have stayed home
  coughing, or sneezing; going to the                                      (home isolated) can stop home isolation
  bathroom; and before eating or                                           under the following conditions:
  preparing food.
                                                                            ɞ If you will not have a test to determine if you are still
• Use hand sanitizer if soap and water are not available. Use                 contagious, you can leave home after
  an alcohol-based hand sanitizer with at least 60% alcohol,                  these three things have happened:
  covering all surfaces of your hands and rubbing them
  together until they feel dry.                                                § You have had no fever for at least 72 hours (that
                                                                                 is three full days of no fever without the use of
• Soap and water are the best option, especially if your hands                   medicine that reduces fevers)
  are visibly dirty.
                                                                                   AND
• Avoid touching your eyes, nose, and mouth with
  unwashed hands.                                                              § other symptoms have improved (for example, when
                                                                                 your cough or shortness of breath has improved)
Avoid sharing personal household items.
                                                                                   AND
• Do not share dishes, drinking glasses, cups,
  eating utensils, towels, or bedding with
                                                                               § at least 7 days have passed since your symptoms
  other people in your home.
                                                                                 first appeared.
• Wash these items thoroughly after using them with soap and
                                                                            ɞ If you will be tested to determine if you are still
  water or put them in the dishwasher.
                                                                              contagious, you can leave home after these three
                                                                              things have happened:
Clean all “high-touch” surfaces everyday.
                                                                               § You no longer have a fever (without the use
• Clean and disinfect high-touch surfaces                                        of medicine that reduces fevers)
  in your “sick room” and bathroom. Let
  someone else clean and disinfect surfaces                                        AND
  in common areas, but not your bedroom
  and bathroom.                                                                § other symptoms have improved (for example, when
                                                                                 your cough or shortness of breath has improved)
• If a caregiver or other person needs to clean and disinfect a sick
  person’s bedroom or bathroom, they should do so on an                            AND
  as-needed basis. The caregiver/other person should wear a
  mask and wait as long as possible after the sick person has                  § you received two negative tests in a row, 24 hours
  used the bathroom.                                                             apart. Your doctor will follow CDC guidelines.
High-touch surfaces include phones, remote controls, counters,
tabletops, doorknobs, bathroom fixtures, toilets, keyboards,
tablets, and bedside tables.                                             In all cases, follow the guidance of your healthcare provider and local health
                                                                         department. The decision to stop home isolation should be made
• Clean and disinfect areas that may have blood, stool, or body fluids   in consultation with your healthcare provider and state and local
  on them.                                                               health departments. Local decisions depend on
                                                                         local circumstances.
Case: 1:20-cv-02134 Document #: 140-1 Filed: 07/08/20 Page 487 of 497 PageID #:3717




         EXHIBIT K
Case: 1:20-cv-02134
  Case:             Document
        1:18-cv-04268       CCSAO-HACKER000995
                             #: #:
                      Document  140-1  Filed:12/01/18
                                   27 Filed:  07/08/20Page
                                                       Page189
                                                            488ofof195
                                                                    497PageID
                                                                        PageID#:273
                                                                               #:3718




                                                                    Exhibit 8 Page 1
Case: 1:20-cv-02134
  Case:             Document
        1:18-cv-04268       CCSAO-HACKER000996
                             #: #:
                      Document  140-1  Filed:12/01/18
                                   27 Filed:  07/08/20Page
                                                       Page190
                                                            489ofof195
                                                                    497PageID
                                                                        PageID#:274
                                                                               #:3719




                                                                    Exhibit 8 Page 2
Case: 1:20-cv-02134
  Case:             Document
        1:18-cv-04268       CCSAO-HACKER000997
                             #: #:
                      Document  140-1  Filed:12/01/18
                                   27 Filed:  07/08/20Page
                                                       Page191
                                                            490ofof195
                                                                    497PageID
                                                                        PageID#:275
                                                                               #:3720




                                                                    Exhibit 8 Page 3
Case: 1:20-cv-02134
  Case:             Document
        1:18-cv-04268       CCSAO-HACKER000998
                             #: #:
                      Document  140-1  Filed:12/01/18
                                   27 Filed:  07/08/20Page
                                                       Page192
                                                            491ofof195
                                                                    497PageID
                                                                        PageID#:276
                                                                               #:3721




                                                                    Exhibit 8 Page 4
Case: 1:20-cv-02134
  Case:             Document
        1:18-cv-04268       CCSAO-HACKER000999
                             #: #:
                      Document  140-1  Filed:12/01/18
                                   27 Filed:  07/08/20Page
                                                       Page193
                                                            492ofof195
                                                                    497PageID
                                                                        PageID#:277
                                                                               #:3722




                                                                    Exhibit 8 Page 5
Case: 1:20-cv-02134
  Case:             Document
        1:18-cv-04268       CCSAO-HACKER001000
                             #: #:
                      Document  140-1  Filed:12/01/18
                                   27 Filed:  07/08/20Page
                                                       Page194
                                                            493ofof195
                                                                    497PageID
                                                                        PageID#:278
                                                                               #:3723




                                                                    Exhibit 8 Page 6
Case: 1:20-cv-02134
  Case:             Document
        1:18-cv-04268       CCSAO-HACKER001001
                             #: #:
                      Document  140-1  Filed:12/01/18
                                   27 Filed:  07/08/20Page
                                                       Page195
                                                            494ofof195
                                                                    497PageID
                                                                        PageID#:279
                                                                               #:3724




                                                                    Exhibit 8 Page 7
Case: 1:20-cv-02134 Document #: 140-1 Filed: 07/08/20 Page 495 of 497 PageID #:3725




         EXHIBIT L
       Case:
         Case:
             1:20-cv-02134
                1:20-cv-02134
                           Document
                              Document
                                    #: 140-1
                                        #: 51-2
                                              Filed:
                                                Filed:
                                                     07/08/20
                                                       04/13/20
                                                              Page
                                                                Page
                                                                   496
                                                                     1 of
                                                                        of2497
                                                                            PageID
                                                                               PageID
                                                                                   #:1244
                                                                                      #:3726
                             DIVISION 5 RCDC INTAKE PROCESS

STEP 1: RCDC INTAKE PROCEDURE (RECEIVING EAST/DOCK)              STEP 2: RCDC GENERAL AREA/SCANNING
      SOCIAL DISTANCING 6 FEET AND FACE MASKS                  SOCIAL DISTANCING 6 FEET AND FACE MASKS




                                       6 ft




       STEP 3: RCDC SEARCH AND NUMBERING                          STEP 4: RCDC SEARCH AND NUMBERING
     SOCIAL DISTANCING 6 FEET AND FACE MASKS          SOCIAL DISTANCING 6 FEET COMPLIANCE DIRECTIVES, FACE MASKS




         STEP 5: RCDC SEARCH AND NUMBERING                     STEP 6: RCDC INTAKE/VIDEO BOND COURT
       SOCIAL DISTANCING 6 FEET AND FACE MASKS                SOCIAL DISTANCING 6 FEET AND FACE MASKS
      Case:
        Case:
            1:20-cv-02134
               1:20-cv-02134
                          Document
                             Document
                                   #: 140-1
                                       #: 51-2
                                             Filed:
                                               Filed:
                                                    07/08/20
                                                      04/13/20
                                                             Page
                                                               Page
                                                                  497
                                                                    2 of
                                                                       of2497
                                                                           PageID
                                                                              PageID
                                                                                  #:1245
                                                                                     #:3727
                             DIVISION 5 RCDC INTAKE PROCESS

       STEP 7: RCDC INTAKE/VIDEO BOND COURT                          STEP 8: RCDC RAPID BOOKING PROCESS
SOCIAL DISTANCING 6 FEET, FACE MASKS AND SANITIZING                SOCIAL DISTANCING 6 FEET AND FACE MASKS




      STEP 9: RCDC RAPID BOOKING PROCESS                             STEP 10: RCDC INTAKE/VIDEO BOND COURT
    SOCIAL DISTANCING 6 FEET AND FACE MASKS                         SOCIAL DISTANCING 6 FEET AND FACE MASKS




                             6 ft




                                                                               6 ft



                                      STEP 11: RCDC INTAKE/VIDEO BOND COURT
                            SOCIAL DISTANCING 6 FEET, FACE MASKS AND HAND SANITIZING
